EXHIBIT 10.2
Execution Version
AMENDMENT NO. 5 TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of August 25, 2020
among
NOVELIS INC.,
as Canadian Borrower,
NOVELIS CORPORATION
as a U.S. Borrower,
THE OTHER U.S. SUBSIDIARIES OF CANADIAN BORROWER
PARTY HERETO AS U.S. BORROWERS,
NOVELIS UK LTD,
as a U.K. Borrower,
NOVELIS AG,
as a Swiss Borrower,
NOVELIS DEUTSCHLAND GMBH,
as a German Borrower,
THE OTHER BORROWERS PARTY HERETO,
AV METALS INC.,
THE OTHER GUARANTORS PARTY HERETO,
THE THIRD PARTY SECURITY PROVIDER,
THE LENDERS PARTY HERETO,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, and as Collateral Agent.






1160297.03A-CHISR02A - MSW


--------------------------------------------------------------------------------

- 1 -
This AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of August 25, 2020, is entered into among NOVELIS INC., a
corporation amalgamated under the Canada Business Corporations Act and having
its corporate office at Two Alliance Center, 3560 Lenox Road, Suite 2000,
Atlanta, GA 30326, USA (the “Canadian Borrower”), NOVELIS CORPORATION, as a U.S.
borrower, the other U.S. borrowers party thereto (collectively, the “U.S.
Borrowers”), NOVELIS UK LTD, as a U.K. borrower (“Novelis UK”), NOVELIS AG, as a
Swiss borrower (“Novelis AG”), NOVELIS DEUTSCHLAND GMBH, as a German borrower
(“Novelis Deutschland”), AV METALS INC., a corporation formed under the Canada
Business Corporations Act (“Holdings”), the other LOAN PARTIES (as defined in
the Amended Credit Agreement referred to below), NOVELIS ITALIA S.P.A. (the
“Third Party Security Provider”), the LENDERS party hereto, and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as administrative agent (in such capacity, and
together with its successors in such capacity, “Administrative Agent”), and as
collateral agent (in such capacity, and together with its successors in such
capacity, “Collateral Agent”).
RECITALS
WHEREAS, the Borrowers, Holdings, the other Loan Parties, the Administrative
Agent, the Collateral Agent, the lenders party thereto, and the other parties
from time to time party thereto, entered into that certain Second Amended and
Restated Credit Agreement, dated as of October 6, 2014 (as amended by Amendment
No. 1 to Second Amended and Restated Credit Agreement, dated as of September 14,
2017, as further amended by Amendment No. 2 to Second Amended and Restated
Credit Agreement and Amendment to U.S. Security Agreement, dated as of April 15,
2019, as further amended by Amendment No. 3 to Second Amended and Restated
Credit Agreement, dated as of December 20, 2019, as further amended by Amendment
No. 4 to Second Amended and Restated Credit Agreement and Amendment No. 2 to
U.S. Security Agreement, dated as of February 21, 2020, and as further as
amended, supplemented, restated or otherwise modified prior to the date hereof,
the “Credit Agreement”, and the Credit Agreement, and as amended by this
Amendment, the “Amended Credit Agreement”);
WHEREAS, the Third Party Security Provider has pledged certain assets to secure
the Secured Obligations;
WHEREAS, the Borrowers have requested amendments to the Credit Agreement as
herein set forth;
WHEREAS, the U.S. Borrowers and the other Guarantors party to the U.S. Security
Agreement (collectively, the “Reaffirming Parties”, and each, a “Reaffirming
Party”) have entered into or joined the U.S. Security Agreement in order to
induce the Lenders to make Loans, and each Reaffirming Party desires to reaffirm
the security interest granted pursuant to the U.S. Security Agreement;
WHEREAS, the Reaffirming Parties expect to realize, or have realized,
substantial direct and indirect benefits as a result of this Amendment becoming
effective and the consummation of the transactions contemplated hereby; and


1160297.03A-CHISR02A - MSW

--------------------------------------------------------------------------------

- 2 -
WHEREAS, the Borrowers, Holdings, the other Loan Parties, the Administrative
Agent, the Collateral Agent, and each lender party hereto, have agreed to amend
the Credit Agreement on the terms and subject to the conditions herein provided.
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and other good and valuable consideration, the
adequacy and receipt of which is hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:
Section 1.Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to such terms in the Amended Credit
Agreement.
Section 2.Amendments. Subject to the terms and conditions set forth herein,
effective as of the Amendment Effective Date (as defined below):
a.the Credit Agreement is hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined) as set forth in the pages of the Amended
Credit Agreement attached as Annex I hereto; and
b.Schedule 1.01(e) of the Credit Agreement is hereby amended and restated in its
entirety as set forth in Annex II hereto.


Section 3.Conditions Precedent to Effectiveness of this Amendment. This
Amendment shall become effective as of the first date (the “Amendment Effective
Date”) on which each of the following conditions precedent shall have been
satisfied, or duly waived by the Required Lenders party hereto:
a.Certain Documents. The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent and
each of the Lenders party hereto:
i.this Amendment, duly executed by each of the Loan Parties, the Third Party
Security Provider, the Required Lenders, the Administrative Agent, and the
Collateral Agent; and
ii.a certificate of the secretary or assistant secretary of the Designated
Company dated the Amendment Effective Date, certifying (A) that attached thereto
is a true and complete copy of its Organizational Documents, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the Board of
Directors of the Designated Company authorizing the execution, delivery and
performance of, inter alia, this Amendment and that such resolutions, or any
other document attached thereto, have not been modified, rescinded, amended or
superseded and are in full force and effect, and (C) as to the incumbency and
specimen signature of each officer or other authorized signatory executing this
Amendment (together with a certificate of another officer as to the incumbency
and specimen signature of the secretary or assistant secretary executing the
certificate in this clause (ii)); anda good standing certificate (or such other


1160297.03A-CHISR02A - MSW

--------------------------------------------------------------------------------

- 3 -
customary functionally equivalent certificates or abstracts) of the Designated
Company, as of a recent date prior to the Amendment Effective Date, from the
applicable Governmental Authority of the Designated Company’s jurisdiction of
organization.
b.Payment of Fees, Costs, and Expenses. The Administrative Agent shall have
received all fees required to be paid, and all expenses (including the
reasonable fees and expenses of legal counsels) for which invoices have been
presented, on or before the Amendment Effective Date, in connection with this
Amendment.
c.Representations and Warranties. Each of the representations and warranties
contained in Section 4 below and in any other Loan document shall be true and
correct in all material respects (or, in the case of any representation or
warranty that is qualified as to materiality, “Material Adverse Effect” or
similar language, in all respects) on and as of the date hereof and the
Administrative Agent shall have received a certificate of a Responsible Officer
of the Canadian Borrower, addressed to the Administrative Agent and dated as of
the Amendment Effective Date, certifying the same.


d.No Default or Event of Default. Before and after giving effect to this
Amendment, no Default or Event of Default shall have occurred and be continuing
and the Administrative Agent shall have received a certificate of a Responsible
Officer of the Canadian Borrower, addressed to the Administrative Agent and
dated as of the Amendment Effective Date, certifying the same.


Section 4.Representations and Warranties. Each Loan Party represents and
warrants to the Administrative Agent and each Lender as follows:
a.After giving effect to this Amendment, each of the representations and
warranties in the Amended Credit Agreement or in any other Loan Document are
true and correct in all material respects (or, in the case of any representation
or warranty that is qualified as to materiality, “Material Adverse Effect” or
similar language, in all respects) on and as of the date hereof as though made
on and as of such date, except to the extent that any such representation or
warranty expressly relates to an earlier date, in which case such
representations and warranties are true and correct in all material respects
(or, in the case of any representation or warranty that is qualified as to
materiality, “Material Adverse Effect” or similar language, in all respects) as
of such earlier date.
b.The execution and delivery by the Canadian Borrower, each other Loan Party and
the Third Party Security Provider of this Amendment, and the performance of this
Amendment and the Amended Credit Agreement by the Canadian Borrower, each other
Loan Party and the Third Party Security Provider, in each case have been duly
authorized by all requisite organizational action on its part and will not
violate any of its Organizational Documents.
c.This Amendment has been duly executed and delivered by the Canadian Borrower,
each other Loan Party and the Third Party Security Provider, and each of this
Amendment and the Amended Credit Agreement constitutes the Canadian Borrower’s,
such Loan Party’s or such Third Party Security Provider’s, as applicable, legal,
valid and binding obligation, enforceable against it in accordance with their
terms, except as the same may be limited by bankruptcy,


1160297.03A-CHISR02A - MSW

--------------------------------------------------------------------------------

- 4 -
insolvency, reorganization, moratorium or other similar laws affecting the
rights of creditors generally and by general principles of equity.


d.Before and after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing as of the date hereof.


Section 5.Continuing Effect; Liens and Guarantees; No Novation.
a.Each of the Loan Parties and the Third Party Security Provider hereby consents
to this Amendment and the Amended Credit Agreement. Each of the Loan Parties and
the Third Party Security Provider hereby acknowledges and agrees that all of its
Secured Obligations, including all Liens and (in the case of the Loan Parties)
Guarantees granted to the Secured Parties under the applicable Loan Documents,
are ratified and reaffirmed and that such Liens and Guarantees shall continue in
full force and effect on and after Amendment Effective Date to secure and
support the Secured Obligations. Each of the Loan Parties hereby further
ratifies and reaffirms the validity, enforceability and binding nature of the
Secured Obligations.
b.Holdings and each Subsidiary Guarantor hereby (i) acknowledges and agrees to
the terms of this Amendment and the Amended Credit Agreement and (ii) confirms
and agrees that, each of its Guarantee and any Foreign Guarantee is, and shall
continue to be, in full force and effect, and shall apply to all Secured
Obligations without defense, counterclaim or offset of any kind and each of its
Guarantee and any such Foreign Guarantee is hereby ratified and confirmed in all
respects. Each Borrower hereby confirms its liability for the Secured
Obligations, without defense, counterclaim or offset of any kind.
c.Holdings, the Canadian Borrower, each other Loan Party and the Third Party
Security Provider hereby ratifies and reaffirms the validity and enforceability
(without defense, counterclaim or offset of any kind) of the Liens and security
interests granted by it to the Collateral Agent for the benefit of the Secured
Parties to secure any of the Secured Obligations by Holdings, the Canadian
Borrower, any other Loan Party and the Third Party Security Provider pursuant to
the Loan Documents to which any of Holdings, the Canadian Borrower, any other
Loan Party or the Third Party Security Provider is a party and hereby confirms
and agrees that notwithstanding the effectiveness of this Amendment, and except
as expressly amended by this Amendment, each such Loan Document is, and shall
continue to be, in full force and effect and each is hereby ratified and
confirmed in all respects, except that, on and after the effectiveness of this
Amendment, each reference in the Loan Documents to the “Credit Agreement”,
“thereunder”, “thereof” (and each reference in the Credit Agreement to this
“Agreement”, “hereunder” or “hereof”) or words of like import shall mean and be
a reference to the Amended Credit Agreement.
d.Without limiting the generality of this Section 5 or Section 6, (i) neither
this Amendment, the Amended Credit Agreement, nor any other Loan Document
entered into in connection herewith or therewith, shall extinguish the “Secured
Obligations” (or any term of like import) as defined or referenced in each
Security Agreement, or the “Secured Obligations” under and as defined in the
Credit Agreement (collectively, the “Loan Document Secured Obligations”), or


1160297.03A-CHISR02A - MSW

--------------------------------------------------------------------------------

- 5 -
discharge or release the priority of any Loan Document, and any security
interest previously granted pursuant to each Loan Document is hereby reaffirmed
and each such security interest continues in effect and secures the Loan
Document Secured Obligations, (ii) nothing contained herein, in the Amended
Credit Agreement or any other Loan Document entered into in connection herewith
or therewith shall be construed as a substitution or novation of all or any
portion of the Loan Document Secured Obligations or instruments securing any of
the foregoing, which shall remain in full force and effect and shall continue as
obligations under the Amended Credit Agreement, and (iii) nothing implied in
this Amendment, the Amended Credit Agreement or any other Loan Document entered
into in connection herewith or therewith, or in any other document contemplated
hereby or thereby shall be construed as a release or other discharge of any Loan
Party or the Third Party Security Provider from any of its Loan Document Secured
Obligations, it being understood that such obligations shall continue as
obligations under the Amended Credit Agreement.
Section 6.U.S. Reaffirmation.
a.The Reaffirming Parties hereby confirm their respective guarantees,
assignments, pledges and grants of security interests, as applicable, under the
U.S. Security Agreement, and agree that such guarantees, assignments, pledges
and grants of security interests shall continue to be in full force and effect
and shall accrue to the benefit of the Collateral Agent for the benefit of the
Secured Parties.
b.Each Reaffirming Party hereby confirms and agrees that the “Secured
Obligations” (or any term of like import) as defined or referenced in the U.S.
Security Agreement will include the “Secured Obligations” as defined in the
Credit Agreement.
Section 7.Reference to and Effect on the Loan Documents.
a.Except as expressly set forth in this Amendment, all of the terms and
provisions of the Credit Agreement and the other Loan Documents (including all
exhibits and schedules to each of the Credit Agreement and the other Loan
Documents) are and shall remain in full force and effect and are hereby ratified
and confirmed. The Amendments provided for herein and in the annexes and
exhibits hereto are limited to the specific provisions of the Credit Agreement
specified herein and therein and shall not constitute an amendment of, or an
indication of the Administrative Agent’s or any Lender’s willingness to amend or
waive, any other provisions of the Credit Agreement as amended hereby or
thereby, or the same sections or any provision of any other Loan Document for
any other date or purpose.
b.The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of the Administrative Agent, the Collateral Agent, any Issuing Bank or any
Lender under the Credit Agreement or any Loan Document, or constitute a waiver
or amendment of any other provision of the Credit Agreement or any Loan Document
except as and to the extent expressly set forth herein.


1160297.03A-CHISR02A - MSW

--------------------------------------------------------------------------------

- 6 -
c.The execution and delivery of this Amendment by any Loan Party or Third Party
Security Provider shall not constitute a joinder by, or agreement to be bound by
the terms of, any Loan Document to which such Loan Party or Third Party Security
Provider is not a party.
d.This Amendment shall constitute a Loan Document.
Section 8.Intercreditor Amendment. Pursuant to Section 11.02(b) of the Amended
Credit Agreement, the Required Lenders hereby authorize the Administrative Agent
and the Collateral Agent, in their respective capacities as Revolving Credit
Administrative Agent (as defined in the Intercreditor Agreement) and Revolving
Credit Collateral Agent (as defined in the Intercreditor Agreement), to enter
into an amendment to the Intercreditor Agreement so as to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined) as set forth in the pages of
the Intercreditor Agreement attached as Annex III.
Section 9.Further Assurances. The Canadian Borrower, each other Loan Party and
the Third Party Security Provider hereby agrees to execute any and all further
documents, agreements and instruments and take all further actions that the
Administrative Agent deems reasonably necessary or advisable in connection with
this Amendment, including to continue and maintain the effectiveness of the
Liens and guarantees provided for under the Loan Documents, with the priority
contemplated under the Loan Documents. The Administrative Agent and the
Collateral Agent are hereby authorized by the Lenders to enter into all such
further documents, agreements and instruments, and to file all financing
statements deemed by the Administrative Agent to be reasonably necessary or
advisable in connection with this Amendment.
Section 10.Counterparts.
a.This Amendment and any notices delivered under this Amendment, may be executed
by means of (a) an electronic signature that complies with the federal
Electronic Signatures in Global and National Commerce Act, state enactments of
the Uniform Electronic Transactions Act, or any other relevant and applicable
electronic signatures law; (b) an original manual signature; or (c) a faxed,
scanned, or photocopied manual signature. Each electronic signature or faxed,
scanned, or photocopied manual signature shall for all purposes have the same
validity, legal effect, and admissibility in evidence as an original manual
signature. The Administrative Agent reserves the right, in its sole discretion,
to accept, deny, or condition acceptance of any electronic signature on this
Amendment or on any notice delivered to the Administrative Agent under this
Amendment.
b.This Amendment and any notices delivered under this Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Receipt by the Administrative Agent of a facsimile copy or electronic image scan
transmission (e.g., PDF via electronic email) of an executed signature page and
any notices as set forth herein shall constitute receipt by the Administrative
Agent and shall be as effective as delivery of a manually executed counterpart
of the Amendment or notice.


1160297.03A-CHISR02A - MSW

--------------------------------------------------------------------------------

- 7 -
Section 11.Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.
Section 12.Headings. Section headings contained in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.
Section 13.WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AMENDMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).
[SIGNATURE PAGES FOLLOW]






1160297.03A-CHISR02A - MSW


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and members thereunto duly authorized, on the date
first indicated above.


NOVELIS INC., as the Canadian Borrower, Administrative Borrower and a Canadian
Guarantor
By: __/s/ Gregg Murphey______
Name:    Gregg Murphey
Title:    Authorized Signatory
AV METALS INC., as Holdings and a Canadian Guarantor
By: __/s/ Gregg Murphey______
Name:    Gregg Murphey
Title:    Authorized Signatory
NOVELIS CORPORATION, as a U.S. Borrower and a Guarantor
By: __/s/ Gregg Murphey______
Name:    Gregg Murphey
Title:    Authorized Signatory
NOVELIS GLOBAL EMPLOYMENT ORGANIZATION, INC., as a U.S. Borrower and a Guarantor
By: __/s/ Gregg Murphey______
Name:    Gregg Murphey
Title:    Assistant Treasurer


[SIGNATURE PAGE TO AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

--------------------------------------------------------------------------------



NOVELIS SOUTH AMERICA HOLDINGS LLC, as a U.S. Borrower and a Guarantor
By: __/s/ Gregg Murphey______
Name:    Gregg Murphey
Title:    Authorized Signatory
NOVELIS HOLDINGS INC.,
as a U.S. Borrower and a Guarantor
By: __/s/ Gregg Murphey______
Name:    Gregg Murphey
Title:    Authorized Signatory


[SIGNATURE PAGE TO AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

--------------------------------------------------------------------------------



NOVELIS UK LTD, as U.K. Borrower and a U.K. Guarantor
By: __/s/ Gregg Murphey______
Name:    Gregg Murphey
Title:    Attorney
NOVELIS EUROPE HOLDINGS LIMITED,
as a U.K. Guarantor
By: __/s/ Gregg Murphey______
Name:    Gregg Murphey
Title:    Attorney
NOVELIS SERVICES LIMITED,
as a U.K. Guarantor
By: __/s/ Gregg Murphey______
Name:    Gregg Murphey
Title:    Attorney




[SIGNATURE PAGE TO AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

--------------------------------------------------------------------------------



NOVELIS AG, as Swiss Borrower, a European Administrative Borrower and a Swiss
Guarantor
By:    __/s/ Gregg Murphey______
Name:    Gregg Murphey
Title:    Authorized Signatory
NOVELIS SWITZERLAND SA,
as a Swiss Guarantor
By:    __/s/ Gregg Murphey______
Name:    Gregg Murphey
Title:    Authorized Signatory




[SIGNATURE PAGE TO AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

--------------------------------------------------------------------------------



4260848 CANADA INC., as a Canadian Guarantor
By:    __/s/ Gregg Murphey______
Name:    Gregg Murphey
Title:    Authorized Signatory
4260856 CANADA INC., as a Canadian Guarantor
By:    __/s/ Gregg Murphey______
Name:    Gregg Murphey
Title:    Authorized Signatory
8018227 CANADA INC., as a Canadian Guarantor
By:    __/s/ Gregg Murphey______
Name:    Gregg Murphey
Title:    Authorized Signatory


[SIGNATURE PAGE TO AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

--------------------------------------------------------------------------------



SIGNED AND DELIVERED AS A DEED
for and on behalf of NOVELIS ALUMINIUM HOLDING UNLIMITED COMPANY
by its lawfully appointed attorney,
as Irish Guarantor
in the presence of:
By:    __/s/ Gregg Murphey____________
Name:        Gregg Murphey    
Title:        Attorney    
witness:
By:        /s/ Teresa Murphey    
Name:        Teresa Murphey    
Title:        Spouse    






Address: 3347 Osborne Rd
Brookhaven GA 30319






Occupation: HR Consultant


[SIGNATURE PAGE TO AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

--------------------------------------------------------------------------------



NOVELIS DEUTSCHLAND GMBH,
as German Borrower and a German Guarantor
By:    __/s/ Gregg Murphey____________
Name:    Gregg Murphey
Title:    Person Authorized
NOVELIS SHEET INGOT GMBH,
as a German Guarantor
By:    __/s/ Gregg Murphey____________
Name:    Gregg Murphey
Title:    Person Authorized




[SIGNATURE PAGE TO AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

--------------------------------------------------------------------------------



NOVELIS DO BRASIL LTDA.,
as Brazilian Guarantor
By:        /s/ Gregg Murphey    
Name:    Gregg Murphey
Title:    Attorney-in-Fact
witness:
By:        /s/ Jennifer Maxwell    
Name:    Jennifer Maxwell
Title:    Project Manager
witness:
By:        /s/ Kerrie A. Krizner    
Name:    Kerrie A. Krizner
Title:    Manager Legal Services




[SIGNATURE PAGE TO AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

--------------------------------------------------------------------------------



NOVELIS PAE S.A.S., as French Guarantor
By:        /s/ Gregg Murphey    
Name:    Gregg Murphey
Title:    Attorney-in-Fact






[SIGNATURE PAGE TO AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

--------------------------------------------------------------------------------



NOVELIS MEA LTD, a Company Limited by Shares under the Companies Law of the
Dubai International Financial Centre,
as Dubai Guarantor
By:        /s/ Gregg Murphey    
Name:    Gregg Murphey
Title:    Authorized Signatory


[SIGNATURE PAGE TO AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

--------------------------------------------------------------------------------



Novelis Italia S.p.A., as Third Party Security Provider
By:        /s/ Gregg Murphey    
Name:    Gregg Murphey
Title:    Attorney


[SIGNATURE PAGE TO AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

--------------------------------------------------------------------------------



ALERIS CORPORATION, as a U.S. Borrower and a Guarantor
By:        /s/ Gregg Murphey    
Name:    Gregg Murphey
Title:    Authorized Signatory


ALERIS INTERNATIONAL, INC., as a U.S. Borrower and a Guarantor


By: ____/s/ Gregg Murphey__________
Name:    Gregg Murphey
Title:    Authorized Signatory


ALERIS ROLLED PRODUCTS, INC., as a U.S. Borrower and a Guarantor


By: ____/s/ Gregg Murphey__________
Name:    Gregg Murphey
Title:    Authorized Signatory


UWA ACQUISITION CO., as a U.S. Borrower and a Guarantor


By: ____/s/ Gregg Murphey__________
Name:    Gregg Murphey
Title:    Authorized Signatory


NAME ACQUISITION CO., as a U.S. Borrower and a Guarantor


By: ____/s/ Gregg Murphey__________
Name:    Gregg Murphey
Title:    Authorized Signatory






[SIGNATURE PAGE TO AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

--------------------------------------------------------------------------------



ALERIS OHIO MANAGEMENT, INC., as a U.S. Borrower and a Guarantor


By: ____/s/ Gregg Murphey__________
Name:    Gregg Murphey
Title:    Authorized Signatory


INTL ACQUISITION CO., as a U.S. Borrower and a Guarantor


By: ____/s/ Gregg Murphey__________
Name:    Gregg Murphey
Title:    Authorized Signatory


ALERIS ROLLED PRODUCTS, LLC, as a U.S. Borrower and a Guarantor


By: ____/s/ Gregg Murphey__________
Name:    Gregg Murphey
Title:    Authorized Signatory


ALERIS ROLLED PRODUCTS SALES CORPORATION, as a U.S. Borrower and a Guarantor


By: ____/s/ Gregg Murphey__________
Name:    Gregg Murphey
Title:    Authorized Signatory


IMCO RECYCLING OF OHIO, LLC, as a U.S. Borrower and a Guarantor


By: ____/s/ Gregg Murphey__________
Name:    Gregg Murphey
Title:    Authorized Signatory








[SIGNATURE PAGE TO AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

--------------------------------------------------------------------------------



NICHOLS ALUMINUM-ALABAMA LLC, as a U.S. Borrower and a Guarantor


By: ____/s/ Gregg Murphey__________
Name:    Gregg Murphey
Title:    Authorized Signatory


NICHOLS ALUMINUM LLC, as a U.S. Borrower and a Guarantor


By: ____/s/ Gregg Murphey__________
Name:    Gregg Murphey
Title:    Authorized Signatory


ALERIS WORLDWIDE, INC., as a U.S. Borrower and a Guarantor


By: ____/s/ Gregg Murphey__________
Name:    Gregg Murphey
Title:    Authorized Signatory


ALERIS RM, INC., as a U.S. Borrower and a Guarantor


By: ____/s/ Gregg Murphey__________
Name:    Gregg Murphey
Title:    Authorized Signatory


[SIGNATURE PAGE TO AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

--------------------------------------------------------------------------------



ALERIS DEUTSCHLAND HOLDING GMBH, as a German Guarantor




By: ____/s/ Gregg Murphey__________
Name:    Gregg Murphey
Title:    Person Authorized




ALERIS DEUTSCHLAND VIER GMBH & CO. KG, as a German Guarantor




By: ____/s/ Gregg Murphey__________
Name:    Gregg Murphey
Title:    Person Authorized




ALERIS ROLLED PRODUCTS GERMANY GMBH, as a German Borrower and a German Guarantor




By: ____/s/ Gregg Murphey__________
Name:    Gregg Murphey
Title:    Person Authorized




ALERIS CASTHOUSE GERMANY GMBH, as a German Borrower and a German Guarantor




By: ____/s/ Gregg Murphey__________
Name:    Gregg Murphey
Title:    Person Authorized







[SIGNATURE PAGE TO AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

--------------------------------------------------------------------------------





DUTCH ALUMINUM C.V., as a Dutch Guarantor


By: ____/s/ Gregg Murphey__________
Name:    Gregg Murphey
Title:    Authorized Signatory




ALERIS ALUMINUM NETHERLANDS B.V., as a Dutch Guarantor


By: ____/s/ Gregg Murphey__________
Name:    Gregg Murphey
Title:    Authorized Signatory







[SIGNATURE PAGE TO AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]


--------------------------------------------------------------------------------




ABN AMRO CAPITAL USA LLC, as a LenderBy:/s/ Amit Wynalda
Name: Amit Wynalda    
Title:    Executive Director
By:/s/ Jamie Matos
Name: Jamie Matos    
Title:    Director



[SIGNATURE PAGE TO AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]


--------------------------------------------------------------------------------



Bank of America, N.A.,
as a Lender
By:/s/ John Olsen
Name: John Olsen    
Title:    Senior Vice President



[SIGNATURE PAGE TO AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]


--------------------------------------------------------------------------------



Bank of Montreal, Chicago Branch,
as a Lender
By:/s/ Elisabeth Izzo
Name: Elisabeth Izzo    
Title:    Vice President



[SIGNATURE PAGE TO AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]


--------------------------------------------------------------------------------




Bank of Montreal, London Branch, as a LenderBy:/s/ Tom Woolgar
Name: Tom Woolgar    
Title:    Managing Director
By:/s/ Scott Matthews
Name: Scott Matthews    
Title:    Managing Director



[SIGNATURE PAGE TO AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]


--------------------------------------------------------------------------------



BARCLAYS BANK PLC,
as a Lender
By:/s/ Craig Malloy
Name: Craig Malloy    
Title:    Director



[SIGNATURE PAGE TO AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]


--------------------------------------------------------------------------------




BNP Paribas, as a LenderBy:/s/ John McCulloch
Name: John McCulloch    
Title:    Vice President
By:/s/ Raymond Dunning
Name: Raymond Dunning    
Title:    Managing Director



[SIGNATURE PAGE TO AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]


--------------------------------------------------------------------------------



CITIBANK, N.A.,
as a Lender
By:/s/ Brendan Mackay
Name: Brendan Mackay    
Title:    Vice President



[SIGNATURE PAGE TO AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]


--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a LenderBy:/s/ Doreen Barr
Name: Doreen Barr    
Title:    Authorized Signatory
By:/s/ Andrew Griffin
Name: Andrew Griffin    
Title:    Authorized Signatory



[SIGNATURE PAGE TO AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]


--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK BRANCH, as a LenderBy:/s/ Philip Tancorra
Name: Philip Tancorra    
Title:    Vice President
By:/s/ Suzan Onal
Name: Suzan Onal    
Title:    Vice President



[SIGNATURE PAGE TO AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]


--------------------------------------------------------------------------------



HSBC Bank USA, N.A.,
as a Lender
By:/s/ Dilip Chaini
Name: Dilip Chaini    
Title:    Vice President, #22445



[SIGNATURE PAGE TO AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]


--------------------------------------------------------------------------------



ING Capital LLC,
as a Lender
By:/s/ Jeff Chu
Name: Jeff Chu    
Title:    Director
By:/s/ Michael Chen
Name: Michael Chen    
Title:    Director



[SIGNATURE PAGE TO AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]


--------------------------------------------------------------------------------



JP MORGAN CHASE BANK, N.A.,
as a Lender
By:/s/ Oswin Joseph
Name: OSWIN JOSEPH    
Title:    Vice President



[SIGNATURE PAGE TO AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]


--------------------------------------------------------------------------------



MORGAN STANLEY BANK, N.A.,
as a Lender
By:/s/ Jake Dowden
Name: Jake Dowden    
Title:    Authorized Signatory



[SIGNATURE PAGE TO AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]


--------------------------------------------------------------------------------



SOCIETE GENERALE,
as a Lender
By:/s/ Michiel van der Voort
Name: Michiel van der Voort    
Title:    Managing Director



[SIGNATURE PAGE TO AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]


--------------------------------------------------------------------------------




Standard Chartered Bank as a LenderBy:/s/ Ambrish Mathur
Name: Ambrish Mathur    
Title:    Executive Director



[SIGNATURE PAGE TO AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]


--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Collateral
Agent and as a LenderBy:/s/ Roberto M. Ruiz
Name: Roberto M. Ruiz    
Title:    Director











[SIGNATURE PAGE TO AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]


--------------------------------------------------------------------------------



Annex I
Amended Credit Agreement
See attached.


1160297.03A-CHISR02A - MSW


--------------------------------------------------------------------------------

EXECUTION VERSION
Annex I to Amendment No. 45 to ABL


$1,500,000,000
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of October 6, 2014,
AS AMENDED BY AMENDMENT NO. 1,
dated as of September 14, 2017,
AS AMENDED BY AMENDMENT NO. 2,
dated as of April 15, 2019
AS AMENDED BY AMENDMENT NO. 3,
dated as of December 20, 2019,
AS AMENDED BY AMENDMENT NO. 4,
dated as of February 21, 2020
AS AMENDED BY AMENDMENT NO. 5,
dated as of August 25, 2020
among
NOVELIS INC.,
as Canadian Borrower,
NOVELIS CORPORATION
as a U.S. Borrower,
THE OTHER U.S. SUBSIDIARIES OF THE DESIGNATED HOLDCO
PARTY HERETO AS U.S. BORROWERS,
NOVELIS UK LTD,
as a U.K. Borrower,
NOVELIS AG,
as athe Swiss Borrower,
NOVELIS DEUTSCHLAND GMBH,
as a German Borrower,
THE OTHER BORROWERS FROM TIME TO TIME PARTY HERETO,
AV METALS INC.,
THE OTHER GUARANTORS PARTY HERETO,
THE LENDERS PARTY HERETO,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Collateral Agent, and U.S. Swingline Lender,
WELLS FARGO BANK, N.A. (LONDON BRANCH),
as European Swingline Lender, and
BANK OF AMERICA, N.A. AND DEUTSCHE BANK AG NEW YORK BRANCH, AND SOLELY WITH
RESPECT TO EXISTING LETTERS OF CREDIT, HSBC BANK USA, N.A.,
as Issuing Banks.


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIBANK, N.A.,
DEUTSCHE BANK SECURITIES INC., and
JPMORGAN CHASE BANK, N.A.,




1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------

EXECUTION VERSION
Annex I to Amendment No. 45 to ABL


as Co-Syndication Agents.


____________________________________________________________________
WELLS FARGO BANK, NATIONAL ASSOCIATION,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIBANK, N.A.,
DEUTSCHE BANK SECURITIES INC., and
JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Joint Bookmanagers.


1160299.01-CHISR1160299.03H-CHISR02A - MSW


--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS
1
SECTION 1.01    Defined Terms
1
SECTION 1.02    Classification of Loans, Borrowings and Commitments
155
SECTION 1.03    Terms Generally; Alternate Currency Transaction
155
SECTION 1.04    Accounting Terms; GAAP
156
SECTION 1.05    Resolution of Drafting Ambiguities
157
SECTION 1.06    Pro Forma Calculations
158
SECTION 1.07    Divisions
158
ARTICLE II THE CREDITS
158
SECTION 2.01    Commitments.
158
SECTION 2.02    Loans.
162
SECTION 2.03    Borrowing Procedure.
164
SECTION 2.04    Evidence of Debt.
167
SECTION 2.05    Fees.
168
SECTION 2.06    Interest on Loans.
169
SECTION 2.07    Termination and Reduction of Commitments.
172
SECTION 2.08    Interest Elections.
172
SECTION 2.09    [intentionally omitted].
174
SECTION 2.10    Optional and Mandatory Prepayments of Loans.
174
SECTION 2.11    Alternate Rate of Interest
178
SECTION 2.12    Yield Protection; Change in Law Generally.
180
SECTION 2.13    Breakage Payments
183
SECTION 2.14    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
184
SECTION 2.15    Taxes.
187
SECTION 2.16    Mitigation Obligations; Replacement of Lenders.
194
SECTION 2.17    Swingline Loans.
195
SECTION 2.18    Letters of Credit.
199
SECTION 2.19 Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of
Interest.
208
SECTION 2.20 Designation of Additional German Borrowers and U.S. Borrowers.
209
SECTION 2.21    Representation to the Swiss BorrowersBorrower.
210
SECTION 2.22    Blocked Loan Parties
211
SECTION 2.23    Increase in Commitments.
211
SECTION 2.24    Release of Aleris Belgium
214
SECTION 2.25    Release of Individual Aleris U.S. Borrowers
215
ARTICLE III REPRESENTATIONS AND WARRANTIES
215
SECTION 3.01    Organization; Powers
215
SECTION 3.02    Authorization; Enforceability
216

- 1 -    



--------------------------------------------------------------------------------



SECTION 3.03    No Conflicts
216
SECTION 3.04    Financial Statements; Projections.
216
SECTION 3.05    Properties.
217
SECTION 3.06    Intellectual Property.
218
SECTION 3.07    Equity Interests and Subsidiaries.
218
SECTION 3.08    Litigation; Compliance with Laws
220
SECTION 3.09    Agreements
220
SECTION 3.10    Federal Reserve Regulations
220
SECTION 3.11    Investment Company Act
221
SECTION 3.12    Use of Proceeds
221
SECTION 3.13    Taxes
221
SECTION 3.14    No Material Misstatements
221
SECTION 3.15    Labor Matters
222
SECTION 3.16    Solvency
222
SECTION 3.17    Employee Benefit Plans
223
SECTION 3.18    Environmental Matters.
224
SECTION 3.19    Insurance
226
SECTION 3.20    Security Documents.
226
SECTION 3.21    Material Indebtedness Documents
230
SECTION 3.22    Sanctions.
230
SECTION 3.23    Joint Enterprise
231
SECTION 3.24    Location of Material Inventory and Equipment
231
SECTION 3.25    Accuracy of Borrowing Base
231
SECTION 3.26    Senior Notes; Material Indebtedness
231
SECTION 3.27    Centre of Main Interests and Establishments
232
SECTION 3.28    Holding and Dormant Companies
232
SECTION 3.29    Certain Subsidiaries
232
SECTION 3.30    Inventory Matters
232
SECTION 3.31    Beneficial Ownership Certification
233
SECTION 3.32    No Fiscal Unity
233
SECTION 3.33    EEA Financial Institutions
233
ARTICLE IV CONDITIONS TO CREDIT EXTENSIONS
233
SECTION 4.01    Conditions to Amendment and Restatement
233
SECTION 4.02    Conditions to All Credit Extensions
236
ARTICLE V AFFIRMATIVE COVENANTS
237
SECTION 5.01    Financial Statements, Reports, etc
237
SECTION 5.02    Litigation and Other Notices
241
SECTION 5.03    Existence; Businesses and Properties.
242
SECTION 5.04    Insurance.
242
SECTION 5.05    Taxes.
244
SECTION 5.06    Employee Benefits.
244

    - 2 -    



--------------------------------------------------------------------------------



SECTION 5.07 Maintaining Records; Access to Properties and Inspections; Annual
Meetings; Field Examinations and Appraisals.
246
SECTION 5.08    Use of Proceeds
247
SECTION 5.09    Compliance with Environmental Laws; Environmental Reports.
247
SECTION 5.10    Indenture Permitted Debt
247
SECTION 5.11    Additional Collateral; Additional Guarantors.
247
SECTION 5.12    Security Interests; Further Assurances
254
SECTION 5.13    Information Regarding Collateral
254
SECTION 5.14    Affirmative Covenants with Respect to Leases
255
SECTION 5.15    Ten Non-Bank Regulations and Twenty Non-Bank Regulations
255
SECTION 5.16    Post-Closing Covenants; Covenants in Respect of Hedging
Agreements Following the Aleris Acquisition Closing Date
256
SECTION 5.17    Designation of Subsidiaries
257
ARTICLE VI NEGATIVE COVENANTS
258
SECTION 6.01    Indebtedness
258
SECTION 6.02    Liens
264
SECTION 6.03    Sale and Leaseback Transactions
269
SECTION 6.04    Investments, Loan and Advances
270
SECTION 6.05    Mergers, Amalgamations and Consolidations
274
SECTION 6.06    Asset Sales
277
SECTION 6.07    Cash Pooling Arrangements
284
SECTION 6.08    Dividends
284
SECTION 6.09    Transactions with Affiliates
286
SECTION 6.10    Minimum Consolidated Fixed Charge Coverage Ratio
287
SECTION 6.11    Prepayments of Other Indebtedness; Modifications of
Organizational Documents and Other Documents, etc.
287
SECTION 6.12    Limitation on Certain Restrictions on Restricted Subsidiaries
290
SECTION 6.13    Issuance of Disqualified Capital Stock
291
SECTION 6.14    Chief Executive Offices
291
SECTION 6.15    Business
291
SECTION 6.16    Limitation on Accounting Changes
293
SECTION 6.17    Fiscal Year
293
SECTION 6.18    Margin Rules
293
SECTION 6.19    No Further Negative Pledge
293
SECTION 6.20    Compliance with Anti-Money Laundering Laws and Anti-Corruption
Law
294
SECTION 6.21    Compliance with Sanctions
294
SECTION 6.22    Bank Products; Bank Product Debt
294
SECTION 6.23    Canadian Defined Benefit Plans
295
ARTICLE VII GUARANTEE
295
SECTION 7.01    The Guarantee
295
SECTION 7.02    Obligations Unconditional
296

    - 3 -    



--------------------------------------------------------------------------------



SECTION 7.03    Reinstatement
297
SECTION 7.04    Subrogation; Subordination
297
SECTION 7.05    Remedies
298
SECTION 7.06    Instrument for the Payment of Money
298
SECTION 7.07    Continuing Guarantee
298
SECTION 7.08    General Limitation on Guarantee Obligations
298
SECTION 7.09    Release of Guarantors
298
SECTION 7.10    Certain Tax Matters
299
SECTION 7.11    German Guarantor
300
SECTION 7.12    Swiss Guarantors
302
SECTION 7.13    Irish Guarantor
304
SECTION 7.14    Brazilian Guarantor
304
SECTION 7.15    French Guarantor
304
SECTION 7.16    Belgian Guarantor
304
ARTICLE VIII EVENTS OF DEFAULT
306
SECTION 8.01    Events of Default
306
SECTION 8.02    Rescission
309
SECTION 8.03    Application of Proceeds
310
ARTICLE IX COLLATERAL ACCOUNT; COLLATERAL MONITORING; APPLICATION OF COLLATERAL
PROCEEDS
311
SECTION 9.01    Accounts; Cash Management
311
SECTION 9.02    Administration of Inventory and Accounts
315
SECTION 9.03    Borrowing Base-Related Reports
316
SECTION 9.04    Rescission of Activation Notice
319
ARTICLE X THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
319
SECTION 10.01    Appointment, Authority and Duties of Agents
319
SECTION 10.02    Agreements Regarding Collateral and Field Examination Reports
320
SECTION 10.03    Reliance by Agents
324
SECTION 10.04    Action Upon Default
324
SECTION 10.05    Indemnification of Agent Indemnitees
325
SECTION 10.06    Limitation on Responsibilities of Agents
325
SECTION 10.07    Successor Agents and Co-Agents
326
SECTION 10.08    Due Diligence and Non-Reliance
327
SECTION 10.09    Remittance of Payments and Collections
327
SECTION 10.10    Agent in its Individual Capacity
328
SECTION 10.11    Agent Titles
328
SECTION 10.12    Bank Product Providers
328
SECTION 10.13    No Third Party Beneficiaries
329
SECTION 10.14    Release
329
SECTION 10.15    Acknowledgment of Security Trust Deed
329
SECTION 10.16    ERISA Representation
330
ARTICLE XI MISCELLANEOUS
332

    - 4 -    



--------------------------------------------------------------------------------



SECTION 11.01    Notices
332
SECTION 11.02    Waivers; Amendment
336
SECTION 11.03    Expenses; Indemnity; Damage Waiver
343
SECTION 11.04    Successors and Assigns
345
SECTION 11.05    Survival of Agreement
350
SECTION 11.06    Counterparts; Integration; Effectiveness
350
SECTION 11.07    Severability
351
SECTION 11.08    Right of Setoff
351
SECTION 11.09    GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS;
BRAZILIAN CODE
351
SECTION 11.10    WAIVER OF JURY TRIAL
353
SECTION 11.11    Headings
353
SECTION 11.12    Treatment of Certain Information; Confidentiality
353
SECTION 11.13    USA PATRIOT Act Notice
354
SECTION 11.14    Interest Rate Limitation
354
SECTION 11.15    [intentionally omitted]
355
SECTION 11.16    Obligations Absolute
355
SECTION 11.17    Intercreditor Agreement
355
SECTION 11.18    Judgment Currency
356
SECTION 11.19    Euro
356
SECTION 11.20    Special Provisions Relating to Currencies Other Than Dollars
357
SECTION 11.21    Abstract Acknowledgment of Indebtedness and Joint Creditorship
357
SECTION 11.22    Special Appointment of Collateral Agent for German Security
358
SECTION 11.23    Special Appointment of Collateral Agent in Relation to South
Korea; Certain Lock-Up or Listing Agreements
359
SECTION 11.24    Special Appointment of Collateral Agent in Relation to France
360
SECTION 11.25    Swiss Tax Ruling
361
SECTION 11.26    Designation of Collateral Agent under Civil Code of Quebec
361
SECTION 11.27    Maximum Liability
362
SECTION 11.28    NO ORAL AGREEMENT
362
SECTION 11.29    Performance of Borrowers’ Obligations
362
SECTION 11.30    Credit Inquiries
363
SECTION 11.31    Relationship with Lenders
363
SECTION 11.32    No Advisory or Fiduciary Responsibility
363
SECTION 11.33    Marshaling; Payments Set Aside
363
SECTION 11.34    One Obligation
364
SECTION 11.35    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions
364
SECTION 11.36    Lender Authorizations with respect to the NKL Share Repurchase
364
SECTION 11.37    Special Appointment of Collateral Agent in Relation to Belgium
364
SECTION 11.38    Belgian Parallel Debt in Relation to the Belgian Security
Agreements
365
SECTION 11.39    Dutch Parallel Debt in Relation to the Dutch Security
Agreements
366
SECTION 11.40    Acknowledgement Regarding Any Supported QFCs.
367



    - 5 -    




--------------------------------------------------------------------------------



ANNEXES
Annex I    Revolving Commitments
Annex II    Applicable Margin
Annex III    Mandatory Cost Formula


SCHEDULES
Schedule 1.01(a)    Agent’s Account
Schedule 1.01(b)    Subsidiary Guarantors
Schedule 1.01(c)    Applicable Jurisdiction Requirements
Schedule 1.01(d)    Specified Account Debtors
Schedule 1.01(e)    Excluded Collateral Subsidiaries
Schedule 1.01(f)    Excluded Subsidiaries
Schedule 1.01(g)    Joint Venture Subsidiaries
Schedule 2.18(a)    Existing Letters of Credit
Schedule 2.21        Lenders to the Swiss BorrowersBorrower
Schedule 3.06(c)    Violations or Proceedings
Schedule 3.17        Pension Matters
Schedule 3.21        Material Documents
Schedule 3.24        Location of Material Inventory
Schedule 4.01(g)    Local and Foreign Counsel
Schedule 5.11(b)    Certain Subsidiaries
Schedule 5.16        Post-Closing Covenants
Schedule 6.01(b)    Existing Indebtedness
Schedule 6.02(c)    Existing Liens
Schedule 6.04(b)    Existing Investments


1


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Schedule 9.01(b)    Cash Management


EXHIBITS
Exhibit A    Form of Administrative Questionnaire
Exhibit B    Form of Assignment and Assumption
Exhibit C    Form of Borrowing Request
Exhibit D    Form of Compliance Certificate
Exhibit E    Form of Interest Election Request
Exhibit F    Form of Joinder Agreement
Exhibit G    Form of Landlord Access Agreement
Exhibit H    Form of LC Request
Exhibit I    Form of Borrowing Base Certificate
Exhibit J    Form of Mortgage
Exhibit K-1    Form of Revolving Note
Exhibit K-2    Form of European Swingline Note
Exhibit L-1    Form of Perfection Certificate
Exhibit L-2    Form of Perfection Certificate Supplement
Exhibit M    [Reserved]
Exhibit N    [Reserved]
Exhibit O    Form of Solvency Certificate
Exhibit P    Form of Intercompany Note




2


1160299.01-CHISR1160299.03H-CHISR02A - MSW


--------------------------------------------------------------------------------



CREDIT AGREEMENT
This SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 6, 2014
(as amended as of September 4, 2017, as further amended as of April 15, 2019, as
further amended as of December 20, 2019, as further amended as of February 21,
2020, as further amended as of August 25, 2020, and as further amended,
restated, amended and restated, supplemented or modified, this “Agreement”), is
among the DESIGNATED COMPANY (such term and each other capitalized term used but
not defined herein having the meaning given to it in ARTICLE I), as a borrower,
NOVELIS INC., a corporation amalgamated under the Canada Business Corporations
Act (the “Canadian Borrower”), NOVELIS CORPORATION, a Texas corporation, and the
other U.S. subsidiaries of the Designated Company signatory hereto as U.S.
borrowers (each, an “Initial U.S. Borrower” and, collectively, the “Initial U.S.
Borrowers”), NOVELIS UK LTD, a limited liability company incorporated under the
laws of England and Wales with registered number 00279596 (“Novelis UK”),
NOVELIS DEUTSCHLAND GMBH, a limited liability company organized under the laws
of Germany, registered with the commercial register (Handelsregister) of the
local court (Amtsgericht) of Göttingen with registration number HRB 772
(“Novelis Deutschland”), NOVELIS AG, a stock corporation (AG) organized under
the laws of Switzerland (“Novelis AG”), and the other Borrowers from time to
time party hereto, AV METALS INC., a corporation formed under the Canada
Business Corporations Act, the Subsidiary Guarantors, the Lenders, the Issuing
Banks, WELLS FARGO BANK, NATIONAL ASSOCIATION, as U.S. swingline lender (in such
capacity, “U.S. Swingline Lender”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent (in such capacity, “Administrative Agent”) for the Secured
Parties and each Issuing Bank, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
collateral agent (in such capacity, “Collateral Agent”) for the Secured Parties
and each Issuing Bank, and WELLS FARGO BANK, N.A. (LONDON BRANCH), as European
swingline lender (in such capacity, “European Swingline Lender”).
WITNESSETH:
Borrowers have requested that Lenders enter into this Agreement in order to
amend and restate the Existing Credit Agreement to finance the mutual and
collective business enterprise of the Loan Parties. Upon satisfaction of the
conditions set forth in this Agreement, the Existing Credit Agreement shall be,
pursuant to the Amendment Agreement, amended and restated in the form of this
Agreement, with the effect provided in the Amendment Agreement.
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
ARTICLE I
DEFINITIONS

SECTION 1.01    Defined Terms. As used in this Agreement (including the
preamble), the following terms shall have the meanings specified below:


1


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Accepting Lenders” shall have the meaning assigned to such term in Section
11.02(g).
“Account Debtor” shall mean, “Account Debtor,” as such term is defined in the
UCC.
“Accounts” shall mean all “accounts,” as such term is defined in the UCC, in
which such Person now or hereafter has rights.
“Acquisition” shall mean any transaction or series of related transactions for
the direct or indirect (a) acquisition of all or substantially all of the
property and assets or business of any Person, or of any business unit, line of
business or division of any Person or assets constituting a business unit, line
of business or division of any other Person (other than a Person that is a
Restricted Subsidiary on the Closing Date), (b) acquisition of in excess of 50%
of the Equity Interests of any Person or otherwise causing a person to become a
Restricted Subsidiary of the acquiring Person (other than in connection with the
formation or creation of a Restricted Subsidiary of the Designated Company by
any Company), or (c) merger, consolidation or amalgamation, whereby a person
becomes a Restricted Subsidiary of the acquiring person, or any other
consolidation with any Person, whereby a Person becomes a Restricted Subsidiary
of the acquiring Person.
“Acquisition Consideration” shall mean the purchase consideration for any
Acquisition, whether paid in cash, properties, any assumption of Indebtedness or
otherwise (other than by the issuance of Qualified Capital Stock of Holdings
(and, after the Specified AV Minerals Joinder Date, AV Minerals) permitted to be
issued hereunder) permitted to be issued hereunder) and whether payable at or
prior to the consummation of such Acquisition or deferred for payment at any
future time, whether or not any such future payment is subject to the occurrence
of any contingency, and includes any and all payments representing “earn-outs”
and other agreements to make any payment the amount of which is, or the terms of
payment of which are, in any respect subject to or contingent upon the revenues,
income, cash flow or profits (or the like) of any person or business; provided
that any such future payment that is subject to a contingency shall be
considered Acquisition Consideration only to the extent of the reserve, if any,
required under U.S. GAAP at the time of such sale to be established in respect
thereof by Holdings (and, after the Specified AV Minerals Joinder Date, AV
Minerals), the Designated Company or any of its Restricted Subsidiaries.
“Activation Notice” has the meaning assigned to such term in Section 9.01(c).
“Additional German Borrowers” shall have the meaning assigned to such term in
clause (b) of the definition of German Borrowers.
“Additional U.S. Borrowers” shall have the meaning assigned to such term in
clause (b) of the definition of U.S. Borrowers.
“Additional Lender” shall have the meaning assigned to such term in Section
2.23(a).
“Additional Senior Secured Indebtedness” shall mean any senior secured
Indebtedness secured by Collateral and incurred, created, assumed or permitted
to exist in reliance of


2


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Section 6.01(l) or (y); provided that no such Indebtedness shall constitute
Additional Senior Secured Indebtedness unless at all times it meets the
following requirements: (i) the terms of such Indebtedness do not require any
amortization, mandatory prepayment or redemption or repurchase at the option of
the holder thereof (other than (x) amortization not to exceed 1.0% per annum of
the outstanding principal amount of such Indebtedness and (y) customary asset
sale or change of control provisions, which asset sale provisions may require
the application of proceeds of asset sales and casualty events co-extensive with
those set forth in Section 2.10(c), as applicable, to make mandatory prepayments
or prepayment offers out of such proceeds on a pari passu basis with the Secured
Obligations, all Permitted First Priority Refinancing Debt and all other
Additional Senior Secured Indebtedness) earlier than the earlier of the Maturity
Date and the final maturity date of such Indebtedness, (ii) such Indebtedness
has terms and conditions (excluding pricing and premiums) that, when taken as a
whole, are not materially more restrictive or less favorable to the Companies
and the Lenders than the terms of the Term Loan Documents (or, if the Term Loan
Documents are no longer in effect, than the Term Loan Documents as in effect
immediately prior to their termination) (except with respect to terms and
conditions that are applicable only after the Maturity Date), (iii) the Liens
securing such Indebtedness shall be pari passu with the Liens securing the Pari
Passu Secured Obligations (other than with respect to control of remedies), such
Liens shall only be on assets that constitute Collateral and, to the extent such
Liens attach to Revolving Credit Priority Collateral, such Liens on Revolving
Credit Priority Collateral shall be junior to the Liens securing the Secured
Obligations hereunder, (iv) the security agreements relating to such
Indebtedness shall be substantially the same as the Security Documents (with
such differences as are reasonably satisfactory to the Administrative Agent),
(v) such Indebtedness and the holders thereof or the Senior Representative
thereunder shall be subject to the Intercreditor Agreement and the Liens
securing such Indebtedness shall be subject to the Intercreditor Agreement, and
(vi) after giving effect to the incurrence of such Indebtedness and to the
consummation of any Permitted Acquisition or other Investment or application of
funds made with the proceeds of such incurrence on a Pro Forma Basis (Leverage),
the Senior Secured Net Leverage Ratio at such date shall not be greater than
3.25 to 1.0 (provided that in calculating the Senior Secured Net Leverage Ratio,
the proceeds of the incurrence of such Indebtedness shall be excluded from
Unrestricted Cash).
“Additional Senior Secured Indebtedness Documents” shall mean all documents
executed and delivered with respect to the Additional Senior Secured
Indebtedness or delivered in connection therewith.
“Additional Unsecured Indebtedness” shall mean any unsecured Indebtedness
incurred, created, assumed or permitted to exist in reliance of Section 6.01(l);
provided that (i) the terms of such Indebtedness do not require any
amortization, mandatory prepayment or redemption or repurchase at the option of
the holder thereof (other than customary offers to purchase upon a change of
control or asset sale) earlier than earlier of the final maturity date of such
Indebtedness and 180 days after the Maturity Date, (ii) such Indebtedness has
terms and conditions (excluding pricing, premiums and subordination terms) that,
when taken as a whole, are not materially more restrictive or less favorable to
the Companies, and are not materially less favorable to the Lenders, than the
terms of the Term Loan Documents (or, if the Term Loan Documents are no


3


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



longer in effect, than the Term Loan Documents as in effect immediately prior to
their termination) (except with respect to terms and conditions that are
applicable only after the Maturity Date), and (iii) after giving effect to the
incurrence of such Indebtedness and to the consummation of any Permitted
Acquisition or other Investment or application of funds made with the proceeds
of such incurrence on a Pro Forma Basis (Leverage), the Consolidated Interest
Coverage Ratio at such date shall be greater than 2.0 to 1.0.
“Adjusted EURIBOR Rate” shall mean, with respect to any EURIBOR Borrowing for
any Interest Period, an interest rate per annum (rounded upward, if necessary,
to the nearest 1/100th of 1%) determined by the Administrative Agent to be equal
to the sum of (a) (i) the EURIBOR Rate for such EURIBOR Borrowing in effect for
such Interest Period divided by (ii) 1 minus the Statutory Reserves (if any) for
such EURIBOR Borrowing for such Interest Period plus, (b) without duplication of
any increase in interest rate attributable to Statutory Reserves pursuant to the
foregoing clause (ii), the Mandatory Cost (if any).
“Adjusted Excess Availability” shall mean, at any time, an amount, expressed in
Dollars, equal to (a) Excess Availability plus (b) Qualified Cash, in the case
of this clause (b), in an aggregate amount not to exceed 5% of the lesser of (i)
the Revolving Commitments of all of the Lenders and (ii) the Total Borrowing
Base on the date of determination.
“Adjusted LIBOR Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum (rounded upward, if necessary,
to the nearest 1/100th of 1%) determined by the Administrative Agent to be equal
to the sum of (a) (i) the LIBOR Rate for such Eurocurrency Borrowing in effect
for such Interest Period divided by (ii) 1 minus the Statutory Reserves (if any)
for such Eurocurrency Borrowing for such Interest Period plus, (b) without
duplication of any increase in interest rate attributable to Statutory Reserves
pursuant to the foregoing clause (ii), the Mandatory Cost (if any).
“Adjusted Total Revolving Commitment” shall mean, at any time, lesser of (i) the
Total Revolving Commitment and (ii) the Term Loan Revolver Cap.
“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to ARTICLE X.
“Administrative Borrower” shall mean the Designated Company, or any successor
entity serving in that role pursuant to Section 2.03(b).
“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit A.
“Affected Financial Institution” shall mean (a) any EEA Financial Institution or
(b) any UK Financial Institution.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of


4


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Section 6.09, the term “Affiliate” shall also include (i) any person that
directly or indirectly owns more than 10% of the voting power of the total
outstanding Voting Stock of the person specified or (ii) any person that is an
executive officer or director of the person specified.
“Agent Indemnitees” shall mean the Agents (and any sub-agent thereof) and their
officers, directors, employees, Affiliates, agents and attorneys.
“Agent Professionals” shall mean attorneys, accountants, appraisers, auditors,
business valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by any Agent.
“Agents” shall mean the Administrative Agent and the Collateral Agent; and
“Agent” shall mean either of them.
“Agent’s Account” shall have the meaning assigned to such term in Schedule
1.01(a) to Amendment No. 2.
“Aggregate Individual Aleris U.S. Revolving Exposure” shall mean at any time,
the sum of the U.S. Revolving Exposure (Individual Aleris) of each of the
Lenders at such time.
“Aggregate Individual German Revolving Exposure” shall mean at any time, the sum
of the German Revolving Exposure (Individual) of each of the Lenders at such
time.
“Aggregate Individual Swiss Revolving Exposure” shall mean at any time, the sum
of the Swiss Revolving Exposure (Individual) of each of the Lenders at such
time.
“Aggregate Total German Revolving Exposure” shall mean at any time, the sum of
the German Revolving Exposure (Total) of each of the Lenders at such time.
“Aggregate Total Individual Aleris U.S. Revolving Exposure” shall mean at any
time, the sum of the U.S. Revolving Exposure (Total Individual Aleris) of each
of the Lenders at such time.
“Aggregate Total Swiss Revolving Exposure” shall mean at any time, the sum of
the Swiss Revolving Exposure (Total) of each of the Lenders at such time.
“Agreed Guarantee and Security Principles” shall mean the following principles
that embody a recognition by all parties to this Agreement that there may be
certain legal and practical limitations on the scope and enforceability of
guarantees and security from the Guarantors in certain jurisdictions outside of
the United States and Canada that become parties to this agreement after the
Amendment No. 2 Effective Date. In particular:
(a)    general statutory limitations, capital maintenance, financial assistance,
corporate benefit, fraudulent preference, “thin capitalization” rules,
regulatory restrictions and similar principles may require that the guarantee
and/or security be limited by an amount or otherwise. If any such limit applies,
the guarantees and security provided may be limited to the maximum


5


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



amount which the relevant Guarantor may provide having regard to applicable law
under the jurisdiction of organization of such Guarantor; and
(b)    to the extent required to comply with applicable law, guarantees and
security may be limited to mitigate a risk to the directors or officers of the
relevant grantor of such guarantee and security of contravention of any
statutory duty in such capacity or their fiduciary duties and/or which could
reasonably be expected to result in personal, civil or criminal liability on the
part of any such director or officer.
“Agreement” shall have the meaning assigned to such term in the preamble hereto.
“Aleris” shall mean Aleris Corporation, a Delaware corporation.
“Aleris Acquisition” shall mean the acquisition by Novelis Acquisitions of
Aleris pursuant to the terms of the Aleris Merger Agreement on the Aleris
Acquisition Closing Date, the repayment of certain Indebtedness of Aleris and
its subsidiaries in connection with the Aleris Acquisition, and the payment of
all fees, costs and expenses in connection with the foregoing.
“Aleris Acquisition Closing Date” shall mean the date that the Aleris
Acquisition is consummated in accordance with the terms of the Aleris Merger
Agreement and the conditions precedent in Section 7 of Amendment No. 2 are
satisfied (or waived in accordance with the terms hereof).
“Aleris Belgium” shall mean Aleris Aluminum Duffel BVBA (or, if converted or
recharacterized prior to the Aleris Acquisition Closing Date, Aleris Aluminum
Duffel BV), a private limited liability company organized under the laws of
Belgium, with registered office at 2570 Duffel (Belgium), Adolf Stocletlaan 87
and with company number 0403.045.292 (RLE - Antwerp, division Mechelen), and
including any sales offices thereof.
“Aleris Borrowers” shall mean, to the extent that such Person has become a party
to this Agreement as a Borrower and a Guarantor on or after the Aleris
Acquisition Closing Date in accordance with the terms of this Agreement and (if
applicable) Section 7 of Amendment No. 2 (as amended or otherwise modified by
Amendment No. 4), and has granted Liens on its assets to secure the Secured
Obligations on terms consistent with the terms of the Loan Documents, and in
accordance with the terms of this Agreement and the other Loan Documents and (if
applicable) Amendment No. 2 (as amended or otherwise modified by Amendment No.
4) and Amendment No. 4, Aleris, Aleris Switzerland, the Additional German
Borrowers and the Additional U.S. Borrowers (including, for the avoidance of
doubt, the Individual Aleris U.S. Borrowers).
“Aleris Casthouse” shall mean Aleris Casthouse Germany GmbH, a company with
limited liability organized under the laws of Germany, registered with the
commercial register (Handelsregister) of the local court (Amtsgericht) of
Koblenz with registration number HRB 1064.
“Aleris Deemed Borrowing Base Collateral Conditions” shall mean, with respect to
each Aleris Borrower, that such Aleris Borrower has satisfied the conditions
precedent applicable


6


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



to such Aleris Borrower in Section 7 or Section 8 of Amendment No. 2 (as amended
or otherwise modified by Amendment No. 4) or has otherwise joined this Agreement
as a Borrower and as a Guarantor, and has granted Liens on its assets to secure
the Secured Obligations on terms consistent with the terms of the Loan
Documents, and in accordance with the terms of Amendment No. 2 (as amended or
otherwise modified by Amendment No. 4), Amendment No. 4, this Agreement and the
other Loan Documents; provided that, with respect to each Aleris Borrower, the
Aleris Deemed Borrowing Base Collateral Conditions applicable to such Aleris
Borrower shall be deemed not to be satisfied at any time that the Collateral
Agent, on behalf of the Secured Parties, does not have a valid, perfected First
Priority Lien on the Accounts, Inventory and, subject to the grace periods set
forth in Section 5.11(g) as it relates to control agreements, bank accounts into
which such Accounts are or are required to be deposited, of such Aleris
Borrower.
“Aleris German GP Holdco” shall mean Aleris Deutschland Vierte Verwaltungs GmbH.
“Aleris German Non-Wholly Owned Subsidiaries” shall mean Aleris Deutschland Vier
GmbH & Co. KG, Aleris Rolled Products, Aleris Casthouse and, at any time that it
constitutes a Restricted Subsidiary, Aleris German GP Holdco.
“Aleris Germany” shall mean Aleris Deutschland Holding GmbH.
“Aleris Hedging Collateral Requirements” shall have the meaning assigned to such
term in Section 5.16(e).
“Aleris Hong Kong” shall mean Aleris Asia Pacific Limited, a private company
with limited liability organized under the laws of Hong Kong.
“Aleris Issuing Bank” shall have the meaning assigned to such term in
Amendment No. 2.
“Aleris Italy” shall mean Aleris Aluminum Italy Srl, and including any sales
offices thereof.
“Aleris Luxembourg” shall mean Aleris Holding Luxembourg S.à.r.l.
“Aleris Merger Agreement” means that certain Agreement and Plan of Merger, dated
as of July 26, 2018, among the Canadian Borrower, Novelis Acquisitions, Aleris,
and OCM Opportunities ALS Holdings, L.P., a Delaware limited partnership, as
amended, modified or supplemented, together with any consent or waiver with
respect thereto, but only to the extent that such amendment, modification,
restatement, consent or waiver is not materially adverse to the Lenders or the
Agents in their capacities as such, it being understood that (i) any
modification, amendment, consent or waiver to the definition of “Material
Adverse Effect” in the Aleris Merger Agreement, or which has the effect of
modifying, amending or waiving the representation or condition as to the absence
of a Material Adverse Effect (as defined in the Aleris Merger Agreement as of
the Amendment No. 2 Effective Date) shall be deemed to be materially adverse to
the Lenders and the Agents, (ii) any decrease in the purchase price payable


7


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



under the Aleris Merger Agreement shall not be deemed to be materially adverse
to the Lenders or the Agents, so long as such decrease does not exceed 10% of
the consideration contemplated to be paid under the Aleris Merger Agreement as
of July 26, 2018, and (iii) any increase in the purchase price contemplated to
be paid under the Aleris Merger Agreement shall not be deemed to be materially
adverse to the Lenders or the Agents, so long as such increase is funded by
additional common equity contributions to Specified Holders that directly or
indirectly own Equity Interests in the Designated Company and its Restricted
Subsidiaries immediately prior to such contribution or by cash on hand or
borrowings under this Agreement (so long as, in the case of a funding of
borrowings under this Agreement, the Availability Conditions are satisfied at
the time the Aleris Acquisition is consummated); provided, that adjustments to
working capital and earn-out payments in accordance with the terms of the Aleris
Merger Agreement shall not constitute an increase or decrease in purchase price
for purposes of this definition.
“Aleris Mexico” shall mean Aleris Rolled Products Mexico, S. de R.L. de C.V., a
company organized under the laws of Mexico.
“Aleris Rolled Products” shall mean Aleris Rolled Products Germany GmbH, a
company with limited liability organized under the laws of Germany, registered
with the commercial register (Handelsregister) of the local court (Amtsgericht)
of Koblenz with registration number HRB 4239.
“Aleris Switzerland” shall mean Aleris Switzerland GmbH, a company organized
under the laws of Switzerland.
“Aleris U.S. Hold Separate Release Date” means the later of (i) the first date
after the Aleris Acquisition Closing Date on which no assets of any Company are
subject to restrictions under the U.S. Hold Separate Order or any U.S. Hold
Separate Agreement and (ii) the date specified in a certificate signed by a
Responsible Officer of the Administrative Borrower, which certificate shall
certify that such date is the first date after the Aleris Acquisition Closing
Date on which no assets of any Company are subject to restrictions under the
U.S. Hold Separate Order or any U.S. Hold Separate Agreement. Each party to this
Agreement agrees that the Administrative Agent may rely conclusively on the
certificate described in the immediately preceding sentence without further
inquiry.
“Aleris U.S. Borrower Certificate” shall mean a certificate signed by a
Responsible Officer of the Administrative Borrower delivered to the
Administrative Agent after the Amendment No. 4 Effective Date and prior to the
Aleris U.S. Hold Separate Release Date, dated as of the Aleris Acquisition
Closing Date, and certifying:
(i)    as to a list of U.S. Subsidiaries of Aleris (other than an Excluded
Collateral Subsidiary) that, together with, if applicable, Aleris, (x) directly
or indirectly, are not required to be held separate, and the assets of which,
directly or indirectly, are not required to be held separate (other than as a
result of the ownership of Equity Interests in another U.S. Subsidiary of
Aleris), in each case under the U.S. Hold Separate Order or any U.S. Hold
Separate Agreement and (y) are permitted to guarantee the Obligations and to
pledge all of their assets in favor of the Collateral Agent to secure the
Obligations in accordance with, and to the extent required by, this


8


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Agreement and the U.S. Security Agreements, which Persons that satisfy the
requirements of this clause (i) shall constitute Additional U.S. Borrowers that
are not Individual Aleris U.S. Borrowers on and after the date that such Persons
have joined this Agreement as a Borrower and a Guarantor pursuant to a Joinder
Agreement and have complied with all requirements for becoming Additional U.S.
Borrowers and Guarantors in this Agreement and in each amendment hereto
(including, without limitation, Section 7 of Amendment No. 2 (as amended by
Amendment No. 4), and Section 5.11), the Intercreditor Agreement, and each
applicable U.S. Security Document; and
(ii)    as to a list of U.S. Subsidiaries of Aleris (other than an Excluded
Collateral Subsidiary) that do not satisfy the requirements of clause (i) above,
which Persons shall, until the Aleris U.S. Hold Separate Release Date, be deemed
designated as Individual Aleris U.S. Borrowers for all purposes under the Loan
Documents on and after the date that such Persons join this Agreement as a
Borrower and a Guarantor pursuant to a Joinder Agreement and complied with all
requirements for becoming Individual Aleris U.S. Borrowers and Guarantors in
this Agreement and in each amendment hereto (including, without limitation,
Section 7 of Amendment No. 2 (as amended by Amendment No. 4), and Section 5.11),
the Intercreditor Agreement, and each applicable U.S. Security Document.
Each party to this Agreement agrees that the Administrative Agent may rely
conclusively on the Aleris U.S. Borrower Certificate without further inquiry.
“Alternate Currency” shall mean each of euros and GBP and, with regard only to
European Swingline Loans or European Letters of Credit, Swiss francs.
“Alternate Currency Equivalent” shall mean, as to any amount denominated in
Dollars as of any date of determination, the amount of the applicable Alternate
Currency that could be purchased with such amount of Dollars based upon the Spot
Selling Rate.
“Alternate Currency Letter of Credit” shall mean any Letter of Credit to the
extent denominated in an Alternate Currency.
“Alternate Currency Revolving Loan” shall mean each Revolving Loan denominated
in an Alternate Currency.
“Amendment Agreement” shall mean that certain Amendment and Restatement
Agreement, dated as of the Closing Date, among the Loan Parties party thereto,
the Lenders party thereto, the Administrative Agent, the Collateral Agent, the
Issuing Banks party thereto, the U.S. Swingline Lender, the European Swingline
Lender, and the other parties thereto, which effects the second amendment and
restatement of this Agreement.
“Amendment No. 1” means that certain Amendment No. 1 to Second Amended and
Restated Credit Agreement, dated as of September 14, 2017, among Holdings, the
Borrowers party thereto, the other Loan Parties party thereto, Novelis Italia,
S.p.A., as third party security provider, the Administrative Agent, the
Collateral Agent, the European Swingline Lender, each Issuing Bank party thereto
and each Lender party thereto.


9


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Amendment No. 1 Effective Date” means the “Amendment Effective Date” as defined
in Amendment No. 1.
“Amendment No. 2” means that certain Amendment No. 2 to Second Amended and
Restated Credit Agreement, dated as of April 15, 2019, among Holdings, the
Borrowers party thereto, the other Loan Parties party thereto, Novelis Italia,
S.p.A., as third party security provider, the Administrative Agent, the
Collateral Agent, the European Swingline Lender, each Issuing Bank party
thereto, each Aleris Issuing Bank party thereto, and each Lender party thereto.
“Amendment No. 2 Effective Date” means the “Amendment Effective Date” as defined
in Amendment No. 2.
“Amendment No. 2 Insurance Disclosure Letter” means that certain letter of the
Designated Company, dated as of the Amendment No. 2 Effective Date and delivered
on the Amendment No. 2 Effective Date to the Agents, Issuing Banks and Lenders.
“Amendment No. 4” means that certain Amendment No. 4 to Second Amended and
Restated Credit Agreement and Amendment No. 2 to U.S. Security Agreement, dated
as of February 21, 2020, among Holdings, the Borrowers party thereto, the other
Loan Parties party thereto, Novelis Italia, S.p.A., as third party security
provider, the Administrative Agent, the Collateral Agent, the European Swingline
Lender, each Issuing Bank party thereto, the Aleris Issuing Bank party thereto,
and each Lender party thereto.
“Amendment No. 4 Effective Date” means the “Amendment Effective Date” as defined
in Amendment No. 4.
“Amendment No. 5” means that certain Amendment No. 5 to Second Amended and
Restated Credit Agreement, dated as of August 25, 2020, among Holdings, the
Borrowers party thereto, the other Loan Parties party thereto, Novelis Italia,
S.p.A., as third party security provider, the Administrative Agent, the
Collateral Agent, and each Lender party thereto.
“Amendment No. 5 Effective Date” means the “Amendment Effective Date” as defined
in Amendment No. 5.
“Anti-Corruption Laws” shall mean (a) the U.S. Foreign Corrupt Practices Act of
1977, as amended; (b) the U.K. Bribery Act 2010, as amended; and (c) any other
anti-bribery or anti-corruption laws, regulations or ordinances in any
jurisdiction in which any Loan Party or any of its Subsidiaries or their
respective Related Parties is located or doing business.
“Anti-Money Laundering Laws” shall mean applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or their
respective Related Parties are located or doing business that relates to money
laundering or terrorism financing, any predicate crime to money laundering, or
any financial record keeping and reporting requirements related thereto.


10


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Applicable Administrative Borrower” shall mean the Administrative Borrower
and/or the European Administrative Borrower, as the context may require.
“Applicable Eligible Jurisdiction” shall mean:
(i) in the case of Eligible Accounts of the U.S. Borrowers, the United States,
Canada, Mexico and Puerto Rico;
(ii) in the case of Eligible Accounts of the Canadian Loan Parties, Canada and
the United States;
(iii) in the case of Eligible Accounts of each U.K. Borrower and each other
Borrowing Base Guarantor incorporated in England and Wales, an Applicable
European Jurisdiction, the United States and Canada;
(iv) in the case of Eligible Accounts of eachthe Swiss Borrower to the extent
that it is not a party to a Receivables Purchase Agreement in the capacity of a
seller thereunder, Switzerland, Germany, Poland, the United States, Canada or
such other Applicable European Jurisdiction as the Administrative Agent may
approve in its Permitted Discretion;
(v) in the case of Eligible Accounts of each German Borrower that is not a party
to a Receivables Purchase Agreement in the capacity of a seller thereunder,
Germany, Poland, the United States, Canada or such other Applicable European
Jurisdiction as the Administrative Agent may approve in its Permitted
Discretion; and
(vi) in the case of Eligible Accounts of the U.S. Borrowers or of the Canadian
Loan Parties with respect to which either (x) the Account Debtor’s senior
unsecured debt rating is at least BBB- by S&P and Baa3 by Moody’s or (y) the
Account Debtor’s credit quality is acceptable to the Administrative Agent, such
Applicable European Jurisdictions, as may be approved by the Administrative
Agent.
“Applicable European Jurisdiction” shall mean Germany, United Kingdom, France,
Netherlands, Italy, Ireland, Belgium, Spain, Sweden, Finland, Austria, Denmark,
Greece, Portugal, Luxembourg, and Switzerland or any other country that from
time to time is a Participating Member State that is approved by the
Administrative Agent in its Permitted Discretion as an “Applicable European
Jurisdiction”.
“Applicable Fee” shall mean, as of any date of determination, a rate per annum
equal to the applicable percentage set forth below based upon average daily
Total Revolving Exposure as a percentage of Total Revolving Commitment for the
three-fiscal month period immediately preceding such date:


11


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Total Revolving Exposure as a percentage of Total Revolving Commitment




Applicable Fee
Greater than 50%0.25%Less than or equal to 50%
0.35%



For purposes of computing the Applicable Fee with respect to Revolving
Commitments, a Revolving Commitment of a Lender shall be deemed to be used to
the extent of the outstanding Revolving Loans, Swingline Exposure and LC
Exposure of such Lender. The Applicable Fee shall be calculated by the
Administrative Agent and such calculations shall be presumed to be correct,
absent manifest error.
“Applicable Law” shall mean all laws, rules, regulations and legally binding
governmental guidelines applicable to the Person, conduct, transaction,
agreement or matter in question, including all applicable statutory law, common
law and equitable principles, and all provisions of constitutions, treaties,
statutes, rules, regulations, orders and decrees of Governmental Authorities,
including, without limitation, the U.S. Hold Separate Order.
“Applicable LC Applicant” shall mean the Administrative Borrower, the Canadian
Borrower, and/or the European Administrative Borrower, as the context may
require.
“Applicable Margin” shall mean, for any day, with respect to any Revolving Loan
or Swingline Loan, as the case may be, the applicable percentage set forth in
Annex II under the appropriate caption.
“Approved Currency” shall mean each of Dollars and each Alternate Currency.
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Approved Member State” shall mean Belgium, France, Germany, Ireland, Italy,
Luxembourg, The Netherlands, Spain, Sweden and the United Kingdom.
“Arranger” shall mean Wells Fargo Bank, National Association, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Citibank, N.A., Deutsche Bank Securities
Inc., and JPMorgan Chase Bank, N.A., as joint lead arrangers.
“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any Sale and Leaseback Transaction) of any property, excluding sales
of Inventory, dispositions of cash and Cash Equivalents and settlements under
Hedging Agreements, in each such excluded case, which are in the ordinary course
of business, by Holdings (and, on and after the Specified AV Minerals


12


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Joinder Date, AV Minerals) or any of its Restricted Subsidiaries, or (b) any
issuance of any Equity Interests of any Restricted Subsidiary of Holdings.
“Asset Swap” shall mean the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and cash or Cash Equivalents between any Company and another person; provided
that any cash or Cash Equivalents received must be applied in accordance with
Section 2.10(c).
“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.04(c)), and accepted by the Administrative
Agent, in substantially the form of Exhibit B (including electronic
documentation generated by use of an electronic platform containing
substantially the same information as set forth in Exhibit B), or any other form
approved by the Administrative Agent.
“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at the rate implicit in the lease) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
any such Sale and Leaseback Transaction.
“Auditor’s Determination” shall have the meaning assigned to such term in
Section 7.11(b).
“Auto-Extension Letter of Credit” shall have the meaning assigned to such term
in Section 2.18(a)(v).
“AV Metals” shall mean AV Metals Inc., a corporation formed under the Canada
Business Corporations Act.
“AV Minerals” shall mean AV Minerals (Netherlands) N.V., a company organized
under the laws of the Netherlands.
“Availability Conditions” shall mean that, with respect to any Proposed
Transaction, each of the following conditions are satisfied, as applicable:
(a)    both immediately prior to and after giving effect to such Proposed
Transaction, no Default shall have occurred and be continuing; and
(b)    when used with regard to Section 6.08 (Dividends), immediately after
giving effect to such Proposed Transaction, (i)(A) Adjusted Excess Availability
on the date such Proposed Transaction is consummated and (B) average daily
Adjusted Excess Availability for the 30 day period immediately preceding such
Proposed Transaction (assuming such Proposed Transaction occurred on the first
day of such 30 day period), in each case is greater than or equal to 20% of the
lesser of (y) the Total Revolving Commitment and (z) the Total Borrowing Base or
(ii)(A)(1) Adjusted Excess Availability on the date such Proposed Transaction is
consummated and (2) average daily Adjusted Excess Availability for the 30 day
period immediately preceding


13


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



such Proposed Transaction (assuming such Proposed Transaction occurred on the
first day of such 30 day period), in each case is greater than or equal to 15%
of the lesser of (y) the Total Revolving Commitment and (z) the Total Borrowing
Base and (B) the Consolidated Fixed Charge Coverage Ratio as of the end of the
most recent fiscal quarter (on a trailing four quarter basis, on a Pro Forma
Basis after giving effect to each such Proposed Transaction as if such Proposed
Transaction occurred on the first day of the most recently ended fiscal quarter
for which financial statements have been delivered pursuant to Section 5.01(a)
and (b)) shall not be less than 1.25 to 1.0; or
(c)    when used with regard to Sections 6.06 (Asset Sales) and 6.11
(Prepayments of other Indebtedness, etc.), immediately after giving effect to
such Proposed Transaction, (i) Adjusted Excess Availability (or, in the case of
a transaction under Section 6.06 (Asset Sales) other than a Specified Asset
Sale, Excess Availability) on the date such Proposed Transaction is consummated
is greater than or equal to 20% of the lesser of (y) the Total Revolving
Commitment and (z) the Total Borrowing Base or (ii)(A) Adjusted Excess
Availability (or, in the case of a transaction under Section 6.06 (Asset Sales)
involving any Revolving Priority Collateral, Excess Availability) on the date
such Proposed Transaction is consummated is greater than or equal to 15% of the
lesser of (y) the Total Revolving Commitment and (z) the Total Borrowing Base
and (B) the Consolidated Fixed Charge Coverage Ratio as of the end of the most
recent fiscal quarter (on a trailing four quarter basis, on a Pro Forma Basis
after giving effect to each such Proposed Transaction as if such Proposed
Transaction occurred on the first day of the most recently ended fiscal quarter
for which financial statements have been delivered pursuant to Section 5.01(a)
and (b)) shall not be less than 1.25 to 1.0; or
(d)    when used with regard to Section 6.04 (Investments, Loans and Advances)
(including with respect to Permitted Acquisitions), and for all other Proposed
Transactions not referred to in clauses (b) or (c) above, immediately after
giving effect to such Proposed Transaction, (i) Adjusted Excess Availability on
the date such Proposed Transaction is consummated is greater than or equal 20%
of the lesser of (y) the Total Revolving Commitment and (z) the Total Borrowing
Base or (ii)(A) Adjusted Excess Availability on the date such Proposed
Transaction is consummated is greater than or equal to 15% of the lesser of (y)
the Total Revolving Commitment and (z) the Total Borrowing Base and (B) the
Consolidated Fixed Charge Coverage Ratio as of the end of the most recent fiscal
quarter (on a trailing four quarter basis, on a Pro Forma Basis after giving
effect to each such Proposed Transaction as if such Proposed Transaction
occurred on the first day of the most recently ended fiscal quarter for which
financial statements have been delivered pursuant to Section 5.01(a) and (b))
shall not be less than 1.25 to 1.0; and
(e)    in each case, prior to undertaking any Proposed Transaction involving (i)
payment of a Dividend of $37,500,000 or more, (ii) any payment (or transfer of
property having a fair market value) of $150,000,000 or more, or (iii) any
calculation based on Adjusted Excess Availability, the Loan Parties shall
deliver to the Administrative Agent an Officer’s Certificate demonstrating in
reasonable details the satisfaction of the conditions contained in clause (b),
(c) or (d) above, as applicable, which shall specify whether Qualified Cash was
included in such calculation, and if so, shall include a reporting of the cash
balances in the applicable deposit


14


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



accounts in which Qualified Cash is deposited (attaching bank statements or
other statements or supporting information satisfactory to the Administrative
Agent) for the periods described in such clause (b), in form satisfactory to the
Administrative Agent.
“Availability Reserve” shall mean reserves established from time to time by the
Administrative Agent pursuant to Section 2.01(d) or otherwise in accordance with
this Agreement, with respect to potential cash liabilities of the Borrowers and
Borrowing Base Guarantors, costs, expenses or other amounts that may be charged
against the Revolving Credit Priority Collateral prior to payment of the
Obligations, and including reserves of the type described in clauses (i), (ii),
(iii), (v) and (vi) of Section 2.01(d).
“Available Amount” shall have the meaning assigned to such term in Section
7.12(a).
“Average Quarterly Excess Availability” shall mean, as of any date of
determination, the average daily Excess Availability for the three-fiscal month
period immediately preceding such date (with the Borrowing Base for any day
during such period calculated by reference to the most recent Borrowing Base
Certificate delivered to the Administrative Agent on or prior to such day);
provided that, for purposes of calculation of Average Quarterly Excess
Availability, the percentage of such Excess Availability based on German Excess
Availability shall not be limited as otherwise provided in the definition of
Excess Availability. Average Quarterly Excess Availability shall be calculated
by the Administrative Agent and such calculations shall be presumed to be
correct, absent manifest error.
“Bailee Letter” shall mean an agreement in form substantially similar to Exhibit
7 to the U.S. Security Agreement or otherwise in form and substance reasonably
satisfactory to the Collateral Agent.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution.
“Bail-In Legislation” shall mean (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bank of America” shall mean Bank of America, N.A., a national banking
association, and its successors.
“Bank Product” shall mean any of the following products, services or facilities
extended to any Company by a Lender or any of its Affiliates: (a) Cash
Management Services;


15


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(b) commercial credit card and merchant card services (including so-called
“purchase cards”, “procurement cards” or “p-cards”), payment card processing
services, debit cards, and stored value cards; and (c) other banking products or
services as may be requested by any Company; provided that, anything to the
contrary contained in the foregoing notwithstanding, Bank Products shall exclude
Letters of Credit, Hedging Agreements, and any Excluded Swap Obligations.
“Bank Product Agreement” shall mean any agreement related to Bank Products or
Secured Bank Product Obligations.
“Bank Product Debt” shall mean (a) all Indebtedness and other obligations,
liabilities, reimbursement obligations, fees, or expenses owing by each Loan
Party and its Subsidiaries to any Secured Bank Product Provider pursuant to or
evidenced by a Bank Product Agreement and irrespective of whether for the
payment of money, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising, and (b) all amounts that any
Agent, any Lender or any Issuing Bank is obligated to pay to a Secured Bank
Product Provider as a result of such Agent, such Lender or such Issuing Bank
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Secured Bank Product Provider with respect to
the Bank Products provided by such Secured Bank Product Provider to a Loan Party
or its Subsidiaries.
“Bank Product Reserve” shall mean the aggregate amount of reserves established
by Administrative Agent from time to time in respect of Secured Bank Product
Obligations.
“Bankruptcy Code” shall mean Title 11 of the United States Code.
“Base Rate” shall mean the greatest of (a) the Federal Funds Rate plus ½%, (b)
the Adjusted LIBOR Rate (which rate shall be calculated based upon an Interest
Period of one month and shall be determined on a daily basis), plus one
percentage point, and (c)  the rate of interest announced, from time to time,
within Wells Fargo at its principal office in San Francisco as its “prime rate”,
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate (and, if any such announced
rate is below zero, then the rate determined pursuant to this clause (c) shall
be deemed to be zero).
“Base Rate Borrowing” shall mean a Borrowing comprised of Base Rate Loans.
“Base Rate Loan” shall mean any Base Rate Revolving Loan, European Swingline
Loan denominated in Dollars, or U.S. Swingline Loan.
“Base Rate Revolving Loan” shall mean any U.S. Revolving Loan bearing interest
at a rate determined by reference to the Base Rate.


16


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Belgian Guarantor” shall mean each Restricted Subsidiary of the Designated
Company organized under the laws of Belgium that becomes a Guarantor pursuant to
the terms hereof.
“Belgian Hold Separate Business” means the Equity Interests in, and businesses
of, Aleris Belgium and Aleris Italy (and certain assets of Aleris (Shanghai)
Trading Co. Ltd. that are directly related to the business of Aleris Belgium
and/or Aleris Italy) that are subject to the Belgian Purchase Documents.
“Belgian Pledge Certificate” shall mean a certificate from the Administrative
Borrower delivered to the Administrative Agent after the Amendment No. 4
Effective Date and on or prior to the Aleris Acquisition Closing Date, signed by
a Responsible Officer of the Administrative Borrower, and certifying that either
(i) Aleris Belgium is permitted to pledge some or all of its Revolving Credit
Priority Collateral to the Collateral Agent to secure the Obligations (and, if
less than all of its Revolving Credit Priority Collateral, specifying the
Revolving Credit Priority Collateral that is permitted to be pledged), and is
permitted to become a Belgian Guarantor and to perform all of its obligations in
such capacity under each Loan Document, and that the foregoing, together with
any enforcement actions permitted to be taken by any Secured Party under the
Loan Documents, in each case is not prohibited by any Belgian Purchase Document
or any binding act or decision of the European Commission or any trustee
appointed on the European Commission’s behalf (the certification described in
this clause (i), the “Belgian Pledge Inclusion Certification”), or (ii) pursuant
to a Belgian Purchase Document or otherwise pursuant to a requirement of the
European Commission in connection with its approval of the Aleris Acquisition,
the Revolving Credit Priority Collateral of Aleris Belgium cannot be pledged to
the Collateral Agent to secure the Obligations, and Aleris Belgium cannot become
a Belgian Guarantor (the certification described in this clause (ii), the
“Belgian Pledge Exclusion Certification”). Each party to this Agreement agrees
that the Administrative Agent may rely conclusively on the certificate described
in the immediately preceding sentence without further inquiry.
“Belgian Purchase Documents” shall mean, collectively, (i) (x) that certain Sale
& Purchase Agreement, dated November 22, 2019, among Aleris Aluminum Netherlands
BV, a corporation incorporated under the laws of the Netherlands, Novelis Europe
Holdings Limited, a company incorporated under the laws of the United Kingdom,
and Liberty House Group Pte. Ltd, a company incorporated under the laws of
Singapore, pursuant to which Aleris Aluminum Netherlands BV and Novelis Europe
Holdings Limited agreed to sell or cause its Subsidiaries to sell 100% of the
Equity Interests in Aleris Belgium and, indirectly, 100% of the Equity Interests
in Aleris Italy, (y) the purchase agreement or agreements to be entered into
after the Aleris Acquisition Closing Date pursuant to which Novelis Inc. and/or
any of its Subsidiaries will agree to sell or cause its Subsidiaries to sell
certain assets of Aleris (Shanghai) Trading Co. Ltd. that are directly related
to the business of Aleris Belgium and/or Aleris Italy, and (z) the agreements
and documents entered into in connection with the documents described in clauses
(x) and (y) above, or (ii) solely to the extent that the sale of the Belgian
Hold Separate Business does not occur pursuant to the terms of the documents
described in clause (i)(x) above and such documents are terminated, the purchase
agreement (and the agreements and documents entered into in connection
therewith) negotiated and entered into after the Aleris Acquisition Closing


17


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Date by Novelis Inc. and/or any of its Subsidiaries, or the European Commission
or any trustee appointed on the European Commission’s behalf, on the one hand,
and a prospective buyer of Aleris Belgium and Aleris Italy, on the other hand,
pursuant to which Novelis Inc. and/or any of its Subsidiaries will agree to sell
or cause its Subsidiaries to sell 100% of the Equity Interests in Aleris Belgium
and, indirectly, 100% of the Equity Interests in Aleris Italy, and, if
applicable, certain assets of Aleris (Shanghai) Trading Co. Ltd. that are
directly related to the business of Aleris Belgium and/or Aleris Italy.
“Belgian Security Agreements” shall mean, collectively (i) any Security
Agreements, including all subparts thereto, among any Belgian Guarantors (and
such other Persons as may be party thereto) and the Collateral Agent for the
benefit of the Secured Parties, (ii) each pledge agreement, mortgage, security
agreement, guarantee or other agreement that is entered into by any Belgian
Guarantor or any Person who is the holder of Equity Interests in any Belgian
Guarantor in favor of the Collateral Agent and/or the Term Loan Collateral Agent
in its capacity as agent for the Secured Parties pursuant to the terms of the
Intercreditor Agreement and the other Loan Documents, and (iii) any other pledge
agreement, mortgage, security agreement or other agreement entered into pursuant
to the terms of the Loan Documents, in the case of each of clauses (i), (ii) and
(iii), that is governed by the laws of Belgium, securing the Secured
Obligations, and entered into pursuant to the terms of this Agreement or any
other Loan Document, as the same may be amended, restated or otherwise modified
from time to time.
“Beneficially Own,” “Beneficial Owner” and “Beneficial Ownership” shall each
have the meaning assigned to such term in Rules 13d-3 and 13d-5 under the
Exchange Act.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in Section
4975 of the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.
“Blocked Account” shall have the meaning assigned to such term in Section 9.01.
“Blocked Loan Party” shall have the meaning assigned to such term in Section
2.22.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers (or the functional equivalent)
of such person, (iii) in the case of


18


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



any limited partnership, the Board of Directors of the general partner of such
person and (iv) in any other case, the functional equivalent of the foregoing.
“Borrowers” shall mean the U.S. Borrowers, the Canadian Borrower, the U.K.
Borrowers, the German Borrowers, and the Swiss BorrowersBorrower. Unless the
context otherwise requires, each reference in this Agreement to “each Borrower”
or “the applicable Borrower” shall be deemed to be a reference to (i) each U.S.
Borrower on a joint and several basis, (ii) the Canadian Borrower, (iii) each
U.K. Borrower on a several and not joint basis, (iv) each German Borrower on a
several and not joint basis, and/or (v) eachthe Swiss Borrower on a several and
not joint basis, as the case may be.
“Borrowing” shall mean (a) Revolving Loans to one of (i) the U.S. Borrowers,
jointly and severally, (ii) the Canadian Borrower, (iii) the U.K. Borrowers, on
a several and not joint basis, (iv) the German Borrowers, on a several and not
joint basis, or (v) the Swiss BorrowersBorrower, on a several and not joint
basis, in each case of the same currency, Class, Sub-Class and Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans
and EURIBOR Loans, as to which a single Interest Period is in effect, or (b) a
Swingline Loan.
“Borrowing Base” shall mean the U.S. Borrowing Base, each U.S. Borrowing Base
(Aleris), the Canadian Borrowing Base, the U.K. Borrowing Base, each German
Borrowing Base, each Swiss Borrowing Base and/or the Total Borrowing Base, as
the context may require.
“Borrowing Base Certificate” shall mean an Officer’s Certificate from
Administrative Borrower, substantially in the form of (or in such other form as
may, from time to time, be mutually agreed upon by Administrative Borrower,
Collateral Agent and Administrative Agent), and containing the information
prescribed by Exhibit I, delivered to the Administrative Agent and the
Collateral Agent setting forth the Administrative Borrower’s calculation of the
Borrowing Base.
“Borrowing Base Guarantor” shall mean (a) as of the Closing Date, each Canadian
Guarantor and (b) in addition thereafter, any other Wholly Owned Subsidiary of
the Designated Company that (i) is organized in Canada or incorporated in
England and Wales, (ii) is able to prepare all collateral reports in a
comparable manner to the reporting procedures of the Borrowers and (iii) has
executed and delivered to Administrative Agent a joinder agreement hereto and
such joinder agreements to guarantees, contribution and set-off agreements and
other Loan Documents as Administrative Agent has reasonably requested (all of
which shall be in form and substance acceptable to, and provide a level of
security and guaranty acceptable to, Administrative Agent in its Permitted
Discretion), so long as Administrative Agent has received and approved, in its
Permitted Discretion, (A) a collateral audit conducted by an independent
appraisal firm reasonably acceptable to Administrative Agent, (B) all UCC or
other search results necessary to confirm Collateral Agent’s Lien on all of such
Borrowing Base Guarantor’s personal property, subject to Permitted Liens, which
Lien is a First Priority Lien with regard to the Revolving Credit Priority
Collateral, and (C) such customary certificates (including a solvency
certificate), resolutions, financial statements, legal opinions, and other
documentation


19


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



as the Administrative Agent may reasonably request (including as required by
Sections 5.11 and 5.12).
“Borrowing Base Loan Party” shall have the meaning assigned to such term in
Section 9.01.
“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.
“Brazilian Guarantor” shall mean each Restricted Subsidiary of the Designated
Company organized in Brazil party hereto as a Guarantor, and each other
Restricted Subsidiary of the Designated Company organized in Brazil that becomes
a Guarantor pursuant to the terms hereof.
“Brazilian Security Agreements” shall mean, collectively (i) any Security
Agreements, including all subparts thereto, among any Brazilian Guarantors (and
such other Persons as may be party thereto) and the Collateral Agent for the
benefit of the Secured Parties, (ii) each pledge agreement, mortgage, security
agreement, guarantee or other agreement that is entered into by any Brazilian
Guarantor or any Person who is the holder of Equity Interests in any Brazilian
Guarantor in favor of the Collateral Agent and/or the Term Loan Collateral Agent
in its capacity as agent for the Secured Parties pursuant to the terms of the
Intercreditor Agreement and the other Loan Documents, and (iii) any other pledge
agreement, mortgage, security agreement or other agreement entered into pursuant
to the terms of the Loan Documents, in the case of each of clauses (i), (ii) and
(iii), that is governed by the laws of Brazil, securing the Secured Obligations,
and entered into pursuant to the terms of this Agreement or any other Loan
Document, as the same may be amended, restated or otherwise modified from time
to time.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in, New York; provided, however, that when used in connection with
notices and determinations in connection with, and payments of principal and
interest on or with respect to, (a) a Eurocurrency Loan or EURIBOR Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market, (b) an Alternate
Currency Revolving Loan denominated in euros, the term “Business Day” shall also
exclude any day that is not a TARGET Day (as determined in good faith by the
Administrative Agent), and (c) a European Swingline Loan, the term “Business
Day” shall mean any day other than a Saturday, Sunday or other day on which
banks in Zurich are authorized or required by law to close.
“Calculation Date” shall have the meaning assigned to such term in the
definition of “Senior Secured Net Leverage Ratio”.
“Canadian Borrower” shall have the meaning assigned to such term in the preamble
hereto.


20


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Canadian Borrowing Base” shall mean at any time an amount equal to the sum of
the Dollar Equivalent of, without duplication:
(i)    the book value of Eligible Canadian Accounts multiplied by the advance
rate of 85%, plus
(ii)    the lesser of (i) the advance rate of 75% of the Cost of Eligible
Canadian Inventory, or (ii) the advance rate of 85% of the Net Recovery Cost
Percentage multiplied by the Cost of Eligible Canadian Inventory, minus
(iii)    any Reserves established from time to time by the Administrative Agent
with respect to the Canadian Borrowing Base in accordance with Section 2.01(d)
and the other terms of this Agreement.
The Canadian Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate theretofore delivered to the
Administrative Agent with such adjustments as Administrative Agent deems
appropriate in its Permitted Discretion to assure that the Canadian Borrowing
Base is calculated in accordance with the terms of this Agreement.
“Canadian Defined Benefit Plan” shall mean any Canadian Pension Plan which
contains a “defined benefit provision” as defined in subsection 147.1(l) of the
Income Tax Act (Canada).
“Canadian Dollar Denominated Letter of Credit” shall have the meaning assigned
to such term in Section 2.18.
“Canadian Dollars” or “Can$” shall mean the lawful money of Canada.
“Canadian Guarantor” shall mean AV Metals (unless AV Metals is released as a
Guarantor pursuant to Section 7.09 upon completion of a Qualified Canadian
Borrower IPO), Successor Holdings (solely to the extent that it is organized in
Canada), the Canadian Borrower and each Restricted Subsidiary of the Designated
Company organized in Canada party hereto as a Guarantor, and each other
Restricted Subsidiary of the Designated Company organized in Canada that becomes
a Guarantor pursuant to the terms hereof.
“Canadian Loan Party” shall mean each of the Canadian Borrower and each Canadian
Guarantor.
“Canadian Pension Plan” shall mean each pension plan required to be registered
under Canadian federal or provincial law which is maintained or contributed to
by, or to which there is or may be an obligation to contribute by, any Borrower
or Guarantor in respect of any Person’s employment in Canada with such Borrower
or Guarantor, but does not include (a) the Canada Pension Plan or the Quebec
Pension Plan as maintained by the Government of Canada or the Province of
Quebec, respectively; or (b) plans to which any Borrower or Guarantor
contributes which are not maintained or administered by the Borrower or
Guarantor or any of its Affiliates.


21


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Canadian Pension Plan Reserve” means (a) employer contributions required to be
made with respect to Canadian Defined Benefit Plans (including, for greater
certainty, normal cost contributions and any special payments); and (b) any
amounts representing any Canadian Wind Up Deficiency with respect to any
Canadian Defined Benefit Plan, in each case to the extent that a trust or deemed
trust to provide for payment or a Lien capable of ranking prior to or pari passu
with Liens serving the Obligations under Applicable Laws of Canada has been or
may be imposed provided that the amount of the Priority Payables or Reserves
established or maintained in respect of such required contributions or Canadian
Wind Up Deficiency shall be calculated as follows (notice of which shall be
provided to the Designated Company):
(i) if a Wind Up Triggering Event has not occurred or has occurred and is not
continuing, such amount as the Administrative Agent determines as reasonable and
appropriate in the circumstances;
(ii) if a Wind Up Triggering Event has occurred and so long as the Wind Up
Triggering Event is continuing or remains in effect, such amount shall be equal
to an amount (not exceeding the amount of the related Canadian Wind Up
Deficiency) as determined by the Administrative Agent in its Permitted
Discretion, including after taking into account the type of Wind Up Triggering
Event that has occurred and the jurisdiction of the affected Canadian Defined
Benefit Plan; provided that to the extent that a Wind Up Triggering Event
relates to a partial wind up or termination of a Canadian Defined Benefit Plan,
the Canadian Wind Up Deficiency in respect of the non-wound up or non-terminated
component of such Canadian Defined Benefit Plan shall not be included in such
amount; and
(iii) an additional amount as determined by the Designated Company in its sole
discretion including to avoid a Lien coming into effect that may not otherwise
be a Permitted Lien.
“Canadian Pension Termination Event” shall mean, with respect to any Canadian
Defined Benefit Plan, the occurrence of a Wind Up Triggering Event, other than
an event described in item (iv) of the definition of the term “Wind Up
Triggering Event”.
“Canadian Security Agreement” shall mean, collectively (i) the Security
Agreements, including all subparts thereto, among the Canadian Loan Parties (and
such other Persons as may be party thereto) and the Collateral Agent for the
benefit of the Secured Parties, (ii) each pledge agreement, mortgage, deed of
hypothec, debenture, bond, security agreement, guarantee or other agreement that
is entered into by any Canadian Loan Party or any Person who is the holder of
Equity Interests in any Canadian Loan Party in favor of the Collateral Agent
and/or the Term Loan Collateral Agent in its capacity as agent for the Secured
Parties pursuant to the terms of the Intercreditor Agreement and the other Loan
Documents, and (iii) any other pledge agreement, mortgage, security agreement or
other agreement entered into pursuant to the terms of the Loan Documents, in the
case of each of clauses (i), (ii) and (iii), that is governed by the laws of
Canada (or any province thereof), securing the Secured Obligations, and entered
into pursuant to the terms of this Agreement or any other Loan Document, as the
same may be amended, restated or otherwise modified from time to time.


22


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Canadian Wind Up Deficiency” means, with respect to any Canadian Defined
Benefit Plan, the amount representing the wind up deficiency or position with
respect to a Canadian Defined Benefit Plan as reflected in the most recently
filed actuarial valuation.
“Capital Assets” shall mean, with respect to any person, all equipment, fixed
assets and Real Property or improvements of such person, or replacements or
substitutions therefor or additions thereto, that, in accordance with U.S. GAAP,
have been or should be reflected as additions to property, plant or equipment on
the balance sheet of such person.
“Capital Expenditures” shall mean, for any period, without duplication, all
expenditures made directly or indirectly by the Designated Company and its
Restricted Subsidiaries during such period for the maintenance, refurbishment,
renovation, replacement or restoration of Capital Assets in the ordinary course
of business of the Designated Company and its Restricted Subsidiaries, in each
case to the extent capitalized in accordance with U.S. GAAP, as detailed to the
Administrative Agent (whether paid in cash or other consideration, financed by
the incurrence of Indebtedness or accrued as a liability), together with the
Designated Company’s proportionate share of such amounts for Norf GmbH for such
period, but in each case excluding (solely for purposes of determining
Consolidated Fixed Charge Coverage Ratio) any portion of such expenditures paid
for with insurance proceeds.
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under U.S. GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with U.S. GAAP. It is understood that with respect to the accounting for leases
as either operating leases or capital leases and the impact of such accounting
on the definitions and covenants herein, U.S. GAAP as in effect on the Closing
Date shall be applied.
“Cash Collateral Account” shall mean a collateral account in the form of a
deposit account established and maintained by the Collateral Agent for the
benefit of the Secured Parties.
“Cash Dominion Recovery Event” shall mean, with respect to any Cash Dominion
Trigger Event at any time (a) no Default or Event of Default shall have been
outstanding for a period of thirty (30) consecutive days then ended and (b)
Excess Availability shall be at least the greater of (i) $90,000,000 (or, on and
after the Specified Incremental Commitment Availability Date, $115,000,000) and
(ii) 10.0% of the lesser of (A) the Total Revolving Commitment and (B) the
then-applicable Total Borrowing Base, for a period of thirty (30) consecutive
days then ended.
“Cash Dominion Trigger Event” shall mean at any time (a) an Event of Default
shall have occurred and is continuing and/or (b) Excess Availability shall for a
period of three (3) consecutive Business Days be less than the greater of (i)
$90,000,000 (or, on and after the Specified Incremental Commitment Availability
Date, $115,000,000) and (ii) 10.0% of the lesser of (A) the Total Revolving
Commitment and (B) the then-applicable Total Borrowing Base and/or (c) in the
sole discretion of the Administrative Agent, if Excess Availability shall at any
time


23


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



be less than 7.5% of the lesser of (A) the Total Revolving Commitment and (B)
the then-applicable Total Borrowing Base.
“Cash Equivalents” shall mean, as to any person, (a) securities issued or fully
guaranteed or insured by the federal government of the United States, Canada,
Switzerland, any Approved Member State or any agency of the foregoing, (b)
marketable direct obligations issued by Canada or any province thereof, any
state of the United States or the District of Columbia or any political
subdivision, government-sponsored entity or instrumentality thereof that, at the
time of the acquisition, are rated at least “A-2” by S&P, “P-2” by Moody’s or in
the “R-2” category by the Dominion Bond Rating Service Limited, (c) certificates
of deposit, Eurocurrency time deposits, overnight bank deposits and bankers’
acceptances of any commercial bank or trust company organized under the laws of
Canada or any province thereof, the United States, any state thereof, the
District of Columbia, any non-U.S. bank, or its branches or agencies (fully
protected against currency fluctuations) that, at the time of acquisition, is
rated at least “A-2” by S&P, “P-2” by Moody’s or in the “R-2” category by the
Dominion Bond Rating Service Limited, (d) commercial paper of an issuer rated at
least “A-2” by S&P, “P-2” by Moody’s or in the “R-2” category by the Dominion
Bond Rating Service Limited, and (e) shares of any money market fund that (i)
has at least 95% of its assets invested continuously in the types of investments
referred to in clauses (a), (b) and (c) above, (ii) has net assets, the Dollar
Equivalent of which exceeds $500,000,000 and (iii) is rated at least “A-2” by
S&P, “P-2” by Moody’s or in the “R-2” category by the Dominion Bond Rating
Service Limited; provided, however, that the maturities of all obligations of
the type specified in clauses (a), (b) and (c) above shall not exceed 365 days;
provided, further, that, to the extent any cash is generated through operations
in a jurisdiction outside of the United States, Canada, Switzerland or an
Approved Member State, such cash may be retained and invested in obligations of
the type described in clause (a), (c) or (d) applicable to such jurisdiction to
the extent that such obligations are customarily used in such other jurisdiction
for short term cash management purposes.
“Cash Management Services” shall mean any cash management or related services
provided from time to time by any Lender or any of its Affiliates to any Company
in connection with operating, collections, payroll, trust, or other depository
or disbursement accounts, treasury, depository, return items, merchant store
value cards, including automated clearinghouse transfer (including the Automated
Clearing House processing of electronic funds transfers through the direct
Federal Reserve Fedline system), e-payables services, interstate depository
network, electronic funds transfer, wire transfer, controlled disbursement,
overdraft, depository, information reporting, lockbox and stop payment services,
and other cash management arrangements.
“Cash Management System” shall have the meaning assigned to such term in Section
9.01.
“Cash Pooling Arrangements” shall mean (i) the DB Cash Pooling Arrangement and
the European Cash Pooling Agreement and (ii) any other cash pooling arrangements
(including, without limitation, any notional cash pool arrangements), in each
case, including all documentation pertaining thereto, entered into by any
Company in accordance with Section 6.07.


24


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any expropriation, condemnation or other
taking (including by any Governmental Authority) of, any property of Holdings,
the Designated Company or any of its Restricted Subsidiaries, or, on and after
the Specified AV Minerals Joinder Date, AV Minerals. “Casualty Event” shall
include but not be limited to any taking of all or any part of any Real Property
of any person or any part thereof, in or by expropriation, condemnation or other
eminent domain proceedings pursuant to any requirement of Applicable Law, or by
reason of the temporary requisition of the use or occupancy of all or any part
of any Real Property of any person or any part thereof by any Governmental
Authority, civil or military, or any settlement in lieu thereof.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq. and all implementing
regulations.
A “Change in Control” shall be deemed to have occurred if:
(a)    (i) prior to the Designated Holdco Effective Date, Hindalco ceases to be
the Beneficial Owner of Voting Stock representing more than 50% of the voting
power of the total outstanding Voting Stock of AV Minerals and Holdings, (ii) on
and after the Designated Holdco Effective Date, Hindalco ceases to be the
Beneficial Owner of Voting Stock representing more than 50% of the voting power
of the total outstanding Voting Stock of each of AV Minerals, Holdings and
Designated Holdco, or (iii) on and after the Designated Holdco Effective Date,
Holdings ceases to be the Beneficial Owner of Voting Stock representing 100% of
the voting power of the total outstanding Voting Stock of Designated Holdco;
(b)    Holdings (or, on and after the Designated Holdco Effective Date,
Designated Holdco) at any time ceases to be the Beneficial Owner and the direct
or indirect record owner of 100% of the Equity Interests of the Canadian
Borrower, except as a result of a Qualified Canadian Borrower IPO; provided that
Hindalco continues to be the Beneficial Owner of Voting Stock representing more
than 50% of the voting power of the total outstanding Voting Stock of the
Canadian Borrower at all times after giving effect to such Qualified Canadian
Borrower IPO; and provided, further, that a Permitted Holdings Amalgamation
shall not constitute a Change in Control;
(c)    the Designated Company at any time ceases to be the Beneficial Owner and
the direct or indirect owner of 100% of the Equity Interests of any other
Borrower (other than the Canadian Borrower prior to the Designated Holdco
Effective Date, and the Designated Company on and after the Designated Holdco
Effective Date), except (i) to the extent otherwise permitted under clause (c)
of the definition of Permitted Reorganization Action or under clause (b) of the
definition of Permitted Aleris Foreign Subsidiary Transfer or (ii) the Tulip
Foundation may indirectly own Equity Interests in Aleris Rolled Products and
Aleris Casthouse, but not any other Borrower, if the Tulip Conditions are
satisfied at all times;
(d)    at any time a change in control (or change of control or similar event)
with respect to the Designated Holdco, the Canadian Borrower, Novelis
Corporation, Novelis Acquisitions, or


25


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



on and after the Aleris Acquisition Closing Date after giving effect to the
Aleris Acquisition, Aleris, occurs under (and as defined in) any Material
Indebtedness of any Loan Party;
(e)    (i) at any time after a Qualified IPO (other than a Qualified Canadian
Borrower IPO), any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act) other than the Specified Holders is or becomes
the Beneficial Owner (provided that for purposes of this clause (except as set
forth below) such person or group shall be deemed to have Beneficial Ownership
of all securities that such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time) of
Voting Stock of Holdings (or, at any time after a Qualified IPO of U.K. Holdco,
U.K. Holdco) representing 35% or more of the voting power of the total
outstanding Voting Stock of Holdings (or, at any time after a Qualified IPO of
U.K. Holdco, U.K. Holdco) unless the Specified Holders at all times Beneficially
Own Voting Stock of Holdings (or, at any time after a Qualified IPO of U.K.
Holdco, U.K. Holdco) representing greater voting power of the total outstanding
Voting Stock of Holdings (or, at any time after a Qualified IPO of U.K. Holdco,
U.K. Holdco) than such voting power held by such person or group; or (ii) at any
time after a Qualified Canadian Borrower IPO, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act) other than the
Specified Holders is or becomes the Beneficial Owner (provided that for purposes
of this clause (except as set forth below) such person or group shall be deemed
to have Beneficial Ownership of all securities that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time) of Voting Stock of the Canadian Borrower representing 35%
or more of the voting power of the total outstanding Voting Stock of the
Canadian Borrower unless the Specified Holders at all times Beneficially Own
Voting Stock of the Canadian Borrower representing greater voting power of the
total outstanding Voting Stock of the Canadian Borrower than such voting power
held by such person or group; or
(f)    during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of Holdings, any
Borrower or, on and after the Designated Holdco Effective Date, Designated
Holdco, or, on and after the Specified AV Minerals Joinder Date, AV Minerals
(together with any new directors whose election to such Board of Directors or
whose nomination for election was approved by the Specified Holders or by a vote
of at least a majority of the members of the Board of Directors of such Person,
as the case may be, which members comprising such majority are then still in
office and were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of such Person.
For purposes of this definition, a person shall not be deemed to have Beneficial
Ownership of Equity Interests subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.
“Change in Law” shall mean the occurrence, after the Existing Credit Agreement
Closing Date, of any of the following: (a) the adoption or taking into effect of
any law, treaty, order, policy, rule or regulation, (b) any change in any law,
treaty, order, policy, rule or


26


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



regulation or in the administration, interpretation or application thereof by
any Governmental Authority or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, regulations, guidelines or directives thereunder or
issued in connection therewith, and (ii) all requests, rules, regulations,
guidelines, requirements and directives promulgated or issued by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a “Change
in Law”, regardless of the date enacted, adopted or issued.
“Chattel Paper” shall mean all “chattel paper,” as such term is defined in the
UCC, in which any Person now or hereafter has rights.
“Chief Executive Office” shall mean, with respect to any Person, the location
from which such Person manages the main part of its business operations or other
affairs.
“Chinese Subsidiary Equity Interests” shall mean all Equity Interests of each
Person organized under the laws of the People’s Republic of China that is a
Subsidiary of a Loan Party, in each case that is owned by a Loan Party.
“Claim” shall mean all liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Secured Obligations,
resignation or replacement of any Agent, or replacement of any Lender) incurred
by or asserted against any Indemnitee in any way relating to (a) any Loans,
Letters of Credit, Loan Documents, or the use thereof or transactions relating
thereto, (b) any action taken or omitted to be taken by any Indemnitee in
connection with any Loan Documents, (c) the existence or perfection of any
Liens, or realization upon any Collateral, (d) exercise of any rights or
remedies under any Loan Documents or Applicable Law, (e) any actual or alleged
presence or Release or threatened Release of Hazardous Materials on, at, under
or from any property owned, leased or operated by any Company at any time, or
any Environmental Claim related in any way to any Company, or (f) failure by any
Loan Party to perform or observe any terms of any Loan Document, in each case
including all costs and expenses relating to any investigation, litigation,
arbitration or other proceeding (including an Insolvency Proceeding or appellate
proceedings), whether or not the applicable Indemnitee is a party thereto.
“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or European
Swingline Loans and, when used in reference to any Commitment, refers to whether
such Commitment is a Revolving Commitment or European Swingline Commitment, in
each case, under this Agreement as originally in effect or pursuant to Section
2.23, of which such Loan, Borrowing or Commitment shall be a part.
“Closing Date” shall mean the date on which the conditions set forth in Article
IV are satisfied or duly waived. The Closing Date occurred on October 6, 2014.


27


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Code” shall mean the Internal Revenue Code of 1986, as amended and the Treasury
Regulations promulgated thereunder.
“Collateral” shall mean, all of the “Collateral”, “Pledged Collateral” and
“Mortgaged Property” referred to in the Security Documents and all of the other
property that is or is intended under the terms of the Security Documents to be
subject to Liens in favor of the Collateral Agent for the benefit of the Secured
Parties.
“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto and includes each other person appointed as the successor pursuant to
ARTICLE X.
“Collection Account” has the meaning assigned to such term in Section 9.01(c).
“Commercial Letter of Credit” shall mean any letter of credit or similar
instrument issued for the purpose of providing credit support in connection with
the purchase of materials, goods or services by the Designated Company or any of
its Subsidiaries in the ordinary course of their businesses.
“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment and/or European Swingline Commitment, including any Commitment
pursuant to Section 2.23, and, prior to the Specified Incremental Commitment
Availability Date, such Lender’s Specified Incremental Commitment.
“Commitment Fee” shall have the meaning assigned to such term in Section
2.05(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” shall have the meaning assigned to such term in Section
11.01(d).
“Companies” shall mean Holdings (unless Holdings has been released as a
Guarantor pursuant to Section 7.09(d)), the Designated Company, Holdings’ (or,
if Holdings has been released as a Guarantor pursuant to Section 7.09(d), the
Designated Company’s) Restricted Subsidiaries and, after the Specified AV
Minerals Joinder Date if Holdings is not AV Minerals, AV Minerals; and “Company”
shall mean any one of them.
“Compensation Plan” shall mean any program, plan or similar arrangement (other
than employment contracts for a single individual) relating generally to
compensation, pension, employment or similar arrangements with respect to which
any Company, any Affiliate of any Company or any ERISA Affiliate of any of them
has any obligation or liability, contingent or otherwise, under any Applicable
Law other than that of the United States.
“Compliance Certificate” shall mean a certificate of a Financial Officer of the
Designated Company substantially in the form of Exhibit D.
“Concentration Account” shall have the meaning assigned to such term in
Section 9.01(c).


28


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Concentration Account Bank” shall have the meaning assigned to such term in
Section 9.01(c).
“Confidential Information Memorandum” shall mean that certain confidential
information memorandum of the Designated Company, dated February, 2019.
“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of the Designated Company and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with U.S. GAAP.
“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of the Designated Company and its Restricted Subsidiaries
which may properly be classified as current liabilities (other than the current
portion of any Loans) on a consolidated balance sheet of the Designated Company
and its Restricted Subsidiaries in accordance with U.S. GAAP, but excluding (a)
the current portion of any Funded Debt of the Designated Company and its
Restricted Subsidiaries and (b) without duplication of clause (a) above, all
Indebtedness consisting of Loans to the extent otherwise included therein.
“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of the Designated Company and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with U.S. GAAP.
“Consolidated EBITDA (Fixed Charge)” shall mean, for any period, the sum of
(A) Consolidated Net Income (Fixed Charge) for such period, adjusted by (without
duplication):
(x)    adding thereto, in each case only to the extent (and in the same
proportion) deducted in determining such Consolidated Net Income and without
duplication:
(a)    Consolidated Interest Expense for such period,
(b)    Consolidated Amortization Expense for such period,
(c)    Consolidated Depreciation Expense for such period,
(d)    Consolidated Tax Expense for such period,
(e)    non-recurring cash expenses and charges relating to the Transactions to
the extent paid on or about the Closing Date,
(f)    restructuring charges in an amount not to exceed $25,000,000 in the
aggregate during any four consecutive fiscal quarters;
(g)    solely in connection with the Aleris Acquisition, the business of Aleris
and its Subsidiaries, or the Permitted Reorganization, during the five
consecutive fiscal quarter period commencing with the fiscal quarter in which
the Aleris Acquisition Closing Date occurs, non-recurring items or unusual
charges or expenses, severance, relocation costs or expenses, other business
optimization expenses (including costs and


29


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



expenses relating to business optimization programs), new systems design and
implementation costs, project start-up costs, restructuring charges or reserves,
and/or costs related to the closure and/or consolidation of facilities, in the
case of all of the foregoing, in an aggregate amount not to exceed $100,000,000;
(h)    the aggregate amount of all other non-cash charges reducing Consolidated
Net Income (excluding any non-cash charge that results in an accrual of a
reserve for cash charges in any future period) for such period; and
(i)    the amount of net income (loss) attributable to non-controlling interests
deducted (and not added back) in computing Consolidated Net Income (Fixed
Charge);
(y)    subtracting therefrom, the aggregate amount of all non-cash items
increasing Consolidated Net Income (Fixed Charge) (other than the accrual of
revenue or recording of receivables in the ordinary course of business) for such
period; and
(z)    excluding therefrom,
(a)    any gain (or loss), together with any related provisions for taxes on any
such gain (or the tax effect of any such loss), realized during such period by
the Designated Company or any of its Restricted Subsidiaries upon any Asset Sale
(other than any dispositions in the ordinary course of business) by the
Designated Company or any of its Restricted Subsidiaries,
(b)    any gain or loss relating to cancellation or extinguishment of
Indebtedness,
(c)    earnings or losses resulting from any reappraisal, revaluation or
write-up or write-down of assets (other than write-downs of Inventory),
including any changes resulting from the effects of adjustments in the property,
plant and equipment, inventories, goodwill, intangible assets and debt line
items in the Designated Company’s consolidated financial statements pursuant to
U.S. GAAP resulting from the application of purchase accounting in relation to
any acquisition or the amortization or write-off of any amounts thereof,
(d)    any one-time increase or decrease to net income that is required to be
recorded because of the adoption of new accounting policies, practices or
standards required by GAAP, and
(e)    unrealized gains and losses with respect to Hedging Obligations for such
period (other than any unrealized gains or losses resulting from foreign
currency re-measurement hedging activities).
plus (B) the proportionate interest of the Designated Company and its
consolidated Restricted Subsidiaries in Non-consolidated Affiliate EBITDA for
such period. 


30


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Consolidated EBITDA (Fixed Charge) shall be calculated on a Pro Forma Basis to
give effect to any Acquisition and Asset Sales (other than any dispositions in
the ordinary course of business, dispositions where the value of the assets
disposed of is less than $15,000,000 and Permitted Acquisitions where the amount
of the Acquisition Consideration plus any Equity Interests constituting all or a
portion of the purchase price is less than $15,000,000) consummated at any time
on or after the first day of the Test Period thereof as if each such Permitted
Acquisition had been effected on the first day of such period and as if each
such Asset Sale had been consummated on the day prior to the first day of such
period.
Consolidated EBITDA (Fixed Charge) shall not include the Consolidated EBITDA
(Fixed Charge) of any Non-consolidated Affiliate if such Non-consolidated
Affiliate is subject to a prohibition, directly or indirectly, on the payment of
dividends or the making of distributions, directly or indirectly, to the
Borrower, to the extent of such prohibition.
“Consolidated EBITDA (Leverage)” shall mean (subject to Section 11.02(k)), for
any period, the sum of (A) Consolidated Net Income (Leverage) for such period,
adjusted by (without duplication):
(x)    adding thereto, in each case only to the extent (and in the same
proportion) deducted in determining such Consolidated Net Income (Leverage) and
without duplication:
(a)    Consolidated Interest Expense for such period,
(b)    Consolidated Amortization Expense for such period,
(c)    Consolidated Depreciation Expense for such period,
(d)    Consolidated Tax Expense for such period,
(e)    non-recurring items or unusual charges or expenses, severance, relocation
costs or expenses, other business optimization expenses (including costs and
expenses relating to business optimization programs), new systems design and
implementation costs, project start-up costs, restructuring charges or reserves,
costs related to the closure and/or consolidation of facilities and one-time
costs associated with a Qualified IPO,
(f)    to the extent covered by insurance and actually reimbursed or, so long as
the Designated Company has made a good faith determination that there exists
reasonable evidence that such amount will in fact be reimbursed by the insurer
and only to the extent that such amount is (x) not denied by the applicable
carrier in writing within 180 days and (y) in fact reimbursed within 365 days of
the date of such evidence (with a deduction for any amount so added back to the
extent not so reimbursed within 365 days), losses and expenses with respect to
Casualty Events or business interruption,


31


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(g)    the aggregate amount of all other non-cash charges reducing Consolidated
Net Income (Leverage) (excluding any non-cash charge that results in an accrual
of a reserve for cash charges in any future period) for such period,
(h)    the amount of net income (loss) attributable to non-controlling interests
deducted (and not added back) in computing Consolidated Net Income (Leverage),
and
(i)    Management Fees paid in compliance with Section 6.08(c);
(y)    subtracting therefrom, (a) the aggregate amount of all non-cash items
increasing Consolidated Net Income (Leverage) (other than the accrual of revenue
or recording of receivables in the ordinary course of business) for such period
and (b) interest income; and
(z)    excluding therefrom,
(a)    [intentionally omitted]
(b)    earnings or losses resulting from any reappraisal, revaluation or
write-up or write-down of assets;
(c)    non-recurring or unusual gains; and
(d)    any gain or loss relating to cancellation or extinguishment of
Indebtedness;
plus (B) the proportionate interest of the Designated Company and its
consolidated Restricted Subsidiaries in Non-consolidated Affiliate EBITDA for
such period;
plus (C) the annualized amount of net cost savings, operating expense reductions
and synergies reasonably projected by the Designated Company in good faith to be
realized as a result of specified actions (x) taken since the beginning of the
Test Period in respect of which Consolidated EBITDA (Leverage) is being
determined or (y) initiated prior to or during the Test Period (in each case,
which cost savings shall be added to Consolidated EBITDA (Leverage) until fully
realized, but in no event for more than four fiscal quarters) (calculated on a
pro forma basis as though such annualized cost savings, operating expense
reductions and synergies had been realized on the first day of such Test Period,
net of the amount of actual benefits realized during such Test Period from such
actions); provided that (1) such cost savings, operating expense reductions and
synergies are reasonably identifiable, quantifiable and factually supportable in
the good faith judgment of the Designated Company, and (2) no cost savings,
operating expense reductions and synergies shall be added pursuant to this
clause (C) to the extent duplicative of any expenses or charges otherwise added
to Consolidated EBITDA (Leverage), whether through a pro forma adjustment or
otherwise, for such Test Period; provided that the aggregate amount added to
Consolidated EBITDA (Leverage) pursuant to this clause (C) shall not exceed in
the aggregate 15% of Consolidated EBITDA (Leverage) for any one Test Period;
provided, further that projected (and not yet realized) amounts may no longer be
added in


32


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



calculating Consolidated EBITDA (Leverage) pursuant to this clause (C) to the
extent occurring more than four full fiscal quarters after the specified action
taken or initiated in order to realize such projected cost savings, operating
expense reductions and synergies.
Notwithstanding the foregoing clause (x), the provision for taxes and the
depreciation, amortization and non-cash items of a Restricted Subsidiary shall
be added to Consolidated Net Income (Leverage) to compute Consolidated EBITDA
(Leverage) only to the extent (and in the same proportion) that the net income
of such Restricted Subsidiary was included in calculating Consolidated Net
Income (Leverage).
Consolidated EBITDA (Leverage) shall not include the Consolidated EBITDA
(Leverage) of any Non-consolidated Affiliate if such Non-consolidated Affiliate
is subject to a prohibition, directly or indirectly, on the payment of dividends
or the making of distributions, directly or indirectly, to the Designated
Company or any other Borrower, to the extent of such prohibition.
“Consolidated Fixed Charge Coverage Ratio” shall mean, for any Test Period, the
ratio of (a) (i) Consolidated EBITDA (Fixed Charge) for such Test Period minus
(ii) the aggregate amount of Capital Expenditures for such period minus (iii)
all cash payments in respect of income taxes (including all taxes imposed on or
measured by overall net income (however denominated), and franchise taxes
imposed in lieu of net income taxes) made during such period (net of any cash
refund in respect of income taxes actually received during such period) to (b)
Consolidated Fixed Charges for such Test Period.
“Consolidated Fixed Charges” shall mean, for any period, the sum, without
duplication, of:
(a)    Consolidated Interest Expense payable in cash for such period;
(b)    the principal amount of all scheduled amortization payments on all
Indebtedness (including the principal component of all Capital Lease
Obligations) and the principal amount of all mandatory prepayments of all
Indebtedness of the Designated Company and its Restricted Subsidiaries based on
excess cash flow of the Designated Company and its Restricted Subsidiaries for
such period;
(c)    Dividends paid in cash pursuant to Section 6.08(c) or (i); and
(d)    Management Fees (except to the extent such payments reduce Consolidated
Net Income (Fixed Charge)).
“Consolidated Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA (Leverage) for such period to (b) Consolidated Interest
Expense for such period.
“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of the Designated Company and its Restricted
Subsidiaries for such period determined on a consolidated basis in accordance
with U.S. GAAP plus, without duplication:


33


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(a)    imputed interest on Capital Lease Obligations and Attributable
Indebtedness of the Designated Company and its Restricted Subsidiaries for such
period;
(b)    commissions, discounts and other fees and charges owed by the Designated
Company or any of its Restricted Subsidiaries with respect to letters of credit
securing financial obligations, bankers’ acceptance financing and receivables
financings for such period;
(c)    amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses incurred by the Designated Company or any of its
Restricted Subsidiaries for such period;
(d)    all interest paid or payable with respect to discontinued operations of
the Designated Company or any of its Restricted Subsidiaries for such period;
and
(e)    the interest portion of any deferred payment obligations of the
Designated Company or any of its Restricted Subsidiaries for such period.
“Consolidated Net Income (Fixed Charge)” shall mean, for any period, the
consolidated net income (or loss) of the Designated Company and its Restricted
Subsidiaries determined on a consolidated basis in accordance with U.S. GAAP;
provided, however, that:
(a)    the net income (or loss) of any person in which any person other than the
Designated Company and its Restricted Subsidiaries has an ownership interest
(which interest does not cause the net income of such other person to be
consolidated into the net income of the Designated Company and its Restricted
Subsidiaries) shall be excluded, except to the extent actually received by the
Designated Company or any of its Restricted Subsidiaries during such period; and
(b)    the net income (or loss) of any Restricted Subsidiary of the Designated
Company other than a Loan Party that is subject to a prohibition on the payment
of dividends or similar distributions by such Restricted Subsidiary shall be
excluded to the extent of such prohibition, except the aggregate amount of cash
distributed by such Restricted Subsidiary during such period to the Designated
Company or another Restricted Subsidiary as a dividend or other distribution.
For purposes of this definition of “Consolidated Net Income (Fixed Charge),”
Consolidated Net Income shall be reduced (to the extent not already reduced
thereby) by the amount of any payments to or on behalf of Holdings made pursuant
to Section 6.08(c).
“Consolidated Net Income (Leverage)” shall mean (subject to Section 11.02(k)),
for any period, the consolidated net income (or loss) of the Designated Company
and its Restricted Subsidiaries determined on a consolidated basis in accordance
with U.S. GAAP; provided, however, that the following shall be excluded in the
calculation of “Consolidated Net Income (Leverage)”:


34


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(a)    any net income (loss) of any person (other than the Designated Company)
if such person is not a Restricted Subsidiary of the Designated Company, except
that:
(i)    subject to the exclusion contained in clause (c) below, equity of the
Designated Company and its consolidated Restricted Subsidiaries in the net
income of any such person for such period shall be included in such Consolidated
Net Income (Leverage) up to the aggregate amount of cash distributed by such
person during such period to the Designated Company or to a Restricted
Subsidiary as a dividend or other distribution (subject, in the case of a
dividend or other distribution to a Restricted Subsidiary, to the limitations
contained in clause (b), below); and
(ii)    the equity of the Designated Company and its consolidated Restricted
Subsidiaries in a net loss of any such person other than an Unrestricted
Subsidiary for such period shall be included in determining such Consolidated
Net Income (Leverage);
(b)    any net income (loss) of any Restricted Subsidiary of the Designated
Company if such Restricted Subsidiary is subject to a prohibition, directly or
indirectly, on the payment of dividends or the making of distributions, directly
or indirectly, to the Designated Company or any other Borrower, to the extent of
such prohibition, except that:
(i)    subject to the exclusion contained in clause (c) below, equity of the
Designated Company and its consolidated Restricted Subsidiaries in the net
income of any such person for such period shall be included in such Consolidated
Net Income (Leverage) up to the aggregate amount of cash distributed by such
Restricted Subsidiary during such period to the Designated Company or another
Restricted Subsidiary as a dividend or other distribution (subject, in the case
of a dividend or other distribution to a Restricted Subsidiary, to the
limitations contained in this clause (b)); and
(ii)    the equity of the Designated Company and its consolidated Restricted
Subsidiaries in a net loss of any such person other than an Unrestricted
Subsidiary for such period shall be included in determining such Consolidated
Net Income (Leverage);
(c)    any gain or loss realized upon the sale or other disposition of any
property of the Designated Company or Restricted Subsidiaries (including
pursuant to any Sale and Leaseback Transaction) that is not sold or otherwise
disposed of in the ordinary course of business (provided that sales or other
dispositions of assets in connection with any Qualified Securitization
Transaction permitted hereunder shall be deemed to be in the ordinary course);
(d)    any extraordinary gain or loss;
(e)    the cumulative effect of a change in accounting principles;


35


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(f)    any non-cash compensation expense realized for grants of performance
shares, stock options or other rights to officers, directors and employees of
the Designated Company or any Restricted Subsidiary; provided that such shares,
options or other rights can be redeemed at the option of the holders only for
Qualified Capital Stock of the Designated Company or Holdings (or, on and after
the Specified AV Minerals Joinder Date, AV Minerals);
(g)    any unrealized gain or loss resulting in such period from “Hedging
Obligations” (as defined in the Term Loan Credit Agreement) or any similar term
in any Term Loan Credit Agreement Refinancing Indebtedness (other than any
unrealized gains or losses resulting from foreign currency re-measurement
hedging activities);
(h)    any expenses or charges in such period related to the Transactions and
any acquisition, disposition, recapitalization or the incurrence of any
Indebtedness permitted hereunder, including such fees, expenses or charges
related to the Transactions; and
(i)    the effects of adjustments in the property, plant and equipment,
inventories, goodwill, intangible assets and debt line items in the Designated
Company’s consolidated financial statements pursuant to U.S. GAAP resulting from
the application of purchase accounting in relation to any acquisition or the
amortization or write-off of any amounts thereof, net of taxes.
“Consolidated Net Tangible Assets” shall mean (subject to Section 11.02(k)), as
of any date of determination, the sum of the amounts that would appear on a
consolidated balance sheet of the Designated Company and its Restricted
Subsidiaries as the total assets (less accumulated depreciation and
amortization, allowances for doubtful receivables, other applicable reserves and
other properly deductible items) of the Designated Company and its Restricted
Subsidiaries, after giving effect to purchase accounting and after deducting
therefrom Consolidated Current Liabilities and, to the extent otherwise
included, the amounts of (without duplication):
(a)    the excess of cost over fair market value of assets or businesses
acquired;
(b)    any revaluation or other write-up in book value of assets subsequent to
September 30, 2010, as a result of a change in the method of valuation in
accordance with U.S. GAAP;
(c)    unamortized debt discount and expenses and other unamortized deferred
charges, goodwill, patents, trademarks, service marks, trade names, copyrights,
licenses, organization or developmental expenses and other intangible items;
(d)    minority interests in consolidated Subsidiaries held by Persons other
than the Designated Company or any Restricted Subsidiary of the Designated
Company;
(e)    treasury stock;


36


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(f)    cash or securities set aside and held in a sinking or other analogous
fund established for the purpose of redemption or other retirement of Equity
Interests to the extent such obligation is not reflected in Consolidated Current
Liabilities; and
(g)    Investments in and assets of Unrestricted Subsidiaries.
“Consolidated Tax Expense” shall mean, for any period, the tax expense of the
Designated Company and its Restricted Subsidiaries, for such period, determined
on a consolidated basis in accordance with U.S. GAAP.
“Consolidated Total Assets” shall mean at any date of determination, the total
assets of the Designated Company and its Restricted Subsidiaries, determined on
a consolidated basis in accordance with U.S. GAAP.
“Consolidated Total Net Debt” shall mean, as of any date of determination and
without duplication, the sum of (A) the aggregate principal amount of
Indebtedness of the Designated Company and its Restricted Subsidiaries
outstanding on such date of the type referenced in clauses (a), (b) and (f) of
the definition of Indebtedness, and any Contingent Obligations of the Designated
Company and its Restricted Subsidiaries in respect of Indebtedness of any Person
under clauses (a), (b) and (f) of the definition of Indebtedness, minus the
aggregate amount of Unrestricted Cash on such date, plus (B) the proportionate
interest of the Designated Company and its consolidated Restricted Subsidiaries
in the Non-consolidated Affiliate Debt of each of the Non-consolidated
Affiliates at any date of determination. The aggregate principal amount of such
Indebtedness shall be determined according to the face or principal amount
thereof, based on the amount owing under the applicable contractual obligation
(without regard to any election by the Designated Company, Holdings (or, on and
after the Specified AV Minerals Joinder Date, AV Minerals) or any other Person
to measure an item of Indebtedness using fair value or any other discount that
may be applicable under U.S. GAAP (including the effects of FASB ASC 825 and
FASB ASC 470-20 on financial liabilities) on a consolidated basis with respect
to the Designated Company and its Restricted Subsidiaries in accordance with
consolidation principles utilized in U.S. GAAP.
“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such person, whether or not
contingent, (a) under any guaranty, endorsement, co-making or sale with recourse
of any obligation of a primary obligor; (b) to purchase any such primary
obligation or any property constituting direct or indirect security therefor;
(c) to advance or supply funds (i) for the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; (d) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation; (e) with
respect to bankers’ acceptances, letters of credit and similar credit
arrangements, until a reimbursement obligation arises (which


37


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



reimbursement obligation shall constitute Indebtedness); or (f) otherwise to
assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term “Contingent Obligation” shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business or any product warranties. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such person may be liable, whether singly or jointly,
pursuant to the terms of the instrument evidencing such Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such person is required to perform thereunder) as
determined by such person in good faith.
“Contribution, Intercompany, Contracting and Offset Agreement” shall mean that
certain Second Amended and Restated Contribution, Intercompany, Contracting and
Offset Agreement, dated as of the Amendment No. 2 Effective Date, by and among
the Loan Parties, the Collateral Agent and the Administrative Agent.
“Contribution Notice” shall mean a contribution notice issued by the Pensions
Regulator under Section 38 or Section 47 of the Pensions Act 2004.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
“Control Agreement” shall mean, with respect to a Deposit Account, Securities
Account, or Commodity Account (each as defined in the UCC), (i) located in the
United States, an agreement in form and substance reasonably satisfactory to the
Collateral Agent establishing the Collateral Agent’s “control” (within the
meaning of the UCC) in such account, or (ii) located in other jurisdictions,
agreements with regard to such accounts establishing and perfecting the First
Priority Lien of the Collateral Agent in such accounts, and effecting the
arrangements set forth in Section 9.01 (to the extent required by such Section),
and otherwise in form and substance reasonably satisfactory to the Collateral
Agent.
“Cost” shall mean, with respect to Inventory, the lower of (a) cost computed on
a weighted average basis in accordance with GAAP or (b) market value; provided,
that for purposes of the calculation of the Borrowing Base, (i) the Cost of the
Inventory shall not include: the portion of the cost of Inventory equal to the
profit earned by any Affiliate on the sale thereof to any Loan Party and (ii)
notwithstanding anything to the contrary contained herein, the cost of the
Inventory shall be computed in the same manner and consistent with the
historical accounting practices of the Designated Company and its Subsidiaries
(it being understood that the Inventory Appraisal has been prepared, and each
future Inventory Appraisal will be prepared, in a manner consistent with such
practices).
“Covenant Recovery Event” shall mean, with respect to any Covenant Trigger Event
at any time (a) no Default or Event of Default shall have been outstanding for a
period of thirty (30)


38


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



consecutive days then ended and (b) Excess Availability shall be at least the
greater of (i) $90,000,000 (or, on and after the Specified Incremental
Commitment Availability Date, $115,000,000) and (ii) 10% of the lesser of (A)
the Total Revolving Commitment and (B) the then-applicable Total Borrowing Base,
for a period of thirty (30) consecutive days then ended.
“Covenant Trigger Event” shall mean as of any Business Day after the Closing
Date (a) an Event of Default shall have occurred and is continuing and/or (b)
Excess Availability shall as of any date (or, in the case only of Sections
5.07(c), 9.02(f), or 9.03(c), for a period of three (3) consecutive Business
Days) be less than the greater of (i) $90,000,000 (or, on and after the
Specified Incremental Commitment Availability Date, $115,000,000) and (ii) 10%
of the lesser of (A) the Total Revolving Commitment and (B) the then-applicable
Total Borrowing Base.
“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit (including
assumption of Existing Letters of Credit), or the extension or renewal of any
existing Letter of Credit, or an amendment of any existing Letter of Credit that
increases the amount or changes the drawing conditions thereof, by any Issuing
Bank.
“Credit Insurance Requirement” shall mean, with respect to any Account,
insurance of such Account pursuant to credit insurance arrangements in form and
substance, and with a creditworthy insurer, and subject to assignment or
security arrangements, all of which are satisfactory to the Administrative Agent
in its sole and absolute discretion.
“Credit Protective Advance” shall have the meaning assigned to such term in
Section 2.01(f).
“DB Cash Pooling Arrangements” shall mean the cash pooling arrangements among
the Canadian Borrower, certain other Loan Parties and Deutsche Bank pursuant to
the Transaction Banking Services Agreement among such parties and any documents
ancillary thereto.
“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, arrangement, rearrangement, readjustment, composition, liquidation,
receivership, insolvency, reorganization, examination, or similar debtor relief
or debt adjustment laws of the United States or other applicable jurisdictions
from time to time in effect and affecting the rights of creditors generally.
“Deemed Borrowing Base Allocation” shall have the meaning assigned to such term
in the last paragraph of Section 9.03.
“Deemed Borrowing Base Cap” shall mean (a) during the Aleris Deemed Borrowing
Base Period, $400,000,000 or (b) at all other times, $0.
“Default” shall mean an Event of Default or an event, occurrence or condition
which is, or upon notice, lapse of time or both would constitute, an Event of
Default.
“Default Notice” shall have the meaning assigned to such term in Section
8.01(f).


39


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Default Rate” shall have the meaning assigned to such term in Section 2.06(f).
“Defaulting Lender” means, subject to Section 2.14(f), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder within three Business Days of the date required to
be funded by it hereunder, absent a good faith dispute with respect to such
obligation, (b) has notified the Designated Company, or the Administrative Agent
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or generally under other agreements in which it commits to extend
credit, absent a good faith dispute with respect to such obligation, (c) has
failed, within three Business Days after request by the Administrative Agent, to
confirm in writing to the Administrative Agent that it will comply with its
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent), or (d) has, or has a direct or
indirect parent company that has, other than pursuant to an Undisclosed
Administration, (i) become the subject of any Insolvency Proceeding, (ii) had a
receiver, conservator, trustee, administrator, examiner, or assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment, or (iv) become the subject
of a Bail-In Action; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. For purposes of this definition, “Undisclosed Administration” means in
relation to a Lender or its direct or indirect parent company the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator
under or based on the law in the country where such Lender or such parent
company is subject to home jurisdiction supervision if applicable law requires
that such appointment is not to be publicly disclosed.
“Delegate” shall mean any delegate, agent, attorney, trustee or co-trustee
appointed by the Collateral Agent or any Receiver.
“Designated Belgian Escrow Account” shall mean a deposit account or securities
account of Novelis Inc. or in the name of Novelis Inc. into which solely the
Designated Belgian Escrow Funds shall be deposited by Novelis Inc., which
account shall be subject to the Designated Belgian Escrow Agreement.
“Designated Belgian Escrow Agreement” shall mean that certain Escrow Agreement
for the Administration of Third-Party Funds, to be dated on or before the Aleris
Acquisition Closing Date, among Novelis Inc., Aleris Belgium, and a financial
institution, as escrow agent,


40


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



in form and substance reasonably satisfactory to the Administrative Agent, in
respect of the Designated Belgian Escrow Account and governing the Designated
Belgian Escrow Funds.
“Designated Belgian Escrow Funds” shall mean cash or Cash Equivalents in an
aggregate amount of up to €75,000,000 deposited into the Designated Belgian
Escrow Account, which amounts shall be used solely for the purpose of funding
capital expenditures of Aleris Belgium pursuant to the Designated Belgian Escrow
Agreement.
“Designated Company” shall mean the Canadian Borrower or, on and after the
Designated Holdco Effective Date, Designated Holdco.
“Designated Holdco” shall mean, on and after the Designated Holdco Effective
Date, U.K. Holdco.
“Designated Holdco Effective Date” shall mean the date that (a) the actions
described in clause (b) of the definition of Permitted Reorganization Actions
are satisfied, and (b) the terms and conditions contained in the definitions of
Permitted Reorganization and Permitted Reorganization Actions are satisfied in
respect of the actions described in clause (a) above, and in respect of all
Permitted Reorganization Actions commenced prior to the actions described in
clause (a) above.
“Dilution Reserve” shall mean a reserve established by Administrative Agent in
accordance with Section 2.01(d) with respect to Accounts in respect of dilution.
“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable other than solely for Qualified Capital Stock, pursuant
to a sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to 180 days after the Maturity
Date, (b) is convertible into or exchangeable (unless at the sole option of the
issuer thereof) for (i) debt securities or (ii) any Equity Interests referred to
in (a) above, in each case at any time on or prior to 180 days after the
Maturity Date, or (c) contains any mandatory repurchase obligation which may
come into effect prior to 180 days after the Maturity Date; provided, however,
that any Equity Interests that would not constitute Disqualified Capital Stock
but for provisions thereof giving holders thereof (or the holders of any
security into or for which such Equity Interests is convertible, exchangeable or
exercisable) the right to require the issuer thereof to redeem such Equity
Interests upon the occurrence of a change in control or an asset sale occurring
prior to 180 days after the Maturity Date shall not constitute Disqualified
Capital Stock if such Equity Interests provide that the issuer thereof will not
redeem any such Equity Interests pursuant to such provisions prior to the Full
Payment of the Obligations.
“Distribution” shall mean, collectively, with respect to any Person, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of Equity Interests, from time to time


41


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



received, receivable or otherwise distributed to such Person in respect of or in
exchange for any or all of the Equity Interests or Intercompany Notes owned by
such Person.
“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or made any other distribution, payment or delivery of property (other
than Qualified Capital Stock of such person) or cash to the holders of its
Equity Interests as such, or redeemed, retired, purchased or otherwise acquired,
directly or indirectly, for consideration any of its Equity Interests
outstanding (or any options or warrants issued by such person with respect to
its Equity Interests), or set aside any funds for any of the foregoing purposes,
or shall have permitted any of its Subsidiaries to purchase or otherwise acquire
for consideration any of the Equity Interests of such person outstanding (or any
options or warrants issued by such person with respect to its Equity Interests).
Without limiting the foregoing, “Dividends” with respect to any person shall
also include all payments made or required to be made by such person with
respect to any stock appreciation rights, plans, equity incentive or achievement
plans or any similar plans or setting aside of any funds for the foregoing
purposes, except to the extent such payments reduce Consolidated Net Income
(Fixed Charge) or Consolidated Net Income (Leverage), as applicable.
“Dollar Denominated Loan” shall mean each Loan denominated in Dollars at the
time of the incurrence thereof.
“Dollar Equivalent” shall mean, as to any amount denominated in any currency
other than Dollars as of any date of determination, the amount of Dollars that
would be required to purchase the amount of such currency based upon the Spot
Selling Rate as of such date; provided that (i) for purposes of (x) determining
compliance with Sections 2.01, 2.02, 2.10(b), 2.17 and 2.18 and (y) calculating
Fees pursuant to Section 2.05, the Dollar Equivalent of any amounts denominated
in a currency other than Dollars shall be calculated on the date when a Loan is
made or a prepayment is required to be made, and at such other times as the
Administrative Agent may elect (which may be on a daily basis), using the Spot
Selling Rate therefor, (ii) for purposes of determining aggregate Revolving
Exposure, the Dollar Equivalent of any Revolving Exposure denominated in a
currency other than Dollars shall be calculated by the Administrative Agent on a
daily basis using the Spot Selling Rate in effect for such day and (iii) the
Spot Selling Rate used to make determination of any Borrowing Base as reported
in any currency other than Dollars in any Borrowing Base Certificate shall be
determined (x) initially by the Administrative Borrower, using the Spot Selling
Rate that was in effect on the day immediately prior to the date on which such
Borrowing Base Certificate is delivered to the Administrative Agent pursuant to
Section 9.03(a), and (y) thereafter, by the Administrative Agent on a daily
basis using the Spot Selling Rate as in effect from time to time, as determined
by the Administrative Agent; provided, that as to amounts determined in Dollars,
the Dollar Equivalent of such amount shall be such amount in Dollars.
“Dollars” or “dollars” or “$” shall mean lawful money of the United States.
“Dubai Guarantor” shall mean each Restricted Subsidiary of the Designated
Company organized in the Dubai International Financial Centre party hereto as a
Guarantor, and each other


42


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Restricted Subsidiary of the Designated Company organized in the Dubai
International Financial Centre that becomes a Guarantor pursuant to the terms
hereof.
“Dubai Security Agreements” shall mean, collectively (i) any Security
Agreements, including all subparts thereto, among any Dubai Guarantors (and such
other Persons as may be party thereto) and the Collateral Agent for the benefit
of the Secured Parties, (ii) each pledge agreement, mortgage, security
agreement, guarantee or other agreement that is entered into by any Dubai
Guarantor or any Person who is the holder of Equity Interests in any Dubai
Guarantor in favor of the Collateral Agent and the Secured Parties and, in the
case of an Assignment of Credits Agreement, also in favor of the Term Loan
Collateral Agent and the secured parties under the Term Loan Credit Agreement in
its capacity as agent for the Secured Parties pursuant to the terms of the
Intercreditor Agreement and the other Loan Documents, and (iii) any other pledge
agreement, mortgage, security agreement or other agreement entered into pursuant
to the terms of the Loan Documents, in the case of each of clauses (i), (ii) and
(iii), that is governed by the laws of the Dubai International Financial Centre
(or any subdivision thereof), securing the Secured Obligations, and entered into
pursuant to the terms of this Agreement or any other Loan Document, as the same
may be amended, restated or otherwise modified from time to time.
“Dutch Guarantor” shall mean each Restricted Subsidiary of the Designated
Company organized under the laws of the Netherlands party hereto as a Guarantor,
and each other Restricted Subsidiary of the Designated Company organized under
the laws of the Netherlands that becomes a Guarantor pursuant to the terms
hereof.
“Dutch Security Agreements” shall mean, collectively (i) any Security
Agreements, including all subparts thereto, among any Dutch Guarantors (and such
other Persons as may be party thereto) and the Collateral Agent for the benefit
of the Secured Parties, (ii) each pledge agreement, mortgage, security
agreement, guarantee or other agreement that is entered into by any Dutch
Guarantor or any Person who is the holder of Equity Interests in any Dutch
Guarantor in favor of the Collateral Agent and/or the Term Loan Collateral Agent
in its capacity as agent for the Secured Parties pursuant to the terms of the
Intercreditor Agreement and the other Loan Documents, and (iii) any other pledge
agreement, mortgage, security agreement or other agreement entered into pursuant
to the terms of the Loan Documents, in each case of clauses (i), (ii) and (iii),
that is governed by the laws of the Netherlands (or any subdivision thereof),
securing the Secured Obligations, and entered into pursuant to the terms of this
Agreement or any other Loan Document, as the same may be amended, restated or
otherwise modified from time to time.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


43


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Accounts” shall mean, on any date of determination of the Borrowing
Base, all of the Accounts owned by each Borrower and each Borrowing Base
Guarantor, as applicable (including Purchased Receivables acquired by a Borrower
or Borrowing Base Guarantor pursuant to a Receivables Purchase Agreement except
as otherwise provided below), and reflected in the most recent Borrowing Base
Certificate delivered by the Administrative Borrower to the Collateral Agent and
the Administrative Agent, except any Account to which any of the exclusionary
criteria set forth below applies. Eligible Accounts shall not include any of the
following Accounts:
(i)    any Account in which the Collateral Agent, on behalf of the Secured
Parties, does not have a valid, perfected First Priority Lien;
(ii)    any Account that is not owned by a Borrower or a Borrowing Base
Guarantor;
(iii)    Accounts with respect to which the Account Debtor (other than a
Governmental Authority) either (A) does not maintain its Chief Executive Office
in an Applicable Eligible Jurisdiction, or (B) is not organized under the laws
of an Applicable Eligible Jurisdiction or any state, territory, province or
subdivision thereof; provided that Polish Accounts and Mexican Accounts included
in the Total Borrowing Base (regardless of whether meeting the Credit Insurance
Requirement) shall not exceed, in the aggregate, 15% of total availability in
respect of Eligible Accounts;
(iv)    any Account that is payable in any currency other than Dollars;
provided, that (i) Eligible Canadian Accounts may also be payable in Canadian
Dollars and (ii) Eligible Accounts owned by a U.K. Borrower, any other Borrowing
Base Guarantor incorporated in England and Wales, athe Swiss Borrower, or a
German Borrower may also be payable in any Alternate Currency, Swiss francs,
Norwegian Kroner, Swedish Kronor, or Danish Kroner; provided, however, that
Polish Accounts shall be payable solely in Dollars, Euros or GBP, and Mexican
Accounts shall be payable solely in Dollars;
(v)    any Account that does not arise from the sale of goods or the performance
of services by such Borrower or Borrowing Base Guarantor (or, with respect only
to Accounts acquired by a German Borrower or Swiss Borrower pursuant to a
Receivables Purchase Agreement, each Receivables Seller that sold such Account
to such German Borrower or Swiss Borrower) in the ordinary course of its
business;
(vi)    any Account (a) upon which the right of a Borrower or Borrowing Base
Guarantor, as applicable, to receive payment is contingent upon the fulfillment
of any condition whatsoever unless such condition is satisfied or (b) as to
which either a Borrower or Borrowing Base Guarantor, as applicable, is not able
to bring suit or otherwise enforce its remedies against the Account Debtor
through judicial or administrative process or (c) that represents a progress


44


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



billing consisting of an invoice for goods sold or used or services rendered
pursuant to a contract under which the Account Debtor’s obligation to pay that
invoice is subject to a Borrower’s or Borrowing Base Guarantor’s, as applicable,
completion of further performance under such contract or is subject to the
equitable lien of a surety bond issuer;
(vii)    to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account, it being understood that the amount of any such
defense, counterclaim, setoff or dispute shall be reflected in the applicable
Borrowing Base Certificate and that the remaining balance of the Account shall
be eligible;
(viii)    any Account that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered to the applicable Account Debtor;
(ix)    any Account with respect to which an invoice or electronic transmission
constituting a request for payment (or, if acceptable to the Administrative
Agent in its sole discretion, otherwise demonstrating an obligation to make
payment) has not been sent; provided that, notwithstanding the foregoing
provisions of this clause (ix), Eligible Unbilled Accounts in an aggregate
amount of up to $5,000,000 may constitute Eligible Accounts so long as the other
eligibility criteria has been satisfied with respect to such Eligible Unbilled
Accounts;
(x)    any Account that arises from a sale to any director, officer, other
employee or Affiliate of any Company;
(xi)    to the extent any Company, including any Loan Party or Subsidiary, is
liable for goods sold or services rendered by the applicable Account Debtor to
any Company, including any Loan Party or Subsidiary, but only to the extent of
the potential offset;
(xii)    any Account that arises with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the Account Debtor is or may be
conditional;
(xiii)    any Account that is subject to the occurrence of any of the following:
(1)    such Account has not been paid within one hundred twenty (120) days
following its original invoice date or is more than sixty (60) days past due
according to its original terms of sale; or
(2)    the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or
(3)    a petition is filed by or against any Account Debtor obligated upon such
Account under any Debtor Relief Law;


45


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(xiv)    any Account that is the obligation of an Account Debtor (other than an
individual) if 50% or more of the Dollar amount of all Accounts owing by that
Account Debtor are ineligible under clause (xiii) of this definition;
(xv)    any Account as to which any of the representations or warranties in, or
pursuant to, the Loan Documents, or any Receivables Purchase Agreement are
untrue in any material respect;
(xvi)    any Account to the extent such Account is evidenced by a judgment,
Instrument or Chattel Paper;
(xvii)    that portion of any Account in respect of which there has been, or
should have been, established by any Borrower or Borrowing Base Guarantor or the
Receivables Seller a contra account, whether in respect of contractual
allowances with respect to such Account, audit adjustment, anticipated discounts
or otherwise;
(xviii)    any Account on which the Account Debtor is a Governmental Authority
where Applicable Law imposes any requirement (including any requirement of
notice, acceptance or acknowledgment by the Governmental Authority) to
constitute a valid assignment as against such Governmental Authority, unless a
Borrower or Borrowing Base Guarantor, as applicable, has assigned its rights to
payment of such Account to the Administrative Agent (or in the case of Accounts
acquired by a Borrower or Borrowing Base Guarantor pursuant to a Receivables
Purchase Agreement, unless the Receivables Seller has assigned such rights to
the purchaser, and the purchaser has further assigned such rights to
Administrative Agent) pursuant to the Assignment of Claims Act of 1940, as
amended, in the case of a U.S. federal Governmental Authority or complied with
such requirement pursuant to Applicable Law in the case of any other
Governmental Authority (including, in the case of Canada, the Financial
Administration Act);
(xix)    Accounts that are subject to (a) extended retention of title
arrangements (for example, verlängerter Eigentumsvorbehalt, including a
processing clause, Verarbeitungsklausel) with respect to any part of the
Inventory or goods giving rise to such Account or similar arrangements under any
Applicable Law to the extent of a claim that validly survives by law or contract
that can effectively be enforced pursuant to such title retention arrangements
or (b) that are subject to an enforceable restriction on assignment; (including
any restriction that would permit an Account Debtor to make payments in respect
of such Accounts to any Person other than an Agent following receipt by such
Account Debtor of a notice or direction to make payments to such Agent or as
otherwise directed by such Agent);
(xx)    with respect to Accounts of any Eligible U.K. Loan Party, German
Borrower or anythe Swiss Borrower, Accounts with respect to which (i) the
agreement evidencing such Accounts is not governed by the laws of Germany,
Canada or any province thereof, England and Wales or any state in the United
States or the laws of such other jurisdictions acceptable to the Administrative
Agent in its Permitted Discretion (each, an “Acceptable Governing Law”) or
(ii) if governed by an Acceptable Governing Law, the


46


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



requirements, if any, set forth on Schedule 1.01(c) to Amendment No. 2 with
respect to such Acceptable Governing Law (or the respective Accounts) are not
satisfied;
(xxi)    with respect to Accounts of any Eligible U.K. Loan Party, German
Borrower, or anythe Swiss Borrower, Accounts where the Account Debtor either
maintains its Chief Executive Office or is organized under the laws of an
Applicable Eligible Jurisdiction and the requirements, if any, set forth on
Schedule 1.01(c) to Amendment No. 2 with respect to such Account Debtor in such
jurisdiction have not been satisfied;
(xxii)    which is owing by an Account Debtor to the extent the aggregate amount
of Accounts owing from such Account Debtor and its Affiliates to all Borrowers
exceeds 30% (excluding the Account Debtors listed on Schedule 1.01(d) to
Amendment No. 2, in each case so long as such Account Debtor’s senior unsecured
debt rating is at least BBB- by S&P and Baa3 by Moody’s) of the aggregate amount
of Eligible Accounts of all Borrowers; provided that the amount excluded from
Eligible Accounts because they exceed the foregoing percentage shall be
determined by the Administrative Agent based upon all of the otherwise Eligible
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limit;
(xxiii)    any Account acquired by any German Borrower or anythe Swiss Borrower
pursuant to a Receivables Purchase Agreement that is a Disqualified Receivable
(as defined therein);
(xxiv)    any Account acquired any German Borrower or anythe Swiss Borrower
pursuant to a Receivables Purchase Agreement which is not in full force and
effect or under which any party thereto has defaulted in its obligations
thereunder or disaffirmed in writing its obligations thereunder;
(xxv)    any Account of any German Borrower or anythe Swiss Borrower acquired
pursuant to a Receivables Purchase Agreement with respect to which notice is
required to have been given pursuant to any Security Agreement, unless such
notice has been given in accordance therewith;
(xxvi)    any Account acquired by any German Borrower or anythe Swiss Borrower
pursuant to any Receivables Purchase Agreement where (i) the Account Debtor has
passed any voluntary winding-up resolution and (ii) a receiver, trustee,
administrator, or similar officer has been appointed in relation to such Account
Debtor or any of its respective assets or revenues;
(xxvii)    any Mexican Account (A) that is not billed and collected by a U.S.
Borrower, (B) for which the Account Debtor is not (wv) Fabricas Monterrey, S.A.
De C.V., (w) Crown Famosa, S.A. de C.V., (x) Promotora Mexicana de
Embotelladoras, S.A. de C.V. and/or any other can maker purchasing from Novelis
Corporation pursuant to a purchase order issued by such Account Debtor or
pursuant to a contract between Novelis Corporation and Fabricas Monterrey, S.A.
De C.V., Crown Famosa, S.A. de C.V. or Promotora Mexicana de Embotelladoras,
S.A. de C.V. (in each case under this clause (xxvii) subject to such due
diligence as the Administrative Agent may require in its sole discretion),
(y) Envases Universales de Mexico, S.A.P.I. de C.V. or (z) otherwise acceptable
to the Administrative Agent in its sole


47


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



discretion; and (C) for which the Administrative Agent has not received such
Mexican security or other documentation as it has requested in its sole
discretion;
(xxviii)    any Polish Account (A) that is not subject to, and billed and
collected pursuant to the terms of, the Initial German Receivables Purchase
Agreement, (B) for which the Account Debtor is not (y) Can-Pack S.A. or (z)
otherwise acceptable to the Administrative Agent in its sole discretion; and (C)
for which the Administrative Agent has not received such Polish security or
other documentation as it has requested in its sole discretion;
(xxix)    any Account of an Account Debtor for which any Accounts are subject to
a Permitted Customer Account Financing, a Permitted German Alternative
Financing, or Permitted Novelis Switzerland Financing;
(xxx)    which the Administrative Agent determines in its Permitted Discretion
may not be paid by reason of the Account Debtor’s inability to pay or which the
Administrative Agent otherwise determines in its Permitted Discretion is
unacceptable for any reason whatsoever (in which event the Administrative Agent
shall provide notice and an opportunity to discuss in accordance with the
procedures set forth in the last three sentences of Section 2.01(d), mutatis
mutandis);
(xxxi)    on and after the date that the Swiss Merger is consummated, all
Accounts that were Accounts of Novelis Switzerland immediately prior to the
Swiss Merger; provided that this clause (xxxi) shall cease to apply following
the date that the Administrative Agent receives the results of a field
examination of the Accounts that would have been owned by Novelis Switzerland
had the Swiss Merger not occurred, in form and substance reasonably acceptable
to the Administrative Agent from Persons selected or retained by the
Administrative Agent (which field examination shall be at the sole expense of
the Loan Parties and shall not count against any limitations on reimbursement
set forth herein or in any other Loan Document);
(xxxii)    any Account that is subject to a current account agreement within the
meaning of section 355 of the German Commercial Code;
(xxxiii)    Accounts owned by a Borrower that (to the extent such Borrower is
subject to the Regulation or is organized under the laws of the United Kingdom)
does not have a centre of main interest or has a centre of main interest other
than as situated in its jurisdiction of incorporation;
(xxxiv)    Accounts of an Account Debtor that is a Sanctioned Person or that is
otherwise in violation of any Anti-Corruption Laws or Anti-Money Laundering
Laws; or
(xxxv) any Account to the extent that such Account or any bank account into
which such Account is or is required to be deposited into, directly or
indirectly, (A) constitutes a U.S. Hold Separate Asset or is part of the Belgian
Hold Separate Business, and (B) pursuant to a Belgian Purchase Document, the
U.S. Hold Separate Order, a U.S. Hold Separate Agreement, or any binding act or
decision of the European Commission or any trustee appointed on the European
Commission’s behalf, (x) is subject to pledge, transfer, assignment, or similar


48


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



limitations that limit or impair the ability of a Company to grant (other than
limitations or impairments that are consented to in writing by the Collateral
Agent in its Permitted Discretion (after taking into account any applicable
Reserves), and solely to the extent that, notwithstanding such limitations and
impairments, the Collateral Agent has a First Priority security interest over
such Account and such bank account), or (y) is otherwise prohibited from being
subject to, a First Priority security interest in favor of the Collateral Agent;
provided that such Accounts shall also be ineligible under this clause (xxxv) if
the terms of any such First Priority security interest granted in favor of the
Collateral Agent are not satisfactory to the Administrative Agent in its
Permitted Discretion.
Notwithstanding the foregoing, no Account will be characterized as ineligible
pursuant to any of the criteria set forth in paragraphs (iii) (except to the
extent otherwise provided therein), (iv), (xiii), (xiv), (xviii) through (xxv)
above to the extent that the Account Debtor’s obligations thereunder are insured
pursuant to a credit insurance arrangement in form and substance, and with a
creditworthy insurer, and subject to assignment or security arrangements, all of
which is satisfactory to the Administrative Agent in its sole and absolute
discretion.
“Eligible Assignee” shall mean a Person that is (a) a Lender, a U.S.-based or
Irish-based Affiliate of a Lender or an Approved Fund; (b) any other financial
institution approved by Administrative Agent, each Issuing Bank, and
Administrative Borrower (which approval shall not be unreasonably withheld,
conditioned, or delayed, and shall be deemed given by Administrative Borrower if
no objection by Administrative Borrower is made within two Business Days after
notice of the proposed assignment), that is organized under the laws of Ireland,
the United States or any state or district thereof, has total assets in excess
of $5,000,000,000, extends asset-based lending facilities in its ordinary course
of business and whose becoming an assignee would not constitute a prohibited
transaction under Section 4975 of the Code or any other Applicable Law; and
(c) during any Event of Default, any Person acceptable to Administrative Agent
and each Issuing Bank, each in its reasonable discretion; provided that (y)
“Eligible Assignee” shall not include AV Minerals, Holdings, any Loan Party or
any of their respective Affiliates or Subsidiaries or any natural person and (z)
each assignee Lender shall be subject to each other applicable requirement
regarding Lenders hereunder, including Sections 2.21, 5.15 and Section 11.04
(including Section 11.04 (f)).
“Eligible Canadian Accounts” shall mean the Eligible Accounts owned by the
Canadian Loan Parties.
“Eligible Canadian Inventory” shall mean the Eligible Inventory owned by the
Canadian Loan Parties.
“Eligible German Accounts” shall mean, for each German Borrower that is not a
party to a Receivables Purchase Agreement in the capacity of a seller
thereunder, (a) such German Borrower’s Eligible Accounts and (b) solely to the
extent such German Borrower is Novelis Deutschland, the Eligible Accounts of
each other German Borrower and eachthe Swiss Borrower, in each case purchased by
Novelis Deutschland pursuant to a Receivables Purchase Agreement. For the
avoidance of doubt, if a German Borrower is a party to a Receivables Purchase
Agreement in the capacity of a seller thereunder, regardless of whether such
German


49


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Borrower sells any Accounts under such agreement, the Eligible Accounts of such
German Borrower that are not sold pursuant to such agreement shall not be
Eligible German Accounts of such German Borrower.
“Eligible German Inventory” shall mean for each German Borrower, the Eligible
Inventory owned by such German Borrower.
“Eligible Inventory” shall mean Inventory consisting of goods, including raw
materials and work in process, held for sale by any U.S. Borrower, any Canadian
Loan Party, any German Borrower, anythe Swiss Borrower, or any Eligible U.K.
Loan Party, in the ordinary course, but shall exclude any Inventory to which any
of the exclusionary criteria set forth below applies. Eligible Inventory shall
not include any Inventory of any U.S. Borrower, any Canadian Loan Party, any
German Borrower, anythe Swiss Borrower, or any Eligible U.K. Loan Party that:
(i)    the Collateral Agent, on behalf of Secured Parties, does not have a
valid, perfected First Priority Lien on (subject solely with respect to German
Inventory in transit to the terms of clause (xv));
(ii)    (1) is stored at a leased location, unless either (x) a Landlord Access
Agreement has been delivered to the Collateral Agent, or (y) a Rent Reserve has
been established with respect thereto or (2) is stored with a bailee or
warehouseman (including Inventory stored or located at the Logan Location,
whether Logan has possession as a warehouseman, bailee, consignee or otherwise)
unless either (x) an acknowledged Bailee Letter has been delivered to the
Collateral Agent (or, in the case of Inventory of any German Borrower or anythe
Swiss Borrower located on a customer’s property at no cost to such German
Borrower or suchthe Swiss Borrower, the applicable customer has acknowledged the
Collateral Agent’s Lien on such Inventory pursuant to an agreement reasonably
satisfactory to the Collateral Agent) and (in the case of a bailee that is a
merchant in goods of that kind) the applicable Loan Party has filed (when
applicable) appropriate UCC (or comparable) filings to perfect its interest in
such Inventory or (y) a Rent Reserve has been established with respect thereto;
provided that this clause (ii) shall not apply to any Inventory (A) constituting
Vendor Managed Inventory in the aggregate for all such locations (together with
Vendor Managed Inventory referred to in clause (iii)(A) below) of less than the
greater of 10% of Eligible Inventory and $50,000,000, or (B) located in any
jurisdiction outside of the United States, Canada or Germany where such
agreements are not customary;
(iii)    is placed on consignment, unless a valid consignment agreement which is
reasonably satisfactory to Collateral Agent is in place with respect to such
Inventory and the applicable Loan Party has filed (when applicable) appropriate
UCC (or comparable) filings to perfect its interest in such Inventory; provided
that this clause (iii) shall not apply to any Inventory (A) constituting Vendor
Managed Inventory in the aggregate for all such locations (together with Vendor
Managed Inventory referred to in clause (ii)(A) above) of less than the greater
of 10% of Eligible Inventory and $50,000,000, or (B) located in any jurisdiction
outside of the United States, Canada or Germany where such agreements are not
customary;


50


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(iv)    is covered by a negotiable document of title, unless such document shows
Collateral Agent or the applicable Borrower as consignee, has been delivered to
the Collateral Agent (or another Person satisfactory to it and acting on its
behalf) with all necessary endorsements, free and clear of all Liens except
those in favor of the Collateral Agent and the Lenders and landlords, carriers,
bailees and warehousemen if clause (ii) above has been complied with;
(v)    is to be returned to suppliers;
(vi)    is obsolete (excluding items that can be recycled as scrap), unsalable,
shopworn, seconds, damaged or unfit for sale;
(vii)    consists of display items, samples or packing or shipping materials,
manufacturing supplies, work-in-process Inventory (other than work-in-process
Inventory that is in saleable form as reflected in the most recent Inventory
Appraisal) or replacement parts;
(viii)    is not of a type held for sale in the ordinary course of any U.S.
Borrower’s, Eligible U.K. Loan Party’s, German Borrower’s, Swiss Borrower’s,
Swiss Borrowing Base Guarantor’s, or Canadian Loan Party’s, as applicable,
business;
(ix)    breaches in any material respect any of the representations or
warranties pertaining to Inventory set forth in the Loan Documents;
(x)    consists of Hazardous Material;
(xi)    is not covered by casualty insurance maintained as required by
Section 5.04;
(xii)    is subject to any licensing arrangement the effect of which would be to
limit the ability of Collateral Agent, or any person selling, leasing or
otherwise disposing of, the Inventory on behalf of Collateral Agent, to complete
or sell, lease or otherwise dispose of such Inventory in enforcement of the
Collateral Agent’s Liens, without further consent or payment to the licensor or
any other third party;
(xiii)    is subject to an asserted claim of infringement or other violation
(whether as a result of an “invitation to license” or the like) of any third
party’s Intellectual Property Rights, but only to the extent of such claim;
(xiv)    is not at a location within the United States, Canada, Germany or
England and Wales scheduled on Schedule 3.24 to Amendment No. 2 (as updated from
time to time in accordance with Section 5.13), except in accordance with Section
5.13, unless in transit between locations permitted by Section 5.13 or as
otherwise permitted by clause (xv); provided that Eligible Swiss Inventory shall
be located in Germany except as otherwise permitted by clause (xv);
(xv)    is in transit with a common carrier from vendors and suppliers, provided
Inventory in transit from vendors and suppliers may be included as eligible
pursuant to this


51


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



clause (xv) so long as (i) the Administrative Agent shall have received evidence
of satisfactory casualty insurance naming the Collateral Agent as loss payee and
otherwise covering such risks as the Administrative Agent may reasonably
request, (ii) such Inventory is located in the United States, Canada or England
and Wales, (iii) such Inventory is not “on-the-water”; and (iv) such Inventory
is in transit for not more than 72 hours; provided that up to the Dollar
Equivalent of $25,000,000 of Inventory in transit by rail for longer periods may
be included as “Eligible Inventory” and (v) the common carrier is not an
Affiliate of the applicable vendor or supplier; provided, further, that
notwithstanding the foregoing, Inventory owned by a German Borrower or athe
Swiss Borrower that is covered by a freight forwarder or similar agreement in
accordance with clause (C) below (inclusive of any Borrowing Base availability
in respect of Inventory referred to in the last proviso to this clause (xv)
below) shall be permitted to be Eligible German Inventory or Eligible Swiss
Inventory, as applicable (subject to the satisfaction of the other eligibility
criteria hereunder) in an aggregate amount for all German Borrowing Bases and
Swiss Borrowing Bases taken as a whole not to exceed $60,000,000, to the extent
that such Inventory is in transit “on-the-water” or otherwise in transit from
Rotterdam or the U.K. to Uct (or to or from another port or warehouse acceptable
to the Administrative Agent in its sole discretion (each, a “Permitted
Location”)), so long as (A) the Administrative Agent shall have received
evidence of satisfactory casualty insurance naming the Collateral Agent as loss
payee and otherwise covering such risks as the Administrative Agent may
reasonably request, (B) (I) in the case of inventory shipped by boat or barge,
such Inventory is covered by a negotiable document of title with respect to
which the requirements of clause (iv) above are fulfilled and (II) in the case
of all other Inventory, such German Borrower or such Swiss Borrower, as
applicable, has title thereto, (C) such Inventory is covered by a freight
forwarder or similar agreement acceptable to the Administrative Agent in its
sole discretion, (D) such Inventory is in transit for not more than seven (7)
days, (E) the common carrier is not an Affiliate of the applicable vendor or
supplier and (F) such Inventory when at Uct (or any other destination that is a
Permitted Location) would be subject to the Collateral Agent’s Lien pursuant to
a German Security Agreement (and the Administrative Agent may, in its sole
discretion, take a reserve up to the total of (y) the amount owing and unpaid
(including amounts not yet invoiced) to the applicable carrier and (z) all
contingent shipping costs); provided, further, however, that Inventory owned by
a German Borrower or athe Swiss Borrower in an aggregate amount of up to the
Dollar Equivalent of $25,000,000 for all German Borrowing Bases and Swiss
Borrowing Bases taken as a whole (which shall be included in any amount referred
to in the first proviso above) shall be permitted to be Eligible German
Inventory or Eligible Swiss Inventory, as applicable (subject to the
satisfaction of the other eligibility criteria hereunder), to the extent that
such Inventor is in transit “on-the-water” or otherwise in transit from
Rotterdam to Uct (or another port that is a Permitted Location), which Inventory
is in transit for not more than forty-eight (48) hours, so long as the
requirements of clauses (A), (E) and (F) above are fulfilled and such German
Borrower, or such Swiss Borrower, as applicable, has title to such Inventory;
(xvi)    with respect to Inventory of (i) Novelis UK or any other Borrowing Base
Guarantor incorporated in England and Wales, Inventory any part of which is
subject to valid retention of title provisions, to the extent of such claim, or
(ii) any German Borrower or anythe Swiss Borrower, Inventory any part of which
is subject to valid (x) retention of title arrangements (Eigentumsvorbehalt),
(y) extended retention of title arrangements (verlängerter


52


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Eigentumsvorbehalt) or (z) broadened retention of title arrangements (erweiterte
Eigentumsvorbehalte), in each case to the extent of such claim;
(xvii)    in which any Person other than any Loan Party shall have any
ownership, interest or title (other than those referred to in clause (xvi), in
each case to the extent of such interest), provided that up to the Dollar
Equivalent of €5,000,000 of scrap / prime ingot (other than scrap to be recycled
at Norf GmbH) Inventory of Novelis Deutschland located at Norf GmbH may be
commingled with inventory of Norf GmbH or Hydro Aluminium Rolled Products GmbH,
so long as Collateral Agent has a First Priority Lien upon such Inventory and
Novelis Deutschland’s quota rights therein;
(xviii)    with regard to Inventory of Novelis Deutschland located at Norf GmbH,
if the Loan Parties have not delivered the letter of agreement and
acknowledgment (executed by Norf GmbH) in the form agreed by the Administrative
Agent;
(xix)    which the Administrative Agent otherwise determines in its Permitted
Discretion is unacceptable for any reason whatsoever (in which event the
Administrative Agent shall provide notice and an opportunity to discuss in
accordance with the procedures set forth in the last three sentences of Section
2.01(d), mutatis mutandis);
(xx)    on and after the date that the Swiss Merger is consummated, all
Inventory that was Inventory of Novelis Switzerland immediately prior to the
Swiss Merger; provided that this clause (xx) shall cease to apply following the
date that the Administrative Agent receives the results of an appraisal of the
Inventory of Novelis Switzerland in form and substance reasonably acceptable to
the Administrative Agent from Persons selected or retained by the Administrative
Agent (which appraisal shall be at the sole expense of the Loan Parties and
shall not count against any limitations on reimbursement set forth herein or in
any other Loan Document);
(xxi)    is owned by a Borrower that (to the extent such Borrower is subject to
the Regulation or is organized under the laws of the United Kingdom) does not
have a centre of main interest or has a centre of main interest other than as
situated in its jurisdiction of incorporation;
(xxii)    is subject to a Permitted German Alternative Financing or Permitted
Novelis Switzerland Financing;
(xxiii)    has been acquired from a Sanctioned Person or from a Person that is
otherwise in violation of any Anti-Corruption Laws or Anti-Money Laundering
Laws; or
(xxiv) directly or indirectly, (A) constitutes a U.S. Hold Separate Asset or is
part of the Belgian Hold Separate Business, and (B) pursuant to a Belgian
Purchase Document, the U.S. Hold Separate Order, a U.S. Hold Separate Agreement,
or any binding act or decision of the European Commission or any trustee
appointed on the European Commission’s behalf, (x) is subject to pledge,
transfer, assignment, or similar limitations that limit or impair the ability of
a Company to grant (other than limitations or impairments that are consented to
in writing by the Collateral Agent in its Permitted Discretion (after taking
into account any applicable Reserves), and solely to the extent that,
notwithstanding such limitations and impairments, the Collateral


53


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Agent has a First Priority security interest over such Inventory (and over the
Accounts arising from the sale, transfer or other disposition of such Inventory,
and the bank accounts into which the proceeds of such Account are deposited
into)), or (y) is otherwise prohibited from being subject to, a First Priority
security interest in favor of the Collateral Agent; provided that such Inventory
shall also be ineligible under this clause (xxiv) if (1) the terms of any such
First Priority security interest granted in favor of the Collateral Agent are
not satisfactory to the Administrative Agent in its Permitted Discretion, (2)
the Account arising from the sale, transfer or other disposition of such
Inventory does not constitute an Eligible Account, or (3) the bank account into
which the proceeds of such Account described in clause (2) above is or is
required to be deposited into, directly or indirectly, satisfies the
requirements of clauses (A) and (B) above.
“Eligible Large Customer German Accounts” shall mean Eligible Swiss Accounts for
which a “Large Customer” (as defined in the applicable Receivables Purchase
Agreement) is the Account Debtor.
“Eligible Small Customer German Accounts” shall mean all Eligible Swiss Accounts
other than Eligible Large Customer German Accounts.
“Eligible Swiss Accounts” shall mean, for eachif the Swiss Borrower that is not
a party to a Receivables Purchase Agreement in the capacity of a seller
thereunder, without duplication, (a) suchthe Swiss Borrower’s Eligible Accounts
and (b) solely to the extent such Swiss Borrower is Novelis AG or the Surviving
Swiss Borrower, the Eligible Swiss Purchased Accounts, and the Eligible Accounts
of each German Borrower and each other Swiss Borrower, in each case purchased by
suchthe Swiss Borrower pursuant to a Receivables Purchase Agreement. The
Eligible Accounts purchased by Novelis AG from a Receivables Seller pursuant to
the Initial German Receivables Purchase Agreement, including Eligible Large
Customer German Accounts and Eligible Small Customer German Accounts purchased
pursuant thereto, shall constitute Eligible Swiss Accounts of Novelis AG. For
the avoidance of doubt, if athe Swiss Borrower is a party to a Receivables
Purchase Agreement in the capacity of a seller thereunder, regardless of whether
suchthe Swiss Borrower sells any Accounts under such agreement, the Accounts of
suchthe Swiss Borrower that are not sold pursuant to such agreement shall not be
Eligible Swiss Accounts of suchthe Swiss Borrower.
“Eligible Swiss Inventory” shall mean, for each Swiss Borrower, the Eligible
Inventory owned by suchthe Swiss Borrower; provided that the Eligible Inventory
of the such Swiss Borrower shall be located in Germany or any other jurisdiction
(excluding Switzerland) approved by the Administrative Agent in its Permitted
Discretion, except as otherwise permitted by clause (xv) of the definition of
“Eligible Inventory”; provided, further, that the eligibility of such Inventory
under this definition shall be subject to (i) completion of field examinations
and/or inventory appraisals with regard to suchthe Swiss Borrower satisfactory
to the Administrative Agent (which initial field examination and/or initial
inventory appraisal with respect to Inventory located in any new jurisdiction
shall be at the sole expense of the Loan Parties and shall not count against any
limitations on reimbursement set forth herein or in any other Loan Document),
(ii) such other documentation as Administrative Agent may request, including
legal opinions,


54


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Security Documents and certificates, and (iii) such other conditions precedent
and eligibility criteria as may be established by the Administrative Agent in
its sole discretion, which may include any item referred to in clauses (y) and
(z) of Section 11.02(h) (as if each reference to “Accounts” therein was a
reference to Inventory, mutatis mutandis).
“Eligible Swiss Purchased Accounts” shall mean the Eligible Accounts purchased
by athe Swiss Borrower from a Receivables Seller pursuant to a Receivables
Purchase Agreement governed by the laws of Switzerland; provided that the
eligibility of such accounts shall be subject to (i) execution and delivery of a
Receivables Purchase Agreement governed by the laws of Switzerland and related
documentation satisfactory, each in form and substance satisfactory to the
Administrative Agent, (ii) completion of field examinations with regard to such
Receivables Sellers satisfactory to the Administrative Agent (which initial
field examination in respect of any Receivables Purchase Agreement shall be at
the sole expense of the Loan Parties and shall not count against any limitations
on reimbursement set forth herein or in any other Loan Document), (iii) such
other documentation as Administrative Agent may request, including legal
opinions, Security Documents and certificates, and (iv) such other conditions
precedent and eligibility criteria as may be established by the Administrative
Agent in its sole discretion, which may include any item referred to in clauses
(y) and (z) of Section 11.02(h).
“Eligible Unbilled Accounts” shall mean any Account of a Borrower or Borrowing
Base Guarantor that arises from the sale of Inventory by such Borrower or
Borrowing Base Guarantor, where such Inventory has been shipped but an invoice
in respect of such sale has not been issued to the relevant Account Debtor;
provided that such Account shall cease to constitute an Eligible Unbilled
Account if an invoice in respect of such sale has not been issued to the
relevant Account Debtor prior to the 30th day after the date of sale of such
Inventory.
“Eligible U.K. Accounts” shall mean the Eligible Accounts owned by an Eligible
U.K. Loan Party.
“Eligible U.K. Inventory” shall mean the Eligible Inventory owned by an Eligible
U.K. Loan Party.
“Eligible U.K. Loan Party” shall mean Novelis UK or any other Borrowing Base
Guarantor incorporated in England and Wales.
“Eligible U.S. Accounts” shall mean the Eligible Accounts owned by the U.S.
Borrowers; provided that, on and after the Aleris Acquisition Closing Date until
the Aleris U.S. Hold Separate Release Date, “Eligible U.S. Accounts” shall not
include any Accounts of any Individual Aleris U.S. Borrower.
“Eligible U.S. Accounts (Aleris)” shall mean, for each Individual Aleris U.S.
Borrower, on and after the Aleris Acquisition Closing Date until the Aleris U.S.
Hold Separate Release Date, the Eligible Accounts owned by such Individual
Aleris U.S. Borrower.
“Eligible U.S. Inventory” shall mean the Eligible Inventory owned by the U.S.
Borrowers; provided that, on and after the Aleris Acquisition Closing Date until
the Aleris U.S.


55


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Hold Separate Release Date, “Eligible U.S. Inventory” shall not include any
Inventory of any Individual Aleris U.S. Borrower.
“Eligible U.S. Inventory (Aleris)” shall mean, for each Individual Aleris U.S.
Borrower, on and after the Aleris Acquisition Closing Date until the Aleris U.S.
Hold Separate Release Date, the Eligible Inventory owned by such Individual
Aleris U.S. Borrower.
“Embargoed Person” shall have the meaning assigned to such term in Section 6.21.
“Enforcement Action” shall mean any action to enforce any Secured Obligations or
Loan Documents or to exercise any rights or remedies relating to any Collateral
(whether by judicial action, self-help, notification of Account Debtors,
exercise of setoff or recoupment, exercise of any right to vote or act in a Loan
Party’s Insolvency Proceeding, or otherwise).
“Engagement Letter” shall mean that certain engagement letter among the Canadian
Borrower and Wells Fargo, dated January 17, 2019.
“Environment” shall mean the natural environment, including air (indoor or
outdoor), surface water and groundwater (including potable water, navigable
water and wetlands), the land surface or subsurface strata, natural resources,
the workplace or as otherwise defined in any Environmental Law.
“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other formal communication alleging liability for or obligation
with respect to any investigation, remediation, removal, cleanup, response,
corrective action, damages to natural resources, personal injury, property
damage, fines, penalties or other costs resulting from, related to or arising
out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (ii) any violation or
alleged violation of any Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to the Environment or to human health or safety relating to or arising
out of the use of, exposure to or Releases or threatened Releases of Hazardous
Material.
“Environmental Law” shall mean any and all treaties, laws, statutes, ordinances,
regulations, rules, decrees, orders, judgments, consent orders, consent decrees,
code or other legally binding requirements, and the common law, relating to
protection of human health or the Environment, the Release or threatened Release
of Hazardous Material, natural resources or natural resource damages, or
occupational safety or health, and any and all Environmental Permits.
“Environmental Permit” shall mean any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.


56


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Equipment” shall mean “equipment,” as such term is defined in the UCC, in which
such Person now or hereafter has rights.
“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on or issued
after the Closing Date, but excluding debt securities convertible or
exchangeable into such equity.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended and any successor thereto, and the rules and regulations promulgated
thereunder.
“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code.
“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the thirty (30) day notice period is waived by
regulation); (b) the failure to meet the minimum funding standard of Section 412
of the Code with respect to any Plan whether or not waived; (c) the failure to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (d) the filing pursuant to Section 412 of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (e) the incurrence by any Company or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA; (f) the receipt by any Company or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (g) the occurrence of any event or condition which could reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan; (h) the incurrence
by any Company or any of its ERISA Affiliates of any liability with respect to
the withdrawal from any Plan subject to Section 4063 of ERISA or a cessation of
operation that is treated as a withdrawal under Section 406(e) of ERISA; (i) a
complete or partial withdrawal by any Company or any ERISA Affiliate from a
Multiemployer Plan resulting in material Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (j) the making of any
amendment to any Plan which could result in the imposition of a lien or the
posting of a bond or other security; and (k) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could reasonably be expected to result in a Material
Adverse Effect.


57


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“EURIBOR Borrowing” shall mean a Borrowing comprised of EURIBOR Loans.
“EURIBOR Interest Period” shall mean, with respect to any EURIBOR Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
later (or one week if commercially available to each Lender or, with regard only
to a European Swingline Loan denominated in Euros, between 2 and 7 days), as
Administrative Borrower may elect; provided that (a) if any EURIBOR Interest
Period would end on a day other than a Business Day, such EURIBOR Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such EURIBOR Interest Period shall end on the immediately preceding Business
Day, (b) any EURIBOR Interest Period that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such EURIBOR Interest Period) shall end on the
last Business Day of the last calendar month of such EURIBOR Interest Period,
(c) Administrative Borrower shall not select a EURIBOR Interest Period that
would extend beyond the Maturity Date of the applicable Loan and (d)
Administrative Borrower shall not select EURIBOR Interest Periods so as to
require a payment or prepayment of any EURIBOR Loan during a EURIBOR Interest
Period for such Loan. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
“EURIBOR Loan” shall mean any Revolving Loan or European Swingline Loan bearing
interest at a rate determined by reference to the Adjusted EURIBOR Rate in
accordance with the provisions of ARTICLE II.
“EURIBOR Rate” shall mean, with respect to any EURIBOR Borrowing for any
Interest Period, the interest rate per annum determined by the Banking
Federation of the European Union for deposits in Euro (for delivery on the first
day of such Interest Period) with a term comparable to such Interest Period,
determined as of approximately 11:00 a.m., Brussels time, on the second full
TARGET Day preceding the first day of such Interest Period (as set forth by
Reuters or any successor thereto or any other service selected by the
Administrative Agent which has been nominated by the Banking Federation of the
European Union as an authorized information vendor for the purpose of displaying
such rates); provided, however, that (i) if no comparable term for an Interest
Period is available, the EURIBOR Rate shall be determined using the weighted
average of the offered rates for the two terms most nearly corresponding to such
Interest Period and (ii) if the rate referenced above is not available, “EURIBOR
Rate” shall mean, with respect to each day during each Interest Period
pertaining to EURIBOR Borrowings comprising part of the same Borrowing, the rate
per annum equal to the rate at which the Administrative Agent (or such other
bank or banks as may be designated by the Administrative Agent in consultation
with European Administrative Borrower) is offered deposits in Euros at


58


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



approximately 11:00 a.m., Brussels time, two TARGET Days prior to the first day
of such Interest Period, for delivery on the first day of such Interest Period
for the number of days comprised therein and in an amount comparable to the
amount of such EURIBOR Borrowing to be outstanding during such Interest Period
(or such other amount as the Administrative Agent may reasonably determine);
provided that, if the EURIBOR Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“euro” or “Euro” or “€” shall mean the single currency of the Participating
Member States.
“Euro Denominated Loan” shall mean each Loan denominated in euros at the time of
the incurrence thereof.
“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.
“Eurocurrency Interest Period” shall mean, with respect to any Eurocurrency
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or one week if commercially available to each Lender or, with regard
only to a European Swingline Loan denominated in Dollars, GBP or Swiss francs,
between 2 and 7 days), as Administrative Borrower may elect; provided that (a)
if any Eurocurrency Interest Period would end on a day other than a Business
Day, such Eurocurrency Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Eurocurrency Interest Period shall end on the
immediately preceding Business Day, (b) any Eurocurrency Interest Period that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Eurocurrency Interest Period) shall end on the last Business Day of the last
calendar month of such Eurocurrency Interest Period, (c) Administrative Borrower
shall not select a Eurocurrency Interest Period that would extend beyond the
Maturity Date of the applicable Loan and (d) Administrative Borrower shall not
select Eurocurrency Interest Periods so as to require a payment or prepayment of
any Eurocurrency Loan during a Eurocurrency Interest Period for such Loans. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
“Eurocurrency Loan” shall mean any Revolving Loan or European Swingline Loan
bearing interest at a rate determined by reference to the Adjusted LIBOR Rate in
accordance with the provisions of ARTICLE II.
“European Administrative Borrower” shall mean Novelis AG, or any European
Borrower serving in that role pursuant to Section 2.03(c).
“European Borrower” shall mean eachthe Swiss Borrower, each German Borrower
and/or each U.K. Borrower, as the context may require.


59


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“European Borrowing Base” shall mean the lesser of (i) the sum of (A) each Swiss
Borrower'sthe Swiss Borrowing Base plus (B) the U.K. Borrowing Base plus (C)
each German Borrower’s German Borrowing Base and (ii) 50% of the aggregate
Revolving Commitments.
“European Cash Pooling Agreement” shall mean a Cash Management Agreement entered
into among Novelis AG and certain “European Affiliates” (as identified therein)
dated February 1, 2007, together with all ancillary documentation thereto.
“European Communities” shall mean the European Community created by the Treaty
establishing the European Community (Treaty of Rome) of 1957.
“European LC Exposure” shall mean at any time the Dollar Equivalent of the sum
of the stated amount of all outstanding European Letters of Credit at such time.
The European LC Exposure of any Revolving Lender at any time shall mean its Pro
Rata Percentage of the aggregate European LC Exposure at such time.
“European Letter of Credit” shall have the meaning assigned to such term in
Section 2.18(a).
“European Reimbursement Obligations” shall mean each applicable Borrower’s
obligations under Section 2.18 to reimburse LC Disbursements in respect of
European Letters of Credit.
“European Swingline Commitment” shall mean the commitment of the European
Swingline Lender to make loans pursuant to Section 2.17, as the same may be
reduced from time to time pursuant to Section 2.07 or Section 2.17. The amount
of the European Swingline Commitment shall initially be €70,000,000 (or, on and
after the Specified Incremental Commitment Availability Date, €100,000,000), but
shall in no event exceed the Adjusted Total Revolving Commitment.
“European Swingline Exposure” shall mean at any time the sum of (a) German
Swingline Exposure plus (b) Swiss Swingline Exposure plus (c) U.K. Swingline
Exposure. The European Swingline Exposure of any Revolving Lender at any time
shall equal its Pro Rata Percentage of the aggregate European Swingline Exposure
at such time.
“European Swingline Lender” shall have the meaning assigned to such term in the
preamble hereto.
“European Swingline Loan” shall mean a German Swingline Loan, a Swiss Swingline
Loan and/or a U.K. Swingline Loan, as the context may require.
“Event of Default” shall have the meaning assigned to such term in Section 8.01.
“Excess Amount” shall have the meaning assigned to such term in Section 2.10.
“Excess Availability” shall mean, at any time, an amount, expressed in Dollars,
equal to (a) the lesser of (i) the Revolving Commitments of all of the Lenders
and (ii) the Total


60


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Borrowing Base on the date of determination less (b) all outstanding Loans and
LC Exposure; provided that in the determination of Excess Availability for any
purpose hereunder (other than determination of Applicable Margin pursuant to
Annex II), no more than 50% of Excess Availability may arise from Excess German
Availability.
“Excess German Availability” shall mean, at any time, an amount, expressed in
Dollars, equal to the greater of (a) the sum of all German Borrowing Bases on
the date of determination minus Aggregate Total German Revolving Exposure and
(b) zero.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Collateral Subsidiary” shall mean, at any date of determination, any
Restricted Subsidiary other than a Specified Aleris Subsidiary designated as
such in writing by Administrative Borrower to the Administrative Agent that:
(w) (i) contributed 2.5% or less of Consolidated EBITDA (Leverage) for the
period of four fiscal quarters most recently ended for which financial
statements have been or are required to have been delivered pursuant to Section
5.01(a) or 5.01(b) prior to the date of determination, and (ii) had consolidated
assets representing 2.5% or less of the Consolidated Total Assets of the
Designated Company and its Restricted Subsidiaries on the last day of the most
recent fiscal quarter ended for which financial statements have been or are
required to have been delivered pursuant to Section 5.01(a) or 5.01(b) prior to
the date of determination;
(x)    together with all other Restricted Subsidiaries constituting Excluded
Collateral Subsidiaries (i) contributed 7.5% or less of Consolidated EBITDA
(Leverage) for the period of four fiscal quarters most recently ended for which
financial statements have been or are required to have been delivered pursuant
to Section 5.01(a) or 5.01(b) prior to the date of determination, and (ii) had
consolidated assets representing 7.5% or less of the Consolidated Total Assets
of the Designated Company and its Restricted Subsidiaries on the last day of the
most recent fiscal quarter ended for which financial statements have been or are
required to have been delivered pursuant to Section 5.01(a) or 5.01(b) prior to
the date of determination;
(y)    is not a Loan Party on the Closing Date; provided that no Loan Party
shall constitute an Excluded Collateral Subsidiary except to the extent such
Loan Party issues Equity Interests to Persons other than a Company pursuant to
Section 6.06(l) and immediately prior to such issuance such Person would have
otherwise qualified as an Excluded Collateral Subsidiary under clause (w) and
(x) above; and
(z)    is not Aleris Switzerland, Aleris Casthouse or Aleris Rolled Products,
and is not a Loan Party on the Aleris Acquisition Closing Date, after giving
effect to the Aleris Acquisition and the other transactions consummated on such
date.
The Excluded Collateral Subsidiaries as of the Amendment No. 25 Effective Date
are listed on Schedule 1.01(e) toin Annex II of Amendment No. 25; provided that,
to the extent that


61


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



any German Borrower Holding Company, Aleris Asia Pacific LimitedHong Kong or
Aleris Rolled Products Mexico, S. de R.L. de C.V. directly or indirectly own
Equity Interests in a Borrower, then such entities may not be Excluded
Collateral Subsidiaries.
“Excluded Contract” shall have the meaning assigned to such term in the
definition of “Excluded Property”.
“Excluded Equity Interests” shall mean (a) any Equity Interests of any Person
with respect to which the cost or other consequences (including any adverse tax
consequences) of pledging such Equity Interests shall be excessive in view of
the benefits to be obtained by the Lenders therefrom as reasonably determined by
the Administrative Agent and the Administrative Borrower, (b) (i) any Equity
Interests to the extent the pledge thereof would be prohibited by any applicable
law or contractual obligation (only to the extent such prohibition is applicable
and not rendered ineffective by any applicable law and, in the case of any such
contractual obligation, permitted under Section 6.19 hereof) and (ii) the Equity
Interests of any Unrestricted Subsidiary, (c) all Equity Interests in each of
Aleris Belgium, Aleris Italy and, Novelis Vietnam Company Limited, Aleris Mexico
and Aleris Switzerland, and (d) the Chinese Subsidiary Equity Interests, unless
the Required Lenders reasonably determine that the value of the Chinese
Subsidiary Equity Interests, if pledged, would be material to the Collateral,
taken as a whole, and request the pledge of such Chinese Subsidiary Equity
Interests (in which case such Chinese Subsidiary Equity Interests shall cease to
be Excluded Equity Interests sixty days (or such later date agreed by the
Administrative Agent in its sole discretion) following receipt of such request);
provided that the Equity Interests issued by a Specified Aleris Subsidiary shall
not constitute Excluded Equity Interests. For the avoidance of doubt, without
the consent of the Tulip Foundation (solely to the extent that it continues to
own Equity Interests in Aleris German GP Holdco), following the Aleris
Acquisition Closing Date the Equity Interests of Aleris German GP Holdco owned
by Aleris Germany shall constitute Excluded Equity Interests under clause (b)(i)
above.
“Excluded Factoring Bank Accounts” shall have the meaning assigned to such term
in the definition of “Excluded Property”.
“Excluded Property” shall mean (a) any Excluded Equity Interests, (b) any
property, including the rights under any contract or agreement (an “Excluded
Contract”) to the extent that the grant of a Lien thereon (i) is prohibited by
Applicable Law (except as otherwise agreed by any Governmental Authority
pursuant to a U.S. Hold Separate Agreement) or contractual obligation so long as
such contractual obligations are not entered into in contemplation of such
prohibition, (ii) requires a consent not obtained of any governmental authority
pursuant to such applicable law or any third party pursuant to any contract
between the Designated Company or any Subsidiary and such third party or (iii)
would trigger a termination event pursuant to any “change of control” or similar
provision, in each case pursuant to this clause (a), except to the extent such
anti-assignment or negative pledge is not enforceable under the UCC or other
applicable requirements of Applicable Law, or such contractual obligation is
prohibited under Section 6.19 hereof, (b) United States intent to use trademark
applications to the extent that, and solely during the period in which, the
grant of a Lien thereon would impair the validity or enforceability of such
intent to use trademark applications under applicable United States federal


62


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



law, (c) local petty cash deposit accounts maintained by the Designated Company
and its Restricted Subsidiaries in proximity to their operations, (d) payroll
accounts maintained by the Designated Company and its Subsidiaries, (e) Property
that is, or is to become, subject to a Lien securing a Purchase Money Obligation
or Capital Lease Obligation permitted to be incurred pursuant to this Agreement,
if the contract or other agreement in which such Lien is granted (or the
documentation providing for such Purchase Money Obligation or Capital Lease
Obligation) validly prohibits the creation of any other Lien on such Property
and such prohibition is permitted under Section 6.19 hereof, (f)(x) any
leasehold real property, (y) any fee-owned real property having an individual
fair market value not exceeding $10,000,000 and (z) any fee-owned real property
located in the United States, (g) any Letter-of-Credit Rights that are not
Supporting Obligations (each as defined in the UCC), (h) any other property with
respect to which the cost or other consequences (including any materially
adverse tax consequences) of pledging such property shall be excessive in view
of the benefits to be obtained by the Lenders therefrom as reasonably determined
by the Administrative Agent, (i) Equipment located at owned or leased locations
in Brazil where the aggregate fair market value of the Equipment located at such
location and not subject to a Lien in favor of the Collateral Agent does not
exceed $5,000,000, (j) if the aggregate fair market value of Equipment located
at the plant operated by Novelis do Brasil Ltda., at Av. Buriti, 1.087, CEP
12441-270, Feital – Pindamonhangaba-SP, Brazil (the “Specified Brazilian
Expansion”) that is not pledged in favor of the Collateral Agent to secure the
Secured Obligations is less than $100,000,000, then such Equipment shall not be
required to be so pledged until the earlier of (i) the date that is two years
after the commencement of the Specified Brazilian Expansion, and (ii) the date
that the Companies complete or otherwise discontinue work on the expansion of
such plant, (k) Factoring Bank Accounts in respect of any Permitted Customer
Account Financing or other Permitted Factoring Facility, solely to the extent
that (i) such financing or facility remains in full force and effect or, if
factored receivables continue to be settled using such account, until the
earlier of the date that the last such factored receivable has settled and the
date that such account is closed, (ii) such Factoring Bank Accounts constitute
Factoring Assets solely in respect of such Permitted Customer Account Financing
or such other Permitted Factoring Facility, (iii) such Factoring Bank Accounts
are segregated (and the deposits therein not commingled with Collateral) in a
manner reasonably satisfactory to the Administrative Agent (with written
confirmation of such determination provided to the Administrative Agent), and
(iv) Holdings or the Designated Company shall have executed and delivered a
certificate to the Administrative Agent, no later than two Business Days after
entering into a Permitted Customer Account Financing or other Permitted
Factoring Facility, attaching a description of such Factoring Bank Accounts
subject to such financing or facility, and certifying that the terms of such
financing or facility comply with the requirements set forth in this clause (k)
(Factoring Bank Accounts that continue to satisfy the requirements of subclauses
(i) through (iv) of this clause (k), the “Excluded Factoring Bank Accounts”),
(l) (i) all Real Property owned or leased by Aleris Belgium, (ii) all
Intellectual Property co-owned by Aleris Belgium and Aleris Rolled Products that
is subject to the Belgian Purchase Documents, (iii) all other assets owned by
Aleris Belgium (other than Revolving Credit Priority Collateral to the extent
that (x) the Belgian Pledge Inclusion Certification has been delivered to the
Administrative Agent by the Administrative Borrower in accordance with the
definition of Belgian Pledge Certificate and (y)  such Belgian Pledge Inclusion
Certification expressly identifies the Revolving Credit Priority Collateral that
is permitted to be pledged,


63


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



assigned or otherwise transferred to or in favor of the Collateral Agent in
accordance with the terms of the Loan Documents), and (iiiiv) all assets owned
by Aleris Italy, and (m) Real Property located in Germany unless (i) to the
extent a land charge already exists over such assets, the Collateral Agent
requests that such land charge be assigned to the Collateral Agent or (ii) if no
such land charge exists, the Collateral Agent requests that a land charge be
granted over such assets in favor of the Collateral Agent, in any case under
this clause (m); provided that (x) the Collateral Agent shall be entitled to
make such request for assignment or creation of a land charge, as applicable, at
any time and (y) the relevant owner of such Real Property shall (even in absence
of a request for assignment or creation of a land charge) enter into a German
law Real Property agreement relating to its Real Property in form and substance
reasonably satisfactory to the Collateral Agent; provided that with respect to
Real Property located in Germany, Lenders may elect to be excluded from the
benefit of any land charge granted over such assets, provided, further, that the
Equity Interests issued by a Specified Aleris Subsidiary shall not constitute
Excluded Property, and (n) all Inventory owned by Aleris Rolled Products located
in Italy or France, which Inventory shall not constitute Eligible Inventory.
“Excluded Subsidiaries” shall mean Restricted Subsidiaries of Holdings (and, on
and after the Specified AV Minerals Joinder Date, AV Minerals) that are not
organized in a Principal Jurisdiction.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee or
Foreign Guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee or Foreign
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee or Foreign Guarantee of such Guarantor or
the grant of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or Foreign
Guarantee or security interest is or becomes illegal.
“Excluded Taxes” shall mean, with respect to the Agents, any Lender, any Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of any Borrower or Guarantor hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), franchise taxes
imposed on it (in lieu of net income taxes) and branch profits taxes imposed on
it, (i) by a jurisdiction (or any political subdivision thereof) as a result of
the recipient being organized or having its principal office or, in the case of
any Lender, its applicable lending office in such jurisdiction or (ii) that are
Other Connection Taxes, (b) any U.S. federal withholding tax that (i) is imposed
on amounts payable to such Lender at the time such Lender becomes a party hereto
(or designates a new lending office), except (x) to the extent that such Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from any Borrower
with respect to such


64


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



withholding tax pursuant to Section 2.15(a) or (y) if such Lender designates a
new lending office or is an assignee pursuant to a request by any Borrower under
Section 2.16; provided that this subclause (b)(i) shall not apply to any Tax
imposed on a Lender in connection with an interest or participation in any Loan
or other obligation that such Lender was required to acquire pursuant to Section
2.14(d), or (ii) is attributable to such Lender’s failure to comply with Section
2.15(e), (c) any Taxes imposed under FATCA and (d) for greater certainty, taxes
imposed on amounts deemed to be interest pursuant to section 214(7) of the
Income Tax Act (Canada).
“Executive Order” shall have the meaning assigned to such term in Section 3.22.
“Existing Aleris Credit Agreement” shall mean the credit agreement, dated as of
June 15, 2015, among Aleris and certain of its Affiliates, as borrowers and
guarantors, JPMorgan Chase Bank, N.A., as administrative agent, and the other
financial institutions party thereto, as the same may be amended, amended and
restated, replaced or refinanced prior to the Aleris Acquisition Closing Date in
a manner that does not violate this Agreement or the terms of the Aleris
Acquisition Agreement.
“Existing Aleris Letter of Credit” shall mean the letters of credit outstanding
on the Aleris Acquisition Closing Date and designated as “Existing Aleris
Letters of Credit” pursuant to Section 2.18(f)(ii), to the extent such letters
of credit were originally issued for the account of Aleris or any Subsidiary of
the Designated Company acquired pursuant to the Aleris Acquisition under the
Existing Aleris Credit Agreement.
“Existing Credit Agreement” shall mean that certain Amended and Restated Credit
Agreement, dated as of May 13, 2013, among Novelis Inc., as parent borrower,
Novelis Corporation, as U.S. borrower, the other U.S. borrowers party thereto,
Novelis UK Ltd, as U.K. borrower, Novelis AG, as Swiss borrower, Novelis
Deutschland GMBH, as German borrower, AV Metals Inc., the other Loan Parties
party thereto, the lenders party thereto, Wells Fargo Bank, National
Association, as administrative agent and as collateral agent, and the other
parties thereto, as amended, restated, supplemented or modified prior to the
Closing Date.
“Existing Credit Agreement Closing Date” shall mean the “Closing Date” (as
defined in the Existing Credit Agreement).
“Existing Issuing Banks” shall mean Bank of America, N.A. and Deutsche Bank AG
New York Branch, and, solely with respect to Letters of Credit outstanding on
the Amendment No. 2 Effective Date, HSBC Bank USA, N.A., each as an Issuing
Bank, and the successor of any of the foregoing in such capacity pursuant to
Section 2.18(d) or (e), each in its capacity as an issuer of U.S. Letters of
Credit and European Letters of Credit issued by it.
“Existing Letter of Credit” shall mean the letters of credit referred to on
Schedule 2.18(a), in each case that is issued by a Lender or an Affiliate of a
Lender that is eligible to be an Issuing Bank.
“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).


65


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Extended Commitment” shall have the meaning assigned to such term in Section
11.02(g).
“Extraordinary Expenses” shall mean all costs, expenses or advances that any
Agent or Receiver (or, to the extent set forth in Section 11.03(a), the Lenders)
may incur during a Default or Event of Default, or during the pendency of an
Insolvency Proceeding of a Loan Party, including those relating to (a) any
audit, inspection, repossession, storage, repair, appraisal, insurance,
manufacture, preparation or advertising for sale, sale, collection, or other
preservation of or realization upon any Collateral; (b) any action, arbitration
or other proceeding (whether instituted by or against any Agent, any Lender, any
Receiver, any Loan Party, any representative of creditors of any Loan Party or
any other Person) in any way relating to any Collateral (including the validity,
perfection, priority or avoidability of the Liens on the Collateral for the
benefit of the Secured Parties), Loan Documents, Letters of Credit or Secured
Obligations, including any lender liability or other Claims; (c) the exercise,
protection or enforcement of any rights or remedies of any Agent or Receiver in,
or the monitoring of, any Insolvency Proceeding; (d) settlement or satisfaction
of any taxes, charges or Liens with respect to any Collateral; (e) any
Enforcement Action; (f) negotiation and documentation of any modification,
waiver, workout, restructuring or forbearance with respect to any Loan Documents
or Secured Obligations; and (g) Protective Advances. Such costs, expenses and
advances include transfer fees, Other Taxes, storage fees, insurance costs,
permit fees, utility reservation and standby fees, legal fees, appraisal fees,
brokers’ fees and commissions, auctioneers’ fees and commissions, accountants’
fees, environmental study fees, wages and salaries paid to employees of any Loan
Party or independent contractors in liquidating any Collateral, and travel
expenses.
“Factoring Assets” shall mean all existing or hereafter acquired or arising
(i) Receivables that are sold, transferred or disposed of pursuant to a
Permitted Factoring Facility permitted under Section 6.06(e), (ii) the Related
Security with respect to the Receivables referred to in clause (i) above, (iii)
the collections and proceeds of the Receivables and Related Security referred to
in clauses (i) and (ii) above, (iv) all lockboxes, lockbox accounts, collection
accounts or other deposit accounts substantially all of the deposits of which
consist of such collections and proceeds referred to in clause (iii) above (and
in any event excluding any lockboxes, lockbox accounts, collection accounts or
deposit accounts that any Company organized under the laws of any Principal
Jurisdiction (excluding from such no Principal Jurisdiction requirement any
Permitted German Alternative Financing, any Permitted Customer Account Financing
and any Permitted Novelis Switzerland Financing) has an interest in) and which
have been specifically identified and consented to by the Administrative Agent
(the lockboxes, lockbox accounts, collection accounts or other deposit accounts
described in this clause (iv), “Factoring Bank Accounts”), (v) all other rights
and payments which relate solely to the Receivables referred to in clause (i)
above and (vi) all cash reserves comprising credit enhancements for such
Permitted Factoring Facility.
“Factoring Bank Accounts” shall have the meaning assigned to such term in clause
(iv) of the definition of Factoring Assets.


66


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“FASB ASC” shall mean the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and (a) any current or future
regulations or official interpretations thereof, (b) any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and (c) any intergovernmental
agreement entered into by the United States (or any fiscal or regulatory
legislation, rules, or practices adopted pursuant to any such intergovernmental
agreement entered into in connection therewith).
“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it (and, if any such rate is below
zero, then the rate determined pursuant to this definition shall be deemed to be
zero).
“Fee Letter” shall mean that certain fee letter among Wells Fargo and the Loan
Parties party thereto, dated as of the Existing Credit Agreement Closing Date.
“Fees” shall mean the fees payable hereunder, under the Engagement Letter, or
under the Fee Letter.
“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.
“Financial Support Direction” shall mean a financial support direction issued by
the Pensions Regulator under Section 43 of the Pensions Act 2004.
“FIRREA” shall mean the Federal Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.
“First Priority” shall mean, with respect to any Lien purported to be created in
any Collateral pursuant to any Security Document, that such Lien is the most
senior Lien to which such Collateral is subject, other than Permitted Liens of
the type described in Section 6.02(a), (b), (c), (d), (f), (g), (h), (i), (j),
(k)(i)-(v) (to the extent provided in the Intercreditor Agreement), (n), (o),
(q), (r), (s), (t), (y), (z), (aa), (bb), (dd), (ee) or (gg) which have priority
over the Liens granted pursuant to the Security Documents (and in each case,
subject to the proviso to Section 6.02).
“Foreign Assets Control Regulations” shall have the meaning assigned to such
term in Section 3.22.


67


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Foreign Guarantee” shall have the meaning assigned to such term in Section
7.01.
“Foreign Lender” shall mean any Lender that is not, for United States federal
income tax purposes, (i) an individual who is a citizen or resident of the
United States, (ii) a corporation, partnership or other entity treated as a
corporation or partnership created or organized in or under the laws of the
United States, or any political subdivision thereof, (iii) an estate whose
income is subject to U.S. federal income taxation regardless of its source or
(iv) a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
persons have the authority to control all substantial decisions of such trust or
a trust that properly elected to be treated as a United States person.
“Foreign Plan” shall mean any pension or other employee benefit or retirement
plan, program, policy, arrangement or agreement maintained or contributed to by
any Company with respect to employees employed outside the United States (other
than a Canadian Pension Plan).
“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.
“French Collateral Agent” shall mean Wells Fargo Bank, National Association in
its capacity as security agent (agent des sûretés), under the French Security
Agreements and any of its successors or assigns; provided that (A) with respect
to any French Security Agreements entered into prior to the Amendment No. 2
Effective Date and any security interests granted under any such French Security
Agreements, the French Collateral Agent is appointed by the Lenders to act on
their behalf as security agent (agent des sûretés) to constitute (constituer),
register (inscrire), manage (gérer) and enforce (réaliser) the security
interests contemplated by such French Security Agreements in order to fully
secure and guarantee their respective rights in each amount payable by each
French Guarantor or each Person who is the holder of Equity Interests in any
French Guarantor to each of the Secured Parties under each of the Loan
Documents, and in that capacity to accomplish all actions and formalities
eventually necessary under article 2328-1 of the French code civil (as enacted
as of December 17, 2010), and (B) with respect to any French Security Agreements
entered into on or after the Amendment No. 2 Effective Date and any security
interests granted under any such French Security Agreements, the French
Collateral Agent is appointed by the Lenders as security agent (agent des
sûretés) for the purposes, inter alia, of taking, receiving, administering and
enforcing the security interests contemplated by such French Security Agreements
in the French Collateral Agent’s own name and for the benefit of the Secured
Parties, as creditors of the Secured Obligations, in accordance with articles
2488-6 to 2488-12 of the French code civil; it being provided that (X) with
respect to the appointment of the French Collateral Agent as security agent
(agent des sûretés) in each of paragraphs (A) and (B), each of the provisions of
Article X hereof shall apply with respect to such appointment and is repeated
mutatis mutandis in each of these paragraphs, and (Y) with respect to the
appointment of the French Collateral Agent as security agent (agent des sûretés)
in paragraph (B) only, such appointment as security agent (agent des sûretés)
shall be governed by the provisions of articles 2488-6 to 2488-12 of the French
code civil, and, as such, each of the parties hereto acknowledge and agree as
follows:


68


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(a)    the security agent (agent des sûretés) shall, in such capacity, be the
direct title holder (titulaire) of any security interests contemplated by the
French Security Agreements and the direct beneficiary of such security interests
in accordance with article 2488-6 of the French code civil;
(b)    the rights and assets acquired by the security agent (agent des sûretés)
in carrying out its functions in such capacity will constitute separate property
(patrimoine affecté) allocated thereto, distinct from its own property
(patrimoine propre) in accordance with article 2488-6 of the French code civil;
(c)    for the purposes of article 2488-7 of the French code civil, the capacity
(qualité) in which the security agent (agent des sûretés) has been so appointed,
the purpose of such appointment (l’objet de sa mission) and the scope of its
power (étendue de ses pouvoirs) in connection with such appointment shall be as
set forth in this paragraph (B) and the provisions of Sections 10.01 and 10.07,
and the term of such appointment (durée de sa mission) shall extend (subject to
the provisions of Section 10.07) until full payment or satisfaction of the
Secured Obligations under the French Security Agreements; and
(d)    the security agent (agent des sûretés) shall be entitled, without being
required to prove the existence of a special mandate, to exercise any action
necessary in order to defend the interests of the creditors of the Secured
Obligations in connection with the security interests contemplated by the French
Security Agreements, including filing claims in insolvency proceedings.
“French Guarantor” shall mean each Restricted Subsidiary of the Designated
Company organized in France party hereto as a Guarantor, and each other
Restricted Subsidiary of the Designated Company organized in France that becomes
a Guarantor pursuant to the terms hereof.
“French Security Agreements” shall mean, collectively (i) any Security
Agreements, including all subparts thereto, among any French Guarantors (and
such other Persons as may be party thereto) and the French Collateral Agent for
the benefit of the Secured Parties, (ii) each pledge agreement, mortgage,
security agreement, guarantee or other agreement that is entered into by any
French Guarantor or any Person who is the holder of Equity Interests in any
French Guarantor in favor of the Collateral Agent and/or the Term Loan
Collateral Agent in its capacity as agent for the Secured Parties pursuant to
the terms of the Intercreditor Agreement and the other Loan Documents, and (iii)
any other pledge agreement, mortgage, security agreement or other agreement
entered into pursuant to the terms of the Loan Documents, in the case of each of
clauses (i), (ii) and (iii), that is governed by the laws of France (or any
subdivision thereof), securing the Secured Obligations, and entered into
pursuant to the terms of this Agreement or any other Loan Document, as the same
may be amended, restated or otherwise modified from time to time.
“Fronting Fee” shall have the meaning assigned to such term in Section 2.05(c).


69


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Full Payment” shall mean, with respect to any Secured Obligations, (a) the full
and indefeasible cash payment thereof, including any interest, fees and other
charges accruing during an Insolvency Proceeding (whether or not allowed in the
proceeding); (b) if such Secured Obligations are LC Obligations or inchoate or
contingent in nature, cash collateralization thereof (or delivery of a standby
letter of credit acceptable to Administrative Agent in its discretion, in the
amount of required cash collateral) in an amount equal to (x) 105% of all LC
Exposure and (y) with respect to any inchoate, contingent or other Secured
Obligations (including Secured Bank Product Obligations), Administrative Agent’s
good faith estimate of the amount due or to become due, including all fees and
other amounts relating to such Secured Obligations; and (c) a release of any
Claims of the Loan Parties against each Agent, Lenders and each Issuing Bank
arising on or before the payment date. No Loans shall be deemed to have been
paid in full until all Commitments related to such Loans have expired or been
terminated.
“Fund” shall mean any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funded Debt” shall mean, as to any person, all Indebtedness of such person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Designated Company and its Subsidiaries,
Indebtedness in respect of the Loans and the Term Loans.
“Funding Conditions” shall have the meaning assigned to such term in Section
2.01(a).
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis; provided that if the Designated Company converts
its financial reporting from generally accepted accounting principles in the
United States to IFRS as permitted under Section 1.04, “GAAP” shall mean
(subject to the provisions of Section 1.04 hereof) IFRS applied on a consistent
basis.
“GBP” or “£” shall mean lawful money of the United Kingdom.
“GBP Denominated Loan” shall mean each Loan denominated in GBP at the time of
the incurrence thereof.
“German Borrower Holding Company” means, on and after the Aleris Acquisition
Closing Date, each Subsidiary of Aleris Germany that directly or indirectly owns
Equity Interests in Aleris Rolled Products or Aleris Casthouse.
“German Borrowers” shall mean, except as provided in the definition of Permitted
German Alternative Financing, (a) Novelis Deutschland and (b) on and after the
Aleris


70


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Acquisition Closing Date following the consummation of the Aleris Acquisition,
(i) following the satisfaction of the requirements set forth in Section 5.11 and
(if applicable) Section 7 of Amendment No. 2 (as amended or otherwise modified
by Amendment No. 4) with respect to such Subsidiary, Aleris Rolled Products and
Aleris Casthouse, and (ii) each Specified Aleris German Subsidiary that becomes
a German Borrower pursuant to Section 2.20 (the German Borrowers under this
clause (b), “Additional German Borrowers”).
“German Borrowing Base” shall mean, for each German Borrower at any time, an
amount equal to the sum of the Dollar Equivalent of, without duplication:
(i)    the book value of such German Borrower’s Eligible German Accounts
multiplied by the advance rate of 85%, plus
(ii)    the lesser of (x) the advance rate of 75% of the Cost of such German
Borrower’s Eligible German Inventory, or (y) the advance rate of 80% of the Net
Recovery Cost Percentage multiplied by the Cost of such German Borrower’s
Eligible German Inventory, minus
(ii)    any Reserves established from time to time by the Administrative Agent
with respect to such German Borrower’s German Borrowing Base in accordance with
Section 2.01(d) and the other terms of this Agreement;
provided, however, that during the Aleris Deemed Borrowing Base Period, solely
with respect to each Additional German Borrower that has satisfied the Aleris
Deemed Borrowing Base Collateral Conditions, such Additional German Borrower’s
German Borrowing Base shall be equal to the lesser of:
(a) such German Borrower’s Deemed Borrowing Base Allocation in effect at such
time; and
(b) the sum of the Dollar Equivalent of, without duplication:
(i) the sum of (x) 50% of the aggregate gross Accounts of such Additional German
Borrower (for the purpose of this clause (x), excluding all Accounts that would
not constitute Eligible Accounts under clause (xxxv) of the definition of
Eligible Accounts), and (y) 25% of the net book value of all Eligible German
Inventory of such Additional German Borrower; minus
(ii) any Reserves established from time to time by the Administrative Agent with
respect to such German Borrower’s German Borrowing Base in accordance with
Section 2.01(d) and the other terms of this Agreement;
provided, further, that if the Administrative Agent has not received Acceptable
Collateral Diligence in respect of any Additional German Borrower on or prior to
the date that is 90 days after the Aleris Acquisition Closing Date, then
following such date until the date that the Administrative Agent receives
Acceptable Collateral Diligence in respect of such Additional


71


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



German Borrower, such Additional German Borrower’s German Borrowing Base shall
be deemed to be zero;
provided, however, that in no event shall the sum of (a) the aggregate amount of
the German Borrowing Bases for all German Borrowers available in respect of
Eligible German Inventory plus (b) the aggregate amount of the Swiss Borrowing
Bases for all Swiss BorrowersBase available in respect of Eligible Swiss
Inventory, exceed the greater of (A) $175,000,000 (or, on and after the Aleris
Acquisition Closing Date, $225,000,000) and (B) 20% of the Total Gross Borrowing
Base.
Each German Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate theretofore delivered to the
Administrative Agent with such adjustments as Administrative Agent deems
appropriate in its Permitted Discretion to assure that such German Borrowing
Base is calculated in accordance with the terms of this Agreement. Each German
Borrower’s Deemed Borrowing Base Allocation at any time shall be determined by
reference to the most recent Borrowing Base Certificate or other certificate
theretofore delivered to the Administrative Agent, or in any certificate
delivered to the Administrative Agent pursuant to the last paragraph of Section
9.03, with such adjustments as Administrative Agent deems appropriate in its
Permitted Discretion to assure that the German Borrowing Base of each German
Borrower is calculated in accordance with the terms of this Agreement. For the
avoidance of doubt, so long as the Initial German Receivables Purchase Agreement
remains in effect, the Eligible German Accounts of Novelis Deutschland shall be
zero.
“German Guarantor” shall mean each Restricted Subsidiary of the Designated
Company organized in Germany party hereto as a Guarantor, and each other
Restricted Subsidiary of the Designated Company organized in Germany that
becomes a Guarantor pursuant to the terms hereof.
“German Loan Party” shall mean a German Borrower or a German Guarantor.
“German Revolving Exposure (Individual)” shall mean, for each German Borrower
individually, with respect to any Lender at any time, the Dollar Equivalent of
the aggregate principal amount at such time of all outstanding German Revolving
Loans of such Lender made to such German Borrower, plus the Dollar Equivalent of
the aggregate amount at such time of such Lender’s LC Exposure applicable to
Letters of Credit issued for the account of such German Borrower, plus the
Dollar Equivalent of the aggregate amount at such time of such Lender’s European
Swingline Exposure applicable to each European Swingline Loan made to such
German Borrower.
“German Revolving Exposure (Total)” shall mean, with respect to any Lender at
any time, the Dollar Equivalent of the aggregate principal amount at such time
of all outstanding German Revolving Loans of such Lender made to all German
Borrowers taken as a whole, plus the Dollar Equivalent of the aggregate amount
at such time of such Lender’s LC Exposure applicable to Letters of Credit issued
for the account of any German Borrower, plus the Dollar Equivalent of the
aggregate amount at such time of such Lender’s European Swingline Exposure
applicable to each European Swingline Loan made to a German Borrower.


72


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“German Revolving Loan” shall have the meaning assigned to such term in
Section 2.01(a).
“German Security Agreement” shall mean, collectively (i) any Security Agreement,
including all subparts thereto, among the German Loan Parties (and such other
Persons as may be party thereto) and the Collateral Agent and/or the Term Loan
Collateral Agent in its capacity as agent for the Secured Parties pursuant to
the terms of the Intercreditor Agreement and the other Loan Documents, among
others, for the benefit of the Secured Parties, (ii) each pledge agreement,
mortgage, security agreement, guarantee or other agreement that is entered into
by any German Loan Party or any Person who is the holder of Equity Interests in
any German Loan Party in favor of the Collateral Agent and/or the Term Loan
Collateral Agent in its capacity as agent for the Secured Parties pursuant to
the terms of the Intercreditor Agreement and the other Loan Documents, and (iii)
any other pledge agreement, mortgage, security agreement or other agreement
entered into pursuant to the terms of the Loan Documents, in the case of each of
clauses (i), (ii) and (iii), that is governed by the laws of Germany (or any
subdivision thereof), securing the Secured Obligations, and entered into
pursuant to the terms of this Agreement or any other Loan Document, as the same
may be amended, restated or otherwise modified from time to time.
“German Swingline Exposure” shall mean at any time the aggregate principal
amount at such time of all outstanding German Swingline Loans. The German
Swingline Exposure of any Revolving Lender at any time shall equal its Pro Rata
Percentage of the aggregate German Swingline Exposure at such time.
“German Swingline Loan” shall mean any loan made by the European Swingline
Lender to a German Borrower pursuant to Section 2.17. For the avoidance of
doubt, German Swingline Loans shall include Overadvances made as German
Swingline Loans.
“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Governmental Real Property Disclosure Requirements” shall mean any requirement
of Applicable Law of any Governmental Authority requiring notification of the
buyer, lessee, mortgagee, assignee or other transferee of any Real Property,
facility, establishment or business, or notification, registration or filing to
or with any Governmental Authority, in connection with the sale, lease,
mortgage, assignment or other transfer (including any transfer of control) of
any Real Property, facility, establishment or business, of the actual or
threatened presence or Release in or into the Environment, or the use, disposal
or handling of Hazardous Material on, at, under or near the Real Property,
facility, establishment or business to be sold, leased, mortgaged, assigned or
transferred.
“Guarantee Payment” shall have the meaning assigned to such term in Section
7.12(b).


73


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Guaranteed Obligations” shall have the meaning assigned to such term in Section
7.01.
“Guarantees” shall mean the guarantees issued pursuant to ARTICLE VII by the
Guarantors.
“Guarantors” shall mean each Borrower, Holdings and the Subsidiary Guarantors
(including, but not limited to, each U.S. Borrower, the Canadian Borrower,
Designated Holdco, each U.K. Borrower, Holdings and each other Canadian
Guarantor, eachthe Swiss Borrower and each Swiss Guarantor, each U.K. Guarantor,
each German Borrower and each German Guarantor, each Irish Guarantor, each
Brazilian Guarantor, each Belgian Guarantor, each French Guarantor, each Dutch
Guarantor, each Dubai Guarantor, and each other Restricted Subsidiary of the
Designated Company that becomes or is required to become a Guarantor hereunder,
and including in any case each Borrowing Base Guarantor) , and, on and after the
Specified AV Minerals Joinder Date, AV Minerals.
“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation under or which can
give rise to liability (including, but not limited to, due to their
ignitability, corrosivity, reactivity or toxicity) under any Environmental Laws.
“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies entered into for the purposes of hedging a Company’s exposure to
interest or exchange rates, loan credit exchanges, security or currency
valuations or commodity prices, in each case not for speculative purposes,
including any “swap agreement” as that term is defined in Section 101(53B)(A) of
the Bankruptcy Code.
“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.
“Hindalco” shall mean Hindalco Industries Limited, a corporation organized under
the laws of India.
“HMRC DT Treaty Passport Scheme” shall mean the Double Taxation Treaty Passport
Scheme as implemented by HM Revenue & Customs from September 1, 2010, in
relation to corporate lenders.
“Holdings” shall mean (i) prior to the consummation of the Permitted Holdings
Amalgamation, (x) if any transaction described in clause (b), (c) or (f) of the
definition of Permitted Reorganization Actions has not occurred, AV Metals or
(y) AV Minerals, and


74


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(ii) upon and after the consummation of the Permitted Holdings Amalgamation,
Successor Holdings.
“IFRS” shall mean International Financial Reporting Standards consistently
applied.
“Immaterial Subsidiary” shall mean, at any date of determination, any Subsidiary
that, together with all other Subsidiaries then constituting Immaterial
Subsidiaries (i) contributed 5.0% or less of Consolidated EBITDA for the period
of four fiscal quarters most recently ended for which financial statements have
been or are required to have been delivered pursuant to Section 5.01(a) or
5.01(b) prior to the date of determination, (ii) had consolidated assets
representing 5.0% or less of the Consolidated Total Assets on the last day of
the most recent fiscal quarter ended for which financial statements have been or
are required to have been delivered pursuant to Section 5.01(a) or 5.01(b) prior
to the date of determination, and (iii) is not a Loan Party on the Closing Date.
“Increase Effective Date” shall have the meaning assigned to such term in
Section 2.23(a).
“Increase Joinder” shall have the meaning assigned to such term in Section
2.23(c).
“Incremental Revolving Commitment” shall have the meaning assigned to such term
in Section 2.23(a).
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments; (c)
all obligations of such person under conditional sale or other title retention
agreements relating to property purchased by such person; (d) all obligations of
such person issued or assumed as the deferred purchase price of property or
services (excluding trade accounts payable and accrued obligations incurred in
the ordinary course of business on normal trade terms and not overdue by more
than ninety (90) days (other than such overdue trade accounts payable being
contested in good faith and by proper proceedings, for which appropriate
reserves are being maintained with respect to such circumstances in accordance
with U.S. GAAP or other applicable accounting standards)); (e) all Indebtedness
of others secured by any Lien on property owned or acquired by such person,
whether or not the obligations secured thereby have been assumed, but limited to
the fair market value of such property; (f) all Capital Lease Obligations,
Purchase Money Obligations and Synthetic Lease Obligations of such person; (g)
all Hedging Obligations to the extent required to be reflected on a balance
sheet of such person; (h) all Attributable Indebtedness of such person; (i) all
obligations of such person for the reimbursement of any obligor in respect of
letters of credit, letters of guaranty, bankers’ acceptances and similar credit
transactions; (j) all obligations of such person under any Qualified
Securitization Transaction; and (k) all Contingent Obligations of such person in
respect of Indebtedness or obligations of others of the kinds referred to in
clauses (a) through (j) above. The Indebtedness of any person shall include the
Indebtedness of any other entity (including any partnership in which such person
is a general partner) to the extent such person is liable therefor as a result
of such person’s ownership interest in or other relationship with such entity,
except (other than in the case of general partner liability)


75


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



to the extent that the terms of such Indebtedness expressly provide that such
person is not liable therefor.
“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes and Other
Taxes.
“Indemnitee” shall mean Agent Indemnitees, Lender Indemnitees, Issuing Bank
Indemnitees, Wells Fargo Indemnitees and Receiver Indemnitees.
“Indenture Permitted Debt” shall mean permitted debt of the type referred to in
clause (b) of the definition of “Permitted Debt” contained in the Senior Notes
Agreements (or equivalent basket in any other Material Indebtedness).
“Individual Aleris U.S. Borrower” shall mean, for the period commencing on the
Aleris Acquisition Closing Date and ending on the Aleris U.S. Hold Separate
Release Date, each U.S. Subsidiary of Aleris that (i) has joined this Agreement
as a Borrower and a Guarantor pursuant to a Joinder Agreement on or after the
Aleris Acquisition Closing Date, (ii) has been designated as an Individual
Aleris U.S. Borrower in an Aleris U.S. Borrower Certificate, and (iii) has
complied with all requirements for becoming an Individual Aleris U.S. Borrower
set forth in the definition of “Aleris U.S. Borrower Certificate” and otherwise
applicable to U.S. Borrowers, Individual Aleris U.S. Borrowers and Guarantors in
this Agreement and in each amendment hereto (including, without limitation,
Section 7 of Amendment No. 2 (as amended by Amendment No. 4), and Section 5.11),
the Intercreditor Agreement, and each applicable U.S. Security Document.
“Information” shall have the meaning assigned to such term in Section 11.12.
“Initial German Receivables Purchase Agreement” shall have the meaning assigned
to such term in the definition of “Receivables Purchase Agreement”.
“Initial U.S. Borrower” shall have the meaning assigned to such term in the
preamble hereto.
“Initiating Company” shall have the meaning assigned to such term in the
definition of “Series of Cash Neutral Transactions”.
“Insolvency Proceeding” any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
Debtor Relief Law; (b) the appointment of a receiver, trustee, liquidator,
administrator, examiner, conservator or other custodian for such Person or any
part of its property; or (c) an assignment or trust mortgage for the benefit of
creditors.
“Instruments” shall mean all “instruments,” as such term is defined in the UCC,
in which any Person now or hereafter has rights.


76


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party which is an owner of Mortgaged Property with
respect to the applicable Mortgaged Property pursuant to Section 5.04 and all
renewals and extensions thereof.
“Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon each Loan Party which is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.
“Intellectual Property” shall have the meaning assigned to such term in Section
3.06(a).
“Interbank Rate” shall mean, for any period, (i) in respect of Loans denominated
in Dollars, the Federal Funds Rate, and (ii) in respect of Loans denominated in
any other currency, the Administrative Agent’s cost of funds for such period.
“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit P, or such other form as may be agreed to by the Administrative Agent in
its sole discretion.
“Intercreditor Agreement” shall mean that certain Intercreditor Agreement, dated
as of December 17, 2010, by and among the Companies party thereto, the
administrative agent and the collateral agent under the Original Credit
Agreement, the Term Loan Collateral Agent, the Term Loan Administrative Agent,
Administrative Agent and Collateral Agent (each pursuant to a joinder agreement
executed as of the Existing Credit Agreement Closing Date), and such other
persons as may become party thereto from time to time pursuant to the terms
thereof, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“Interest Election Request” shall mean a request by Administrative Borrower to
convert or continue a Borrowing in accordance with Section 2.08(b),
substantially in the form of Exhibit E.
“Interest Payment Date” shall mean (a) with respect to any Base Rate Loan
(including any Swingline Loan), the first calendar day of each month to occur
during any period in which such Loan is outstanding, (b) with respect to any
Eurocurrency Loan or EURIBOR Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Loan or EURIBOR Loan with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period, and (c) with respect to any Revolving Loan or Swingline Loan,
the Maturity Date thereof or such earlier date on which the Revolving
Commitments are terminated, as the case may be.
“Interest Period” shall mean (a) in the case of any Eurocurrency Loan, the
applicable Eurocurrency Interest Period and (b) in the case of any EURIBOR Loan,
the applicable EURIBOR Interest Period.


77


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Inventory” shall mean all “inventory,” as such term is defined in the UCC,
wherever located, in which any Person now or hereafter has rights.
“Inventory Appraisal” shall mean the most recent inventory appraisal conducted
by Sector 3 or another independent appraisal firm and delivered pursuant to
Section 5.07(c) hereof.
“Inventory Reserve” shall mean reserves established by Administrative Agent in
its Permitted Discretion in accordance with Section 2.01(d) to reflect factors
that may negatively impact the value of Inventory, including change in
salability, obsolescence (excluding items that can be recycled as scrap),
seasonality, theft, shrinkage, imbalance, change in composition or mix,
markdowns and vendor chargebacks.
“Investments” shall have the meaning assigned to such term in Section 6.04.
“Irish Guarantor” shall mean each Restricted Subsidiary of the Designated
Company organized in Ireland party hereto as a Guarantor, and each other
Restricted Subsidiary of the Designated Company organized in Ireland that
becomes a Guarantor pursuant to the terms hereof.
“Irish Security Agreement” shall mean, collectively (i) any Security Agreement,
including all subparts thereto, among any Irish Guarantors (and such other
Persons as may be party thereto) and the Collateral Agent, among others, for the
benefit of the Secured Parties, (ii) each pledge agreement, mortgage, security
agreement, guarantee or other agreement that is entered into by any Irish
Guarantor or any Person who is the holder of Equity Interests in any Irish
Guarantor in favor of the Collateral Agent and/or the Term Loan Collateral Agent
in its capacity as agent for the Secured Parties pursuant to the terms of the
Intercreditor Agreement and the other Loan Documents, and (iii) any other pledge
agreement, mortgage, security agreement or other agreement entered into pursuant
to the terms of the Loan Documents, in the case of each of clauses (i), (ii) and
(iii), that is governed by the laws of Ireland (or any subdivision thereof),
securing the Secured Obligations, and entered into pursuant to the terms of this
Agreement or any other Loan Document, as the same may be amended, restated or
otherwise modified from time to time.
“Issuing Bank” shall mean, as the context may require, (a) as of the Amendment
No. 2 Effective Date, the Existing Issuing Banks; (b) any other Lender that is a
Swiss Qualifying Bank that may become an Issuing Bank pursuant to Section
2.18(d) or (e) in its capacity as issuer of U.S. Letters of Credit and European
Letters of Credit issued by such Lender; (c) any other Lender that may become an
Issuing Bank pursuant to Section 2.18(f), but solely in its capacity as issuer
of Existing Letters of Credit; or (d) collectively, all of the foregoing. Any
Issuing Bank may, in its discretion, arrange for one or more U.S. Letters of
Credit or European Letters of Credit to be issued by Affiliates of such Issuing
Bank (so long as each such Affiliate is a Swiss Qualifying Bank), in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.
“Issuing Bank Indemnitees” shall mean each Issuing Bank and their officers,
directors, employees, Affiliates, agents and attorneys.


78


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Issuing Country” shall have the meaning assigned to such term in Section
11.19(a).
“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit F, or such other form as may be agreed to by the Administrative Agent in
its sole discretion.
“Joinder Requirements” shall have the meaning assigned to such term in clause
(i) of the proviso to the definition of Permitted Reorganization Actions.
“Joint Venture” shall mean any person (a) that is not a direct or indirect
Subsidiary of Holdings (and, on and after the Specified AV Minerals Joinder
Date, AV Minerals), and (b) in which the Designated Company, in the aggregate,
together with its Subsidiaries, is directly or indirectly, the beneficial owner
of 5% or more of any class of Equity Interests of such person.
“Joint Venture Subsidiary” shall mean each of (i) Aluminum Company of Malaysia
Berhard and (ii) any other person that is a Subsidiary in which persons other
than Holdings or its Affiliates own 10% or more of the Equity Interests of such
person, excluding, to the extent they become Restricted Subsidiaries of the
Designated Company after the Closing Date, Logan and Norf GmbH.
“Judgment Currency” shall have the meaning assigned to such term in Section
11.18(a).
“Judgment Currency Conversion Date” shall have the meaning assigned to such term
in Section 11.18(a).
“Junior Lien” means a Lien designated as a “Subordinated Lien” under the
Intercreditor Agreement on all or any portion of the Collateral, but only to the
extent (i) any such Lien constitutes “Subordinated Liens” under, and as defined
in, the Intercreditor Agreement (it being understood that such Subordinated Lien
will be a junior, “silent” lien with respect to the Liens securing the Secured
Obligations, as provided in the Intercreditor Agreement) and (ii) the holders of
such Indebtedness (or a trustee, agent or other representative of such holders)
secured by such Lien have become a party to the Intercreditor Agreement through
the execution and delivery of joinders thereto.
“Junior Secured Indebtedness” shall mean Indebtedness of a Loan Party that is
secured by a Junior Lien incurred, created, assumed or permitted to exist in
reliance of Section 6.01(l) or (y); provided that no such Indebtedness shall
constitute Junior Secured Indebtedness unless at all times it meets the
following requirements: (i) the terms of such Indebtedness do not require any
amortization, mandatory prepayment or redemption or repurchase at the option of
the holder thereof (other than customary offers to purchase upon a change of
control or asset sale) earlier than the earlier of the final maturity date of
such Indebtedness and 180 days after the Maturity Date, (ii) such Indebtedness
has terms and conditions (excluding pricing, premiums and subordination terms)
that, when taken as a whole, are not materially more restrictive or less
favorable to the Companies, and are not materially less favorable to the
Lenders, than the terms of the Term Loan Documents (or, if the Term Loan
Documents are no longer in effect, than the Term Loan Documents as in effect
immediately prior to their termination) (except with respect to


79


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



terms and conditions that are applicable only after the Maturity Date), (iii)
the Liens securing such Indebtedness, if any, shall be subordinated to the Liens
securing the Secured Obligations on a junior “silent” basis in a manner
satisfactory to the Administrative Agent (provided that the terms of the
Intercreditor Agreement as it relates to subordination are hereby acknowledged
as satisfactory) (and the holders of such Indebtedness shall not have any rights
with respect to exercising remedies pursuant to such Liens) and such Liens shall
only be on assets that constitute Collateral, (iv) the security agreements
relating to such Indebtedness (together with the Intercreditor Agreement)
reflect the Junior Lien nature of the security interests and are otherwise
substantially the same as the applicable Pari Passu Loan Documents (with
differences as are reasonably satisfactory to the Administrative Agent), (v)
such Indebtedness and the holders thereof or the Senior Representative
thereunder shall be subject to the Intercreditor Agreement and the Liens
securing such Indebtedness shall be subject to the Intercreditor Agreement and
(vi) after giving effect to the incurrence of such Indebtedness and to the
consummation of any Permitted Acquisition or other Investment or application of
funds made with the proceeds of such incurrence on a Pro Forma Basis (Leverage),
the Consolidated Interest Coverage Ratio at such date shall be greater than 2.0
to 1.0.
“Junior Secured Indebtedness Documents” all documents executed and delivered
with respect to the Junior Secured Indebtedness or delivered in connection
therewith.
“Land Registry” shall mean the Land Registry of England and Wales.
“Landlord Access Agreement” shall mean a Landlord Access Agreement,
substantially in the form of Exhibit G, or such other form as may reasonably be
acceptable to the Administrative Agent.
“LC Application” shall mean an application to an Issuing Bank for issuance of a
Letter of Credit in accordance with the terms of Section 2.18, in form and
substance satisfactory to such Issuing Bank.
“LC Commitment” shall mean the commitment of the Issuing Banks to issue U.S.
Letters of Credit and European Letters of Credit pursuant to Section 2.18. The
total amount of the LC Commitment as of the Amendment No. 2 Effective Date shall
be $125,000,000; provided that on the Aleris Acquisition Closing Date, such
commitment shall automatically be increased to the lesser of (a) $175,000,000
and (b) the Adjusted Total Revolving Commitment; provided, further, that in no
event shall the LC Commitment exceed the Adjusted Total Revolving Commitment.
The LC Commitment of any Issuing Bank at any time shall, subject to
Section 2.18, be an amount mutually agreed by the Designated Company and such
Issuing Bank from time to time, and in any case shall not exceed $125,000,000
(or, on and after the Aleris Acquisition Closing Date, the lesser of (a)
$175,000,000 and (b) the Adjusted Total Revolving Commitment).
“LC Condition” shall mean the following conditions necessary for issuance of a
Letter of Credit: (a) each of the conditions set forth in Section 4.02 (and, in
the case of the initial Credit Extension, Section 4.01); (b) after giving effect
to such issuance, (i) (A) the aggregate LC Exposure of all Issuing Banks does
not exceed the aggregate LC Commitments of all Issuing


80


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Banks and (B) the LC Exposure of each Issuing Bank does not exceed the LC
Commitment of such Issuing Bank, (ii) the Loan Parties shall be in compliance
with the Funding Conditions, and (iii) no Overadvance exists; (c) the expiration
date of such Letter of Credit is not later than the Letter of Credit Expiration
Date and (unless, solely with respect to standby Letters of Credit for which
beneficiary is a customs, tax, or other governmental authority, the Issuing Bank
is Wells Fargo, or another Issuing Bank who otherwise agrees in its sole
discretion) is no more than 365 days from issuance, provided that such Letters
of Credit may contain automatic extension provisions in accordance with Section
2.18(a)(v); (d) the purpose and form of the proposed Letter of Credit is
satisfactory to Administrative Agent and the applicable Issuing Bank in their
discretion, (e) where the Letter of Credit is a Standby Letter of Credit, the
beneficiary of such Letter of Credit is not resident in Ireland or, where the
beneficiary is a legal person, its place of establishment to which the Letter of
Credit relates is not in Ireland, (f) the Applicable Administrative Borrower
(or, with respect to Canadian Dollar Denominated Letters of Credit, the Canadian
Borrower) shall be a co-applicant, and therefore jointly and severally liable,
with respect to each Letter of Credit issued for the account of another
Subsidiary of Holdings, and (g) the request for any Letter of Credit shall be
subject to the applicable Issuing Bank’s authentication procedures with results
satisfactory to such Issuing Bank.
“LC Disbursement” shall mean a payment or disbursement made by the applicable
Issuing Bank pursuant to a drawing under a Letter of Credit.
“LC Documents” shall mean all documents, instruments and agreements (including
LC Requests and LC Applications) delivered by Borrowers or any other Person to
an Issuing Bank or an Agent in connection with issuance, amendment or renewal
of, or payment under, any Letter of Credit.
“LC Exposure” shall mean, at any time, the sum of the U.S. LC Exposure and
European LC Exposure at such time.
“LC Obligations” shall mean the sum (without duplication) of (a) all amounts
owing by Borrowers for any drawings under Letters of Credit; (b) the stated
amount of all outstanding Letters of Credit; and (c) all fees and other amounts
owing with respect to Letters of Credit.
“LC Participation Fee” shall have the meaning assigned to such term in Section
2.05(c).
“LC Request” shall mean a request in accordance with the terms of Section 2.18
and substantially in the form of Exhibit H, or such other form as shall be
approved by the Administrative Agent.
“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.


81


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Lender Indemnitees” shall mean the Lenders and their Related Parties.
“Lenders” shall mean (a) each financial institution that is a party hereto on
the Closing Date (including pursuant to the Amendment Agreement) or that becomes
a party hereto pursuant to an Increase Joinder and (b) any financial institution
that has become a party hereto pursuant to an Assignment and Assumption, other
than, in each case, any such financial institution that has ceased to be a party
hereto pursuant to an Assignment and Assumption. Unless the context clearly
indicates otherwise, the term “Lenders” shall include each Swingline Lender.
“Letter of Credit” shall mean any (i) Standby Letter of Credit, (ii) Commercial
Letter of Credit, and (iii) any indemnity, guarantee, exposure transmittal
memorandum or similar form of credit support for the benefit of any Borrower (or
any other Loan Party (or, solely in the case of Aleris Letters of Credit as
provided in Sections 2.18(f)(ii) and 2.18(f)(iii), any other Company), in each
case so long as the Administrative Borrower or the European Administrative
Borrower, as applicable, is jointly and severally liable therefor to the extent
provided in Section 2.18 (and, in the case of Aleris Letters of Credit,
Amendment No. 4), and the foregoing otherwise complies with the requirements of
Section 2.18 and, in the case of Aleris Letters of Credit, Amendment No. 4), in
each case, issued (or deemed issued) or to be issued by an Issuing Bank for the
account of any Borrower pursuant to Section 2.18, including any U.S. Letter of
Credit and any European Letter of Credit.
“Letter of Credit Expiration Date” shall mean the date which is ten (10) days
prior to the Maturity Date or, in the case of each Letter of Credit such later
date as agreed to by the Administrative Agent and the Issuing Bank that issued
such Letter of Credit in their sole discretion, solely to the extent that such
Letter of Credit is cash collateralized pursuant to Section 2.18(c).
“LIBOR Rate” shall mean the rate per annum as published by ICE Benchmark
Administration Limited (or any successor page or other commercially available
source as the Administrative Agent may designate from time to time) as of 11:00
a.m., London time, two Business Days prior to the commencement of the requested
Interest Period, for a term, and in an amount, comparable to the Interest Period
and the amount of the Eurocurrency Borrowing requested (whether as an initial
Eurocurrency Borrowing or as a continuation of a Eurocurrency Borrowing or as a
conversion of a Base Rate Borrowing to a Eurocurrency Borrowing) by any Borrower
in accordance with this Agreement (and, if any such published rate is below
zero, then the rate determined pursuant to this definition shall be deemed to be
zero). Each determination of the LIBOR Rate shall be made by the Administrative
Agent and shall be conclusive in the absence of manifest error.
“Lien” shall mean, with respect to any property, (a) any mortgage (or mandate to
vest the same), deed of trust, lien, pledge, encumbrance, privilege, charge,
assignment, hypothecation, security interest or similar encumbrance of any kind
or any arrangement to provide priority or preference in respect of such property
or any filing of any financing statement or any financing change statement under
the UCC, the PPSA or any other similar notice of lien under any similar notice
or recording statute of any Governmental Authority (other than any unauthorized
notice or filing filed after the Closing Date for which there is not otherwise
any underlying lien or


82


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



obligation, so long as the Borrowers are (if aware of same) using commercially
reasonable efforts to cause the removal of same), including any easement,
right-of-way or other encumbrance on title to Real Property, in each of the
foregoing cases whether voluntary or imposed by law, and any agreement to give
any of the foregoing; (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such property; and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
“Loan Documents” shall mean this Agreement, the Amendment Agreement, any
Borrowing Base Certificate, the Intercreditor Agreement, the Contribution,
Intercompany, Contracting and Offset Agreement, the Notes (if any), the Security
Documents, each Foreign Guarantee, the Fee Letter, each Receivables Purchase
Agreement, and all other pledges, powers of attorney, consents, assignments,
certificates, agreements or documents, whether heretofore, now or hereafter
executed by or on behalf of any Loan Party for the benefit of any Agent or any
Lender in connection with this Agreement.
“Loan Modification Agreement” shall have the meaning assigned to such term in
Section 11.02(g).
“Loan Modification Offer” shall have the meaning assigned to such term in
Section 11.02(g).
“Loan Parties” shall mean Holdings (unless Holdings has been released as a
Guarantor pursuant to Section 7.09(d)), the Borrowers and the Subsidiary
Guarantors, and, on and after the Specified AV Minerals Joinder Date, to the
extent that Holdings is not AV Minerals, AV Minerals.
“Loans” shall mean, as the context may require, a Revolving Loan or a Swingline
Loan.
“Logan” shall mean Logan Aluminum Inc., a Delaware corporation.
“Logan Location” shall mean the premises of Logan Aluminum Inc., Route 431,
North Russellville, Kentucky 42276.
“Management Fees” shall have the meaning assigned to such term in Section
6.08(c).
“Mandatory Cost” shall mean the per annum percentage rate calculated by the
Administrative Agent in accordance with Annex III.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, results of operations, or financial condition of the Loan
Parties and their Restricted Subsidiaries, taken as a whole; (b) a material
impairment of the ability of the Loan Parties to perform their payment and other
material obligations under the Loan Documents; (c) a material impairment of the
rights of or benefits or remedies available to the Lenders, the Administrative


83


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Agent or the Collateral Agent under the Loan Documents, taken as a whole; or
(d)(i) a material adverse effect on the Revolving Credit Priority Collateral or
the Liens in favor of the Collateral Agent (for its benefit and for the benefit
of the other Secured Parties) on such Collateral or the priority of such Liens,
in each case for this clause (d)(i) taken as a whole, or (ii) a material adverse
effect on the Pari Passu Priority Collateral or the Liens in favor of the
Collateral Agent (for its benefit and for the benefit of the other Secured
Parties) on such Collateral or the priority of such Liens, in each case for this
clause (d)(ii) taken as a whole.
“Material Indebtedness” shall mean (a) Indebtedness under the Term Loan
Documents and any Permitted Term Loan Facility Refinancings thereof, (b) the
Permitted Short Term Indebtedness, (c) Indebtedness under the Senior Notes, the
Additional Senior Secured Indebtedness, the Junior Secured Indebtedness, the
Other Secured Indebtedness and any Permitted Refinancings of any thereof in each
case in an aggregate outstanding principal amount exceeding $100,000,000 and (d)
any other Indebtedness (other than the Loans and Letters of Credit, and other
than intercompany Indebtedness of the Companies permitted hereunder) of the Loan
Parties in an aggregate outstanding principal amount exceeding $100,000,000.
“Material Subsidiary” shall mean any Subsidiary of the Designated Company that
is not an Immaterial Subsidiary.
“Maturity Date” shall mean the earliest of:
(i) April 15, 2024;
(ii) in the event that (1) any Indebtedness of the type referred to in Sections
6.01(b)(ii) or (iii), (l), (s), (t), (v), (w) or (y) (but in the case of Section
6.01(y), only to the extent constituting secured Indebtedness of any Loan
Party), or (2) any Indebtedness (other than Loans) that constitutes Permitted
Short Term Refinancing Indebtedness (regardless of whether such Permitted Short
Term Refinancing Indebtedness was incurred under a provision described in clause
(1) or otherwise), in the case of clauses (1) and (2), is outstanding 90 days
prior to its maturity date, the date that is 90 days prior to the maturity date
for such Indebtedness unless (A) such Indebtedness has, or has been refinanced
to have, a maturity date six months or more after the scheduled Maturity Date or
(B) to the extent not so refinanced, cash collateralized, or defeased in cash,
after giving effect to an Availability Reserve for such outstanding
Indebtedness, the Borrowers would be able to fulfill the conditions for
prepayments of indebtedness set forth in clause (c) of the definition of
“Availability Conditions”;
(iii) in the event that any Indebtedness of the type referred to in Section
6.01(q) (a) having a single maturity of principal of more than $100,000,000 or
(b) having combined maturities within any six-month period of more than
$100,000,000, is outstanding 90 days prior to (I) in the case of Indebtedness
referred to in clause (iii)(a) above, its maturity date, or (II), in the case of
Indebtedness referred to in clause (iii)(b) above, the first maturity date of
any such Indebtedness, the date that is 90 days prior to such maturity date (or
first maturity date, as the case may be) unless (A) such Indebtedness (maturing
on such maturity date, in the case of Indebtedness referred to in clause
(iii)(a) above, or within such six-month period, in the case of Indebtedness
referred to in clause (iii)(b) above) (to the extent greater than $100,000,000)
has


84


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



been refinanced to have a maturity date six months after the scheduled Maturity
Date or (B) to the extent not so refinanced, cash collateralized, or defeased in
cash, after giving effect to an Availability Reserve for such outstanding
Indebtedness in excess of $100,000,000, the Borrowers would be able to fulfill
the conditions for prepayments of indebtedness set forth in clause (c) of the
definition of “Availability Conditions”; and
(iv) in the event that any Permitted Short Term Indebtedness is outstanding 60
days prior to its maturity date, the date that is 60 days prior to the maturity
date for such Indebtedness (or, if the company has commenced a Permitted
Refinancing of the Permitted Short Term LoanCredit Agreement that is continuing
on and after the date that is 60 days prior to the maturity date of the
Permitted Short Term LoanCredit Agreement, and that is scheduled to be and is
capable of being completed prior to the date that is 45 days prior to the
maturity date of the Permitted Short Term LoanCredit Agreement, the date that is
45 days prior to the maturity date for such Indebtedness), unless such
Indebtedness has been refinanced to have a maturity date six months or more
after the scheduled Maturity Date.; provided, that the Initial Term Loan
Maturity Date (as defined in the Permitted Short Term Credit Agreement as in
effect on Amendment No. 5 Effective Date) shall be disregarded for purposes of
this clause (iv) so long as the Permitted Short Term Amendment becomes effective
substantially concurrently with Amendment No. 5; provided, further, that if any
Permitted Short Term Indebtedness outstanding on April 13, 2021 that matures on
such date is not refinanced in full with the proceeds of Bridge Extension Loans
on such date, then the Maturity Date shall be April 13, 2021.
“Maximum Rate” shall have the meaning assigned to such term in Section 11.14.
“Mexican Accounts” shall mean Accounts with respect to which the Account Debtor
either (A) maintains its Chief Executive Office in Mexico, or (B) is organized
under the laws of Mexico or any state, territory, province or subdivision
thereof.
“Minimum Currency Threshold” shall mean (w) with regard to Dollar Denominated
Loans, (i) an integral multiple of $1,000,000 and not less than $5,000,000 for
Base Rate Loans and (ii) an integral multiple of $1,000,000 and not less than
$5,000,000 for Eurocurrency Loans, (x) with regard to Euro Denominated Loans, an
integral multiple of €1,000,000 and not less than €5,000,000 and (y) with regard
to GBP Denominated Loans, not less than GBP2,000,000 and, if greater, an
integral multiple of GBP1,000,000.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
charge, deed of trust, deed of hypothec or any other document, creating and
evidencing a Lien on a Mortgaged Property, which shall be substantially in the
form of Exhibit J or, subject to the terms of the Intercreditor Agreement, other
form reasonably satisfactory to the Collateral Agent, in each case, with such
schedules and including such provisions as shall be necessary to conform such
document to applicable local or foreign law or as shall be customary under
applicable local or foreign law.


85


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Mortgaged Property” shall mean (a) each Real Property identified as a Mortgaged
Property on Schedule 8(a) to the Perfection Certificate most recently delivered
on or prior to the Amendment No. 2 Effective Date, (b) each future Real Property
covered by the terms of any Mortgage, and (c) each Real Property, if any, which
shall be subject to a Mortgage (or other Lien created by a Security Document)
delivered after the Closing Date pursuant to Section 5.11(c); provided that,
notwithstanding anything in this Agreement or any other Loan Document to the
contrary, (i) Excluded Property and (ii) Real Property located in the United
States, in the case of clauses (i) and (ii), shall not constitute, and shall not
be required to become, Mortgaged Property.
“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding six
plan years made contributions; or (c) with respect to which any Company could
incur liability.
“Net Cash Proceeds” shall mean:
(a)    with respect to any Asset Sale, the cash proceeds received by Holdings,
the Designated Company or any of its Restricted Subsidiaries (or, on and after
the Specified AV Minerals Joinder Date, AV Minerals) (including cash proceeds
subsequently received (as and when received by Holdings, the Designated Company
or any of its Restricted Subsidiaries or, on and after the Specified AV Minerals
Joinder Date, AV Minerals) in respect of non-cash consideration initially
received) net of (without duplication) (i) selling expenses (including
reasonable brokers’ fees or commissions, legal, accounting and other
professional and transactional fees, transfer and similar taxes and
Administrative Borrower’s good faith estimate of income taxes paid or payable in
connection with such sale and repatriation Taxes that are or would be payable in
connection with any sale by a Restricted Subsidiary); (ii) amounts provided as a
reserve, in accordance with GAAP, against (x) any liabilities under any
indemnification obligations associated with such Asset Sale or (y) any other
liabilities retained by Holdings, the Designated Company or any of its
Restricted Subsidiaries (or, on and after the Specified AV Minerals Joinder
Date, AV Minerals) associated with the properties sold in such Asset Sale
(provided that, to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Net Cash Proceeds);
(iii) Administrative Borrower’s good faith estimate of payments required to be
made with respect to unassumed liabilities relating to the properties sold
within ninety (90) days of such Asset Sale (provided that, to the extent such
cash proceeds are not used to make payments in respect of such unassumed
liabilities within ninety (90) days of such Asset Sale, such cash proceeds shall
constitute Net Cash Proceeds); (iv) the principal amount, premium or penalty, if
any, interest and other amounts on any Indebtedness for borrowed money (other
than Pari Passu Secured Obligations) which is secured by a Lien on the
properties sold in such Asset Sale (so long as such Lien was permitted to
encumber such properties under the Loan Documents at the time of such sale) and
which is repaid with such proceeds (other than any such Indebtedness assumed by
the purchaser of such properties); and (v) so long as any Pari Passu Secured
Obligations remain outstanding,


86


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



amounts required to be prepaid under the Pari Passu Loan Documents from the
proceeds of Pari Passu Priority Collateral (provided that, in the case of an
Asset Sale consisting of a sale or other disposition of all or substantially all
of the property or assets or business of a Loan Party or Restricted Subsidiary,
or the Equity Interests of a Restricted Subsidiary, this clause (v) shall be
limited to that portion of the cash proceeds in excess of the net book value of
Revolving Credit Priority Collateral which is subject to such Asset Sale); and
(b)    with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
(i) all reasonable costs and expenses incurred in connection with the collection
of such proceeds, awards or other compensation in respect of such Casualty
Event; and (ii) so long as any Pari Passu Secured Obligations remain
outstanding, amounts required to be prepaid under the Pari Passu Loan Documents
in respect of cash insurance proceeds, condemnation awards and other
compensation received in respect of Pari Passu Priority Collateral;
provided, however, that (i) Net Cash Proceeds arising from any Asset Sale or
Casualty Event by or applicable to a non-Wholly Owned Subsidiary (provided that
Aleris German GP Holdco and each Subsidiary of Aleris Germany shall not be
considered a non-Wholly Owned Subsidiary for purposes of this clause (i)) shall
equal the amount of such Net Cash Proceeds calculated as provided above less the
percentage thereof equal to the percentage of any Equity Interests of such
non-Wholly Owned Subsidiary not owned by Holdings (and, on and after the
Specified AV Minerals Joinder Date, AV Minerals), the Designated Company and its
Restricted Subsidiaries and (ii) so long as the Pari Passu Secured Obligations
remain outstanding (x) in the case of an Asset Sale consisting of a sale of
Equity Interests of a Subsidiary, the Net Cash Proceeds of such sale shall be
deemed to equal the book value of Revolving Credit Priority Collateral included
in such sale as of the date of such sale and (y) in the case of an Asset Sale
consisting of a sale or other disposition of all or substantially all of the
property and assets or business of a Loan Party or Restricted Subsidiary, the
net cash proceeds of any such sale shall be deemed to equal the book value of
the Revolving Credit Priority Collateral included in such sale (and the expenses
relating to such Asset Sale shall be allocated proportionately among the Pari
Passu Priority Collateral and the Revolving Credit Priority Collateral).
“Net Recovery Cost Percentage” shall mean the fraction, expressed as a
percentage, (a) the numerator of which is the amount equal to the recovery on
the aggregate amount of the Inventory at such time on a “net orderly liquidation
value” basis as set forth in the most recent Inventory Appraisal received by
Collateral Agent in accordance with Section 9.02, net of liquidation expenses,
commissions and other expenses reasonably anticipated in the disposition of such
assets, and (b) the denominator of which is the original Cost of the aggregate
amount of the Inventory subject to appraisal.
“NKL” shall mean Novelis Korea Limited.
“NKL Share Repurchase” shall mean the repurchase by NKL of Equity Interests of
NKL for cash consideration derived from all or a portion of the proceeds of the
Ulsan Share Sale,


87


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



which may be structured as a share cancellation, a reduction in par value, a
share consolidation and reduction in share value, or any other legal structure
resulting in the reduction of Equity Interests in NKL in exchange for cash
consideration.
“Non-consolidated Affiliate” shall mean (a) Norf GmbH, MiniMRF LLC (Delaware),
and Consorcio Candonga (unincorporated Brazil), in each case so long as they are
not a Subsidiary of the Designated Company, (b) the Ulsan JV Subsidiary, solely
to the extent that (i) such Person is not otherwise included in the consolidated
financial results of the Designated Company and its Restricted Subsidiaries and
(ii) the requirement set forth in clause (c)(ii) below remains true in respect
of the Ulsan JV Subsidiary, and (c) any other Person formed or acquired by the
Designated Company or any of its Restricted Subsidiaries, in the case of this
clause (c), so long as (i) such Person is not a Subsidiary of the Designated
Company and (ii) the Designated Company owns, directly or indirectly, Equity
Interests in such Restricted Subsidiary representing at least 50% of the voting
power of all Equity Interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Board of Directors (or equivalent
governing body) of such Person.
“Non-consolidated Affiliate Debt” shall mean with respect to the
Non-consolidated Affiliates, as of any date of determination and without
duplication, the Consolidated Total Net Debt of the Non-consolidated Affiliates
and their Subsidiaries (determined as if references to the Designated Company
and the Restricted Subsidiaries in the definition of Consolidated Total Net Debt
were references to Non-consolidated Affiliates and their Subsidiaries).
“Non-consolidated Affiliate EBITDA” shall mean with respect to the
Non-consolidated Affiliates for any period, the amount for such period of
Consolidated EBITDA (Leverage) of such Non-consolidated Affiliates and their
Subsidiaries (determined as if references to the Designated Company and the
Restricted Subsidiaries in the definition of Consolidated EBITDA (Leverage) were
references to Non-consolidated Affiliates and their Subsidiaries); provided that
Non-consolidated Affiliate EBITDA shall not include the Non-consolidated
Affiliate EBITDA of Non-consolidated Affiliates if such Non-consolidated
Affiliates are subject to a prohibition, directly or indirectly, on the payment
of dividends or the making of distributions, directly or indirectly, to the
Designated Company or any other Borrower, to the extent of such prohibition.
“Non-Dollar Denominated Loan” shall mean any Loan that is not a Dollar
Denominated Loan.
“Non-Extension Notice Date” shall have the meaning assigned to such term in
Section 2.18(a)(v).
“Non-Guarantor Subsidiary” shall mean each Subsidiary that is not a Guarantor.
“Non-Loan Party Jurisdiction” shall mean each country (including any state,
province or other political subdivision thereof) other than (i) the United
States, Canada, the United Kingdom, Switzerland and Germany, (ii) any other
country in which a Loan Party is organized and (iii) any state, province or
other political subdivision of the foregoing.


88


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Non-Principal Jurisdiction” shall mean each country in which a Loan Party is
organized (and any state, province or other political subdivision thereof) other
than (i) the United States, Canada, the United Kingdom, Switzerland and Germany,
(ii) any other country in which a Loan Party is organized in respect of which
Accounts are included in the Borrowing Base in accordance with Section 11.02(h)
and (iii) any state, province or other political subdivision of the foregoing
clauses (i) and (ii).
“Norf GmbH” shall mean Aluminium Norf GmbH, a limited liability company (GmbH)
organized under the laws of Germany.
“Notes” shall mean any notes evidencing the Revolving Loans or Swingline Loans
issued pursuant to this Agreement, if any, substantially in the form of Exhibit
K-1 or K-2.
“Novelis Acquisitions” shall mean Novelis Acquisitions LLC, a Delaware limited
liability company.
“Novelis AG” shall have the meaning assigned to such term in the preamble
hereto.
“Novelis Corporation” shall mean Novelis Corporation, a Texas corporation.
“Novelis Deutschland” shall have the meaning assigned to such term in the
preamble hereto.
“Novelis Inc.” shall mean Novelis Inc., a corporation amalgamated under the
Canada Business Corporations Act.
“Novelis Switzerland” shall mean Novelis Switzerland SA, a company organized
under the laws of Switzerland.
“Novelis UK” shall have the meaning assigned to such term in the preamble
hereto.
“Obligation Currency” shall have the meaning assigned to such term in
Section 11.18(a).
“Obligations” shall mean (a) obligations of the Borrowers and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing (and interest that would have accrued but for such proceeding)
during the pendency of any Insolvency Proceeding, regardless of whether allowed
or allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrowers and the other
Loan Parties under this Agreement in respect of any Letter of Credit, when and
as due, including payments in respect of Reimbursement Obligations, interest
thereon and obligations to provide cash collateral, (iii) Extraordinary Expenses
and (iv) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any Insolvency
Proceeding, regardless of whether allowed or allowable in such proceeding), of
the Borrowers and the other


89


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Loan Parties under this Agreement and the other Loan Documents or otherwise
stated to constitute “Obligations” hereunder or thereunder, and (b) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of the Borrowers and the other Loan Parties under or pursuant to this Agreement
and the other Loan Documents; provided that, anything to the contrary contained
in the foregoing notwithstanding, the Obligations shall exclude Excluded Swap
Obligations.
“OFAC” shall have the meaning assigned to such term in Section 3.22.
“Officer’s Certificate” shall mean a certificate executed by a Responsible
Officer in his or her official (and not individual) capacity.
“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
equivalent or comparable constitutional documents with respect to any non-U.S.
jurisdiction) of such person, (ii) in the case of any limited liability company,
the certificate of formation and operating agreement (or similar documents) of
such person, (iii) in the case of any limited partnership, the certificate of
formation and limited partnership agreement (or similar documents) of such
person, (iv) in the case of any general partnership, the partnership agreement
(or similar document) of such person and (v) in any other case, the functional
equivalent of the foregoing.
“Original Credit Agreement” shall mean that certain credit agreement, dated as
of December 17, 2010, among Novelis Inc., as parent borrower, Novelis
Corporation, as U.S. borrower, the other U.S. borrowers party thereto, Novelis
UK Ltd, as U.K. borrower, Novelis AG, as Swiss borrower, AV Metals Inc., the
other Loan Parties party thereto, the lenders party thereto, Bank of America, as
administrative agent and as collateral agent, and the other parties thereto, as
amended, restated, supplemented or modified prior to the Existing Credit
Agreement Closing Date.
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Documents.
“Other Secured Indebtedness” shall mean any secured Indebtedness not secured by
any Collateral and incurred, created, assumed or permitted to exist in reliance
of Section 6.01(y); provided that no such Indebtedness shall constitute Other
Secured Indebtedness unless at all times it meets the following requirements:
(i) the terms of such Indebtedness do not require any amortization, mandatory
prepayment or redemption or repurchase at the option of the holder thereof
(other than customary asset sale or change of control provisions, which asset
sale provisions may require the application of proceeds of asset sales and
casualty events in respect of property not constituting Collateral or property
of any Loan Party) that are direct obligations of any Loan Party earlier than
the earlier of the Maturity Date and the final maturity date of such
Indebtedness, (ii) such Indebtedness has terms and conditions (excluding pricing
and premiums)


90


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



that (A) with respect to Loan Parties, when taken as a whole, are not materially
more restrictive or less favorable to the Companies and the Lenders than the
terms of the Term Loan Documents (or, if the Term Loan Documents are no longer
in effect, than the Term Loan Documents as in effect immediately prior to their
termination) (except with respect to terms and conditions that are applicable
only after the Maturity Date) (it being understood that a guaranty by a Loan
Party of Indebtedness of a Restricted Subsidiary that is not a Loan Party, which
Indebtedness has terms restricting such non-Loan Party Subsidiary that are
otherwise permitted under clause (ii)(B) and Section 6.12, would not contravene
this clause (ii)(A), unless such guaranty contains terms or conditions with
respect to such Loan Party that would, of themselves, violate this clause
(ii)(A)) and (B) otherwise are, in the good faith judgment of the Borrowers, on
customary market terms for Indebtedness of such type and the Borrowers have
determined in good faith that such terms would not reasonably be expected to
impair in any material respect the ability of the Loan Parties to meet their
obligations under the Loan Documents, (iii) the Liens securing such Indebtedness
shall not attach to any Collateral or other property of any Loan Party and (iv)
after giving effect to the incurrence of such Indebtedness and to the
consummation of any Permitted Acquisition or other Investment or application of
funds made with the proceeds of such incurrence on a Pro Forma Basis (Leverage),
the Senior Secured Net Leverage Ratio at such date shall not be greater than
3.25 to 1.0 (provided that in calculating the Senior Secured Net Leverage Ratio,
the proceeds of the incurrence of such Indebtedness shall be excluded from
Unrestricted Cash).
“Other Taxes” shall mean all present or future stamp, recording, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
“Overadvance” shall have the meaning assigned to such term in Section 2.01(e).
“Parent Borrower Obligations” shall mean all Obligations owing to the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender by
the Designated Company.
“Pari Passu Loan Documents” shall mean “Pari Passu Loan Documents” as defined in
the Intercreditor Agreement.
“Pari Passu Priority Collateral” shall have the meaning provided in the
Intercreditor Agreement.
“Pari Passu Secured Obligations” shall mean “Pari Passu Secured Obligations” as
defined in the Intercreditor Agreement.
“Pari Passu Security Documents” shall mean “Pari Passu Security Documents” as
defined in the Intercreditor Agreement.
“Participant” shall have the meaning assigned to such term in Section 11.04(b).
“Participant Register” shall have the meaning assigned to such term in Section
11.04(d).


91


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Participating Member States” shall mean the member states of the European
Communities that adopt or have adopted the euro as their lawful currency in
accordance with the legislation of the European Union relating to European
Monetary Union.
“Patriot Act” shall have the meaning assigned to such term in Section 11.13.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Pensions Regulator” shall mean the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004.
“Perfection Certificate” shall mean, individually and collectively, as the
context may require, each certificate of a Loan Party in the form of Exhibit L-1
or any other form approved by the Administrative Agent in its sole discretion,
as the same shall be supplemented from time to time by a Perfection Certificate
Supplement or otherwise.
“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit L-2 or any other form approved by the Administrative Agent.
“Permitted Acquisition” shall mean any Acquisition, if each of the following
conditions is met:
(i)    no Default is then continuing or would result therefrom;
(ii)    no Company shall, in connection with any such transaction, assume or
remain liable with respect to any Indebtedness of the related seller or the
business, person or properties acquired, except to the extent permitted under
Section 6.01, and any other such Indebtedness not permitted to be assumed or
otherwise supported by any Company hereunder shall be paid in full or released
as to the business, persons or properties being so acquired on or before the
consummation of such acquisition;
(iii)    the person or business to be acquired shall be, or shall be engaged in,
a business of the type that the Loan Parties and the Subsidiaries are permitted
to be engaged in under Section 6.15, and the person or business and any property
acquired in connection with any such transaction shall be free and clear of any
Liens, other than Permitted Liens;
(iv)    the Board of Directors of the person to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);
(v)    all transactions in connection therewith shall be consummated in all
material respects in accordance with Applicable Law;
(vi)    with respect to any transaction involving Acquisition Consideration of
more than $75,000,000, unless the Administrative Agent shall otherwise agree,
the


92


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Administrative Borrower shall have provided the Administrative Agent written
notice on or before the consummation of such transaction, which notice shall
describe (A) in reasonable detail the terms and conditions of such transaction
and the person or business to be acquired and (B) all such other information and
data relating to such transaction or the person or business to be acquired as
may be reasonably requested by the Administrative Agent;
(vii)    the property acquired in connection with any such Acquisition shall,
subject to any Permitted Liens, be made subject to the Lien of the Security
Documents, and any person acquired in connection with any such transaction shall
become a Guarantor (or a Borrower in the case of a person organized in the
United States, or any state thereof or the District of Columbia), in each case,
to the extent required under, and within the relevant time periods provided in,
Section 5.11;
(viii)    with respect to any transaction involving Acquisition Consideration
that, when added to the fair market value of Equity Interests, including Equity
Interests of Holdings (or, on and after the Specified AV Minerals Joinder Date,
AV Minerals), constituting purchase consideration, exceeds $75,000,000, the
Administrative Borrower shall have delivered to the Administrative Agent an
Officer’s Certificate on or prior to the consummation of such transaction
certifying that (A) such transaction complies with this definition and (B) such
transaction could not reasonably be expected to result in a Material Adverse
Effect; and
(ix)    either (A) the Availability Conditions are satisfied or (B) the
Acquisition Consideration for such acquisition shall not exceed $75,000,000, and
the aggregate amount of the Acquisition Consideration for all Permitted
Acquisitions consummated during the 12 month period immediately preceding the
closing date for such Permitted Acquisition, tested on a rolling basis, made
when the Availability Conditions are not satisfied shall not exceed
$150,000,000.
“Permitted Aleris Foreign Subsidiary Transfer” shall mean, on or after the
Aleris Acquisition Closing Date:
(a)    the sale, Distribution, contribution or other transfer of the Equity
Interests in any Subsidiary of Aleris organized in a jurisdiction outside of the
United States of America (each, a “Transferred Aleris Foreign Subsidiary”)
(x) from a Loan Party to any Loan Party other than Aleris or any Subsidiary of
Aleris (and any substantially concurrent interim sale, Distribution,
contribution or other transfer of such Equity Interests to a Loan Party (which
may include Aleris or any Restricted Subsidiary of Aleris) to effect such sale,
Distribution, contribution or transfer) or (y) in the case of Equity Interests
in an entity that is not a Loan Party or would not be required to become a Loan
Party pursuant to the terms hereof after giving effect to such transfer (and so
long as such Person does not own any Equity Interests in any Loan Party), from a
Loan Party to any other Company (other than Aleris or any Subsidiary of Aleris)
organized in the same jurisdiction as the issuer of such Equity Interests (it
being agreed, for this purpose, that Hong Kong and the People’s Republic of
China are the same jurisdiction so long as an entity organized under the laws of
Hong Kong would not be a Subsidiary of an entity


93


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



organized under the laws of the People’s Republic of China after giving effect
to such transfer) (and any substantially concurrent interim sale, Distribution,
contribution or other transfer of such Equity Interests to a Loan Party (which
may include Aleris or any Restricted Subsidiary of Aleris) to effect such sale,
Distribution, contribution or transfer);
(b)    the sale, Distribution, contribution or other transfer of:
(i)    no more than 12.5% of the aggregate amount of Voting Stock and other
Equity Interests in each of Novelis Aluminium Holdings Unlimited and/or Aleris
Germany plus one additional share of such Voting Stock to AV Minerals (and, in
each case, any substantially concurrent interim sale, Distribution, contribution
or other transfer of such Equity Interests to a Loan Party to effect such sale,
Distribution, contribution or other transfer); provided that, (x) prior to the
consummation of any such transaction, AV Minerals shall have become a Guarantor
by executing a Joinder Agreement (the “Specified AV Minerals Joinder”), and (y)
AV Minerals shall have executed and delivered (or caused to be executed and
delivered) both at the time that AV Minerals becomes a Guarantor and at any time
that AV Minerals acquires Equity Interests in accordance with this clause (i),
all other Loan Documents (including all applicable Security Documents or
supplements or joinders thereto), certificates, opinions and other closing
deliverables consistent with the Loan Documents, certificates, opinions and
other closing deliverables delivered by the Loan Parties on the Closing Date and
the Effective Date, each in form and substance reasonably satisfactory to the
Administrative Agent and, in the case of each such Security Document, the
Collateral Agent, and take all actions necessary or advisable in the opinion of
the Administrative Agent or the Collateral Agent in connection therewith,
including to cause the Lien created by the applicable Security Documents to be a
duly perfected First Priority Lien in accordance with all Applicable Law, and
the filing of financing statements (or other applicable filings) in such
jurisdictions as may be reasonably requested by the Administrative Agent or the
Collateral Agent (the date such agreements and the Specified AV Minerals Joinder
are effective, the “Specified AV Minerals Joinder Date”); or
(ii)    100% of the aggregate amount of Voting Stock and other Equity Interests
in Aleris Germany to Novelis Aluminium Holdings Unlimited (and any substantially
concurrent interim sale, Distribution, contribution or other transfer of such
Equity Interests to a Loan Party to effect such sale, Distribution, contribution
or other transfer); provided that, Novelis Aluminium Holdings Unlimited shall
have executed and delivered (or caused to be executed and delivered) at any time
that it acquires Equity Interests in accordance with this clause (ii), all other
Loan Documents (including all applicable Security Documents or supplements or
joinders thereto), certificates, opinions and other closing deliverables
consistent with the Loan Documents, certificates, opinions and other closing
deliverables delivered by the Loan Parties on the Closing Date and the Effective
Date, each in form and substance reasonably satisfactory to the Administrative
Agent and, in the case of each such Security Document, the Collateral Agent, and
take all actions necessary or advisable in the opinion of the Administrative
Agent or the Collateral Agent in connection therewith, including to cause the
Lien created by the applicable Security Documents to be a duly perfected First
Priority Lien in accordance with all Applicable Law, and the filing of financing
statements (or other applicable filings) in such


94


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



jurisdictions as may be reasonably requested by the Administrative Agent or the
Collateral Agent; and
(c)    if applicable in connection with any of the transactions described in
clauses (a) or (b) above, as consideration for such sale, Distribution,
contribution or other transfer of such Equity Interests, the issuance of one or
more Intercompany Notes to the Loan Party that sold, Distributed, contributed or
otherwise transferred such Equity Interests;
provided that:
(i)    any such sale, Distribution, contribution or other transfer of such
Equity Interests shall occur within one year of the Aleris Acquisition Closing
Date (or such later date agreed by the Administrative Agent); provided that any
Intercompany Note issued in connection therewith shall be issued substantially
concurrently with the consummation of such sale, Distribution, contribution or
other transfer of such Equity Interests;
(ii)    any such Equity Interests transferred to a Loan Party are, subject to
the terms of the Intercreditor Agreement and any limitations on such pledge
pursuant to the definition of Excluded Property, or any other limitations set
forth in the applicable Security Agreement, pledged in favor of the Collateral
Agent to secure the Secured Obligations and, to the extent certificated, the
certificates representing such Equity Interests are delivered to the Collateral
Agent (or, to the extent required under the Intercreditor Agreement, the Term
Loan Collateral Agent), together with undated stock powers or other appropriate
instruments of transfer executed and delivered in blank by a duly authorized
officer of such Loan Party, no later than the date that is 10 Business Days
after the date of such sale, Distribution, contribution or other transfer of
such Equity Interests (or such later date agreed by the Administrative Agent);
(iii)    the obligations under each Intercompany Note issued in connection with
any step of a Permitted Aleris Foreign Subsidiary Transfer shall be subordinated
to the Secured Obligations (to the extent evidencing a payment obligation of a
Loan Party) on terms reasonably satisfactory to the Administrative Agent and
shall constitute Subordinated Indebtedness hereunder, and each such Intercompany
Note received by a Loan Party shall, subject to the terms of the Intercreditor
Agreement, be pledged in favor of the Collateral Agent to secure the Secured
Obligations, and such Intercompany Notes shall be delivered to the Collateral
Agent (or, to the extent required under the Intercreditor Agreement, the Term
Loan Collateral Agent), together with an allonge or other instrument of transfer
executed and delivered in blank by a duly authorized officer of such Loan Party,
no later than the date that is 10 Business Days after the date the Intercompany
Note is issued (or such later date agreed by the Administrative Agent); and
(iv)    any sale, Distribution, contribution or other transfer of Equity
Interests of a Transferred Aleris Foreign Subsidiary to a Restricted Grantor
(other than a Transferred Aleris Foreign Subsidiary transferred to a Restricted
Grantor organized in the same jurisdiction as the Transferred Aleris Foreign
Subsidiary) shall be conditioned on either the creation of a newly formed
Unrestricted Grantor or the existence of an Unrestricted Grantor, in each case
that (A) (x) is directly 100% owned by such Restricted Grantor after giving
effect to


95


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



such transaction and that (y) directly owns 100% of such Transferred Aleris
Foreign Subsidiary after giving effect to such transaction; provided that, in
the case of this clause (y), if such Transferred Aleris Foreign Subsidiary is an
Aleris German Non-Wholly Owned Subsidiary, (1) the Tulip Foundation may continue
to directly or indirectly own Equity Interests in such Aleris German Non-Wholly
Owned Subsidiary so long as the Tulip Conditions are satisfied at all times and
(2) any other Aleris German Non-Wholly Owned Subsidiary that owns such
Transferred Aleris Foreign Subsidiary prior to the occurrence of such transfer
may continue to own Equity Interests in such Transferred Aleris Foreign
Subsidiary, (B) has complied with the Joinder Requirements and (C) shall not be
permitted to own, on and after the date of such action, any assets other than
the Permitted Holding Company Assets.
“Permitted Amendment” shall have the meaning assigned to such term in
Section 11.02(g).
“Permitted Customer Account Financing” shall mean a financing or other
transaction of the type permitted by Section 6.01(e) or 6.06(e) with respect to
Accounts of one or more Loan Parties; provided that (i) no Default exists or
would result therefrom and the representations and warranties set forth in the
Loan Documents shall be true and correct in all material respects (or, in the
case of any representation or warranty that is qualified as to materiality,
“Material Adverse Effect” or similar language, in all respects) on and as of the
date thereof, with the same effect as though made on such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall be true and correct in
all material respects (or, in the case of any representation or warranty that is
qualified as to materiality, “Material Adverse Effect” or similar language, in
all respects) as of such earlier date, (ii) Administrative Borrower shall have
provided thirty (30) days (or such shorter period as the Administrative Agent
may agree in its sole discretion) written notice of such transaction to
Administrative Agent, and the purchase agreement or other documentation with
respect thereto shall be reasonably satisfactory to the Administrative Agent,
(iii) the number of Account Debtors whose Accounts are at any time subject to
Permitted Customer Account Financings shall be limited to seven; provided that
all Affiliates of an Account Debtor shall be deemed to be a single Account
Debtor for purposes of this definition, (iv) the applicable Loan Parties shall
have complied with Section 9.01(h) and 9.03(a) with respect to such transaction
and, without limitation of the foregoing, Accounts subject to a Permitted
Customer Account Financing must be capable of being fully segregated from other
Accounts (including with respect to accounts receivable reporting, purchase
orders, invoicing, and payments), (v) the applicable Loan Parties shall have
entered into such amendments to any applicable Receivables Purchase Agreement as
may be requested by, and satisfactory to, the Administrative Agent, to the
extent necessary or appropriate in the judgment of the Administrative Agent to
reflect such Permitted Customer Account Financing, and (vi) to the extent
applicable, each Loan Party shall have delivered opinions of counsel and related
officers’ certificates reasonably requested by the Administrative Agent with
respect to the continuing “true sale” nature of the transfers of Accounts
pursuant to any applicable Receivables Purchase Agreement, after giving effect
to any amendment entered into in connection with such Permitted Customer Account
Financing, and all such opinions of counsel shall be satisfactory to the
Administrative Agent; and provided, further, that notwithstanding any provision
of Section 11.02, the Agents are hereby authorized by the Lenders


96


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



to make any amendments to the Loan Documents that are necessary or appropriate
in the judgment of the Administrative Agent to reflect such Permitted Customer
Account Financing. In the event that all Accounts of an Account Debtor cease to
be subject to a Permitted Customer Account Financing, such Accounts may become
Eligible Accounts (subject to the terms and conditions applicable to Accounts
generally); provided that the eligibility of such accounts shall be subject to
(i) completion of field examinations with regard to the applicable Loan Parties
(which field examination and inventory appraisal shall be at the sole expense of
the Loan Parties and shall not count against any limitations on reimbursement
set forth herein or in any other Loan Document), (ii) such other documentation
as Administrative Agent may reasonably request, including legal opinions and
certificates, and (iii) such other conditions precedent and eligibility criteria
as may be established by the Administrative Agent in its sole discretion, which
may include any item referred to in clauses (y) and (z) of Section 11.02(h).
“Permitted Discretion” shall mean Administrative Agent’s commercially reasonable
credit judgment exercised in good faith in accordance with customary business
practices for asset based lending facilities, based upon its consideration of
any factor that it believes (a) could adversely affect the quantity, quality,
mix or value of Collateral (including any Applicable Law that may inhibit
collection of an Account), the enforceability or priority of the Liens on the
Collateral for the benefit of the Secured Parties, or the amount that the
Secured Parties could receive in liquidation of any Collateral; (b) suggests
that any collateral report or financial information delivered by any Loan Party
is incomplete, inaccurate or misleading in any material respect; (c) materially
increases the likelihood of any Insolvency Proceeding involving a Loan Party; or
(d) creates or could result in a Default or Event of Default. In exercising such
judgment, Administrative Agent may consider any factors that could increase the
credit risk of lending to Borrowers on the security of the Collateral.
“Permitted Factoring Facility” shall mean a sale of Receivables on a discounted
basis by any Company that is not organized under the laws of, and does not
conduct business in, a Principal Jurisdiction (excluding from such no Principal
Jurisdiction requirement any Permitted German Alternative Financing, any
Permitted Customer Account Financing and any Permitted Novelis Switzerland
Financing), so long as (i) no Loan Party has any obligation, contingent or
otherwise in connection with such sale (other than to deliver the Receivables
purported to be sold free and clear of any encumbrance and other than as
permitted by Section 6.04(u)), and (ii) such sale is for cash and fair market
value.
“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by the Canadian Borrower or Novelis Corporation in the form of one or
more series of senior secured notes under one or more indentures or one or more
Term Loans; provided that (i) such Indebtedness is secured by the Collateral (or
a portion thereof) on a pari passu basis (but without regard to the control of
remedies) with the Pari Passu Secured Obligations and is not secured by any
property or assets other than the Collateral, and to the extent such Liens
attach to Revolving Credit Priority Collateral, such Liens on Revolving Credit
Priority Collateral shall be junior to the Liens securing the Secured
Obligations, (ii) such Indebtedness constitutes Term Loan Credit Agreement
Refinancing Indebtedness in respect of Term Loans (including portions of classes
of Term Loans, Other Term Loans or Incremental Term Loans), (iii) such


97


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Indebtedness does not have scheduled amortization or payments of principal and
is not subject to mandatory redemption or prepayment (except customary asset
sale or change of control provisions, which asset sale provisions may require
the application of proceeds of asset sales and casualty events co-extensive with
those set forth in the Term Loan Credit Agreement, to make mandatory prepayments
or prepayment offers out of such proceeds on a pari passu basis with the Secured
Obligations, all other Permitted First Priority Refinancing Debt and all
Additional Senior Secured Indebtedness), in each case prior to the earlier of
the final maturity date of such Indebtedness and the date that is 181 days after
the Maturity Date, (iv) the security agreements relating to such Indebtedness
are substantially the same as the Security Documents (with such differences as
are reasonably satisfactory to the Administrative Agent), (v) such Indebtedness
is not guaranteed by any Persons other than the Loan Parties (including the
Canadian Borrower if Novelis Corporation is the issuer thereof), (vi) the other
terms and conditions of such Indebtedness (excluding pricing, premiums and
optional prepayment or optional redemption provisions) are customary market
terms for securities of such type (provided that such terms shall in no event
include any financial maintenance covenants) and, in any event, when taken as a
whole, are not materially more favorable to the investors providing such
Indebtedness than the terms and conditions of the applicable Refinanced Debt
(except with respect to any terms (including covenants) and conditions contained
in such Indebtedness that are applicable only after the Maturity Date) (provided
that a certificate of a Responsible Officer of the Administrative Borrower shall
have delivered to the Administrative Agent at least five Business Days prior to
the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Administrative Borrower
has determined in good faith that such terms and conditions satisfy the
requirement of this clause (vi) shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent notifies the
Administrative Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees)), (vii) no Default shall exist immediately prior to or after
giving effect to such incurrence, and (viii) a Senior Representative acting on
behalf of the holders of such Indebtedness shall be or have become party to the
Intercreditor Agreement and the Liens securing such Indebtedness shall be
subject to the Intercreditor Agreement. Permitted First Priority Refinancing
Debt will include any Registered Equivalent Notes issued in exchange therefor.
“Permitted Fiscal Unity Liability” shall mean any joint and several liability
arising as a result of an Loan Party being a member of a fiscal unity permitted
under Section 3.31.
“Permitted German Alternative Financing” shall mean a financing or other
transaction of the type permitted by Section 6.01(e), 6.01(m), 6.06(e), or
6.06(r) with respect to Accounts or Inventory of one or more German Loan
Parties; provided that (i) no Default exists or would result therefrom and the
representations and warranties set forth in the Loan Documents shall be true and
correct in all material respects on and as of the date thereof, with the same
effect as though made on such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (or, in the case of any representation or warranty that is qualified


98


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



as to materiality, “Material Adverse Effect” or similar language, in all
respects) as of such earlier date, (ii) Administrative Borrower shall have
provided thirty (30) days (or such shorter period as the Administrative Agent
may agree in its sole discretion) written notice of such transaction to
Administrative Agent, (iii) for each German Borrower and eachthe Swiss Borrower,
from and after the date of any Permitted German Alternative Financing applicable
to such German Borrower, the amount of such German Borrower’s German Borrowing
Base shall be deemed to be zero, and availability under eachthe Swiss Borrowing
Base in respect of Accounts sold by such German Borrower pursuant to a
Receivables Purchase Agreement shall be deemed to be zero, (iv) on or prior to
the date of any Permitted German Alternative Financing, such German Borrower
shall have prepaid all of its outstanding Loans in full in cash, in accordance
with the terms hereof, (v) from and after the date of any Permitted German
Alternative Financing, such German Borrower shall not be permitted to request or
borrow any Loans of any Class hereunder, and shall be deemed no longer to be a
Borrower hereunder (but shall remain for all purposes a German Guarantor),
(vi) the applicable Loan Parties shall have complied with Section 9.01(h) and
9.03(a) with respect to such transaction, (vii) the applicable Loan Parties
shall have terminated each Receivables Purchase Agreement to which such German
Borrower is a party, in each case to the satisfaction of the Administrative
Agent, (viii) each other Guarantor shall have by a confirmation in form and
substance reasonably satisfactory to the Administrative Agent, confirmed that
its guarantee of the Guaranteed Obligations (including its Guarantee) shall
apply to the Loan Documents as amended pursuant to such Permitted German
Alternative Financing, and (ix) each Loan Party shall have delivered opinions of
counsel and related officers’ certificates reasonably requested by the
Administrative Agent, and all such opinions of counsel shall be satisfactory to
the Administrative Agent; and provided, further, that notwithstanding any
provision of Section 11.02, the Agents are hereby authorized by the Lenders to
make any amendments to the Loan Documents that are necessary or appropriate in
the judgment of the Administrative Agent to reflect such Permitted German
Alternative Financing.
“Permitted Holding Company Assets” shall mean for any Person (i) Deposit
Accounts; provided that the aggregate amount on deposit in such accounts at the
end of each day shall not exceed $1,000,000 (or the equivalent thereof);
provided, further, that, so long as no Default is then continuing, the amount on
deposit in such accounts may exceed such amount if such deposits are applied to
settle an Investment permitted under Section 6.04 within three Business Days of
the deposit therein, (ii) Equity Interests in Subsidiaries pledged under
Security Documents, (iii) intangible rights required to exist and do business as
a holding company, and (iv) rights under contracts and licenses with Holdings
(and, on and after the Specified AV Minerals Joinder Date, AV Minerals) and its
Subsidiaries permitted hereunder; provided, that Permitted Holding Company
Assets shall not include (x) any Intellectual Property (other than customary
inbound licenses to use Intellectual Property of the Companies necessary to
operate the business of such Person) or (y) any other contracts or licenses that
are material to the business of Holdings (and, on and after the Specified AV
Minerals Joinder Date, AV Minerals) and its Subsidiaries, taken as a whole.
“Permitted Holdings Amalgamation” shall mean the amalgamation of AV Metals and
the Canadian Borrower on a single occasion following the Closing Date ; provided
that (i) no Default exists or would result therefrom and the representations and
warranties set forth in the


99


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Loan Documents shall be true and correct in all material respects (or, in the
case of any representation or warranty that is qualified as to materiality,
“Material Adverse Effect” or similar language, in all respects) on and as of the
date of the amalgamation, with the same effect as though made on such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects (or, in the case of any representation or
warranty that is qualified as to materiality, “Material Adverse Effect” or
similar language, in all respects) as of such earlier date, (ii) the person
resulting from such amalgamation shall be named Novelis Inc., and shall be a
corporation amalgamated under the Canada Business Corporations Act (such
resulting person, the “Successor Canadian Borrower”), and the Successor Canadian
Borrower shall expressly confirm its obligations as the Canadian Borrower under
this Agreement and the other Loan Documents to which the Canadian Borrower is a
party pursuant to a confirmation in form and substance reasonably satisfactory
to the Administrative Agent, (iii) immediately upon consummation of such
amalgamation, (x) if such amalgamation occurs prior to the Designated Holdco
Effective Date, AV Minerals, or (y) if such amalgamation occurs prior to the
Designated Holdco Effective Date and prior to the commencement of the Permitted
Reorganization, a new holding company with no material assets other than the
Equity Interests in the Successor Canadian Borrower (such Person described in
clause (x) or (y), “Successor Holdings”), shall (A) be (1) in the case of AV
Minerals, organized under the laws of the Netherlands, or (2) in the case of any
other holding company, organized under the laws of the Netherlands, England and
Wales, Canada, or a province or territory of Canada, (B) directly own 100% of
the Equity Interests in the Successor Canadian Borrower; provided that, if such
amalgamation occurs on or after the Designated Holdco Effective Date, then
Designated Holdco shall directly own 100% of the Equity Interests in the
Successor Canadian Borrower and AV Minerals shall own 100% of the Equity
Interests of Designated Holdco, (C) execute a supplement or joinder to this
Agreement in form and substance reasonably satisfactory to the Administrative
Agent to become a Guarantor and execute Security Documents (or supplements or
joinder agreements thereto) in form and substance reasonably satisfactory to the
Administrative Agent, and take all actions necessary or advisable in the opinion
of the Administrative Agent or the Collateral Agent to cause the Lien created by
the applicable Security Documents to be a duly perfected First Priority Lien in
accordance with Applicable Law, including the filing of financing statements (or
other applicable filings) in such jurisdictions as may be reasonably requested
by the Administrative Agent or the Collateral Agent, and to assume and confirm
its obligations as Holdings under this Agreement and the other Loan Documents
and (D) subject to the terms of the Intercreditor Agreement, pledge and deliver
to the Collateral Agent the certificates, if any, representing all of the Equity
Interests owned by Successor Holdings, together with undated stock powers or
other appropriate instruments of transfer executed and delivered in blank by a
duly authorized officer of Successor Holdings, (iv) be in compliance with all
covenants and obligations of Holdings (and, on and after the Designated Holdco
Effective Date, Designated Holdco) under this Agreement, (v) immediately after
giving effect to any such amalgamation, the Consolidated Fixed Charge Coverage
Ratio is not less than the Consolidated Fixed Charge Coverage Ratio immediately
prior to such amalgamation, such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent
pursuant to Section 5.01(a) or (b) as though such amalgamation had been
consummated as of the first day of the fiscal period covered thereby and
evidenced by a certificate from the chief financial officer of the


100


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Designated Company demonstrating such compliance calculation in reasonable
detail, (vi) the Successor Canadian Borrower shall have no Indebtedness after
giving effect to the Permitted Holdings Amalgamation other than Indebtedness of
the Canadian Borrower in existence immediately prior to the consummation of the
Permitted Holdings Amalgamation, (vii) each other Guarantor, shall have by a
confirmation in form and substance reasonably satisfactory to the Administrative
Agent, confirmed that its guarantee of the Guaranteed Obligations (including its
Guarantee) shall apply to the Successor Canadian Borrower’s obligations under
this Agreement, (viii) the Canadian Borrower and each other Guarantor shall have
by confirmations and any required supplements to the applicable Security
Documents reasonably requested by the Administrative Agent, in each case, in
form and substance reasonably satisfactory to the Administrative Agent confirmed
that its obligations thereunder shall apply to the Successor Canadian Borrower’s
obligations under this Agreement and the other Loan Documents, and (ix) each
Loan Party shall have delivered opinions of counsel and related officers’
certificates reasonably requested by the Administrative Agent with respect to
the execution and delivery and enforceability of the documents referred to above
and the compliance of such amalgamation with the provisions hereof, and all such
opinions of counsel shall be satisfactory to the Administrative Agent; and
provided, further, that (x) if the foregoing are satisfied, (1) Successor
Holdings will be substituted for and assume all obligations of AV Metals under
this Agreement and each of the other Loan Documents and all references hereunder
and under the other Loan Documents to Holdings shall be references to such
Person and (2) the Successor Canadian Borrower shall be substituted for Novelis
Inc. under this Agreement and each of the other Loan Documents and shall assume
all obligations of Novelis Inc. under this Agreement and each of the other Loan
Documents and all references hereunder and under the other Loan Documents to the
Canadian Borrower shall be references to the Successor Canadian Borrower and (y)
notwithstanding any provision of Section 11.02, the Agents are hereby authorized
by the Lenders to make any amendments to the Loan Documents that are necessary
to reflect such changes in the parties to the applicable Loan Documents.
“Permitted Holdings Indebtedness” shall mean unsecured Indebtedness of Holdings
(or, on and after the Specified AV Minerals Joinder Date, AV Minerals) (i) with
respect to which no Borrower or Subsidiary has any Contingent Obligation, (ii)
that has no scheduled amortization of principal prior to the earlier of the
final maturity date of such Indebtedness and the 180th day following the
Maturity Date, (iii) that does not require any payments in cash of interest or
other amounts in respect of the principal thereof (other than optional
redemption provisions customary for senior discount or “pay-in-kind” notes) for
a number of years from the date of issuance or incurrence thereof equal to at
least one-half of the term to maturity thereof, (iv) that has mandatory
prepayment, repurchase or redemption, covenant, default and remedy provisions
customary for senior discount or “pay-in-kind” notes of an issuer that is the
parent of a borrower under senior secured credit facilities, and (v) that is
issued to a person that is not an Affiliate of the Designated Company or any of
Holdings’ (or, on and after the Specified AV Minerals Joinder Date, AV
Minerals’) Subsidiaries in an arm’s-length transaction on fair market terms;
provided that at least five Business Days prior to the incurrence of such
Indebtedness, a Responsible Officer of Holdings (in the case of Indebtedness
incurred by Holdings) (or, on and after the Specified AV Minerals Joinder Date,
AV Minerals, in the case of Indebtedness incurred by AV Minerals) shall have
delivered a certificate to the Administrative Agent (together with a


101


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto) stating that
Holdings has determined in good faith that such terms and conditions satisfy the
foregoing requirements.
“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.
“Permitted Novelis Switzerland Financing” shall mean, solely to the extent that
the Swiss Merger has not occurred, and subject to the last sentence of Section
6.05, a financing or other transaction of the type permitted by Section 6.01(e)
or 6.06(e) with respect to any Accounts of Novelis Switzerland; provided that
(i) after giving effect to such financing, no Accounts of Novelis Switzerland
shall be included in any Borrowing Base, (ii) no Default exists or would result
therefrom and the representations and warranties set forth in the Loan Documents
shall be true and correct in all material respects (or, in the case of any
representation or warranty that is qualified as to materiality, “Material
Adverse Effect” or similar language, in all respects) on and as of the date
thereof, with the same effect as though made on such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (or, in the case of any representation or warranty that is
qualified as to materiality, “Material Adverse Effect” or similar language, in
all respects) as of such earlier date, (iii) Administrative Borrower shall have
provided thirty (30) days (or such shorter period as the Administrative Agent
may agree in its sole discretion) written notice of such transaction to
Administrative Agent, and the purchase agreement or other documentation with
respect thereto shall be reasonably satisfactory to the Administrative Agent,
(iv) Novelis Switzerland shall have complied with Section 9.01(h) and 9.03(a)
with respect to such transaction, (v) Novelis Switzerland shall have entered
into such amendments to each Receivables Purchase Agreement to which it is a
party in its capacity as a Receivables Seller thereunder as may be requested by,
and satisfactory to, the Administrative Agent, to the extent necessary or
appropriate in the judgment of the Administrative Agent to reflect such
Permitted Novelis Switzerland Financing, and (vi) Novelis Switzerland shall have
delivered opinions of counsel and related officers’ certificates reasonably
requested by the Administrative Agent with respect to the continuing “true sale”
nature of the transfers of Accounts pursuant to any applicable Receivables
Purchase Agreement, after giving effect to any amendment entered into in
connection with such Permitted Novelis Switzerland Financing, and all such
opinions of counsel shall be satisfactory to the Administrative Agent; and
provided, further, that notwithstanding any provision of Section 11.02, the
Agents are hereby authorized by the Lenders to make any amendments to the Loan
Documents that are necessary or appropriate in the judgment of the
Administrative Agent to reflect such Permitted Novelis Switzerland Financing. In
the event that Accounts of Novelis Switzerland cease to be subject to a
Permitted Novelis Switzerland Financing, such Accounts may become Eligible
Accounts (subject to the terms and conditions applicable to Accounts generally);
provided, however, that such accounts may be subject to such field examinations
or other due diligence as the Administrative Agent may require in its Permitted
Discretion prior to the inclusion of any such Accounts in any Borrowing Base
(which field examination and inventory appraisal shall be at the sole expense of
the Loan Parties and shall not count against any limitations on reimbursement
set forth herein or in any other Loan Document).


102


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Permitted Refinancing” shall mean, with respect to any person, any refinancing
or renewal of any Indebtedness of such person; provided that (a) the aggregate
principal amount (or accreted value, if applicable) of the Indebtedness incurred
pursuant to such refinancing or renewal does not exceed the aggregate principal
amount (or accreted value, if applicable) of the Indebtedness so refinanced or
renewed except by an amount equal to unpaid accrued interest and premium thereon
and any make-whole payments applicable thereto plus other reasonable amounts
paid, and fees and expenses reasonably incurred, in connection with such
refinancing or renewal and by an amount equal to any existing commitments
unutilized thereunder (it being understood that the aggregate principal amount
(or accreted value, if applicable) of the Indebtedness being incurred may be in
excess of the amount permitted under this clause (a) to the extent such excess
does not constitute a Permitted Refinancing and is otherwise permitted under
Section 6.01), (b) such refinancing or renewal has a final maturity date equal
to or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being refinanced or renewed (excluding the effects of nominal
amortization in the amount of no greater than one percent per annum and
prepayments of Indebtedness), (c) no Default is then continuing or would result
therefrom, (d) the persons that are (or are required to be) obligors under such
refinancing or renewal do not include any person that is not an obligor under
the Indebtedness being so refinanced or renewed (or, in the case of a Permitted
Refinancing of the Senior Notes, such obligors are Loan Parties (other than
Holdings and AV Minerals)) and (e) the subordination provisions thereof (if any)
shall be, in the aggregate, no less favorable to the Lenders than those
contained in the Indebtedness being so refinanced or renewed; provided that at
least five Business Days prior to the incurrence of such refinancing or renewal,
a Responsible Officer of the Administrative Borrower shall have delivered an
Officer’s Certificate to the Administrative Agent (together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto) certifying that the
Administrative Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirements.
“Permitted Reorganization” shall mean, at any time prior to a Qualified Borrower
IPO, an internal reorganization of Holdings and its Subsidiaries to effect any
or all of the Permitted Reorganization Actions, subject to the following terms
and conditions; provided that the Permitted Reorganization shall not occur if
the Permitted Holdings Amalgamation occurs and AV Minerals is not Successor
Holdings:
(a)    both immediately before and immediately after giving effect to each step
of the Permitted Reorganization, and at all times during the Permitted
Reorganization:
(i)    the Permitted Reorganization, each Permitted Reorganization Action, and
each step taken in furtherance of the Permitted Reorganization and of each
Permitted Reorganization Action, shall not reduce or impair the value or benefit
of the Guarantee, any Foreign Guarantee, or the Collateral; provided that (x)
the re-starting of any fraudulent conveyance, fraudulent transfer, preference or
hardening period with respect to any Guarantee, Foreign Guarantee or Lien under
Applicable Law and (y) any limitations


103


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



under the laws of Switzerland with respect to the enforcement of any share
pledge with respect to the Equity Interests directly held by Novelis AG, Novelis
Switzerland, or the Surviving Swiss Borrower, as applicable, following any sale,
Distribution or other transfer described under clause (g) or (h) of the
definition of Permitted Reorganization Actions shall not, in itself, constitute
a reduction or impairment for purposes of this clause (a);
(ii)    no Default shall have occurred and be continuing or would result
therefrom, and each of the representations and warranties made by any Loan Party
set forth in ARTICLE III hereof or in any other Loan Document (other than
Hedging Agreements) shall be true and correct in all material respects on and as
of the date of such step of the Permitted Reorganization with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date, and a Responsible Officer of the Designated
Company (after giving effect to such step of the Permitted Reorganization) shall
have provided an Officer’s Certificate certifying as to the matters in clause
(a)(i) and this clause (a)(ii);
(iii)    no Person involved in any step of the Permitted Reorganization that is
not a Loan Party, solely for the period of time that such Person is not a Loan
Party, shall hold or own any Collateral or any assets that constituted
Collateral immediately prior to or during such step of the Permitted
Reorganization;
(iv)    any Collateral shall remain subject to (or, in the case of Collateral
created as part of any step of the Permitted Reorganization, shall become
subject to, at or prior to the time such step is effected) a duly perfected Lien
in favor of the Collateral Agent in accordance with all requirements under
Applicable Law, including the filing of financing statements (or other
applicable filings) in such jurisdictions as may be reasonably requested by the
Collateral Agent, in each case in accordance with the terms of the Loan
Documents (without regard to any time periods provided for herein or therein);
(v)    the Guarantee and each Foreign Guarantee shall continue to be effective
and fully enforceable in accordance with its terms, it being understood that a
Loan Party shall not be in violation of this clause (v) solely as a result of
its amalgamation, consolidation, merger or dissolution with and into another
Loan Party so long as such amalgamation, consolidation or merger complies with
the requirements of Section 6.05(c); and


104


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(vi)    notwithstanding the foregoing, the Administrative Agent may reasonably
require that any Loan Party enter into a new Guarantee, Foreign Guarantee, and
new Security Documents, as applicable, or joinders to or reaffirmations of any
of the foregoing, in each case in form and substance reasonably satisfactory to
the Administrative Agent, in connection with any step of the Permitted
Reorganization, in order to reaffirm, preserve or otherwise give effect to the
foregoing requirements;
(b)    on or prior to the date that the Permitted Reorganization Action
described in clause (b) of such definition is consummated, U.K. Holdco shall
have executed and delivered such joinder and other documentation reasonably
required by the Administrative Agent in order to join this Agreement as a U.K.
Borrower and to assume all obligations associated with such role, including all
opinions reasonably requested in connection with the foregoing;
(c)    the Designated Company shall have provided all notices and certificates
required to be delivered, within the time period required to be delivered, to
the applicable Agent under the applicable Loan Documents in order to consummate
each step of the Permitted Reorganization; provided that, without limiting the
notice requirements in this definition, the Administrative Agent may waive in
writing in advance any such notice period with respect to such step, and each
Lender hereby authorizes the Administrative Agent to waive any such notice
period;
(d)    the Permitted Reorganization shall be completed no later than the close
of business on the one year anniversary of the date that the Companies commence
the first step of the Permitted Reorganization (without regard to the formation
of Designated Holdco, for so long as Designated Holdco does not own any Equity
Interests in any Loan Party or any other Subsidiary) or such longer period as
may be agreed to by the Administrative Agent in its sole discretion;
(e)    prior to commencing any step of the Permitted Reorganization, each step
of the Permitted Reorganization shall be permitted under the documents
evidencing Material Indebtedness;
(f)    prior to commencing any step of the Permitted Reorganization that
requires a Person to become a Borrower or a Guarantor hereunder, such Borrower
or Guarantor shall have satisfied the requirements set forth in Section 6(f) of
Amendment No. 2 mutatis mutandis.
(g)    no later than the date that is five Business Days prior to the date that
each step of the Permitted Reorganization is commenced (or such later date
agreed to by the Administrative Agent), the Designated Company shall have
delivered to the Administrative Agent a certificate from a Financial Officer of
the Designated Company setting forth the commencement date of such step of the
Permitted Reorganization, and certifying that all actions taken in connection
with such step comply with the terms of this definition, the definition of
Permitted Reorganization Actions, and the terms of the Loan Documents; provided
that the first certificate delivered pursuant to this clause (g) shall also
state that the step (or steps) described in such certificate constitute the
commencement of the Permitted Reorganization, and shall state the date by which
the Permitted Reorganization must be completed in accordance with clause (d)
above;


105


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(h)    in the case of AV Minerals, Designated Holdco, and each new Subsidiary
amalgamated, created or otherwise formed as part of any step of the Permitted
Reorganization, such Person shall become a Loan Party (in the case of any
Subsidiary of Designated Holdco other than the Borrowers, Novelis Acquisitions
and Aleris, solely to the extent required under Section 5.11 or otherwise in
order to comply with the other clauses of this definition and the definition of
Permitted Reorganization Actions) pursuant to the terms of the Loan Documents
(without regard to any time periods provided for herein or therein) and shall
become party to and/or execute and deliver the Guarantee, each applicable
Foreign Guarantee, each applicable Security Document, this Agreement (if such
Person is also required to become a Borrower hereunder), and any other Loan
Document or joinder to any of the foregoing, at or prior to the time such step
is effected;
(i)    [intentionally omitted];
(j)    [intentionally omitted];
(k)    notwithstanding any other provision in any Loan Document to the contrary,
the Loan Parties shall gross-up and otherwise indemnify each Agent and each
other Secured Party for all Taxes incurred by such Agent or Secured Party as a
result of the Permitted Reorganization or any step thereof (including any such
Taxes arising after the consummation of any step of the Permitted
Reorganization, whether as a result of a Person becoming Holdings or otherwise),
and this Agreement shall be amended as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent (and implemented pursuant to
documentation agreed by the Administrative Agent, the Collateral Agent and the
Designated Company, such agreement not to be unreasonably withheld), to give
effect to such gross-up and indemnification (including the addition of gross-up
and indemnification provisions applicable, in the reasonable opinion of the
Administrative Agent, to implement such gross up and indemnity obligations);
provided, however, that solely for purposes of this clause (k), “Taxes” shall
not include any (i) Taxes imposed on or measured by overall net income (however
denominated), franchise Taxes (in lieu of net income taxes), and branch profits
Taxes, in each case, (x) imposed as a result of such recipient being organized
under the laws of, or having its principal office or, in the case of any Lender,
its applicable lending office located in, the jurisdiction imposing such Tax (or
any political subdivision thereof) or (y) that are Other Connection Taxes, (ii)
Taxes attributable to such recipient’s failure to comply with Section 2.15(e),
and (iii) any U.S. federal withholding Taxes imposed under FATCA;
(l)    prior to or concurrently with the consummation of each step of the
Permitted Reorganization, the Loan Parties shall deliver or cause to be
delivered:
(i)    all documents reasonably requested by the Administrative Agent in
connection with the Permitted Reorganization and/or such step thereof,
including, but not limited to, documents consistent with those described in
Section  4.01 (other than clause (l) thereof), in each case in form and
substance reasonably acceptable to the Administrative Agent, including, but not
limited to, any amendments to or restatements of the Intercreditor Agreement in
order to give effect to such step of the Permitted


106


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Reorganization or to conform defined terms in the Intercreditor Agreement to
defined terms in, and Secured Obligations under, this Agreement; and
(ii)    favorable written opinions of Torys, LLP (or other nationally recognized
U.S. counsel for the Loan Parties) and each local and foreign counsel of the
Loan Parties (or, in the case of Loan Documents governed by or entities
organized under the laws of the United Arab Emirates or the Dubai International
Financial Centre, counsel to the Administrative Agent and the Collateral Agent),
in each case reasonably requested by the Administrative Agent, in each
applicable jurisdiction and addressed to the Agents and the Lenders, covering
such matters relating to the Loan Documents and the Permitted Reorganization
and/or such step thereof as the Administrative Agent shall reasonably request,
and in each case in form and substance reasonably satisfactory to the
Administrative Agent, including, but not limited to, opinions covering:
(1)    creation or continued validity and perfection of the Guarantees, the
Foreign Guarantees, or the Collateral after giving effect to such step of the
Permitted Reorganization;
(2)    enforceability of all Loan Documents, and confirmation or similar
opinions as to the validity and enforceability of the Guarantees and the Foreign
Guarantees and all Security Documents;
(3)    validity of debt claims in connection with all Loans, Letters of Credit,
and all Guarantees and Foreign Guarantees; and
(4)    no conflict with organizational documents, requirements of Applicable Law
and any documents evidencing Material Indebtedness;
(m)    notwithstanding any other provision in any Loan Document to the contrary,
the Administrative Agent, the Collateral Agent and the Designated Company may
make (and the Administrative Agent and the Collateral Agent are hereby
authorized by the Lenders to make) such amendments, restatements and other
modifications to the Loan Documents (other than the definition of Permitted
Reorganization except to the extent provided for therein) as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, the
Collateral Agent, and the Designated Company, to effect the terms of the
Permitted Reorganization, in each case in a manner consistent with the terms and
conditions set forth in this definition and in forms mutually agreed by the
Agents and the Designated Company;
(n)     The Borrowers shall pay or cause the applicable Loan Party to pay all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent, the Arrangers, and their respective Affiliates (including the
reasonable fees, charges and disbursements of one primary transaction counsel
(plus local counsel in each applicable jurisdiction) in connection with the
Permitted Reorganization, and all documents, filings, and any


107


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



amendment, amendment and restatement, modification or waiver of the provisions
hereof or of any other Loan Document (whether or not the Permitted
Reorganization shall be consummated); and
(o)    Notwithstanding any provision in any Loan Document to the contrary, with
respect to each step of the Permitted Reorganization, the Administrative Agent
may require amendments and modifications to (i) the Loan Documents (or new
Guarantees and Foreign Guarantees) to (x) give effect to any Person becoming a
Borrower in connection with such step of the Permitted Reorganization and (y)
ensure that the Guarantees and the Foreign Guarantees effectively result in the
Secured Obligations of each Borrower being guaranteed by each Guarantor
(excluding a guarantee by a Borrower of its own Secured Obligations) upon and
after giving effect to such step of the Permitted Reorganization and (ii) the
Loan Documents (or new Security Documents) to ensure that the Collateral
immediately prior to such step of the Permitted Reorganization which is granted
by any Loan Party (and assets required to be pledged as Collateral) effectively
secures the Secured Obligations of such Loan Party (or any other Loan Parties)
upon and after giving effect to such step of the Permitted Reorganization. Such
amendments, modifications and other Loan Documents so required by the
Administrative Agent shall, notwithstanding any provision in any Loan Document
to the contrary, become effective upon execution and delivery by the
Administrative Agent, the Collateral Agent and the applicable Loan Party, and
shall not require the approval of any Lenders, and the Loan Parties agree to
execute and deliver such amendments, modifications and other Loan Documents as
may be reasonably requested by the Administrative Agent.
The Collateral Agent is hereby authorized to file UCC or PPSA financing
statements, mortgages, and all other documents, filings and registrations in
each applicable jurisdiction as the Collateral Agent (after consultation with
its counsel) reasonably determines is advisable in connection with the steps
contemplated by the Permitted Reorganization in order to preserve or maintain
the Liens securing the Secured Obligations or the perfection or recordation of
such Liens, or to create or perfect or record Liens granted by Loan Parties in
connection with or following the consummation of each step of the Permitted
Reorganization.
“Permitted Reorganization Actions” shall mean any or all of the following, in
the case of each such action, subject to the satisfaction of each of the terms
and conditions set forth in the definition of Permitted Reorganization:
(a)    the formation of U.K. Holdco by AV Minerals;
(b)    the designation by the Canadian Borrower in a signed written notice
delivered to the Agents of U.K. Holdco as “Designated Holdco” and as a U.K.
Borrower, and the concurrent contribution, sale or other transfer of 100% of the
Equity Interests in AV Metals (or, if the Permitted Holdings Amalgamation occurs
on or prior to such date, Successor Canadian Borrower) from AV Minerals to
Designated Holdco;
(c)    the sale, Distribution, contribution or other transfer of no more than
12.5% of the aggregate amount of Voting Stock and other Equity Interests in
Novelis Aluminium Holdings Unlimited plus one additional share of such Voting
Stock by the Canadian Borrower to AV


108


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Minerals (and any substantially concurrent interim sale, Distribution,
contribution or other transfer of such Equity Interests to a Loan Party to
effect such sale, Distribution, contribution or other transfer) and, if
applicable, the substantially concurrent issuance of an Intercompany Note by
each Loan Party that acquires such Equity Interests to the Loan Party that
sells, Distributes, contributes or otherwise transfers such Equity Interests to
it, as consideration for such sale, Distribution, contribution or other
transfer;
(d)    the Permitted Holdings Amalgamation;
(e)    the Swiss Merger;
(f)    the sale, Distribution or other transfer of 100% or less of the Equity
Interests in Novelis Holdings Inc. from the Canadian Borrower to Designated
Holdco;
(g)    the sale, Distribution, contribution or other transfer of 100% of the
Equity Interests in Novelis Holdings Inc. from Designated Company and/or the
Canadian Borrower to Novelis AG, Novelis Switzerland SA, the Surviving Swiss
Borrower or, to the extent required by clause (iii) below, New U.S. Holdings (as
defined below) (and any substantially concurrent interim sale, Distribution,
contribution or other transfer of such Equity Interests to an Unrestricted
Grantor to effect such sale, Distribution, contribution or other transfer) and,
if applicable, the substantially concurrent issuance of an Intercompany Note by
each Loan Party that acquires such Equity Interests to the Loan Party that
sells, Distributes, contributes or otherwise transfers such Equity Interests to
it, as consideration for such sale, Distribution, contribution or other
transfer; and
(h)    the sale, Distribution, contribution or other transfer by a Loan Party
(such Loan Party, the “Transferring Loan Party”) of 100% of the Equity Interests
(other than Equity Interests in Novelis Holdings Inc.) in any Subsidiary of the
Designated Company (such subsidiary, the “Transferred Subsidiary”), to an
Interim Holding Company (as defined below) that has complied with the
requirements of clause (iv) below (and any substantially concurrent interim
sale, Distribution, contribution or other transfer of such Equity Interests to a
Loan Party to effect such sale, Distribution, contribution or other transfer)
and, if applicable, the substantially concurrent issuance of an Intercompany
Note by each Loan Party that acquires such Equity Interests to the Loan Party
that sells, Distributes, contributes or otherwise transfers such Equity
Interests to it, as consideration for such sale, Distribution, contribution or
other transfer;
provided that:
(i)    the commencement of any of the actions described in clauses (b), (c),
(f), (g) or (h) above (in the case of clauses (g) and (h) above, solely to the
extent that Designated Company is Designated Holdco) shall be conditioned on
each of AV Minerals and U.K. Holdco having become Guarantors (and U.K. Holdco
becoming a Borrower) and having granted Liens on their assets to secure the
Secured Obligations on terms consistent with the terms of the Loan Documents,
including, but not limited to, the requirements set forth in clause (l) of the
definition


109


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



of Permitted Reorganization and in Sections 5.11 and 5.12 hereof (without regard
to any time periods set forth therein) (collectively, the “Joinder
Requirements”);
(ii)    the commencement of any of the actions described in clauses (c), (f),
(g) or (h) above (in the case of clauses (g) and (h) above, solely to the extent
that Designated Company is Designated Holdco) shall be conditioned on the
completion of the actions described in clauses (a) and (b) above;
(iii)    each sale, Distribution, contribution or other transfer described in
clause (g) above shall be conditioned on either (x) Novelis Holdings Inc. not
owning, following such action and thereafter, any assets other than the Equity
Interests in its direct Subsidiaries and the Permitted Holding Company Assets or
(y) the formation of a new Subsidiary (“New U.S. Holdings”) organized under the
laws of any State of the United States or the District of Columbia that is a
direct Wholly Owned Subsidiary of Novelis AG, Novelis Switzerland SA, or the
Surviving Swiss Borrower, and that (1) directly and wholly owns Novelis Holdings
Inc. and (2) indirectly wholly owns Novelis Acquisitions (and, immediately after
giving effect to the merger of Novelis Acquisitions with and into Aleris in
connection with the Aleris Acquisition, Aleris); provided that this
subclause (y) shall be further conditioned on New U.S. Holdings complying with
the Joinder Requirements; provided, further, that New U.S. Holdings shall not be
permitted to own, on and after the date of such action, any assets other than
the Permitted Holding Company Assets;
(iv)    each sale, Distribution, contribution or other transfer described in
clause (h) above shall be conditioned on either the creation of a newly formed
Unrestricted Grantor or the existence of an existing Unrestricted Grantor, in
each case that has complied with the Joinder Requirements (such Unrestricted
Grantor, an “Interim Holding Company”), which Person shall be a direct Wholly
Owned Subsidiary of Novelis AG, Novelis Switzerland SA, or the Surviving Swiss
Borrower, and that shall directly wholly own the Transferred Subsidiary so sold,
Distributed, contributed or transferred pursuant to such transaction; provided
that such Unrestricted Grantor shall not be permitted to own, on and after the
date of such action, any assets other than the Permitted Holding Company Assets;
provided, further, that if such Transferred Subsidiary is an Aleris German
Non-Wholly Owned Subsidiary, (1) the Tulip Foundation may continue to directly
or indirectly own Equity Interests in such Aleris German Non-Wholly Owned
Subsidiary so long as the Tulip Conditions are satisfied at all times and (2)
any other Aleris German Non-Wholly Owned Subsidiary that owns such Transferred
Subsidiary prior to the occurrence of such transfer may continue to own Equity
Interests in such Transferred Subsidiary;
(v)    except as provided in clauses (i) through (iv) above, the actions
described in clauses (d), (e), (g), and (h) are not conditioned on the


110


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



occurrence of any of such other actions or the actions described in clauses (a),
(b) or (c);
(vi)    the order of the actions described in clauses (a) through (h) above may
be changed as long as the conditions specified for such action in clauses (i)
through (v) above are satisfied; and
(vii)    the obligations under each Intercompany Note issued in connection with
any action or interim action described in clause (g) or (h) above shall be
subordinated to the Secured Obligations on terms reasonably satisfactory to the
Administrative Agent and shall constitute Subordinated Indebtedness hereunder.
“Permitted Second Priority Refinancing Debt” shall mean secured Indebtedness
incurred by the Canadian Borrower or Novelis Corporation in the form of one or
more series of junior lien secured notes under one or more indentures or junior
lien secured loans under one or more other debt instruments or facilities;
provided that (i) such Indebtedness is secured by a Junior Lien on the Pari
Passu Priority Collateral (or a portion thereof) and is not secured by any
property or assets other than the Pari Passu Priority Collateral, (ii) such
Indebtedness constitutes Term Loan Credit Agreement Refinancing Indebtedness in
respect of Term Loans (including portions of classes of Term Loans, Other Term
Loans or Incremental Term Loans), (iii) such Indebtedness does not have
scheduled amortization or payments of principal and is not subject to mandatory
redemption or prepayment (except customary asset sale or change of control
provisions), in each case prior to the earlier of the final maturity date of
such Indebtedness and the date that is 181 days after the Maturity Date, (iv)
the security agreements relating to such Indebtedness are substantially the same
as the Security Documents (with such differences as are reasonably satisfactory
to the Administrative Agent), (v) such Indebtedness is not guaranteed by any
Persons other than the Guarantors, (vi) the other terms and conditions of such
Indebtedness (excluding pricing, premiums and optional prepayment or optional
redemption provisions), when taken as a whole, are not materially more favorable
to the investors or lenders providing such Indebtedness than the terms and
conditions of the applicable Refinanced Debt (except with respect to any terms
(including covenants) and conditions contained in such Indebtedness that are
applicable only after the Maturity Date) (provided that a certificate of a
Responsible Officer of the Administrative Borrower delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Administrative Borrower has determined in
good faith that such terms and conditions satisfy the requirement of this clause
(vi) shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent notifies the Administrative Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees)),
(vii) the security agreements relating to such Indebtedness (together with the
Intercreditor Agreement) reflect the Junior Lien nature of the security
interests and are otherwise substantially the same as the applicable Security
Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), (viii) no Default shall exist immediately prior to or
after giving effect to


111


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



such incurrence and (ix) a Senior Representative acting on behalf of the holders
of such Indebtedness shall have become party to the Intercreditor Agreement and
the Liens securing such Indebtedness shall be subject to the Intercreditor
Agreement. Permitted Second Priority Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.
“Permitted Short Term Credit Agreement” shall mean that certain Short Term
Credit Agreement, dated as of February 21, 2020 (as amended by Amendment No. 1
thereto, dated as of August 25, 2020 (the “Permitted Short Term Amendment”)),
among Novelis Holdings Inc., as the borrower, Novelis Inc., as parent, AV Metals
Inc., as holdings, the other guarantors from time to time party thereto, the
lenders from time to time party thereto, Standard Chartered Bank, as
administrative agent, and Standard Chartered Bank, as escrow agent, or any
replacement therefor that constitutes Permitted Short Term Indebtedness in the
form of a term loan facility.
“Permitted Short Term Indebtedness” shall mean the Indebtedness incurred by
Novelis Holdings Inc. in connection with the Aleris Acquisitionunder the
Permitted Short Term Credit Agreement, and all Contingent Obligations of the
other Loan Parties in respect thereof; provided that:
(i)    the net cash proceeds of such Indebtedness shall be used solely (x) to
finance a portion of the Aleris Acquisition, to repay existing Indebtedness of
Aleris and its Subsidiaries, and to pay fees, costs and expenses incurred in
connection with the Aleris Acquisition, such Indebtedness, and incremental term
loans incurred under the Term Loan Credit Agreement, and (y) in the case of such
Indebtedness funded under the Permitted Short Term Credit Agreement after the
Amendment No. 5 Effective Date in accordance with the Permitted Short Term
Amendment (the “Bridge Extension Loans”), to refinance Indebtedness under the
Permitted Short Term Credit Agreement that matures on April 13, 2021;
(ii)    such Indebtedness is not guaranteed by any Persons other than the Loan
Parties,;
(iii)    no Default shall exist immediately prior to or after giving effect to
such incurrence, (iv) such Indebtedness (including related guarantees) is not
secured, (;
(iv)    such Indebtedness (including related guarantees) is not secured;
provided that on and after April 13, 2021 until April 13, 2022, such
Indebtedness (including related guarantees) may be secured by a Lien on assets
of the Loan Parties organized under the laws of the United States, the states
thereof, the District of Columbia, Canada, and the provinces and territories
thereof, in each case junior to the Liens securing the Secured Obligations and
the Term Loan Obligations, so long as such Indebtedness and such Liens are at
all times subject to the terms of the Intercreditor Agreement as “Subordinated
Lien Debt” (as defined in the Intercreditor Agreement);
(v)    the aggregate principal amount of such Indebtedness does not exceed the
lesser of $1,100,000,000 and the amount funded on the Aleris Acquisition Closing
Date (as such amount is reduced by the, less the aggregate principal amount of
all principal payments of such Indebtedness), (; provided that, to the extent
that 100% of the proceeds of Bridge Extension Loans are applied on the date of
incurrence in accordance with clause (i)(y) above, the


112


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



incurrence of such Bridge Extension Loans, and the payment of Permitted Short
Term Indebtedness with the proceeds thereof, shall be disregarded for the
purpose of calculating the amount of permitted Indebtedness under this clause
(v);
(vi)    the terms of such Indebtedness do not provide for any scheduled
amortization payments,; and
(vii)    the other terms and conditions of such Indebtedness (excluding pricing,
premiums, maturity, and mandatory prepayments) are no more favorable to the
lenders providing such Indebtedness than the terms and conditions under the
Permitted Short Term Loan Documents as in effect on the Amendment No. 45
Effective Date;
provided, further, that the terms of such Indebtedness shall not prohibit
Holdings (or, on and after the Specified AV Minerals Joinder Date, AV Minerals)
or any of its Restricted Subsidiaries from (x) granting any Liens to secure the
Secured Obligations, (y) making any loans, payments, distributions or
contributions, or any Asset Sales to any Borrower to the extent that such
transactions would be permitted under this Agreement, or (z) paying all or any
portion of the Secured Obligations at any time and from time to time.
Indebtedness incurred under the Permitted Short Term Credit Agreement by Novelis
Holdings Inc., and all guarantees by the Loan Parties in respect thereof, in
each case as in effect on the Amendment No. 4 Effective Date, shall constitute
Permitted Short Term Indebtedness.
“Permitted Short Term Loan Documents” shall mean the Permitted Short Term Credit
Agreement and the other “Loan Documents” (or words of like import) as defined
therein, including all guaranties and the notes issued thereunder.
“Permitted Short Term Refinancing Indebtedness” shall have the meaning assigned
to such term in Section 6.11(b).
“Permitted Swiss Non-Qualifying Banks” shall have the meaning assigned to such
term in Section 5.15(b).
“Permitted Term Loan Facility Refinancing” shall mean any refinancing or renewal
of the Indebtedness incurred under the Term Loan Documents; provided that (a)
such refinancing or renewal has a final maturity date equal to or later than the
final maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Indebtedness being so
refinanced or renewed (excluding the effects of nominal amortization in the
amount of no greater than one percent per annum and prepayments of
Indebtedness), (b) no Default is existing or would result therefrom, (c) the
collateral securing such refinancing or renewal is not greater than the
Collateral and (d) the persons that are (or are required to be) obligors under
such refinancing or renewal do not include any person that is not an obligor
under the Indebtedness being so refinanced or renewed (unless, in the case of a
refinancing of Indebtedness of a Loan Party, such persons are or become obligors
under the Loan Documents); provided that at least five Business Days prior to
the incurrence of such refinancing or renewal, a Responsible Officer of the
Administrative Borrower shall have delivered an Officer’s Certificate to the
Administrative Agent (together with a reasonably detailed description


113


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto) certifying that the Administrative Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirements.
“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by the Canadian Borrower or Novelis Corporation in the form of one or
more series of senior unsecured notes or loans under one or more instruments;
provided that (i) such Indebtedness constitutes Term Loan Credit Agreement
Refinancing Indebtedness in respect of Term Loans (including portions of classes
of Term Loans, Other Term Loans or Incremental Term Loans), (ii) such
Indebtedness does not have scheduled amortization or payments of principal and
is not subject to mandatory redemption or prepayment (except customary asset
sale or change of control provisions), in each case prior to the earlier of the
final maturity date of such Indebtedness and the date that is 181 days after the
Maturity Date, (iii) such Indebtedness is not guaranteed by any Persons other
than the Guarantors, (iv) the other terms and conditions of such Indebtedness
(excluding pricing, premiums and optional prepayment or optional redemption
provisions) are customary market terms for Indebtedness of such type and, when
taken as a whole, are not materially more restrictive (provided that such terms
shall in no event include any financial maintenance covenants) on the Designated
Company and the Restricted Subsidiaries than the terms and conditions applicable
to the Loans (provided that a certificate of a Responsible Officer of the
Administrative Borrower delivered to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Administrative Borrower has determined in good faith that such terms and
conditions satisfy the requirement of this clause (iv) shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent notifies the Administrative Borrower within such five
Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees)) and (v) such
Indebtedness (including related guarantees) is not secured. Permitted Unsecured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.
“person” or “Person” shall mean any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity, including any territory or country.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
its ERISA Affiliate or with respect to which any Company could incur liability
(including under Section 4069 of ERISA).
“Platform” shall have the meaning assigned to such term in Section 11.01(d).
“Pledged Distribution” shall mean, collectively, with respect to each Loan
Party, all dividends, cash, options, warrants, rights, instruments,
distributions, returns of capital or principal, income, interest, profits and
other property, interests (debt or equity) or proceeds, including as a result of
a split, revision, reclassification or other like change of the Pledged


114


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Securities, from time to time received, receivable or otherwise distributed to
such Loan Party in respect of or in exchange for any or all of the Pledged
Securities or Pledged Intercompany Notes.
“Pledged Intercompany Notes” shall mean, with respect to each Loan Party, all
intercompany notes described in Schedule 11 to the Perfection Certificate most
recently delivered on or prior to the Amendment No. 2 Effective Date and
intercompany notes hereafter acquired by such Loan Party and all certificates,
instruments or agreements evidencing such intercompany notes, and all
assignments, amendments, restatements, supplements, extensions, renewals,
replacements or modifications thereof to the extent permitted pursuant to the
terms hereof.
“Pledged Securities” shall mean, collectively, with respect to each Loan Party,
(i) all issued and outstanding Equity Interests of each issuer set forth on
Schedule 10 to the Perfection Certificate most recently delivered on or prior to
the Amendment No. 2 Effective Date as being owned by such Loan Party and all
options, warrants, rights, agreements and additional Equity Interests of
whatever class of any such issuer acquired by such Loan Party (including by
issuance), together with all rights, privileges, authority and powers of such
Loan Party relating to such Equity Interests in each such issuer or under any
Organizational Document of each such issuer, and the certificates, instruments
and agreements representing such Equity Interests and any and all interest of
such Loan Party in the entries on the books of any financial intermediary
pertaining to such Equity Interests, (ii) all Equity Interests of any issuer,
which Equity Interests are hereafter acquired by such Loan Party or are owned by
a Loan Party as of the Closing Date (including by issuance) and all options,
warrants, rights, agreements and additional Equity Interests of whatever class
of any such issuer acquired by such Loan Party (including by issuance), together
with all rights, privileges, authority and powers of such Loan Party relating to
such Equity Interests or under any Organizational Document of any such issuer,
and the certificates, instruments and agreements representing such Equity
Interests and any and all interest of such Loan Party in the entries on the
books of any financial intermediary pertaining to such Equity Interests, from
time to time acquired by such Loan Party in any manner, and (iii) all Equity
Interests issued in respect of the Equity Interests referred to in clause (i) or
(ii) upon any consolidation or merger of any issuer of such Equity Interests,
other than to the extent any of the foregoing constitute Excluded Equity
Interests.
“Polish Accounts” shall mean Accounts with respect to which the Account Debtor
either (A) maintains its Chief Executive Office in Poland, or (B) is organized
under the laws of Poland or any state, territory, province or subdivision
thereof.
“Post-Increase Revolving Lenders” shall have the meaning assigned to such term
in Section 2.23(d).
“PPSA” shall mean the Personal Property Security Act (Ontario) and the
regulations promulgated thereunder and other applicable personal property
security legislation of the applicable Canadian province or provinces in respect
of the Canadian Loan Parties (including the Civil Code of Quebec and the
regulations respecting the register of personal and movable real rights
promulgated thereunder) as all such legislation now exists or may from time to
time


115


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



hereafter be amended, modified, recodified, supplemented or replaced, together
with all rules, regulations and interpretations thereunder or related thereto.
“Pre-Increase Revolving Lenders” shall have the meaning assigned to such term in
Section 2.23(d).
“Principal Jurisdiction” shall mean (i) the United States, Canada, the
Netherlands, the United Kingdom, Switzerland and Germany, (ii) each other
country in which a Restricted Subsidiary is organized in respect of which
Accounts are included in the Borrowing Base in accordance with Section 11.02(h)
and (iii) any state, province or other political subdivision of the foregoing.
“Principal Loan Party” shall have the meaning assigned to such term in Section
3.16.
“Priority Payables” shall mean at any time, with respect to the Borrowers and
the Borrowing Base Guarantors:
(a) (i) the amount past due and owing by each Borrower or Borrowing Base
Guarantor, or the accrued amount for which such Borrower or Borrowing Base
Guarantor has an obligation to remit to a Governmental Authority or other Person
pursuant to any Applicable Law in respect of (u) pension fund obligations; (v)
unemployment insurance; (w) goods and services taxes, sales taxes, employee
income taxes and other taxes payable or to be remitted or withheld; (x) workers’
compensation; (y) vacation pay; and (z) other like charges and demands and (ii)
the amount of fees which an insolvency administrator in an insolvency proceeding
is allowed to collect pursuant to German law, including, without limitation,
determination fees and collection fees; in each case with respect to the
preceding clauses (i) and (ii), to the extent any Governmental Authority or
other Person may claim a security interest, Lien, trust or other claim ranking
or capable of ranking in priority to or pari passu with one or more of the First
Priority Liens granted in the Security Documents; and
(b) the aggregate amount of the Canadian Pension Plan Reserve and any other
liabilities of each Borrower or Borrowing Base Guarantor (i) in respect of which
a trust has been or may be imposed on any Collateral to provide for payment or
(ii) which are secured by a security interest, pledge, Lien, charge, right or
claim on any Collateral; in each case, pursuant to any Applicable Law and which
trust, security interest, pledge, Lien, charge, right or claim ranks or, in the
Permitted Discretion of the Administrative Agent, is capable of ranking in
priority to or pari passu with one or more of the First Priority Liens granted
in the Security Documents (such as Liens, trusts, security interests, pledges,
Liens, charges, rights or claims in favor of employees, landlords, warehousemen,
carriers, mechanics, materialmen, laborers, or suppliers, or Liens, trusts,
security interests, pledges, Liens, charges, rights or claims for ad valorem,
excise, sales, or other taxes where given priority under Applicable Law);
in each case net of the aggregate amount of all restricted cash held or set
aside for the payment of such obligations.


116


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Pro Forma Basis” shall mean on a basis in accordance with GAAP and Regulation
S-X and otherwise reasonably satisfactory to the Administrative Agent.
“Pro Forma Basis (Leverage)” shall mean (subject to Section 11.02(k)), with
respect to compliance with any test or covenant hereunder at any time of
determination, that all Specified Transactions and the following transactions in
connection therewith (if any) shall be deemed to have occurred as of the first
day of the applicable period of measurement in such test or covenant: (a) income
statement items (whether positive or negative) attributable to the property or
Person subject to such Specified Transaction, (i) in the case of a sale or other
disposition of all or substantially all Equity Interests in or assets of any
Restricted Subsidiary of the Designated Company or any division, business unit,
line of business or facility used for operations of the Designated Company or
any of its Restricted Subsidiaries, shall be excluded, and (ii) in the case of a
Permitted Acquisition or Investment described in the definition of “Specified
Transaction”, shall be included, (b) any retirement of Indebtedness, and (c) any
Indebtedness incurred or assumed by the Designated Company or any of its
Restricted Subsidiaries in connection therewith.
“Pro Rata Percentage” of (i) any Lender at any time shall mean the percentage of
the total Commitments of all Lenders represented by such Lender’s Commitment,
and (ii) any Lender with respect to a Class or Sub-Class of Obligations or
Commitments (or exposure with respect to Loans or Obligations of a Class or
Sub-Class), as applicable, shall mean the percentage of the total Commitments of
such Class or Sub-Class, as applicable, of all Lenders represented by such
Lender’s Commitment of such Class or Sub-Class; provided that the Pro Rata
Percentage of any Lender with respect to any Letter of Credit Commitment or
exposure, shall be with respect to U.S. Letters of Credit or European Letters of
Credit, or Letters of Credit, determined with respect to the Commitment of such
Lender relative to all Lenders.
“Process Agent” shall have the meaning assigned to such term in Section
11.09(d).
“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.
“Property Material Adverse Effect” shall mean, with respect to any Mortgaged
Property, as of any date of determination and whether individually or in the
aggregate, any event, circumstance, occurrence or condition which has caused or
resulted in (or would reasonably be expected to cause or result in) a material
adverse effect on (a) the business or operations of any Company as presently
conducted at the Mortgaged Property; (b) the value or utility of the Mortgaged
Property; or (c) the legality, priority or enforceability of the Lien created by
the Mortgage or the rights and remedies of the Mortgagee thereunder.
“Proposed Transaction” shall mean any Dividend, prepayment of Indebtedness,
Investment, Acquisition, Asset Sale, or other transaction, payment or other
action, in each case where the Loan Parties would be required to meet the
Availability Conditions in order to be permitted to consummate such transaction,
make such payment or take such other action.


117


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Protective Advances” shall have the meaning assigned to such term in Section
2.01(f).
“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, however, that (i) such Indebtedness is incurred within one year after
such acquisition, installation, construction or improvement of such property by
such person and (ii) the amount of such Indebtedness does not exceed 100% of the
cost of such acquisition, installation, construction or improvement, as the case
may be.
“Purchased Receivables” shall have the meaning assigned to such term in any
Receivables Purchase Agreement.
“Qualified Canadian Borrower IPO” shall mean, at any time prior to the
commencement of the first step of the Permitted Reorganization, and so long as
the Canadian Borrower (directly or indirectly) owns 100% of the Equity Interests
of Novelis Acquisitions (and, immediately after giving effect to the merger of
Novelis Acquisitions with and into Aleris in connection with the Aleris
Acquisition, Aleris), the issuance by the Canadian Borrower of its common Equity
Interests in an underwritten primary or secondary public offering (other than a
public offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the U.S. Securities and Exchange
Commission in accordance with the Securities Act; provided that the Canadian
Borrower shall not consummate a Qualified Canadian Borrower IPO during any
period that AV Minerals directly owns any Equity Interests in Novelis Aluminium
Holdings Unlimited, Novelis Deutschland GmbH, or in any other Subsidiary of AV
Minerals other than AV Metals, Successor Holdings and Designated Holdco.
“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.
“Qualified Cash” shall mean the Dollar Equivalent amount of unrestricted cash of
the Borrowers maintained in any Qualified Cash Account.
“Qualified Cash Account” shall mean any of (i) the securities account of Novelis
Corporation maintained at J.P. Morgan Securities LLC with account number
752-80404, (ii) the concentration account of Novelis Corporation maintained at
Deutsche Bank Trust Company Americas New York with account number 00-472-120,
(iii) each replacement account of any account specified in clause (i) or clause
(ii) above approved by the Administrative Agent or (iv) any segregated qualified
deposit account maintained by a Borrower for the purpose of receiving and
maintaining deposits of Qualified Cash, in the case of clauses (i) through (iv),
that (A) is located in the jurisdiction of organization of the Borrower that
owns such account, any state of the United States or the District of Columbia,
(B) is held at a depositary bank or securities intermediary that is the
Collateral Agent, any Arranger, any of their respective


118


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Affiliates, or any other financial institution with the prior written consent of
the Administrative Agent (such consent not to be unreasonably withheld or
delayed), and (C) is at all times subject to a deposit account control agreement
or securities account control agreement (or non-U.S. equivalent thereof) in
favor of the Collateral Agent in form and substance reasonably satisfactory to
the Collateral Agent, is free and clear of any pledge, security interest, Lien,
claim or other encumbrance (other than in favor of (x) the Collateral Agent and,
(y) on a junior priority basis, the applicable agent under the Term Loan Credit
Agreement (or any Permitted Term Loan Facility Refinancing in respect thereof),
the applicable agent or trustee under any Additional Senior Secured
Indebtedness, the applicable agent or trustee in respect of any Junior Secured
Indebtedness, and customary encumbrances in favor of the applicable depositary
bank or securities intermediary), and which Qualified Cash is available for use
by such Borrower without condition or restriction (except as set forth in such
deposit account or securities account control agreement).
“Qualified IPO” shall mean (i) the issuance by Holdings (or, on and after the
Designated Holdco Effective Date, Designated Holdco), or any direct or indirect
parent of Holdings (or, on and after the Designated Holdco Effective Date,
Designated Holdco) which, (x) in the case of Holdings, owns no material assets
other than its direct or indirect ownership interest in the Equity Interests of
the Canadian Borrower (or, on and after the Designated Holdco Effective Date,
Designated Holdco and, to the extent permitted by Section 6.15(a)(i)(y), Novelis
Aluminium Holdings Unlimited and Aleris Germany) and the other assets permitted
by Section 6.15, or (y) on and after the Specified AV Minerals Joinder Date, in
the case of AV Minerals, owns no material assets other than its direct ownership
interests in Holdings and the assets described in clause (x) above, of its
common Equity Interests in an underwritten primary or secondary public offering
(other than a public offering pursuant to a registration statement on Form S-8)
pursuant to an effective registration statement filed with the U.S. Securities
and Exchange Commission in accordance with the Securities Act; provided that
neither Holdings nor Designated Holdco shall consummate a Qualified IPO (other
than a Qualified IPO consummated solely with the issuance of Equity Interests by
a direct or indirect parent of AV Minerals) during any period that AV Minerals
directly owns any Equity Interests in Novelis Aluminium Holdings Unlimited,
Novelis Deutschland GmbH, or in any other Subsidiary of AV Minerals other than
AV Metals, Successor Holdings and Designated Holdco or (ii) a Qualified Canadian
Borrower IPO.
“Qualified Securitization Transaction” shall mean any transaction or series of
transactions that may be entered into by any Restricted Subsidiary (other than a
Restricted Subsidiary organized under the laws of a Principal Jurisdiction
(excluding from such no Principal Jurisdiction requirement any Permitted German
Alternative Financing, any Permitted Customer Account Financing or any Permitted
Novelis Switzerland Financing)) pursuant to which such Restricted Subsidiary may
sell, convey or otherwise transfer to a Securitization Entity or may grant a
security interest in any Receivables (whether now existing or arising or
acquired in the future) of such Restricted Subsidiary or any Related Security or
Securitization Assets; provided that no Receivables or other property of any
Company organized in a Principal Jurisdiction (excluding from such no Principal
Jurisdiction requirement any Permitted German Alternative


119


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Financing, any Permitted Customer Account Financing and any Permitted Novelis
Switzerland Financing) shall be subject to a Qualified Securitization
Transaction.
“Real Property” shall mean, collectively, all right, title and interest
(including any freehold, leasehold, minerals or other estate) in and to any and
all parcels of or interests in real property owned, leased or operated by any
person, whether by lease, license or other means, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.
“Receivable” shall mean the indebtedness and other obligations owed to any
Company (other than any Company organized under the laws of a Principal
Jurisdiction (excluding from such no Principal Jurisdiction requirement any
Permitted German Alternative Financing, any Permitted Customer Account Financing
or any Permitted Novelis Switzerland Financing)) (at the time such indebtedness
and other obligations arise, and before giving effect to any transfer or
conveyance contemplated under any Qualified Securitization Transaction
documentation) arising in connection with the sale of goods or the rendering of
services by such person, including any indebtedness, obligation or interest
constituting an Account, contract right, payment intangible, promissory note,
chattel paper, instrument, document, investment property, financial asset or
general intangible, in each case, arising in connection with the sale of goods
or the rendering of services by such person, and further includes, the
obligation to pay any finance charges with respect thereto.
“Receivables Purchase Agreement” shall mean each of (a) the Non-Recourse
Receivables Purchase Agreement, dated July 6, 2007 (as amended and restated on
December 17, 2010), and any related servicing agreements (collectively, the
“Initial German Receivables Purchase Agreement”) between Novelis Deutschland, in
its capacities as seller and collection agent, on the one hand, and Novelis AG,
on the other hand, in each case with such modifications or amendments as may be
reasonably satisfactory to the Administrative Agent in each case providing,
inter alia, for the sale and transfer of Accounts by Novelis Deutschland to
Novelis AG, and (b) any other receivables purchase agreement and related
servicing agreements entered into after the Amendment No. 2 Effective Date
pursuant to Section 11.02(h) between a Receivables Seller and a Borrower or
Borrowing Base Guarantor, in order that the Accounts subject thereto may be
included in a Borrowing Base (or, in the case of a German Borrower or a Swiss
Borrower, a Borrowing Base of another German Borrower or the Swiss Borrower).
“Receivables Seller” shall mean (i) Novelis Deutschland, in its capacities as
seller and collection agent under the Initial German Receivables Purchase
Agreement, (ii) each Swiss Seller, and (iii) each other Restricted Subsidiary
that is a seller of Receivables (or, in the case of a German Borrower or a Swiss
Borrower selling to another German Borrower or the Swiss Borrower, Accounts) to
a Borrower pursuant to a Receivables Purchase Agreement (including in its roles
as seller and collection agent thereunder).
“Receiver” shall mean a receiver or receiver and manager or, where permitted by
law, an administrative receiver of the whole or any part of the Collateral, and
that term will include any appointee under joint and/or several appointments.


120


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Receiver Indemnitees” shall mean each Receiver and their officers, directors,
employees, Affiliates, agents and attorneys.
“Recipient” shall mean (a) the Administrative Agent, (b) any Lender, and (c) any
Issuing Bank, as applicable.
“Refinanced Debt” shall have the meaning assigned to such term in the definition
of “Term Loan Credit Agreement Refinancing Indebtedness”.
“Register” shall have the meaning assigned to such term in Section 11.04(d).
“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same guarantees) issued in a
Dollar-for-Dollar exchange therefor pursuant to an exchange offer registered
with the SEC.
“Regulation” shall have the meaning assigned to such term in Section 3.27.
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Reimbursement Date” shall have the meaning assigned to such term in Section
2.18(b).
“Reimbursement Obligations” shall mean each applicable Borrower’s obligations
under Section 2.18 to reimburse LC Disbursements and its obligations to pay fees
and other amounts with regard to drawings on Letters of Credit.
“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business; provided that any assets
received by any Loan Party in exchange for assets transferred by a Loan Party
shall not be deemed to be Related Business Assets if they consist of securities
of a person, unless upon receipt of the securities of such person, such person
would become a Loan Party.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


121


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Related Security” shall mean, with respect to any Receivable, all of the
applicable Restricted Subsidiary’s interest in the inventory and goods
(including returned or repossessed inventory or goods), if any, the sale of
which by the applicable Company gave rise to such Receivable, and all insurance
contracts with respect thereto, all other security interests or liens and
property subject thereto from time to time, if any, purporting to secure payment
of such Receivable, whether pursuant to the contract related to such Receivable
or otherwise, together with all financing statements and security agreements
describing any collateral securing such Receivable, all guaranties, letters of
credit, letter-of-credit rights, supporting obligations, insurance and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Receivable whether pursuant to the contract related to
such Receivable or otherwise, all service contracts and other contracts and
agreements associated with such Receivable, all records related to such
Receivable, and all of the applicable Company’s right, title and interest in, to
and under the applicable Qualified Securitization Transaction or Permitted
Factoring Facility documentation.
“Release” shall mean any spilling, leaking, seepage, pumping, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.
“Relevant Amount” shall have the meaning assigned to such term in Section
2.06(j).
“Relevant Currency Equivalent” shall mean the Dollar Equivalent or each
Alternate Currency Equivalent, as applicable.
“Rent Reserve” shall mean a Reserve established by the Administrative Agent in
an amount equal to the latest three months rent payments (or the latest three
months of payments to a logistics service provider, where applicable) made by
any Borrower or Borrowing Base Guarantor for each location at which Inventory of
the Borrowers and Borrowing Base Guarantors is located that is not subject to a
Landlord Access Agreement or Bailee Letter (as reported to the Administrative
Agent by the Administrative Borrower from time to time as requested by the
Administrative Agent) (provided that, with respect to Inventory of any German
Borrower or any Swiss Loan Party at a leased location, such Reserve may, in the
sole discretion of the Administrative Agent, be up to the lesser of (i) eighteen
(18) months rent payments and (ii) the amount of rent due during the remaining
period of the applicable lease), as such amount may be adjusted from time to
time by the Administrative Agent in its Permitted Discretion taking into account
any statutory provisions detailing the extent to which landlords, warehousemen
or other bailees may make claims against Inventory located thereon.
“Report” shall have the meaning assigned to such term in Section 10.02(c).
“Reporting Recovery Event” shall mean, with respect to any Reporting Trigger
Event at any time (a) no Default or Event of Default shall have been outstanding
for a period of thirty (30) consecutive days then ended and (b) Excess
Availability shall be at least the greater of (i) $110,000,000 (or, on and after
the Specified Incremental Commitment Availability Date, $115,000,000) and (ii)
12.5% of the lesser of (A) the Total Revolving Commitment and (B) the
then-applicable Total Borrowing Base, for a period of thirty (30) consecutive
days then ended.


122


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Reporting Trigger Event” shall mean as of any Business Day after the Closing
Date (a) an Event of Default shall have occurred and is continuing and/or (b)
Excess Availability shall as of any date (or, in the case only of Sections
5.07(c), 9.02(f), or 9.03(c), for a period of three (3) consecutive Business
Days) be less than the greater of (i) $110,000,000 (or, on and after the
Specified Incremental Commitment Availability Date, $115,000,000) and (ii) 12.5%
of the lesser of (A) the Total Revolving Commitment and (B) the then-applicable
Total Borrowing Base.
“Required Lenders” shall mean, as of any date of determination, Lenders (subject
to Section 2.14(f)) holding more than 50% of the sum of all outstanding
Commitments (or after the termination thereof, Total Revolving Exposure).
“Reserves” shall mean reserves established from time to time against the
Borrowing Base (in the case of Availability Reserves or other reserves
(including, but not limited to, any reserves relating to any fees charged by an
insolvency administrator (in the case of such insolvency administrator reserves
applicable to Inventory, to the extent not reflected in the Net Recovery Cost
Percentage applicable to such Inventory))) or the Commitments (in the case of
Availability Reserves) by the Administrative Agent pursuant to Section 2.01(d)
or otherwise in accordance with this Agreement.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, or to determine the necessity of the activities
described in, clause (i) or (ii) above.
“Responsible Officer” shall mean, with respect to any Person, any of the
principal executive officers, managing members or general partners of such
Person but, in any event, with respect to financial matters, the chief financial
officer, treasurer or controller of such person. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restricted Grantor” shall mean a Loan Party that has granted a Guarantee that
is subject to limitations that impair in any material respect the benefit of
such Guarantee (as determined by the Administrative Agent in its Permitted
Discretion) (it being expressly understood and agreed that (i) except to the
extent otherwise provided in any Loan Document, no Loan Party that is the
Canadian Borrower, a Canadian Guarantor, a U.K. Borrower, a U.K. Guarantor, a
Dubai Guarantor, a Dutch Guarantor or a U.S. Borrower shall be a Restricted
Grantor and (ii) except as may be otherwise determined by the Administrative
Agent in its Permitted Discretion, each Loan Party that is a Belgian Guarantor,
a German Borrower, a


123


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



German Guarantor, an Irish Guarantor, athe Swiss Borrower, a Swiss Guarantor, a
French Guarantor or a Brazilian Guarantor shall be a Restricted Grantor).
“Restricted Sub-Participation” shall mean a sub-participation of the rights
and/or the obligations of a Lender under this Agreement which is not
substantially in the form recommended from time to time by the London Loan
Market Association (LMA) (including, in particular, a provision on status of
participation substantially in the form set out in Clause 6.1 of the LMA Funded
Participation (PAR) form as at the Existing Credit Agreement Closing Date and
Clause 7.1 of the current LMA Risk Participation (PAR) form as at the Existing
Credit Agreement Closing Date, except for changes that have been approved by the
Administrative Agent.
“Restricted Subsidiary” shall mean, as the context requires, (i) any Subsidiary
of Holdings other than an Unrestricted Subsidiary, (ii) on and after the
Specified AV Minerals Joinder Date, any Subsidiary of AV Minerals other than an
Unrestricted Subsidiary, and (iii) any Subsidiary of any Borrower other than an
Unrestricted Subsidiary.
“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of (i) the Business Day preceding the
Maturity Date and (ii) the date of termination of the Revolving Commitments.
“Revolving Commitment” shall mean, with respect to each Lender, subject to
Section 2.01(b), the commitment, if any, of such Lender to make Revolving Loans
and purchase participations in Letters of Credit hereunder up to the amount set
forth on Annex I of Amendment No. 2 with respect to such Lender directly under
the column entitled “Revolving Commitment” (and, on and after the Specified
Incremental Commitment Availability Date, under the column entitled “Specified
Incremental Commitment”) or in an Increase Joinder, or in the Assignment and
Assumption pursuant to which such Lender assumed its Revolving Commitment
(and/or, prior to the Specified Incremental Commitment Availability Date, such
Lender’s Specified Incremental Commitment), as applicable, as the same may be
(a) increased pursuant to Section 2.23, (b) reduced from time to time pursuant
to Section 2.07 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 11.04. The aggregate amount
of the Lenders’ Revolving Commitments on the Amendment No. 2 Effective Date
(without regard to any Specified Incremental Commitments) is $1,000,000,000.
“Revolving Credit Priority Collateral” shall mean all “Revolving Credit Priority
Collateral” as defined in the Intercreditor Agreement.
“Revolving Exposure” shall mean, with respect to any Lender at any time, the sum
of U.S. Revolving Exposure (Total), Swiss Revolving Exposure (Total), German
Revolving Exposure (Total) and U.K. Revolving Exposure of such Lender.
“Revolving Lender” shall mean each Lender which has a Revolving Commitment
(without giving effect to any termination of the Total Revolving Commitment if
any LC Exposure remains outstanding) or which has any outstanding Revolving
Loans (or any then outstanding LC Exposure).


124


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Revolving Loan” shall have the meaning assigned to such term in Section
2.01(a). For the avoidance of doubt, Revolving Loans shall include U.S.
Swingline Loans, and Revolving Loans of any Class or Type shall include
Overadvances and Protective Advances made as Loans of such Class or Type (other
than Overadvances made as European Swingline Loans).
“Revolving Percentage” of any Revolving Lender at any time shall be that
percentage which is equal to a fraction (expressed as a percentage) the
numerator of which is the Revolving Commitment of such Revolving Lender at such
time and the denominator of which is the Total Revolving Commitment at such
time, provided that if any such determination is to be made after the Total
Revolving Commitment (and the related Revolving Commitments of the Lenders) has
(or have) terminated, the determination of such percentages shall be made
immediately before giving effect to such termination.
“S&P” shall mean Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc. and any successor thereto.
“Sale and Leaseback Transaction” shall have the meaning assigned to such term in
Section 6.03.
“Sanctioned Person” means any Person that is a target of Sanctions, including
without limitation, a Person that is: (a) listed on OFAC’s Specially Designated
Nationals (SDN) and Blocked Persons List; (b) listed on OFAC’s Consolidated
Sanctions List; (c) a legal entity that is deemed by OFAC to be a Sanctions
target based on the ownership of such legal entity by Sanctioned Person(s); or
(d) a Person that is a Sanctions target pursuant to any territorial or
country-based Sanctions program.
“Sanctions” or “Sanction” means individually and collectively, respectively, any
and all economic or financial sanctions, sectoral sanctions, secondary
sanctions, trade embargoes and anti-terrorism laws imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by the U.S. Treasury Department Office of Foreign Assets Control
(OFAC), the U.S. State Department, the U.S. Department of Commerce, or through
any existing or future Executive Order, (b) the United Nations Security Council,
(c) the European Union, (d) the United Kingdom, or (e) any other governmental
authorities with jurisdiction over any Loan Party or its Subsidiaries or their
respective Related Parties.
“Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002, as
amended, and all rules and regulations promulgated thereunder.
“Sector 3” shall mean Sector 3 Appraisals, Inc.
“Secured Bank Product Obligations” shall mean Bank Product Debt (other than
Excluded Bank Product Debt) owing to a Secured Bank Product Provider, up to the
maximum amount specified by such provider in writing to Administrative Agent,
which amount may be established or increased (by further written notice to
Administrative Agent from time to time) as long as (i) no Default or Event of
Default exists (provided that Wells Fargo and its Affiliates shall be permitted
to establish or increase such maximum amount without written notice to


125


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Administrative Agent), and (ii) immediately after giving effect to the
establishment of a Bank Product Reserve for such amount and all other Secured
Bank Product Obligations, the Loan Parties are in compliance with the Funding
Conditions.
“Secured Bank Product Provider” shall mean (a) Wells Fargo or any of its
Affiliates; (b) any Lender or Affiliate of a Lender that is providing a Bank
Product (other than an Excluded Bank Product), provided the provider delivers
written notice to Administrative Agent, in form and substance satisfactory to
Administrative Agent, by the later of the Closing Date (or, in the case of a
person who becomes a Lender pursuant to (x) an assignment under
Section 11.04(c), (y) Amendment No. 2, or (z) an Increase Joinder, 10 days after
such person becomes a Lender) or 10 days following creation of the Bank Product,
(i) describing the Bank Product and setting forth the maximum amount to be
secured by the Collateral and the methodology to be used in calculating such
amount, and (ii) agreeing to be bound by Section 10.12; and (c) on and after the
Aleris Acquisition Closing Date, solely to the extent that JPMorgan Chase Bank,
N.A. or any of its Affiliates is a Lender, JPMorgan Chase Bank, N.A. or such
Affiliate that is providing a Bank Product (other than an Excluded Bank
Product), provided that such Person delivers written notice to Administrative
Agent, in form and substance satisfactory to Administrative Agent, by the date
that is 30 days after the Aleris Acquisition Closing Date satisfying the
requirements of clauses (i) and (ii) above.
“Secured Debt Agreement” shall mean (i) this Agreement, (ii) the other Loan
Documents and (iii) any Bank Product Agreement entered into by a Company with
any counterparty that is a Secured Bank Product Provider.
“Secured Obligations” shall mean (a) the Obligations and (b) the due and
punctual payment and performance of all Secured Bank Product Obligations.
“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each co-agent or sub-agent appointed by the Administrative
Agent or the Collateral Agent, any Receiver or Delegate, each other Agent, the
Lenders, the Issuing Banks, each Secured Bank Product Provider.
“Securities Act” shall mean the Securities Act of 1933.
“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Pledged Intercompany Notes and the Pledged Distributions.
“Securitization Assets” shall mean all existing or hereafter acquired or arising
(i) Receivables that are sold, assigned or otherwise transferred pursuant to a
Qualified Securitization Transaction, (ii) the Related Security with respect to
the Receivables referred to in clause (i) above, (iii) the collections and
proceeds of the Receivables and Related Security referred to in clauses (i) and
(ii) above, (iv) all lockboxes, lockbox accounts, collection accounts or other
deposit accounts into which such collections are deposited (and in any event
excluding any lockboxes, lockbox accounts, collection accounts or deposit
accounts that any Company organized under the laws of any Principal Jurisdiction
(excluding from such no Principal Jurisdiction requirement any Permitted German
Alternative Financing, any Permitted Customer


126


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Account Financing and any Permitted Novelis Switzerland Financing) has an
interest in) and which have been specifically identified and consented to by the
Administrative Agent, (v) all other rights and payments which relate solely to
such Receivables and (vi) all cash reserves comprising credit enhancements for
such Qualified Securitization Transaction.
“Securitization Entity” shall mean any corporation, company (including any
limited liability company), association, partnership, joint venture, trust,
mutual fund or other business entity to which any Restricted Subsidiary
(excluding any Restricted Subsidiary that is in a Principal Jurisdiction
(excluding from such no Principal Jurisdiction requirement any Permitted German
Alternative Financing, any Permitted Customer Account Financing and any
Permitted Novelis Switzerland Financing)) or any other Securitization Entity
transfers Receivables and Related Security) (a) which engages in no activities
other than in connection with the financing of Receivables or Related Security,
(b) which is designated by the Board of Directors of the Designated Company as a
Securitization Entity, (c) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by the
Designated Company or any Restricted Subsidiary (excluding guarantees of such
transferor Restricted Subsidiary of obligations (other than the principal of,
and interest on, Indebtedness) pursuant to Standard Securitization Undertakings
and guarantees by the Securitization Entity), (ii) is recourse to or obligates
the Designated Company or any Restricted Subsidiary (other than the
Securitization Entity) in any way other than pursuant to Standard Securitization
Undertakings or (iii) subjects any property or asset of the Designated Company
or any Restricted Subsidiary (other than the Securitization Entity), directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings and other than any interest in
the Receivables and Related Security being financed (whether in the form of any
equity interest in such assets or subordinated indebtedness payable primarily
from such financed assets) retained or acquired by the transferor Restricted
Subsidiary, (d) to which none of the Designated Company nor any Restricted
Subsidiary has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results
and (e) with which none of Holdings, the Designated Company nor any Restricted
Subsidiary of the Designated Company (nor, on and after the Specified AV
Minerals Joinder Date, AV Minerals) has any material contract, agreement,
arrangement or understanding other than those customary for a Qualified
Securitization Transaction and, in any event, on terms no less favorable to
Holdings, the Designated Company or such Restricted Subsidiary (or, on and after
the Specified AV Minerals Joinder Date, AV Minerals) than those that might be
obtained at the time from Persons that are not Affiliates of Holdings, the
Designated Company or such Restricted Subsidiary. Any such designation by the
Board of Directors shall be evidenced to the Administrative Agent by providing
the Administrative Agent with a certified copy of the resolution of the Board of
Directors giving effect to such designation and an Officer’s Certificate
certifying that such designation complied with the foregoing conditions.
“Security Agreement” shall mean each U.S. Security Agreement, each Canadian
Security Agreement, each U.K. Security Agreement, each Swiss Security Agreement,
each German Security Agreement, each Irish Security Agreement, each Brazilian
Security Agreement, each Belgian Security Agreement, each Dutch Security
Agreement, each French Security


127


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Agreement, each Dubai Security Agreement, and each other Security Agreement
entered into pursuant to Section 5.11(b), individually and collectively, as the
context may require.
“Security Agreement Collateral” shall mean all property pledged or granted as
Collateral pursuant to any Security Agreement (a) on the Closing Date or (b)
thereafter pursuant to Section 5.11.
“Security Documents” shall mean each Security Agreement, the Mortgages, any
Security Trust Deed, and each other security document, deed of trust, charge or
pledge agreement delivered in accordance with applicable local or foreign law to
grant a valid, perfected security interest in any property as Collateral for the
Secured Obligations, and all UCC or other financing statements or financing
change statements, control agreements, bailee notification letters, or
instruments of perfection required by this Agreement, any Security Agreement,
any Mortgage or any other such security document, charge or pledge agreement to
be filed with respect to the security interests in property and fixtures created
pursuant to any Security Agreement or any Mortgage and any other document or
instrument utilized to pledge or grant or purport to pledge or grant a security
interest or lien on any property as Collateral for the Secured Obligations or to
perfect, obtain control over or otherwise protect the interest of the Collateral
Agent therein.
“Security Trust Deed” shall mean any security trust deed to be executed by,
among others, the Collateral Agent, the Administrative Agent and any Loan Party
granting security over U.K., Irish or Hong Kong assets of any Loan Party.
“Senior Note Agreements” shall mean (a) the Indenture, dated as of January 16,
2020, by and among the U.S. Issuer, the guarantors from time to time party
thereto, and Regions Bank, as trustee, and (b) the Indenture, dated as of
September 14, 2016, by and among Novelis Corporation, the guarantors from time
to time party thereto, and Regions Bank, as trustee, in each case pursuant to
which the applicable Senior Notes were issued.
“Senior Note Documents” shall mean the Senior Notes, the Senior Note Agreements,
the Senior Note Guarantees and all other documents executed and delivered with
respect to the Senior Notes or the Senior Note Agreements.
“Senior Note Guarantees” shall mean the guarantees of the Loan Parties (other
than Novelis Corporation) pursuant to the Senior Note Agreements.
“Senior Notes” shall mean Novelis Corporation’s 4.75% Senior Notes due 2030 and
5.875% Senior Notes due 2026, each issued pursuant to the applicable Senior Note
Agreements, and any senior notes issued pursuant to a Permitted Refinancing of
the Senior Notes (and any Registered Equivalent Notes).
“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt, Permitted Second Priority Refinancing Debt,
Additional Senior Secured Indebtedness or Junior Secured Indebtedness, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such


128


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.
“Senior Secured Net Leverage Ratio” shall mean, with respect to any date of
determination (the “Calculation Date”), the ratio of (a) Consolidated Total Net
Debt as of the Calculation Date (other than any portion of Consolidated Total
Net Debt that is unsecured or is secured solely by Liens that are subordinated
to the Liens securing the Pari Passu Secured Obligations pursuant to the
Intercreditor Agreement) (it being understood that Indebtedness under the Loan
Documents which constitutes Consolidated Total Net Debt will be included in the
Senior Secured Net Leverage Ratio) to (b) Consolidated EBITDA for the Test
Period most recently ended prior to the Calculation Date for which financial
information has been delivered to the Administrative Agent and the Lenders
pursuant to Section 5.01(a) or (b).
“Series of Cash Neutral Transactions” shall mean any series of Investments,
incurrences of Indebtedness, Asset Sales in the form of transfers of
intercompany promissory notes and Equity Interests or similar instruments and/or
Dividends solely among Companies; provided that (i) the amount of cash or Cash
Equivalents transferred by any Company (each such Company, an “Initiating
Company”) to another Company in such Series of Cash Neutral Transactions is not
greater than the amount of cash or Cash Equivalents received by such Initiating
Company in such Series of Cash Neutral Transactions less reasonable transaction
expenses and taxes (which cash and Cash Equivalents must be received by such
Initiating Company within three Business Days of the initiation of such Series
of Cash Neutral Transactions), (ii) any Collateral (including cash or Cash
Equivalents of any Loan Party involved in such Series of Cash Neutral
Transactions) shall remain subject to a perfected security interest of the
Collateral Agent, and the validly, perfection and priority of such security
interest shall not be impaired by or in connection with such Series of Cash
Neutral Transactions, (iii) no more than $50,000,000 in aggregate of cash or
Cash Equivalents may be held by Companies that are not Loan Parties in
connection with transfers from Loan Parties as part of such Series of Cash
Neutral Transactions (and any such Company that is not a Loan Party may not
retain any of such cash or Cash Equivalents after giving effect to the Cash
Neutral Transactions), (iv) the fair market value of the assets (other than cash
or Cash Equivalents) that may be held by Companies that are not Loan Parties in
connection with transfers from Loan Parties as part of such Series of Cash
Neutral Transactions may not exceed $50,000,000 in the aggregate and (v) the
ownership interests of any Unrestricted Grantor in any of its Subsidiaries may
not be reduced as a result thereof.
“Settlement” has the meaning assigned to such term in Section 2.17(c).
“Settlement Date” has the meaning assigned to such term in Section 2.17(c).
“Significant Event of Default” shall mean any Event of Default under Section
8.01(a), (b), (g) or (h).
“Similar Business” shall mean any business conducted by the Designated Company
and the other Loan Parties on the Closing Date as described in the Confidential
Information


129


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Memorandum (or, in the good faith judgment of the Board of Directors of the
Designated Company, which is substantially related thereto or is a reasonable
extension thereof).
“SL Scheme” shall mean the Syndicated Loan relief scheme as described in the HM
Revenue & Customs Guidelines dated September 2010 and administered by HM Revenue
& Customs’ Centre for Non-Residents.
“Specified Aleris Hedging Agreements” shall mean Hedging Agreements with Aleris
or any of its Subsidiaries that are required to be secured by a Lien on any
assets of Aleris or any of its Subsidiaries, in each case other than solely as a
result of the designation of any counterparty thereto as a “Secured Hedge
Provider” in accordance with the terms of the Term Loan Credit Agreement.
“Specified Aleris German Subsidiary” shall mean, on and after the Aleris
Acquisition Closing Date, Aleris Germany.
“Specified Aleris Subsidiaries” shall mean, after giving effect to the Aleris
Acquisition, each direct or indirect Subsidiary of Aleris that (a) becomes a
Borrower on the Aleris Acquisition Closing Date in accordance with Section 7 of
Amendment No. 2 (as amended or otherwise modified by Amendment No. 4), becomes a
German Borrower or a Swiss Borrower pursuant to Section 5.11 following the
Aleris Acquisition Closing Date, or becomes a Borrower pursuant to Section 2.20,
or (b) directly or indirectly owns one or more Subsidiaries described in clause
(a) above; provided, however, each of Aleris Asia Pacific Limited, a Hong Kong
limited liability company and Aleris Rolled Products Mexico, S. de R.L. de C.V.
shall not constitute Specified Aleris Subsidiaries.
“Specified Aleris U.S. Subsidiary” shall mean, on and after the Aleris
Acquisition Closing Date, each Wholly Owned Subsidiary of the Designated Company
organized under the laws of the United States or any state thereof or the
District of Columbia that was a Subsidiary of Aleris on the Aleris Acquisition
Closing Date, other than a Person that became a U.S. Borrower or an Individual
Aleris U.S. Borrower on the Aleris Acquisition Closing Date.
“Specified Asset Sale” shall mean any Asset Sale under Section 6.06 (Asset
Sales) by any Company that is not organized in a Principal Jurisdiction to the
extent that the book value of the Revolving Priority Collateral subject to such
Asset Sale does not exceed 25% of the total consideration for such Asset Sale.
“Specified Equity Contribution” shall mean any cash contribution to the common
equity of Holdings and/or any purchase or investment in an Equity Interest of
Holdings other than Disqualified Capital Stock constituting a “Specified Equity
Contribution” pursuant to Section 8.04 of the Term Loan Credit Agreement (or any
similar term in any Term Loan Credit Agreement Refinancing Indebtedness).
“Specified Holders” shall mean Hindalco and its Affiliates.


130


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Specified Incremental Commitments” shall, subject to Section 2.01(b), have the
meaning assigned to such term in Amendment No. 2. The aggregate amount of the
Lenders’ Specified Incremental Commitments on the Amendment No. 2 Effective Date
is $500,000,000. The Specified Incremental Commitments shall not reduce the
amount available under Section 2.23.
“Specified Incremental Commitment Availability Date” shall mean the earlier of
(a) the Aleris Acquisition Closing Date and (b) the date that is 6 months after
the Amendment No. 2 Effective Date, in the case of this clause (b), so long as
the conditions precedent in Section 8 of Amendment No. 2 are satisfied (or
waived in accordance with the terms hereof).
“Specified Transaction” shall mean, with respect to any period, any Permitted
Acquisition (other than Permitted Acquisitions where the amount of the
Acquisition Consideration plus the fair market value of any Equity Interests
which constitutes all or a portion of the purchase price is less than
$15,000,000), Asset Sales (other than any dispositions in the ordinary course of
business and dispositions where the fair market value of the assets disposed of
is less than $15,000,000), Dividend, designation or redesignation of a
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary, incurrence
or prepayment of Indebtedness (including any transaction under Section 6.11),
any Incremental Term Loan or Revolving Credit Commitment increase that by the
terms of this Agreement requires compliance on a Pro Forma Basis with a test or
covenant hereunder or requires such test or covenant (or a component of such
test or covenant) to be calculated on a “Pro Forma Basis” or a “Pro Forma Basis
(Leverage)”.
“Spot Selling Rate” shall mean, as determined by the Administrative Agent on any
day, the rate offered in the foreign exchange market for the purchase of the
applicable currency with Dollars at the end of the preceding day, as such rate
is published by Bloomberg for such day or, if no such rate is published by
Bloomberg, then as offered through the foreign exchange trading office of the
Administrative Agent or another financial institution on such day.
“Standard Factoring Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by any Restricted Subsidiary that are
negotiated in good faith at arm’s length in a Receivables factoring transaction
so long as none of the same constitute Indebtedness, a Contingent Obligation
(other than in connection with an obligation to repurchase receivables that do
not satisfy related representations and warranties) or otherwise require the
provision of credit support in excess of customary credit enhancement
established upon entering into such Receivables factoring transaction negotiated
in good faith at arm’s length.
“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by any Restricted Subsidiary that are
negotiated in good faith at arm’s length in a Receivables securitization
transaction so long as none of the same constitute Indebtedness, a Contingent
Obligation (other than in connection with an obligation to repurchase
receivables that do not satisfy related representations and warranties) or
otherwise require the provision of credit support in excess of customary credit
enhancement established upon entering into such Receivables securitization
transaction negotiated in good faith at arm’s length.


131


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Standby Letter of Credit” shall mean any standby letter of credit or similar
instrument issued for the purpose of supporting obligations of Holdings or any
of its Subsidiaries not prohibited by this Agreement.
“Statutory Reserves” shall mean (a) for any Interest Period for any Eurocurrency
Borrowing in Dollars, the average maximum rate at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained
during such Interest Period under Regulation D by member banks of the United
States Federal Reserve System in New York City with deposits exceeding
$1,000,000,000 against “Eurocurrency liabilities” (as such term is used in
Regulation D), (b) for any Interest Period for any portion of a Borrowing in
GBP, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves), if any, are in effect on such day for
funding in GBP maintained by commercial banks which lend in GBP, (c) for any
Interest Period for any portion of a European Swingline Borrowing in Swiss
francs, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves), if any, are in effect on such day for
funding in Swiss francs maintained by commercial banks which lend in Swiss
francs or (d) for any Interest Period for any portion of a Borrowing in euros,
the average maximum rate at which reserves (including any marginal, supplemental
or emergency reserves), if any, are in effect on such day for funding in euros
maintained by commercial banks which lend in euros. Eurocurrency Borrowings and
EURIBOR Borrowings shall be deemed to constitute Eurocurrency liabilities and to
be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
Lender under Regulation D.
“Sub-Class,” when used in reference to any Revolving Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are U.S. Revolving
Loans, U.K. Revolving Loans, German Revolving Loans or Swiss Revolving Loans.
“Subordinated Indebtedness” shall mean Indebtedness of a Loan Party that is
subordinated by its terms (including pursuant to the terms of any subordination
agreement, intercreditor agreement, or otherwise) in right of payment to the
Obligations of such Loan Party.
“Subordinated Lien Secured Obligations” shall mean “Subordinated Lien Secured
Obligations” as defined in the Intercreditor Agreement.
“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any corporation, limited liability company, association or other business
entity of which securities or other ownership interests representing more than
50% of the voting power of all Equity Interests entitled (without regard to the
occurrence of any contingency) to vote in the election of the Board of Directors
thereof are, as of such date, owned, controlled or held by the parent and/or one
or more subsidiaries of the parent, (ii) any partnership (a) the sole general
partner or the managing general partner of which is the parent and/or one or
more subsidiaries of the parent or (b) the only general partners of which are
the parent and/or one or more subsidiaries of the parent and (iii) any other
person that is otherwise Controlled by the parent and/or one or more
subsidiaries of the parent. Unless the context requires otherwise, “Subsidiary”
refers to a Subsidiary of Holdings (and, on and after the Specified AV Minerals
Joinder Date, AV Minerals).


132


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Notwithstanding the foregoing, Logan (A) shall not be treated as a Subsidiary
hereunder or under the other Loan Documents unless it qualifies as a Subsidiary
under clause (i) of this definition and (B) (i) except as set forth in clause
(ii) below, Ulsan JV Subsidiary shall not be treated as a Subsidiary hereunder
or under the other Loan Documents at any time that (x) Holdings directly or
indirectly owns Equity Interests in Ulsan JV Subsidiary and (y) Holdings or any
of its Subsidiaries has the right to elect no more than half of the directors of
Ulsan JV Subsidiary and (ii) regardless of whether Ulsan JV Subsidiary is a
Subsidiary, the financial results of Ulsan JV Subsidiary shall be included in
all consolidated financial results of Novelis Inc. and its Subsidiaries to the
extent Novelis Inc. consolidates the results of Ulsan JV Subsidiary in its
financial statements in accordance with U.S. GAAP; provided that the
proportionate interest of the Ulsan Joint Venture Partner in the Ulsan JV
Subsidiary and any liability of the Ulsan JV Subsidiary to pay Distributions to
the Ulsan Joint Venture Partner with respect to such proportionate interest
shall be excluded for the purposes of all financial definitions under this
Agreement.
“Subsidiary Guarantor” shall mean each Restricted Subsidiary listed on
Schedule 1.01(b) to Amendment No. 2, and each other Restricted Subsidiary that
is or becomes a party to this Agreement as a Subsidiary Guarantor pursuant to
Section 5.11 or otherwise.
“Successor Holdings” shall have the meaning assigned to such term in the
definition of “Permitted Holdings Amalgamation”.
“Successor Canadian Borrower” shall have the meaning assigned to such term in
the definition of “Permitted Holdings Amalgamation”.
“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii)
current as of a date which shows all exterior construction on the site of such
Mortgaged Property or any easement, right of way or other interest in the
Mortgaged Property has been granted or become effective through operation of law
or otherwise with respect to such Mortgaged Property which, in either case, can
be depicted on a survey, unless otherwise acceptable to the Collateral Agent,
(iii) certified by the surveyor (in a manner reasonably acceptable to the
Administrative Agent) to the Administrative Agent, the Collateral Agent and the
Title Company, (iv) complying in all respects with the minimum detail
requirements of the American Land Title Association (or the local equivalent) as
such requirements are in effect on the date of preparation of such survey and
(v) sufficient for the Title Company to remove all standard survey exceptions
from the title insurance policy (or commitment) relating to such Mortgaged
Property and issue the endorsements of the type required by Section 4.01(o)(iii)
or (b) otherwise reasonably acceptable to the Collateral Agent.
“Surviving Aleris Debt” shall mean, to the extent outstanding on the Aleris
Acquisition Closing Date after giving effect to the Aleris Acquisition,
Indebtedness incurred by one or more Companies organized under the laws of the
People’s Republic of China that is not a Loan Party pursuant to the terms of the
non-recourse multi-currency secured term loan facilities and the revolving
facilities of Aleris Aluminum (Zhenjiang) Co., Ltd., in each case, as in effect
on the Aleris Acquisition Closing Date.


133


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Surviving Swiss Borrower” shall mean on and after the date of the Swiss Merger,
the surviving or resulting Person thereof, solely to the extent such Person has
complied with the Specified Borrower Merger Requirements.
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swingline Conditions” shall mean (a) the aggregate principal amount of U.S.
Swingline Loans shall not exceed $70,000,000 (or, on and after the Specified
Incremental Commitment Availability Date, $80,000,000), and (b) the aggregate
principal amount of European Swingline Loans shall not exceed the European
Swingline Commitment.
“Swingline Exposure” shall mean at any time the sum of (a) U.S. Swingline
Exposure plus (b) European Swingline Exposure.
“Swingline Lender” shall mean, individually and collectively, as the context may
require, the U.S. Swingline Lender and the European Swingline Lender.
“Swingline Loan” shall mean any loan made by a Swingline Lender pursuant to
Section 2.17.
“Swiss BorrowersBorrower” shall mean (a) (i) prior to the Swiss Merger, Novelis
AG or (iib) thereafter, the Surviving Swiss Borrower, and (b) on and after the
Aleris Acquisition Closing Date following the consummation of the Aleris
Acquisition and the satisfaction of the requirements set forth in Section 5.11
and (if applicable) Section 7 of Amendment No. 2 (as amended or otherwise
modified by Amendment No. 4) with respect to such Subsidiary, Aleris
Switzerland..
“Swiss Borrowing Base” shall mean, for each Swiss Borrower at any time, an
amount equal to the sum of the Dollar Equivalent of, without duplication:
(i)    the book value of suchthe Swiss Borrower’s Eligible Swiss Accounts (other
than Eligible Small Customer German Accounts), multiplied by the advance rate of
85% (70% in the case of Polish Accounts not meeting the Credit Insurance
Requirement), plus
(ii)    the book value of suchthe Swiss Borrower’s Eligible Small Customer
German Accounts, multiplied by the “Applicable Percentage” (as defined in the
Initial German Receivables Purchase Agreement), multiplied by the advance rate
of 85% (70% in the case of Polish Accounts not meeting the Credit Insurance
Requirement), plus
(iii)    the book value of suchthe Swiss Borrower’s Eligible Swiss Purchased
Accounts, multiplied by an advance rate of up to 85%, to be determined by the
Administrative Agent in its sole discretion, plus


134


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(iv)    the lesser of (i) the advance rate of 75% of the Cost of suchthe Swiss
Borrower’s Eligible Swiss Inventory, or (ii) the advance rate of 80% of the Net
Recovery Cost Percentage multiplied by the Cost of suchthe Swiss Borrower’s
Eligible Swiss Inventory, minus
(v)    any Reserves established from time to time by the Administrative Agent
with respect to suchthe Swiss Borrower’s Swiss Borrowing Base in accordance with
Section 2.01(d) and the other terms of this Agreement;
provided, however, that during the Aleris Deemed Borrowing Base Period, solely
to the extent that Aleris Switzerland has satisfied the Aleris Deemed Borrowing
Base Collateral Conditions, Aleris Switzerland's Swiss Borrowing Base shall be
equal to the lesser of:
(a) Aleris Switzerland's Deemed Borrowing Base Allocation in effect at such
time; and
(b) the sum of the Dollar Equivalent of, without duplication:
(i) 50% of the aggregate gross Accounts of Aleris Switzerland (for the purpose
of this clause (i), excluding all Accounts that would not constitute Eligible
Accounts under clause (xxxv) of the definition of Eligible Accounts); minus
(ii) any Reserves established from time to time by the Administrative Agent with
respect to Aleris Switzerland's Swiss Borrowing Base in accordance with Section
2.01(d) and the other terms of this Agreement;
provided, further, that if the Administrative Agent has not received Acceptable
Collateral Diligence in respect of Aleris Switzerland on or prior to the date
that is 90 days after the Aleris Acquisition Closing Date, then following such
date until the date that the Administrative Agent receives Acceptable Collateral
Diligence in respect of Aleris Switzerland, Aleris Switzerland's Swiss Borrowing
Base shall be deemed to be zero;
provided, further, that in no event shall the sum of (a) the aggregate amount of
the German Borrowing Bases for all German Borrowers available in respect of
Eligible German Inventory, plus (b) the aggregate amount of the Swiss Borrowing
Bases for all Swiss BorrowersBase available in respect of Eligible Swiss
Inventory, exceed the greater of (A) $175,000,000 (or, on and after the Aleris
Acquisition Closing Date, $225,000,000) and (B) 20% of the Total Gross Borrowing
Base.
EachThe Swiss Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate theretofore delivered to the
Administrative Agent with such adjustments as Administrative Agent deems
appropriate in its Permitted Discretion to assure that suchthe Swiss Borrowing
Base is calculated in accordance with the terms of this Agreement. Aleris
Switzerland's Deemed Borrowing Base Allocation at any time shall be determined
by reference to the most recent Borrowing Base Certificate or other certificate
theretofore delivered to the Administrative Agent, or in any certificate
delivered to the Administrative Agent pursuant


135


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



to the last paragraph of Section 9.03, with such adjustments as Administrative
Agent deems appropriate in its Permitted Discretion to assure that the Borrowing
Base of Aleris Switzerland is calculated in accordance with the terms of this
Agreement.
“Swiss francs” or “CHF” shall mean lawful money of Switzerland.
“Swiss Franc Denominated Loan” shall mean each European Swingline Loan
denominated in Swiss francs at the time of the incurrence thereof.
“Swiss Guarantor” shall mean each Restricted Subsidiary of the Designated
Company organized in Switzerland party hereto as a Guarantor, and each other
Restricted Subsidiary of the Designated Company organized in Switzerland that
becomes a Guarantor pursuant to the terms hereof.
“Swiss Loan Party” shall mean athe Swiss Borrower or a Swiss Guarantor.
“Swiss Non-Qualifying Bank” shall mean a (Swiss or non-Swiss) Person that does
not qualify as a Swiss Qualifying Bank.
“Swiss Qualifying Bank” shall mean a (Swiss or non-Swiss) financial institution
which (i) qualifies as a bank pursuant to the banking laws in force in its
country of incorporation, (ii) carries on a true banking activity in such
jurisdiction as its main purpose, and (iii) has personnel, premises,
communication devices and decision-making authority of its own, all as per the
guidelines of the Swiss Federal Tax Administration No. S-02.122.1(4.99), No.
34(07.11), S-02-123(9.86), No. S-02.128(1.2000) and No. S-02.130.1(4.99) or
legislation or guidelines addressing the same issues which are in force at such
time.
“Swiss Revolving Exposure (Individual)” shall mean, for each Swiss Borrower
individually, with respect to any Lender at any time, the Dollar Equivalent of
the aggregate principal amount at such time of all outstanding Swiss Revolving
Loans of such Lender made to such Swiss Borrower, plus the Dollar Equivalent of
the aggregate amount at such time of such Lender's LC Exposure applicable to
Letters of Credit issued for the account of such Swiss Borrower, plus the Dollar
Equivalent of the aggregate amount at such time of such Lender's European
Swingline Exposure applicable each European Swingline Loan made to such Swiss
Borrower.
“Swiss Revolving Exposure (Total)” shall mean, with respect to any Lender at any
time, the Dollar Equivalent of the aggregate principal amount at such time of
all outstanding Swiss Revolving Loans of such Lender made to allthe Swiss
Borrowers taken as a wholeBorrower, plus the Dollar Equivalent of the aggregate
amount at such time of such Lender’s LC Exposure applicable to Letters of Credit
issued for the account of anythe Swiss Borrower, plus the Dollar Equivalent of
the aggregate amount at such time of such Lender’s European Swingline Exposure
applicable to each European Swingline Loan made to athe Swiss Borrower.
“Swiss Revolving Loan” shall have the meaning assigned to such term in Section
2.01(a).


136


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Swiss Security Agreement” shall mean, collectively (i) any Security Agreement,
including all subparts thereto, among any Swiss Loan Parties (and such other
Persons as may be party thereto) and the Collateral Agent for the benefit of the
Secured Parties, (ii) each pledge agreement, mortgage, security agreement,
guarantee or other agreement that is entered into by any Swiss Loan Party or any
Person who is the holder of Equity Interests in any Swiss Loan Party in favor of
the Collateral Agent and/or the Term Loan Collateral Agent in its capacity as
agent for the Secured Parties pursuant to the terms of the Intercreditor
Agreement and the other Loan Documents, and (iii) any other pledge agreement,
mortgage, security agreement or other agreement entered into pursuant to the
terms of the Loan Documents, in the case of each of clauses (i), (ii) and (iii),
that is governed by the laws of Switzerland (or any subdivision thereof),
securing the Secured Obligations, and entered into pursuant to the terms of this
Agreement or any other Loan Document, as the same may be amended, restated or
otherwise modified from time to time.
“Swiss Seller” shall mean Novelis Switzerland, a company organized under the
laws of Switzerland, and any other Subsidiary Guarantor that is a Restricted
Grantor organized in Switzerland (including each in its roles as seller and
collection agent under a Receivables Purchase Agreement governed by the laws of
Switzerland).
“Swiss Swingline Exposure” shall mean at any time the aggregate principal amount
at such time of all outstanding Swiss Swingline Loans. The Swiss Swingline
Exposure of any Revolving Lender at any time shall equal its Pro Rata Percentage
of the aggregate Swiss Swingline Exposure at such time.
“Swiss Swingline Loan” shall mean any loan made by the European Swingline Lender
to the European Administrative Borrower pursuant to Section 2.17. For the
avoidance of doubt, Swiss Swingline Loans shall include Overadvances made as
Swiss Swingline Loans.
“Swiss Withholding Tax” shall mean any withholding tax in accordance with the
Swiss Federal Statute on Anticipatory Tax of 13 October 1965 (Bundesgesetz uber
die Verrechnungssteuer) and any successor provision, as appropriate.
“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease. It is understood
that no lease that would be treated as an operating lease under U.S. GAAP as in
effect on the Closing Date shall be treated as a Synthetic Lease Obligation
solely due to changes in U.S. GAAP following the Closing Date.
“TARGET2” shall mean the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system that utilizes a single shared platform and which
was launched on November 19, 2007 (or any successor payment system).
“TARGET Day” shall mean any day on which TARGET2 is open for the settlement of
payments in Euro.
“Tax Deduction” has the meaning assigned to such term in Section 2.15(i).


137


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, payroll, social security, employment and unemployment
taxes, assessments, fees or other charges imposed by any Taxing Authority,
including any interest, additions to tax or penalties applicable thereto. For
greater certainty it shall further be specified that Taxes shall also include
any federal, cantonal and municipal direct taxes levied at source in Switzerland
as per Article 51 § 1 lit. d and Article 94 of the Swiss Federal Direct Tax Act
of December 14, 1990 and as per Article 21 § 2 lit. a and Article 35 § lit. e of
the Swiss Federal Harmonization Direct Tax Act of December 14, 1990.
“Taxing Authority” shall mean any Governmental Authority of any jurisdiction or
political subdivision thereof with the authority to impose, assess, and collect
Taxes and engage in activities of a similar nature with respect to such Taxing
Authority.
“Ten Non-Bank Regulations” shall mean the regulations pursuant to the guidelines
No. S-02.122.1(4.99), No. S-02.128(1.2000) and No. S-02.130.1(4.99) of the Swiss
Federal Tax Administration (or legislation or guidelines addressing the same
issues which are in force at such time) pursuant to which the aggregate number
of Lenders of the Swiss BorrowersBorrower under this Agreement which are not
Swiss Qualifying Banks shall not at any time exceed ten.
“Term Loan Administrative Agent” shall mean Bank of America, in its capacity as
administrative agent under the Term Loan Credit Agreement, and its successors
and assigns in such capacity.
“Term Loan Collateral Agent” shall mean Bank of America, in its capacity as
collateral agent under the Term Loan Credit Agreement, and its successors and
assigns in such capacity.
“Term Loan Credit Agreement” shall mean (i) that certain credit agreement, dated
as of January 10, 2017, among the Loan Parties party thereto, the lenders party
thereto, Standard Chartered Bank, as administrative agent and as collateral
agent for the Term Loan Secured Parties, as amended by amendment no. 1 thereto,
dated as of September 14, 2017, as further amended by amendment no. 2 thereto,
dated as of November 20, 2018, as further amended by the increase joinder
amendment thereto, dated as of December 18, 2018, and as further amended,
restated, supplemented, increased or modified from time to time (including any
increase permitted pursuant to Section 2.23 of the Term Loan Credit Agreement or
any similar provision in any Term Loan Credit Agreement Refinancing
Indebtedness) to the extent not prohibited by this Agreement or the
Intercreditor Agreement and (ii) any other credit agreement, loan agreement,
note agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any indebtedness or other financial
accommodation that has been incurred to extend (subject to the limitations set
forth herein and in the Intercreditor Agreement) or refinance in whole or in
part the indebtedness and other obligations outstanding under the (x) credit
agreement referred to in clause (i) or (y) any subsequent Term Loan Credit
Agreement, in each case which constitutes a Permitted Term Loan Facility
Refinancing with respect to the Term Loans, unless such agreement or instrument
expressly provides that it is not


138


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



intended to be and is not a Term Loan Credit Agreement hereunder. Any reference
to the Term Loan Credit Agreement hereunder shall be deemed a reference to any
Term Loan Credit Agreement then in existence.
“Term Loan Credit Agreement Refinancing Indebtedness” means (a) Permitted First
Priority Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c)
Permitted Unsecured Refinancing Debt or (d) Indebtedness incurred pursuant to a
“Refinancing Amendment” (as defined in the Term Loan Credit Agreement), in each
case, issued, incurred or otherwise obtained (including by means of the
extension or renewal of existing Indebtedness) in exchange for, or to extend,
renew, replace or refinance, in whole or part, existing Term Loans (including
any successive Term Loan Credit Agreement Refinancing Indebtedness) (“Refinanced
Debt”); provided that (i) such extending, renewing or refinancing Indebtedness
is in an original aggregate principal amount not greater than the aggregate
principal amount of the Refinanced Debt, (ii) such Indebtedness has a later
maturity and a Weighted Average Life to Maturity equal to or greater than the
Refinanced Debt, and (iii) such Refinanced Debt shall be repaid, defeased or
satisfied and discharged, and all accrued interest, fees and premiums (if any)
in connection therewith shall be paid, on the date such Term Loan Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained.
“Term Loan Documents” shall mean the Term Loan Credit Agreement and the other
Loan Documents as defined in the Term Loan Credit Agreement and any
corresponding term in any successor Term Loan Credit Agreement permitted hereby,
including the mortgages and other security documents, guaranties and the notes
issued thereunder.
“Term Loan Incremental Equivalent Indebtedness” shall mean Indebtedness
permitted under the Term Loan Credit Agreement in lieu of incremental Term Loans
thereunder; provided that (i) the terms of such Indebtedness are governed by
agreements other than the Term Loan Documents, and (ii) such Indebtedness would
have met the requirements of either the definition of “Permitted First Priority
Refinancing Debt”, the definition of “Permitted Second Priority Refinancing
Debt”, or the definition of “Permitted Unsecured Refinancing Debt”, if such
Indebtedness had been incurred to refinance outstanding Incremental Term Loans
(with each reference to “Refinanced Debt” contained (or referred to) in such
definitions being deemed to refer to the then outstanding Term Loans).
“Term Loan Obligations” shall mean the Term Loans and the guarantees by the Loan
Parties under the Term Loan Documents.
“Term Loan Revolver Cap” shall mean the “Maximum Revolving Credit Facility
Amount” (as defined in the Term Loan Credit Agreement from time to time) or, if
the Term Loan Credit Agreement is no longer in effect, the maximum aggregate
principal amount of Indebtedness under the Loan Documents permitted pursuant to
any Permitted Term Loan Facility Refinancing, or the documents governing any
Indebtedness permitted under Section 6.01 that was incurred to refinance, or in
exchange for, any Term Loans or any Permitted Term Loan Facility Refinancing, in
each case whether a fixed figure or as determined pursuant to a formula.


139


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Term Loans” shall mean, collectively, the “Loans,” “Incremental Term Loans” and
the “Other Term Loans”, each as defined in the Term Loan Credit Agreement (or
any similar term in any Term Loan Credit Agreement Refinancing Indebtedness).
“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
the Designated Company then last ended (in each case taken as one accounting
period).
“Title Company” shall mean any title insurance company as shall be retained by
the Designated Company and reasonably acceptable to the Administrative Agent.
“Title Policy” shall mean a policy of title insurance (or marked up title
insurance commitment having the effect of a policy of title insurance) insuring
the Lien of such Mortgage as a valid, perfected mortgage Lien on the Mortgaged
Property and fixtures described therein having the priority specified in the
Intercreditor Agreement in the amount equal to not less than 115% of the fair
market value of such Mortgaged Property and fixtures, which policy (or such
marked-up commitment) shall (A) be issued by the Title Company, (B) to the
extent necessary, include such reinsurance arrangements (with provisions for
direct access, if necessary) as shall be reasonably acceptable to the Collateral
Agent, (C) contain a “tie-in” or “cluster” endorsement, if available under
Applicable Law (i.e., policies which insure against losses regardless of
location or allocated value of the insured property up to a stated maximum
coverage amount), (D) have been supplemented by such endorsements (or where such
endorsements are not available, opinions of special counsel, architects or other
professionals reasonably acceptable to the Collateral Agent) as shall be
reasonably requested by the Administrative Agent (including endorsements on
matters relating to usury, first loss, last dollar, zoning, contiguity,
revolving credit, doing business, non-imputation, public road access, survey,
variable rate, environmental lien, subdivision, mortgage recording tax, separate
tax lot, revolving credit, and so-called comprehensive coverage over covenants
and restrictions), and (E) contain no exceptions to title other than exceptions
acceptable to the Collateral Agent, it being acknowledged that Permitted Liens
of the type described in Section 6.02(a), 6.02(b), 6.02(d), 6.02(f) (clause (x)
only), 6.02(g), and 6.02(k) shall be acceptable.
“Total Adjusted Borrowing Base” shall mean, at any time, the sum of (i) the U.S.
Borrowing Base at such time, plus (ii) the Canadian Borrowing Base at such time,
plus (iii) the lesser of (A) the U.K. Borrowing Base and (B) 50% of the
aggregate Revolving Commitments, minus (without duplication) (iv) Reserves
against the Total Borrowing Base or any component thereof (other than each
German Borrower’s German Borrowing Base and each Swiss Borrower'sthe Swiss
Borrowing Base).
“Total Adjusted Borrowing Base (German)” shall mean, at any time, the sum of (i)
the U.S. Borrowing Base at such time, plus (ii) the Canadian Borrowing Base at
such time, plus (iii) the lesser of (A)(I) the U.K. Borrowing Base plus (II)
each Swiss Borrower'sthe Swiss Borrowing Base and (B) 50% of the aggregate
Revolving Commitments, minus (without duplication) (iv) Reserves against the
Total Borrowing Base or any component thereof (other than the German Borrowing
Base).


140


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Total Adjusted Borrowing Base (Swiss)” shall mean, at any time, the sum of (i)
the U.S. Borrowing Base at such time, plus (ii) the Canadian Borrowing Base at
such time, plus (iii) the lesser of (A)(I) the U.K. Borrowing Base plus (II)
each German Borrower’s German Borrowing Base and (B) 50% of the aggregate
Revolving Commitments, minus (without duplication) (iv) Reserves against the
Total Borrowing Base or any component thereof (other than the Swiss Borrowing
Base).
“Total Adjusted Revolving Exposure” shall mean, at any time, (i) the Total
Revolving Exposure at such time minus (ii) the Aggregate Total German Revolving
Exposure at such time minus (iii) the Aggregate Total Swiss Revolving Exposure
at such time minus the Aggregate Total Individual Aleris U.S. Revolving Exposure
at such time.
“Total Adjusted Revolving Exposure (German)” shall mean, at any time, the Total
Revolving Exposure at such time minus the Aggregate Total German Revolving
Exposure at such time minus the Aggregate Total Individual Aleris U.S. Revolving
Exposure at such time.
“Total Adjusted Revolving Exposure (Swiss)” shall mean, at any time, the Total
Revolving Exposure at such time minus the Aggregate Total Swiss Revolving
Exposure at such time minus the Aggregate Total Individual Aleris U.S. Revolving
Exposure at such time.
“Total Borrowing Base” shall mean, at any time, the lesser of (i) the sum of (A)
the U.S. Borrowing Base at such time, plus (B) each Individual Aleris U.S.
Borrower’s U.S. Borrowing Base (Aleris) at such time, plus (C) the Canadian
Borrowing Base at such time, plus (D) the European Borrowing Base at such time,
minus (without duplication) (E) Reserves against the Total Borrowing Base or any
component thereof, and (ii) the Term Loan Revolver Cap; provided, that if the
Aleris Acquisition Closing Date occurs and the Administrative Agent has not
received the results of field examinations and appraisals of assets of each
Aleris Borrower in form and substance satisfactory to the Administrative Agent
(collectively, “Acceptable Collateral Diligence”) (which field examination and
inventory appraisal shall be at the sole expense of the Loan Parties and shall
not count against any limitations on reimbursement set forth herein or in any
other Loan Document), then, with respect to each Aleris Borrower, from and after
the Aleris Acquisition Closing Date until the earlier to occur of (i) the date
that the Administrative Agent has received Acceptable Collateral Diligence for
such Aleris Borrower and (ii) the date that is 90 days after the Aleris
Acquisition Closing Date (such period for such Aleris Borrower, its “Aleris
Deemed Borrowing Base Period”), each Aleris Borrower that satisfies the Aleris
Deemed Borrowing Base Collateral Conditions applicable to such Aleris Borrower
shall be permitted to include its assets to the applicable Borrowing Base for
such Aleris Borrower and the Total Borrowing Base, subject to the applicable
eligibility criteria, reserves, and the Term Loan Revolver Cap; provided that,
during the Aleris Deemed Borrowing Base Period, the portion of the Total
Borrowing Base attributable to the assets of such Aleris Borrowers shall be
equal to the lesser of:
(I) $400,000,000; and
(II) the sum of (w) 65% of the gross Accounts of the Additional U.S. Borrowers
(for the purpose of this clause (w), excluding all Accounts that would not
constitute Eligible


141


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Accounts under clause (xxxv) of the definition of Eligible Accounts), (x) 50% of
the aggregate gross Accounts of Aleris Switzerland, and the Additional German
Borrowers (for the purpose of this clause (x), excluding all Accounts that would
not constitute Eligible Accounts under clause (xxxv) of the definition of
Eligible Accounts), (y) 60% of the net book value of all Eligible Inventory of
the Additional U.S. Borrowers, and (z) 25% of the net book value of all Eligible
Inventory of the Additional German Borrower.
If the Administrative Agent has not received Acceptable Collateral Diligence in
respect of any Aleris Borrower on or prior to the date that is 90 days after the
Aleris Acquisition Closing Date, then following such date until the date that
the Administrative Agent receives Acceptable Collateral Diligence in respect of
such Aleris Borrower, each Borrowing Base and the Total Borrowing Base shall
exclude the assets of each Aleris Borrower for which Acceptable Collateral
Diligence has not been provided.
“Total Gross Borrowing Base” shall mean, at any time, the sum of (i) the U.S.
Borrowing Base at such time, plus (ii) the Canadian Borrowing Base at such time,
plus (iii) each Swiss Borrower'sthe Swiss Borrowing Base at such time, plus (iv)
the U.K. Borrowing Base at such time, plus (v) each German Borrower’s German
Borrowing Base at such time.
“Total Revolving Commitment” shall mean, at any time, the sum of the Revolving
Commitments of each of the Lenders at such time. For the avoidance of doubt, the
Specified Incremental Commitments shall not be included in the calculation of
Total Revolving Commitment until the Specified Incremental Commitment
Availability Date occurs.
“Total Revolving Exposure” shall mean, at any time, the sum of the Revolving
Exposure of each of the Lenders at such time.
“Transaction Documents” shall mean the Loan Documents and any Term Loan
Documents executed in connection therewith.
“Transactions” shall mean, collectively, the transactions to occur pursuant to
or in connection with the Transaction Documents, including (a) the execution and
delivery of the Loan Documents and the initial borrowings hereunder, and the
amendment and restatement of the Existing Credit Agreement pursuant to the terms
hereof and (b) the payment of all fees and expenses to be paid on or prior to
the Closing Date and owing in connection with the foregoing.
“Transfer Conditions” shall mean, with respect to any Asset Sale, (a) no Default
shall have occurred and be continuing both immediately before and immediately
after giving effect to such Asset Sale; (b) both immediately before and, on a
Pro Forma Basis (Leverage), immediately after giving effect to such Asset Sale,
the Senior Secured Net Leverage Ratio shall not be greater than 3.50 to 1.00, in
each case as of the last day of the four consecutive fiscal quarter period of
the Designated Company then last ended for which financial statements have been
(and are required to have been) delivered under Section 5.01(a) or (b); and (c)
such Asset Sale shall have been made for fair market value.
“Transferred Guarantor” shall have the meaning assigned to such term in Section
7.09.


142


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Treaty Lender” shall have the meaning assigned to such term in clause (C) of
the definition of “U.K. Qualifying Lender”.
“Tulip Conditions” shall mean (i) the Tulip Foundation directly owns 50% or less
of the Equity Interests of Aleris German GP Holdco; provided that, if at any
time after the Aleris Acquisition Closing Date the Tulip Foundation owns a
lesser percentage of the Equity Interests of Aleris German GP Holdco, then on
and after such date such ownership percentage may not be subsequently increased,
(ii) the Tulip Foundation shall not directly or indirectly receive the benefit
of any rights under the Organizational Documents of the Aleris German GP Holdco
or otherwise (including under any voting rights agreement or other contractual
arrangement), other than those in effect on the Amendment No. 4 Effective Date
or otherwise consented to in writing by the Administrative Agent in its sole
discretion, (iii) the Tulip Foundation shall not have any direct or indirect
rights to reduce or impair the value, validity or enforceability of the
Guarantee, the Foreign Guarantees, or the Collateral, in each case granted by an
Aleris German Non-Wholly Owned Subsidiary or a German Borrower Holding Company,
or to otherwise directly or indirectly limit or prohibit the ability of the
Secured Parties from enforcing any rights under any Loan Document, (iv) the
Tulip Foundation shall not take any adverse action against the Collateral or any
Secured Party in respect of any Loan Document, any of the Secured Obligations,
or otherwise related to the Collateral or any interest of the Secured Parties in
the Aleris German Non-Wholly Owned Subsidiaries and the German Borrower Holding
Companies, including in connection with any enforcement of remedies by any
Secured Party, and (v) if Aleris Deutschland Vier GmbH & Co. KG does not become
a Loan Party on the Aleris Acquisition Closing Date, then following the
appointment of managing directors of Aleris German GP Holdco that are reasonably
satisfactory to the Designated Company, Aleris Deutschland Vier GmbH & Co. KG
shall become a Guarantor and shall pledge its assets, including its shares in
Aleris Rolled Products, in accordance with Section 5.11.
“Tulip Foundation” shall mean Stichting Tulip Foundation for arts, sports and
elevation, a non-profit organization, and any successor or assign thereof that
is a charitable non-profit organization not Controlled by the Designated Company
or any of its Restricted Subsidiaries.
“Twenty Non-Bank Regulations” shall mean the regulations pursuant to the
guidelines No. S-02.122.1(4.99), No. 34(07.11), No. S-02.128(1.2000) and No.
S-02.130.1(4.99) of the Swiss Federal Tax Administration (or legislation or
guidelines addressing the same issues which are in force at such time) pursuant
to which the aggregate number of persons and legal entities, which are not Swiss
Qualifying Banks and to which eachthe Swiss Borrower directly or indirectly,
including, without limitation, through a Restricted Sub-Participation or other
sub-participations under any other agreement, owes interest-bearing borrowed
money under all interest-bearing instruments including, inter alia, this
Agreement, taken together (other than bond issues which are subject to Swiss
Withholding Tax), shall not exceed twenty at any time in order to not trigger
Swiss Withholding Tax.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to


143


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



the Adjusted EURIBOR Rate, the Adjusted LIBOR Rate, or the Base Rate (in each
case with regard to a Loan of a given currency).
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that if perfection or the effect of perfection
or non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“U.K. Borrowers” shall mean Novelis UK and, on and after the Designated Holdco
Effective Date, Designated Holdco.
“U.K. Borrowing Base” shall mean at any time an amount equal to the sum of the
Dollar Equivalent of, without duplication:
(i)    the book value of Eligible U.K. Accounts multiplied by the advance rate
of 85%, plus
(ii)    the lesser of (i) the advance rate of 75% of the Cost of Eligible U.K.
Inventory, or (ii) the advance rate of 85% of the Net Recovery Cost Percentage
multiplied by the Cost of Eligible U.K. Inventory, minus
(iii)    any Reserves established from time to time by the Administrative Agent
with respect to the U.K. Borrowing Base in accordance with Section 2.01(d) and
the other terms of this Agreement;
provided that, notwithstanding anything herein to the contrary, the assets of
U.K. Holdco shall not be included in the U.K. Borrowing Base until the
Administrative Agent has received the results of field examinations, appraisals
and other due diligence in form and substance satisfactory to it (which field
examination and inventory appraisal shall be at the sole expense of the Loan
Parties and shall not count against any limitations on reimbursement set forth
herein or in any other Loan Document).
The U.K. Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate theretofore delivered to the Administrative
Agent with such


144


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



adjustments as Administrative Agent deems appropriate in its Permitted
Discretion to assure that the U.K. Borrowing Base is calculated in accordance
with the terms of this Agreement.
“U.K. Guarantor” shall mean each Restricted Subsidiary of the Designated Company
incorporated in England and Wales party hereto as a Guarantor, and each other
Restricted Subsidiary of the Designated Company incorporated in England and
Wales that becomes a Guarantor pursuant to the terms hereof.
“U.K. Holdco” shall mean a newly formed direct Wholly Owned Subsidiary of AV
Minerals, organized under the laws of England and Wales, formed in connection
with the Permitted Reorganization.
“U.K. Loan Party” shall mean each U.K. Borrower and each U.K. Guarantor.
“U.K. Qualifying Lender” shall mean a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under this Agreement or
any other Loan Document and is:
(A)    a lender:
(i)    which is a bank (as defined for the purpose of Section 879 of the United
Kingdom Income Tax Act 2007) making an advance under this Agreement or any other
Loan Document, or
(ii)    in respect of an advance made under this Agreement or any other Loan
Document by a person that was a bank (as defined for the purpose of Section 879
of the United Kingdom Income Tax Act 2007) at the time that that advance was
made,
    and which is within the charge to United Kingdom corporation tax as respects
any payments of interest made in respect of that advance; or
(B)    a lender which is:
(i)    a company resident in the United Kingdom for United Kingdom tax purposes;
(ii)    a partnership each member of which is either:
(I)    a company resident in the United Kingdom for United Kingdom tax purposes;
or
(II)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom


145


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



through a permanent establishment and which is required to bring into account in
computing its chargeable profits (within the meaning of Section 19 of the United
Kingdom Corporation Tax Act 2009) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the United
Kingdom Corporation Tax Act 2009; or
(iii)    a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account that interest payable in respect of that advance in computing the
chargeable profits (for the purposes of Section 19 of the United Kingdom
Corporation Tax Act 2009) of that company; or
(C)    a lender which:
(i)    is treated as a resident of a jurisdiction having a double taxation
agreement with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest for the purposes of the treaty;
and
(ii)    does not carry on a business in the United Kingdom through a permanent
establishment with which the Lender’s participation in the Loan is effectively
connected (a “Treaty Lender”).
“U.K. Revolving Exposure” shall mean, with respect to any Lender at any time,
the Dollar Equivalent of the aggregate principal amount at such time of all
outstanding U.K. Revolving Loans of such Lender.
“U.K. Revolving Loan” shall have the meaning assigned to such term in Section
2.01(a).
“U.K. Security Agreement” shall mean, collectively (i) any Security Agreement,
including all subparts thereto, among any U.K. Loan Parties (and such other
Persons as may be party thereto) and the Collateral Agent for the benefit of the
Secured Parties, (ii) each pledge agreement, mortgage, security agreement,
guarantee or other agreement that is entered into by any U.K. Loan Party or any
Person who is the holder of Equity Interests in any U.K. Loan Party in favor of
the Collateral Agent and/or the Term Loan Collateral Agent in its capacity as
agent for the Secured Parties pursuant to the terms of the Intercreditor
Agreement and the other Loan Documents, and (iii) any other pledge agreement,
mortgage, security agreement or other agreement entered into pursuant to the
terms of the Loan Documents, in the case of each of clauses (i), (ii) and (iii),
that is governed by the laws of England and Wales (or any subdivision


146


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



thereof), securing the Secured Obligations, and entered into pursuant to the
terms of this Agreement or any other Loan Document, as the same may be amended,
restated or otherwise modified from time to time.
“U.K. Swingline Exposure” shall mean at any time the aggregate principal amount
at such time of all outstanding U.K. Swingline Loans. The U.K. Swingline
Exposure of any Revolving Lender at any time shall equal its Pro Rata Percentage
of the aggregate U.K. Swingline Exposure at such time.
“U.K. Swingline Loan” shall mean any loan made by the European Swingline Lender
to a U.K. Borrower pursuant to Section 2.17. For the avoidance of doubt, U.K.
Swingline Loans shall include Overadvances made as U.K. Swingline Loans.
“Ulsan Joint Venture Partner” shall mean Kobe Steel, Ltd., a company organized
under the laws of Japan.
“Ulsan JV Subsidiary” shall mean a joint venture stock company organized, or to
be organized, in Korea, and registered, or to be registered, in the Commercial
Corporate Registry in Korea.
“Ulsan Sale Agreement” shall mean that certain share sale and purchase
agreement, dated as of May 10, 2017, between NKL and the Ulsan Joint Venture
Partner, as the same may be amended or modified from time to time.
“Ulsan Share Sale” shall mean the sale, pursuant to the terms of the Ulsan Sale
Agreement, by NKL of 49.9%% of the Equity Interests owned by NKL in the Ulsan JV
Subsidiary to the Ulsan Joint Venture Partner, for cash in the amount of
$314,370,000, and the subsequent sale by NKL of 0.1% of the Equity Interests
owned by NKL in the Ulsan JV Subsidiary to the Ulsan Joint Venture Partner, for
cash in the amount of $630,000.
“United States” shall mean the United States of America.
“Unpaid Supplier Reserve” shall mean, at any time, with respect to the Canadian
Loan Parties, the amount equal to the percentage applicable to Inventory in the
calculation of the Canadian Borrowing Base multiplied by the aggregate value of
the Eligible Inventory which the Administrative Agent, in its Permitted
Discretion, considers is or may be subject to a right of a supplier to repossess
goods pursuant to Section 81.1 of the Bankruptcy and Insolvency Act (Canada) or
any other laws of Canada or any other applicable jurisdiction granting
revendication or similar rights to unpaid suppliers, in each case, where such
supplier’s right ranks or is capable of ranking in priority to or pari passu
with one or more of the First Priority Liens granted in the Security Documents.
“Unrestricted Cash” shall mean cash and Cash Equivalents of the Designated
Company and its Restricted Subsidiaries (in each case, free and clear of all
Liens, other than Liens permitted pursuant to Section 6.02(a), (j) (excluding
(j)(i)(C), (ii) and (iii)) and (k)), to the extent the use thereof for the
application to payment of Indebtedness is not prohibited by law or any


147


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



contract to which the Designated Company or any of the Restricted Subsidiaries
is a party and excluding cash and Cash Equivalents (i) which are listed as
“restricted” on the consolidated balance sheet of the Designated Company and its
Subsidiaries as of such date or (ii) constituting proceeds of a Specified Equity
Contribution.
“Unrestricted Grantors” shall mean Loan Parties that are not Restricted
Grantors.
“Unrestricted Subsidiary” shall mean any Subsidiary of the Designated Company
designated by the board of directors of the Designated Company as an
Unrestricted Subsidiary pursuant to Section 5.17 subsequent to the Closing Date.
“U.S. Borrower” shall mean (a) each Initial U.S. Borrower, and each other
Subsidiary (which is organized under the laws of the United States or any state
thereof or the District of Columbia) that is or becomes a party to this
Agreement as a U.S. Borrower pursuant to Section 5.11 and (b) on and after the
Aleris Acquisition Closing Date, (i) to the extent such Person joins this
Agreement as a Borrower on the Aleris Acquisition Closing Date, the Aleris
Borrowers organized under the laws of the United States or any state thereof or
the District of Columbia, and (ii) each Specified Aleris U.S. Subsidiary that
becomes a U.S. Borrower pursuant to Section 2.20 (the U.S. Borrowers under this
clause (b), “Additional U.S. Borrowers”).
“U.S. Borrowing Base” shall mean, for each U.S. Borrower (other than each
Individual Aleris U.S. Borrower on and after the Aleris Acquisition Closing Date
until the Aleris U.S. Hold Separate Release Date) at any time, an amount equal
to the sum of, without duplication:
(i)    the book value of Eligible U.S. Accounts multiplied by the advance rate
of 85% (70% in the case of Mexican Accounts not meeting the Credit Insurance
Requirement), plus
(ii)    the lesser of (i) the advance rate of 75% of the Cost of Eligible U.S.
Inventory, or (ii) the advance rate of 85% of the Net Recovery Cost Percentage
multiplied by the Cost of Eligible U.S. Inventory, minus
(iii)    any Reserves established from time to time by the Administrative Agent
with respect to the U.S. Borrowing Base in accordance with Section 2.01(d) and
the other terms of this Agreement;
provided, that during the Aleris Deemed Borrowing Base Period, solely with
respect to the Additional U.S. Borrowers (other than Individual Aleris U.S.
Borrowers) that have satisfied the Aleris Deemed Borrowing Base Collateral
Conditions, in lieu of clauses (i) and (ii) above (but subject to clause (iii)
above), the portion of the U.S. Borrowing Base attributable to the assets of
such Additional U.S. Borrowers, taken as a whole, shall be equal to the lesser
of (1) such Additional U.S. Borrowers’ Deemed Borrowing Base Allocation in
effect at such time, and (2) the Dollar Equivalent of, without duplication, the
sum of (x) 65% of the gross Accounts of such Additional U.S. Borrowers (for the
purpose of this clause (x), excluding all Accounts that would not constitute
Eligible Accounts under clause (xxxv) of the definition of Eligible Accounts),
and (y) 60% of the net book value of all Eligible U.S. Inventory of such
Additional U.S. Borrowers;


148


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



provided, further, that if the Administrative Agent has not received Acceptable
Collateral Diligence in respect of any Additional U.S. Borrowers on or prior to
the date that is 90 days after the Aleris Acquisition Closing Date, then
following such date until the date that the Administrative Agent receives
Acceptable Collateral Diligence in respect of such Additional U.S. Borrowers,
the assets of each Additional U.S. Borrower for which Acceptable Collateral
Diligence has not been provided shall be excluded from the U.S. Borrowing Base,
whether or not such assets would otherwise constitute Eligible U.S. Accounts or
Eligible U.S. Inventory.
The U.S. Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate theretofore delivered to the Administrative
Agent with such adjustments as Administrative Agent deems appropriate in its
Permitted Discretion to assure that the U.S. Borrowing Base is calculated in
accordance with the terms of this Agreement. Each Additional U.S. Borrowers’
(other than the Individual Aleris U.S. Borrowers) Deemed Borrowing Base
Allocation at any time shall be determined by reference to the most recent
Borrowing Base Certificate or other certificate theretofore delivered to the
Administrative Agent, or in any certificate delivered to the Administrative
Agent pursuant to the last paragraph of Section 9.03, with such adjustments as
Administrative Agent deems appropriate in its Permitted Discretion to assure
that the U.S. Borrowing Base is calculated in accordance with the terms of this
Agreement.
“U.S. Borrowing Base (Aleris)” shall mean, on and after the Aleris Acquisition
Closing Date until the Aleris U.S. Hold Separate Release Date, for each
Individual Aleris U.S. Borrower at any time, an amount equal to the sum of,
without duplication:
(i)    the book value of Eligible U.S. Accounts (Aleris) of such Individual
Aleris U.S. Borrower multiplied by the advance rate of 85%, plus
(ii)    the lesser of (i) the advance rate of 75% of the Cost of Eligible U.S.
Inventory (Aleris) of such Individual Aleris U.S. Borrower, or (ii) the advance
rate of 85% of the Net Recovery Cost Percentage multiplied by the Cost of
Eligible U.S. Inventory (Aleris) of such Individual Aleris U.S. Borrower, minus
(iii)    any Reserves established from time to time by the Administrative Agent
with respect to such Individual Aleris U.S. Borrower’s U.S. Borrowing Base
(Aleris) in accordance with Section 2.01(d) and the other terms of this
Agreement;
provided, that during the Aleris Deemed Borrowing Base Period, solely to the
extent that such Individual Aleris U.S. Borrower has satisfied the Aleris Deemed
Borrowing Base Collateral Conditions, in lieu of clauses (i) and (ii) above (but
subject to clause (iii) above), such Individual Aleris U.S. Borrower’s U.S.
Borrowing Base (Aleris) shall be equal to the lesser of (1) such Individual
Aleris U.S. Borrowers’ Deemed Borrowing Base Allocation in effect at such time,
and (2) the Dollar Equivalent of, without duplication, the sum of (x) 65% of the
gross Accounts of such Individual Aleris U.S. Borrowers (for the purpose of this
clause (x), excluding all Accounts that would not constitute Eligible Accounts
under clause (xxxv) of the definition of Eligible Accounts), and (y) 60% of the
net book value of the Eligible U.S. Inventory (Aleris) of such Individual Aleris
U.S. Borrower;


149


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



provided, further, that if the Administrative Agent has not received Acceptable
Collateral Diligence in respect of such Individual Aleris U.S. Borrower on or
prior to the date that is 90 days after the Aleris Acquisition Closing Date,
then following such date until the date that the Administrative Agent receives
Acceptable Collateral Diligence in respect of such Individual Aleris U.S.
Borrower, such Individual Aleris U.S. Borrower’s U.S. Borrowing Base (Aleris)
shall be zero, whether or not such assets would otherwise constitute Eligible
U.S. Accounts (Aleris) or Eligible U.S. Inventory (Aleris).
Such Individual Aleris U.S. Borrower’s U.S. Borrowing Base (Aleris) at any time
shall be determined by reference to the most recent Borrowing Base Certificate
theretofore delivered to the Administrative Agent with such adjustments as
Administrative Agent deems appropriate in its Permitted Discretion to assure
that such U.S. Borrowing Base (Aleris) is calculated in accordance with the
terms of this Agreement. Such Individual Aleris U.S. Borrowers’ Deemed Borrowing
Base Allocation at any time shall be determined by reference to the most recent
Borrowing Base Certificate or other certificate theretofore delivered to the
Administrative Agent, or in any certificate delivered to the Administrative
Agent pursuant to the last paragraph of Section 9.03, with such adjustments as
Administrative Agent deems appropriate in its Permitted Discretion to assure
that such U.S. Borrowing Base (Aleris) is calculated in accordance with the
terms of this Agreement.
“U.S. GAAP” shall have the meaning assigned to such term in Section 1.04.
“U.S. Hold Separate Assets” shall mean the assets of Aleris Rolled Products,
Inc. located at its plant in Lewisport, KY, and its research and development
center in Madison Heights, MI, and all ancillary assets of Aleris Rolled
Products, Inc. and/or other U.S. Subsidiaries of Aleris directly related to the
operation of such plant or such research and development center, solely to the
extent that such assets are required to be held and maintained separate from the
other businesses and operations of the Companies and Aleris Rolled Products,
Inc. pursuant to the U.S. Hold Separate Order and the U.S. Hold Separate
Agreements, collectively.
“U.S. Hold Separate Order” shall mean the order to hold certain U.S. Hold
Separate Assets separate from the businesses and assets of the Companies entered
by the United States District Court for the Northern District of Ohio on January
9, 2020 in the matter of United States of America v. Novelis, Inc. and Aleris
Corporation, No. 19-CV-02033 (filed N.D. Ohio Sept. 4, 2019).
“U.S. Hold Separate Agreements” shall mean all agreements (and any replacements
thereof entered into with the prior written consent of the Administrative Agent)
among Novelis Inc. and/or any of its U.S. Subsidiaries, and one or more United
States Governmental Authorities, in each case entered into in connection with
the U.S. Hold Separate Order on or before the Aleris Acquisition Closing Date,
copies of which shall be delivered to the Administrative Agent and the Lenders
promptly upon the execution thereof; provided that (x) such agreements shall not
restrict the pledge of assets of the Companies other than the assets of Aleris
Rolled Products, Inc. located at its plant in Lewisport, KY, and all ancillary
assets of Aleris Rolled Products, Inc. and/or other U.S. Subsidiaries of Aleris
directly related to the


150


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



operation of such plant and (y) the restrictions on pledging the assets of
Aleris Rolled Products, Inc. located at its plant in Lewisport, KY, and all
ancillary assets of Aleris Rolled Products, Inc. and/or other U.S. Subsidiaries
of Aleris directly related to the operation of such plant set forth in such
agreements shall not, taken as a whole, be materially more restrictive, in the
good faith determination of Novelis Inc., than the restrictions on pledging such
assets set forth in the U.S. Hold Separate Order (it being understood that the
restrictions set forth in such agreements may be more detailed than those set
forth in the U.S. Hold Separate Order).
“U.S. LC Exposure” shall mean at any time the Dollar Equivalent of the sum of
the stated amount of all outstanding U.S. Letters of Credit at such time. The
U.S. LC Exposure of any Revolving Lender at any time shall mean its Pro Rata
Percentage of the aggregate U.S. LC Exposure at such time.
“U.S. Letter of Credit” shall have the meaning assigned to such term in Section
2.18(a).
“U.S. Reimbursement Obligations” shall mean each applicable Borrower’s
obligations under Section 2.18 to reimburse LC Disbursements in respect of U.S.
Letters of Credit.
“U.S. Revolving Exposure (Individual Aleris)” shall mean, for each Individual
Aleris U.S. Borrower individually, with respect to any Lender at any time, the
Dollar Equivalent of the aggregate principal amount at such time of all
outstanding U.S. Revolving Loans of such Lender made to such Individual Aleris
U.S. Borrower, plus the Dollar Equivalent of the aggregate amount at such time
of such Lender’s LC Exposure applicable to Letters of Credit issued for the
account of such Individual Aleris U.S. Borrower, plus the Dollar Equivalent of
the aggregate amount at such time of such Lender’s U.S. Swingline Exposure
applicable to each U.S. Swingline Loan made to such Individual Aleris U.S.
Borrower.
“U.S. Revolving Exposure (Total)” shall mean, with respect to any Lender at any
time, the Dollar Equivalent of the aggregate principal amount at such time of
all outstanding U.S. Revolving Loans of such Lender made to all U.S. Borrowers
taken as a whole, plus the Dollar Equivalent of the aggregate amount at such
time of such Lender’s LC Exposure applicable to Letters of Credit issued for the
account of any U.S. Borrower, plus the Dollar Equivalent of the aggregate amount
at such time of such Lender’s U.S. Swingline Exposure applicable to each U.S.
Swingline Loan made to a U.S. Borrower.
“U.S. Revolving Exposure (Total Individual Aleris)” shall mean, with respect to
any Lender at any time, the Dollar Equivalent of the aggregate principal amount
at such time of all outstanding U.S. Revolving Loans of such Lender made to all
Individual Aleris U.S. Borrowers taken as a whole, plus the Dollar Equivalent of
the aggregate amount at such time of such Lender’s LC Exposure applicable to
Letters of Credit issued for the account of any Individual Aleris U.S. Borrower,
plus the Dollar Equivalent of the aggregate amount at such time of such Lender’s
U.S. Swingline Exposure applicable to each U.S. Swingline Loan made to an
Individual Aleris U.S. Borrower.
“U.S. Revolving Loan” shall have the meaning assigned to such term in Section
2.01(a).


151


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“U.S. Security Agreement” shall mean, collectively (i) any Security Agreement,
including all subparts thereto, among any U.S. Loan Parties (and such other
Persons as may be party thereto) and the Collateral Agent for the benefit of the
Secured Parties, (ii) each pledge agreement, mortgage, security agreement,
guarantee or other agreement that is entered into by any U.S. Loan Party or any
Person who is the holder of Equity Interests in any U.S. Loan Party in favor of
the Collateral Agent and/or the Term Loan Collateral Agent in its capacity as
agent for the Secured Parties pursuant to the terms of the Intercreditor
Agreement and the other Loan Documents, and (iii) any other pledge agreement,
mortgage, security agreement or other agreement entered into pursuant to the
terms of the Loan Documents, in the case of each of clauses (i), (ii) and (iii),
that is governed by the laws of the United States (or any subdivision thereof),
securing the Secured Obligations, and entered into pursuant to the terms of this
Agreement or any other Loan Document, as the same may be amended, restated or
otherwise modified from time to time.
“U.S. Swingline Exposure” shall mean at any time the aggregate principal amount
at such time of all outstanding U.S. Swingline Loans. The U.S. Swingline
Exposure of any Revolving Lender at any time shall equal its Pro Rata Percentage
of the aggregate U.S. Swingline Exposure at such time.
“U.S. Swingline Lender” shall have the meaning assigned to such term in the
preamble hereto.
“U.S. Swingline Loan” shall have the meaning assigned to such term in Section
2.17(a).
“Vendor Managed Inventory” shall mean Inventory of a U.S. Borrower, a Canadian
Loan Party, or an Eligible U.K. Loan Party located in the ordinary course of
business of such Loan Party at a customer location that has been disclosed to
the Administrative Agent in Schedule 3.24 to Amendment No. 2 or in a Borrowing
Base Certificate or updates to the Perfection Certificate.
“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.
“Wells Fargo” shall mean Wells Fargo Bank, National Association, a national
banking association, and its successors.


152


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Wells Fargo Indemnitees” shall mean Wells Fargo and its officers, directors,
employees, Affiliates, agents and attorneys.
“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person and/or one or more Wholly Owned Subsidiaries of such person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.
“Wind-Up” shall have the meaning assigned to such term in Section 6.05(g), and
“Winding-Up” shall have a meaning correlative thereto.
“Wind Up Triggering Event” shall mean the occurrence of any of the following:
(i) The board of directors of any Borrower or Guarantor passes a resolution to
terminate or wind-up in whole or in part any Canadian Defined Benefit Plan or
any Borrower or Guarantor otherwise initiates any action or filing to
voluntarily terminate or wind up in whole or in part any Canadian Defined
Benefit Plan; (ii) the institution of proceedings by any Governmental Authority
to terminate in whole or in part any Canadian Defined Benefit Plan, including
notice being given by the Superintendent of Financial Services or another
Governmental Authority that it intends to proceed to wind-up in whole or in part
a Borrower’s or Guarantor’s Canadian Defined Benefit Plan; (iii) there is a
cessation or suspension of contributions to the fund of a Canadian Defined
Benefit Plan that are made in accordance with the terms of the Canadian Defined
Benefit Plans or Applicable Law by a Borrower or Guarantor (other than a
cessation or suspension of contributions that is due to an administrative error;
(iv) the receipt by a Borrower or Guarantor of correspondence from any
Governmental Authority related to the likely wind up or termination (in whole or
in part) of any Canadian Defined Benefit Plan; (v) the wind up or partial wind
up of a Canadian Defined Benefit Plan; and (vi) there is a cessation or
suspension of crediting of benefits under a Canadian Defined Benefit Plan
(excluding, for greater certainty, where such cessation or suspension would not
trigger a wind-up or partial wind-up under the laws of any applicable Canadian
jurisdiction). Notwithstanding anything to the contrary herein, a Wind Up
Triggering Event shall not include any event that relates to the partial wind up
or termination of solely a defined contribution component of a Canadian Defined
Benefit Plan.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to


153


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



provide that any such contract or instrument is to have effect as if a right had
been exercised under it or to suspend any obligation in respect of that
liability or any of the powers under that Bail-In Legislation that are related
to or ancillary to any of those powers.




154


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



SECTION 1.02    Classification of Loans, Borrowings and Commitments. For
purposes of this Agreement, Loans may be classified and referred to by Class or
Sub-Class (e.g., a “U.S. Revolving Loan” or a “Swiss Revolving Loan”) or by Type
(e.g., a “Eurocurrency Loan”) or by Class (or Sub-Class) and Type (e.g., a
“Eurocurrency U.S. Revolving Loan”). Borrowings also may be classified and
referred to by Class or Sub-Class (e.g., a “U.K. Borrowing,”) or by Type (e.g.,
a “Base Rate Borrowing”) or by Class or Sub-Class and Type (e.g., a
“Eurocurrency U.S. Borrowing”). Notwithstanding anything to the contrary herein
or in any other Loan Document, the Revolving Commitments and the Specified
Incremental Commitments shall be treated as a single Class for purposes of
determining whether the consent of the Lenders, the Required Lenders, or any
other percentage of Lenders required under any Loan Document, has been obtained
for purposes of this Agreement and the other Loan Documents.
SECTION 1.03    Terms Generally; Alternate Currency Transaction. The definitions
of terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any Loan Document, agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document (including any Organizational Document) as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document, including the restrictions set forth in the definition of Aleris
Merger Agreement), (b) any reference herein to any person shall be construed to
include such person’s successors and assigns, (c) any reference to a Subsidiary
of a Person shall include any direct or indirect Subsidiary of such Person, (d)
the words “herein,” “hereof” and “hereunder,” and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (f) any reference to any law or
regulation herein shall include all statutory and regulatory provisions
consolidating, amendment or interpreting such law or regulation and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
(g) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (h)
“on,” when used with respect to the Mortgaged Property or any property adjacent
to the Mortgaged Property, means “on, in, under, above or about.” For purposes
of this Agreement and the other Loan Documents, (i) where the permissibility of
a transaction or determinations of required actions or circumstances depend upon
compliance with, or are determined by reference to, amounts stated in Dollars,
such amounts shall be deemed to refer to Dollars or Dollar Equivalents and any
requisite currency translation shall be based on the Spot Selling Rate in effect
on the Business Day immediately preceding the date of such transaction or
determination and the permissibility of actions taken under ARTICLE VI shall not
be affected by subsequent fluctuations in exchange rates (provided that if
Indebtedness is incurred to refinance other Indebtedness, and such refinancing
would cause the applicable Dollar denominated


155


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



limitation to be exceeded if calculated at the Spot Selling Rate in effect on
the Business Day immediately preceding the date of such refinancing, such Dollar
denominated restriction shall be deemed not to have been exceeded so long as (x)
such refinancing Indebtedness is denominated in the same currency as such
Indebtedness being refinanced and (y) the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced except as permitted by the definition of Permitted Refinancing
Indebtedness) and (ii) as of any date of determination, for purposes of the pro
rata application of any amounts required to be applied hereunder to the payment
of Loans or other Obligations which are denominated in more than a single
Approved Currency, such pro rata application shall be determined by reference to
the Dollar Equivalent of such Loans or other Obligations as of such date of
determination. For purposes of this Agreement and the other Loan Documents, the
word “foreign” shall refer to jurisdictions other than the United States, the
states thereof and the District of Columbia. For purposes of this Agreement and
the other Loan Documents, the words “the applicable borrower” (or words of like
import), when used with reference to obligations of any U.S. Borrower, shall
refer to the U.S. Borrowers on a joint and several basis. From and after the
effectiveness of the Permitted Holdings Amalgamation (x) all references to the
Canadian Borrower in any Loan Document shall refer to the Successor Canadian
Borrower and (y) all references to Holdings in any Loan Document shall refer to
Successor Holdings. Each reference to the “Issuing Bank” shall refer to the
applicable Issuing Bank or Issuing Banks, as the context may require.
SECTION 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with generally accepted accounting principles in
the United States applied on a consistent basis as in effect from time to time
(“U.S. GAAP”) and all terms of an accounting or financial nature shall be
construed and interpreted in accordance with U.S. GAAP, as in effect from time
to time unless otherwise agreed to by the Designated Company and the Required
Lenders or as set forth below; provided that (i) the Designated Company may
elect to convert from U.S. GAAP for the purposes of preparing its financial
statements and keeping its books and records to IFRS and if the Designated
Company makes such election it shall give prompt written notice to the
Administrative Agent and the Lenders within five Business Days of such election,
along with a reconciliation of the Designated Company’s financial statements
covering the four most recent fiscal quarters for which financial statements are
available (including a reconciliation of the Designated Company’s audited
financial statements prepared during such period), (ii) upon election of any
conversion to IFRS, the Administrative Agent, the Lenders and the Designated
Company shall negotiate in good faith to amend the financial ratios and
requirements and other terms of an accounting or a financial nature in the Loan
Documents to preserve the original intent thereof in light of such conversion to
IFRS (subject to the approval of the Required Lenders); provided that, until so
amended (x) such ratios or requirements (and all terms of an accounting or a
financial nature) shall continue to be computed in accordance with U.S. GAAP
prior to such conversion to IFRS and (y) the Designated Company shall provide to
the Administrative Agent and the Lenders any documents and calculations required
under this Agreement or as reasonably requested hereunder by the Administrative
Agent or any Lender setting forth a reconciliation between calculations of such
ratios and requirements and other terms of an accounting or a financial nature
made before and after giving effect to such


156


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



conversion to IFRS and (iii) if at any time any change in U.S. GAAP or change in
IFRS would affect the computation of any financial ratio or requirement or other
terms of an accounting or a financial nature set forth in any Loan Document, and
the Designated Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Designated Company shall negotiate in
good faith to amend such ratio or requirement or other terms of an accounting or
a financial nature to preserve the original intent thereof in light of such
change in U.S. GAAP or change in IFRS (subject to the approval of the Required
Lenders); provided that, until so amended, (x) such ratio or requirement or
other terms of an accounting or a financial nature shall continue to be computed
in accordance with U.S. GAAP prior to such change therein or change in IFRS and
(y) the Designated Company shall provide to the Administrative Agent and the
Lenders any documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement or other terms of an accounting or a financial nature made before
and after giving effect to such change in U.S. GAAP or change in IFRS.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of Holdings, the Designated Company and its Subsidiaries (and, on
and after the Specified AV Minerals Joinder Date, AV Minerals) shall be deemed
to be carried at 100% of the outstanding principal amount thereof, and the
effects of FASB ASC 825 on financial liabilities shall be disregarded. For the
avoidance of doubt, with respect to the incurrence of any Indebtedness or the
making of any Investment, Asset Sale, Sale Leaseback Transaction or Restricted
Payment in reliance on any provision of Article IV hereof that is based on a
percentage of Consolidated Net Tangible Assets, such provision shall be deemed
to be tested solely upon incurrence of such Indebtedness or the making of such
Investment, Asset Sale, Sale Leaseback Transaction or Restricted Payment with
respect to Consolidated Net Tangible Assets as of the end of the most recent
period for which financial statements have been delivered under Section 5.01(a)
or (b). Notwithstanding anything to the contrary in this Agreement, regardless
of whether Ulsan JV Subsidiary is a Subsidiary, the financial results of Ulsan
JV Subsidiary shall be included in all consolidated financial results of the
Designated Company and its Subsidiaries to the extent the Designated Company
consolidates the results of Ulsan JV Subsidiary in its financial statements in
accordance with U.S. GAAP; provided that the proportionate interest of the Ulsan
Joint Venture Partner in the Ulsan JV Subsidiary and any liability of the Ulsan
JV Subsidiary to pay Distributions to the Ulsan Joint Venture Partner with
respect to such proportionate interest shall be excluded for the purposes of all
financial definitions under this Agreement. Notwithstanding anything to the
contrary in this Agreement, nothing in this Agreement shall be deemed to require
the consolidation of Ulsan JV Subsidiary into the consolidated financial results
of the Designated Company to the extent not required under U.S. GAAP.
SECTION 1.05    Resolution of Drafting Ambiguities. Each Loan Party acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of the Loan Documents to which it is a party, that it and its
counsel reviewed and participated in the preparation and negotiation hereof and
thereof and that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation hereof or thereof.


157


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



SECTION 1.06    Pro Forma Calculations. Notwithstanding anything to the contrary
herein, the Senior Secured Net Leverage Ratio and the Consolidated Interest
Coverage Ratio shall be calculated on a Pro Forma Basis (Leverage) with respect
to each Specified Transaction occurring during the applicable four quarter
period to which such calculation relates, or subsequent to the end of such
four-quarter period but not later than the date of such calculation.
SECTION 1.07    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.
ARTICLE II
THE CREDITS


SECTION 2.01    Commitments.


(a)    Subject to the terms and conditions and relying upon the representations
and warranties herein set forth, each Lender with a Revolving Commitment agrees,
severally and not jointly, at any time and from time to time on or after the
Closing Date until the earlier of the Business Day prior to the Maturity Date
and the termination of the Revolving Commitment of such Lender in accordance
with the terms hereof, to make revolving loans (v) to the U.S. Borrowers,
jointly and severally, or to the Canadian Borrower, in any Approved Currency
(each, a “U.S. Revolving Loan”), (x) to eachthe Swiss Borrower, severally and
not jointly, in euros, Dollars or GBP (each, a “Swiss Revolving Loan”); provided
that Swiss Revolving Loans shall not be made available to Aleris Switzerland on
or prior to the Aleris Acquisition Closing Date or otherwise in connection with
the Aleris Acquisition (other than Swiss Revolving Loans borrowed on the Aleris
Acquisition Closing Date to repay outstanding Indebtedness of Aleris
Switzerland), (y) to each German Borrower, severally and not jointly, in euros,
Dollars or GBP (each, a “German Revolving Loan”), and (z) to each U.K. Borrower,
severally and not jointly, in euros, Dollars or GBP (each, a “U.K. Revolving
Loan” and, collectively with the Swiss Revolving Loans, the German Revolving
Loans and the U.S. Revolving Loans, each a “Revolving Loan”), in an aggregate
principal amount that does not result in:
(i)    such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment less such Lender’s ratable portion of Availability Reserves;
(ii)    (A) the Total Adjusted Revolving Exposure (German) exceeding the Total
Adjusted Borrowing Base (German), (B) the Total Adjusted Revolving Exposure
(Swiss) exceeding the Total Adjusted Borrowing Base (Swiss), or (C) the Total
Adjusted Revolving Exposure exceeding the Total Adjusted Borrowing Base (in each
case subject to the


158


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Administrative Agent’s authority in its sole discretion to make Overadvances
pursuant to the terms of Section 2.01(e));
(iii)    (x) the sum of (1) the sum, for all German Borrowers, of the amounts by
which the Aggregate Individual German Revolving Exposure applicable to each
German Borrower exceeds such German Borrower’s German Borrowing Base, plus (2)
the sum, for all Swiss Borrowers, of the amountsamount by which the Aggregate
IndividualTotal Swiss Revolving Exposure applicable to each Swiss Borrower
exceeds suchthe Swiss Borrower’s Swiss Borrowing Base, plus (3) the Total
Adjusted Revolving Exposure, exceeding (y) the Total Adjusted Borrowing Base;
(iv)    for each Individual Aleris U.S. Borrower, (x) the Aggregate Individual
Aleris U.S. Revolving Exposure applicable to such Individual Aleris U.S.
Borrower exceeding (y) such Individual Aleris U.S. Borrower’s U.S. Borrowing
Base (Aleris);
(v)    for each German Borrower, (x) the Aggregate Individual German Revolving
Exposure applicable to such German Borrower exceeding (y) the sum of (1) the
Total Adjusted Borrowing Base plus (2) such German Borrower’s German Borrowing
Base;
(vi)    for eachthe Swiss Borrower, (x) the Aggregate IndividualTotal Swiss
Revolving Exposure applicable to such Swiss Borrower exceeding (y) the sum of
(1) the Total Adjusted Borrowing Base plus (2) such Swiss Borrower'sthe Swiss
Borrowing Base; or
(vii)    the Total Revolving Exposure exceeding the lesser of (I) the Total
Borrowing Base (subject to the Administrative Agent’s authority in its sole
discretion to make Overadvances pursuant to the terms of Section 2.01(e)), and
(II) the Total Revolving Commitment less Availability Reserves (the foregoing
clauses (i), (ii)(A) through (ii)(C), and (iii) through (vii), the “Funding
Conditions”).
(b)    Notwithstanding anything to the contrary in any Loan Document, (i) the
Specified Incremental Commitments shall not be available for Loans or Letters of
Credit hereunder until the Specified Incremental Commitment Availability Date
and (ii) on and after the Specified Incremental Commitment Availability Date,
the Specified Incremental Commitments at such time (if any), shall constitute
Revolving Commitments for all purposes under the Loan Documents and shall not
constitute a separate Class hereunder; provided that if the Specified
Incremental Commitment Availability Date does not occur on or prior to the date
that is 6 months after the Amendment No. 2 Effective Date, the Specified
Incremental Commitments shall be deemed to be zero for all purposes under the
Loan Documents. Prior to the Specified Incremental Commitment Availability Date,
for purposes of Section 2.07, the Specified Incremental Commitments shall be
treated as a separate Class and may be reduced or terminated by the
Administrative Borrower from time to time on a non-pro rata basis with the
commitments under any other Class.
(c)    Within the limits set forth above and subject to the terms, conditions
and limitations set forth herein, the Borrowers may borrow, pay or prepay and
reborrow Revolving Loans.


159


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(d)    Notwithstanding anything to the contrary in this Agreement (other than as
provided in the last sentence of this clause (d)), the Administrative Agent
shall have the right to establish Availability Reserves against the Commitments,
and/or Availability Reserves and other Reserves against the Borrowing Base, in
each case in such amounts, and with respect to such matters, as the
Administrative Agent in its Permitted Discretion shall deem necessary,
including, without limitation (but without duplication), (i) sums that the
respective Borrowers or Borrowing Base Guarantors are or will be required to pay
(such as taxes (including payroll and sales taxes), assessments, insurance
premiums and deductibles, amounts owed to tolling parties, processors or other
third parties (including Norf GmbH), or, in the case of leased assets, rents or
other amounts payable under such leases) and have not yet paid, whether or not
invoiced, (ii) amounts owing by the respective Borrowers or Borrowing Base
Guarantors or, without duplication, their respective Subsidiaries to any Person
in respect of any Lien of the type described in the definition of “First
Priority” on any of the Collateral, which Lien, in the Permitted Discretion of
the Administrative Agent, is reasonably likely to rank senior in priority to or
pari passu with one or more of the Liens granted in the Security Documents in
and to such item of the Collateral (including as a result of any Permitted
Reorganization Action or Permitted Aleris Foreign Subsidiary Transfer), (iii) an
Unpaid Supplier Reserve and a Reserve against prior claims of Logan, in each
case, against Eligible Inventory included in the Borrowing Base, (iv) an
Inventory Reserve, in each case, against Eligible Inventory included in the
Borrowing Base, (v) Rent Reserves and Reserves for Priority Payables, (vi) a
Bank Product Reserve, and (vii) a Dilution Reserve; provided, however, that (y)
the amount of any Reserve established by the Administrative Agent shall have a
reasonable relationship to the event, condition or other matter that is the
basis for the Reserve, and (z) Reserves shall not duplicate eligibility criteria
contained in the definitions of “Eligible Accounts” or “Eligible Inventory” or
reserves or criteria deducted in computing the cost of Eligible Inventory or the
Net Recovery Cost Percentage of Eligible Inventory. Except as otherwise provided
under this Agreement, the Administrative Agent shall provide the Administrative
Borrower with at least three (3) Business Days’ prior written notice of any such
establishment of Reserves under the first sentence of this clause (d). Upon
delivery of such written notice to Administrative Borrower, the Administrative
Agent shall be available to discuss the proposed Reserve, and the applicable
Borrower or Borrowing Base Guarantor may take such action as may be required so
that the event, condition or matter that is the basis for such Reserve no longer
exists, in a manner and to the extent reasonably satisfactory to the
Administrative Agent in the exercise of its Permitted Discretion. In no event
shall such notice and opportunity limit the right of the Administrative Agent to
establish such Reserve, unless the Administrative Agent shall have determined in
its Permitted Discretion that the event, condition or other matter that is the
basis for such new Reserve no longer exists or has otherwise been adequately
addressed. Notwithstanding the foregoing or anything to the contrary in this
Agreement or any other Loan Document, the Administrative Agent shall have the
right to establish Availability Reserves against the Commitments, and/or
Availability Reserves and other Reserves against the U.S. Borrowing Base and
each U.S. Borrowing Base (Aleris) (and any other Borrowing Base to the extent
such Borrowing Base is calculated based on assets that, directly or indirectly,
constitute any portion of the Belgian Hold Separate Business or the U.S. Hold
Separate Assets), in such amounts as the Administrative Agent in its sole
discretion shall deem necessary or advisable to address or mitigate risks and
other


160


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



concerns directly or indirectly arising or likely to arise from, in connection
with, or related to, the Belgian Hold Separate Business; the Belgian Purchase
Documents; any binding act or decision of the European Commission or any trustee
appointed on the European Commission’s behalf; the U.S. Hold Separate Assets;
the U.S. Hold Separate Order; the U.S. Hold Separate Agreements; any transaction
contemplated by any of the foregoing; or any Applicable Law related to any of
the foregoing; provided, however, that Reserves imposed under this sentence
shall not duplicate reserves imposed under the other provisions of this clause
(d), eligibility criteria contained in the definitions of “Eligible Accounts” or
“Eligible Inventory” or reserves or criteria deducted in computing the cost of
Eligible Inventory or the Net Recovery Cost Percentage of Eligible Inventory.
(e)    The Administrative Agent shall not, without the prior consent of the
Required Lenders, make (and shall use its reasonable best efforts to prohibit
the Issuing Banks and Swingline Lenders, as applicable, from making) any
Revolving Loans or Swingline Loans, or provide any Letters of Credit, to the
Borrowers on behalf of Lenders intentionally and with actual knowledge that such
Revolving Loans, Swingline Loans, or Letters of Credit would either (i) be made
when one or more of the Funding Conditions, LC Conditions (solely in the case of
a Letter of Credit), or Swingline Conditions (solely in the case of a Swingline
Loan), cannot be satisfied (or would not be satisfied after giving effect
thereto) or (ii) be made when one or more of the other conditions precedent to
the making of Loans hereunder cannot be satisfied, except that Administrative
Agent may make (or cause to be made) such additional Revolving Loans (including
U.S. Swingline Loans) or European Swingline Loans or provide such additional
Letters of Credit on behalf of Lenders (each an “Overadvance” and collectively,
the “Overadvances”), intentionally and with actual knowledge that such Loans or
Letters of Credit will be made without the satisfaction of the foregoing
conditions precedent, if the Administrative Agent deems it necessary or
advisable in its discretion to do so; provided, that: (A) the total principal
amount outstanding at any time of Overadvances to the Borrowers which
Administrative Agent may make or provide (or cause to be made or provided) after
obtaining such actual knowledge that the conditions precedent have not been
satisfied, shall not (I) exceed the amount equal to 5% of the Total Borrowing
Base, or, when aggregated with all Credit Protective Advances then outstanding,
7.5% of the Total Borrowing Base, and (II) shall not, without the consent of all
Lenders, cause the Total Revolving Exposure to exceed the Adjusted Total
Revolving Commitment of all of the Lenders less Availability Reserves, or such
Lender’s Pro Rata Percentage of the Total Revolving Exposure to exceed such
Lender’s Revolving Commitment less such Lender’s Pro Rata Percentage of
Availability Reserves, (B) without the consent of all Lenders, (I) no
Overadvance shall be outstanding for more than sixty (60) days and (II) after
all Overadvances have been repaid, Administrative Agent shall not make any
additional Overadvance unless sixty (60) days or more have elapsed since the
last date on which any Overadvance was outstanding and (C) Administrative Agent
(or, after payment by Lenders of the applicable Class of their Pro Rata
Percentage of any such Overadvance, such Lenders) shall be entitled to recover
such funds on demand from the applicable Borrower or Borrowers together with
interest thereon for each day from the date such payment was due until the date
such amount is paid to Administrative Agent (or such Lenders) at the interest
rate otherwise applicable to Loans of such Class and Type (including interest at
the Default Rate, if


161


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



applicable). Each Lender of the applicable Class shall be obligated to pay
Administrative Agent the amount of its Pro Rata Percentage of any such
Overadvance, provided, that such Administrative Agent is acting in accordance
with the terms of this Section 2.01(e). Overadvances shall constitute Revolving
Loans (or European Swingline Loans), shall be payable on demand and shall
constitute Obligations secured by the Collateral entitled to all the benefits of
the Loan Documents. Any funding of an Overadvance or sufferance of an
Overadvance shall not constitute a waiver by any Agent or any Lender of the
Event of Default caused thereby. In no event shall any Borrower be deemed a
beneficiary of this Section 2.01(e) nor authorized to enforce any of its terms.
(f)    The Administrative Agent shall be authorized, in its discretion, at any
time that any conditions in Section 4.02 are not satisfied, to make Base Rate
Loans (“Protective Advances”) (i) if the Administrative Agent deems such Loans
necessary or desirable to preserve or protect Collateral, or to enhance the
collectibility or repayment of Obligations (“Credit Protective Advances”),
provided, that the total principal amount outstanding at any time of Credit
Protective Advances shall not exceed the amount equal to 5% of the Total
Borrowing Base, or, when aggregated with all Overadvances then outstanding, 7.5%
of the Total Borrowing Base, or (ii) to pay any other amounts chargeable to the
Loan Parties under any Loan Documents, including costs, fees and expenses;
provided further, that the total principal amount outstanding at any time of
Protective Advances shall not, without the consent of all Lenders, cause the
Total Revolving Exposure to exceed the Adjusted Total Revolving Commitment of
all of the Lenders less Availability Reserves, or such Lender’s Pro Rata
Percentage of the Total Revolving Exposure to exceed such Lender’s Revolving
Commitment less such Lender’s Pro Rata Percentage of Availability Reserves. Each
Lender shall participate in each Protective Advance in accordance with its Pro
Rata Percentage. Required Lenders may at any time revoke Administrative Agent’s
authority to make further Protective Advances by written notice to the
Administrative Agent. Absent such revocation, the Administrative Agent’s
determination that funding of a Protective Advance is appropriate shall be
conclusive.
SECTION 2.02    Loans.
(a)    Each Loan (other than Swingline Loans) shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their applicable Commitments; provided, that the failure of any Lender to make
its Loan shall not in itself relieve any other Lender of its obligation to lend
hereunder (it being understood, however, that no Lender shall be responsible for
the failure of any other Lender to make any Loan required to be made by such
other Lender). Except for Swingline Loans, Protective Advances and Loans deemed
made pursuant to Section 2.18, each Borrowing shall be in an aggregate principal
amount that is not less than (and in integral amounts consistent with) the
Minimum Currency Threshold or, if less, equal to the remaining available balance
of the applicable Commitments.
(b)    Subject to Section 2.11 and Section 2.12, (i) each Borrowing of Dollar
Denominated Loans shall be comprised entirely of Base Rate Loans or Eurocurrency
Loans as


162


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Administrative Borrower may request pursuant to Section 2.03 (provided that Base
Rate Loans shall be available only with respect to Dollar Denominated Loans
borrowed by U.S. Borrowers or the Canadian Borrower), (ii) each Borrowing of GBP
Denominated Loans or Swiss Franc Denominated Loans shall be comprised entirely
of Eurocurrency Loans, and (iii) each Borrowing of Euro Denominated Loans shall
be comprised entirely of EURIBOR Loans; provided that all Loans comprising the
same Borrowing shall at all times be of the same Type. Each Lender may at its
option make any Eurocurrency Loan or EURIBOR Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan (and the first
proviso to Section 2.16(a) shall apply to such Loan mutatis mutandis unless such
Loan is funded by such branch or Affiliate in accordance with Section 2.16(b));
provided that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement; and provided, further, that with respect to any Loan (and so long as
no Event of Default shall have occurred and is continuing), if such Lender is a
Swiss Qualifying Bank, such branch or Affiliate must also qualify as a Swiss
Qualifying Bank. Borrowings of more than one Type may be outstanding at the same
time; provided that Borrower shall not be entitled to request any Borrowing
that, if made, would result in more than eight Eurocurrency Borrowings in
Dollars, five Eurocurrency Borrowings in GBP, or eight EURIBOR Borrowings
outstanding hereunder at any one time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.
(c)    Except with respect to Loans deemed made pursuant to Section 2.18(b) and
Swingline Loans, each Lender shall make each Loan to be made by it hereunder
(or, to the extent permitted by Section 2.02(b), shall cause any domestic or
foreign branch or Affiliate of such Lender to make such Loan) on the proposed
date thereof by wire transfer of immediately available funds to such account in
San Francisco, or to such account in a European jurisdiction, as the
Administrative Agent may designate, not later than 2:00 p.m., New York time
(1:00 p.m., London time in the case of Revolving Loans made in GBP or Euros),
and the Administrative Agent shall promptly credit the amounts so received to an
account of the applicable Borrower as directed by the Administrative Borrower in
the applicable Borrowing Request maintained with (or otherwise acceptable to)
the Administrative Agent or, if a Borrowing shall not occur on such date because
any condition precedent herein specified shall not have been met, return the
amounts so received to the respective Lenders.
(d)    Unless the Administrative Agent shall have received notice from a Lender
prior to the time of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above, and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available, then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, each of such Lender and such Borrower
severally agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with


163


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



interest thereon, for each day from the date such amount is made available to
such Borrower until the date such amount is repaid to the Administrative Agent
at (i) in the case of such Borrower, the interest rate applicable at the time to
the Loans comprising such Borrowing and (ii) in the case of such Lender, the
greater of the Interbank Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation. If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement, and the applicable Borrower’s obligation to repay
the Administrative Agent such corresponding amount pursuant to this Section
2.02(d) shall cease.
(e)    Notwithstanding anything to the contrary contained herein, no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date.
SECTION 2.03    Borrowing Procedure.
(a)    To request a Borrowing (subject to Section 2.17(e) with respect to
European Swingline Loans), the Administrative Borrower, on behalf of the
applicable Borrower, shall deliver, by hand delivery, telecopier or, to the
extent separately agreed by the Administrative Agent, by an electronic
communication in accordance with the second sentence of Section 11.01(b) and the
second paragraph of Section 11.01(d), a duly completed and executed Borrowing
Request to the Administrative Agent (i) in the case of a Eurocurrency Borrowing
(other than a Eurocurrency Borrowing made in GBP), not later than 12:00 noon,
New York time, three (3) Business Days before the date of the proposed
Borrowing, (ii) in the case of a EURIBOR Borrowing, or a Eurocurrency Borrowing
made in GBP, not later than 11:00 a.m., London time, three (3) Business Days
before the date of the proposed Borrowing, or (iii) in the case of a Base Rate
Borrowing, not later than 12:00 noon, New York time, on the date of the proposed
Borrowing. All Borrowing Requests which are not made on-line via the
Administrative Agent’s electronic platform or portal shall be subject to (and
unless the Administrative Agent elects otherwise in the exercise of its sole
discretion, such Borrowings shall not be made until the completion of) the
Administrative Agent’s authentication process (with results satisfactory to the
Administrative Agent) prior to the funding of any such requested Borrowing. Each
Borrowing Request shall be irrevocable and shall specify the following
information in compliance with Section 2.02:
(i)    the aggregate amount of such Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing shall constitute a Borrowing of U.S. Revolving
Loans, U.K. Revolving Loans, German Revolving Loans or Swiss Revolving Loans;
(iv)    in the case of Dollar Denominated Loans made to U.S. Borrowers or to the
Canadian Borrower, whether such Borrowing is to be a Base Rate Borrowing or a
Eurocurrency Borrowing;


164


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(v)    (x) in the case of U.S. Revolving Loans, whether such Borrowing is to be
made to the U.S. Borrowers or the Canadian Borrower, and the names of the
applicable Borrowers and (y) in the case of a German Revolving Loan or a Swiss
Revolving Loan, the names of the applicable Borrowers;
(vi)    in the case of a Eurocurrency Borrowing or EURIBOR Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated, as applicable, by the definition of the term “Eurocurrency
Interest Period” or “EURIBOR Interest Period”;
(vii)    the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.02(c);
(viii)    that the conditions set forth in Section 4.02(b) - (d) have been
satisfied as of the date of the notice; and
(ix)    in the case of a Eurocurrency Borrowing in an Alternate Currency, the
Approved Currency for such Borrowing;.
provided, that notwithstanding anything to the contrary in any Loan Document,
Aleris Switzerland shall not be permitted to borrow or request a Borrowing on
the Aleris Acquisition Closing Date or otherwise in connection with the Aleris
Acquisition (other than a borrowing on the Aleris Acquisition Closing Date to
repay outstanding Indebtedness of Aleris Switzerland).
If no election as to the Type of Borrowing is specified with respect to a
Borrowing of Dollar Denominated Loans made to U.S. Borrowers or to the Canadian
Borrower, then the requested Borrowing shall be a Base Rate Borrowing. If no
Interest Period is specified with respect to any requested EURIBOR Borrowing or
Eurocurrency Borrowing, then the Administrative Borrower on behalf of the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each
applicable Lender of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.
(b)    Appointment of Administrative Borrower. Each Borrower hereby irrevocably
appoints and constitutes Administrative Borrower as its agent to request Loans
and Letters of Credit pursuant to this Agreement in the name or on behalf of
such Borrower. The Administrative Agent and Lenders may disburse the Loans to
such bank account of Administrative Borrower or a Borrower or otherwise make
such Loans to a Borrower and provide such Letters of Credit to a Borrower as
Administrative Borrower may designate or direct, without notice to any other
Borrower or Guarantor. Each Loan Party hereby irrevocably appoints and
constitutes Administrative Borrower as its agent to receive statements of
account and all other notices from the Agents and Lenders with respect to the
Obligations or otherwise under or in connection with this Agreement and the
other Loan Documents, including the Intercreditor Agreement. Any notice,
election, representation, warranty, agreement or undertaking by or on behalf of
any other Loan Party by


165


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Administrative Borrower shall be deemed for all purposes to have been made by
such Loan Party, as the case may be, and shall be binding upon and enforceable
against such Loan Party to the same extent as if made directly by such Loan
Party. Administrative Borrower hereby accepts the appointment by Borrowers and
the other Loan Parties to act as the agent of Borrowers and the other Loan
Parties and agrees to ensure that the disbursement of any Loans to a Borrower
requested by or paid to or for the account of such Borrower, or the issuance of
any Letter of Credit for a Borrower hereunder, shall be paid to or for the
account of such Borrower. No purported termination of the appointment of
Administrative Borrower as agent as aforesaid shall be effective, except after
ten (10) days’ prior written notice to Administrative Agent and appointment by
the Borrowers of a replacement Administrative Borrower.
(c)    Appointment of European Administrative Borrower. Each European Borrower,
by becoming a party to this Agreement, hereby irrevocably appoints and
constitutes European Administrative Borrower as its agent to request Loans and
Letters of Credit pursuant to this Agreement in the name or on behalf of such
Borrower. The Administrative Agent and Lenders may disburse the Loans to such
bank account of European Administrative Borrower or a European Borrower, or
otherwise make such Loans to a European Borrower and provide such Letters of
Credit to a European Borrower as European Administrative Borrower may designate
or direct, without notice to any other Borrower or Guarantor. Each European
Borrower hereby irrevocably appoints and constitutes European Administrative
Borrower as its agent to receive statements of account and all other notices
from the Agents and Lenders with respect to the Obligations or otherwise under
or in connection with this Agreement and the other Loan Documents. Any notice,
election, representation, warranty, agreement or undertaking by or on behalf of
any other European Borrower by European Administrative Borrower shall be deemed
for all purposes to have been made by such European Borrower, as the case may
be, and shall be binding upon and enforceable against such European Borrower to
the same extent as if made directly by such European Borrower. European
Administrative Borrower hereby accepts the appointment by the European Borrowers
to act as the agent of the European Borrowers and agrees to ensure that the
disbursement of any Loans to a European Borrower requested by or paid to or for
the account of such European Borrower, or the issuance of any Letter of Credit
for a European Borrower hereunder, shall be paid to or for the account of such
European Borrower. No purported termination of the appointment of European
Administrative Borrower as agent as aforesaid shall be effective, except after
ten (10) days’ prior written notice to Administrative Agent and appointment by
the European Borrowers of a replacement European Administrative Borrower.
(d)    Each Borrower hereby authorizes Agent, from time to time, to charge all
interest, fees, costs, expenses and other amounts and Secured Obligations
payable hereunder or under any of the other Loan Documents or any Bank Product
Agreement at 3:00 p.m. New York time on the Business Day immediately following
the Specified Date set forth below, and the applicable Borrower shall be deemed
to have requested Base Rate Revolving Loans in the amount of such Secured
Obligations; provided that the Administrative Agent shall have made a report
(which may be an online report) available to Administrative Borrower with
respect


166


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



thereto prior to such Specified Date. “Specified Date” shall mean (i) with
respect to interest, fees, or other recurring charges, the date on which such
amounts are due and payable hereunder, and (ii) with respect to other charges
and expenses, the first Business Day of each month. The proceeds of such
Revolving Loans shall be disbursed as direct payment of the relevant Secured
Obligation.
SECTION 2.04    Evidence of Debt.
(a)    Promise to Repay. Each U.S. Borrower, jointly and severally, hereby
unconditionally promises to pay on the Maturity Date to the Administrative
Agent, for the account of each applicable Revolving Lender (or, in the case of
U.S. Swingline Loans, the U.S. Swingline Lender in accordance with Section
2.17(a)), the then unpaid principal amount of each U.S. Revolving Loan of such
Revolving Lender made to any U.S. Borrower. The Canadian Borrower hereby
unconditionally promises to pay on the Maturity Date to the Administrative
Agent, for the account of each applicable Revolving Lender, the then unpaid
principal amount of each U.S. Revolving Loan of such Revolving Lender made to
the Canadian Borrower. EachThe Swiss Borrower hereby unconditionally promises to
pay (i) on the Maturity Date to the Administrative Agent, for the account of
each applicable Revolving Lender, the then unpaid principal amount of each Swiss
Revolving Loan of such Revolving Lender made to it and (ii) on the earlier of
the Maturity Date and the last day of the Interest Period for such Loan, to the
European Swingline Lender, the then unpaid principal amount of each European
Swingline Loan made to it. Each German Borrower hereby unconditionally promises
to pay (i) on the Maturity Date to the Administrative Agent, for the account of
each applicable Revolving Lender, the then unpaid principal amount of each
German Revolving Loan of such Revolving Lender made to it and (ii) on the
earlier of the Maturity Date and the last day of the Interest Period for such
Loan, to the European Swingline Lender, the then unpaid principal amount of each
European Swingline Loan made to it. Each U.K. Borrower hereby unconditionally
promises to pay (i) on the Maturity Date to the Administrative Agent, for the
account of each applicable Revolving Lender, the then unpaid principal amount of
each U.K. Revolving Loan of such Revolving Lender made to it and (ii) on the
earlier of the Maturity Date and the last day of the Interest Period for such
Loan, to the European Swingline Lender, the then unpaid principal amount of each
European Swingline Loan made to it. All payments or repayments of Loans made
pursuant to this Section 2.04(a) shall be made in the Approved Currency in which
such Loan is denominated.
(b)    Lender and Administrative Agent Records. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
Indebtedness of each Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. The
Administrative Agent shall maintain accounts in which it will record (i) the
amount and Approved Currency of each Loan made hereunder, the Borrower or
Borrowers to which such Loan is made, the Type, Class and Sub-Class thereof and
the Interest Period applicable thereto; (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder; and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of


167


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



the Lenders and each Lender’s share thereof. The entries made in the accounts
maintained pursuant to this paragraph shall be prima facie evidence of the
existence and amounts of the obligations therein recorded as well as the
Borrower or Borrowers which received such Loans or Letters of Credit; provided
that the failure of any Lender or the Administrative Agent to maintain such
accounts or any error therein shall not in any manner affect the obligations of
any Borrower to repay the Loans in accordance with their terms.
(c)    Promissory Notes. Any Lender by written notice to the Administrative
Borrower (with a copy to the Administrative Agent) may request that Loans of any
Class and Sub-Class made by it be evidenced by a promissory note. In such event,
the applicable Borrower or Borrowers shall prepare, execute and deliver to such
Lender one or more promissory notes payable to such Lender or its registered
assigns in the form of Exhibit K-1 or K-2, as the case may be. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 11.04) be represented by one or
more promissory notes in such form payable to such payee or its registered
assigns. If, because of fluctuations in exchange rates after the date of
issuance thereof, any such Note would not be at least as great as the Dollar
Equivalent of the outstanding principal amount of the Loans made by such Lender
evidenced thereby at any time outstanding, such Lender may request (and in such
case the applicable Borrowers shall promptly execute and deliver) a new Note in
an amount equal to the Dollar Equivalent of the aggregate principal amount of
such Loans of such Lender outstanding on the date of the issuance of such new
Note.
SECTION 2.05    Fees.
(a)    Commitment Fee. The Borrowers, jointly and severally, agree to pay to the
Administrative Agent for the account of each Lender having a Revolving
Commitment a commitment fee (a “Commitment Fee”) denominated in Dollars on the
actual daily amount by which the Total Revolving Commitment exceeds the Total
Revolving Exposure, from and including the Closing Date to but excluding the
date on which such Revolving Commitment terminates at a rate per annum equal to
the Applicable Fee. Accrued Commitment Fees shall be payable in arrears (A) on
the first calendar day of each month and (B) on the date on which such Revolving
Commitment terminates. Commitment Fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
Commitment Fees with respect to Revolving Commitments, a Revolving Commitment of
a Lender shall be deemed to be used to the extent of the outstanding Revolving
Loans, Swingline Exposure and LC Exposure of such Lender.
(b)    Fee Letter and Engagement Letter. The Canadian Borrower agrees to pay or
to cause the applicable Borrower to pay all Fees payable pursuant to the Fee
Letter and the Engagement Letter, in the amounts and on the dates set forth
therein.
(c)    LC and Fronting Fees. The applicable Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender having a Revolving
Commitment a participation fee (“LC Participation Fee”) with respect to its
participations in Letters of


168


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Credit, which shall accrue at a rate equal to the Applicable Margin from time to
time used to determine the interest rate on (A) with regard to Letters of Credit
denominated in Dollars, Canadian Dollars or GBP, Eurocurrency Loans, and (B)
with regard to Letters of Credit denominated in euros, EURIBOR Loans, in each
case pursuant to Section 2.06 on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to Reimbursement
Obligations) during the period from and including the Closing Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to the applicable Issuing Bank a fronting fee (“Fronting Fee”), which shall
accrue at the rate of 0.125% per annum on the average daily amount of the LC
Exposure of such Issuing Bank (excluding any portion thereof attributable to
Reimbursement Obligations) during the period from and including the Closing Date
to but excluding the later of the date of termination of the Revolving
Commitments and the date on which such Issuing Bank ceases to have any LC
Exposure, as well as such Issuing Bank’s customary fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Accrued LC Participation Fees and Fronting Fees shall be
payable in arrears (i) on the first Business Day of each month and (ii) on the
date on which the Revolving Commitments terminate. Any such fees accruing after
the date on which the Revolving Commitments terminate shall be payable on
demand. Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand therefor. All LC
Participation Fees and Fronting Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). If at any time any principal of or
interest on any Loan or any fee or other amount payable by the Loan Parties
hereunder has not been paid when due, whether at stated maturity, upon
acceleration or otherwise, the LC Participation Fee shall be increased to a per
annum rate equal to 2% plus the otherwise applicable rate with respect thereto
for so long as such overdue amounts have not been paid.
(d)    All Fees shall be paid on the dates due, in immediately available funds
in Dollars, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that Borrowers shall pay the Fronting Fees directly to
the applicable Issuing Bank. Once paid, none of the Fees shall be refundable
under any circumstances.
SECTION 2.06    Interest on Loans.
(a)    Base Rate Loans. Subject to the provisions of Section 2.06(f), the Loans
comprising each Base Rate Borrowing, including each U.S. Swingline Loan and each
European Swingline Loan denominated in Dollars, shall bear interest at a rate
per annum equal to the Base Rate plus the Applicable Margin in effect from time
to time.
(b)    Eurocurrency Loans. Subject to the provisions of Section 2.06(f), the
Loans comprising each Eurocurrency Borrowing, including each European Swingline
Loan denominated in GBP or Swiss Francs, shall bear interest at a rate per annum
equal to the Adjusted LIBOR Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin in effect from time to time.


169


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(c)    [intentionally omitted].
(d)    [intentionally omitted].
(e)    EURIBOR Loans. Subject to the provisions of Section 2.06(f), the Loans
comprising each EURIBOR Borrowing, including each European Swingline Loan
denominated in Euros, shall bear interest at a rate per annum equal to the
Adjusted EURIBOR Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin in effect from time to time.
(f)    Default Rate. Notwithstanding the foregoing, during an Event of Default
of the type specified in Sections 8.01(a), (b), (g) or (h), or during any other
Event of Default if the Required Lenders in their discretion so elect by notice
to the Administrative Agent, all Obligations shall, to the extent permitted by
Applicable Law, bear interest, after as well as before judgment, at a per annum
rate equal to (i) in the case of principal of or interest on any Loan, 2% plus
the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section 2.06 or (ii) in the case of any other Obligations, 2%
plus the rate applicable to Base Rate Loans as provided in Section 2.06(a) (in
either case, the “Default Rate”).
(g)    Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to Section 2.06(f) shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan (other than a prepayment of a
Base Rate Loan without a permanent reduction in Revolving Commitments), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment, (iii) in the event of any conversion of any
EURIBOR Loan or Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion, (iv) accrued interest shall be payable on the date on
which all or any portion of the Secured Obligations are accelerated pursuant to
the terms hereof, and (v) accrued interest shall be payable on the date on which
this Agreement is terminated pursuant to the terms hereof.
(h)    Interest Calculation. All interest hereunder shall be computed on the
basis of a year of 360 days, except that (i) interest computed by reference to
the Base Rate shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and (ii) interest computed with regard to Eurocurrency Loans by
way of GBP shall be computed on the basis of a year of 365 days, and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Base Rate, Adjusted EURIBOR Rate
or Adjusted LIBOR Rate shall be determined by the Administrative Agent in
accordance with the provisions of this Agreement and such determination shall be
conclusive absent manifest error.
(i)    Currency for Payment of Interest. All interest paid or payable pursuant
to this Section 2.06 shall be paid in the Approved Currency in which the Loan
giving rise to such interest is denominated.


170


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(j)    Swiss Minimum Interests Rates and Payments. The various rates of
interests provided for in this Agreement (including, without limitation, under
this Section 2.06) are minimum interest rates.
(i)    When entering into this Agreement, each party hereto has assumed that the
payments required under this Agreement are not and will not become subject to
Swiss Withholding Tax. Notwithstanding that the parties hereto do not anticipate
that any payment will be subject to Swiss Withholding Tax, they agree that, if
(A) Swiss Withholding Tax should be imposed on interest or other payments (the
“Relevant Amount”) by a Swiss Loan Party and (B) Section 2.15 should be held
unenforceable, then the applicable interest rate in relation to that interest
payment shall be: (x) the interest rate which would have been applied to that
interest payment (as provided for in the absence of this Section 2.06(j);
divided by (y) 1 minus the minimal permissible rate at which the relevant Tax
Deduction is required to be made in view of domestic tax law and/or applicable
treaties (where the rate at which the relevant Tax Deduction is required to be
made is, for this purpose, expressed as a fraction of one (1)) and all
references to a rate of interest under such Loan shall be construed accordingly.
For this purpose, the Swiss Withholding Tax shall be calculated on the amount so
recalculated.
(ii)    AThe Swiss Borrower shall not be required to make an increased payment
to any specific Lender (but without prejudice to the rights of all other Lenders
hereunder) under paragraph (i) above or under Section 2.15 in connection with a
Swiss Withholding Tax if suchthe Swiss Borrower has breached the Ten Non-Bank
Regulations and/or Twenty Non-Bank Regulations as a direct result of (A) the
incorrectness of the representation made by such Lender pursuant to Section 2.21
if such Lender specified that it was a Swiss Qualifying Bank or (B) such Lender,
as assignee or participant, breaching the requirements and limitations for
transfers, assignments or participations pursuant to Section 11.04 or (C) if
Section 2.15 does not provide for an obligation to make increased payments.
(iii)    For the avoidance of doubt, athe Swiss BorrowersBorrower shall be
required to make an increased payment to a specific Lender under paragraph (i)
above in connection with the imposition of a Swiss Withholding Tax (A) if
suchthe Swiss Borrower has breached the Ten Non-Bank Regulations and/or the
Twenty Non-Bank Regulations as a result of its failure to comply with the
provisions of Section 5.15 or, (B) if after an Event of Default, lack of
compliance with the Ten Non-Bank Regulations and/or the Twenty Non-Bank
Regulations as a result of assignments or participation effected in accordance
herewith, or (C) following a change of law or practice in relation with the Ten
Non-Bank Regulations and/or the Twenty Non-Bank Regulations Swiss Withholding
Tax becomes due on interest payments made by suchthe Swiss Borrower and
Section 2.15 is not enforceable.
(iv)    If requested by the Administrative Agent, a Swiss Loan Party shall
provide to the Administrative Agent those documents which are required by law
and applicable double taxation treaties to be provided by the payer of such tax
for each relevant Lender to prepare a claim for refund of Swiss Withholding Tax.
In the event Swiss Withholding Tax is refunded to the Lender by the Swiss
Federal Tax Administration, the relevant Lender shall forward, after deduction
of costs, such amount to the Swiss Loan Party; provided, however, that


171


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(i) the relevant Swiss Loan Party has fully complied with its obligations under
this Section 2.06(j); (ii) the relevant Lender may determine, in its sole
discretion, consistent with the policies of such Lender, the amount of the
refund attributable to Swiss Withholding Tax paid by the relevant Swiss Loan
Party; (iii) nothing in this Agreement shall require the Lender to disclose any
confidential information to the Swiss Loan Party (including, without limitation,
its tax returns); and (iv) no Lender shall be required to pay any amounts
pursuant to this Section 2.06(j)(iv) at any time during which a Default or Event
of Default exists.
SECTION 2.07    Termination and Reduction of Commitments.
(a)    Termination of Commitments. The Revolving Commitments, the European
Swingline Commitment and the LC Commitment shall automatically terminate on the
Maturity Date.
(b)    Optional Terminations and Reductions. At its option, Administrative
Borrower may at any time terminate, or from time to time permanently reduce, the
Commitments of any Class (for the purposes of this Section 2.07, treating the
Specified Incremental Commitments as a separate Class prior to the Specified
Incremental Commitment Availability Date); provided that (i) each reduction of
the Commitments of any Class shall be in an amount that is an integral multiple
of $1,000,000 and not less than $5,000,000, (ii) the Revolving Commitments shall
not be terminated or reduced if, after giving effect to any concurrent
prepayment of the Revolving Loans in accordance with Section 2.10, the aggregate
amount of Revolving Exposure would exceed the aggregate amount of Revolving
Commitments, or the Total Revolving Exposure would exceed the Adjusted Total
Revolving Commitment. In connection with any reduction in the Commitments prior
to the Maturity Date, if any Loan Party or any of its Subsidiaries owns any
Margin Stock, Borrowers shall deliver to each Agent an updated Form U-1 (with
sufficient additional originals thereof for each Lender and each Issuing Bank),
duly executed and delivered by the Borrowers, together with such other
documentation as each Agent shall reasonably request, in order to enable each
Agent, the Lenders, and the Issuing Banks to comply with any of the requirements
under Regulation T, Regulation U or Regulation X.
(c)    Borrower Notice. Administrative Borrower shall notify the Administrative
Agent in writing of any election to terminate or reduce the Commitments under
Section 2.07(b) at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by
Administrative Borrower pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments delivered by Administrative
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be (subject to payment of
any amount pursuant to Section 2.13) revoked by Administrative Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of the
Commitments of any Class shall be permanent.


172


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.
SECTION 2.08    Interest Elections.
(a)    Generally. Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a EURIBOR Borrowing or
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, Administrative Borrower may elect to convert
such Borrowing to a different Type (in the case of Dollar Denominated Loans made
to U.S. Borrowers or to the Canadian Borrower, to a Base Rate Borrowing or a
Eurocurrency Borrowing) or to rollover or continue such Borrowing and, in the
case of a EURIBOR Borrowing or Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section. Borrowings consisting of
Alternate Currency Revolving Loans may not be converted to a different Type.
Administrative Borrower may elect different options with respect to different
portions (not less than the Minimum Currency Threshold) of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. Notwithstanding
anything to the contrary, Borrowers shall not be entitled to request any
conversion, rollover or continuation that, if made, would result in more than
eight Eurocurrency Borrowings in Dollars, five Eurocurrency Borrowings in GBP,
or eight EURIBOR Borrowings outstanding hereunder at any one time. This Section
shall not apply to Swingline Loans, which may not be converted or continued.
(b)    Interest Election Notice. To make an election pursuant to this Section
2.08, Administrative Borrower shall deliver, by hand delivery or telecopier, a
duly completed and executed Interest Election Request to the Administrative
Agent not later than the time that a Borrowing Request would be required under
Section 2.03 if Administrative Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each Interest Election Request shall be irrevocable. Each Interest Election
Request shall specify the following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (v) below shall be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    in the case of Dollar Denominated Loans made to U.S. Borrowers or to
the Canadian Borrower, whether such Borrowing is to be a Base Rate Borrowing or
a Eurocurrency Borrowing;
(iv)    [intentionally omitted];


173


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(v)    if the resulting Borrowing is a EURIBOR Borrowing or a Eurocurrency
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated, as applicable, by the
definition of the term “EURIBOR Interest Period” or “Eurocurrency Interest
Period”; and
(vi)    in the case of a Borrowing consisting of Alternate Currency Revolving
Loans, the Alternate Currency of such Borrowing.
If any such Interest Election Request requests a EURIBOR Borrowing or
Eurocurrency Borrowing but does not specify an Interest Period, then Borrowers
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.
(c)    Automatic Conversion to Base Rate Borrowing. If an Interest Election
Request with respect to a Eurocurrency Borrowing made to U.S. Borrowers or to
the Canadian Borrower in Dollars is not timely delivered prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to a Base Rate Borrowing. EURIBOR Borrowings and Eurocurrency
Borrowings denominated in an Alternate Currency, and Eurocurrency Borrowings
made to anythe Swiss Borrower, any German Borrower or any U.K. Borrower and
denominated in Dollars, shall not be converted to a Base Rate Borrowing, but
shall be continued as Loans of the same Type with a one month Interest Period.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing, the Administrative Agent or the Required Lenders may
require, by notice to Administrative Borrower, that (i) no outstanding Borrowing
may be converted to or continued as a EURIBOR Borrowing or Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing (other than a
Borrowing of Alternate Currency Loans or a Eurocurrency Borrowing made to anythe
Swiss Borrower, any German Borrower or any U.K. Borrower and denominated in
Dollars) shall be converted to a Base Rate Borrowing at the end of the Interest
Period applicable thereto.
SECTION 2.09    [intentionally omitted].
SECTION 2.10    Optional and Mandatory Prepayments of Loans.
(a)    Optional Prepayments. Borrowers shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of this Section 2.10 and subject to the provisions of Section
9.01(e); provided that each partial prepayment shall be in a principal amount
that is not less than (and in integral amounts consistent with) the Minimum
Currency Threshold or, if less, the outstanding principal amount of such
Borrowing.
(b)    Certain Revolving Loan Prepayments.


174


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(i)    In the event of the termination of all the Revolving Commitments, each
Borrower shall, on the date of such termination, repay or prepay all its
outstanding Borrowings and all its outstanding Swingline Loans and replace all
outstanding Letters of Credit or cash collateralize all its outstanding Letters
of Credit in accordance with the procedures set forth in Section 2.18.
(ii)    [intentionally omitted].
(iii)    [intentionally omitted].
(iv)    In the event of any partial reduction of the Revolving Commitments, then
(x) at or prior to the effective date of such reduction, the Administrative
Agent shall notify Administrative Borrower and the applicable Revolving Lenders
of the Total Revolving Exposure after giving effect thereto and (y) if the Total
Revolving Exposure would exceed the Adjusted Total Revolving Commitment less
Availability Reserves after giving effect to such reduction, each applicable
Borrower shall, on the date of such reduction, act in accordance with Section
2.10(b)(vi) below.
(v)    [intentionally omitted].
(vi)    In the event that the Total Revolving Exposure at any time exceeds the
Adjusted Total Revolving Commitment less Availability Reserves then in effect
(including on any date on which Dollar Equivalents are determined pursuant to
the definition thereof), each applicable Borrower shall, without notice or
demand, immediately first, repay or prepay its Borrowings and second, replace
its outstanding Letters of Credit or cash collateralize its outstanding Letters
of Credit in accordance with the procedures set forth in Section 2.18, in an
aggregate amount sufficient to eliminate such excess.
(vii)    [intentionally omitted].
(viii)    In the event that (A) the aggregate LC Exposure of all Issuing Banks
exceeds the aggregate LC Commitments of all Issuing Banks then in effect or (B)
the LC Exposure of any Issuing Bank exceeds the LC Commitment of such Issuing
Bank then in effect (including on any date on which Dollar Equivalents are
determined pursuant to the definition thereof), each applicable Borrower shall,
without notice or demand, immediately replace its outstanding Letters of Credit
or cash collateralize its outstanding Letters of Credit in accordance with the
procedures set forth in Section 2.18, in an aggregate amount sufficient to
eliminate such excess.
(ix)    Except as otherwise provided in clauses (iv), (vi) or (viii) above, in
the event that, at any time, one or more of the Funding Conditions (or Swingline
Conditions, solely in the case of a Swingline Loan) would not be satisfied if
such conditions were required to be satisfied at such time, then each applicable
Borrower shall, without notice or demand, immediately first, repay or prepay its
Borrowings, and second, replace its outstanding Letters of Credit or cash
collateralize its outstanding Letters of Credit in accordance with the
procedures set forth in Section 2.18, in an aggregate amount equal to the amount
required to cause all Funding


175


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Conditions and, if applicable, Swingline Conditions to be satisfied at such time
(or, in the case of cash collateralized Letters of Credit, 105% of such amount);
provided that, to the extent that the failure to satisfy such conditions results
solely by reason of a change in exchange rates between the currencies in which
such amounts were funded and Dollars, unless a Default or an Event of Default
has occurred and is continuing, no Borrower shall be required to make such
repayment, replacement or cash collateralization under this clause (ix) unless
(A) such amount exceeds any commitment or sublimit applicable thereto, or (B)
the amount required to cause all Funding Conditions and, if applicable,
Swingline Conditions to be satisfied at such time exceeds 5% of the sum of the
Borrowing Bases applicable to such Funding Condition or, if applicable,
Swingline Condition (in which event under clauses (A) and (B) above, the
applicable Borrowers shall make such repayments, replacements or cash
collateralization so as to eliminate such excess in its entirety).
(x)    [intentionally omitted].
(xi)    In the event an Activation Notice has been given (as contemplated by
Section 9.01), Borrowers shall pay all proceeds of Collateral (other than
proceeds of Pari Passu Priority Collateral) into the Collection Account, for
application in accordance with Section 9.01(e).
(c)    Asset Sales. Not later than three (3) Business Days following the receipt
of any Net Cash Proceeds of any Asset Sale of Revolving Credit Priority
Collateral by any Loan Party (i) occurring during the existence of any Event of
Default or (ii) at any time after the occurrence of a Cash Dominion Trigger
Event and prior to the subsequent occurrence of a Cash Dominion Recovery Event,
Borrowers shall make (in addition to any prepayments required by Section 2.10(b)
(which shall be made regardless of whether any prepayment is required under this
paragraph (c)), prepayments in accordance with Section 2.10(h) and (i) in an
aggregate amount equal to 100% of such Net Cash Proceeds; provided that no such
prepayment shall be required under this Section 2.10(c) with respect to (A) the
disposition of property which constitutes a Casualty Event (in which event
Section 2.10(f) shall apply), or (B) Asset Sales for fair market value resulting
in less than $5,000,000 in Net Cash Proceeds in any fiscal year.
(d)    [intentionally omitted].
(e)    [intentionally omitted].
(f)    Casualty Events. Not later than three (3) Business Days following the
receipt of any Net Cash Proceeds from a Casualty Event in respect of Revolving
Credit Priority Collateral by any Loan Party during the occurrence of an Event
of Default or at any time after the occurrence of a Cash Dominion Trigger Event
and prior to the subsequent occurrence of a Cash Dominion Recovery Event,
Borrowers shall make (in addition to any prepayments required by Section 2.10(b)
(which shall be made regardless of whether any prepayment is required under this
paragraph (f)), prepayments in accordance with Section 2.10(h) and (i) in an
aggregate amount equal to 100% of such Net Cash Proceeds; provided that no such


176


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



prepayment shall be required under this Section 2.10(f) with respect to Casualty
Events resulting in less than $5,000,000 in Net Cash Proceeds in any fiscal
year.
(g)    [intentionally omitted].
(h)    Application of Prepayments. (i)  Prior to any optional or mandatory
prepayment hereunder, Administrative Borrower shall select the Borrowing or
Borrowings to be prepaid and shall specify such selection in the notice of such
prepayment pursuant to Section 2.10(i), subject to the provisions of this
Section 2.10(h), provided that after an Activation Notice has been delivered,
Section 9.01(e) shall apply, provided, further, that notwithstanding the
foregoing, after an Event of Default has occurred and is continuing or after the
acceleration of the Obligations, Section 8.03 shall apply. Any mandatory
prepayment shall be made without reduction to the Revolving Commitments.
(ii)    Amounts to be applied pursuant to this Section 2.10 to the prepayment of
Revolving Loans by a Borrower shall be applied, as applicable, first to reduce
outstanding U.S. Swingline Loans and European Swingline Loans denominated in
Dollars, and then to reduce other outstanding Base Rate Loans of that Borrower.
Any amounts remaining after each such application shall be applied to prepay
EURIBOR Loans or Eurocurrency Loans, as applicable, of that Borrower.
Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under this Section 2.10 shall be in excess of the amount of the Base Rate Loans
(including U.S. Swingline Loans) at the time outstanding (an “Excess Amount”),
only the portion of the amount of such prepayment as is equal to the amount of
such outstanding Base Rate Loans (including U.S. Swingline Loans and European
Swingline Loans denominated in Dollars) shall be immediately prepaid and, at the
election of Administrative Borrower, the Excess Amount shall be either (A)
deposited in an escrow account on terms satisfactory to the Administrative Agent
and applied to the prepayment of EURIBOR Loans or Eurocurrency Loans on the last
day of the then next-expiring Interest Period for EURIBOR Loans or Eurocurrency
Loans; provided that (i) interest in respect of such Excess Amount shall
continue to accrue thereon at the rate provided hereunder for the Loans which
such Excess Amount is intended to repay until such Excess Amount shall have been
used in full to repay such Loans and (ii) at any time while an Event of Default
has occurred and is continuing, the Administrative Agent may, and upon written
direction from the Required Lenders shall, apply any or all proceeds then on
deposit to the payment of such Loans in an amount equal to such Excess Amount or
(B) prepaid immediately, together with any amounts owing to the Lenders under
Section 2.13.
(i)    Notice of Prepayment. Administrative Borrower or European Administrative
Borrower, as applicable, shall notify the Administrative Agent (and, in the case
of prepayment of a Swingline Loan, the Swingline Lender) by written notice of
any prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Borrowing (other than a Eurocurrency Borrowing made in GBP), not later than
12:00 noon, New York time, three (3) Business Days before the date of
prepayment, (i) in the case of prepayment of a EURIBOR Borrowing, or a
Eurocurrency Borrowing made in GBP (in each case other than a European Swingline
Loan), not later than 11:00 a.m., London time, three (3) Business Days before
the date of prepayment, (iii) in the case of prepayment of a Base Rate
Borrowing, not later than 12:00


177


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



noon, New York time, one (1) Business Day before the date of prepayment, (iv) in
the case of prepayment of a U.S. Swingline Loan, not later than 12:00 noon, New
York time, on the date of prepayment, (v) in the case of prepayment of a
European Swingline Loan (other than a European Swingline Loan made in Swiss
francs), not later than 11:00 a.m., London time, on the date of prepayment, and
(vi) in the case of prepayment of a European Swingline Loan made in Swiss
francs, not later than 11:00 a.m., London time, one (1) Business Day before the
date of prepayment. Each such notice shall be irrevocable; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.07, then such notice
of prepayment may be revoked if such termination is revoked in accordance with
Section 2.07. Each such notice shall specify the prepayment date, the principal
amount of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment. Promptly following receipt of any such notice (other than a notice
relating solely to Swingline Loans), the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of a Credit Extension of the
same Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing and otherwise
in accordance with this Section 2.10. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.06.
(j)    Foreign Asset Sales. Notwithstanding any other provisions of
Section 2.10(c) or (f), (i) to the extent that any of or all of the Net Cash
Proceeds of any Asset Sale or Casualty Event subject to such sections in respect
of Revolving Priority Collateral owned by a Loan Party organized in a
Non-Principal Jurisdiction are received by such Loan Party (a “Foreign Asset
Sale”) and such Net Cash Proceeds are prohibited, restricted or otherwise
delayed (each, a “Repatriation Limitation”) by applicable local law from being
repatriated to the United States or Canada, the portion of such Net Cash
Proceeds so affected will not be required to be applied to repay Revolving Loans
at the times provided in this Section 2.10 but may be retained by the applicable
Loan Party so long as such Repatriation Limitation exists (provided, that such
Loan Party shall use its commercially reasonable efforts to overcome any
Repatriation Limitation) and once such Repatriation Limitation no longer exists,
such Loan Party shall promptly repatriate an amount equal to such Net Cash
Proceeds to the applicable Borrower which shall promptly (and in any event not
later than five Business Days after such repatriation) apply such amount to the
repayment of the Revolving Loans pursuant to this Section 2.10 and (ii) to the
extent that such Borrower has reasonably determined in good faith that
repatriation of any of or all of such Net Cash Proceeds of any Asset Sale or
Casualty Event subject to Section 2.10(c) or (e) in respect of Revolving
Priority Collateral owned by a Loan Party organized in a Non-Principal
Jurisdiction received by such Loan Party would have a material adverse tax cost
consequence with respect to such Net Cash Proceeds for such Loan Party, the Net
Cash Proceeds so affected may be retained by the applicable Loan Party.
SECTION 2.11    Alternate Rate of Interest.


178


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(a)    If prior to the commencement of any Interest Period for a EURIBOR
Borrowing or Eurocurrency Borrowing:
(i)    the Administrative Agent determines (which determination shall be final
and conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted EURIBOR Rate or Adjusted LIBOR Rate for such
Interest Period (including because the EURIBOR Rate or the LIBOR Rate is not
available or published on a current basis or the circumstances set forth in
Section 2.12(e) have occurred) or that any Alternate Currency is not available
to the Lenders in sufficient amounts to fund any Borrowing consisting of
Alternate Currency Revolving Loans; or
(ii)    the Administrative Agent is advised in writing by the Required Lenders
that the Adjusted EURIBOR Rate or Adjusted LIBOR Rate for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period
(including because the EURIBOR Rate or the LIBOR Rate is not available or
published on a current basis or the circumstances set forth in Section 2.12(e)
have occurred);
then the Administrative Agent shall give written notice thereof to
Administrative Borrower and the Lenders as promptly as practicable thereafter
and, until the Administrative Agent notifies Administrative Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (x)
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a EURIBOR Borrowing or Eurocurrency
Borrowing, as applicable, shall be ineffective and (y) if any Borrowing Request
requests a Eurocurrency Borrowing in Dollars, such Borrowing shall be made as a
Base Rate Borrowing, and Borrowing Requests for any affected Alternate Currency
Revolving Loans or European Swingline Loans shall not be effective.
(b)    If at any time the Administrative Agent determines (which determination
shall be final and conclusive absent manifest error), or the Required Lenders
notify the Administrative Agent that the Required Lenders have determined, that
(i) the circumstances set forth in clause (a) have arisen and such circumstances
are unlikely to be temporary; or (ii) the administrator of the EURIBOR Rate or
the LIBOR Rate or a Governmental Authority has made a public statement
identifying a specific date after which the EURIBOR Rate or the LIBOR Rate shall
no longer be made available or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), then the
Administrative Agent and the Administrative Borrower shall endeavor to establish
an alternate rate of interest to the EURIBOR Rate and/or the LIBOR Rate, as
applicable, and agree on the margin applicable thereto, giving due consideration
to any selection, endorsement or recommendation of a replacement rate and/or
replacement spread or the mechanism for determining such a rate or spread by the
relevant Governmental Authority in effect at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest, the
margin applicable thereto and such other related changes to this Agreement as
may be applicable; provided that such amendment shall provide that if such
alternate rate of interest shall be less


179


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



than zero, such rate shall be deemed to be zero for purposes of this Agreement.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, including Section 11.02, such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Administrative Agent shall not have received, within ten (10) Business Days
of the date a copy of such amendment is provided to the Lenders, written notice
from the Required Lenders stating that such Required Lenders object to such
amendment. If no such alternate rate has been determined and the circumstances
under clause (b)(i) above exist or the Scheduled Unavailability Date has
occurred (as applicable), the Administrative Agent will promptly so notify the
Administrative Borrower and each Lender, and thereafter until execution of an
amendment to implement an alternative rate in accordance with the foregoing, (x)
the obligation of the Lenders to make or maintain EURIBOR Loans and/or
Eurocurrency Loans, as applicable, shall be suspended, and (y) the EURIBOR Rate
and/or LIBOR Rate component shall no longer be utilized in determining any other
rate under this Agreement or any other Loan Document (including the Base Rate).
Upon receipt of such notice, the Administrative Borrower may revoke any pending
request for a Loan of, conversion to or continuation of EURIBOR Loans or
Eurocurrency Loans (to the extent of the affected EURIBOR Loans, Eurocurrency
Loans or Interest Periods) or, failing that, (1) in the case of Dollar
Denominated Loans, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the
amount specified therein, or (2) in the case of any other Loans, such Loans
under this clause (2) the applicable Borrower shall repay all such Loans on the
earlier of the last day of the then current Interest Period therefor and the
last day of any applicable grace period permitted by Applicable Law.
SECTION 2.12    Yield Protection; Change in Law Generally.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in, by any Lender (except any reserve requirement reflected in the
Adjusted LIBOR Rate or the Adjusted EURIBOR Rate, as applicable) or any Issuing
Bank; or
(ii)    impose on any Lender or any Issuing Bank or the interbank market any
other condition, cost or expense affecting this Agreement or EURIBOR Loans or
Eurocurrency Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any EURIBOR Loan or
any Eurocurrency Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender, such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company, if any, of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such Issuing Bank hereunder
(whether of principal, interest or any other amount), then, upon request of such
Lender or such Issuing Bank, Borrowers will pay to such Lender or such


180


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered. In addition, to the extent not
already addressed under the definition of Adjusted EURIBOR Rate or Adjusted
LIBOR Rate, the Adjusted EURIBOR Rate and the Adjusted LIBOR Rate may be
adjusted by the Administrative Agent with respect to any Lender or any Issuing
Bank on a prospective basis to take into account any additional or increased
costs to such Lender or Issuing Bank of maintaining or obtaining any eurodollar
deposits or increased costs (other than Taxes), in each case, due to changes in
applicable law occurring subsequent to the commencement of the then applicable
Interest Period, including any Changes in Law and changes in the reserve
requirements imposed by the Board of Governors, which additional or increased
costs would increase the cost of funding or maintaining loans bearing interest
at the EURIBOR Rate or LIBOR Rate. In any such event, the affected Lender or
Issuing Bank shall give the Administrative Borrower and the Administrative Agent
notice of such a determination and adjustment and the Administrative Agent
promptly shall transmit the notice to each other Lender and Issuing Bank and,
upon its receipt of the notice from the affected Lender or Issuing Bank,
Borrowers may, by notice to such affected Lender or Issuing Bank (A) require
such Lender or Issuing Bank to furnish to the Administrative Borrower a
statement setting forth in reasonable detail the basis for adjusting such
EURIBOR Rate or LIBOR Rate and the method for determining the amount of such
adjustment, or (B) repay the EURIBOR Rate Loans and LIBOR Rate Loans of such
Lender or replace the applicable Letter of Credit with respect to which such
adjustment is made (together with any amounts due under Section 2.13).
(b)    Capital Requirements. If any Lender or any Issuing Bank determines (in
good faith, but in its sole absolute discretion) that any Change in Law
affecting such Lender or such Issuing Bank or any lending office of such Lender
or such Lender’s or such Issuing Bank’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or such Issuing Bank’s capital or liquidity or
on the capital or liquidity of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy or liquidity), then from time to time Borrowers will pay to
such Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or an Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
such Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section 2.12 and delivered to Administrative
Borrower shall be conclusive absent manifest error. Borrowers shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within ten (10) Business Days after receipt thereof.


181


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(d)    Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Bank to demand compensation pursuant to this Section 2.12 shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that Borrowers shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or such Issuing Bank, as the case may be, notifies Administrative
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or such Issuing Bank’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).
(e)    Change in Legality Generally. Notwithstanding any other provision of this
Agreement, if, in the reasonable opinion of any Lender, any Change in Law or
market conditions shall make it unlawful or impractical for such Lender to make
or maintain any Eurocurrency Loan or any EURIBOR Loan, or to give effect to its
obligations as contemplated hereby with respect to any Eurocurrency Loan or any
EURIBOR Loan, then, upon written notice by such Lender to Administrative
Borrower and the Administrative Agent:
(i)    the Commitments of such Lender (if any) to fund the affected Type of Loan
shall immediately terminate;
(ii)    in the case of Dollar Denominated Loans, (x) such Lender may declare
that Eurocurrency Loans will not thereafter (for the duration of such
unlawfulness) be continued for additional Interest Periods and Base Rate Loans
will not thereafter (for such duration) be converted into Eurocurrency Loans,
whereupon any request to convert a Base Rate Borrowing to a Eurocurrency
Borrowing or to continue a Eurocurrency Borrowing for an additional Interest
Period shall, as to such Lender only, be deemed a request to continue a Base
Rate Loan as such, or to convert a Eurocurrency Loan into a Base Rate Loan, as
the case may be, unless such declaration shall be subsequently withdrawn and (y)
all such outstanding Eurocurrency Loans made by such Lender shall be
automatically converted to Base Rate Loans on the last day of the then current
Interest Period therefor or, if earlier, on the date specified by such Lender in
such notice (which date shall be no earlier than the last day of any applicable
grace period permitted by Applicable Law); and
(iii)    in the case of Eurocurrency Loans that are GBP Denominated Loans or
Swiss Franc Denominated Loans, or Dollar Denominated Loans of anythe Swiss
Borrower or any U.K. Borrower (other than European Swingline Loans denominated
in Dollars), and in the case of EURIBOR Loans, the applicable Borrower shall
repay all such outstanding Eurocurrency Loans or EURIBOR Loans, as the case may
be, of such Lender on the last day of the then current Interest Period therefor
or, if earlier, on the date specified by such Lender in such notice (which date
shall be no earlier than the last day of any applicable grace period permitted
by Applicable Law).


182


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(f)    Change in Legality in Relation to Issuing Bank. Notwithstanding any other
provision of this Agreement, if, in the reasonable opinion of any Issuing Bank,
any Change in Law or market condition shall make it unlawful or impractical for
such Issuing Bank to issue or allow to remain outstanding any Letter of Credit,
then, by written notice to Administrative Borrower and the Administrative Agent:
(i)    such Issuing Bank shall no longer be obligated to issue any Letters of
Credit; and
(ii)    each Borrower shall use its commercially reasonable best efforts to
procure the release of each outstanding Letter of Credit issued by such Issuing
Bank.
(g)    Increased Tax Costs. If any Change in Law shall subject any Lender or any
Issuing Bank to any (i) Tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit, any participation in a Letter of Credit or any
Loan made by it, or change the basis of taxation of payments to such Lender or
such Issuing Bank in respect thereof, or (ii) Tax imposed on it that is
specially (but not necessarily exclusively) applicable to lenders such as such
Lender as a result of the general extent and/or nature of their activities,
assets, liabilities, leverage, other exposures to risk, or other similar
factors, including but not limited to the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines or
directives thereunder or issued in connection therewith, any bank levy (being a
Tax similar to the United Kingdom Tax known as the “bank levy”) in such form as
it may be imposed and as amended or reenacted, and similar legislation (except,
in each case of the foregoing clauses (i) and (ii), for Indemnified Taxes or
Other Taxes covered by Section 2.15 and the imposition of, or any change in the
rate of, any Excluded Tax payable by such Lender; provided, however, for
purposes of this Section 2.12(g), a franchise tax in lieu of or in substitute of
net income taxes shall be treated as an Excluded Tax only if such franchise tax
in lieu of or in substitute of net income taxes is imposed by a state, city or
political subdivision of a state, in each case in the United States, for the
privilege of being organized or chartered in, or doing business in, such state,
city or political subdivision of such state or city in the United States), and
the result of any of the foregoing shall be to increase the cost to such Lender
such Issuing Bank of making, converting to, continuing or maintaining any Loan
(or of maintaining its obligation to make any such Loan), or to increase the
cost to such Lender, such Issuing Bank or such Lender’s or such Issuing Bank’s
holding company, if any, of participating in, issuing or maintaining any Letter
of Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or such Issuing Bank hereunder (whether of principal, interest or
any other amount), then, upon request of such Lender or such Issuing Bank,
Borrowers will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.
SECTION 2.13    Breakage Payments. In the event of (a) the payment or
prepayment, whether optional or mandatory, of any principal of any Eurocurrency
Loan or EURIBOR Loan earlier than the last day of an Interest Period applicable
thereto (including as a result of an Event


183


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



of Default), (b) the conversion of any Eurocurrency Loan or EURIBOR Loan earlier
than the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Revolving Loan on the date specified in
any notice delivered pursuant hereto (whether or not such notice was validly
revoked pursuant to Section 2.07(c)) or (d) the assignment of any Eurocurrency
Loan or EURIBOR Loan earlier than the last day of the Interest Period applicable
thereto as a result of a request by Administrative Borrower pursuant to
Section 2.16(c), then, in any such event, the applicable Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan or EURIBOR Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBOR Rate or the Adjusted EURIBOR Rate that would have been applicable
to such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan) (excluding, however, the Applicable Margin included therein, if any),
over (ii) the amount of interest which would accrue on such principal amount for
such period at the interest rate which such Lender would bid were it to bid, at
the commencement of such period, for deposits of a comparable currency, amount
and period from other banks in the applicable interbank market. A certificate of
any Lender setting forth in reasonable detail any amount or amounts that such
Lender is entitled to receive pursuant to this Section 2.13 shall be delivered
to Administrative Borrower (with a copy to the Administrative Agent) and shall
be conclusive and binding absent manifest error. Failure or delay on the part of
any Lender to demand compensation pursuant to this Section 2.13 shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that Borrowers shall not be required to compensate a Lender pursuant to this
Section for any loss, cost or expense suffered in respect of any event occurring
more than three months prior to the date that such Lender delivers such
certificate in accordance with the prior sentence. The applicable Borrower shall
pay such Lender the amount shown as due on any such certificate within five (5)
days after receipt thereof. Anything to the contrary contained herein
notwithstanding, neither any Agent, nor any Lender, nor any of their
Participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate or the EURIBOR Rate.
SECTION 2.14    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a)    Payments Generally. Each Loan Party shall make each payment required to
be made by it hereunder or under any other Loan Document (whether of principal,
interest, fees or Reimbursement Obligations, or of amounts payable under Section
2.12, Section 2.13, Section 2.15, Section 2.16, Section 2.22 or Section 11.03,
or otherwise) on or before the time expressly required hereunder or under such
other Loan Document for such payment (or, if no such time is expressly required,
prior to (i) in the case of payments with respect to Revolving Loans made in GBP
or Euros, 12:00 noon, London time, (ii) in the case of European Swingline Loans,
11:00 a.m. London time), and (iii) with respect to all other payments, 3:00
p.m., New York time, on the date when due, in immediately available funds,
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Any amounts


184


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All payments by any
Loan Party shall be made to the Administrative Agent at Agent’s Account, for the
account of the respective Lenders to which such payment is owed, except payments
to be made directly to an Issuing Bank or a Swingline Lender as expressly
provided herein and except that payments pursuant to Section 2.12, Section 2.13,
Section 2.15, Section 2.16, Section 2.22 and Section 11.03 shall be made
directly to the persons entitled thereto and payments pursuant to other Loan
Documents shall be made to the persons specified therein. The Administrative
Agent shall distribute any such payments received by it for the account of any
other person to the appropriate recipient promptly following receipt thereof in
like funds as received by the Administrative Agent. If any payment under any
Loan Document shall be due on a day that is not a Business Day, unless specified
otherwise, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments under
each Loan Document shall be made in Dollars, except as expressly specified
otherwise.
(b)    Pro Rata Treatment.
(i)    Each payment by Borrowers of interest in respect of the Loans of any
Class shall be applied to the amounts of such obligations owing to the Lenders
pro rata according to the respective amounts then due and owing to the Lenders
having Commitments of such Class.
(ii)    Each payment by Borrowers on account of principal of the Borrowings of
any Class shall be made pro rata according to the respective outstanding
principal amounts of the Loans of such Class then held by the Lenders.
(c)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
Reimbursement Obligations, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and Reimbursement Obligations then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and Reimbursement Obligations then due to such parties.
(d)    Sharing of Set-Off. Subject to the terms of the Intercreditor Agreement,
if any Lender (and/or any Issuing Bank, which shall be deemed a “Lender” for
purposes of this Section 2.14(d)) shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other Obligations resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of its Loans and
accrued interest thereon or other Obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as


185


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this paragraph shall not be construed to apply to (x)
any payment made by any Loan Party pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to any Loan Party or any Subsidiary thereof (as to which the
provisions of this paragraph shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation. If under applicable Debtor Relief Laws any Secured
Party receives a secured claim in lieu of a setoff or counterclaim to which this
Section 2.14(d) applies, such Secured Party shall to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights to which the Secured Party is entitled under this Section 2.14(d) to
share in the benefits of the recovery of such secured claim.
(e)    Borrower Default. Unless the Administrative Agent shall have received
notice from Administrative Borrower prior to the date on which any payment is
due to the Administrative Agent for the account of the Lenders or any Issuing
Bank hereunder that the applicable Borrower will not make such payment, the
Administrative Agent may assume that the applicable Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such Issuing Bank, as the case may be,
the amount due. In such event, if the applicable Borrower has not in fact made
such payment, then each of the Lenders or each Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Interbank Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation. A notice of the
Administrative Agent to any Lender or the Administrative Borrower with respect
to any amount owing under this Section 2.14(e) shall be conclusive, absent
manifest error.
(f)    Lender Default. If any Lender shall fail to make any payment required to
be made by it hereunder, including pursuant to Section 2.02(c), Section 2.14(d),
Section 2.14(e), Section 2.17(c), Section 2.17(g), Section 2.18, Section 10.05,
or Section 10.09, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof),


186


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid. Administrative Agent may
(but shall not be required to), in its discretion, retain any payments or other
funds received by any Agent that are to be provided to a Defaulting Lender
hereunder, and may apply such funds to such Lender’s defaulted obligations or
readvance the funds to Borrowers in accordance with this Agreement. The failure
of any Lender to fund a Loan, to make any payment in respect of any LC
Obligation or to otherwise perform its obligations hereunder shall not relieve
any other Lender of its obligations, and no Lender shall be responsible for
default by another Lender. Lenders and each Agent agree (which agreement is
solely among them, and not for the benefit of or enforceable by any Borrower)
that, solely for purposes of determining a Defaulting Lender’s right to vote on
matters relating to the Loan Documents (other than those matters that would (i)
increase or extend the Commitment of such Lender, (ii) reduce the amount of or
extend the time for final payment of principal owing to such Lender, (iii)
modify provisions affecting a Defaulting Lender’s voting rights or (iv) treat or
affect a Defaulting Lender more adversely than the other Lenders) and to share
in payments, fees and Collateral proceeds thereunder, a Defaulting Lender shall
not be deemed to be a “Lender” until all its defaulted obligations have been
cured.
SECTION 2.15    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if any Loan Party shall be
required by Applicable Law to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the applicable Loan Party shall increase the sum payable
as necessary so that after all such required deductions and withholdings
(including any such deductions and withholdings applicable to additional sums
payable under this Section) each Agent, Lender or Issuing Bank, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the applicable Loan Party shall make
such deductions or withholdings and (iii) the applicable Loan Party shall timely
pay the full amount deducted or withheld to the relevant Taxing Authority in
accordance with Applicable Law.
A U.K. Borrower is not required to make an increased payment to any Revolving
Lender under this Section for a deduction on account of an Indemnified Tax
imposed by the United Kingdom with respect to a payment of interest on a Loan,
if on the date on which the payment falls due:
(i)    the payment could have been made to the relevant Revolving Lender without
deduction if it was a U.K. Qualifying Lender, but on that date that Revolving
Lender is not or has ceased to be a U.K. Qualifying Lender other than as a
result of any change after the Existing Credit Agreement Closing Date in (or in
the interpretation, administration, or application of) any law or treaty, or any
published practice or concession of any relevant Taxing Authority; or


187


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(ii)    the relevant Revolving Lender is a U.K. Qualifying Lender solely under
part (B) of the definition of that term and it has not confirmed in writing to
the applicable U.K. Borrower that it falls within that part (this subclause
shall not apply where the Revolving Lender has not so confirmed and a change
after the Existing Credit Agreement Closing Date in (or in the interpretation,
administration or application of) any law, or any published practice or
concession of any relevant Taxing Authority either: (I) renders such
confirmation unnecessary in determining whether the applicable U.K. Borrower is
required to make a withholding or deduction for, or on account of Tax, or (II)
prevents the Revolving Lender from giving such confirmation); or
(iii)    the relevant Revolving Lender is a Treaty Lender and the applicable
U.K. Borrower making the payment is able to demonstrate that the payment could
have been made to the Revolving Lender without deduction had the Revolving
Lender complied with its obligations under Section 2.15(g).
(b)    Payment of Other Taxes by Borrowers. Without limiting the provisions of
paragraph (a) above, each Loan Party shall timely pay any Other Taxes to the
relevant Taxing Authority in accordance with Applicable Law.
(c)    Indemnification by Borrowers. Each Loan Party shall indemnify each Agent,
Lender and Issuing Bank, within ten (10) Business Days after demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by such Agent, Lender or Issuing Bank,
as the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant Taxing
Authority. A certificate as to the amount of such payment or liability delivered
to Administrative Borrower by a Lender or an Issuing Bank (with a copy to the
Administrative Agent), or by an Agent on its own behalf or on behalf of a Lender
or an Issuing Bank, shall be conclusive absent manifest error. No Borrower shall
be obliged to provide indemnity under this Section where the Indemnified Tax or
Other Tax in question is (i) compensated for by an increased payment under
Sections 2.15(a) or 2.12(g) or (ii) would have been compensated for by an
increased payment under Section 2.15(a) but was not so compensated solely
because of one of the exclusions in that Section.
(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Taxing Authority, the
applicable Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Taxing Authority evidencing such
payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.
(e)    Status of Lenders. Except with respect to U.K. withholding taxes
(provision for which is made by Section 2.15(g)), any Lender lending to a
non-U.K. Borrower that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the applicable Loan
Party is resident for tax purposes, or any treaty to which such


188


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall, to the extent it may lawfully do so, deliver to
Administrative Borrower (with a copy to the Administrative Agent) if reasonably
requested by Administrative Borrower or the Administrative Agent (and from time
to time thereafter, as requested by Administrative Borrower or Administrative
Agent), such properly completed and executed documentation prescribed by
Applicable Law or any subsequent replacement or substitute form that it may
lawfully provide as will permit such payments to be made without withholding or
at a reduced rate of withholding; provided, however, that no such Lender shall
be required to provide any such documentation or form if, in the relevant
Lender’s reasonable judgment, doing so would subject such Lender to any material
unreimbursed costs or otherwise be disadvantageous to it in any material
respect. In addition, any such Lender, if requested by Administrative Borrower
or the Administrative Agent, shall, to the extent it may lawfully do so, deliver
such other documentation reasonably requested by Administrative Borrower or the
Administrative Agent as will enable the applicable Loan Parties or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements; provided, however,
that no Lender shall be required to provide any such documentation if, in the
relevant Lender’s reasonable judgment, doing so would subject such Lender to any
material unreimbursed costs or otherwise be disadvantageous to it in any
material respect; and provided, further, that the Administrative Borrower may
treat any Agent, Lender or Issuing Bank as an “exempt recipient” based on the
indicators described in Treasury Regulations Section 1.6049-4(c) and if it may
be so treated, such Agent, Lender or Issuing Bank shall not be required to
provide such documentation, except to the extent such documentation is required
pursuant to the Treasury Regulations promulgated under the Code Section 1441.
Each Lender which so delivers any document requested by Administrative Borrower
or Administrative Agent in Section 2.15(e) herein further undertakes to deliver
to Administrative Borrower (with a copy to Administrative Agent), upon request
of Administrative Borrower or Administrative Agent, copies of such requested
form (or a successor form) on or before the date that such form expires or
becomes obsolete or after the occurrence of any event requiring a change in the
most recent form so delivered by it, and such amendments thereto or extensions
or renewals thereof as may be reasonably requested by Administrative Borrower or
Administrative Agent, in each case, unless an event (including any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required that renders all such forms inapplicable or
that would prevent such Lender from duly completing and delivering any such form
with respect to it. For avoidance of doubt, Borrowers shall not be required to
pay additional amounts to any Lender or Administrative Agent pursuant to this
Section 2.15 to the extent the obligation to pay such additional amount would
not have arisen but for the failure of such Lender or Administrative Agent to
comply with this paragraph.
Each Lender and Issuing Bank shall promptly notify the Administrative Borrower
and the Administrative Agent of any change in circumstances that would change
any claimed Tax exemption or reduction. Each Lender and Issuing Bank shall
indemnify, hold harmless and reimburse (within 10 days after demand therefor)
the Administrative Agent for any Taxes, losses, claims, liabilities, penalties,
interest and expenses (including reasonable attorneys’ fees)


189


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



incurred by or asserted against the Administrative Agent by any Governmental
Authority due to such Lender’s or Issuing Bank’s failure to deliver, or
inaccuracy or deficiency in, any documentation required to be delivered by it
pursuant to this Section. Each Lender and Issuing Bank authorizes the
Administrative Agent to set off any amounts due to the Administrative Agent
under this Section against any amounts payable to such Lender or Issuing Bank
under any Loan Document.
Any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Administrative Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Administrative Borrower or the
Administrative Agent) executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the
Administrative Borrower or the Administrative Agent to determine the withholding
or deduction required to be made.
(f)    Treatment of Certain Refunds. If an Agent, a Lender or an Issuing Bank
determines, in its sole discretion, that it has received a refund of, credit
against, relief or remission for any Indemnified Taxes or Other Taxes as to
which it has been indemnified by the Loan Parties or with respect to which any
Loan Party has paid additional amounts pursuant to this Section, Section
2.12(g), or Section 2.06(j), it shall pay to such Loan Party an amount equal to
such refund, credit, relief or remission (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this Section
with respect to the Indemnified Taxes or Other Taxes giving rise to such refund
or any additional amounts under Section 2.12(g), or Section 2.06(j)), net of all
reasonable and customary out-of-pocket expenses of such Agent, Lender or Issuing
Bank, as the case may be, and without interest (other than any interest paid by
the relevant Taxing Authority with respect to such refund or any additional
amounts under Section 2.12(g), or Section 2.06(j)); provided that each Loan
Party, upon the request of such Agent, such Lender or such Issuing Bank, agrees
to repay the amount paid over to such Loan Party (plus any penalties, interest
or other charges imposed by the relevant Taxing Authority) to such Agent, Lender
or Issuing Bank in the event such Agent, Lender or Issuing Bank is required to
repay such refund to such Taxing Authority. Nothing in this Agreement shall be
construed to require any Agent, any Lender or any Issuing Bank to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other person. Notwithstanding anything to
the contrary, in no event will any Agent, Lender or Issuing Bank be required to
pay any amount to any Loan Party the payment of which would place such Agent,
Lender or Issuing Bank in a less favorable net after-tax position than such
Agent, Lender or Issuing Bank would have been in if the additional amounts
giving rise to such refund of any Indemnified Taxes or Other Taxes had never
been paid.
(g)    Cooperation. Notwithstanding anything to the contrary in Section 2.15(e),
with respect to U.K. withholding taxes, the relevant Agent, the relevant
Lender(s) (at the written request of the relevant Loan Party) and the relevant
Loan Party, shall cooperate in


190


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



completing any procedural formalities necessary (including delivering any
documentation prescribed by Applicable Law and making any necessary reasonable
approaches to the relevant Taxing Authorities) for the relevant Loan Party to
obtain authorization to make a payment to which such Agent or such Lender(s) is
entitled without any, or a reduced rate of, deduction or withholding for, or on
account of, Taxes; provided, however, that no Agent nor any Lender shall be
required to provide any documentation that it is not legally entitled to
provide, or take any action that, in the relevant Agent’s or the relevant
Lender’s reasonable judgment, would subject such Agent or such Lender to any
material unreimbursed costs or otherwise be disadvantageous to it in any
material respect; and provided, however, that nothing in this Section 2.15(g)
shall require a Treaty Lender to: (A) register under the HMRC DT Treaty Passport
Scheme; (B) apply the HMRC DT Treaty Passport Scheme to any Borrowing if it has
so registered; or (C) file Treaty forms if it is registered under the HMRC DT
Treaty Passport Scheme and has indicated to any U.K. Borrower that it wishes the
HMRC DT Treaty Passport Scheme to apply to this Agreement.
(h)    Treaty Relief Time Limit Obligations. Subject to Section 2.15(g), a
Treaty Lender in respect of an advance to any U.K. Borrower shall within 30 days
of becoming a Lender in respect of that advance, (unless it is unable to do so
as a result of any change after the Existing Credit Agreement Closing Date in
(or in the interpretation, administration, or application of) any law or treaty,
or any published practice or concession of any relevant Taxing Authority), and
except where it is registered under the HMRC DT Treaty Passport Scheme and has
indicated to any U.K. Borrower that it wishes the HMRC DT Treaty Passport Scheme
to apply to this Agreement), file with the appropriate Taxing Authority for
certification a duly completed U.K. double taxation relief application form for
each U.K. Borrower to obtain authorization to pay interest to that Lender in
respect of such advance without a deduction for Taxes in respect of Tax imposed
by the United Kingdom on interest and provide each U.K. Borrower with reasonably
satisfactory evidence that such form has been filed. If a Treaty Lender fails to
comply with its obligations under this Section 2.15(h), a U.K. Borrower shall
not be required to make an increased payment to that Lender under Section
2.15(a) until such time as such Lender has filed such relevant documentation in
respect of such U.K. Borrower. This Section 2.15(h) shall not apply to a Treaty
Lender if a filing under the SL Scheme has been made in respect of that Treaty
Lender in accordance with Section 2.15(j) and HM Revenue & Customs have
confirmed that the SL Scheme is applicable in respect of that Treaty Lender. The
Administrative Agent and/or the relevant Treaty Lender, as applicable, shall use
reasonable efforts to promptly provide to HM Revenue & Customs any additional
information or documentation requested by HM Revenue & Customs from the
Administrative Agent or the relevant Treaty Lender (as the case may be) in
connection with a treaty relief claim under this paragraph and the
Administrative Agent and/or the relevant Treaty Lender and such UK Borrower
shall co-operate in completing any additional procedural formalities necessary
for that UK Borrower to obtain authorisation to make pay such Treaty Lender
without a Tax Deduction.
(i)    Requirement to Seek Refund in Respect of an Increased Payment. If any
U.K. Borrower makes a tax deduction (a “Tax Deduction”) in respect of tax
imposed by the United Kingdom on interest from a payment of interest to a Treaty
Lender, and Section 2.15(a)


191


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



applies to increase the amount of the payment due to that Treaty Lender from
such U.K. Borrower, such U.K. Borrower shall promptly provide the Treaty Lender
with an executed original certificate, in the form required by HM Revenue &
Customs, evidencing the Tax Deduction. The Treaty Lender shall, within a
reasonable period following receipt of such certificate, apply to HM Revenue &
Customs for a refund of the amount of the tax deduction and, upon receipt by the
Treaty Lender of such amount from HM Revenue & Customs, Section 2.15(f) shall
apply in relation thereto and for the avoidance of doubt, a refund obtained
pursuant to this Section 2.15(i) shall be considered as received by the Treaty
Lender for the purposes of Section 2.15(f) and no Agent, Lender or Issuing Bank
shall have discretion to determine otherwise; provided always that the Treaty
Lender and the UK Borrower shall co-operate to enable the Treaty Lender to
complete any additional procedural formalities necessary for such Treaty Lender
to receive a refund of the amount of the Tax Deduction from HMRC.
(j)    U.K. Syndicated Loan Scheme.
For the avoidance of doubt, this Section 2.15(j) shall apply only if and to the
extent that the SL Scheme is available to Treaty Lenders.
Each Treaty Lender:
(i)    irrevocably appoints the U.K. Borrower to act as syndicate manager under,
and authorizes the U.K. Borrower to operate, and take any action necessary or
desirable under, the SL Scheme in connection with the Loan Documents and Loans;
(ii)    shall cooperate with the U.K. Borrower in completing any procedural
formalities necessary under the SL Scheme, and shall promptly supply to the U.K.
Borrower such information as the U.K. Borrower may reasonably request in
connection with the operation of the SL Scheme;
(iii)    without limiting the liability of any Loan Party under this Agreement,
shall, within five (5) Business Days of demand, indemnify the U.K. Borrower for
any liability or loss incurred by the U.K. Borrower as a result of the U.K.
Borrower acting as syndicate manager under the SL Scheme in connection with the
Treaty Lender’s participation in any Loan (except to the extent that the
liability or loss arises directly from the U.K. Borrower’s gross negligence or
willful misconduct); and
(iv)    shall, within five (5) Business Days of demand, indemnify the U.K.
Borrower for any tax which the U.K. Borrower becomes liable to pay in respect of
any payments made to such Treaty Lender arising as a result of any incorrect
information supplied by such Treaty Lender under paragraph (ii) above which
results in a provisional authority issued by the HM Revenue & Customs under the
SL Scheme being withdrawn.
The U.K. Borrower acknowledges that it is fully aware of its contingent
obligations under the SL Scheme and shall act in accordance with any provisional
notice issued by the HM Revenue & Customs under the SL Scheme.


192


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



All parties acknowledge that the U.K. Borrower (acting as syndicate manager):
(v)    is entitled to rely completely upon information provided to it in
connection with this Section 2.15(j);
(vi)    is not obliged to undertake any enquiry into the accuracy of such
information, nor into the status of the Treaty Lender providing such
information; and
(vii)    shall have no liability to any person for the accuracy of any
information it submits in connection with this Section 2.15(j).
(k)    Tax Returns. Except as otherwise provided in Section 2.15(h) or (j), if,
as a result of executing a Loan Document, entering into the transactions
contemplated thereby or with respect thereto, receiving a payment or enforcing
its rights thereunder, an Agent, Lender or Issuing Bank is required to file a
Tax Return in a jurisdiction in which it would not otherwise be required to
file, the Loan Parties shall promptly provide such information necessary for the
completion and filing of such Tax Return as the relevant Agent, Lender or
Issuing Bank shall reasonably request with respect to the completion and filing
of such Tax Return. For clarification, any expenses incurred in connection with
such filing shall be subject to Section 11.03.
(l)    Value Added Tax. All amounts set out, or expressed to be payable under a
Loan Document by any party to a Lender, Agent or Issuing Bank which (in whole or
in part) constitute the consideration for any supply for value added tax
purposes shall be deemed to be exclusive of any value added tax which is
chargeable on such supply, and accordingly, if value added tax is chargeable on
any supply made by any Lender, Agent or Issuing Bank to any party under a Loan
Document, that party shall pay to the Lender, Agent or Issuing Bank (in addition
to and at the same time as paying the consideration) an amount equal to the
amount of the value added tax (and such Lender, Agent or Issuing Bank shall
promptly provide an appropriate value added tax invoice to such party).
Where a Loan Document requires any party to reimburse a Lender, Agent or Issuing
Bank for any costs or expenses, that party shall also at the same time pay and
indemnify the Lender, Agent or Issuing Bank against all value added tax incurred
by the Lender, Agent or Issuing Bank in respect of the costs or expenses to the
extent that the party reasonably determines that neither it nor any other member
of any group of which it is a member for value added tax purposes is entitled to
credit or repayment from the relevant Taxing Authority in respect of the value
added tax.
If any Lender, Agent or Issuing Bank requires any Loan Party to pay any
additional amount pursuant to Section 2.15(l), then such Lender, Agent or
Issuing Bank and Loan Party shall use reasonable efforts to cooperate to
minimize the amount such Loan Party is required to pay if, in the judgment of
such Lender, Agent or Issuing Bank, such co-operation would not subject such
Lender, Agent or Issuing Bank to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender, Agent or Issuing Bank.


193


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(m)    FATCA. If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed pursuant to FATCA if such Lender
were to fail to comply with applicable reporting and other requirements of FATCA
(including those contained in section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to Administrative Borrower and the
Administrative Agent (or, in the case of a Participant, to the Lender granting
the participation only), at the time or times prescribed by Applicable Law and
at such time or times reasonably requested by Administrative Borrower or the
Administrative Agent (or, in the case of a Participant, the Lender granting the
participation), such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Administrative Borrower or the
Administrative Agent (or, in the case of a Participant, the Lender granting the
participation) as may be necessary for Administrative Borrower or the
Administrative Agent or any other Borrower to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (m), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(n)    Indemnification by the Lenders. Each Lender and Issuing Bank shall
severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender or Issuing
Bank (but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s or Issuing Bank’s failure to comply with the provisions of Section
11.04(d) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender or Issuing Bank, in each case, that
are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender or Issuing Bank by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and Issuing Bank hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or Issuing Bank under any Loan Document or
otherwise payable by the Administrative Agent to the Lender or Issuing Bank from
any other source against any amount due to the Administrative Agent under this
clause (n).
SECTION 2.16    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender may at any time or
from time to time designate, by written notice to the Administrative Agent, one
or more lending offices (which, for this purpose, may include Affiliates of the
respective Lender) for the various Loans made, and Letters of Credit
participated in, by such Lender; provided that, to the extent such designation
shall result, as of the time of such designation, in increased costs under
Section 2.12 or Section 2.15 in excess of those which would be charged in the
absence of the designation of a different lending office (including a different
Affiliate of the


194


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



respective Lender), then the Borrowers shall not be obligated to pay such excess
increased costs (although the Borrowers, in accordance with and pursuant to the
other provisions of this Agreement, shall be obligated to pay the costs which
would apply in the absence of such designation and any subsequent increased
costs of the type described above resulting from changes after the date of the
respective designation); provided, further, that such designation would permit
such Lender to continue to make, fund, and maintain Eurocurrency Loans and
EURIBOR Loans and to convert Loans into Eurocurrency Loans and EURIBOR Loans;
and provided, further, that with respect to any Loan (and so long as no Event of
Default shall have occurred and is continuing), if such Lender is a Swiss
Qualifying Bank, such branch or Affiliate must also qualify as a Swiss
Qualifying Bank. Each lending office and Affiliate of any Lender designated as
provided above shall, for all purposes of this Agreement, be treated in the same
manner as the respective Lender (and shall be entitled to all indemnities and
similar provisions in respect of its acting as such hereunder). The first
proviso to the first sentence of this Section 2.16(a) shall not apply to changes
in a lending office pursuant to Section 2.16(b) if such change was made upon the
written request of the Administrative Borrower.
(b)    Mitigation Obligations. If any Lender requests compensation or submits a
notification of illegality, impossibility or impracticality under Section 2.12,
or requires any Loan Party to pay any additional amount to any Lender or any
Taxing Authority for the account of any Lender pursuant to Section 2.15, then
such Lender shall use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.12 or Section 2.15, as the case
may be, in the future, (ii) would permit such Lender to continue to make, fund,
and maintain Eurocurrency Loans and EURIBOR Loans and to convert Loans into
Eurocurrency Loans and EURIBOR Loans, and (ii) would not subject such Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender. Each Loan Party hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment. A certificate setting forth such costs and expenses submitted by
such Lender to Administrative Borrower shall be conclusive absent manifest
error.
(c)    Replacement of Lenders. If any Lender requests compensation or submits a
notification of illegality, impossibility or impracticality under Section 2.12,
or if any Borrower is required to pay any additional amount to any Lender or any
Taxing Authority for the account of any Lender pursuant to Section 2.15, or if
any Lender is a Defaulting Lender, then, in addition to any other rights and
remedies that any Person may have, Administrative Agent may, by notice to such
Lender within 120 days after such event, require such Lender to assign all of
its rights and obligations under the Loan Documents to Eligible Assignee(s)
specified by Administrative Agent, pursuant to appropriate Assignment and
Assumption(s) and within 20 days after Agent’s notice. Administrative Agent is
irrevocably appointed as attorney-in-fact to execute any such Assignment and
Assumption if the Lender fails to execute same. Such Lender shall be entitled to
receive, in cash, concurrently with such assignment, all amounts owed to it
under the Loan Documents, including all principal, interest


195


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



and fees through the date of assignment (including any amount payable pursuant
to Section 2.13).
SECTION 2.17    Swingline Loans.
(a)    U.S. Swingline Loans. The Administrative Agent, the U.S. Swingline Lender
and the Revolving Lenders agree that in order to facilitate the administration
of this Agreement and the other Loan Documents, promptly after the
Administrative Borrower requests a Base Rate Revolving Loan, the U.S. Swingline
Lender may elect to have the terms of this Section 2.17(a) apply to up to
$70,000,000 (or, on and after the Specified Incremental Commitment Availability
Date, $80,000,000) of such Borrowing Request by crediting, on behalf of the
Revolving Lenders and in the amount requested, same day funds to the U.S.
Borrowers, in the case of U.S. Revolving Loans made to them, or the Canadian
Borrower, in the case of U.S. Revolving Loans made to it (or, in the case of a
U.S. Swingline Loan made to finance the reimbursement of an LC Disbursement in
respect of a U.S. Letter of Credit as provided in Section 2.18, by remittance to
the applicable Issuing Bank), on the applicable Borrowing date as directed by
the Administrative Borrower in the applicable Borrowing Request maintained with
the Administrative Agent (each such Loan made solely by the U.S. Swingline
Lender pursuant to this Section 2.17(a) is referred to in this Agreement as a
“U.S. Swingline Loan”), with settlement among them as to the U.S. Swingline
Loans to take place on a periodic basis as set forth in Section 2.17(c). Each
U.S. Swingline Loan shall be subject to all the terms and conditions (including
the satisfaction of the Funding Conditions) applicable to other Base Rate
Revolving Loans funded by the Revolving Lenders, except that all payments
thereon shall be payable to the U.S. Swingline Lender solely for its own
account. U.S. Swingline Loans shall be made in minimum amounts of $1,000,000 and
integral multiples of $500,000 above such amount.
(b)    U.S. Swingline Loan Participations. Upon the making of a U.S. Swingline
Loan (whether before or after the occurrence of a Default and regardless of
whether a Settlement has been requested with respect to such U.S. Swingline
Loan), each Revolving Lender shall be deemed, without further action by any
party hereto, to have unconditionally and irrevocably purchased from the U.S.
Swingline Lender, without recourse or warranty, an undivided interest and
participation in such U.S. Swingline Loan in proportion to its Pro Rata
Percentage of the Revolving Commitment. The U.S. Swingline Lender may, at any
time, require the Revolving Lenders to fund their participations. From and after
the date, if any, on which any Revolving Lender is required to fund its
participation in any U.S. Swingline Loan purchased hereunder, the Administrative
Agent shall promptly distribute to such Lender, such Lender’s Pro Rata
Percentage of all payments of principal and interest and all proceeds of
Collateral received by the Administrative Agent that are payable to such Lender
in respect of such Loan.
(c)    U.S. Swingline Loan Settlement. The Administrative Agent, on behalf of
the U.S. Swingline Lender, shall request settlement (a “Settlement”) with the
Revolving Lenders on at least a weekly basis or on any date that the
Administrative Agent elects, by notifying the Revolving Lenders of such
requested Settlement by facsimile, telephone, or e-mail no later


196


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



than 12:00 noon, New York time on the date of such requested Settlement (the
“Settlement Date”). Each Revolving Lender (other than the U.S. Swingline Lender,
in the case of the U.S. Swingline Loans) shall transfer the amount of such
Revolving Lender’s Pro Rata Percentage of the outstanding principal amount of
the applicable Loan with respect to which Settlement is requested to the
Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, not later than 3:00 p.m., New York time, on
such Settlement Date. Settlements may occur during the existence of a Default
and whether or not the applicable conditions precedent set forth in Section 4.02
have then been satisfied. Such amounts transferred to the Administrative Agent
shall be applied against the amounts of the U.S. Swingline Lender’s U.S.
Swingline Loans and, together with U.S. Swingline Lender’s Pro Rata Percentage
of such U.S. Swingline Loan, shall constitute U.S. Revolving Loans of such
Revolving Lenders. If any such amount is not transferred to the Administrative
Agent by any Revolving Lender on such Settlement Date, each of such Lender and
the U.S. Borrowers severally agrees to repay to the U.S. Swingline Lender
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to such Borrowers until
the date such amount is repaid to the U.S. Swingline Lender at (i) in the case
of such U.S. Borrowers, the interest rate applicable at the time to the Loans
comprising such Borrowing and (ii) in the case of such Lender, the greater of
the Interbank Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. If such Lender
shall repay to the U.S. Swingline Bank such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement, and the applicable Borrowers’ obligations to repay the
Administrative Agent such corresponding amount pursuant to this Section 2.17(c)
shall cease.
(d)    European Swingline Commitment. Subject to the terms and conditions set
forth herein, the European Swingline Lender agrees to make European Swingline
Loans to the European Administrative Borrower, anythe Swiss Borrower, any U.K.
Borrower, and any German Borrower, from time to time during the Revolving
Availability Period, in an aggregate principal amount at any time outstanding
that will not (subject to the provisions of Section 2.01(e)) result in (i) the
aggregate principal amount of outstanding European Swingline Loans exceeding the
European Swingline Commitment, (ii) one or more of the Funding Conditions
failing to be satisfied; provided that the European Swingline Lender shall not
be required to make a European Swingline Loan (x) to refinance an outstanding
European Swingline Loan, or if another European Swingline Loan is then
outstanding or (y) if a European Swingline Loan has been outstanding within
three (3) Business Days prior to the date of such requested European Swingline
Loan. Within the foregoing limits and subject to the terms and conditions set
forth herein, the European Administrative Borrower, eachthe Swiss Borrower, each
U.K. Borrower, and each German Borrower may borrow, repay and reborrow European
Swingline Loans.
(e)    European Swingline Loans. To request a European Swingline Loan, the
European Administrative Borrower, anythe Swiss Borrower, any U.K. Borrower, or
any German Borrower, as applicable, shall deliver, by hand delivery or
telecopier, a duly completed and executed Borrowing Request to the
Administrative Agent and the European


197


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Swingline Lender (i) in the case of a European Swingline Loan (other than a
European Swingline Loan made in Swiss francs), not later than 11:00 a.m., London
time, on the day of a proposed European Swingline Loan and (ii) in the case of a
European Swingline Loan made in Swiss francs, not later than 11:00 a.m., London
time, one (1) Business Day before the date of prepayment. Each such notice shall
be irrevocable and shall specify the requested date (which shall be a Business
Day), currency, Interest Period, and the amount of the requested European
Swingline Loan. All Borrowing Requests for a European Swingline Loan which are
not made on-line via the Administrative Agent’s electronic platform or portal
shall be subject to (and unless the Administrative Agent elects otherwise in the
exercise of its sole discretion, such Borrowings shall not be made until the
completion of) the Administrative Agent’s authentication process (with results
satisfactory to the Administrative Agent) prior to the funding of any such
requested Borrowing. Each European Swingline Loan shall be made in Euros, GBP,
Dollars or Swiss francs. Each European Swingline Loan (i) made in Dollars shall
be a Base Rate Loan, (ii) made in GBP or Swiss Francs shall be a Eurocurrency
Loan with an Interest Period between two days and seven days and (iii) made in
Euros shall be a EURIBOR Loan with an Interest Period between two days and seven
days. The European Swingline Lender shall make each European Swingline Loan
available to the applicable Borrower to an account as directed by such Borrower
in the applicable Borrowing Request maintained with the Administrative Agent
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.18, by remittance to the applicable
Issuing Bank) by 4:00 p.m., London time, on the requested date of such European
Swingline Loan. No Borrower shall request a European Swingline Loan if at the
time of or immediately after giving effect to the extension of credit
contemplated by such request a Default has occurred and is continuing or would
result therefrom. European Swingline Loans shall be made in minimum amounts of
€1,000,000 (for Loans denominated in Euros), GBP1,000,000 (for Loans denominated
in GBP), $1,000,000 (for Loans denominated in Dollars), or CHF1,000,000 (for
Loans denominated in Swiss francs) and integral multiples of €500,000,
GBP500,000, $500,000 or CHF500,000, respectively, above such amount.
(f)    Prepayment. The European Administrative Borrower, eachthe Swiss Borrower,
each U.K. Borrower, and each German Borrower, shall have the right at any time
and from time to time to repay any European Swingline Loan made to it, in whole
or in part, upon giving written notice to the European Swingline Lender and the
Administrative Agent in accordance with Section 2.10(i). All payments in respect
of the European Swingline Loans shall be made to the European Swingline Lender
at Agent’s Account.
(g)    Participations. The European Swingline Lender may at any time in its
discretion by written notice given to the Administrative Agent (provided such
notice requirement shall not apply if the European Swingline Lender and the
Administrative Agent are the same entity) not later than 11:00 a.m., London
time, on the third succeeding Business Day following such notice require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the European Swingline Loans then outstanding; provided that European
Swingline Lender shall not give such notice prior to the occurrence of an Event
of Default; provided further, that if (x) such Event of Default is cured or
waived in writing in


198


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



accordance with the terms hereof, (y) no Obligations have yet been declared due
and payable under Article 8 (or a rescission has occurred under Section 8.02)
and (z) the European Swingline Lender has actual knowledge of such cure or
waiver, all prior to the European Swingline Lender’s giving (or being deemed to
give) such notice, then the European Swingline Lender shall not give any such
notice based upon such cured or waived Event of Default. Such notice shall
specify the aggregate amount of European Swingline Loans in which Revolving
Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Pro Rata Percentage of such European
Swingline Loan or Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the European Swingline Lender, such
Lender’s Pro Rata Percentage of such European Swingline Loan or Loans. All
participations in respect of European Swingline Loans (or any portion thereof)
denominated in Swiss francs, and all payments by Lenders in respect of such
participations, shall be purchased or made in the Dollar Equivalent of such
European Swingline Loans (or portion thereof). Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
European Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever (so long as such
payment shall not cause such Lender’s Pro Rata Percentage of the Total Revolving
Exposure to exceed such Lender’s Revolving Commitment). Each Revolving Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.02(c)
with respect to Loans made by such Lender (and Section 2.02 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the European Swingline Lender the
amounts so received by it from the Revolving Lenders. The Administrative Agent
shall notify the European Administrative Borrower of any participations in any
European Swingline Loan acquired by the Revolving Lenders pursuant to this
paragraph, and thereafter payments in respect of such European Swingline Loan
shall be made to the Administrative Agent and not to the European Swingline
Lender. Any amounts received by the European Swingline Lender from the European
Administrative Borrower, anythe Swiss Borrower, any U.K. Borrower, or any German
Borrower, (or other party on behalf of any such Borrower) in respect of a
European Swingline Loan after receipt by the European Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent. Any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph, as their
interests may appear. The purchase of participations in a European Swingline
Loan pursuant to this paragraph shall not relieve the European Administrative
Borrower, anythe Swiss Borrower, any U.K. Borrower, or any German Borrower of
any default in the payment thereof.


199


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(h)    European Swingline Lender Must Be Swiss Qualified Bank. Notwithstanding
any provisions of this Agreement to the contrary, no Person shall be or become
European Swingline Lender hereunder unless such Person is a Swiss Qualifying
Bank.
SECTION 2.18    Letters of Credit.
(a)    (i) The Existing Issuing Banks other than HSBC Bank USA, N.A. shall (and
other Issuing Banks may, in accordance with the terms and conditions set forth
in this Section 2.18) issue Letters of Credit from time to time at the request
of the Administrative Borrower (or, as provided below with respect to Canadian
Dollar Denominated Letters of Credit, Canadian Borrower) (each, a “U.S. Letter
of Credit”) denominated in any Approved Currency (Canadian Dollars in the case
of a Canadian Dollar Denominated Letters of Credit) for the account of a Loan
Party (with respect to Canadian Dollar Denominated Letters of Credit, a Canadian
Loan Party) until 30 days prior to the Maturity Date applicable to Revolving
Loans (provided that Administrative Borrower (or, with respect to Canadian
Dollar Denominated Letters of Credit, Canadian Borrower) shall be a
co-applicant, and be jointly and severally liable, with respect to each U.S.
Letter of Credit issued for the account of another Loan Party; and provided,
further that U.S. Letters of Credit denominated in Canadian Dollars may be
issued by an Issuing Bank (in accordance with the terms and conditions set forth
in this Section 2.18) for the account of a Canadian Loan Party (with Canadian
Borrower as applicant or co-applicant) (each, a “Canadian Dollar Denominated
Letter of Credit”)) and (ii) the Existing Issuing Banks other than HSBC Bank
USA, N.A. shall (and other Issuing Banks may, in accordance with the terms and
conditions set forth in this Section 2.18) issue Letters of Credit from time to
time at the request of the European Administrative Borrower (each, a “European
Letter of Credit”) denominated in any Approved Currency for the account of a
Loan Party until 30 days prior to the Maturity Date applicable to Revolving
Loans (provided that the European Administrative Borrower shall be a
co-applicant, and be jointly and severally liable, with respect to each European
Letter of Credit issued for the account of another Loan Party (unless such
European Letter of Credit is issued to a German Borrower or athe Swiss
Borrower)), in each case on the terms set forth herein, including the following:
(i)    Each Borrower acknowledges that each Issuing Bank’s issuance of any
Letter of Credit is conditioned upon such Issuing Bank’s receipt of an LC
Application with respect to the requested Letter of Credit, as well as such
other instruments, agreements and LC Documents as such Issuing Bank may
customarily require for issuance of a letter of credit of similar type and
amount. Each Issuing Bank’s records of the content of any such requests will be
conclusive. No Issuing Bank shall have any obligation to issue any Letter of
Credit unless (i) such Issuing Bank receives an LC Request and LC Application at
least two Business Days prior to the requested date of issuance (or such shorter
period as may be acceptable to the such Issuing Bank); (ii) each LC Condition is
satisfied; and (iii) if a Defaulting Lender exists, such Lender or Borrowers
have entered into arrangements satisfactory to Administrative Agent and each
applicable Issuing Bank to eliminate any funding risk associated with the
Defaulting Lender. If an Issuing Bank receives written notice from a Lender at
least five Business Days before issuance of a Letter of Credit that any LC
Condition has not been satisfied, such Issuing


200


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Bank shall have no obligation to issue the requested Letter of Credit (or any
other) until such notice is withdrawn in writing by that Lender or until
Required Lenders have waived such condition in accordance with this Agreement.
Prior to receipt of any such notice, no Issuing Bank shall be deemed to have
knowledge of any failure of LC Conditions.
(ii)    Letters of Credit may be requested by Administrative Borrower, European
Administrative Borrower or the Designated Company only to support obligations of
such Borrower or another Loan Party (which shall be a Canadian Loan Party in the
case of Canadian Dollar Denominated Letters of Credit); provided that,
notwithstanding anything herein to the contrary, any Issuing Bank may, but shall
not be obligated to, issue a Letter of Credit that supports the obligations of a
Loan Party in respect of a lease of real property by such Loan Party or an
employment contract. The renewal or extension of any Letter of Credit shall be
treated as the issuance of a new Letter of Credit, except that delivery of a new
LC Application shall be required at the discretion of the applicable Issuing
Bank.
(iii)    The Loan Parties assume all risks of the acts, omissions or misuses of
any Letter of Credit by the beneficiary. In connection with issuance of any
Letter of Credit, none of Administrative Agent, any other Agent, Issuing Bank or
any Lender shall be responsible for the existence, character, quality, quantity,
condition, packing, value or delivery of any goods purported to be represented
by any LC Documents; any differences or variation in the character, quality,
quantity, condition, packing, value or delivery of any goods from that expressed
in any LC Documents; the form, validity, sufficiency, accuracy, genuineness or
legal effect of any LC Documents or of any endorsements thereon; the time,
place, manner or order in which shipment of goods is made; partial or incomplete
shipment of, or failure to ship, any goods referred to in a Letter of Credit or
LC Documents; any deviation from instructions, delay, default or fraud by any
shipper or other Person in connection with any goods, shipment or delivery; any
breach of contract between a shipper or vendor and a Loan Party; errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, telecopy, e-mail, telephone or otherwise;
errors in interpretation of technical terms; the misapplication by a beneficiary
of any Letter of Credit or the proceeds thereof; or any consequences arising
from causes beyond the control of any Issuing Bank, any Agent or any Lender,
including any act or omission of a Governmental Authority. The rights and
remedies of each Issuing Bank under the Loan Documents and the LC Documents
shall be cumulative. Each Issuing Bank shall be fully subrogated to the rights
and remedies of each beneficiary whose claims against Borrowers are discharged
with proceeds of any Letter of Credit.
(iv)    In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, each Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by such Issuing Bank,
in good faith, to be genuine and correct and to have been signed, sent or made
by a proper Person. Each Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
Each Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters


201


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



of Credit or LC Documents, and shall not be liable for the negligence or
misconduct of agents and attorneys-in-fact selected with reasonable care.
(v)    If Borrower so requests in any applicable Letter of Credit application,
the applicable Issuing Bank may, in its discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”), provided that any such Auto-Extension Letter of Credit must permit
such Issuing Bank to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
such Issuing Bank, the applicable Borrower shall not be required to make a
specific request to such Issuing Bank for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) such Issuing Bank to permit the extension
of such Letter of Credit at any time to an expiry date at least 20 Business Days
prior to the Maturity Date or, in the case of each Letter of Credit such later
date as agreed to by the Administrative Agent and the Issuing Bank that issued
such Letter of Credit in their sole discretion, solely to the extent that such
Letter of Credit is cash collateralized pursuant to Section 2.18(c); provided,
however, that such Issuing Bank shall not permit any such extension if (A) such
Issuing Bank has determined that it would not be permitted, or would have no
obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof, or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from Administrative
Agent, any Lender or any Loan Party that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing such Issuing Bank not to permit such extension.
(b)    Reimbursement; Participations.
(i)    If an Issuing Bank honors any request for payment under a Letter of
Credit, the Applicable LC Applicant shall pay to such Issuing Bank, (A) if the
Administrative Agent provides notice of such payment to the Administrative
Borrower before 11:00 a.m., New York time, on the same day, and (B) if the
Administrative Agent provides such notice after such time, on the next Business
Day (such applicable date, the “Reimbursement Date”), the amount paid by such
Issuing Bank under such Letter of Credit, together with interest at the interest
rate for Base Rate Revolving Loans from the Reimbursement Date until payment by
Borrowers; provided that, in the case of any payment on a Canadian Dollar
Denominated Letter of Credit or any European Letter of Credit denominated in
Swiss francs, such payment shall be the Dollar Equivalent of the amount paid by
such Issuing Bank under such Letter of Credit, together with interest in Dollars
at the interest rate for Base Rate Revolving Loans from the Reimbursement Date
until payment by Borrowers. The obligation of Borrowers to reimburse the
applicable Issuing Bank for any payment made under a Letter of Credit shall be
absolute, unconditional, irrevocable, and joint and several, and shall be paid
without regard to any lack of validity or enforceability of any Letter of Credit
or this Agreement (or any term or provision therein or herein); or the existence
of any claim, setoff, defense or other right that Borrowers may have at


202


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



any time against the beneficiary or against the Issuing Bank; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or any other
event or circumstances which might constitute a legal or equitable discharge or
provide a right of setoff against the Borrowers’ reimbursement obligation.
Whether or not the Applicable Administrative Borrower submits a Notice of
Borrowing, the Applicable Administrative Borrower shall be deemed to have
requested Base Rate Revolving Loans in Dollars in the Dollar Equivalent amount
of such LC Disbursement, or with respect to LC Disbursements denominated in
euros, GBP or Swiss francs, European Swingline Loans in an equivalent amount of
such currency, in an amount necessary to pay all amounts due to an Issuing Bank
on any Reimbursement Date and each Lender agrees to fund its Pro Rata share of
such Borrowing (or, in the case of European Swingline Loans in Swiss francs, the
Dollar Equivalent thereof in accordance with Section 2.17(g)) whether or not the
Commitments have terminated, an Overadvance exists or is created thereby, or the
conditions in Section 4 are satisfied.
(ii)    Upon issuance of a Letter of Credit, each Lender shall be deemed to have
irrevocably and unconditionally purchased from the applicable Issuing Bank,
without recourse or warranty, an undivided Pro Rata interest and participation
in all LC Obligations relating to the Letter of Credit; provided that, in the
case of LC Obligations in respect of any Canadian Dollar Denominated Letter of
Credit or any European Letter of Credit denominated in Swiss francs, such
undivided Pro Rata interest and participation shall be in the Dollar Equivalent
thereof. If an Issuing Bank makes any payment under a Letter of Credit and
Borrowers do not reimburse such payment on the Reimbursement Date (or if any
reimbursement payment is required to be refunded (or that the Administrative
Agent or any Issuing Bank elects, based upon the advice of counsel, to refund)
to Borrowers for any reason), Administrative Agent shall promptly notify Lenders
and each Lender shall promptly (within one Business Day) and unconditionally pay
to Administrative Agent, for the benefit of the applicable Issuing Bank, the
Lender’s Pro Rata share of such payment; provided that, in the case of any
payment by Lenders with respect to a Canadian Dollar Denominated Letter of
Credit or a European Letter of Credit denominated in Swiss francs, such payment
shall be the Dollar Equivalent of such unreimbursed payment. Each Issuing Bank
(other than Wells Fargo or any of its Affiliates acting in such capacity) shall
notify the Administrative Agent in writing no later than the Business Day prior
to the Business Day on which such Issuing Bank issues any Letter of Credit. In
addition, each Issuing Bank (other than Wells Fargo or any of its Affiliates
acting in such capacity) shall, on the first Business Day of each week (or, in
the case of JPMorgan Chase Bank, N.A., J.P. Morgan Europe Limited or any of
their respective affiliates in their capacities as Issuing Banks, the first
Business Day of each month), submit to the Administrative Agent a report
detailing the daily undrawn amount of each Letter of Credit issued by such
Issuing Bank during the prior calendar week (or, in the case of JPMorgan Chase
Bank, N.A., J.P. Morgan Europe Limited or any of their respective affiliates in
their capacities as Issuing Banks, during the prior calendar month). Upon
request by a Lender, each Issuing Bank shall furnish copies of any Letters of
Credit and LC Documents in its possession at such time.
(iii)    The obligation of each Lender to make payments to Administrative Agent
for the account of an Issuing Bank in connection with such Issuing Bank’s
payment under


203


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



a Letter of Credit shall be absolute, unconditional and irrevocable, not subject
to any counterclaim, setoff, qualification or exception whatsoever, and shall be
made in accordance with this Agreement under all circumstances, irrespective of
any lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; the existence
of any Default or Event of Default that is continuing; the failure to satisfy
any LC Condition; or the existence of any setoff or defense that any Loan Party
may have with respect to any Obligations. No Issuing Bank assumes any
responsibility for any failure or delay in performance or any breach by any
Borrower or other Person of any obligations under any LC Documents. No Issuing
Bank makes to Lenders any express or implied warranty, representation or
guaranty with respect to the Collateral, LC Documents or any Loan Party. No
Issuing Bank shall be responsible to any Lender for any recitals, statements,
information, representations or warranties contained in, or for the execution,
validity, genuineness, effectiveness or enforceability of any LC Documents; the
validity, genuineness, enforceability, collectibility, value or sufficiency of
any Collateral or the perfection of any Lien therein; or the assets,
liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Loan Party.
(iv)    No Issuing Bank Indemnitee shall be liable to any Lender or other Person
for any action taken or omitted to be taken in connection with any LC Documents
except as a result of its actual gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a non-appealable decision).
No Issuing Bank shall have any liability to any Lender if such Issuing Bank
refrains from any action under any Letter of Credit or LC Documents until it
receives written instructions from Required Lenders. Except as otherwise
provided herein, Borrowers shall indemnify each Issuing Bank for all losses
(except losses resulting from such Issuing Bank’s actual gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
non-appealable decision)) incurred in connection with the issuance of Letters of
Credit, the use of the proceeds therefrom, and any refusal by such Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit.
(v)    The liability of any Issuing Bank (or any other Issuing Bank Indemnitee)
under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused directly by such Issuing Bank’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a non-appealable
decision) in (i) honoring a presentation under a Letter of Credit that on its
face does not at least substantially comply with the terms and conditions of
such Letter of Credit, (ii) failing to honor a presentation under a Letter of
Credit that strictly complies with the terms and conditions of such Letter of
Credit or (iii) retaining drawing documents presented under a Letter of Credit.
Each Issuing Bank shall be deemed to have acted with due diligence and
reasonable care if such Issuing Bank’s conduct is in accordance with standard
letter of credit practice or in accordance with this Agreement. With respect to
documents presented which appear on their face to substantially comply with the
terms of a Letter of Credit, each Issuing Bank may, in its sole discretion
provided such Issuing Bank’s conduct in exercising such discretion is in
accordance with


204


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



standard letter of credit practice, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit. Borrowers’ aggregate remedies against Issuing Bank and
any Issuing Bank Indemnitee for wrongfully honoring a presentation under any
Letter of Credit or wrongfully retaining honored drawing documents shall in no
event exceed the aggregate amount paid by Borrowers to such Issuing Bank in
respect of the honored presentation in connection with such Letter of Credit
under Section 2.18(b), plus interest at the rate then applicable to Base Rate
Loans hereunder. Borrowers shall take action to avoid and mitigate the amount of
any damages claimed against any Issuing Bank or any other Issuing Bank
Indemnitee, including by enforcing its rights against the beneficiaries of the
Letters of Credit. Any claim by Borrowers under or in connection with any Letter
of Credit shall be reduced by an amount equal to the sum of (x) the amount (if
any) saved by Borrowers as a result of the breach or alleged wrongful conduct
complained of; and (y) the amount (if any) of the loss that would have been
avoided had Borrowers taken all reasonable steps to mitigate any loss, and in
case of a claim of wrongful dishonor, by specifically and timely authorizing the
applicable Issuing Bank to effect a cure. Borrowers are responsible for
preparing or approving the final text of the Letter of Credit as issued by any
Issuing Bank, irrespective of any assistance such Issuing Bank may provide such
as drafting or recommending text or by such Issuing Bank’s use or refusal to use
text submitted by Borrowers. Borrowers are solely responsible for the
suitability of the Letter of Credit for Borrowers’ purposes. With respect to any
Auto-Extension Letter of Credit, Issuing Bank, in its sole and absolute
discretion, may give notice of nonrenewal of such Letter of Credit and, if
Borrowers do not at any time want such Letter of Credit to be renewed, Borrowers
will so notify Administrative Agent and the applicable Issuing Bank at least
fifteen (15) calendar days before Issuing Bank is required to notify the
beneficiary of such Letter of Credit or any advising bank of such nonrenewal
pursuant to the terms of such Letter of Credit.
(c)    Cash Collateral. If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Excess Availability is less than zero, (c) within 20
Business Days prior to the Maturity Date or (d) upon the termination of this
Agreement, then Borrowers shall, at an Issuing Bank’s or Administrative Agent’s
request, cash collateralize all outstanding Letters of Credit in an amount equal
to 105% of all LC Exposure. Borrowers shall, on demand by an Issuing Bank or
Administrative Agent from time to time, cash collateralize 105% of the LC
Exposure of any Defaulting Lender. If Borrowers fail to provide any cash
collateral as required hereunder, Lenders may (and shall upon direction of
Administrative Agent) advance, as Loans, the amount of the cash collateral
required (whether or not the Commitments have terminated, an Overadvance exists
or the conditions in Section 4 are satisfied).
(d)    Resignation of Issuing Bank. Any Issuing Bank may resign at any time upon
notice to Administrative Agent and Administrative Borrower. On the effective
date of such resignation, such Issuing Bank shall have no further obligation to
issue, amend, renew, extend or otherwise modify any Letter of Credit, but shall
continue to have the benefits of Sections 2.18, 10.05 and 11.03 with respect to
any Letters of Credit issued or other actions taken while an Issuing Bank.
Following the effective date of the resignation of an Issuing


205


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Bank pursuant to this clause (d), the Administrative Agent may, with the consent
of such Lender, promptly appoint a Lender as an Issuing Bank and, as long as no
Default or Event of Default exists, such replacement shall be reasonably
acceptable to Administrative Borrower.
(e)    Additional Issuing Banks. The Applicable Administrative Borrower may, at
any time and from time to time, designate additional Lenders to act as Issuing
Banks with respect to Letters of Credit under the terms of this Agreement, in
each case with the consent of the Administrative Agent (which consent shall not
be unreasonably withheld) and such Lender; provided that at no time shall there
be more than four Issuing Banks (including, as of the Amendment No. 2 Effective
Date, the Existing Issuing Banks; provided that JPMorgan Chase Bank, N.A. and
J.P. Morgan Europe Limited, each in its capacity as an Aleris Issuing Bank,
shall each be disregarded for purposes of calculating the number of Issuing
Banks under this proviso). Any Lender designated as an Issuing Bank pursuant to
this paragraph (e) shall be deemed (in addition to being a Lender) to be the
Issuing Bank with respect to Letters of Credit issued or to be issued by such
Lender, and all references herein and in the other Loan Documents to the term
“Issuing Bank” shall, with respect to such Letters of Credit, be deemed to refer
to such Lender in its capacity as Issuing Bank, as the context shall require.
Notwithstanding any provisions of this Agreement to the contrary, no Person
shall be or become an Issuing Bank hereunder unless such Person is a Swiss
Qualifying Bank.
(f)    Existing Letters of Credit; Existing Aleris Letters of Credit.
(i)    On the Closing Date, (1) each Existing Letter of Credit, to the extent
outstanding, shall be automatically and without further action by the parties
thereto deemed converted into Letters of Credit issued pursuant to this Section
2.18 for the account of the Loan Parties set forth on Schedule 2.18(a) and
subject to the provisions hereof, and for this purpose fees in respect thereof
pursuant to Section 2.05(c) shall be payable (in substitution for any fees set
forth in the applicable letter of credit reimbursement agreements or
applications relating to such Existing Letters of Credit, except to the extent
that such fees are also payable pursuant to Section 2.05(c)) as if such Existing
Letters of Credit had been issued on the Closing Date, (2) the Lenders set forth
on Schedule 2.18(a), or their designated Affiliates who are eligible to be
Issuing Banks, shall be deemed to be the Issuing Bank with respect to each such
Existing Letter of Credit, (3) such Letters of Credit shall each be included in
the calculation of LC Exposure and U.S. LC Exposure or European LC Exposure, as
applicable, and (4) all liabilities of the Loan Parties with respect to such
Existing Letters of Credit shall constitute Obligations.
(ii)    At least 2 Business Days (or such shorter period as the Administrative
Agent may agree in its discretion) prior to the Aleris Acquisition Closing Date,
the Administrative Borrower shall deliver a certificate, in form and substance
satisfactory to the Administrative Agent, signed by a Financial Officer of the
Administrative Borrower designating any or all of the letters of credit issued
under the Existing Aleris Credit Agreement that will remain outstanding after
the Aleris Acquisition Closing Date as “Existing Aleris Letters of Credit” so
long as (x) the issuer of such letter of credit is an Aleris Issuing Bank and a
Lender (or an Affiliate of a Lender), (y) such certificate describes each
Existing Aleris Letter of Credit in specific detail and includes copies of each
such letter of credit and all amendments, restatements


206


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



and modifications thereto, and (z) such certificate certifies that, immediately
after giving effect to the consummation of the Aleris Acquisition and the terms
set forth in clause (iii) below, the Funding Conditions and the LC Conditions
shall each be satisfied both immediately before and immediately after giving
effect to clauses (iii)(3) and (iii)(4) below (which certification shall be
accompanied by reasonably detailed calculations supporting the foregoing).
(iii)    On the Aleris Acquisition Closing Date, immediately after giving effect
to the consummation of the Aleris Acquisition, so long as (x) the Administrative
Borrower has complied with clause (ii) above and (y) the Funding Conditions and
the LC Conditions are satisfied both immediately before and immediately after
giving effect to clauses (3) and (4) below, (1) each Existing Aleris Letter of
Credit, to the extent outstanding, shall automatically and without further
action by the parties thereto be deemed converted into Letters of Credit issued
pursuant to this Section 2.18 for the account of the applicable Company and
subject to the provisions hereof, and for this purpose fees in respect thereof
pursuant to Section 2.05(c) shall be payable (in substitution for any fees set
forth in the applicable letter of credit reimbursement agreements or
applications relating to such Existing Aleris Letters of Credit, except to the
extent that such fees are also payable pursuant to Section 2.05(c)) as if such
Existing Aleris Letters of Credit had been issued under this Agreement on the
Aleris Acquisition Closing Date, (2) subject to the terms and conditions of
Section 2(b) of Amendment No. 2, each issuer of such letter of credit, to the
extent that it is an Aleris Issuing Bank and a Lender (or an Affiliate of a
Lender), shall be deemed to be the Issuing Bank with respect to each Existing
Aleris Letter of Credit issued by it, (3) the Existing Aleris Letters of Credit
shall each be included in the calculation of LC Exposure and U.S. LC Exposure or
European LC Exposure, as applicable, (4) all liabilities of the Companies with
respect to such Existing Aleris Letters of Credit shall constitute Obligations,
and (5) except for each Aleris Letter of Credit issued to a German Borrower or a
Swiss Borrower, Novelis Inc. hereby consents and agrees that on and after the
Aleris Acquisition Closing Date, it is and shall be jointly and severally liable
with respect to each Aleris Letter of Credit as if originally party to the
letter of credit applications as a co-applicant with respect thereto.
(iv)    Notwithstanding the foregoing, the Loan Parties shall not be required to
pay any additional issuance fees with respect to the issuance of such Existing
Letter of Credit or Existing Aleris Letter of Credit solely as a result of such
letter of credit being converted to a Letter of Credit hereunder, it being
understood that the fronting, participation and other fees set forth in Section
2.05(c) shall otherwise apply to such Existing Letters of Credit and Existing
Aleris Letter of Credit. No Existing Letter of Credit or Existing Aleris Letter
of Credit converted in accordance with this clause (f) shall be amended,
extended or renewed except in accordance with the terms hereof; provided that no
Existing Aleris Letter of Credit issued by JPMorgan Chase Bank, N.A. or J.P.
Morgan Europe Limited shall be amended, extended, renewed, increased or
otherwise modified in any respect. The terms and conditions of Section 2(b) of
Amendment No. 2 apply to the Aleris Issuing Banks and all Existing Aleris
Letters of Credit in all respects.
(g)    Issuance Through Affiliates. At an Issuing Bank’s discretion (with the
prior consent of the Designated Company, which shall not be unreasonably
withheld), one or more


207


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Letters of Credit may be issued by an Affiliate of such Issuing Bank (in which
case “Issuing Bank” shall, with respect to such Letter of Credit, mean such
Affiliate). If and to the extent an Affiliate of the Issuing Bank issues a
Letter of Credit such Affiliate shall be an express third party beneficiary of
this Agreement with respect to this Section 2.18, and entitled to enforce its
rights hereunder as if it were a party hereto.
(h)    Other. Notwithstanding any provisions of this Agreement to the contrary,
no Person shall be or become an Issuing Bank hereunder unless such Person is a
Swiss Qualifying Bank. No Issuing Bank shall be under any obligation to issue
any Letter of Credit if:
(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any requirement of Applicable Law applicable to such
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Bank
shall prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which such Issuing Bank in good faith
deems material to it;
(ii)    the issuance of such Letter of Credit would violate one or more policies
of such Issuing Bank;
(iii)    where the Letter of Credit is a Standby Letter of Credit, if the
beneficiary of such Letter of Credit is resident in Ireland or, where the
beneficiary is a legal person, its place of establishment to which the Letter of
Credit relates is in Ireland, unless such Issuing Bank is duly authorized to
carry on the business of issuing contracts of suretyship in Ireland (or is
otherwise exempted under the laws of Ireland from the requirement to have any
such authorization); or
(iv)    in the case of Deutsche Bank AG New York Branch or any of its
Affiliates, where such Letter of Credit is not a Standby Letter of Credit.
(i)    Conflicts. In the event of a direct conflict between the provisions of
this Section 2.18 and any provision contained in any LC Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.18 shall control and
govern.
(j)    Survival. The provisions of this Section 2.18 shall survive the
termination of this Agreement and the repayment in full of the Secured
Obligations with respect to any Letters of Credit that remain outstanding.


208


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



SECTION 2.19    Interest Act (Canada); Criminal Rate of Interest; Nominal Rate
of Interest.
(a)    Notwithstanding anything to the contrary contained in this Agreement or
in any other Loan Document, solely to the extent that a court of competent
jurisdiction finally determines that the calculation or determination of
interest or any fee payable by any Canadian Loan Party in respect of the
Obligations pursuant to this Agreement and the other Loan Documents shall be
governed by the laws of any province of Canada or the federal laws of Canada, in
no event shall the aggregate interest (as defined in Section 347 of the Criminal
Code, R.S.C. 1985, c. C-46, as the same shall be amended, replaced or re-enacted
from time to time, “Section 347”)) payable by the Canadian Loan Parties to the
Agents or any Lender under this Agreement or any other Loan Document exceed the
effective annual rate of interest on the Credit advances (as defined in Section
347) under this Agreement or such other Loan Document lawfully permitted under
Section 347 and, if any payment, collection or demand pursuant to this Agreement
or any other Loan Document in respect of Interest (as defined in Section 347) is
determined to be contrary to the provisions of Section 347, such payment,
collection or demand shall be deemed to have been made by mutual mistake of the
Agents, the Lenders and the Canadian Loan Parties and the amount of such payment
or collection shall be refunded by the relevant Agents and Lenders to the
applicable Canadian Loan Parties. For the purposes of this Agreement and each
other Loan Document to which the Canadian Loan Parties are a party, the
effective annual rate of interest payable by the Canadian Loan Parties shall be
determined in accordance with generally accepted actuarial practices and
principles over the term of the loans on the basis of annual compounding for the
lawfully permitted rate of interest and, in the event of dispute, a certificate
of a Fellow of the Canadian Institute of Actuaries appointed by the
Administrative Agent for the account of the Canadian Loan Parties will be
conclusive for the purpose of such determination in the absence of evidence to
the contrary.
(b)    For the purposes of the Interest Act (Canada) and with respect to
Canadian Loan Parties only:
(i)    whenever any interest or fee payable by the Canadian Loan Parties is
calculated using a rate based on a year of 360 days or 365 days, as the case may
be, the rate determined pursuant to such calculation, when expressed as an
annual rate, is equivalent to (x) the applicable rate based on a year of 360
days or 365 days, as the case may be, (y) multiplied by the actual number of
days in the calendar year in which such rate is to be ascertained and (z)
divided by 360 or 365, as the case may be; and
(ii)    all calculations of interest payable by the Canadian Loan Parties under
this Agreement or any other Loan Document are to be made on the basis of the
nominal interest rate described herein and therein and not on the basis of
effective yearly rates or on any other basis which gives effect to the principle
of deemed reinvestment of interest.
The parties hereto acknowledge that there is a material difference between the
stated nominal interest rates and the effective yearly rates of interest and
that they are capable of making the calculations required to determine such
effective yearly rates of interest.


209


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



SECTION 2.20    Designation of Additional German Borrowers and U.S. Borrowers.
(a)    The Designated Company may at any time and from time to time after the
Aleris Acquisition Closing Date designate one or more Specified Aleris German
Subsidiaries as a German Borrower, and one or more Specified Aleris U.S.
Subsidiaries as a U.S. Borrower, in each case upon delivery to the
Administrative Agent of a written request therefor not less than 20 Business
Days (or such lesser period as the Administrative Agent may agree in its sole
discretion) prior to the effective date of such designation. Upon receipt of
such a request, the Administrative Agent shall promptly notify the Lenders and
the Issuing Banks thereof. Such Person shall become a German Borrower or a U.S.
Borrower, as applicable, for all purposes under this Agreement and the other
Loan Documents on the date designated pursuant to this clause (a), subject to
the satisfaction of the following conditions:
(i)    subject to Section 5.11(i), the Agents, the Issuing Banks and the Lenders
shall have received, with respect to each such Specified Aleris German
Subsidiary and Specified Aleris U.S. Subsidiary so designated, at least five (5)
Business Days prior to the date such Person becomes a German Borrower or a U.S.
Borrower, as applicable, and the Administrative Agent shall be satisfied with,
all OFAC/PEP searches and customary individual background checks for such
Subsidiary, and all other documentation and other information required by
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot Act
and the Beneficial Ownership Regulation;
(ii)    the Administrative Agent shall have received the results of a field
examination and inventory appraisal of the Accounts and Inventory of each such
Specified Aleris German Subsidiary and Specified Aleris U.S. Subsidiary so
designated, each in form and substance reasonably acceptable to the
Administrative Agent, from Persons selected or retained by the Administrative
Agent (which field examination and inventory appraisal shall be at the sole
expense of the Loan Parties and shall not count against any limitations on
reimbursement set forth herein or in any other Loan Document);
(iii)    each such Specified Aleris German Subsidiary and Specified Aleris U.S.
Subsidiary so designated shall have executed (to the extent such document is
required to be executed) and delivered to the Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent, each of the
following:
(1) subject to the Agreed Guaranty and Security Principles, a Joinder Agreement
joining such Person to this Agreement as a Guarantor, and as a German Borrower
(in the case of a Specified Aleris German Subsidiary) or a U.S. Borrower (in the
case of a Specified Aleris U.S. Subsidiary);
(2) subject to the Agreed Guaranty and Security Principles, Guarantees and
Security Documents (or joinders or accessions thereto) substantially similar to
the Guarantees and Security Documents entered into on or in connection with the
Existing Credit Agreement Closing Date and the Aleris Acquisition Closing Date
by Borrowers organized in the jurisdiction of


210


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



organization or incorporation of such Person, together with any other Loan
Documents reasonably requested by the Administrative Agent;
(3) a Perfection Certificate Supplement and the other documents, certificates,
filings and opinions required to be delivered by Borrowers and Guarantors
organized in the jurisdiction of organization or incorporation of such Person
pursuant to Section 4.01 of this agreement and Section 6 of Amendment No. 2,
with any references therein to the “Closing Date” and to the “Amendment
Effective Date” being deemed to be a reference to the date that such Person
becomes a German Borrower (in the case of a Specified Aleris German Subsidiary)
or a U.S. Borrower (in the case of a Specified Aleris U.S. Subsidiary); and
(4) the Designated Company shall have delivered an updated Borrowing Base
Certificate to the Administrative Agent based on the Borrowing Base Certificates
most recently delivered pursuant to this Agreement, which Borrowing Base
Certificate shall also demonstrate the effect of the inclusion of the Eligible
Accounts and Eligible Inventory owned by such Person on the Total Borrowing Base
and such other Borrowing Bases as the Administrative Agent may reasonably
request.
SECTION 2.21    Representation to the Swiss BorrowersBorrower.
(a)    Each Lender on the Amendment No. 2 Effective Date represents that it is a
Swiss Qualifying Bank or a Swiss Non-Qualifying Bank as further indicated on
Schedule 2.21 to Amendment No. 2. Each Lender represents to the Swiss
BorrowersBorrower on the date on which it becomes a party to this Agreement in
its capacity as such whether it is a Swiss Qualifying Bank or a Swiss
Non-Qualifying Bank, as indicated on the applicable Assignment and Assumption.
(b)    Each Lender shall, if requested to do so by anythe Swiss Borrower, within
ten (10) Business Days of receiving such request confirm, as at the date on
which it gives such confirmation whether it is a Swiss Qualifying Bank or a
Swiss Non-Qualifying Bank (or, if it requires a confirmation by the Swiss
Federal Tax Administration in order to be able to give such confirmation, a
request for such a confirmation shall be filed by the relevant Lender with the
Swiss Federal Tax Administration within ten (10) Business Days of it receiving
such request and, upon receipt of the required confirmation from the Swiss
Federal Tax Administration, the necessary confirmation by the relevant Lender
shall be made within ten (10) Business Days of such confirmation being received
by it).
(c)    Any Lender that ceases to be a Swiss Qualifying Bank shall provide
written notice to Administrative Borrower and Administrative Agent at least
twenty (20) Business Days’ prior to the time that it ceases to be a Swiss
Qualifying Bank. If as a result of such event the number of Swiss Non-Qualifying
Banks under this Agreement exceeds the number ten, then, so long as no
Significant Event of Default is in existence, Administrative Borrower shall have
the right to request that the relevant Lender assign or transfer by novation all
of its


211


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



rights and obligations under this Agreement to an Eligible Assignee qualifying
as a Swiss Qualifying Bank or another Lender qualifying as a Swiss Qualifying
Bank, all in accordance with Section 11.04. The transferor Lender shall be
entitled to receive, in cash, concurrently with such assignment, all amounts
owed to it under the Loan Documents, including all principal, interest and fees
through the date of assignment (including any amount payable pursuant to Section
2.13). The Administrative Agent shall have no responsibility for determining
whether or not an entity is a Swiss Qualified Bank, but shall track the number
of Lenders from time to time that were unable to represent that they were Swiss
Qualifying Banks in order to determine whether the number of Swiss
Non-Qualifying Banks under this Agreement exceeds the number ten; provided that
the Administrative Agent shall have no liability for any determinations made
hereunder unless such liability arises from its gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a
non-appealable decision).
(d)    This Section 2.21, Section 2.06(j), Section 5.15 and Section 11.04(f)
shall apply accordingly to any Borrower (other than the Swiss
BorrowersBorrower), which is incorporated or established under the laws of, or
for tax purposes resident in, Switzerland, or for tax purposes having a
permanent establishment in Switzerland with which a Loan is effectively
connected.
SECTION 2.22    Blocked Loan Parties
. If a Loan Party would have been required to make any payment or perform any
action under any provision of the Loan Documents but the relevant provision(s)
(or any portion thereof) is (are) not enforceable against that Loan Party or for
any other reason that Loan Party is unable to fulfill its obligations under the
Loan Documents (a “Blocked Loan Party”), the Administrative Borrower may
designate which Loan Party shall fulfill the Blocked Loan Party’s obligations,
but only so long as the designated Loan Party is duly and promptly fulfilling
such obligations, failing which all Loan Parties shall be jointly and severally
liable for the performance thereof.
SECTION 2.23    Increase in Commitments.
(a)    Borrowers Request. The Borrowers may by written notice to the
Administrative Agent and each Lender elect to request prior to the Maturity
Date, one or more increases to the existing Revolving Commitments by an amount
not in excess of $750,000,000 in the aggregate following the Amendment No. 2
Effective Date (which amount shall not be reduced by the amount of any Specified
Incremental Commitments that become effective following the Amendment No. 2
Effective Date), each in a minimum amount of $25,000,000 (and increments of
$1,000,000 above that minimum) (each such increase, an “Incremental Revolving
Commitment”). Such notice shall specify the date on which the Borrowers propose
that the Incremental Revolving Commitments shall be effective (each, an
“Increase Effective Date”), and the time period within which each Lender is
requested to respond, which in each case shall be a date not less than ten (10)
Business Days after the date on which such notice is delivered to the
Administrative Agent and the Lenders of the applicable Class. Each Lender of
such Class (other than Lenders subject to replacement pursuant to Section 2.16
or a Defaulting Lender) in its sole and absolute discretion may notify


212


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



the Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Pro Rata Percentage of such requested increase. Any Lender not
responding within such time period shall be deemed to have declined to increase
its Commitment. The Administrative Agent shall notify the Administrative
Borrower and each Lender of such Class of the Lenders’ responses to each request
made hereunder. If the existing Lenders do not agree to the full amount of a
requested Incremental Revolving Commitment, the Administrative Borrower may then
invite a Lender or any Lenders to increase their Commitments or invite
additional financial institutions (each, an “Additional Lender”) (reasonably
satisfactory to Administrative Agent and solely to the extent permitted by
Section 11.04 (including Section 11.04(h)) and each other applicable requirement
hereof, including Sections 2.21 and 5.15) to become Lenders and provide
Incremental Revolving Commitments pursuant to an Increase Joinder.
(b)    Conditions. The increased or new Commitments shall become effective, as
of such Increase Effective Date; provided that:
(i)    each of the conditions set forth in Section 4.02 shall be satisfied;
(ii)    no Default shall have occurred and be continuing or would result from
the borrowings to be made on the Increase Effective Date;
(iii)    after giving pro forma effect to the borrowings to be made on the
Increase Effective Date and to any change in Consolidated EBITDA and any
increase in Indebtedness resulting from the consummation of any Permitted
Acquisition or other Investment or application of funds made with the proceeds
of such borrowings, the Borrowers shall, as of such date, be in compliance with
the covenant set forth in Section 6.10, to the extent applicable;
(iv)    the Borrowers shall make any payments required pursuant to Section 2.12
or Section 2.13 in connection with any adjustment of Revolving Loans pursuant to
Section 2.23(d);
(v)    the Borrowers shall deliver or cause to be delivered any legal opinions
or other documents reasonably requested by the Administrative Agent in
connection with any such transaction;
(vi)    any such increase, and the incurrence of Indebtedness pursuant thereto,
shall be permitted by the Intercreditor Agreement;
(vii)    if any Loan Party or any of its Subsidiaries owns or will acquire any
Margin Stock, Borrowers shall deliver to each Agent an updated Form U-1 (with
sufficient additional originals thereof for each Lender and each Issuing Bank),
duly executed and delivered by the Borrowers, together with such other
documentation as each Agent shall reasonably request, in order to enable each
Agent, the Lenders, and the Issuing Banks to comply with any of the requirements
under Regulation T, Regulation U or Regulation X; and


213


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(viii)    any such increase shall be permitted under the Senior Note Documents
and any other then existing Indebtedness of the Loan Parties and their
Subsidiaries and any such increase shall not give rise to the obligation of any
Loan Party or any of its Subsidiaries under the terms of the Senior Note
Documents or such other Indebtedness to grant any Lien to secure such Senior
Note Documents or other existing Indebtedness (other than any obligation to
provide or confirm the security granted under the Term Loan Documents in
accordance with the Intercreditor Agreement).
(c)    Terms of New Loans and Commitments. The terms and provisions of Loans
made pursuant to Incremental Revolving Commitments shall be identical to the
Revolving Loans of the same Class (subject to the payment of any customary
arrangement, underwriting or similar fees that are paid to the arranger of such
Incremental Revolving Commitments in its capacity as such). The increased or new
Commitments shall be effected by a joinder agreement (the “Increase Joinder”)
executed by the Loan Parties, the Administrative Agent and each Lender and
Additional Lender making such Incremental Revolving Commitment, in form and
substance satisfactory to each of them. The Increase Joinder may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.23 (including
with respect to establishment of new Loans and Commitments as a first-in,
last-out tranche, and to provide for class voting protections as described
below). In addition, unless otherwise specifically provided herein, all
references in Loan Documents to Revolving Loans shall be deemed, unless the
context otherwise requires, to include references to Revolving Loans made
pursuant to Incremental Revolving Commitments made pursuant to this Agreement,
and all references in Loan Documents to Commitments of a Class shall be deemed,
unless the context otherwise requires, to include references to Incremental
Revolving Commitments of such Class made pursuant to this Agreement.
(d)    Adjustment of Revolving Loans. Each of the Revolving Lenders having a
Revolving Commitment of an applicable Class prior to such Increase Effective
Date (the “Pre-Increase Revolving Lenders”) shall assign to any Revolving Lender
which is acquiring a new or additional Revolving Commitment of such Class on the
Increase Effective Date (the “Post-Increase Revolving Lenders”), and such
Post-Increase Revolving Lenders shall purchase from each Pre-Increase Revolving
Lender, at the principal amount thereof, such interests in the Revolving Loans
of such Class and participation interests in LC Exposure and Swingline Loans of
such Class outstanding on such Increase Effective Date as shall be necessary in
order that, after giving effect to all such assignments and purchases, such
Revolving Loans and participation interests in LC Exposure and Swingline Loans
will be held by Pre-Increase Revolving Lenders and Post-Increase Revolving
Lenders of such Class ratably in accordance with their Revolving Commitments of
such Class after giving effect to such increased Revolving Commitments.
(e)    Equal and Ratable Benefit. The Loans and Commitments established pursuant
to this Section 2.23 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without


214


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



limiting the foregoing, benefit equally and ratably from the Guarantees and
security interests created by the Security Documents; provided that, at
Administrative Borrower’s option and upon terms and conditions satisfactory to
the Administrative Borrower and the Administrative Agent, (i) the application of
payments hereunder may be revised to include such new Loans and Commitments on a
first-in, last-out basis and (ii) the voting provisions hereof may be revised to
provide class protection for the existing Loans and Commitments and any such
first-in, last-out tranche. The Loan Parties shall take any actions reasonably
required by the Administrative Agent to ensure and/or demonstrate that the Lien
and security interests granted by the Security Documents continue to be
perfected under the UCC, the PPSA or otherwise after giving effect to the
establishment of any such new Commitments.
SECTION 2.24    Release of Aleris Belgium
as a Guarantor.
(a)    The Designated Company may terminate Aleris Belgium’s status as a
Guarantor upon delivery to the Administrative Agent of a written request
therefor not less than 5 Business Days’ (or such lesser period as the
Administrative Agent may agree in its sole discretion) prior to the effective
date of such termination, subject to the terms of, and the satisfaction of the
conditions set forth in, this Section 2.24 (the effective date of such
termination after complying with such terms and satisfying such conditions, the
“Belgian Guarantor Termination Date”). Upon receipt of such a request, the
Administrative Agent shall promptly notify the Lenders and the Issuing Banks
thereof. Subject to the satisfaction of the conditions listed below, Aleris
Belgium shall, in each case on the Belgian Guarantor Termination Date, cease to
be a Guarantor for all purposes under this Agreement and the other Loan
Documents and shall be released from its obligations hereunder and thereunder,
and the Lenders and the Issuing Banks hereby direct the Administrative Agent and
the Collateral Agent to enter into documentation reasonably requested by the
Designated Company to evidence the same (including the release of all Collateral
granted by Aleris Belgium), in each case in form and substance reasonably
satisfactory to the Administrative Agent:
(i)    either (x) the sale of the Belgian Hold Separate Business shall be
consummated in accordance with the Belgian Purchase Documents substantially
concurrently with the satisfaction of the conditions in clauses (ii) through
(iv) below, such sale shall constitute a permitted Asset Sale under this
Agreement, and the Designated Company shall have complied with all requirements
under this Agreement with respect to such Asset Sale, or (y) a requirement of
Applicable Law or any binding act or decision of the European Commission or any
trustee appointed on the European Commission’s behalf, in each case that is
effective after the Aleris Acquisition Closing Date, prohibits or threatens to
prohibit Aleris Belgium from being a Guarantor hereunder;
(ii)    no Default or Event of Default shall exist at the time of, or result
from, the termination of Aleris Belgium’s status as a Guarantor;
(iii)    the representations and warranties of each Loan Party in the Loan
Documents shall be true and correct in all material respects as of the date of
the termination of


215


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Aleris Belgium’s status as a Guarantor (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date, and any representation or warranty qualified by materiality
shall be true and correct in all respects); and
(iv)    both immediately before and immediately after giving effect to the
termination of Aleris Belgium’s status as a Guarantor, (x) the Availability
Conditions shall have been satisfied, and (y) the Funding Conditions, the LC
Conditions and the Swingline Conditions shall have been satisfied.
SECTION 2.25    Release of Individual Aleris U.S. Borrowers
. On or prior to the Aleris U.S. Hold Separate Release Date, the Designated
Company may terminate the status of one or more Individual Aleris U.S.
Borrowers’ status as a Borrower and a Guarantor upon delivery to the
Administrative Agent of a written request therefor not less than 5 Business
Days’ (or such lesser period as the Administrative Agent may agree in its sole
discretion) prior to the effective date of such termination, subject to the
terms of, and the satisfaction of the conditions set forth in, this Section 2.25
(the effective date of each such termination after complying with such terms and
satisfying such conditions, an “Individual Aleris U.S. Borrower Termination
Date”). Upon receipt of such a request, the Administrative Agent shall promptly
notify the Lenders and the Issuing Banks thereof. Subject to the satisfaction of
the Borrower Release Conditions, such Individual Aleris U.S. Borrower shall, in
each case on the Individual Aleris U.S. Borrower Termination Date applicable to
such Individual Aleris U.S. Borrower, cease to be a Borrower and a Guarantor for
all purposes under this Agreement and the other Loan Documents and shall be
released from its obligations hereunder and thereunder, and the Lenders and the
Issuing Banks hereby direct the Administrative Agent and the Collateral Agent to
enter into documentation reasonably requested by the Designated Company to
evidence the same (including the release of all Collateral granted by such
Individual Aleris U.S. Borrower), in each case in form and substance reasonably
satisfactory to the Administrative Agent.
ARTICLE III


REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent, each Issuing Bank and each of the Lenders that:
SECTION 3.01    Organization; Powers
. Each Company (a) is duly organized or incorporated (as applicable) and validly
existing under the laws of the jurisdiction of its organization or incorporation
(as applicable), (b) has all requisite organizational or constitutional power
and authority to carry on its business as now conducted and to own and lease its
property and (c) is qualified and in good standing (to the extent such concept
is applicable in the applicable jurisdiction) to do business in every


216


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



jurisdiction where such qualification is required, except in such jurisdictions
where the failure to so qualify or be in good standing, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.02    Authorization; Enforceability
. The Transactions and the transactions contemplated by Amendment No. 2 to be
entered into by each Loan Party are within such Loan Party’s organizational or
constitutional powers and have been duly authorized by all necessary
constitutional or organizational action on the part of such Loan Party. This
Agreement has been duly executed and delivered by each Loan Party and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
SECTION 3.03    No Conflicts
. The Transactions and the transactions contemplated by Amendment No. 2 (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect, (ii) filings necessary to
perfect Liens created by the Loan Documents (as reflected in the applicable
Perfection Certificate) and (iii) consents, approvals, registrations, filings,
permits or actions the failure to obtain or perform which could not reasonably
be expected to result in a Material Adverse Effect, (b) will not violate the
Organizational Documents of any Company, (c) will not violate any material
requirement of Applicable Law, (d) will not violate or result in a default or
require any consent or approval under any indenture, agreement or other
instrument binding upon any Company or its property, or give rise to a right
thereunder to require any payment to be made by any Company, except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect, and (e) will not result in the
creation or imposition of any Lien on any property of any Company, except Liens
created by the Loan Documents and Permitted Liens. The execution, delivery and
performance of the Loan Documents will not violate, or result in a default
under, or require any consent or approval under, the Senior Notes, the Senior
Note Documents, or the Term Loan Documents. The Total Revolving Commitment and
Obligations constitute Indenture Permitted Debt.
SECTION 3.04    Financial Statements; Projections.
(a)    Historical Financial Statements. The Administrative Borrower has
heretofore delivered to the Lenders the consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of the Canadian
Borrower (i) as of and for the fiscal years ended March 31, 2017, and March 31,
2018, audited by and accompanied by the unqualified opinion of
PricewaterhouseCoopers, independent public accountants, and (ii) as of and for
the three-month periods ended June 30, 2018, September 30, 2018 and December 31,
2018, and for the comparable period of the preceding fiscal year, in each case,
certified by the chief


217


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



financial officer of the Canadian Borrower. Such financial statements and all
financial statements delivered pursuant to Section 5.01(a) and Section 5.01(b)
have been prepared in accordance with U.S. GAAP and present fairly in all
material respects the financial condition and results of operations and cash
flows of the Designated Company as of the dates and for the periods to which
they relate.
(b)    No Liabilities; No Material Adverse Effect. Except as set forth in the
most recent financial statements referred to in Section 3.04(a), as of the
Amendment No. 2 Effective Date there are no liabilities of any Company of any
kind, whether accrued, contingent, absolute, determined, determinable or
otherwise, which could reasonably be expected to result in a Material Adverse
Effect, other than liabilities under the Loan Documents, the Term Loan Documents
and the Senior Notes. Since March 31, 2018, there has been no event, change,
circumstance or occurrence that, individually or in the aggregate, has had or
could reasonably be expected to result in a Material Adverse Effect.
(c)    [intentionally omitted].
(d)    Forecasts. The forecasts of financial performance of the Designated
Company and its subsidiaries furnished to the Lenders have been prepared in good
faith by the Loan Parties and based on assumptions believed by the Loan Parties
to be reasonable, it being understood that any such forecasts may vary from
actual results and such variations may be material.
SECTION 3.05    Properties.
(a)    Generally. Each Company has good title to, valid leasehold interests in,
or license of, all its property material to its business, free and clear of all
Liens except for Permitted Liens. The property that is material to the business
of the Companies, taken as a whole, (i) is in good operating order, condition
and repair in all material respects (ordinary wear and tear excepted) and (ii)
constitutes all the property which is required for the business and operations
of the Companies as presently conducted.
(b)    Real Property. Schedules 8(a) and 8(b) to the Perfection Certificate most
recently delivered on or prior to the Amendment No. 2 Effective Date contain a
true and complete list of each interest in Real Property (i) owned by any Loan
Party as of the Amendment No. 2 Effective Date having fair market value of
$1,000,000 or more and describes the type of interest therein held by such Loan
Party and whether such owned Real Property is leased to a third party and (ii)
leased, subleased or otherwise occupied or utilized by any Loan Party, as
lessee, sublessee, franchisee or licensee, as of the Amendment No. 2 Effective
Date having annual rental payments of $1,000,000 or more and describes the type
of interest therein held by such Loan Party.
(c)    No Casualty Event. No Company has as of the Amendment No. 2 Effective
Date received any notice of, nor has any knowledge of, the occurrence or
pendency or contemplation of any Casualty Event affecting all or any material
portion of its property.


218


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(d)    Collateral. Each Company owns or has rights to use all of the Collateral
used in, necessary for or material to each Company’s business as currently
conducted, except where the failure to have such ownership or rights of use
could not reasonably be expected to have a Material Adverse Effect. The use by
each Company of such Collateral does not infringe on the rights of any person
other than such infringement which could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. No claim has been
made and remains outstanding that any Company’s use of any Collateral does or
may violate the rights of any third party that could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
SECTION 3.06    Intellectual Property.
(a)    Ownership/No Claims. Each Loan Party owns, or is licensed to use, all
patents, trademarks, copyrights and other intellectual property (including
intellectual property in software, mask works, inventions, designs, trade names,
service marks, technology, trade secrets, proprietary information and data,
domain names, know-how and processes) necessary for the conduct of such Loan
Party’s business as currently conducted (“Intellectual Property”), except for
those the failure to own or license which, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. As of
the Amendment No. 2 Effective Date, no material claim has been asserted and is
pending by any person, challenging or questioning the validity of any Loan
Party’s Intellectual Property or the validity or enforceability of any such
Intellectual Property, nor does any Loan Party know of any valid basis for any
such claim. The use of any Intellectual Property by each Loan Party, and the
conduct of each Loan Party’s business as currently conducted, does not infringe
or otherwise violate the rights of any third party in respect of Intellectual
Property, except for such claims and infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
(b)    Registrations. Except pursuant to non-exclusive licenses and other
non-exclusive use agreements entered into by each Loan Party in the ordinary
course of business, and except as set forth on Schedule 12(c) to the Perfection
Certificate most recently delivered on or prior to the Amendment No. 2 Effective
Date, on and as of the Amendment No. 2 Effective Date each Loan Party owns and
possesses the right to use and has not authorized or enabled any other person to
use, any Intellectual Property listed on any schedule to the relevant Perfection
Certificate or any other Intellectual Property that is material to its business,
except for such authorizations and enablements as could not reasonably be
expected to result in a Material Adverse Effect. All registrations listed on
Schedule 12(a) and 12(b) to the Perfection Certificate are valid and in full
force and effect, in each case, except where the absence of such validity or
full force and effect, individually or collectively, could not reasonably be
expected to have a Material Adverse Effect.
(c)    No Violations or Proceedings. To each Loan Party’s knowledge, on and as
of the Amendment No. 2 Effective Date, (i) there is no material infringement or
other violation by others of any right of such Loan Party with respect to any
Intellectual Property listed on any schedule to the relevant Perfection
Certificate, or any other Intellectual Property that is


219


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



material to its business, except as may be set forth on Schedule 3.06(c) to
Amendment No. 2, and (ii) no claims are pending or threatened to such effect
except as set forth on Schedule 3.06(c) to Amendment No. 2.
SECTION 3.07    Equity Interests and Subsidiaries.
(a)    Equity Interests. Schedules 1(a) and 10 to the Perfection Certificate
most recently delivered on or prior to the Amendment No. 2 Effective Date set
forth a list of (i) all the Subsidiaries of Holdings and their jurisdictions of
organization as of the Amendment No. 2 Effective Date and (ii) the number of
each class of its Equity Interests authorized, and the number outstanding, on
the Amendment No. 2 Effective Date and the number of shares covered by all
outstanding options, warrants, rights of conversion or purchase and similar
rights at the Amendment No. 2 Effective Date. As of the Amendment No. 2
Effective Date, all Equity Interests of each Company held by Holdings or a
Subsidiary thereof are duly and validly issued and are fully paid and
non-assessable, and, other than the Equity Interests of Holdings, are owned by
Holdings, directly or indirectly through Wholly Owned Subsidiaries except as
indicated on Schedules 1(a) and 10 to the Perfection Certificate most recently
delivered on or prior to the Amendment No. 2 Effective Date. At all times prior
to a Qualified Canadian Borrower IPO, 100% of the Equity Interests of the
Canadian Borrower will be owned directly by Holdings, and 100% of the Equity
Interests of the other Borrowers shall be owned directly or indirectly by
Holdings (or, in the case of each Borrower other than Designated Holdco, on and
after the Designated Holdco Effective Date, will be owned directly or indirectly
by Designated Holdco) except (x) to the extent otherwise permitted under clause
(c) of the definition of Permitted Reorganization Action or under clause (b) of
the definition of Permitted Aleris Foreign Subsidiary Transfer or (y) the Tulip
Foundation may indirectly own Equity Interests in Aleris Rolled Products and
Aleris Casthouse if the Tulip Conditions are satisfied at all times. At all
times after a Qualified Canadian Borrower IPO, more than 50% of the voting power
of the total outstanding Voting Stock of each Borrower will be owned directly or
indirectly by Hindalco; provided that the Tulip Foundation may indirectly own
Equity Interests in Aleris Rolled Products and Aleris Casthouse if the Tulip
Conditions are satisfied at all times. As of the Amendment No. 2 Effective Date,
each Loan Party is the record and beneficial owner of, and has good and
marketable title to, the Equity Interests pledged by it under the Security
Documents, free of any and all Liens, rights or claims of other persons, except
Permitted Liens, and as of the Amendment No. 2 Effective Date there are no
outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any such Equity
Interests.
(b)    No Consent of Third Parties Required. Except as have previously been
obtained, no consent of any person including any other general or limited
partner, any other member of a limited liability company, any other shareholder
or any other trust beneficiary is necessary in connection with the creation,
perfection or First Priority (subject to the Intercreditor Agreement) status of
the security interest of the Collateral Agent in any Equity Interests pledged to
the Collateral Agent for the benefit of the Secured Parties under the


220


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Security Documents or the exercise by the Collateral Agent of the voting or
other rights provided for in the Security Documents or the exercise of remedies
in respect thereof, other than any restrictions on transfer of the Equity
Interests in NKL or its direct parents, 4260848 Canada Inc., 4260856 Canada
Inc., and 8018227 Canada Inc., imposed by any lock-up or listing agreement, rule
or regulation in connection with any listing or offering of Equity Interests in
NKL to the extent required by Applicable Law or listing or stock exchange
requirements, and other than any share transfer restrictions pursuant to
articles 249 and following of the Belgian Companies Code.
(c)    Organizational Chart. An accurate organizational chart, showing the
ownership structure of Holdings, Borrowers and each Subsidiary on the Amendment
No. 2 Effective Date is set forth on Schedule 10 to the Perfection Certificate
most recently delivered on or prior to the Amendment No. 2 Effective Date.
SECTION 3.08    Litigation; Compliance with Laws. There are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority now
pending or, to the knowledge of any Company, threatened against or affecting any
Company or any business, property or rights of any Company (i) that involve any
Loan Document or (ii) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. No Company or any of its property is in violation of, nor will the
continued operation of its property as currently conducted violate, any
Applicable Law (in the case of the U.S. Hold Separate Assets, as such Applicable
Law may be modified pursuant to the U.S. Hold Separate Agreements) (including
any zoning or building ordinance, code or approval or any building permits) or
any restrictions of record or agreements affecting any Company’s Real Property
or is in default with respect to any requirement of Applicable Law (in the case
of the U.S. Hold Separate Assets, as such Applicable Law may be modified
pursuant to the U.S. Hold Separate Agreements), where such violation or default,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. The Loan Parties have implemented and maintain in
effect policies and procedures designed to ensure compliance by the Loan
Parties, their Subsidiaries, and their respective directors, officers, employees
and agents with applicable Anti-Corruption Laws, and the Loan Parties and their
Subsidiaries are in compliance with applicable Anti-Corruption Laws in all
material respects.
SECTION 3.09    Agreements. No Company is a party to any agreement or instrument
or subject to any corporate or other constitutional restriction that has
resulted or could reasonably be expected to result in a Material Adverse Effect.
No Company is in default in any manner under any provision of any indenture or
other agreement or instrument evidencing Indebtedness, or any other agreement or
instrument to which it is a party or by which it or any of its property is or
may be bound, where such default could reasonably be expected to result in a
Material Adverse Effect. There is no existing default under any Organizational
Document of any Company or any event which, with the giving of notice or passage
of time or both, would constitute a default by any party thereunder that could
reasonably be expected to have a Material Adverse Effect. No event or
circumstance has occurred or exists that constitutes a Default or Event of
Default.


221


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



SECTION 3.10    Federal Reserve Regulations. No Company is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying Margin Stock. No part of the proceeds of
any Loan or any Letter of Credit will be used, whether directly or indirectly,
and whether immediately, incidentally or ultimately, to purchase or carry any
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock, or for any purpose, in the case of each of the
foregoing, in a manner that violates or that is inconsistent with, the
provisions of the regulations of the Board, including Regulation T, U or X. The
pledge of the Securities Collateral pursuant to the Security Documents does not
violate such regulations.
SECTION 3.11    Investment Company Act. No Company is an “investment company” or
a company “controlled” by an “investment company,” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.
SECTION 3.12    Use of Proceeds. The Borrowers will use the proceeds of the
Revolving Loans and Swingline Loans (a) on and after the Closing Date for
ongoing working capital needs and other proper corporate purposes (including to
effect Permitted Acquisitions and Dividends permitted hereunder) and (b) for
payment of fees, premiums and expenses in connection with the Transactions and
the transactions contemplated by Amendment No. 2.
SECTION 3.13    Taxes. Each Company has (a) timely filed or caused to be timely
filed all material Tax Returns required by Applicable Law to have been filed by
it and (b) duly and timely paid, collected or remitted or caused to be duly and
timely paid, collected or remitted all material Taxes due and payable,
collectible or remittable by it and all assessments received by it, except Taxes
(i) that are being contested in good faith by appropriate proceedings and for
which such Company has set aside on its books adequate reserves in accordance
with U.S. GAAP or other applicable accounting rules and (ii) which could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each Company has made adequate provision in accordance with U.S.
GAAP or other applicable accounting rules for all material Taxes not yet due and
payable. No Company has received written notice of any proposed or pending tax
assessments, deficiencies or audits that could be reasonably expected to,
individually or in the aggregate, result in a Material Adverse Effect. No
Company has ever been a party to any understanding or arrangement constituting a
“tax shelter” within the meaning of Section 6111(c), Section 6111(d) or Section
6662(d)(2)(C)(iii) of the Code, or has ever “participated” in a “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4, except
as could not be reasonably expected to, individually or in the aggregate, result
in a Material Adverse Effect.
SECTION 3.14    No Material Misstatements. The written information (including
the Confidential Information Memorandum), reports, financial statements,
certificates, exhibits or schedules furnished by or on behalf of any Company to
any Agent or any Lender in connection with the negotiation of any Loan Document
or included therein or delivered pursuant thereto, taken as a whole, did not and
does not contain any material misstatement of fact and, taken as a whole, did
not and does not omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were or
are made, not materially


222


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



misleading in their presentation of Holdings, the Designated Company and their
Subsidiaries taken as a whole as of the date such information is dated or
certified; provided that to the extent any such information, report, financial
statement, exhibit or schedule was based upon or constitutes a forecast or
projection, each Loan Party represents only that it was prepared in good faith
and based on assumptions believed by the applicable Loan Parties to be
reasonable.
SECTION 3.15    Labor Matters. As of the Amendment No. 2 Effective Date, there
are no material strikes, lockouts or labor slowdowns against any Company pending
or, to the knowledge of any Company, threatened in writing. The hours worked by
and payments made to employees of any Company have not been in violation of the
Fair Labor Standards Act of 1938, as amended, or any other applicable federal,
state, provincial, local or foreign law dealing with such matters in any manner
which could reasonably be expected to result in a Material Adverse Effect. All
payments due from any Company, or for which any claim may be made against any
Company, on account of wages and employee health and welfare insurance and other
benefits, have been paid or accrued as a liability on the books of such Company
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect. The consummation of the Transactions will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which any Company is bound,
except as could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.16    Solvency. (i)  (x) At the time of and immediately after the
consummation of the transactions to occur on the Amendment No. 2 Effective Date
and after giving effect to the application of the proceeds of each Loan made on
such date and the operation of the Contribution, Intercompany, Contracting and
Offset Agreement, and (y) after giving effect to the consummation of the Aleris
Acquisition on the Aleris Acquisition Closing Date, (a) the fair value of the
assets of each Loan Party (individually and on a consolidated basis with its
Subsidiaries) will exceed its debts and liabilities, subordinated, contingent,
prospective or otherwise; (b) the present fair saleable value of the property of
each Loan Party (individually and on a consolidated basis with its Subsidiaries)
will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent,
prospective or otherwise, as such debts and other liabilities become absolute
and matured; (c) each Loan Party (individually and on a consolidated basis with
its Subsidiaries) will be able to pay its debts and liabilities, subordinated,
contingent, prospective or otherwise, as such debts and liabilities become
absolute and matured; (d) each Loan Party (individually and on a consolidated
basis with its Subsidiaries) will not have unreasonably small capital with which
to conduct its business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Closing Date; and (e) each Loan
Party is not “insolvent” as such term is defined under any Debtor Relief Laws of
any jurisdiction in which any Loan Party is organized or incorporated (as
applicable), or otherwise unable to pay its debts as they fall due.
(ii)    At the time of and immediately following the making of each Loan and
after giving effect to the application of the proceeds of each Loan and the
operation of the Contribution, Intercompany, Contracting and Offset Agreement,
(a) the fair value of the assets of each Borrower, Borrowing Base Guarantor and
Receivables Seller (for purposes of this Section 3.16, a “Principal Loan Party”)
(individually and on a consolidated basis with its


223


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Subsidiaries) will exceed its debts and liabilities, subordinated, contingent,
prospective or otherwise; (b) the present fair saleable value of the property of
each Principal Loan Party (individually and on a consolidated basis with its
Subsidiaries) will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent,
prospective or otherwise, as such debts and other liabilities become absolute
and matured; (c) each Principal Loan Party (individually and on a consolidated
basis with its Subsidiaries) will be able to pay its debts and liabilities,
subordinated, contingent, prospective or otherwise, as such debts and
liabilities become absolute and matured; (d) each Principal Loan Party
(individually and on a consolidated basis with its Subsidiaries) will not have
unreasonably small capital with which to conduct its business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Closing Date; and (e) each Principal Loan Party is not “insolvent”
as such term is defined under any Debtor Relief Laws of any jurisdiction in
which such Principal Loan Party is organized or incorporated (as applicable), or
otherwise unable to pay its debts as they fall due.
SECTION 3.17    Employee Benefit Plans. Each Company and its ERISA Affiliates is
in compliance in all material respects with the applicable provisions of ERISA
and the Code and the regulations and published interpretations thereunder except
for such non-compliance that in the aggregate would not have a Material Adverse
Effect. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events, could reasonably be
expected to result in a Material Adverse Effect or the imposition of a Lien on
any of the property of any Company. The present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used in the most
recent actuarial valuations used for the respective Plans) did not, as of the
date of the most recent financial statements reflecting such amounts, exceed the
fair market value of the property of all such underfunded Plans in an amount
which could reasonably be expected to have a Material Adverse Effect. Using
actuarial assumptions and computation methods consistent with subpart I of
subtitle E of Title IV of ERISA, the aggregate liabilities of each Company or
its ERISA Affiliates to all Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Multiemployer Plan, could not reasonably be expected to result in a
Material Adverse Effect.
Schedule 3.17 to Amendment No. 2 lists all of the Canadian Pension Plans. Except
as disclosed in Schedule 3.17 to Amendment No. 2 or hereafter disclosed to the
Administrative Agent, none of the Canadian Pension Plans are Canadian Defined
Benefit Plans. The hypothetical wind-up deficiency, going concern deficiency and
solvency deficiency of each Canadian Pension Plan that is a Canadian Defined
Benefit Plan as of the date of the most recently filed actuarial valuation is
set out in Schedule 3.17 to Amendment No. 2 or has otherwise been disclosed to
the Administrative Agent. With respect to any Canadian Pension Plan, to the best
of the knowledge of any Company, except as would not, individually and in the
aggregate, reasonably be expected to have a Material Adverse Effect: (i) the
Canadian Pension Plans are duly registered under all applicable Canadian and
provincial pension benefits legislation, (ii) all obligations of any Borrower or
Guarantor required to be performed in connection with the Canadian Pension Plans
or the funding agreements therefor have been performed in a timely fashion and
there are no outstanding disputes concerning the assets held


224


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



pursuant to any such funding agreement, (iii) all contributions or premiums
required to be made by any Borrower or Guarantor to the Canadian Pension Plans
have been made in a timely fashion in accordance with the terms of the Canadian
Pension Plans and applicable laws and regulations, (iv) all employee
contributions to the Canadian Pension Plans required to be made by way of
authorized payroll deduction have been properly withheld by each Borrower or
Guarantor and fully paid into the Canadian Pension Plans in a timely fashion in
accordance with the terms of the Canadian Pension Plans and applicable laws and
regulations, (v) all reports and disclosures relating to the Canadian Pension
Plans required by any Applicable Laws have been filed or distributed in a timely
fashion, (vi) no amount is due and owing by any of the Canadian Pension Plans
under the Income Tax Act (Canada) or any provincial taxation or pension benefits
statute, (vii) none of the Canadian Pension Plans is the subject of an
investigation, proceeding, action or claim and there exists no state of fact
which after notice or lapse of time or both would reasonably be expected to give
rise to any such proceedings, (viii) no trust, statutory deemed trust or Lien
has arisen or been imposed on any Borrower or Guarantor or its property in
connection with any Canadian Pension Plan (except deemed trusts and Liens
arising in the ordinary course under pension benefits statutes absent any wind
up or partial wind up or failure to make a contribution to a Canadian Pension
Plan when due, including in respect of employee contributions not yet remitted
to a Canadian Pension Plan), and (ix) none of the Borrowers or Guarantors
contributes to, or has any obligation to contribute to, any pension plan
required to be registered under Canadian federal or provincial law that is not
maintained or administered by the Borrowers or Guarantors or any of their
Affiliates (other than the Canada Pension Plan or the Quebec Pension Plan as
maintained by the Government of Canada or the province of Quebec).
To the extent applicable, each Foreign Plan has been maintained in compliance
with its terms and with the requirements of Applicable Law and has been
maintained, where required, in good standing with applicable Governmental
Authority and Taxing Authority, except for such non-compliance that in the
aggregate would not have a Material Adverse Effect. No Company has incurred any
obligation in connection with the termination of or withdrawal from any Foreign
Plan, except to the extent of liabilities which could not reasonably be expected
to have a Material Adverse Effect. Each Foreign Plan that is required to be
funded is funded in accordance with the requirements of Applicable Law, and with
respect to each Foreign Plan that is not required to be funded, the obligations
of such Foreign Plan are properly accrued in the financial statements of the
Designated Company and its Subsidiaries, in each case in an amount that could
not reasonably be expected to have a Material Adverse Effect.
Except as specified on Schedule 3.17 to Amendment No. 2, (i) no Company is or
has at any time been an employer (for the purposes of Sections 38 to 51 of the
Pensions Act 2004) of an occupational pension scheme which is not a money
purchase scheme (both terms as defined in the Pensions Schemes Act 1993), and
(ii) no Company is or has at any time been “connected” with or an “associate” of
(as those terms are used in Sections 39 and 43 of the Pensions Act 2004) such an
employer.
SECTION 3.18    Environmental Matters.


225


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(a)    Except as, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect:
(i)    The Companies and their businesses, operations and Real Property are in
compliance with, and the Companies have no liability under, any applicable
Environmental Law;
(ii)    The Companies have obtained all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their property, under Environmental Law, and all such Environmental Permits
are valid and in good standing;
(iii)    There has been no Release or threatened Release of Hazardous Material
on, at, under or from any Real Property or facility presently or formerly owned,
leased or operated by the Companies or their predecessors in interest that could
reasonably be expected to result in liability of the Companies under any
applicable Environmental Law;
(iv)    There is no Environmental Claim pending or, to the knowledge of any
Company, threatened against the Companies, or relating to the Real Property
currently or formerly owned, leased or operated by the Companies or their
predecessors in interest or relating to the operations of the Companies, and, to
the knowledge of any Company, there are no actions, activities, circumstances,
conditions, events or incidents that could reasonably be expected to form the
basis of such an Environmental Claim;
(v)    No Lien has been recorded or, to the knowledge of any Company, threatened
under any Environmental Law with respect to any Real Property or other assets of
the Companies;
(vi)    The execution, delivery and performance of this Agreement, Amendment No.
2 and the consummation of the transactions contemplated hereby and thereby will
not require any notification, registration, filing, reporting, disclosure,
investigation, remediation or cleanup pursuant to any Governmental Real Property
Disclosure Requirements or any other applicable Environmental Law; and
(vii)    No person with an indemnity or contribution obligation to the Companies
relating to compliance with or liability under Environmental Law is in default
with respect to such obligation.
(b)    As of the Amendment No. 2 Effective Date:
(i)    Except as could not reasonably be expected to have a Material Adverse
Effect, no Company is obligated to perform any action or otherwise incur any
expense under Environmental Law pursuant to any order, decree, judgment or
agreement by which it is bound or has assumed by contract, agreement or
operation of law, and no Company is conducting or financing any Response
pursuant to any Environmental Law with respect to any Real Property or any other
location; and


226


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(ii)    No Real Property or facility owned, operated or leased by the Companies
and, to the knowledge of the Companies, no Real Property or facility formerly
owned, operated or leased by the Companies or any of their predecessors in
interest is (i) listed or proposed for listing on the National Priorities List
promulgated pursuant to CERCLA, or (ii) listed on the Comprehensive
Environmental Response, Compensation and Liability Information System
promulgated pursuant to CERCLA and is reasonably likely to result in any
material liability to any Company, or (iii) included on any other publicly
available list of contaminated sites maintained by any Governmental Authority
analogous to CERCLA or the Resource Conservation and Recovery Act, 42 U.S.C.
§6901 et seq., including any such list relating to the management or clean-up of
petroleum and is reasonably likely to result in any material liability to a
Company.
SECTION 3.19    Insurance. The Amendment No. 2 Insurance Disclosure Letter sets
forth a true and correct description of all insurance policies maintained by
each Company as of the Amendment No. 2 Effective Date. All insurance maintained
by the Companies to the extent required by Section 5.04 is in full force and
effect, and all premiums thereon have been duly paid. As of the Amendment No. 2
Effective Date, no Company has received notice of violation or cancellation
thereof, the Mortgaged Property, and the use, occupancy and operation thereof,
comply in all material respects with all Insurance Requirements, and there
exists no material default under any Insurance Requirement. Each Company has
insurance in such amounts and covering such risks and liabilities as are
customary for companies of a similar size engaged in similar businesses in
similar locations.
SECTION 3.20    Security Documents.
(a)    U.S. Security Agreement. Each of the U.S. Security Agreements is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Security Agreement Collateral referred to therein and, when (i)
financing statements and other filings in appropriate form are filed in the
offices specified on Schedule 7 to the relevant Perfection Certificate most
recently delivered on or prior to the Amendment No. 2 Effective Date and (ii)
upon the taking of possession or control by the Collateral Agent of the Security
Agreement Collateral with respect to which a security interest may be perfected
only by possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by each Security Agreement), the Liens created by such Security
Agreement shall constitute valid, perfected First Priority Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in the Security Agreement Collateral (other than such Security Agreement
Collateral in which a security interest cannot be perfected under the UCC as in
effect at the relevant time in the relevant jurisdiction), in each case subject
to no Liens other than Permitted Liens.
(b)    Canadian Security Agreement. Each of the Canadian Security Agreements is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Security Agreement Collateral referred to therein and, when PPSA
financing statements and other filings in appropriate form


227


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



are filed in the offices specified on Schedule 7 to the relevant Perfection
Certificate most recently delivered on or prior to the Amendment No. 2 Effective
Date, the Liens created by such Canadian Security Agreement shall constitute
valid, perfected First Priority Liens on, and security interests in, all right,
title and interest of the grantors thereunder in the Security Agreement
Collateral referred to therein (other than such Security Agreement Collateral in
which a security interest cannot be perfected under the PPSA as in effect at the
relevant time in the relevant jurisdiction), in each case subject to no Liens
other than Permitted Liens.
(c)    U.K. Security Agreement. Each of the U.K. Security Agreements is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Security Agreement Collateral referred to therein and, upon the
registration specified on Schedule 7 to the relevant Perfection Certificate most
recently delivered on or prior to the Amendment No. 2 Effective Date, the Liens
created by such U.K. Security Agreement shall constitute valid, perfected First
Priority Liens on, and security interests in, all right, title and interest of
the grantors thereunder in the Security Agreement Collateral referred to therein
(other than such Security Agreement Collateral in which a security interest
cannot be perfected under Applicable Law as in effect at the relevant time in
the relevant jurisdiction), in each case subject to no Liens other than
Permitted Liens.
(d)    Swiss Security Agreement. Each of the Swiss Security Agreement is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Security Agreement Collateral referred to therein and, upon the
registrations, recordings and other actions specified on Schedule 7 to the
relevant Perfection Certificate most recently delivered on or prior to the
Amendment No. 2 Effective Date, the Liens created by such Swiss Security
Agreement shall constitute valid, perfected First Priority Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in the Security Agreement Collateral referred to therein (other than such
Security Agreement Collateral in which a security interest cannot be perfected
under Applicable Law as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens.
(e)    German Security Agreement. Each of the German Security Agreement is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, or in the case of accessory security, in favor of the Secured
Parties, legal, valid and enforceable Liens on, and security interests in, the
Security Agreement Collateral referred to therein and, upon the registrations,
recordings and other actions specified on Schedule 7 to the relevant Perfection
Certificate most recently delivered on or prior to the Amendment No. 2 Effective
Date, the Liens created by such German Security Agreement shall constitute
valid, perfected First Priority Liens on, and security interests in, all right,
title and interest of the grantors thereunder in the Security Agreement
Collateral referred to therein (other than such Security Agreement Collateral in
which a security interest cannot be perfected under Applicable Law as in effect
at the relevant time in the relevant jurisdiction), in each case subject to no
Liens other than Permitted Liens.


228


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(f)    Irish Security Agreement. Each of the Irish Security Agreement is
effective to create in favor of the Collateral Agent for the benefit of and as
trustee for the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, the Security Agreement Collateral referred to therein
and, upon the registrations, recordings and other actions specified on Schedule
7 to the relevant Perfection Certificate most recently delivered on or prior to
the Amendment No. 2 Effective Date, the Liens created by such Irish Security
Agreement shall constitute valid, perfected First Priority Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in the Security Agreement Collateral referred to therein (other than such
Security Agreement Collateral in which a security interest cannot be perfected
under Applicable Law as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens.
(g)    Brazilian Security Agreement. Each Brazilian Security Agreement is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Security Agreement Collateral referred to therein and, upon the
registrations, recordings and other actions specified on Schedule 7 to the
relevant Perfection Certificate most recently delivered on or prior to the
Amendment No. 2 Effective Date, the Liens created by such Brazilian Security
Agreement shall constitute valid, perfected First Priority Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in the Security Agreement Collateral referred to therein (other than such
Security Agreement Collateral in which a security interest cannot be perfected
under Applicable Law as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens.
(h)    Dubai Security Agreement. Each Dubai Security Agreement is effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, the Security
Agreement Collateral referred to therein and, upon the registrations, recordings
and other actions specified on Schedule 7 to the relevant Perfection Certificate
most recently delivered on or prior to the Amendment No. 2 Effective Date, the
Liens created by such Dubai Security Agreement shall constitute valid, perfected
First Priority Liens on, and security interests in, all right, title and
interest of the grantors thereunder in the Security Agreement Collateral
referred to therein (other than such Security Agreement Collateral in which a
security interest cannot be perfected under Applicable Law as in effect at the
relevant time in the relevant jurisdiction), in each case subject to no Liens
other than Permitted Liens.
(i)    Belgian and Dutch Security Agreements. On and after the Aleris
Acquisition Closing Date:
(i)    Each Belgian Security Agreement is effective to create in favor of the
Collateral Agent for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Security Agreement
Collateral referred to therein and, upon the registrations, recordings and other
actions specified on Schedule 7 to the Perfection Certificate delivered by the
applicable Belgian Guarantor at the time such Person became a Loan Party
hereunder, the Liens created by each of the Belgian Security Agreements shall
constitute valid,


229


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



perfected First Priority Liens on, and security interests in, all right, title
and interest of the grantors thereunder in the Security Agreement Collateral
referred to therein (other than such Security Agreement Collateral in which a
security interest cannot be perfected under Applicable Law as in effect at the
relevant time in the relevant jurisdiction), in each case subject to no Liens
other than Permitted Liens.
(ii)    Each Dutch Security Agreement is effective to create in favor of the
Collateral Agent for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Security Agreement
Collateral referred to therein and, upon the registrations, recordings and other
actions specified on Schedule 7 to the Perfection Certificate delivered by the
applicable Dutch Guarantor at the time such Person became a Loan Party
hereunder, the Liens created by each of the Dutch Security Agreements shall
constitute valid, perfected First Priority Liens on, and security interests in,
all right, title and interest of the grantors thereunder in the Security
Agreement Collateral referred to therein (other than such Security Agreement
Collateral in which a security interest cannot be perfected under Applicable Law
as in effect at the relevant time in the relevant jurisdiction), in each case
subject to no Liens other than Permitted Liens.
(j)    French Security Agreement. Each French Security Agreement is effective to
create in favor of the French Collateral Agent for its benefit (as creditor
under the Parallel Debt provision set forth in Section 11.24) and/or for the
benefit of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, the Security Agreement Collateral referred to therein
and, upon the registrations, recordings and other actions specified on Schedule
7 to the relevant Perfection Certificate most recently delivered on or prior to
the Amendment No. 2 Effective Date, the Liens created by each of the French
Security Agreements shall constitute valid, perfected First Priority Liens on,
and security interests in, all right, title and interest of the grantors
thereunder in the Security Agreement Collateral referred to therein (other than
such Security Agreement Collateral in which a security interest cannot be
perfected under Applicable Law as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens.
(k)    Intellectual Property Filings. When the (i) financing statements and
other filings in appropriate form referred to on Schedule 7 to the relevant
Perfection Certificate have been made, and (ii) U.S. Security Agreement or a
short form thereof is filed in the United States Patent and Trademark Office and
the United States Copyright Office, the Liens created by such Security Agreement
shall constitute valid, perfected First Priority Liens on, and security
interests in, all right, title and interest of the grantors thereunder in
Patents and Trademarks (each as defined in such Security Agreement) that are
registered or applied for by any Loan Party with the United States Patent and
Trademark Office or Copyrights (as defined in such Security Agreement)
registered or applied for by any Loan Party with the United States Copyright
Office, as the case may be, in each case subject to no Liens other than
Permitted Liens.
(l)    Mortgages. Each Mortgage (other than a Mortgage granted by a U.K.
Borrower or a U.K. Guarantor) is effective to create, in favor of the Collateral
Agent, for its


230


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



benefit and the benefit of the Secured Parties, legal, valid, perfected and
enforceable First Priority Liens on, and security interests in, all of the Loan
Parties’ right, title and interest in and to the Mortgaged Properties thereunder
and the proceeds thereof, subject only to Permitted Liens, and when such
Mortgages are filed in the offices specified on Schedule 8(a) to the applicable
Perfection Certificates most recently delivered on or prior to the Amendment No.
2 Effective Date (or, in the case of any Mortgage executed and delivered after
the date thereof in accordance with the provisions of Section 5.11 and Section
5.12, when such Mortgage is filed in the offices specified in the local counsel
opinion delivered with respect thereto in accordance with the provisions of
Section 5.11 and Section 5.12), the Mortgages shall constitute First Priority
fully perfected Liens on, and security interests in, all right, title and
interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, in each case prior and superior in right to any other person, other
than Permitted Liens.
The Mortgages granted by each U.K. Borrower and each applicable U.K. Guarantor
under the relevant U.K. Security Agreement are effective to create in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, legal,
valid and enforceable Liens on all of each such Loan Party’s right, title and
interest in and to the Mortgaged Property thereunder and the proceeds thereof,
and when the Mortgages are filed with the Land Registry, the Mortgages shall
constitute fully perfected First Priority Liens on, and security interest in,
all right, title and interest of each applicable U.K. Borrower and each
applicable U.K. Guarantor in such Mortgaged Property and the proceeds thereof,
in each case prior and superior in right to any other Person, other than with
respect to the rights of Persons pursuant to Permitted Liens until terminated in
accordance with the terms hereof.
(m)    Valid Liens. Each Security Document delivered pursuant to Amendment
No. 2, Section 5.11, Section 5.12 and Section 5.16 will, upon execution and
delivery thereof, be effective to create in favor of the Collateral Agent, for
the benefit of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, all of the Loan Parties’ right, title and interest in and
to the Collateral thereunder, and (i) when all appropriate filings,
registrations or recordings and other actions set forth in the relevant
Perfection Certificate are made in the appropriate offices as may be required
under Applicable Law and (ii) upon the taking of possession or control by the
Collateral Agent of such Collateral with respect to which a security interest
may be perfected only by possession or control (which possession or control
shall be given to the Collateral Agent to the extent required by any Security
Document), such Security Document will constitute First Priority fully perfected
Liens on, and security interests in, all right, title and interest of the Loan
Parties in such Collateral, in each case subject to no Liens other than the
applicable Permitted Liens.
(n)    Receivables Purchase Agreement. The Initial German Receivables Purchase
Agreement and, upon execution and delivery thereof, each other Receivables
Purchase Agreement, is in full force and effect. Each representation and
warranty under each Receivables Purchase Agreement of each Loan Party party
thereto is true and correct on and as of the date made thereunder. No
“Termination Event” (as defined therein) has occurred under any Receivables
Purchase Agreement.


231


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



SECTION 3.21    Material Indebtedness Documents. Schedule 3.21 to Amendment No.
2 lists, as of the Amendment No. 2 Effective Date, (i) each material Senior Note
Document, (ii) each material Term Loan Document, and (iii) each material
agreement, certificate, instrument, letter or other document evidencing any
other Material Indebtedness, and the Lenders have been furnished true and
complete copies of each of the foregoing.
SECTION 3.22    Sanctions. No Loan Party and none of its Restricted Subsidiaries
or, to each Loan Party’s knowledge, their respective Related Parties (a) is a
Sanctioned Person, (b) is controlled by or is acting on behalf of a Sanctioned
Person, (c) is under investigation for an alleged breach of Sanction(s) by a
governmental authority that enforces Sanctions, or (d) will fund any repayment
of the credit with proceeds derived from any transaction that would be
prohibited by Sanctions or, to the knowledge of any Loan Party, would otherwise
cause the Lender or any other party to this Agreement to be in breach of any
Sanctions. A Loan Party will notify the Lender and Administrative Agent in
writing not more than five (5) Business Days after becoming aware of any breach
of this section.
SECTION 3.23    Joint Enterprise. Each Loan Party has requested that the Agents,
the Issuing Banks and Lenders make this credit facility available to the Loan
Parties on a combined basis, in order to finance the Loan Parties’ business most
efficiently and economically. The Loan Parties’ business is a mutual and
collective enterprise, and the successful operation of each Loan Party is
dependent upon the successful performance of the integrated group. The Loan
Parties believe that consolidation of their credit facility will enhance the
borrowing power of each Loan Party and ease administration of the facility, all
to their mutual advantage. The Loan Parties acknowledge that Agents’, Issuing
Banks’ and Lenders’ willingness to extend credit and to administer the
Collateral on a combined basis hereunder is done solely as an accommodation to
Loan Parties and at Loan Parties’ request.
SECTION 3.24    Location of Material Inventory and Equipment. Schedule 3.24 to
Amendment No. 2 sets forth as of the Amendment No. 2 Effective Date all
locations where the aggregate value of Inventory and Equipment (other than
mobile Equipment or Inventory in transit) owned by the Loan Parties at each such
location exceeds $1,000,000.
SECTION 3.25    Accuracy of Borrowing Base. At the time any Borrowing Base
Certificate is delivered pursuant to this Agreement, each Account and each item
of Inventory included in the calculation of the Borrowing Base satisfies all of
the criteria stated herein to be an Eligible Account and an item of Eligible
Inventory, respectively.
SECTION 3.26    Senior Notes; Material Indebtedness. The Obligations constitute
“Senior Debt” or “Designated Senior Indebtedness” (or any other defined term
having a similar purpose) within the meaning of the Senior Note Documents (and
any Permitted Refinancings thereof permitted under Section 6.01 other than
refinancings with additional Term Loans). The Commitments and the Loans and
other extensions of credit under the Loan Documents constitute “Credit
Facilities” (or any other defined term having a similar purpose) or liabilities
payable under the documentation related to “Credit Facilities” (or any other
defined term having a similar purpose), in each case, within the meaning of the
Senior Note Documents (and any Permitted Refinancings thereof permitted under
Section 6.01 other than refinancings with additional Term


232


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Loans). The consummation of each of (i) the Transactions, (ii) each incurrence
of Indebtedness hereunder and (iii) the granting of the Liens provided for under
the Security Documents to secure the Secured Obligations is permitted under,
and, in each case, does not require any consent or approval under, the terms of
(A) the Senior Note Documents (and any Permitted Refinancings thereof), the Term
Loan Documents (and any Permitted Term Loan Facility Refinancings thereof) or
any other Material Indebtedness or (B) any other material agreement or
instrument binding upon any Company or any of its property except, in the case
of this clause (B), as could not reasonably be expected to result in a Material
Adverse Effect.
SECTION 3.27    Centre of Main Interests and Establishments. For the purposes of
The Council of the European Union Regulation No. 1346/2000 on Insolvency
Proceedings (the “Regulation”) (or, after June 26, 2017, the European Insolvency
Regulation), (i) the centre of main interest of each U.K. Loan Party is situated
in England and Wales, (ii) the centre of main interest of the Irish Guarantor is
situated in Ireland or Germany, and it has no “establishment” (as that term is
used in Article 2(h) of the Regulation or Article 2(10) of the European
Insolvency Regulation, as applicable) in any jurisdiction other than Ireland or
Germany, (iii) the centre of main interest of each Swiss Loan Party is situated
in Switzerland, and in each case each has no “establishment” (as that term is
used in Article 2(h) of the Regulation or Article 2(10) of the European
Insolvency Regulation, as applicable) in any other jurisdiction, (iv) the centre
of main interest of each German Loan Party is situated in Germany, (v) the
centre of main interest of each Dutch Guarantor is situated in the Netherlands,
and in each case each has no “establishment” (as that term is used in Article
2(h) of the Regulation or Article 2(10) of the European Insolvency Regulation,
as applicable) in any other jurisdiction, (vi) the centre of main interest of
each French Guarantor is situated in France, and in each case each has no
“establishment” (as that term is used in Article 2(h) of the Regulation or
Article 2(10) of the European Insolvency Regulation, as applicable) in any other
jurisdiction, (vii) the centre of main interest of each Belgian Guarantor is
situated in Belgium, and in each case each has no “establishment” (as that term
is used in Article 2(h) of the Regulation or Article 2(10) of the European
Insolvency Regulation, as applicable) in any other jurisdiction, and (viii)
other than as provided in paragraph (ii) above, no Loan Party (to the extent
such Loan Party is subject to the Regulation or the European Insolvency
Regulation) shall have a centre of main interest other than as situated in its
jurisdiction of incorporation.
SECTION 3.28    Holding and Dormant Companies. Except as may arise under the
Loan Documents, the Term Loan Documents, any Permitted Holdings Indebtedness,
(in the case of Novelis Europe Holdings Limited) the Senior Notes, any Permitted
First Priority Refinancing Debt, any Permitted Second Priority Refinancing Debt,
any Permitted Unsecured Refinancing Debt, the Permitted Short Term Indebtedness,
or Indebtedness incurred pursuant to Section 6.01(l), neither Holdings (nor, on
and after the Specified AV Minerals Joinder Date, AV Minerals) nor Novelis
Europe Holdings Limited, trades or has any liabilities or commitments (actual or
contingent, present or future) other than liabilities attributable or incidental
to acting as a holding company of shares in the Equity Interests of its
Subsidiaries.
SECTION 3.29    Certain Subsidiaries. The Excluded Collateral Subsidiaries as of
the Amendment No. 2 Effective Date are listed on Schedule 1.01(e) to Amendment
No. 2. The


233


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Excluded Subsidiaries as of the Amendment No. 2 Effective Date are listed on
Schedule 1.01(f) to Amendment No. 2. The Joint Venture Subsidiaries as of the
Amendment No. 2 Effective Date are listed on Schedule 1.01(g) to Amendment No.
2. The Unrestricted Subsidiaries as of the Amendment No. 2 Effective Date are
listed on Schedule 1.01(h) to Amendment No. 2.
SECTION 3.30    Inventory Matters. No Inventory that is included in the
Borrowing Base is subject to retention of title (including extended retention of
title or broadened extension of title) except as has been disclosed to the
Administrative Agent and reflected in the Borrowing Base Certificate. Each
Borrowing Base Certificate accurately reports any retention of title (including
extended retention of title or broadened extension of title) claims with respect
to any inventory included in such Borrowing Base Certificate. No inventory of
any Borrower or Borrowing Base Guarantor is subject to retention of title
(including extended retention of title or broadened extension of title) on an
oral basis.
SECTION 3.31    Beneficial Ownership Certification. As of the Second Amendment
Effective Date, the information included in the Beneficial Ownership
Certification, if applicable, is true and correct in all respects.
SECTION 3.32    No Fiscal Unity. No Company is a member of a fiscal unity for
VAT, corporate income tax or any other tax purposes, except for a fiscal unity
for VAT or corporate income tax purposes consisting solely of Loan Parties.
SECTION 3.33    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
ARTICLE IV
CONDITIONS TO CREDIT EXTENSIONS


SECTION 4.01    Conditions to Amendment and Restatement. The amendment and
restatement of the Existing Credit Agreement pursuant to the Amendment
Agreement, and the obligation of each Lender and, if applicable, each Issuing
Bank to fund the initial Credit Extension requested to be made by it under this
Agreement, shall be subject to the prior or concurrent satisfaction of each of
the conditions precedent set forth in this Section 4.01.
(a)    Loan Documents. The Administrative Agent shall have received executed
counterparts of each of the following, properly executed by a Responsible
Officer of each applicable signing Loan Party, each in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders:
(i)    this Agreement,
(ii)    the Amendment Agreement,
(iii)    a Borrowing Base Certificate, dated the Closing Date and certifying the
Borrowing Base as of August 31, 2014,


234


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(iv)    to the extent applicable, a Note executed by each applicable Borrower in
favor of each Lender that has requested a Note prior to the Closing Date;
(v)    the Perfection Certificates; and
(vi)    such amendments to, amendments and restatements of, or confirmations or
reaffirmations of, or supplements to, existing Security Documents or other Loan
Documents, such additional Security Document, Loan Documents or other filings or
actions, in each case as the Administrative Agent or the Collateral Agent may
require in connection with the Transactions.
(b)    Corporate Documents. The Administrative Agent shall have received:
(i)    a certificate of the secretary, assistant secretary or managing director
(where applicable) of each Loan Party dated the Closing Date, certifying (A)
that attached thereto is a true and complete copy of each Organizational
Document (or its equivalent including the constitutional documents) of such Loan
Party certified (to the extent customary in the applicable jurisdiction) as of a
recent date by the Secretary of State (or equivalent Governmental Authority) of
the jurisdiction of its organization, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors and/or
shareholders, as applicable, of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such person is a party
and, in the case of Borrowers, the borrowings hereunder, and that such
resolutions, or any other document attached thereto, have not been modified,
rescinded, amended or superseded and are in full force and effect, (C) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Loan Party
(together with a certificate of another officer as to the incumbency and
specimen signature of the secretary, assistant secretary or managing director
executing the certificate in this clause (i), and other customary evidence of
incumbency) and (D) that the borrowing, guarantee, or granting of Liens with
respect to the Loans or any of the other Secured Obligations would not cause any
borrowing, guarantee, security or similar limit binding on any Loan Party to be
exceeded;
(ii)    a certificate as to the good standing (where applicable, or such other
customary functionally equivalent certificates or abstracts) of each Loan Party
(in so-called “long-form” if available) as of a recent date, from such Secretary
of State (or other applicable Governmental Authority);
(iii)    evidence that the records of the applicable Loan Parties at the United
Kingdom Companies House and each other relevant registrar of companies (or
equivalent Governmental Authority) in the respective jurisdictions of
organization of the Loan Parties are accurate, complete and up to date and that
the latest relevant accounts have been duly filed, where applicable;
(iv)    if relevant, evidence that each Irish Guarantor has done all that is
necessary to follow the procedures set out in Sub-Sections (2) and (11) of
section 60 of the Companies Act 1963 of Ireland in order to enable it to enter
into the Loan Documents;


235


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(v)    a copy of the constitutional documents of any Person incorporated in
Ireland whose shares are subject to security under any Security Document,
together with any resolutions of the shareholders of such Person adopting such
changes to the constitutional documents of that Person to remove any restriction
on any transfer of shares or partnership interests (or equivalent) in such
Person pursuant to any enforcement of any such Security Document;
(vi)    evidence that each of the Loan Parties are members of the same group of
companies consisting of a holding company and its subsidiaries for the purposes
of Section 155 of the Companies Act 1963 of Ireland and Section 35 of the
Companies Act 1990 of Ireland;
(vii)    up-to date certified copy of the constitutional documents (e.g., for a
German GmbH: Handelsregisterauszug, Gesellschaftsvertrag, Gesellschafterliste)
for each German Loan Party; and
(viii)    such other documents as the Lenders, the Issuing Banks or the
Administrative Agent may reasonably request.
(c)    Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by a Responsible Officer of the
Canadian Borrower, certifying (i) compliance with the conditions precedent set
forth in this Section 4.01 and Section 4.02(b) and (c), (ii) that no Default has
occurred and is continuing, and (iii) that each of the representations and
warranties made by any Loan Party set forth in ARTICLE III hereof or in any
other Loan Document were true and correct in all material respects on and as of
the Closing Date, except to the extent such representations and warranties
expressly related to an earlier date, in which case such representation and
warranty shall have been true and correct in all material respects as of such
earlier date.
(d)    Opinions of Counsel. The Administrative Agent shall have received, on
behalf of itself, the other Agents, the Lenders and the Issuing Banks, (i) a
favorable written opinion of Torys LLP, special counsel for the Loan Parties and
(ii) a favorable written opinion of each local and foreign counsel of the Loan
Parties listed on Schedule 4.01(g), in each case (A) dated the Closing Date, (B)
addressed to the Agents, the Issuing Banks and the Lenders and (C) covering such
matters relating to the Loan Documents and the Transactions as the
Administrative Agent shall reasonably request.
(e)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit O (or in such other form as is
satisfactory to the Administrative Agent to reflect applicable legal
requirements), dated the Closing Date and signed by a senior Financial Officer
of each Loan Party or the Canadian Borrower.
(f)    Applicable Law. The Administrative Agent shall be satisfied that
Holdings, the Borrowers and their Subsidiaries and the Transactions shall be in
full compliance with all material Applicable Law, including Regulations T, U and
X of the Board, and shall have received satisfactory evidence of such compliance
reasonably requested by them.


236


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(g)    Consents. All approvals of Governmental Authorities and third parties
necessary to consummate the Transactions shall been obtained and shall be in
full force and effect.
(h)    Litigation. There shall be no governmental or judicial action, actual or
threatened, that has or would have, singly or in the aggregate, a reasonable
likelihood of restraining, preventing or imposing burdensome conditions on the
Transactions.
(i)    Fees. The Arrangers and Administrative Agent shall have received all Fees
and other amounts due and payable on or prior to the Closing Date, including, to
the extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses (including the reasonable legal fees and expenses of Skadden, Arps,
Slate, Meagher & Flom LLP, special counsel to the Agents, and the reasonable
fees and expenses of any local counsel, foreign counsel, appraisers, consultants
and other advisors) required to be reimbursed or paid by any Loan Party
hereunder or under any other Loan Document.
(j)    Insurance. The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the property and liability insurance policies
required by Section 5.04 and the applicable provisions of the Security
Documents, each of which shall be endorsed or otherwise amended to include a
“standard” lender’s loss payable or mortgagee endorsement (as applicable) and
shall name the Collateral Agent, on behalf of the Secured Parties, as additional
insured, in form and substance reasonably satisfactory to the Administrative
Agent.
(k)    USA Patriot Act. The Lenders shall have received, sufficiently in advance
of the Closing Date, all documentation and other information that may be
required by the Lenders in order to enable compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the Act
(including, without limitation, the information described in Section 11.13).
(l)    Minimum Excess Availability. Excess Availability (determined based upon
the Borrowing Base as of August 31, 2014, and Revolving Commitments, Loans and
L/C Exposure as of the Closing Date) shall be not less than $200,000,000, all
calculated on a pro forma basis to give effect to the Transactions (including
the initial Borrowings and issuance of Letters of Credit and assumption of
Existing Letters of Credit as of the Closing Date).
Notwithstanding the foregoing, to the extent that the execution and delivery of
any document or the completion of any task or action is listed on Schedule 5.16,
such item shall not be a condition precedent and shall instead be subject to
Section 5.16.
SECTION 4.02    Conditions to All Credit Extensions. The obligation of each
Lender and each Issuing Bank to make any Credit Extension (including the initial
Credit Extension, except to the extent otherwise provided in the applicable
Increase Joinder or Amendment No. 2) shall be subject to, and to the
satisfaction of, each of the conditions precedent set forth below.


237


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(a)    Notice. The Administrative Agent shall have received a Borrowing Request
as required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, the
applicable Issuing Bank and the Administrative Agent shall have received an LC
Request as required by Section 2.18 or, in the case of the Borrowing of a
Swingline Loan, the Swingline Lender and the Administrative Agent shall have
received a Borrowing Request as required by Section 2.17.
(b)    No Default. No Default shall exist, or would result from such proposed
Credit Extension or from the application of the proceeds therefrom.
(c)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party set forth in ARTICLE III hereof or in any
other Loan Document shall be true and correct in all material respects (or, in
the case of any representation or warranty that is qualified as to materiality,
“Material Adverse Effect” or similar language and in the case of the
representations and warranties in Section 3.27 as they relate to the Borrowers
and the Borrowing Base Guarantors, in all respects) on and as of the date of
such Credit Extension with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representation and warranty shall have
been true and correct in all material respects (or, in the case of any
representation or warranty that is qualified as to materiality, “Material
Adverse Effect” or similar language, in all respects) as of such earlier date.
(d)    No Legal Bar. With respect to each Lender, no order, judgment or decree
of any Governmental Authority shall purport to restrain such Lender from making
any Loans to be made by it. No injunction or other restraining order shall have
been issued, shall be pending or noticed with respect to any action, suit or
proceeding seeking to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated by this Agreement or the making of Loans hereunder.
Each of the delivery of a Borrowing Request or an LC Request and the acceptance
by any Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by each Borrower and each other Loan Party that on
the date of such Credit Extension (both immediately before and after giving
effect to such Credit Extension and the application of the proceeds thereof) the
conditions contained in Section 4.02(b) through (d) have been satisfied (which
representation and warranty shall be deemed limited to the knowledge of the Loan
Parties in the case of the first sentence of Section 4.02(d)). Borrowers shall
provide such information (including, if applicable, calculations in reasonable
detail of the covenants in Section 6.10) as the Administrative Agent may
reasonably request to confirm that the conditions in Section 4.02(b) through (d)
have been satisfied.
ARTICLE V
AFFIRMATIVE COVENANTS


238


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Each Loan Party warrants, covenants and agrees with each Lender that so long as
this Agreement shall remain in effect and until Full Payment of the Obligations,
unless the Required Lenders shall otherwise consent in writing, each Loan Party
will, and will cause each of its Restricted Subsidiaries to:
SECTION 5.01    Financial Statements, Reports, etc. Furnish to the
Administrative Agent (and the Administrative Agent shall make available to the
Lenders, on the Platform or otherwise, in accordance with its customary
procedures):
(a)    Annual Reports. As soon as available and in any event within the earlier
of (i) ninety (90) days and (ii) such shorter period as may be required by the
Securities and Exchange Commission (including, if applicable, any extension
permitted under Rule 12b-25 of the Exchange Act), after the end of each fiscal
year (and in any case not less than one time in each calendar year), (i) the
consolidated balance sheet of the Designated Company as of the end of such
fiscal year and related consolidated statements of income, cash flows and
stockholders’ equity for such fiscal year, in comparative form with such
financial statements as of the end of, and for, the preceding fiscal year, and
notes thereto, all prepared in accordance with Regulation S-X and accompanied by
an opinion of independent public accountants of recognized national standing
reasonably satisfactory to the Administrative Agent (which opinion shall not be
qualified as to scope or contain any going concern qualification, paragraph of
emphasis or explanatory statement), stating that such financial statements
fairly present, in all material respects, the consolidated financial condition,
results of operations and cash flows of the Designated Company as of the dates
and for the periods specified in accordance with U.S. GAAP, (ii) a narrative
report and management’s discussion and analysis, in a form reasonably
satisfactory to the Administrative Agent, of the financial condition and results
of operations of the Designated Company for such fiscal year, as compared to
amounts for the previous fiscal year (it being understood that the information
required by clauses (i) and (ii) of this Section 5.01(a) may be furnished in the
form of a Form 10-K (so long as the financial statements, narrative report and
management’s discussion therein comply with the requirements set forth above)),
(iii) consolidating balance sheets, statements of income and cash flows of the
Designated Company and its Restricted Subsidiaries separating out the results by
region and (iv) such other consolidating balance sheets, statements of income
and cash flows of the Designated Company and its Restricted Subsidiaries as may
be required to be delivered pursuant to the Term Loan Credit Agreement (or any
Term Loan Credit Agreement Refinancing Indebtedness);
(b)    Quarterly Reports. As soon as available and in any event within the
earlier of (i) forty-five (45) days and (ii) such shorter period as may be
required by the Securities and Exchange Commission (including, if applicable,
any extension permitted under Rule 12b-25 of the Exchange Act), after the end of
each of the first three fiscal quarters of each fiscal year, (i) the
consolidated balance sheet of the Designated Company as of the end of such
fiscal quarter and related consolidated statements of income and cash flows for
such fiscal quarter and for the then elapsed portion of the fiscal year, in
comparative form with the consolidated statements of income and cash flows for
the comparable periods in the previous fiscal year, and notes thereto, all
prepared in accordance with Regulation S-X under the Securities Act


239


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



and accompanied by a certificate of a Financial Officer stating that such
financial statements fairly present, in all material respects, the consolidated
financial condition, results of operations and cash flows of the Designated
Company as of the date and for the periods specified in accordance with U.S.
GAAP consistently applied, and on a basis consistent with audited financial
statements referred to in clause (a) of this Section, except as otherwise
disclosed therein and subject to the absence of footnote disclosures and to
normal year-end audit adjustments, (ii) a narrative report and management’s
discussion and analysis, in a form reasonably satisfactory to the Administrative
Agent, of the financial condition and results of operations for such fiscal
quarter and the then elapsed portion of the fiscal year, as compared to the
comparable periods in the previous fiscal year (it being understood that the
information required by clauses (i) and (ii) of this Section 5.01(b) may be
furnished in the form of a Form 10-Q (so long as the financial statements,
management report and management’s discussion therein comply with the
requirements set forth above)), (iii) consolidating balance sheets, statements
of income and cash flows of the Designated Company and its Restricted
Subsidiaries separating out the results by region and (iv) such other
consolidating balance sheets, statements of income and cash flows of the
Designated Company and its Restricted Subsidiaries as may be required to be
delivered pursuant to the Term Loan Credit Agreement (or any Term Loan Credit
Agreement Refinancing Indebtedness);
(c)    Beneficial Ownership. Upon request by the Administrative Agent, documents
showing any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification.
(d)    Financial Officer’s Certificate. (i) Concurrently with any delivery of
financial statements under Section 5.01(a) and (b), a Compliance Certificate (A)
certifying that no Default has occurred or, if such a Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, (B) setting forth computations in
reasonable detail satisfactory to the Administrative Agent (including a
breakdown of such computations on a quarterly basis) demonstrating compliance
with the covenant contained in Section 6.10 (including a calculation of
Consolidated Fixed Charge Coverage Ratio, whether or not a Covenant Trigger
Event has occurred) and (C) showing a reconciliation of Consolidated EBITDA
(Fixed Charge) to the net income set forth on the statement of income, such
reconciliation to be on a quarterly basis; and (ii) to the extent any
Unrestricted Subsidiaries are in existence during the period covered by such
financial statements, consolidating balance sheets, statements of income and
cash flows separating out the results of the Designated Company and its
Restricted Subsidiaries, on the one hand, and the Unrestricted Subsidiaries, on
the other;
(e)    Officer’s Certificate Regarding Organizational Chart and Perfection of
Collateral. Concurrently with any delivery of financial statements under Section
5.01(a), a certificate of a Responsible Officer of the Administrative Borrower
attaching an accurate organizational chart (or confirming that there has been no
change in organizational structure) and otherwise setting forth the information
required pursuant to the Perfection Certificate


240


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Supplement or confirming that there has been no change in such information since
the date of the Perfection Certificate or latest Perfection Certificate
Supplement;
(f)    Public Reports. Promptly after the same become publicly available, copies
of all periodic and other reports, proxy statements and other materials filed by
any Loan Party with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, with any
national U.S. or non-U.S. securities regulatory authority or securities exchange
or with the National Association of Securities Dealers, Inc., or distributed to
holders of its publicly held Indebtedness or securities pursuant to the terms of
the documentation governing such Indebtedness or securities (or any trustee,
agent or other representative therefor), as the case may be; provided that
documents required to be delivered pursuant to this clause (f) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Designated Company posts such documents, or provides a
link thereto on the Designated Company’s website (or other location specified by
the Designated Company) on the Internet; or (ii) on which such documents are
posted on the Designated Company’s behalf on the Platform; provided that:
(i) upon written request by the Administrative Agent, the Designated Company
shall deliver paper copies of such documents to the Administrative Agent for
further distribution to each Lender until a written request to cease delivering
paper copies is given by the Administrative Agent and (ii) the Designated
Company shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents; provided, further, that notwithstanding anything contained
herein, in every instance the Designated Company shall be required to provide
paper copies or electronic copies through e-mail of the certificates required by
clauses (d) and (e) of this Section 5.01 to the Administrative Agent;
(g)    Management Letters. Promptly after the receipt thereof by any Company, a
copy of any “management letter”, exception report or other similar letter or
report received by any such person from its certified public accountants and the
management’s responses thereto;
(h)    Projections. Within sixty (60) days of the end of each fiscal year, a
copy of the annual projections for the Designated Company (including balance
sheets, statements of income and sources and uses of cash), for each quarter of
the then-current fiscal year prepared in detail on a consolidated basis, with
appropriate presentation and discussion of the principal assumptions upon which
such forecasts are based, accompanied by the statement of a Financial Officer of
the Designated Company to the effect that such assumptions are believed to be
reasonable;
(i)    Labor Relations. Promptly after becoming aware of the same, written
notice of (a) any labor dispute to which any Loan Party or any of its Restricted
Subsidiaries is or is expected to become a party, including any strikes,
lockouts or other labor disputes relating to any of such person’s plants and
other facilities, which could reasonably be expected to result in a Material
Adverse Effect, (b) any Worker Adjustment and Retraining Notification Act or
related liability incurred with respect to the closing of any plant or other
facility of any such


241


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



person and (c) any material liability under Applicable Law similar to the Worker
Adjustment and Retraining Notification Act or otherwise arising out of plant
closings;
(j)    Global Pension Report. Promptly upon receipt thereof by any Loan Party,
but in any event not less than annually, those sections related to Canadian
Pension Plans set forth in a global pension report, in form reasonably
satisfactory to the Administrative Agent; provided that this clause (j) shall
not apply in any year in which a report is delivered pursuant to Section
5.06(f).
(k)    Asset Sales. Contemporaneous with or prior to (i) an Asset Sale pursuant
to Section 6.06(b) or (s), the Net Cash Proceeds of which (or the Dollar
Equivalent thereof) are anticipated to exceed $120,000,000 or (ii) an Asset
Sale, the Net Cash Proceeds of which (or the Dollar Equivalent thereof) are
anticipated to exceed $25,000,000 with respect to any portion of such assets
constituting Revolving Credit Priority Collateral, written notice (a) describing
such Asset Sale or the nature and material terms and conditions of such
transaction and (b) stating the estimated Net Cash Proceeds anticipated to be
received by any Loan Party or any of its Restricted Subsidiaries;
(l)    Norf GmbH. Promptly upon the execution thereof, a certified copy of any
amendment or replacement of the joint venture agreement for Norf GmbH;
(m)    Other Information. Promptly, from time to time, such other information
regarding the operations, properties, business affairs and condition (financial
or otherwise) of any Company, or compliance with the terms of any Loan Document,
or matters regarding the Collateral (beyond the requirements contained in
Section 9.03) as the Administrative Agent or any Lender (acting through the
Administrative Agent) may reasonably request, including, but not limited to, all
documentation and other information that may be required from time to time by
the Lenders, the Issuing Banks or the Agents in order to enable compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and the information described in Section 11.13.
SECTION 5.02    Litigation and Other Notices. Furnish to the Administrative
Agent written notice of the following promptly (and, in any event, within ten
(10) Business Days after acquiring knowledge thereof, or, in the case of an
Event of Default under Section 8.01(a), on the Business Day that a Loan Party
acquires knowledge thereof), and the Administrative Agent shall make such
written notice available to the Lenders, on the Platform or otherwise, in
accordance with its customary procedures:
(a)    any Default or Event of Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;
(b)    the filing or commencement of, or any written notice of intention of any
person to file or commence, any action, suit, litigation or proceeding, whether
at law or in equity by or before any Governmental Authority, (i) against any
Borrower or other Company that in the reasonable judgment of the Borrowers could
reasonably be expected to result in a Material Adverse Effect if adversely
determined or (ii) with respect to any Loan Document;


242


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(c)    any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect;
(d)    the occurrence of a Casualty Event involving a Dollar Equivalent amount
in excess of $90,000,000 (or in excess of $37,500,000 of Inventory);
(e)    any dispute or contest with regard to any Lien that could reasonably be
expected to result in forfeiture of Revolving Credit Priority Collateral having
a Dollar Equivalent fair market value in excess of $2,250,000;
(f)    the incurrence of any Lien on Revolving Credit Priority Collateral
arising out of or in connection with any Priority Payable for amounts past due
and owing by a Borrower or Borrowing Base Guarantor, or for an accrued amount
for which a Borrower or Borrowing Base Guarantor then has an obligation to remit
to a Governmental Authority or other Person pursuant to a requirement of
Applicable Law and having a Dollar Equivalent value in excess of $2,250,000; and
(g)    (i) the incurrence of any Lien (other than Permitted Liens) on the
Collateral or (ii) the occurrence of any other event which could reasonably be
expected to be material with regard to (x) the Revolving Credit Priority
Collateral, taken as a whole, or (y) the Pari Passu Priority Collateral, taken
as a whole.
SECTION 5.03    Existence; Businesses and Properties.
(a)    Do or cause to be done all things reasonably necessary to preserve, renew
and keep in full force and effect its legal existence, rights and franchises
necessary or desirable in the normal conduct of its business, except (i) other
than with respect to a Borrower’s, Borrowing Base Guarantor’s or Receivables
Seller’s legal existence, to the extent the failure to do so would not
reasonably be expected to have a Material Adverse Effect or (ii) pursuant to a
transaction permitted by Section 6.05 or Section 6.06.
(b)    Do or cause to be done all things reasonably necessary to obtain,
maintain, preserve, renew, extend and keep in full force and effect the rights,
licenses, permits, privileges, franchises, approvals, authorizations, and
Intellectual Property used in or necessary to the conduct of its business,
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect; do or cause to be done all things reasonably
necessary to preserve its business and the goodwill and business of the
customers, advertisers, suppliers and others having business relations with each
Loan Party or any of its Restricted Subsidiaries, except where the failure to do
so could not reasonably be expected to result in a Material Adverse Effect;
comply with Applicable Law (in the case of the U.S. Hold Separate Assets, as
such Applicable Law may be modified pursuant to the U.S. Hold Separate
Agreements) (including any and all zoning, building, Environmental Law,
ordinance, code or approval or any building permits or any restrictions of
record or agreements affecting the Real Property), contractual obligations, and
decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; and


243


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



at all times maintain, preserve and protect all of its property and keep such
property in good repair, working order and condition (other than wear and tear
occurring in the ordinary course of business) and from time to time make, or
cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto reasonably necessary in order that the
business carried on in connection therewith may be properly conducted at all
times, except in each case where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect. Maintain in effect and enforce
policies and procedures designed to ensure compliance by Holdings (and, on and
after the Specified AV Minerals Joinder Date, AV Minerals), each Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
SECTION 5.04    Insurance.
(a)    Generally. Keep its insurable property adequately insured at all times by
financially sound and reputable insurers; maintain such other insurance, to such
extent and against such risks as is customary with companies in the same or
similar businesses operating in the same or similar locations, including
insurance with respect to Mortgaged Properties and other properties material to
the business of the Companies against such casualties and contingencies and of
such types and in such amounts with such deductibles as is customary in the case
of similar businesses operating in the same or similar locations, including (i)
physical hazard insurance on an “all risk” basis (subject to usual and customary
exclusions), (ii) commercial general liability against claims for bodily injury,
death or property damage covering any and all insurable claims, (iii) explosion
insurance in respect of any boilers, machinery or similar apparatus constituting
Collateral, (iv) business interruption insurance and, with respect to Mortgaged
Properties located in any jurisdiction requiring such insurance, flood
insurance, and (v) worker’s compensation insurance and such other insurance as
may be required by any requirement of Applicable Law; provided that with respect
to physical hazard insurance, neither the Collateral Agent nor the applicable
Company shall agree at any time after the occurrence of a Cash Dominion Trigger
Event and prior to the subsequent occurrence of a Cash Dominion Recovery Event
to the adjustment of any claim thereunder with regard to Inventory having a
Dollar Equivalent value in excess of $20,000,000 without the consent of the
other (such consent not to be unreasonably withheld or delayed); provided,
further, that no consent of any Company shall be required during an Event of
Default.
(b)    Requirements of Insurance. All such property and liability insurance
maintained by the Loan Parties shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least thirty (30) days after receipt by the Collateral Agent of written
notice thereof, (ii) name the Collateral Agent as mortgagee, additional insured
or loss payee, as applicable (in the case of property insurance) or additional
insured on behalf of the Secured Parties (in the case of liability insurance),
and (iii) if reasonably requested by the Collateral Agent, include a breach of
warranty clause; provided that the foregoing clauses (i) through (iii) shall not
apply to Aleris and its subsidiaries until the date that is 30 days after the
Aleris Acquisition Closing Date (or such later date agreed by the Collateral
Agent in its sole discretion).


244


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(c)    [Reserved].
(d)    Broker’s Report. As soon as practicable and in any event within ninety
(90) days after the end of each fiscal year, deliver to the Administrative Agent
and the Collateral Agent (i) a report of a reputable insurance broker with
respect to the insurance maintained pursuant to clauses (i)-(iv) of Section
5.04(a) in form and substance reasonably satisfactory to the Administrative
Agent and the Collateral Agent (together with such additional reports (provided
such reports are readily ascertainable) as the Administrative Agent or the
Collateral Agent may reasonably request), and (ii) such broker’s statement that
all premiums then due and payable with respect to the coverage maintained
pursuant to clauses (i)-(iv) of Section 5.04(a) have been paid and confirming,
with respect to any property, physical hazard or liability insurance maintained
by a Loan Party, that the Collateral Agent has been named as mortgagee, loss
payee or additional insured, as applicable.
(e)    Mortgaged Properties. Each Loan Party shall comply in all material
respects with all Insurance Requirements in respect of each Mortgaged Property;
provided, however, that each Loan Party may, at its own expense and after
written notice to the Administrative Agent, (i) contest the applicability or
enforceability of any such Insurance Requirements by appropriate legal
proceedings, the prosecution of which does not constitute a basis for
cancellation or revocation of any insurance coverage required under this Section
5.04 or (ii) cause the Insurance Policy containing any such Insurance
Requirement to be replaced by a new policy complying with the provisions of this
Section 5.04.
SECTION 5.05    Taxes.
(a)    Payment of Taxes. Pay and discharge promptly when due all material Taxes
and governmental charges or levies imposed upon it or upon its income or profits
or in respect of its property, before the same shall become delinquent or in
default, as well as all lawful claims for labor, services, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien other than a
Permitted Lien upon such properties or any part thereof; provided that such
payment and discharge shall not be required with respect to any such Tax,
charge, levy or claim so long as (x) the validity or amount thereof shall be
contested in good faith by appropriate proceedings timely instituted and
diligently conducted and the applicable Company shall have set aside on its
books adequate reserves or other appropriate provisions with respect thereto in
accordance with U.S. GAAP (or other applicable accounting rules), and (y) such
contest operates to suspend collection of the contested obligation, Tax or
charge and enforcement of a Lien other than a Permitted Lien.
(b)    Filing of Tax Returns. Timely file all material Tax Returns required by
Applicable Law to be filed by it.
SECTION 5.06    Employee Benefits.
(a)    Comply with the applicable provisions of ERISA and the Code and any
Applicable Law applicable to any Foreign Plan or Compensation Plan, except where
any non-compliance could not reasonably be expected to result in a Material
Adverse Effect.


245


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(b)    Furnish to the Administrative Agent (x) as soon as possible after, and in
any event within five (5) Business Days after any Responsible Officer of any
Company or any ERISA Affiliates of any Company knows that, any ERISA Event has
occurred, a statement of a Financial Officer of Administrative Borrower setting
forth details as to such ERISA Event and the action, if any, that the Companies
propose to take with respect thereto, and (y) upon request by the Administrative
Agent, copies of such other documents or governmental reports or filings
relating to any Plan (or Foreign Plan, or other employee benefit plan sponsored
or contributed to by any Company) as the Administrative Agent shall reasonably
request.
(c)    (i) Ensure that the Novelis U.K. Pension Plan is funded in accordance
with the agreed schedule of contributions dated May 16, 2007, and that no action
or omission is taken by any Company in relation to such a pension scheme which
has or is reasonably likely to have a Material Adverse Effect; (ii) except for
any existing defined benefit pension schemes as specified on Schedule 3.17 to
Amendment No. 2 ensure that no Company is or has been at any time an employer
(for the purposes of Sections 38 to 51 of the Pensions Act 2004) of an
occupational pension scheme which is not a money purchase scheme (both terms as
defined in the Pension Schemes Act 1993) or “connected” with or an “associate”
of (as those terms are defined in Sections 39 or 43 of the Pensions Act 2004)
such an employer; (iii) deliver to the Administrative Agent upon request as
those reports are prepared in order to comply with the then current statutory or
auditing requirements (as applicable either to the trustees of any relevant
schemes), actuarial reports in relation to all pension schemes mentioned in
clause (i) above; (iv) promptly notify the Administrative Agent of any material
change in the agreed rate of contributions to any pension schemes mentioned in
clause (i) above; (v) promptly notify the Administrative Agent of any
investigation or proposed investigation by the Pensions Regulator which may lead
to the issue of a Financial Support Direction or a Contribution Notice to any
member of the Group; and (vi) promptly notify the Administrative Agent if it
receives a Financial Support Direction or a Contribution Notice from the
Pensions Regulator.
(d)    Ensure that all Foreign Plans (except the Novelis U.K. Pension Plan) and
Compensation Plans that are required to be funded are funded and contributed to
in accordance with their terms to the extent of Applicable Law, except where any
non-compliance could not reasonably be expected to result in a Material Adverse
Effect.
(e)    Administer the Canadian Pension Plans in accordance with the requirements
of the applicable pension plan texts and funding agreements governing the
Canadian Pension Plans, the Income Tax Act Canada) and applicable federal or
provincial pension benefits legislation except for any non-compliance that would
not reasonably be expected to have a Material Adverse Effect.
(f)    Provide the Administrative Agent with copies of all actuarial reports and
supplemental cost certificates prepared in connection with any Canadian Defined
Benefit Plans and filed with a Governmental Authority promptly after filing at
such times as are required by law, and up to once per year if requested by the
Agent acting reasonably an actuarial certification based upon the form of
certification required to be provided in


246


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



connection with Section 19(4) and 19(5) of the regulations under the Pension
Benefits Act (Ontario) as detailed in Policy T-800-402 of the Financial Services
Commission of Ontario provided that: (i) the determination date of the
certification shall be as at a month end, (ii) solvency liabilities used for
certification purposes shall be based on the liabilities reflected in the most
recently filed actuarial valuation extrapolated to the determination date
reflecting discount rates and mortality based on the Canadian Institute of
Actuaries Standard of Practice and Education Notes, (iii) assets used for
certification purposes shall be as provided by the fund custodian as at the
determination date not reflecting contributions receivable, and (iv) if a
certification has been prepared with a determination date that is within three
months of the determination date of the certification requested by the
Administrative Agent such prior certification shall be accepted by the
Administrative Agent and no additional certification will be required that year
for the Canadian Defined Benefit Plan to which the prior certification relates.
(g)    Provide the Administrative Agent (i) any material direction, order,
notice or ruling received from any Governmental Authority addressing grounds for
the winding up or partial winding up of a Canadian Defined Benefit Plan promptly
after receipt, (ii) immediate notice of the occurrence of any Canadian Pension
Termination Event, (iii) any correspondence from any Governmental Authority
related to the termination or wind up, in whole or in part, of a Canadian
Defined Benefit Plan promptly after receipt, (iv) notice of a failure by a
Borrower or Guarantor to make contributions to its Canadian Pension Plan as
required by the applicable pension benefits standards legislation promptly after
a Borrower or Guarantor has knowledge of such failure, and (v) any other
documents already in the possession of the Borrowers or the Guarantors related
to a Canadian Pension Plan as the Agent may reasonably request.
(h)    Notify the Agent thirty (30) days prior to the effective date of an
amendment to a Canadian Defined Benefit Plan that terminates the Canadian
Defined Benefit Plan, that would reasonably be expected to result in a Wind Up
Triggering Event, or that would reasonably be expected to have a Material
Adverse Effect.
SECTION 5.07    Maintaining Records; Access to Properties and Inspections;
Annual Meetings; Field Examinations and Appraisals.
(a)    Keep proper books of record and account in which full, true and correct
entries in conformity in all material respects with GAAP (or other applicable
accounting standards) and Applicable Law of all financial transactions and the
assets and business of each Company and its Restricted Subsidiaries are made of
all dealings and transactions in relation to its business and activities,
including, without limitation, proper records of intercompany transactions) with
full, true and correct entries reflecting all payments received and paid
(including, without limitation, funds received by or for the account of any Loan
Party from deposit accounts of the other Companies). Each Company will permit
any representatives designated by the Administrative Agent (who may be
accompanied by any Agent or Lender) to visit and inspect the financial records
and the property of such Company on no more than on two occasions per fiscal
year so long as no Event of Default is continuing (at reasonable


247


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



intervals, during normal business hours and within five Business Days after
written notification of the same to Administrative Borrower, except that, during
the continuance of an Event of Default, none of such restrictions shall be
applicable) and to make extracts from and copies of such financial records, and
permit any representatives designated by the Administrative Agent (who may be
accompanied by any Agent or Lender) to discuss the affairs, finances, accounts
and condition of any Company with the officers and employees thereof and
advisors therefor (including independent accountants).
(b)    [intentionally omitted.]
(c)    The Loan Parties shall cooperate fully with the Collateral Agent and its
agents during all Collateral field audits and Inventory Appraisals, which shall
be at the expense of Borrowers and shall be conducted (x) annually, (y) after
the occurrence of a Reporting Trigger Event, so long as such field audit or
Inventory Appraisal has commenced or been scheduled, or the auditors and/or
appraisers have been engaged, on or prior to the date that is the later of (i)
90 days after the occurrence of such Reporting Trigger Event and (ii) the date
that a Reporting Recovery Event occurs, if requested by the Collateral Agent,
semi-annually, or (z) following the occurrence and during the continuation of an
Event of Default, more frequently at Collateral Agent’s reasonable request.
SECTION 5.08    Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in Section 3.12 and request the issuance of Letters of Credit
only for the purposes set forth in the definition of Commercial Letter of Credit
or Standby Letter of Credit, as the case may be; provided that (x) no part of
the proceeds of the Loans or any Letters of Credit will be used to purchase or
carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose, in the case of
this clause (x), that violates the provisions of Regulation T, Regulation U or
Regulation X.
SECTION 5.09    Compliance with Environmental Laws; Environmental Reports.
(a)    Comply, and cause all lessees and other persons occupying Real Property
owned, operated or leased by any Company to comply, in all respects with all
Environmental Laws and Environmental Permits applicable to its operations and
Real Property; obtain and renew all Environmental Permits applicable to its
operations and Real Property; and conduct all Responses, including any emergency
Response, required by, and in accordance with, Environmental Laws, in each case,
to the extent that the failure to do so could reasonably be expected to have a
Material Adverse Effect; provided that no Company shall be required to undertake
any Response to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with U.S. GAAP or
other applicable accounting standards.
(b)    If a Default caused by reason of a breach of Section 3.18 or Section
5.09(a) shall have occurred and be continuing for more than thirty (30) days
without the Companies commencing activities reasonably likely to cure such
Default in accordance with Environmental Laws, at the written request of the
Administrative Agent or the Required Lenders through the Administrative Agent,
provide to the Lenders as soon as reasonably


248


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



practicable after such request, at the expense of Borrowers, an environmental
assessment report regarding the matters which are the subject of such Default,
including, where appropriate, soil and/or groundwater sampling, prepared by an
environmental consulting firm and, in form and substance, reasonably acceptable
to the Administrative Agent and indicating the presence or absence of Hazardous
Materials and the estimated cost of any compliance or Response to address them.
SECTION 5.10    Indenture Permitted Debt. Reserve at all times a portion of the
Indenture Permitted Debt equal to the Total Commitment then outstanding for
usage for Indebtedness pursuant to the Loan Documents.
SECTION 5.11    Additional Collateral; Additional Guarantors.
(a)    Subject to the terms of the Intercreditor Agreement and this Section
5.11, with respect to (1) any property acquired after the Closing Date by any
Loan Party that is intended to be subject to the Lien created by any of the
Security Documents but is not so subject, including in connection with any step
of the Permitted Reorganization, any Permitted Reorganization Action, any
Permitted Aleris Foreign Subsidiary Transfer, and any Person becoming a
Specified Aleris Subsidiary, and (2) any property that was Excluded Property
but, as of the end of the most recently ended fiscal quarter or in connection
with any step of the Permitted Reorganization, any Permitted Reorganization
Action, any Permitted Aleris Foreign Subsidiary Transfer, or any Person becoming
a Specified Aleris Subsidiary, has ceased to be Excluded Property, promptly (and
in any event (w) in the case of newly acquired property, within thirty (30) days
after the acquisition thereof, (x) in the case of property that was Excluded
Property as a result of the U.S. Hold Separate Order or any U.S. Hold Separate
Agreement, within thirty (30) days after the date such property ceases to be
Excluded Property, (y) in the case of any other property that was Excluded
Property, within thirty (30) days after the end of fiscal quarter in which such
property ceases to be Excluded Property; provided that, in the case of clauses
(w) through (y), the Administrative Agent may agree to an extension thereof in
its sole discretion, or (z) immediately in connection with the applicable
step(s) of the Permitted Reorganization, the applicable Permitted Reorganization
Action, the applicable Permitted Aleris Foreign Subsidiary Transfer, or any
Person becoming a Specified Aleris Subsidiary) (i) execute and deliver to the
Administrative Agent and the Collateral Agent such amendments or supplements to
the relevant Security Documents or such other documents as the Administrative
Agent or the Collateral Agent shall deem necessary or advisable to grant to the
Collateral Agent, for its benefit and for the benefit of the other Secured
Parties, a First Priority Lien on such property subject to no Liens other than
Permitted Liens, and (ii) take all actions necessary to cause such Lien to be
duly perfected to the extent required by such Security Document in accordance
with Applicable Law, including the filing of financing statements (or other
applicable filings) in such jurisdictions as may be reasonably requested by the
Administrative Agent; provided that the actions required by clauses (i) and (ii)
above need not be taken if the costs of doing so are excessive in relation to
the benefits afforded thereby, as determined by the Administrative Agent in its
reasonable discretion. The Borrowers shall otherwise take such actions and
execute and/or deliver to the Administrative Agent and the Collateral Agent such
documents as the Administrative Agent


249


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



or the Collateral Agent shall reasonably require to confirm the validity,
perfection and priority of the Lien of the Security Documents against such
after-acquired properties.
(b)    Subject to Section 2.20, with respect to any Person that becomes a
Restricted Subsidiary or a Specified Aleris Subsidiary after the Closing Date
(other than (w) Aleris Belgium to the extent that the Belgian Pledge Exclusion
Certification has been delivered to the Administrative Agent by the
Administrative Borrower in accordance with the definition of Belgian Pledge
Certificate, (x) Aleris Italy, (y) an Excluded Collateral Subsidiary and (z) a
Securitization Entity), any Restricted Subsidiary that was an Excluded
Collateral Subsidiary but, as of the end of the most recently ended fiscal
quarter, has ceased to be an Excluded Collateral Subsidiary or is required to
become a Loan Party by operation of the provisions of Section 5.11(d), the
definition of Permitted Reorganization, the definition of Permitted
Reorganization Actions, or the definition of Permitted Aleris Foreign Subsidiary
Transfer, or any property that ceases to be Excluded Property, promptly (and in
any event (X) in the case of property that was Excluded Property as a result of
the U.S. Hold Separate Order or any U.S. Hold Separate Agreement, within thirty
(30) days after the date such property ceases to be Excluded Property,
(Y) within thirty (30) days after the end of the fiscal quarter in which such
Person becomes a Restricted Subsidiary (other than Aleris Luxembourg, which is
not required to comply with this Section 5.11(b) until December 31, 2020;
provided that the Administrative Agent may agree to an extension of such time
period in its sole discretion) or ceases to be an Excluded Collateral Subsidiary
or is required to become a Loan Party by operation of the provisions of
Section 5.11(d), or after such property (other than property described in
clause (X) above) ceased to be Excluded Property, provided that the
Administrative Agent may agree to an extension of such time period in its sole
discretion or (Z) immediately upon such Person becoming a Specified Aleris
Subsidiary or in connection with the applicable step(s) of the Permitted
Reorganization, the definition of Permitted Reorganization Actions, or the
definition of Permitted Aleris Foreign Subsidiary Transfer) (i) pledge and
deliver to the Collateral Agent the certificates, if any, representing all of
the Equity Interests of such Restricted Subsidiary or such Specified Aleris
Subsidiary owned by a Loan Party, together with undated stock powers or other
appropriate instruments of transfer executed and delivered in blank by a duly
authorized officer of the holder(s) of such Equity Interests, and all
intercompany notes owing from such Restricted Subsidiary or Specified Aleris
Subsidiary to any Loan Party together with instruments of transfer executed and
delivered in blank by a duly authorized officer of such Loan Party and (ii)
cause any such Restricted Subsidiary (other than a Specified Aleris Subsidiary)
that is a Wholly Owned Subsidiary or that is a German Borrower Holding Company
or an Aleris German Non-Wholly Owned Subsidiary (other than (x) any Restricted
Subsidiary prohibited from being a Guarantor under any requirement of Applicable
Law (except as otherwise agreed by any Governmental Authority pursuant to a U.S.
Hold Separate Agreement), including any requirement of Applicable Law relating
to financial assistance, maintenance of capital and/or other corporate benefit
restrictions and (y) any Restricted Subsidiaries where providing such guarantee
would result in (1) materially adverse tax consequences, as determined by the
Administrative Agent in its reasonable discretion (after consultation with its
counsel) or (2) costs that are excessive in relation to the benefits afforded
thereby, as determined by the Administrative Agent in its reasonable
discretion), and any such Specified Aleris Subsidiary,


250


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



in each case to the extent not prohibited by Applicable Law (in the case of the
U.S. Hold Separate Assets, as such requirements of Applicable Law are modified
pursuant to a U.S. Hold Separate Agreement), (A) to execute a Joinder Agreement
or such comparable documentation to become a Subsidiary Guarantor (and, in the
case of (xy) Aleris Rolled Products and Aleris Casthouse, a German Borrower, (y)
Aleris Switzerland, a Swiss Borrower, and (z) a Subsidiary organized under the
laws of the United States or any state thereof or the District of Columbia,
subject to clause (j) below, a U.S. Borrower, and any such Joinder Agreement
under this clause (z) executed by Aleris or any U.S. Subsidiary of Aleris shall
state whether or not such Person constitutes an Individual Aleris U.S. Borrower)
and joinder agreements to the applicable Security Documents (in each case,
substantially in the form annexed thereto or in such other form as may be
reasonably satisfactory to the Administrative Agent) or, in the case of a
Foreign Subsidiary, execute such other Security Documents (or joinder
agreements) to the extent possible under and compatible with the laws of such
Foreign Subsidiary’s jurisdiction in form and substance reasonably satisfactory
to the Administrative Agent, and (B) to take all actions necessary or advisable
in the opinion of the Administrative Agent or the Collateral Agent to cause the
Liens created by the applicable Security Documents to be duly perfected to the
extent required by such agreement in accordance with all Applicable Law,
including the filing of financing statements (or other applicable filings) in
such jurisdictions as may be reasonably requested by the Administrative Agent or
the Collateral Agent. Notwithstanding the foregoing, (1) clause (i) of this
paragraph (b) shall not apply to the Equity Interests of (w) any Company listed
on Schedule 5.11(b) to Amendment No. 2 to the extent any requirement of
Applicable Law (except as otherwise agreed by any Governmental Authority
pursuant to a U.S. Hold Separate Agreement) continues to prohibit the pledging
of its Equity Interests to secure the Secured Obligations and any Company
acquired or created after the Closing Date to the extent any requirement of
Applicable Law (except as otherwise agreed by any Governmental Authority
pursuant to a U.S. Hold Separate Agreement) prohibits the pledging of its Equity
Interests to secure the Secured Obligations, (x) any non-Wholly Owned Subsidiary
(other than each German Borrower Holding Company and each Aleris German
Non-Wholly Owned Subsidiary that is a Restricted Subsidiary, but including
Aleris German GP Holdco) to the extent that the pledge or perfection of a Lien
on such Equity Interests would violate any anti-assignment or negative pledge
provisions of any contract to which such non-Wholly Owned Subsidiary is a party
or the organizational documents or shareholders’ agreement of such non-Wholly
Owned Subsidiary (but only to the extent such anti-assignment or negative pledge
clause is enforceable under Applicable Law), (y) any Joint Venture Subsidiary,
to the extent the terms of any contract to which such Joint Venture Subsidiary
is a party or any applicable joint venture, stockholders’, partnership, limited
liability company or similar agreement (other than any of the foregoing entered
into with any Company or any Affiliate of any Company) prohibits or conditions
the pledging of its Equity Interests to secure the Secured Obligations and (z)
any Restricted Subsidiary (other than a Specified Aleris Subsidiary) to the
extent such pledge would result in materially adverse tax consequences, as
determined by the Administrative Agent in its reasonable discretion (after
consultation with its counsel) and (2) clause (ii) of this paragraph (b) shall
not apply to any Company listed on Schedule 5.11(b) to Amendment No. 2 to the
extent any requirement of Applicable Law (except as otherwise agreed by any
Governmental Authority pursuant to a U.S. Hold Separate Agreement)


251


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



prohibits it from becoming a Loan Party. Notwithstanding anything to the
contrary in this Section 5.11(b), with respect to each Foreign Subsidiary that
becomes a party to this Agreement after the Amendment No. 2 Effective Date, the
obligations of such Foreign Subsidiary under this Agreement, any Guarantee, any
Foreign Guarantee, any Security Document, any Joinder Agreement, or any other
Loan Document, may be limited (and such agreements may be amended, restated,
supplemented or otherwise modified to give effect to such limitations without
the consent of any Person other than the Administrative Agent, the Collateral
Agent, and such Foreign Subsidiary) in accordance with the Agreed Guarantee and
Security Principles on terms reasonably satisfactory to the Administrative Agent
and the Designated Company. As of the Amendment No. 2 Effective Date, each
Lender party to Amendment No. 2, which Lenders constitute the Required Lenders,
and each Lender that becomes a party to this Agreement after the Amendment No. 2
Effective Date, expressly consents to the terms set forth in, and the rights of
the Agents to consent to the terms of the amendments, restatements, supplements
and modifications described in, the immediately preceding sentence. As a
condition to the effectiveness of the joinder of each of Aleris Rolled Products
and Aleris Casthouse, to this Agreement as a German Borrower, and the joinder of
Aleris Switzerland to this Agreement as a Swiss Borrower, in each case under
this Section 5.11(b), the Designated Company shall have delivered an updated
Borrowing Base Certificate to the Administrative Agent based on the Borrowing
Base Certificates most recently delivered pursuant to this Agreement, which
Borrowing Base Certificate shall also demonstrate the effect of the inclusion of
the Eligible Accounts and Eligible Inventory owned by such Person on the Total
Borrowing Base and such German Borrower’s and such Swiss Borrower's Borrowing
Base.
(c)    Subject to the terms of the Intercreditor Agreement, promptly grant to
the Collateral Agent, within sixty (60) days of the acquisition thereof or, in
the case of property that is Excluded Property as a result of the U.S. Hold
Separate Order or any U.S. Hold Separate Agreement, within sixty (60) days after
the date such property ceases to be Excluded Property (or such later date agreed
by the Administrative Agent) (or immediately in connection with the applicable
step(s) of the Permitted Reorganization, any Permitted Reorganization Action, or
any Permitted Aleris Foreign Subsidiary Transfer), a security interest in and
Mortgage on each Real Property located outside of the United States owned in fee
by such Loan Party as is acquired by such Loan Party after the Closing Date and
that, together with any improvements thereon, individually has a fair market
value the Dollar Equivalent of which is at least $15,000,000 (unless the subject
property is already mortgaged to a third party to the extent permitted by
Section 6.02 hereof or the costs of doing so are excessive in relation to the
benefits afforded thereby, as determined by the Administrative Agent in its
reasonable discretion), as additional security for the Secured Obligations.
Subject to the terms of the Intercreditor Agreement, such Mortgages shall be
granted pursuant to documentation reasonably satisfactory in form and substance
to the Administrative Agent and the Collateral Agent and shall constitute valid,
perfected and enforceable First Priority Liens subject only to Permitted Liens.
Subject to the terms of the Intercreditor Agreement, the Mortgages or
instruments related thereto shall be duly recorded or filed in such manner and
in such places as are required by law to establish, perfect, preserve and
protect the First Priority Liens in favor of the Collateral Agent required to be
granted pursuant to the Mortgages and all


252


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



taxes, fees and other charges payable in connection therewith shall be paid in
full. Such Loan Party shall otherwise take such actions and execute and/or
deliver to the Collateral Agent such documents as the Administrative Agent or
the Collateral Agent shall reasonably require to confirm the validity,
perfection and priority of the Lien of any existing Mortgage or new Mortgage
against such after-acquired Real Property located outside of the United States
(including a Title Policy (or title opinion reasonably satisfactory to the
Collateral Agent), a Survey (if applicable in the respective jurisdiction), and
a local counsel opinion (in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent) in respect of such Mortgage). For
purposes of this Section 5.11(c) Real Property located outside of the United
States owned by a Company that becomes a Loan Party following the Closing Date
in accordance with the terms of this Agreement shall be deemed to have been
acquired on the later of (x) the date of acquisition of such Real Property
located outside of the United States and (y) the date such Company becomes a
Loan Party.
(d)    If, at any time and from time to time after the Closing Date, Restricted
Subsidiaries that are not Loan Parties because they are Excluded Collateral
Subsidiaries comprise in the aggregate more than 7.5% of the Consolidated Total
Assets of the Designated Company and its Subsidiaries as of the end of the most
recently ended fiscal quarter or more than 7.5% of Consolidated EBITDA of the
Designated Company and its Restricted Subsidiaries as of the end of the most
recently ended fiscal quarter, then the Loan Parties shall, not later than 45
days after the date by which financial statements for such fiscal quarter are
required to be delivered pursuant to this Agreement (or immediately in
connection with the applicable step(s) of the Permitted Reorganization, any
Permitted Reorganization Action, or any Permitted Aleris Foreign Subsidiary
Transfer), cause one or more of such Restricted Subsidiaries to become Loan
Parties (notwithstanding that such Restricted Subsidiaries are, individually,
Excluded Collateral Subsidiaries) such that the foregoing condition ceases to be
true. The Administrative Borrower may designate a Subsidiary Guarantor that was
not a Restricted Subsidiary of the Designated Company on the Closing Date as an
Excluded Collateral Subsidiary subject to the terms of the definition thereof,
in which event the Guarantee by such Restricted Subsidiary shall be released in
accordance with Section 7.09 and the Collateral Agent shall release the
Collateral pledged by such Person.
(e)    Any Foreign Subsidiary that is a Loan Party that has in the United States
at any time (i) a deposit account that is part of the Cash Management System or
the Cash Pooling Arrangements or (ii) property (other than Excluded Property)
having an aggregate fair market value in excess of $5,000,000 for any such
foreign Loan Party, shall execute a joinder agreement to the U.S. Security
Agreement reasonably satisfactory to the Administrative Agent.
(f)    Notwithstanding any other provision of this Section 5.11 or any provision
in any other Loan Document to the contrary, in no event shall this Section 5.11
or such Loan Document obligate any Loan Party to (i) grant a Lien to the
Collateral Agent on any Excluded Property or (ii) take any perfection steps with
respect to any Excluded Property.


253


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(g)    Notwithstanding any other provision of this Section 5.11 or any provision
in any other Loan Document (other than the definitions of Eligible Accounts,
Eligible Inventory, Reserves or any other provisions related to Excess
Availability or the eligibility of any assets to be included in any Borrowing
Base) to the contrary, in no event shall this Section 5.11 or such Loan Document
require (i) to the extent creation of a security interest in a specific asset
(other than a deposit account, a securities account or a commodities account)
requires that such asset be described with specificity in the applicable
Security Document or filing (including, for example, a list of specific items of
Inventory with identification numbers, or descriptions of commercial tort
claims), the creation of the Collateral Agent’s security interest in such
assets, to the extent acquired in a Permitted Acquisition, and (ii) the
perfection of the Collateral Agent’s security interest in assets acquired in a
Permitted Acquisition, in the case of clauses (i) and (ii), until the date that
is 60 days after the closing date for such Permitted Acquisition (or such later
date as is otherwise permitted pursuant to the other clauses of this Section
5.11 or as otherwise agreed by the Administrative Agent); provided that (A) the
perfection of a security interest in Collateral with respect to which a Lien may
be perfected by (x) the filing of financing statements under the UCC or
equivalent filing system in a non-U.S. jurisdiction, or (y) filing short form
security agreements or other filings with the applicable Intellectual Property
filing office in the applicable jurisdiction, in the case of clauses (x) and
(y), shall be required to occur substantially concurrently with any acquired
entity becoming a Loan Party and (B) subject to the Intercreditor Agreement,
each Loan Party shall use its commercially reasonable efforts to deliver to the
Collateral Agent (or, to the extent required under the Intercreditor Agreement,
the Term Loan Collateral Agent) stock certificates (together with stock powers
or equivalent instruments of transfer) representing certificated Equity
Interests required to be pledged under this Agreement and the Security Documents
(without regard to this clause (g)) as soon as practicable upon the closing of
such Permitted Acquisition, and in any case no later than the date that is 60
days after the closing date for such Permitted Acquisition (or such later date
as is otherwise permitted pursuant to the other clauses of this Section 5.11 or
as otherwise agreed by the Administrative Agent).
(h)    Notwithstanding any other provision of this Section 5.11 or any provision
in any other Loan Document to the contrary, without the consent of any other
person, the Administrative Agent and/or Collateral Agent may (or shall, to the
extent required by any Loan Document) enter into any amendment or waiver of any
Security Document (subject to the consent of the Loan Parties party thereto
except as otherwise provided in such Security Document) or enter into any new
agreement or instrument, to give effect to the provisions set forth in Section
5.11(f) and (g).
(i)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent shall not accept delivery of any joinder
to any Loan Document with respect to any Subsidiary of any Loan Party that is
not a Loan Party, if such Subsidiary qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, unless such Subsidiary has delivered
a Beneficial Ownership Certification in relation to such Subsidiary and the
Administrative Agent has completed its Patriot Act searches, OFAC/PEP searches
and customary individual background checks for such Subsidiary, the results of
which shall be satisfactory to the Administrative Agent.


254


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(j)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, to the extent that, on or after the Aleris Acquisition Closing
Date, all or any portion of the U.S. Hold Separate Assets are sold, contributed,
distributed or otherwise transferred to a Subsidiary of the Designated Company
organized under the laws of the United States or any state thereof or the
District of Columbia, other than Aleris Rolled Products, Inc., then such
Subsidiary may, at the option of the Designated Company, become a Borrower
hereunder to the extent that it otherwise complies with the requirements of this
Section 5.11, and, to the extent that it becomes a Borrower, it shall constitute
an Individual Aleris U.S. Borrower for all purposes under the Loan Documents.
(k)    Notwithstanding anything herein or in any other Loan Document to the
contrary, Intellectual Property-specific perfection filings in respect of the
Collateral shall only be required in the Intellectual Property registries of a
Loan Party’s jurisdiction of organization, and in the United States of America,
the United Kingdom, Germany, Switzerland and, to the extent relevant as it
relates to Intellectual Property owned by any Loan Party organized in the United
Kingdom or any Participating Member State, the European Union, in each case
consistent with past practice or as a result of the United Kingdom exiting the
European Union; provided that Intellectual Property owned by a Canadian Loan
Party shall not be required to be perfected in Canada.
SECTION 5.12    Security Interests; Further Assurances. Subject to the terms of
the Intercreditor Agreement and to Section 5.11(k), promptly, upon the
reasonable request of the Administrative Agent or the Collateral Agent, at
Borrowers’ expense, execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter register, file or record, or
cause to be registered, filed or recorded, in an appropriate governmental
office, any document or instrument supplemental to or confirmatory of the
Security Documents or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary for the continued validity, perfection and
priority of the Liens on the Collateral covered thereby subject to no other
Liens except Permitted Liens, or use commercially reasonable efforts to obtain
any consents or waivers as may be reasonably required in connection therewith.
DeliverSubject to the terms of Section 5.11(k), deliver or cause to be delivered
(using commercially reasonable efforts with respect to delivery of items from
Persons who are not in the control of any Loan Party) to the Administrative
Agent and the Collateral Agent from time to time such other documentation,
consents, authorizations, approvals and orders in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent as the
Administrative Agent and the Collateral Agent shall reasonably deem necessary to
perfect or maintain the Liens on the Collateral pursuant to the Security
Documents. Upon the exercise by the Administrative Agent, the Collateral Agent
or any Lender of any power, right, privilege or remedy pursuant to any Loan
Document that requires any consent, approval, registration, qualification or
authorization of any Governmental Authority, execute and deliver all
applications, certifications, instruments and other documents and papers that
the Administrative Agent, the Collateral Agent or such Lender may reasonably
require in connection therewith. If the Administrative Agent, the Collateral
Agent or the Required Lenders determine that they are required by a requirement
of Applicable Law to have appraisals prepared in respect of the Real Property of
any Loan Party constituting Collateral (it being understood that Real Property
located in the United States shall not


255


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



constitute, or be required to become, Collateral), Borrowers shall provide to
the Administrative Agent appraisals that satisfy the applicable requirements of
the Real Estate Appraisal Reform Amendments of FIRREA (or other applicable
requirements) and are otherwise in form reasonably satisfactory to the
Administrative Agent and the Collateral Agent.
SECTION 5.13    Information Regarding Collateral. Not effect any change (i) in
any Loan Party’s legal name or in any trade name used to identify it in the
conduct of its business or in the ownership of its properties, (ii) in the
location of any Loan Party’s chief executive office, its principal place of
business, any office in which it maintains books or records relating to
Revolving Credit Priority Collateral or any other material Collateral owned by
it or any office or facility at which such Collateral owned by it is located
(including the establishment of any such new office or facility) other than
changes in location to a property identified on Schedule 3.24 to Amendment No.
2, another property location previously identified on a Perfection Certificate
Supplement or Borrowing Base Certificate or otherwise by notice to the
Administrative Agent, as to which the steps required by clause (B) below have
been completed or to a Mortgaged Property or a leased property subject to a
Landlord Access Agreement (it being agreed that this clause (ii) shall not apply
to the location of Inventory of any Loan Party that is not a Borrower or a
Borrowing Base Guarantor, Inventory in transit from a supplier or vendor to a
permitted location or between permitted locations or Inventory in transit to a
customer, nor shall it prohibit any Borrower or Borrowing Base Guarantor from
maintaining Inventory having Dollar Equivalent fair market value not in excess
of $15,000,000 located at locations not identified on Schedule 3.24 to Amendment
No. 2 or a Perfection Certificate Supplement or a Borrowing Base Certificate),
(iii) in any Loan Party’s identity or organizational structure, (iv) in any Loan
Party’s Federal Taxpayer Identification Number or organizational identification
number, if any, or (v) in any Loan Party’s jurisdiction of organization (in each
case, including by merging with or into any other entity, reorganizing,
dissolving, liquidating, reorganizing or organizing in any other jurisdiction),
until (A) it shall have given the Collateral Agent and the Administrative Agent
not less than ten (10) Business Days’ prior written notice (in the form of an
Officer’s Certificate) of its intention to do so, or such lesser notice period
agreed to by the Administrative Agent, clearly describing such change and
providing such other information in connection therewith as the Collateral Agent
or the Administrative Agent may reasonably request and (B) it shall have taken
all action reasonably satisfactory to the Administrative Agent to maintain the
perfection and priority of the security interest of the Collateral Agent for the
benefit of the Secured Parties in the Collateral, if applicable. Each Loan Party
agrees to promptly provide the Administrative Agent, upon request therefor, with
certified Organizational Documents reflecting any of the changes described in
the preceding sentence. The Borrowers and Borrowing Base Guarantors shall not
permit more than $15,000,000 in the aggregate of their Inventory to be located
at any location not listed on Schedule 3.24 to Amendment No. 2 (other than
Inventory in transit), as updated from time to time in any Perfection
Certificate Supplement or Borrowing Base Certificate. For the purposes of the
Regulation and the European Insolvency Regulation, (i) no U.K. Loan Party shall
change its centre of main interest (as that term is used in Article 3(1) of the
Regulation) from England and Wales, (ii) nor shall Irish Guarantor change its
centre of main interest from Ireland or Germany, nor shall Irish Guarantor have
an “establishment” (as that term is used in Article 2(h) of the Regulation or
Article 2(10) of the European Insolvency Regulation, as applicable) in any
jurisdiction other than Ireland or Germany, (iii) nor shall any Swiss Loan


256


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Party change its centre of main interest from Switzerland, nor shall any Swiss
Loan Party have an “establishment” in any other jurisdiction, (iv) nor shall any
German Loan Party change its centre of main interest from Germany, (v) nor shall
any Dutch Guarantor change its centre of main interest from the Netherlands, nor
shall any Dutch Guarantor have an “establishment” in any other jurisdiction, and
(vi) nor shall any French Guarantor change its centre of main interest from
France, nor shall any French Guarantor have an “establishment” in any other
jurisdiction, (vii) nor shall any Belgian Guarantor change its centre of main
interest from Belgium, nor shall any Belgian Guarantor have an “establishment”
in any other jurisdiction, and (viii) other than as provided in paragraph
(ii) above, no Guarantor (to the extent such Guarantor is subject to the
Regulation) shall have a centre of main interest other than as situated in its
jurisdiction of incorporation.
SECTION 5.14    Affirmative Covenants with Respect to Leases. With respect to
each Lease to which a Loan Party is party as landlord or lessor, the respective
Loan Party shall perform all the obligations imposed upon the landlord under
such Lease and enforce all of the tenant’s obligations thereunder, except where
the failure to so perform or enforce could not reasonably be expected to result
in a Property Material Adverse Effect.
SECTION 5.15    Ten Non-Bank Regulations and Twenty Non-Bank Regulations.
(a)    EachThe Swiss Borrower shall ensure that while it is a Borrower:
(i)    the aggregate number of Lenders of allthe Swiss BorrowersBorrower under
this Agreement which are not Swiss Qualifying Banks must not exceed ten (10),
(as per Ten Non-Bank Regulations); and
(ii)    the aggregate number of creditors (including the Lenders), other than
Swiss Qualifying Banks, where applicable, of the Swiss Borrower under all
outstanding loans, facilities and/or private placements (including under this
Agreement) must not at any time exceed twenty (20) (as per Twenty Non-Bank
Regulations), in each case where failure to do so would have, or would
reasonably be expected to have, a Material Adverse Effect.
(b)    eachthe Swiss Borrower will for the purposes of determining the total
number of creditors which are Swiss Non-Qualifying Banks for the purposes of the
20 Non-Bank Creditor Rule ensure that at all times at least 10 Lenders that are
Swiss Non-Qualifying Banks are permitted as Lenders (the “Permitted Swiss
Non-Qualifying Banks”) (irrespective of whether or not there are, at any time,
any such Permitted Swiss Non-Qualifying Bank).
SECTION 5.16    Post-Closing Covenants; Covenants in Respect of Hedging
Agreements Following the Aleris Acquisition Closing Date.
(a)    Execute and deliver the documents and complete the tasks and take the
other actions set forth on Schedule 5.16 of Amendment No. 2, in each case within
the time limits specified on such Schedule.


257


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(b)    Promptly following the Aleris Acquisition Closing Date, use reasonable
efforts to novate all transactions under the Specified Aleris Hedging
Agreements, such that, after giving effect to such novation, such transactions
shall be subject solely to the terms and conditions of Hedging Agreements (other
than Specified Aleris Hedging Agreements) with one or more Companies, the terms
of which shall not require a Lien on any assets of any Company to secure the
obligations thereunder (other than solely as a result of the designation of any
counterparty thereto as a “Secured Hedge Provider” in accordance with the terms
of the Term Loan Credit Agreement).
(c)    No later than the date that is 30 days after the Aleris Acquisition
Closing Date, cease entering into any transactions under the Specified Aleris
Hedging Agreements.
(d)    No later than the date that is 180 days after the Aleris Acquisition
Closing Date, cause all Specified Aleris Hedging Agreements to be terminated,
and all transactions thereunder to be terminated, novated or cancelled.
(e)    Promptly upon the termination, novation or cancellation of each
transaction under any Specified Aleris Hedging Agreement, (i) cause all Liens on
assets of Aleris or any of its Subsidiaries securing the obligations thereunder
to be released (other than Liens arising solely as a result of the designation
of any counterparty thereto as a “Secured Hedge Provider” in accordance with the
terms of the Term Loan Credit Agreement), (ii) deliver to the Administrative
Agent all documents and filings required or reasonably requested by any Agent to
evidence the release of such Liens, and (iii) cause any collateral held by or on
behalf of the counterparty to such transaction to promptly be returned to the
applicable Company and be pledged to secure the Secured Obligations to the
extent required under the Loan Documents on terms reasonably satisfactory to the
Administrative Agent and the Collateral Agent (except, in the case of this
clause (iii), to the extent that such collateral is cash that is otherwise
applied to settle or net out amounts owing under such Hedging Agreement at the
time of such termination, novation or cancellation) (the requirements under this
clause (e), collectively, the “Aleris Hedging Collateral Requirements”).
(f)    No later than the date that is 10 Business Days after the commencement of
the Specified Brazilian Expansion, the Designated Company shall deliver to the
Administrative Agent written notice of the date that such expansion commenced.
SECTION 5.17    Designation of Subsidiaries. The Designated Company may at any
time after the Closing Date designate any Restricted Subsidiary of the
Designated Company as an Unrestricted Subsidiary or any Unrestricted Subsidiary
as a Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Default shall have occurred and be continuing, (ii) immediately
after giving effect to such designation, the Consolidated Fixed Charge Coverage
Ratio shall, on a Pro Forma Basis, be at least 1.25 to 1.0 (it being understood
that, as a condition precedent to the effectiveness of any such designation, the
Designated Company shall deliver to the Administrative Agent a certificate of a
Responsible Officer setting forth in reasonable detail the calculations
demonstrating such compliance), (iii) no Subsidiary may be designated as an
Unrestricted Subsidiary or continue as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of any of the Senior Notes, the Term
Loan Credit


258


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Agreement, any Additional Senior Secured Indebtedness, any Junior Secured
Indebtedness, any Other Secured Indebtedness or any other Indebtedness, as
applicable, constituting Material Indebtedness, (iv) no Restricted Subsidiary
may be designated an Unrestricted Subsidiary if it was previously designated an
Unrestricted Subsidiary, (v) if a Restricted Subsidiary is being designated as
an Unrestricted Subsidiary under this Section 5.17, the sum of (A) the fair
market value of assets of such Subsidiary as of such date of designation (the
“Designation Date”), plus (B) the aggregate fair market value of assets of all
Unrestricted Subsidiaries designated as Unrestricted Subsidiaries pursuant to
this Section 5.17 prior to the Designation Date (in each case measured as of the
date of each such Unrestricted Subsidiary’s designation as an Unrestricted
Subsidiary) shall not exceed $500,000,000 in the aggregate as of such
Designation Date pro forma for such designation, and (vi) no Restricted
Subsidiary shall be a Subsidiary of an Unrestricted Subsidiary. The designation
of any Subsidiary as an Unrestricted Subsidiary under this Section 5.17 after
the Closing Date shall constitute an Investment by the Designated Company or its
applicable Restricted Subsidiary therein at the date of designation in an amount
equal to the fair market value of the Designated Company’s or such Restricted
Subsidiary’s (as applicable) Investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
the Designated Company or any of its Restricted Subsidiaries in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the lesser
of (x) the fair market value at the date of such designation of the Designated
Company’s or its Restricted Subsidiary’s (as applicable) Investment in such
Subsidiary and (y) the amount of Investments made by the Designated Company or
its Restricted Subsidiaries in such Unrestricted Subsidiary from and after the
date of such Subsidiary was designated as an Unrestricted Subsidiary.
Notwithstanding the foregoing, in no case shall any Borrower or any Receivables
Seller be an Unrestricted Subsidiary.
ARTICLE VI
NEGATIVE COVENANTS
Each Loan Party warrants, covenants and agrees with each Lender that, so long as
this Agreement shall remain in effect and until Full Payment of the Obligations,
unless the Required Lenders (and such other Lenders whose consent may be
required under Section 11.02) shall otherwise consent in writing, no Loan Party
will, nor will they cause or permit any Restricted Subsidiaries to:
SECTION 6.01    Indebtedness. Incur, create, assume or permit to exist, directly
or indirectly, any Indebtedness, except:
(a)    Indebtedness incurred under this Agreement and the other Loan Documents
(including obligations under Bank Product Agreements with Secured Bank Product
Providers, but excluding Excluded Bank Product Debt and obligations in respect
of Excluded Bank Products);


259


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(b)    (i) Indebtedness outstanding on the Amendment No. 2 Effective Date and
listed on Schedule 6.01(b) to Amendment No. 2, and Permitted Refinancings
thereof, (ii) the Term Loans and all other Indebtedness of Loan Parties under
the Term Loan Documents and Permitted Term Loan Facility Refinancings thereof
and (iii) Term Loan Incremental Equivalent Indebtedness and Permitted
Refinancings thereof;
(c)    Indebtedness of any Company under Hedging Agreements (including
Contingent Obligations of any Company with respect to Hedging Agreements of any
other Company); provided that if such Hedging Obligations relate to interest
rates, (i) such Hedging Agreements relate to payment obligations on Indebtedness
otherwise permitted to be incurred by the Loan Documents and (ii) the notional
principal amount of such Hedging Agreements at the time incurred does not exceed
the principal amount of the Indebtedness to which such Hedging Agreements
relate;
(d)    Indebtedness of a Restricted Subsidiary owed in respect of Investments
made in such Restricted Subsidiary pursuant to Section 6.04(r), any other
Indebtedness of a Restricted Subsidiary permitted by Section 6.04, and any
Indebtedness of Holdings and Novelis Europe Holdings Limited (and, on and after
the Specified AV Minerals Joinder Date, AV Minerals) permitted by Section 6.15;
(e)    Indebtedness of any Securitization Entity under any Qualified
Securitization Transaction (i) that is without recourse to any Company (other
than such Securitization Entity) or any of their respective assets (other than
pursuant to Standard Securitization Undertakings) and (ii) that are negotiated
in good faith at arm’s length; provided that no Default shall be outstanding, on
a Pro Forma Basis, after giving effect thereto, and (A) such transaction is a
Permitted German Alternative Financing, (B) such transaction is a Permitted
Customer Account Financing, (C) solely to the extent that the Swiss Merger has
not occurred, such transaction is a Permitted Novelis Switzerland Financing,
(D) the sum of (w) the aggregate outstanding principal amount of the
Indebtedness of all Securitization Entities that are organized in a
Non-Principal Jurisdiction under all Qualified Securitization Transactions under
Section 6.01(e), plus (x) the aggregate amount of Indebtedness incurred by a
Subsidiary that is organized in a Non-Principal Jurisdiction then outstanding
under Section 6.01(m), plus (y) the aggregate book value at the time of
determination of the then outstanding Receivables of a Company that is organized
in a Non-Principal Jurisdiction subject to a Permitted Factoring Facility
pursuant to Section 6.06(e) at such time, plus (z) the aggregate consideration
received by a Company that is organized in a Non-Principal Jurisdiction for
Asset Sales permitted under Section 6.06(r) (net of amounts paid by such Company
to repurchase the Inventory subject to such Asset Sales) (but in each case
excluding any Permitted German Alternative Financing, any Permitted Novelis
Switzerland Financing and any Permitted Customer Account Financing), shall not
exceed the greater of (x) 15% of Consolidated Net Tangible Assets and (y)
$750,000,000 or (E) the sum of (w) the aggregate outstanding principal amount of
the Indebtedness of all Securitization Entities that are organized in a Non-Loan
Party Jurisdiction under all Qualified Securitization Transactions under this
Section 6.01(e), plus (x) the aggregate amount of Indebtedness incurred by a
Subsidiary that is organized in a Non-Loan Party Jurisdiction then outstanding
under Section


260


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



6.01(m), plus (y) the aggregate book value at the time of determination of the
then outstanding Receivables of a Company that is organized in a Non-Loan Party
Jurisdiction subject to a Permitted Factoring Facility pursuant to Section
6.06(e) at such time, plus (z) the aggregate consideration received by a Company
that is organized in a Non-Principal Jurisdiction for Asset Sales permitted
under Section 6.06(r) (net of amounts paid by such Company to repurchase the
Inventory subject to such Asset Sales) (but in each case excluding any Permitted
German Alternative Financing, any Permitted Novelis Switzerland Financing and
any Permitted Customer Account Financing), shall not exceed the greater of (x)
15% of Consolidated Net Tangible Assets and (y) $750,000,000;
(f)    Indebtedness in respect of Purchase Money Obligations and Capital Lease
Obligations, and Permitted Refinancings thereof (other than refinancings funded
with intercompany advances); provided that at the time such obligations are
incurred, the outstanding amount of Indebtedness incurred under this clause (f)
shall not exceed the greater of 7.5% of Consolidated Net Tangible Assets and
$600,000,000;
(g)    Sale and Leaseback Transactions permitted under Section 6.03;
(h)    Indebtedness in respect of bid, performance or surety bonds or
obligations, workers’ compensation claims, self-insurance obligations, financing
of insurance premiums, and bankers acceptances issued for the account of the
Designated Company or any Restricted Subsidiary, in each case, incurred in the
ordinary course of business (including guarantees or obligations of the
Designated Company or any Restricted Subsidiary with respect to letters of
credit supporting such bid, performance or surety bonds or obligations, workers’
compensation claims, self-insurance obligations and bankers acceptances) (in
each case other than Indebtedness for borrowed money);
(i)    Contingent Obligations (i) of any Loan Party in respect of Indebtedness
otherwise permitted to be incurred by such Loan Party under this Section 6.01,
(ii) of any Loan Party in respect of Indebtedness of Restricted Subsidiaries
that are not Loan Parties or are Restricted Grantors in an aggregate amount not
exceeding the greater of (x) 1.5% of Consolidated Net Tangible Assets and (y)
$100,000,000 less all amounts paid with regard to Contingent Obligations
permitted pursuant to Section 6.04(a), and (iii) of any Company that is not a
Loan Party in respect of Indebtedness otherwise permitted to be incurred by such
Company under this Section 6.01;
(j)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided that such Indebtedness is extinguished within five
(5) Business Days of incurrence;
(k)    Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;
(l)    Additional Unsecured Indebtedness, Additional Senior Secured Indebtedness
and Junior Secured Indebtedness not otherwise permitted under this Section 6.01;
provided,


261


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



that (i) no Default is then continuing or would result therefrom and (ii) such
Indebtedness is incurred by a Loan Party, and the persons that are (or are
required to be) obligors under such Indebtedness do not consist of any persons
other than those persons that are (or are required to be) Loan Parties;
provided, further that delivery to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness of an Officer’s
Certificate of a Responsible Officer of the Administrative Borrower (together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto) certifying
that the Administrative Borrower has determined in good faith that such terms
and conditions satisfy the applicable requirements for such Indebtedness shall
be conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent notifies the Administrative Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees);
(m)    Indebtedness consisting of working capital facilities, lines of credit or
cash management arrangements for Restricted Subsidiaries and Contingent
Obligations of Restricted Subsidiaries in respect thereof; provided that no
Default shall be outstanding, on a Pro Forma Basis, after giving effect thereto
and (A) such transaction is a Permitted German Alternative Financing, (B) the
sum of (w) the aggregate outstanding principal amount of the Indebtedness of all
Securitization Entities that are organized in a Non-Principal Jurisdiction under
all Qualified Securitization Transactions under Section 6.01(e), plus (x) the
aggregate amount of Indebtedness incurred by a Subsidiary that is organized in a
Non-Principal Jurisdiction then outstanding under this Section 6.01(m), plus (y)
the aggregate book value at the time of determination of the then outstanding
Receivables of a Company that is organized in a Non-Principal Jurisdiction
subject to a Permitted Factoring Facility pursuant to Section 6.06(e) at such
time, plus (z) the aggregate consideration received by a Company that is
organized in a Non-Principal Jurisdiction for Asset Sales permitted under
Section 6.06(r) (net of amounts paid by such Company to repurchase the Inventory
subject to such Asset Sales) (but in each case excluding any Permitted German
Alternative Financing, any Permitted Novelis Switzerland Financing and any
Permitted Customer Account Financing), shall not exceed the greater of (x) 15%
of Consolidated Net Tangible Assets and (y) $750,000,000 or (C) the sum of (w)
the aggregate outstanding principal amount of the Indebtedness of all
Securitization Entities that are organized in a Non-Loan Party Jurisdiction
under all Qualified Securitization Transactions under Section 6.01(e), plus (x)
the aggregate amount of Indebtedness incurred by a Subsidiary that is organized
in a Non-Loan Party Jurisdiction then outstanding under this Section 6.01(m),
plus (y) the aggregate book value at the time of determination of the then
outstanding Receivables of a Company that is organized in a Non-Loan Party
Jurisdiction subject to a Permitted Factoring Facility pursuant to Section
6.06(e) at such time, plus (z) the aggregate consideration received by a Company
that is organized in a Non-Loan Party Jurisdiction for Asset Sales permitted
under Section 6.06(r) (net of amounts paid by such Company to repurchase the
Inventory subject to such Asset Sales) (but in each case excluding any Permitted
German Alternative Financing, any Permitted Novelis Switzerland Financing and
any Permitted Customer Account Financing), shall not exceed the greater of (x)
15% of Consolidated Net Tangible Assets and (y) $750,000,000;


262


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(n)    Indebtedness in respect of indemnification obligations or obligations in
respect of purchase price adjustments or similar obligations incurred or assumed
by the Loan Parties and their Subsidiaries in connection with (i) an Asset Sale
or sale of Equity Interests otherwise permitted under this Agreement and (ii)
Permitted Acquisitions or other Investments permitted under Section 6.04;
(o)    unsecured guaranties in the ordinary course of business of any person of
the obligations of suppliers, customers, lessors or licensees;
(p)    Indebtedness of NKL arising under letters of credit issued in the
ordinary course of business;
(q)    (i) Indebtedness of any person existing at the time such person is
acquired in connection with a Permitted Acquisition or any other Investment
permitted under Section 6.04; provided that (A) such Indebtedness is not
incurred in connection with or in contemplation of such Permitted Acquisition or
other Investment, (B) such Indebtedness is not secured by property of any
Company organized in a Principal Jurisdiction or the proceeds thereof, (C) if
such Indebtedness is secured, (I) such Indebtedness becomes Pari Passu Secured
Obligations subject to the Intercreditor Agreement, (II) such Liens become
Junior Liens subject to the Intercreditor Agreement, or (III) the Liens securing
such Indebtedness do not attach to any Collateral or other property of any Loan
Party and (D) at the time of such Permitted Acquisition or other Investment, no
Event of Default shall have occurred and be continuing, and (ii) Permitted
Refinancings of such Indebtedness in an aggregate amount, for all such
Indebtedness permitted under this clause (q), not to exceed the greater of
$350,000,000 and 7.5% of Consolidated Net Tangible Assets at any time
outstanding;
(r)    Indebtedness in respect of treasury, depositary and cash management
services or automated clearinghouse transfer of funds (including the Cash
Pooling Arrangements and other pooled account arrangements and netting
arrangements and commercial credit card and merchant card services and other
bank products or services, but excluding letters of credit and Hedging
Obligations) in the ordinary course of business, in each case, arising under the
terms of customary agreements with any bank (other than Bank Product Agreements
with Secured Bank Product Providers) at which such Restricted Subsidiary
maintains an overdraft, pooled account or other similar facility or arrangement;
provided that this clause (r) shall not permit any Excluded Bank Product Debt or
any obligations in respect of Excluded Bank Products;
(s)    Permitted Holdings Indebtedness;
(t)    Indebtedness constituting the Senior Notes in an aggregate principal
amount not to exceed $3,100,000,000, and Permitted Refinancings thereof
(including successive Permitted Refinancings of Indebtedness incurred as a
Permitted Refinancing under this clause (t));
(u)    Permitted Short Term Indebtedness;


263


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(v)    Permitted Unsecured Refinancing Debt, and any Permitted Refinancing
thereof;
(w)    Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt, and any Permitted Refinancings thereof;
(x)    obligations of the Designated Company or any of its Restricted
Subsidiaries to reimburse or refund deposits posted by customers pursuant to
forward sale agreements entered into by the Designated Company or such
Restricted Subsidiary in the ordinary course of business;
(y)    Indebtedness not otherwise permitted under this Section 6.01 in an
aggregate principal amount not to exceed the greater of (x) 10% of Consolidated
Net Tangible Assets and (y) $500,000,000 at any time outstanding; provided, that
such Indebtedness shall be unsecured unless meeting the requirements for
Additional Senior Secured Indebtedness, Junior Secured Indebtedness, or Other
Secured Indebtedness, in which event such Indebtedness may be incurred as
Indebtedness of such type so long as (i) no Default is then continuing or would
result therefrom and (ii) in the case of Additional Senior Secured Indebtedness
or Junior Secured Indebtedness, such Indebtedness is incurred by a Loan Party,
and the persons that are (or are required to be) obligors under such
Indebtedness do not consist of any persons other than those persons that are (or
are required to be) Loan Parties; provided, further that, with respect to
incurrence of Additional Senior Secured Indebtedness, Junior Secured
Indebtedness, or Other Secured Indebtedness, delivery to the Administrative
Agent at least five Business Days prior to the incurrence of such Indebtedness
of an Officer’s Certificate of a Responsible Officer of the Administrative
Borrower (together with a reasonably detailed description of the material terms
and conditions of such Indebtedness or drafts of the documentation relating
thereto) certifying that the Administrative Borrower has determined in good
faith that such terms and conditions satisfy the applicable requirements for
such Indebtedness shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent notifies the
Administrative Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees);
(z)    (i) unsecured Indebtedness in respect of obligations of the Designated
Company or any Restricted Subsidiary to pay the deferred purchase price of goods
or services or progress payments in connection with such goods and services;
provided that such obligations are incurred in connection with open accounts
extended by suppliers on customary trade terms in the ordinary course of
business and not in connection with the borrowing of money or any Hedging
Agreements and (ii) unsecured indebtedness in respect of intercompany
obligations of the Designated Company or any Restricted Subsidiary in respect of
accounts payable incurred in connection with goods sold or services rendered in
the ordinary course of business and not in connection with the borrowing of
money;
(aa)    Indebtedness representing deferred compensation or similar arrangements
to employees, consultants or independent contractors of the Designated Company
(or its direct or indirect parent) and its Restricted Subsidiaries incurred in
the ordinary course of business


264


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



or otherwise incurred in connection with the Transactions or any Permitted
Acquisition or other Investment permitted under Section 6.04;
(bb)    Indebtedness consisting of promissory notes issued to current or former
officers, managers, consultants, directors and employees (or respective spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees) to finance the purchase or redemption of capital stock of the
Designated Company or any of its direct or indirect parent companies permitted
by Section 6.08(i);
(cc)    Indebtedness pursuant to industrial revenue bond, direct government loan
or similar programs in an aggregate principal amount not to exceed the greater
of (x) 3% of Consolidated Net Tangible Assets and (y) $150,000,000 at any time
outstanding (or such greater amount as may be permitted from time to time
pursuant to the Term Loan Documents and any Permitted Term Loan Facility
Refinancing); and
(dd)    Surviving Aleris Debt and Indebtedness of one or more Companies
organized under the laws or the People’s Republic of China and, in each case,
Permitted Refinancings thereof; provided that (i) the obligations in respect of
the foregoing shall not be secured by any assets of, and shall not be guaranteed
by, any Person, other than the assets of, and guarantees by, one or more
Companies organized under the laws of the People’s Republic of China that is not
a Loan Party, and (ii) the aggregate principal amount of Indebtedness and
undrawn commitments thereunder shall not exceed $300,000,000 at any time
outstanding.
Notwithstanding anything to the contrary contained in this Section 6.01 or
Section 6.02 (and with effect solely at such times that a provision of
comparable effect is included in the Term Loan Documents and any Permitted Term
Loan Facility Refinancing, in each case from time to time outstanding), accrual
of interest, accretion or amortization of original issue discount and the
payment of interest in the form of additional Indebtedness will be deemed not to
be an incurrence of Indebtedness for purposes of this covenant.
SECTION 6.02    Liens. Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except the following
(collectively, the “Permitted Liens”):
(a)    (i) inchoate Liens for Taxes not yet due and payable or delinquent and
(ii) Liens for Taxes which are due and payable and are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided on the books of the appropriate Company in
accordance with U.S. GAAP;
(b)    Liens in respect of property of any Company imposed by Applicable Law
(other than Liens in respect of Canadian Pension Plans), which were incurred in
the ordinary course of business and do not secure Indebtedness for borrowed
money, such as carriers’, warehousemen’s, materialmen’s, landlords’, workmen’s,
suppliers’, repairmen’s and mechanics’ Liens and other similar Liens arising in
the ordinary course of business, and (i) which do not in the aggregate
materially detract from the value of the property of the Companies, taken as a
whole, and do not materially impair the use thereof in the operation of


265


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



the business of the Companies, taken as a whole, and (ii) which, if they secure
obligations that are then due and unpaid for more than 30 days, are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided on the books of the appropriate
Company in accordance with U.S. GAAP;
(c)    any Lien in existence on the Amendment No. 2 Effective Date and set forth
on Schedule 6.02(c) to Amendment No. 2 that does not attach to the Accounts and
Inventory of any Borrower or Borrowing Base Guarantor and any Lien granted as a
replacement, renewal or substitution therefor; provided that any such
replacement, renewal or substitute Lien (i) does not secure an aggregate amount
of Indebtedness, if any, greater than that secured on the Amendment No. 2
Effective Date (including undrawn commitments thereunder in effect on the
Amendment No. 2 Effective Date, accrued and unpaid interest thereon and fees and
premiums payable in connection with a Permitted Refinancing of the Indebtedness
secured by such Lien) and (ii) does not encumber any property other than the
property subject thereto on the Amendment No. 2 Effective Date (any such Lien,
an “Existing Lien”);
(d)    easements, rights-of-way, restrictions (including zoning restrictions),
reservations (including pursuant to any original grant of any Real Property from
the applicable Governmental Authority), covenants, licenses, encroachments,
protrusions and other similar charges or encumbrances, and minor title
deficiencies or irregularities on or with respect to any Real Property, in each
case whether now or hereafter in existence, not (i) securing Indebtedness for
borrowed money or (ii) individually or in the aggregate materially interfering
with the ordinary conduct of the business of the Companies at such Real
Property;
(e)    Liens arising out of judgments, attachments or awards not resulting in an
Event of Default that are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided on the books of the appropriate Company in accordance with U.S. GAAP;
(f)    Liens (other than any Lien imposed by ERISA) (x) imposed by Applicable
Law or deposits made in connection therewith in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security legislation, (y) incurred in the ordinary course of business
to secure the performance of tenders, statutory obligations (other than excise
taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) or (z) arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers; provided that
(i) with respect to clauses (x), (y) and (z) of this paragraph (f), such Liens
are for amounts not yet due and payable or delinquent or, to the extent such
amounts are so due and payable, such amounts are being contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
have been established on the books of the appropriate Company in accordance with
U.S. GAAP, and (ii) to the extent such Liens are not imposed by Applicable Law,
such Liens shall in no event encumber any property other than cash and Cash


266


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Equivalents and, with respect to clause (y), property relating to the
performance of obligations secured by such bonds or instruments;
(g)    (i) Leases, subleases or licenses of the properties of any Company (other
than Accounts and Inventory) granted to other persons which do not, individually
or in the aggregate, interfere in any material respect with the ordinary conduct
of the business of any Company and (ii) interests or title of a lessor,
sublessor, licensor or sublicensor or Lien securing a lessor’s, sublessor’s,
licensor’s or sublicensor’s interest in any lease or license not prohibited by
this Agreement;
(h)    Liens arising out of conditional sale, hire purchase, title retention,
consignment or similar arrangements for the sale of goods entered into by any
Company in the ordinary course of business and which do not attach to Accounts
or Inventory that is included in the calculation of the Borrowing Base, except
to the extent explicitly permitted by the definition of “Eligible Accounts” or
“Eligible Inventory,” as applicable;
(i)    Liens securing Indebtedness incurred pursuant to Section 6.01(f) or
Section 6.01(g); provided that any such Liens do not attach to Accounts or
Inventory and attach only to the property being financed pursuant to such
Indebtedness and any proceeds of such property and do not encumber any other
property of any Company (other than pursuant to customary
cross-collateralization provisions with respect to other property of a Company
that also secures Indebtedness owed to the same financing party or its
Affiliates that is permitted under Section 6.01(f) or Section 6.01(g));
(j)    (i) Liens that are contractual rights of set-off (A) relating to the
establishment of depository relations with banks, (B) relating to pooled deposit
or sweep accounts of any Company to permit satisfaction of overdraft or similar
obligations and other cash management activities incurred in the ordinary course
of business of the Companies or (C) relating to purchase orders and other
similar agreements entered into with customers of the Companies in the ordinary
course of business, (ii) Liens of a collection bank arising under Section 4-210
of the Uniform Commercial Code on items in the course of collection, (iii) Liens
encumbering reasonable customary initial deposits and, to the extent required by
applicable law, margin deposits, in each case attaching to commodity trading
accounts or other brokerage accounts incurred in the ordinary course of business
and (iv) Liens in favor of banking institutions, securities intermediaries and
clearing agents (including the right of set-off) and which are within the
general parameters customary in the banking industry and not granted in
connection with the incurrence of Indebtedness; provided that Liens under this
clause (j) shall not secure any Excluded Bank Product Debt or any obligations in
respect of Excluded Bank Products;
(k)    (i) Liens granted pursuant to the Loan Documents to secure the Secured
Obligations, (ii) pursuant to the Pari Passu Loan Documents to secure the Pari
Passu Secured Obligations and any Permitted Refinancings thereof, (iii) Liens
securing Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt, (iv) Liens securing Additional Senior Secured Indebtedness
that are pari passu with the Liens securing the Pari Passu Secured Obligations
and subject to the terms of the Intercreditor Agreement


267


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



and, to the extent such Liens attach to Revolving Credit Priority Collateral,
such Liens shall be junior to the Liens securing the Secured Obligations, (v)
Liens securing Junior Secured Indebtedness that are subordinated to the Liens
granted under the Security Documents or otherwise securing the Secured
Obligations and subject to the terms of the Intercreditor Agreement and (vi)
Liens securing Other Secured Indebtedness that do not attach to any Collateral
or other property of any Loan Party;
(l)    licenses of Intellectual Property granted by any Company in the ordinary
course of business or pursuant to the U.S. Hold Separate Order, a U.S. Hold
Separate Agreement or a Belgian Purchase Document and, in each case, not
interfering in any material respect with the ordinary conduct of business of the
Companies;
(m)    the filing of UCC or PPSA financing statements (or the equivalent in
other jurisdictions) solely as a precautionary measure in connection with
operating leases or consignment of goods;
(n)    (x) Liens on property of Excluded Subsidiaries securing Indebtedness of
Excluded Subsidiaries permitted by Section 6.01(m), (y) Liens on property of a
German Borrower consisting of Revolving Credit Priority Collateral and Hedging
Agreements related to the value of such Revolving Credit Priority Collateral
securing a Permitted German Alternative Financing incurred by such German
Borrower and permitted by Section 6.01(m) and (z) Liens on property of NKL
securing Indebtedness permitted by Section 6.01(p);
(o)    Liens securing the refinancing of any Indebtedness secured by any Lien
permitted by clauses (c), (i), (k) or (r) of this Section 6.02 or this clause
(o) without any change in the assets subject to such Lien and to the extent such
refinanced Indebtedness is permitted by Section 6.01;
(p)    to the extent constituting a Lien, the existence of an “equal and
ratable” clause in the Senior Note Documents (and any Permitted Refinancings
thereof) and other debt securities issued by a Loan Party that are permitted
under Section 6.01 (but, in each case, not any security interests granted
pursuant thereto);
(q)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(r)    Liens on assets acquired in a Permitted Acquisition or other Acquisitions
permitted under Section 6.04 or on property of a person (in each case, other
than Accounts or Inventory owned by a Company organized or doing business in a
Principal Jurisdiction) existing at the time such person is acquired or merged
with or into or amalgamated or consolidated with any Company to the extent
permitted hereunder or such assets are acquired (and not created in anticipation
or contemplation thereof); provided that (i) such Liens do not extend to
property not subject to such Liens at the time of acquisition (other than
improvements thereon and proceeds thereof) and are no more favorable to the
lienholders than such existing Lien and (ii) (x) such Liens secure obligations
in respect of Indebtedness


268


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



permitted under Section 6.01(dd), so long as such Liens do not extend to any
assets of any Person other than the assets of one or more Companies organized
under the laws of the People’s Republic of China that is not a Loan Party, or
(y) the aggregate principal amount of Indebtedness secured by such Liens does
not exceed the greater of (1) 2% of Consolidated Net Tangible Assets and (2)
$200,000,000 at any time outstanding;
(s)    any encumbrance or restriction (including put and call agreements) solely
in respect of the Equity Interests of any Joint Venture or Joint Venture
Subsidiary that is not a Loan Party, contained in such Joint Venture’s or Joint
Venture Subsidiary’s Organizational Documents or the joint venture agreement or
stockholders agreement in respect of such Joint Venture or Joint Venture
Subsidiary;
(t)    (A) Liens granted in connection with Indebtedness permitted under
Section 6.01(e) that are limited in each case to the Securitization Assets
transferred or assigned pursuant to the related Qualified Securitization
Transaction and (B) Liens granted in connection with a Permitted Factoring
Facility pursuant to Section 6.06(e) that are limited in each case to
precautionary Liens on the Receivables sold, transferred or disposed of pursuant
to such transaction, and Liens on the other Factoring Assets with respect
thereto;
(u)    Liens not otherwise permitted by this Section 6.02 (but excluding however
any consensual Lien on any Revolving Credit Priority Collateral other than
Revolving Credit Priority Collateral of (i) Excluded Subsidiaries or (ii) any
Company that is organized in a Non-Principal Jurisdiction) securing liabilities
not in excess of the greater of (x) 2% of Consolidated Net Tangible Assets and
(y) $100,000,000 in the aggregate at any time outstanding;
(v)    to the extent constituting Liens, rights under purchase and sale
agreements with respect to Equity Interests or other assets permitted to be sold
in Asset Sales permitted under Section 6.06;
(w)    Liens securing obligations owing to the Loan Parties so long as such
obligations and Liens, where owing by or on assets of Loan Parties, are
subordinated to the Secured Obligations and to the Secured Parties’ Liens on the
Collateral in a manner satisfactory to the Administrative Agent;
(x)    Liens created, arising or securing obligations under the Receivables
Purchase Agreements;
(y)    Liens on deposits provided by customers or suppliers in favor of such
customers or suppliers securing the obligations of the Designated Company or its
Restricted Subsidiaries to refund deposits posted by customers or suppliers
pursuant to forward sale agreements entered into by the Designated Company or
its Restricted Subsidiaries in the ordinary course of business;


269


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(z)    Liens on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 6.04 to be applied
against the purchase price for such Investment;
(aa)    (i) cash collateral securing Indebtedness incurred pursuant to Section
6.01(h) and (ii) commencing on the Aleris Acquisition Closing Date and ending on
the date that is 180 days after such date, cash collateral securing obligations
under the Specified Aleris Hedging Agreements;
(bb)    Liens in favor of any underwriter, depositary or stock exchange on the
Equity Interests in NKL or its direct parents, 4260848 Canada Inc., 4260856
Canada Inc., and 8018227 Canada Inc., and any securities accounts in which such
Equity Interests are held in connection with any listing or offering of Equity
Interests in NKL, to the extent required by Applicable Law or stock exchange
requirements (and not securing Indebtedness);
(cc)    Liens arising under Canadian pension benefits statutes: (i) to the
extent that the amount secured by such Liens does not exceed the amount of
Priority Payables or Canadian Pension Plan Reserve maintained hereunder in
respect of pension related Liens, or permitted to be maintained hereunder; or
(ii) that arise in the ordinary course absent any wind up or partial wind up or
failure to make a contribution to a Canadian Pension Plan when due, including in
respect of employee contributions not yet remitted to a Canadian Pension Plan;
(dd)    Liens securing Indebtedness incurred pursuant to Section 6.01(cc);
provided that any such Liens do not attach to Revolving Credit Priority
Collateral;
(ee)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Company, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to treasury, depositary and
cash management services or automated clearinghouse transfer of funds (including
pooled account arrangements and netting arrangements or claims against any
clearing agent or custodian with respect thereto); provided that, unless such
Liens are non-consensual and arise by operation of law, in no case shall any
such Liens secure (either directly or indirectly) the repayment of any other
Indebtedness; provided, further, that such Liens shall not secure any Excluded
Bank Product Debt or any obligations in respect of Excluded Bank Products;
(ff)    the pledge of Qualified Capital Stock of any Unrestricted Subsidiary;
and
(gg)    solely to the extent that the Designated Belgian Escrow Funds are
required to be deposited in the Designated Belgian Escrow Account pursuant to
the Belgian Purchase Documents, Liens on the Designated Belgian Escrow Account
and the Designated Belgian Escrow Funds pursuant to the Designated Belgian
Escrow Agreement; and
(hh)    on and after April 13, 2021 until April 13, 2022, Liens securing
Permitted Short Term Indebtedness, so long as (i) such Liens solely attach to
assets of the Loan Parties


270


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



organized under the laws of the United States, the states thereof, the District
of Columbia, and Canada, and in each case are junior to the Liens securing the
Secured Obligations and the Term Loan Obligations, and (ii) such Indebtedness
and such Liens are at all times subject to the terms of the Intercreditor
Agreement as “Subordinated Lien Debt” (as defined in the Intercreditor
Agreement);
provided, however, that notwithstanding any of the foregoing, no consensual
Liens (other than Liens permitted under clauses (s), (v) and (bb) above, in the
case of Securities Collateral or Chinese Subsidiary Equity Interests, and
clauseclauses (h) and (hh) above (to the extent permitted thereby), in the case
of Accounts or Inventory) shall be permitted to exist, directly or indirectly,
on any Securities Collateral or any Chinese Subsidiary Equity Interests, or on
any Accounts or Inventory of any Borrower, Borrowing Base Guarantor or other
Company organized or conducting business in, or having assets located in, a
Principal Jurisdiction, other than Liens granted pursuant to the applicable
Security Documents and so long as such Lien is also granted pursuant to the
applicable Security Documents, the Pari Passu Security Documents, or any
agreement, document or instrument pursuant to which any Lien is granted securing
any Additional Senior Secured Indebtedness, Permitted First Priority Refinancing
Debt, Permitted Second Priority Refinancing Debt or Junior Secured Indebtedness.
Any reference in this Agreement or any of the other Loan Documents to a Lien
permitted by this Agreement is not intended to subordinate or postpone, and
shall not be interpreted as subordinating or postponing, or as an agreement to
subordinate or postpone, any Lien created by any of the Loan Documents to any
Lien permitted hereunder.
SECTION 6.03    Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Leaseback Transaction”) unless
(i) the sale of such property is permitted by Section 6.06, (ii) any Liens
arising in connection with its use of such property are permitted by Section
6.02 and (iii) after giving effect to such Sale and Leaseback Transaction, the
aggregate fair market value of all properties covered by Sale and Leaseback
Transactions entered into would not exceed (A) in the case of a Sale and
Leaseback Transaction constituting Indebtedness incurred pursuant to Section
6.01(cc), the greater of (x) $150,000,000 and (y) 3% of Consolidated Net
Tangible Assets at any time and (B) in the case of all other Sale and Leaseback
Transactions, the greater of (x) $250,000,000 and (y) 5% of Consolidated Net
Tangible Assets..
SECTION 6.04    Investments, Loan and Advances. Directly or indirectly, lend
money or credit (by way of guarantee or otherwise) or make advances to, any
person, or purchase or acquire any stock, bonds, notes, debentures or other
obligations or securities of, or any other ownership interest in, or make any
capital contribution to, any other person, or purchase or otherwise acquire (in
one transaction or a series of transactions) all or substantially all of the
property and assets or business of any other person or assets constituting a
business unit, line of business or division of any other person, or purchase or
own a futures contract or otherwise


271


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



become liable for the purchase or sale of currency or other commodities at a
future date in the nature of a futures contract (all of the foregoing,
collectively, “Investments”; it being understood that (x) the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment and when
determining the amount of an Investment that remains outstanding, the last
paragraph of this Section 6.04 shall apply, (y) in the event a Restricted
Subsidiary ceases to be a Restricted Subsidiary as a result of being designated
an Unrestricted Subsidiary, the Designated Company will be deemed to have made
an Investment in such Unrestricted Subsidiary as of the date of such
designation, as provided in Section 5.17 and (z) in the event a Restricted
Subsidiary ceases to be a Restricted Subsidiary as a result of an Asset Sale or
similar transaction, and the Designated Company and its Restricted Subsidiaries
continue to own Equity Interests in such Restricted Subsidiary, the Designated
Company will be deemed, at the time of such transaction and after giving effect
thereto, to have made an Investment in such Person equal to the fair market
value of the Designated Company’s and its Restricted Subsidiaries’ Investments
in such Person at such time), except that the following shall be permitted:
(a)    Investments consisting of unsecured guaranties by Loan Parties of, or
other unsecured Contingent Obligations with respect to, operating payments not
constituting Indebtedness for borrowed money incurred by Restricted Subsidiaries
that are not Loan Parties or that are Restricted Grantors, in the ordinary
course of business, that, to the extent paid by such Loan Party, shall not
exceed an aggregate amount equal to the greater of (x) 1.5% of Consolidated Net
Tangible Assets and (y) $100,000,000 less the amount of Contingent Obligations
by Loan Parties in respect of Companies that are not Loan Parties or that are
Restricted Grantors permitted pursuant to Section 6.01(i)(ii);
(b)    Investments outstanding on the Amendment No. 2 Effective Date and
identified on Schedule 6.04(b) to Amendment No. 2;
(c)    the Companies may (i) acquire and hold accounts receivable owing to any
of them if created or acquired in the ordinary course of business or in
connection with a Permitted Acquisition or other Acquisition permitted under
Section 6.04, (ii) invest in, acquire and hold cash and Cash Equivalents, (iii)
endorse negotiable instruments held for collection in the ordinary course of
business or (iv) make lease, utility and other similar deposits in the ordinary
course of business;
(d)    Investments of Securitization Assets in Securitization Entities in
connection with Qualified Securitization Transactions permitted by Section
6.01(e);
(e)    the Loan Parties and their Restricted Subsidiaries may make loans and
advances (including payroll, travel and entertainment related advances) in the
ordinary course of business to their respective employees (other than any loans
or advances to any director or executive officer (or equivalent thereof) that
would be in violation of Section 402 of the Sarbanes-Oxley Act) so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed (when aggregated with loans and advances outstanding pursuant to clause
(h) below) $15,000,000;


272


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(f)    any Company may enter into Hedging Agreements (including Contingent
Obligations of any Company with respect to Hedging Obligations of any other
Company) to the extent permitted by Section 6.01(c);
(g)    Investments made by any Company as a result of consideration received in
connection with an Asset Sale made in compliance with Section 6.06; provided
that if such Investment or Asset Sale involves a Transferred Aleris Foreign
Subsidiary, such transaction shall comply with the requirements set forth in the
definition of Permitted Aleris Foreign Subsidiary Transfer;
(h)    loans and advances to directors, employees and officers of the Loan
Parties and their Restricted Subsidiaries for bona fide business purposes, in
aggregate amount not to exceed (when aggregated with loans and advances
outstanding pursuant to clause (e) above) $15,000,000 at any time outstanding;
provided that no loans in violation of Section 402 of the Sarbanes-Oxley Act
shall be permitted hereunder;
(i)    Investments (i) by any Company in any other Company outstanding on the
Amendment No. 2 Effective Date, (ii) by any Company in any Unrestricted Grantor,
(iii) by any Restricted Grantor in any other Restricted Grantor, (iv)(A) by an
Unrestricted Grantor in any Restricted Grantor up to the greater of (x) 2% of
Consolidated Net Tangible Assets and (y) $100,000,000 in the aggregate at any
one time outstanding made in reliance on this clause (i)(iv)(A) and (B) by an
Unrestricted Grantor in any Restricted Grantor (or by any Loan Party in any
Company that is not a Loan Party) so long as, on a Pro Forma Basis (Leverage)
after giving effect to and at the time of such Investment, no Default shall be
outstanding and (I) the Consolidated Interest Coverage Ratio shall be greater
than 2.0 to 1.0 (provided that such minimum Consolidated Interest Coverage Ratio
shall only apply to the extent a minimum Consolidated Interest Coverage Ratio
test is applicable with respect to such transactions under Section 6.04(i)(iv)
of the Term Loan Credit Agreement, or any successor provision, at such time) and
(II) Excess Availability is not less than 15% of the lesser of (1) the Total
Revolving Commitment and (2) the Total Borrowing Base, and (v) by any Company
that is not a Loan Party in any other Company;
(j)    Investments in securities or other obligations received upon foreclosure
or pursuant to any plan of reorganization or liquidation or similar arrangement
upon the bankruptcy or insolvency of trade creditors or customers or in
connection with the settlement of delinquent accounts in the ordinary course of
business, and Investments received in good faith in settlement of disputes or
litigation;
(k)    Investments in Joint Ventures in which the Loan Parties hold at least 50%
of the outstanding Equity Interests or Joint Venture Subsidiaries made with the
Net Cash Proceeds of Asset Sales made in accordance with Section 6.06(k);
(l)    Investments in Norf GmbH in an aggregate amount not to exceed
€100,000,000 at any time outstanding;
(m)    Permitted Acquisitions;


273


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(n)    so long as the Availability Conditions are satisfied at the time of
consummation of the Investment and payment of the consideration therefor,
Investments not otherwise permitted hereby, including other Investments in any
Subsidiary of any Loan Party;
(o)    Mergers, amalgamations and consolidations in compliance with Section
6.05; provided that the Lien on and security interest in such Investment granted
or to be granted in favor of the Collateral Agent under the Security Documents
shall be maintained or created in accordance with the provisions of Section 5.11
or Section 5.12, as applicable;
(p)    Investments in respect of Cash Pooling Arrangements, subject to the
limitations set forth in Section 6.07;
(q)    Investments consisting of guarantees of Indebtedness referred to in
clauses (i) (to the extent such guarantee is in effect on the Amendment No. 2
Effective Date or permitted as part of a Permitted Refinancing), (ii), (iii) and
(iv) of Section 6.01(b) and Contingent Obligations permitted by Section 6.01(c)
or (i);
(r)    other Investments in an aggregate amount not to exceed $150,000,000 at
any time outstanding;
(s)    Investments by any Company in any other Company; provided that such
Investment is part of a Series of Cash Neutral Transactions and no Default has
occurred and is continuing;
(t)    Investments consisting of unsecured guaranties permitted pursuant to
Section 6.01(o);
(u)    Investments consisting of Standard Factoring Undertakings in respect of
Permitted Factoring Facilities pursuant to Section 6.06(e);
(v)    Investments consisting of (i) unsecured guaranties by Novelis Inc. of
NKL’s indemnification obligations owing to (x) the Ulsan JV Subsidiary
attributable to employment-related claims or claims of former employees of NKL,
and (y) the Ulsan Joint Venture Partner for losses of the Ulsan Joint Venture
Partner arising from NKL’s breach of representations, warranties and covenants
applicable to NKL under the Ulsan Sale Agreement; provided that Novelis Inc.’s
maximum aggregate liability under the guaranties described in this clause (i)
shall not exceed $157,500,000, and (ii) an unsecured guaranty by Novelis Inc. of
NKL’s indemnification obligations owing to the Ulsan JV Subsidiary for losses of
the Ulsan JV Subsidiary arising from environmental liabilities that relate to
actions occurring prior to the closing of the Ulsan Share Sale; provided that
Novelis Inc.’s maximum aggregate liability under the guaranty described in this
clause (ii) shall not exceed $157,500,000;
(w)    Investments in Ulsan JV Subsidiary in an aggregate amount not to exceed
₩125,000,000,000 at any time outstanding;


274


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(x)    to the extent constituting an Investment, (i) the Permitted
Reorganization; provided that the terms and conditions set forth in the
definition of Permitted Reorganization and, to the extent applicable, the
definition of Permitted Reorganization Actions shall have been satisfied;
provided, further, that all such Investments involving a loan or advance, or
otherwise in the form of an Intercompany Note, shall be documented as an
Intercompany Note and shall be subordinated to the Secured Obligations (to the
extent evidencing a payment obligation of a Loan Party) on terms reasonably
satisfactory to the Administrative Agent, and shall be pledged as Collateral
pursuant to the Security Documents, and (ii) the Permitted Aleris Foreign
Subsidiary Transfers;
(y)    Permitted Fiscal Unity Liability;
(z)    solely to the extent that the Designated Belgian Escrow Funds are
required to be deposited in the Designated Belgian Escrow Account pursuant to
the Belgian Purchase Documents, Investments of the Designated Belgian Escrow
Funds pursuant to the Designated Belgian Escrow Agreement;
(aa)    Investments in the form of licenses of Intellectual Property by Aleris
Belgium and/or Aleris Italy, as licensee, from one or more Companies, as
licensors; provided that any such license shall cover only Intellectual Property
that is required to be licensed by Aleris Belgium and/or Aleris Italy, as
licensee, under the Belgian Purchase Documents or as is otherwise required for
Aleris Belgium and/or Aleris Italy to operate the Belgian Hold Separate Business
in accordance with the Belgian Purchase Documents (including to the extent that
the European Commission or any trustee appointed on its behalf determines that
such license is necessary to operate such business); and
(bb)    Investments in the form of licenses of Intellectual Property in favor of
the Persons operating the U.S. Hold Separate Assets, from one or more Companies,
as licensors; provided that any such license shall cover only Intellectual
Property that is required to be licensed by such Persons under the U.S. Hold
Separate Order or a U.S. Hold Separate Agreement, or as is otherwise required
for such Persons to operate the U.S. Hold Separate Business in accordance with
the U.S. Hold Separate Order and the U.S. Hold Separate Agreements;
provided that any such Investment in the form of a loan or advance to any Loan
Party shall be subordinated to the Secured Obligations on terms reasonably
satisfactory to the Administrative Agent and, in the case of a loan or advance
by a Loan Party, evidenced by an Intercompany Note and pledged by such Loan
Party as Collateral pursuant to the Security Documents; and provided, further,
that with respect to any Acquisition (regardless of whether a Permitted
Acquisition), the Loan Parties shall fulfill the requirements of clauses (i)
through (viii) of the definition of “Permitted Acquisition.”
An Investment shall be deemed to be outstanding to the extent not returned in
the same form as the original Investment to any Company. The outstanding amount
of an Investment shall, in the case of a Contingent Obligation that has been
terminated, be reduced to the extent no payment is or was made with respect to
such Contingent Obligation upon or prior to the termination of such


275


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Contingent Obligation; and the outstanding amount of other Investments shall be
reduced by the amount of cash or Cash Equivalents received with respect to such
Investment upon the sale or disposition thereof, or constituting a return of
capital with respect thereto or, repayment of the principal amount thereof, in
the case of a loan or advance. No property acquired by any Borrower or Borrowing
Base Guarantor in connection with any Investment permitted under this Section
6.04 shall be permitted to be included in the Borrowing Base until the
Collateral Agent has received and approved, in the Administrative Agent’s
Permitted Discretion, (A) a collateral audit with respect to such property,
conducted by an independent appraisal firm reasonably acceptable to
Administrative Agent, (B) all UCC or other search results necessary to confirm
the Collateral Agent’s Lien on all of such property of such Borrowing Base
Guarantor, which Lien is a First Priority Lien with regard to any Revolving
Credit Priority Collateral, and (C) such customary certificates (including a
solvency certificate), resolutions, financial statements, legal opinions, and
other documentation as the Administrative Agent may reasonably request
(including as required by Sections 5.11 and 5.12).
SECTION 6.05    Mergers, Amalgamations and Consolidations. Wind up, liquidate or
dissolve its affairs or enter into any transaction of merger, amalgamation or
consolidation (or agree to do any of the foregoing at any future time), except
that the following shall be permitted:
(a)    Asset Sales in compliance with Section 6.06;
(b)    Permitted Acquisitions in compliance with Section 6.04;
(c)    (i) any Company may merge, amalgamate or consolidate with or into any
Unrestricted Grantor (provided that (A) in the case of any merger, amalgamation
or consolidation under this clause (i) involving Designated Holdco, Designated
Holdco is the surviving or resulting person, (B) except as provided in the
definition of Permitted Holdings Amalgamation, in the case of any merger,
amalgamation or consolidation under this clause (i) involving a Borrower, a
Borrower is the surviving or resulting person, and in any other case, an
Unrestricted Grantor is the surviving or resulting person; provided that no
Borrower under this clause (i) (other than a U.S. Borrower, so long as there
always exists at least one U.S. Borrower) shall merge, amalgamate or consolidate
with or into any other Borrower, (C) in the case of any merger, amalgamation or
consolidation involving the Canadian Borrower, the surviving or resulting
Borrower is organized under the laws of Canada and (D) in the case of any merger
or consolidation involving a U.S. Borrower, the surviving Borrower is organized
under the laws of the United States (or any state thereof or the District of
Columbia)), (ii) any Restricted Grantor may merge, amalgamate or consolidate
with or into any other Restricted Grantor (provided that (A) except as provided
in clause (C) below, in the case of any merger, amalgamation or consolidation
under this clause (ii) involving a Borrower, a Borrower is the surviving or
resulting person, and in any other case, a Subsidiary Guarantor is the surviving
or resulting person, (B) except as expressly provided in clause (i) above with
respect to U.S. Borrowers and in clause (C) below, no Borrower shall merge,
amalgamate or consolidate with or into any other Borrower, and (C) subject to
the last sentence of this Section 6.05, in the case of any merger, amalgamation
or consolidation involving Novelis AG and Novelis Switzerland, either Novelis AG
or Novelis Switzerland may be the surviving or resulting


276


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Person (any transaction under this clause (C), the “Swiss Merger”)),
(iii) Novelis Aluminium Holding Company and Novelis Deutschland GmbH may merge,
provided that (A) Novelis Deutschland GmbH is the surviving or resulting person
and (B) if AV Minerals directly owns any Equity Interests in Novelis Aluminium
Holding Company immediately prior to giving effect to such merger, then AV
Minerals shall be a Loan Party immediately after giving effect to such merger,
and Designated Holdco shall not have consummated a Qualified IPO on or prior to
the date of such merger, and (iv) any Company that is not a Loan Party may
merge, amalgamate or consolidate with or into any Restricted Grantor (provided
that a Borrower is the surviving or resulting person in the case of any merger,
amalgamation or consolidation involving a Borrower, and in any other case, a
Subsidiary Guarantor is the surviving or resulting person); provided that, in
the case of each of the foregoing clauses (i) through (iv), (1) the surviving or
resulting person is a Wholly Owned Subsidiary of Holdings (or, on and after the
Specified AV Minerals Joinder Date, subject to Section 6.15(a)(i), AV Minerals);
provided that following a Qualified Canadian Borrower IPO, the surviving or
resulting person is the Canadian Borrower or a Wholly Owned Subsidiary of the
Canadian Borrower, (2) the Lien on and security interest in such property
granted or to be granted in favor of the Collateral Agent under the Security
Documents shall be maintained in full force and effect and perfected and
enforceable (to at least the same extent as in effect immediately prior to such
transfer) or created in accordance with the provisions of Section 5.11 or
Section 5.12, as applicable (for purposes of each step of the Permitted
Reorganization, without regard to any time periods provided for in such
Sections), (3) no Default is then continuing or would result therefrom, and (4)
in the case of any such transaction involving a Borrower where such Borrower is
not the surviving or resulting person (solely to the extent this clause (c)
permits such Borrower not to survive or be the resulting person), the surviving
or resulting person shall expressly assume the obligations of such Borrower
pursuant to documentation reasonably satisfactory to the Administrative Agent,
and shall enter into all other Loan Documents and deliver such opinions and
certificates as are reasonably requested by the Administrative Agent (this
clause (4), the “Specified Borrower Merger Requirements”); provided that in the
case of any amalgamation or consolidation involving a Loan Party, at the request
of the Administrative Agent, such Loan Party and each other Loan Party shall
confirm its respective Secured Obligations and Liens under the Loan Documents in
a manner reasonably satisfactory to the Administrative Agent;
(d)    any Restricted Subsidiary that is not a Loan Party may merge, amalgamate
or consolidate with or into any other Restricted Subsidiary that is not a Loan
Party;
(e)    AV Metals and the Canadian Borrower may consummate the Permitted Holdings
Amalgamation;
(f)    any Restricted Subsidiary of the Designated Company (other than the
Canadian Borrower, Novelis Acquisitions (and, immediately after giving effect to
the merger of Novelis Acquisitions with and into Aleris in connection with the
Aleris Acquisition, Aleris), Novelis Corporation and each Receivables Seller)
may dissolve, liquidate or wind up its affairs at any time (so long as, (i) in
the case of a Borrower, all of its assets are distributed or otherwise
transferred to a surviving Borrower organized in the same jurisdiction and (ii)
in


277


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



the case of a Borrowing Base Guarantor, all of its assets are distributed or
otherwise transferred to a surviving Borrower or Borrowing Base Guarantor
organized in the same jurisdiction); provided that such dissolution, liquidation
or winding up, as applicable, could not reasonably be expected to have a
Material Adverse Effect; provided, further, that to the extent any such asset so
distributed or otherwise transferred to a Borrower or a Borrowing Base Guarantor
constitutes (or would constitute, following the pledge thereof) Revolving Credit
Priority Collateral that, after giving effect to such distribution or transfer,
becomes subject to the re-starting of any fraudulent conveyance, fraudulent
transfer, preference or hardening period, then the Administrative Agent shall be
permitted, in its Permitted Discretion, to establish additional Availability
Reserves and Reserves with respect to such assets until such new fraudulent
conveyance, fraudulent transfer, preference or hardening period, as applicable,
has expired, without regard to any notice period that would otherwise be
applicable thereto pursuant to Section 2.1(d);
(g)    (i) any Unrestricted Grantor (other than Holdings, Designated Holdco, the
Canadian Borrower, Novelis Acquisitions (and, immediately after giving effect to
the merger of Novelis Acquisitions with and into Aleris in connection with the
Aleris Acquisition, Aleris), Novelis Corporation, each Receivables Seller and,
on and after the Specified AV Minerals Joinder Date, AV Minerals) may dissolve,
liquidate or wind-up its affairs (collectively, “Wind-Up”), so long as all of
its assets are distributed or otherwise transferred to any other Unrestricted
Grantor (and so long as, (A) in the case of a Borrower, all of its assets are
distributed or otherwise transferred to a surviving Borrower organized in the
same jurisdiction and (B) in the case of a Borrowing Base Guarantor, all of its
assets are distributed or otherwise transferred to a surviving Borrower or
Borrowing Base Guarantor organized in the same jurisdiction); and (ii) any
Restricted Grantor (other than a Receivables Seller) may Wind-Up so long as all
of its assets are distributed or otherwise transferred to any other Restricted
Grantor (so long as, (A) in the case of a Borrower, all of its assets are
distributed or otherwise transferred to a surviving Borrower organized in the
same jurisdiction and (B) in the case of a Borrowing Base Guarantor, all of its
assets are distributed or otherwise transferred to a surviving Borrower or
Borrowing Base Guarantor organized in the same jurisdiction); provided that, in
each case, (1) the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained in full force and effect and perfected and enforceable (to at
least the same extent as in effect immediately prior to such transfer) or
created in accordance with the provisions of Section 5.11 or Section 5.12, as
applicable and (2) no Default is then continuing or would result therefrom;
provided, further, that to the extent any such asset so distributed or otherwise
transferred to a Borrower or a Borrowing Base Guarantor constitutes (or would
constitute, following the pledge thereof) Revolving Credit Priority Collateral
that, after giving effect to such distribution or transfer, becomes subject to
the re-starting of any fraudulent conveyance, fraudulent transfer, preference or
hardening period, then the Administrative Agent shall be permitted, in its
Permitted Discretion, to establish additional Availability Reserves and Reserves
with respect to such assets until such new fraudulent conveyance, fraudulent
transfer, preference or hardening period, as applicable, has expired, without
regard to any notice period that would otherwise be applicable thereto pursuant
to Section 2.1(d);


278


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



provided that for purposes of clauses (f) and (g), the United States, any state
thereof and the District of Columbia shall be treated as the same jurisdiction.
Notwithstanding anything in this Agreement or in any other Loan Document to the
contrary, no Person shall be permitted to consummate the Swiss Merger at any
time that a Permitted Novelis Switzerland Financing exists (which financing, if
any, shall be terminated and unwound on terms reasonably acceptable to the
Administrative Agent).
SECTION 6.06    Asset Sales. Effect any Asset Sale except that the following
shall be permitted:
(a)    disposition of used, worn out, obsolete or surplus property by any
Company in the ordinary course of business and the abandonment or other
disposition of Intellectual Property that is, in the reasonable judgment of the
Designated Company, no longer economically practicable to maintain or useful in
the conduct of the business of the Companies taken as a whole;
(b)    so long as no Default is then continuing or would result therefrom, any
other Asset Sale (other than the Equity Interests of (y) any German Borrower
Holding Company, Aleris German Non-Wholly Owned Subsidiary, or Wholly Owned
Subsidiary, in each case that is a Restricted Subsidiary, unless, after giving
effect to any such Asset Sale, such person either ceases to be a Restricted
Subsidiary or, in the case of an Excluded Collateral Subsidiary, becomes a Joint
Venture Subsidiary or (z) a Borrower) for fair market value, with at least 75%
of the consideration received for all such Asset Sales or related Asset Sales in
which the consideration received exceeds $50,000,000 payable in cash upon such
sale (provided, however, that for the purposes of this clause (b), the following
shall be deemed to be cash: (i) any liabilities (as shown on the applicable
Borrower’s most recent balance sheet provided hereunder or in the footnotes
thereto) of the applicable Borrower or applicable Restricted Subsidiary, other
than liabilities that are by their terms subordinated to the payment in cash of
the Obligations, that are assumed by the transferee with respect to the
applicable Asset Sale and for which Holdings, such Borrower and all of its
Restricted Subsidiaries (and, on and after the Specified AV Minerals Joinder
Date, AV Minerals) shall have been validly released by all applicable creditors
in writing, (ii) any securities received by the applicable Borrower or the
applicable Restricted Subsidiary from such transferee that are converted by such
Borrower or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of the applicable Asset Sale,
and (iii) aggregate non-cash consideration received by the applicable Borrower
or the applicable Restricted Subsidiary having an aggregate fair market value
(determined as of the closing of the applicable Asset Sale for which such
non-cash consideration is received) not to exceed $75,000,000 at any time (net
of any non-cash consideration converted into cash)); provided, however, that
with respect to any such Asset Sale pursuant to this clause (b), the aggregate
consideration received for all such Asset Sales shall not exceed in the
aggregate after the Amendment No. 2 Effective Date the sum of (I) $800,000,000
plus (II) solely in the case of Asset Sales by Companies that are not organized
in a Principal Jurisdiction, $400,000,000 (in the case of this clause (II),
solely to the extent that the book value of the Revolving Priority Collateral
subject to such Asset Sale does not exceed 25% of the total consideration for
such


279


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Asset Sale); provided further, however, that, (A) in the case of a sale of
Equity Interests of a Borrowing Base Guarantor or Receivables Seller, or (B) in
the case of a sale of any U.S. Hold Separate Assets, in the case of clauses (A)
and (B) the Administrative Borrower shall deliver an updated Borrowing Base
Certificate at the time of, and giving effect to, such sale, and shall make such
mandatory prepayments as may be required (including pursuant to
Section 2.10(b)(ix) and (xi), as applicable) in connection therewith;
(c)    leases, subleases or licenses of the properties of any Company in the
ordinary course of business and which do not, individually or in the aggregate,
interfere in any material respect with the ordinary conduct of the business of
any Company;
(d)    mergers and consolidations, and liquidations and dissolutions in
compliance with Section 6.05;
(e)    sales, transfers and other dispositions of Receivables for the fair
market value thereof in connection with a Permitted Factoring Facility; provided
that no Default shall be outstanding, on a Pro Forma Basis, after giving effect
thereto, and (A) such transaction is a Permitted German Alternative Financing,
(B) such transaction is a Permitted Customer Account Financing, (C) solely to
the extent that the Swiss Merger has not occurred, such transaction is a
Permitted Novelis Switzerland Financing, (D) the sum of (w) the aggregate
outstanding principal amount of the Indebtedness of all Securitization Entities
that are organized in a Non-Principal Jurisdiction under all Qualified
Securitization Transactions under Section 6.01(e), plus (x) the aggregate amount
of Indebtedness incurred by a Subsidiary that is organized in a Non-Principal
Jurisdiction then outstanding under Section 6.01(m), plus (y) the aggregate book
value at the time of determination of the then outstanding Receivables subject
to a Permitted Factoring Facility pursuant to this Section 6.06(e) of a Company
that is organized in a Non-Principal Jurisdiction at such time, plus (z) the
aggregate consideration received by a Company that is organized in a
Non-Principal Jurisdiction for Asset Sales permitted under Section 6.06(r) (net
of amounts paid by such Company to repurchase the Inventory subject to such
Asset Sales) (but in each case excluding any Permitted German Alternative
Financing, and Permitted Novelis Switzerland Financing and any Permitted
Customer Account Financing), shall not exceed the greater of (x) 15% of
Consolidated Net Tangible Assets and (y) $750,000,000 or (E) the sum of (w) the
aggregate outstanding principal amount of the Indebtedness of all Securitization
Entities that are organized in a Non-Loan Party Jurisdiction under all Qualified
Securitization Transactions under Section 6.01(e), plus (x) the aggregate amount
of Indebtedness incurred by a Subsidiary that is organized in a Non-Loan Party
Jurisdiction then outstanding under Section 6.01(m), plus (y) the aggregate book
value at the time of determination of the then outstanding Receivables subject
to a Permitted Factoring Facility pursuant to this Section 6.06(e) of a Company
that is organized in a Non-Loan Party Jurisdiction at such time, plus (z) the
aggregate consideration received by a Company that is organized in a Non-Loan
Party Jurisdiction for Asset Sales permitted under Section 6.06(r) (net of
amounts paid by such Company to repurchase the Inventory subject to such Asset
Sales) (but in each case excluding any Permitted German Alternative Financing,
any Permitted Novelis Switzerland Financing and any Permitted Customer


280


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Account Financing), shall not exceed the greater of (x) 15% of Consolidated Net
Tangible Assets and (y) $750,000,000;
(f)    the sale or disposition of cash and Cash Equivalents in connection with a
transaction otherwise permitted under the terms of this Agreement;
(g)    assignments and licenses of Intellectual Property of any Loan Party and
its Subsidiaries in the ordinary course of business and which do not,
individually or in the aggregate, interfere in any material respect with the
ordinary conduct of the business of any Company;
(h)    Asset Sales (other than the Equity Interests of a Borrower, a Borrowing
Base Guarantor or a Receivables Seller; provided that this clause (h) shall not
prohibit the Swiss Merger to the extent the requirements in clauses (A) and (B)
in the proviso below are satisfied at the time the Swiss Merger is consummated)
(i) by any Unrestricted Grantor to any other Unrestricted Grantor (other than
Holdings and, on and after the Specified AV Minerals Joinder Date, AV Minerals),
(ii) by any Restricted Grantor to any other Restricted Grantor, (iii) by any
Restricted Grantor to any Unrestricted Grantor (other than Holdings) so long as
the consideration paid by the Unrestricted Grantor in such Asset Sale does not
exceed the fair market value of the property transferred, (iv) by (x) any
Unrestricted Grantor to any Restricted Grantor for fair market value and (y) by
any Loan Party to any Restricted Subsidiary that is not a Loan Party for fair
market value provided that the fair market value of such Asset Sales under this
clause (iv) does not exceed the greater of (x) 2% of Consolidated Net Tangible
Assets and (y) $200,000,000 in the aggregate for all such Asset Sales since the
Amendment No. 2 Effective Date, (v) by any Company that is not a Loan Party to
any Loan Party so long as the consideration paid by the Loan Party in such Asset
Sale does not exceed the fair market value of the property transferred, and (vi)
by and among Companies that are not Loan Parties; provided that (A) in the case
of any transfer from one Loan Party to another Loan Party, any security
interests granted to the Collateral Agent for the benefit of any Secured Parties
pursuant to the relevant Security Documents in the assets so transferred shall
(1) remain in full force and effect and perfected and enforceable (to at least
the same extent as in effect immediately prior to such transfer) or (2) be
replaced by security interests granted to the Collateral Agent for the benefit
of the relevant Secured Parties pursuant to the relevant Security Documents,
which new security interests shall be in full force and effect and perfected and
enforceable (to at least the same extent as in effect immediately prior to such
transfer) and (B) no Default is then continuing or would result therefrom;
provided, further, that (I) any Asset Sale of Equity Interests of a Subsidiary
of the Designated Company permitted under this clause (h) (such Subsidiary, the
“Transferred Company”) from an Unrestricted Grantor to a Restricted Grantor
shall be conditioned on (1) the satisfaction of the Transfer Conditions as of
the date of such transaction and (2) either the creation or existence of an
Interim Holding Company, in each case that (X) is a direct Wholly Owned
Subsidiary of such Restricted Grantor and that directly owns 100% of the Equity
Interests of such Transferred Company after giving effect to such Asset Sale;
provided, that if such Transferred Company is an Aleris German Non-Wholly Owned
Subsidiary, the Tulip Foundation may continue to directly or indirectly own
Equity Interests in such Aleris German Non-Wholly


281


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Owned Subsidiary so long as the Tulip Conditions are satisfied at all times and
any other Aleris German Non-Wholly Owned Subsidiary that owns such Transferred
Company prior to the occurrence of such transfer may continue to own Equity
Interests in such Transferred Company, (Y) has complied with the Joinder
Requirements and (Z) shall not be permitted to own, on and after the date of
such action, any assets other than the Permitted Holding Company Assets
(II) solely with respect to the pledge of Equity Interests in any Interim
Holding Company in connection with a transaction permitted under this clause (h)
that complies with the requirements of clauses (I)(X) through (I)(Z) above, and
so long as the Transfer Conditions are satisfied as of the date of such
transaction, the re-starting of any fraudulent conveyance, fraudulent transfer,
preference or hardening period with respect to any Security Document or Lien
under Applicable Law shall not, in itself, constitute a violation of
clause (A)(1) or clause (A)(2) of the second proviso to this clause (h), and
(III) so long as the Transfer Conditions are satisfied as of the date of such
transaction, any guaranty or pledge limitations under the laws of the
jurisdiction of organization of (X) an Interim Holding Company with respect to
the enforcement of the pledge of Equity Interests directly held by the Loan
Party that owns the Equity Interests of such Interim Holding Company, or (Y) any
Restricted Grantor that acquires assets pursuant to this clause (h) with respect
to the enforcement of the pledge of such assets acquired by such Restricted
Grantor, in the case of clauses (III)(X) and (III)(Y), shall not, in itself,
constitute a violation of clause (A)(1) or clause (A)(2) of the second proviso
to this clause (h);
(i)    the Companies may consummate Asset Swaps, so long as (i) each such sale
is in an arm’s-length transaction and the applicable Company receives at least
fair market value consideration (as determined in good faith by such Company),
(ii) the Collateral Agent shall have a First Priority perfected Lien on the
assets acquired pursuant to such Asset Swap at least to the same extent as the
assets sold pursuant to such Asset Swap (immediately prior to giving effect
thereto) and (iii) the aggregate fair market value of all assets sold pursuant
to this clause (i) shall not exceed the greater of (x) 1% of Consolidated Net
Tangible Assets and (y) $50,000,000 in the aggregate since the Amendment No. 2
Effective Date; provided that so long as (y) the assets acquired by any Company
pursuant to the respective Asset Swap are located in the same country as the
assets sold by such Company and (z) such Asset Swap does not involve a transfer
of Revolving Credit Priority Collateral from a Loan Party to a Company that is
not a Loan Party, the aggregate cap in clause (iii) above will not apply to such
Asset Swap;
(j)    sales, transfers and other dispositions of Receivables (whether now
existing or arising or acquired in the future) and Related Security to a
Securitization Entity in connection with a Qualified Securitization Transaction
permitted under Section 6.01(e) and all sales, transfers or other dispositions
of Securitization Assets by a Securitization Entity under, and pursuant to, a
Qualified Securitization Transaction permitted under Section 6.01(e);
(k)    so long as no Default is then continuing or would result therefrom, the
arm’s-length sale or disposition for cash of Equity Interests in a Joint Venture
Subsidiary for fair market value or the issuance of Equity Interests in a Joint
Venture Subsidiary; provided, however, that the aggregate fair market value of
all such Equity Interests sold or otherwise


282


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



disposed of pursuant to this clause (k) following the Amendment No. 2 Effective
Date shall not exceed $300,000,000;
(l)    issuances of Equity Interests by Joint Venture Subsidiaries and Excluded
Collateral Subsidiaries;
(m)    Asset Sales among Companies of promissory notes or Equity Interests or
similar instruments issued by a Company; provided that such Asset Sales are part
of a Series of Cash Neutral Transactions and no Default has occurred and is
continuing;
(n)    the sale of Receivables made pursuant to a Receivables Purchase
Agreement;
(o)    to the extent constituting an Asset Sale, Investments permitted by
Section 6.04(i) and the Permitted Holdings Amalgamation;
(p)    issuances of Qualified Capital Stock (including by way of sales of
treasury stock) or any options or warrants to purchase, or securities
convertible into, any Qualified Capital Stock (A) for stock splits, stock
dividends and additional issuances of Qualified Capital Stock which do not
decrease the percentage ownership of the Loan Parties in any class of the Equity
Interests of such issuing Company and (B) by Subsidiaries of the Designated
Company formed after the Closing Date to the Designated Company or the
Subsidiary of the Designated Company which is to own such Qualified Capital
Stock; provided that, subject to the Intercreditor Agreement, all Equity
Interests issued in accordance with this Section 6.06(p) shall, to the extent
required by Section 5.11 or any Security Document or if such Equity Interests
are issued by any Loan Party (other than (x) prior to the Specified AV Minerals
Joinder Date, Holdings or (y) on and after the Specified AV Minerals Joinder
Date, AV Minerals), be delivered to the Collateral Agent;
(q)    Asset Sales of 100% of the Equity Interests of any Chinese Subsidiary of
the Designated Company to a Chinese holding company that is a direct Wholly
Owned Subsidiary of the Designated Company; provided that (i) any security
interests granted to the Collateral Agent for the benefit of any Secured Parties
pursuant to the relevant Security Documents in the Equity Interests so
transferred shall be replaced by security interests granted to the Collateral
Agent for the benefit of the relevant Secured Parties pursuant to the relevant
Security Documents in 100% of the Equity Interests of such holding company
Subsidiary (or 65% if held directly by a U.S. Borrower), which new security
interests shall be in full force and effect and perfected and enforceable (to at
least the same extent as the security interests in such transferred Subsidiary
in effect immediately prior to such transfer), (ii) such transaction is
permitted pursuant to the Term Loan Documents (and any Permitted Term Loan
Facility Refinancings) and (iii) no Default is then continuing or would result
therefrom;
(r)    sales, transfers and other dispositions of Inventory by Companies that
are not organized in a Principal Jurisdiction (except with respect to a
Permitted German Alternative Financing) in order to finance working capital;
provided that no Default shall be outstanding, on a Pro Forma Basis, after
giving effect thereto and (A) such transaction is a Permitted German Alternative
Financing, (B) the sum of (w) the aggregate outstanding principal amount


283


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



of the Indebtedness of all Securitization Entities that are organized in a
Non-Principal Jurisdiction under all Qualified Securitization Transactions under
Section 6.01(e), plus (x) the aggregate amount of Indebtedness incurred by a
Subsidiary that is organized in a Non-Principal Jurisdiction then outstanding
under Section 6.01(m), plus (y) the aggregate book value at the time of
determination of the then outstanding Receivables of a Company that is organized
in a Non-Principal Jurisdiction subject to a Permitted Factoring Facility
pursuant to Section 6.06(e) at such time, plus (z) the aggregate consideration
received by a Company that is organized in a Non-Principal Jurisdiction for
Asset Sales permitted under this Section 6.06(r) (net of amounts paid by such
Company to repurchase the Inventory subject to such Asset Sales) (but in each
case excluding any Permitted German Alternative Financing, any Permitted Novelis
Switzerland Financing and any Permitted Customer Account Financing), shall not
exceed the greater of (x) 15% of Consolidated Net Tangible Assets and
(y) $750,000,000 or (B) the sum of (w) the aggregate outstanding principal
amount of the Indebtedness of all Securitization Entities that are organized in
a Non-Loan Party Jurisdiction under all Qualified Securitization Transactions
under Section 6.01(e), plus (x) the aggregate amount of Indebtedness incurred by
a Subsidiary that is organized in a Non-Loan Party Jurisdiction then outstanding
under Section 6.01(m), plus (y) the aggregate book value at the time of
determination of the then outstanding Receivables of a Company that is organized
in a Non-Loan Party Jurisdiction subject to a Permitted Factoring Facility
pursuant to Section 6.06(e) at such time, plus (z) the aggregate consideration
received by a Company that is organized in a Non-Loan Party Jurisdiction for
Asset Sales permitted under this Section 6.06(r) (net of amounts paid by such
Company to repurchase the Inventory subject to such Asset Sales) (but in each
case excluding any Permitted German Alternative Financing, any Permitted Novelis
Switzerland Financing and any Permitted Customer Account Financing), shall not
exceed the greater of (x) 15% of Consolidated Net Tangible Assets and
(y) $750,000,000;
(s)    so long as the Availability Conditions are satisfied, any other Asset
Sale (other than the Equity Interests of (y) any German Borrower Holding
Company, Aleris German Non-Wholly Owned Subsidiary, or Wholly Owned Subsidiary,
in each case that is a Restricted Subsidiary, unless, after giving effect to any
such Asset Sale, such person either ceases to be a Restricted Subsidiary or, in
the case of an Excluded Collateral Subsidiary, becomes a Joint Venture
Subsidiary or (z) a Borrower; provided that this clause (z) shall not apply to
any Asset Sale involving 100% of the Equity Interests of an Individual Aleris
U.S. Borrower to the extent that, substantially concurrently with the
consummation of such transaction, such Individual Aleris U.S. Borrower, has
complied with the terms of Section 2.25) for fair market value, with at least
75% of the consideration received for all such Asset Sales payable in cash upon
such sale (provided, however, that for the purposes of this clause (s), the
following shall be deemed to be cash: (i) any liabilities (as shown on the
applicable Borrower’s most recent balance sheet provided hereunder or in the
footnotes thereto) of the applicable Borrower or applicable Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Asset Sale and for which Holdings, such Borrower and
all of its Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (ii) any securities received by the applicable
Borrower or the


284


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



applicable Restricted Subsidiary from such transferee that are converted by such
Borrower or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of the applicable Asset Sale,
and (iii) aggregate non-cash consideration received by the applicable Borrower
or the applicable Restricted Subsidiary having an aggregate fair market value
(determined as of the closing of the applicable Asset Sale for which such
non-cash consideration is received) not to exceed $50,000,000 at any time (net
of any non-cash consideration converted into cash)); provided however, that, (A)
in the case of a sale of Equity Interests of a Borrowing Base Guarantor or
Receivables Seller, or (B) in the case of a sale of any U.S. Hold Separate
Assets or any Equity Interests of a Person the assets of which are comprised in
whole or in part of U.S. Hold Separate Assets, in the case of clauses (A) and
(B), the Administrative Borrower shall deliver an updated Borrowing Base
Certificate at the time of, and giving effect to, such sale, and shall make such
mandatory prepayments as may be required (including pursuant to
Section 2.10(b)(ix) and (xi), as applicable) in connection therewith;
(t)    any sale, lease transfer or other disposition in connection with any
industrial revenue bond or similar program that does not result in the
recognition of the sale or the asset transfer in accordance with GAAP, or any
similar transaction;
(u)    the Ulsan Share Sale;
(v)    the NKL Share Repurchase;
(w)    any Permitted Aleris Foreign Subsidiary Transfer; and
(x)    to the extent constituting an Asset Sale, the Permitted Reorganization;
provided that the terms and conditions set forth in the definition of Permitted
Reorganization and, to the extent applicable, the definition of Permitted
Reorganization Actions shall have been satisfied; provided, further, that all
such Asset Sales involving (whether as consideration or otherwise) a loan or
advance, or that otherwise involves an Intercompany Note, shall be permitted
solely to the extent that such loan or advance is documented as an Intercompany
Note, and all Intercompany Notes in connection therewith shall be subordinated
to the Secured Obligations on terms reasonably satisfactory to the
Administrative Agent, and shall be pledged as Collateral pursuant to the
Security Documents.
SECTION 6.07    Cash Pooling Arrangements.
Amend, vary or waive any term of the Cash Pooling Arrangements without express
written consent of the Administrative Agent, or enter into any new Cash Pooling
Arrangements, new pooled account, notional cash pooling or netting agreement
with any Affiliate without express written consent of the Administrative Agent.
Permit the aggregate amount owed pursuant to the Cash Pooling Arrangements by
all Companies who are not Loan Parties (other than any Company (x) that has
pledged assets to secure the Secured Obligations on terms reasonably
satisfactory to the Administrative Agent and the Collateral Agent and (y) the
accounts of which included in such Cash Pooling Arrangements are limited to zero
balance disbursement accounts that forward daily all amounts to an account of a
Loan Party (subject to customary payments


285


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



with respect to overdrafts) on terms reasonably satisfactory to the
Administrative Agent and the Collateral Agent) minus the aggregate amount on
deposit pursuant to the Cash Pooling Arrangements from such Persons to exceed
€75,000,000.
SECTION 6.08    Dividends. Declare or pay, directly or indirectly, any Dividends
with respect to any Company, except that the following shall be permitted:
(a)    (i) Dividends by any Company to any Loan Party that is a Wholly Owned
Subsidiary of Holdings (or the Canadian Borrower or a Wholly Owned Subsidiary of
the Canadian Borrower following a Qualified Canadian Borrower IPO), (ii) on and
after the Specified AV Minerals Joinder Date, so long as AV Minerals is a Loan
Party and a Qualified IPO has not occurred (other than a Qualified IPO
consummated solely with the issuance of Equity Interests by a direct or indirect
parent of AV Minerals), Dividends by Holdings to AV Minerals, (iii) Dividends by
Holdings (or the Canadian Borrower following a Qualified Canadian Borrower IPO)
and, on and after the Specified AV Minerals Joinder Date, AV Minerals, so long
as, after the Specified AV Minerals Joinder Date, AV Minerals is a Loan Party
and a Qualified IPO has not occurred (other than a Qualified IPO consummated
solely with the issuance of Equity Interests by a direct or indirect parent of
AV Minerals), payable solely in Qualified Capital Stock, (iv) Dividends by
Holdings and, on and after the Specified AV Minerals Joinder Date, so long as AV
Minerals is a Loan Party and a Qualified IPO has not occurred (other than a
Qualified IPO consummated solely with the issuance of Equity Interests by a
direct or indirect parent of AV Minerals), AV Minerals, payable with the
proceeds of Permitted Holdings Indebtedness, and (v) Dividends by (x) Aleris
Casthouse to Aleris Rolled Products or any German Borrower Holding Company, and
(y) Aleris Rolled Products to any German Borrower Holding Company, in the case
of clauses (x) and (y), to the extent the Person receiving such Dividend
continues to be a Loan Party after giving effect to such Dividend;
(b)    (i) Dividends by any Company that is not a Loan Party to any other
Company that is not a Loan Party but is a Wholly Owned Subsidiary of Holdings
(or the Canadian Borrower or a Wholly Owned Subsidiary of the Canadian Borrower
following a Qualified Canadian Borrower IPO) and (ii) cash Dividends by any
Company that is not a Loan Party to the holders of its Equity Interests on a pro
rata basis;
(c)    (A) to the extent actually used by Holdings (and, on and after the
Specified AV Minerals Joinder Date, AV Minerals) to pay such franchise taxes,
costs and expenses, fees, payments by the Designated Company to or on behalf of
Holdings (or, on and after the Specified AV Minerals Joinder Date, AV Minerals
or to Holdings for substantially concurrent payment to AV Minerals) in an amount
sufficient to pay franchise taxes and other fees solely required to maintain the
legal existence of Holdings (and, on and after the Specified AV Minerals Joinder
Date, AV Minerals), (B) payments by the Designated Company to or on behalf of
Holdings (and, on and after the Specified AV Minerals Joinder Date, AV Minerals)
in an amount sufficient to pay out-of-pocket legal, accounting and filing costs
and other expenses in the nature of overhead in the ordinary course of business
of Holdings (and, on and after the Specified AV Minerals Joinder Date, AV
Minerals), and (C) management,


286


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



consulting, monitoring and advisory fees and related expenses and termination
fees pursuant to a management agreement with one or more Specified Holders
relating to the Designated Company (collectively, the “Management Fees”), in the
case of clauses (A), (B) and (C) in an aggregate amount not to exceed in any
calendar year the greater of (i) $20,000,000 and (ii) 1.5% of the Designated
Company’s Consolidated EBITDA (Leverage) in the prior calendar year;
(d)    the Designated Company may pay cash Dividends to the holders of its
Equity Interests and, if Holdings is a holder of such Equity Interests, the
proceeds thereof may be utilized by Holdings to pay cash Dividends to the
holders of its Equity Interests; provided that the Dividends described in this
clause (d) shall not be permitted if the Availability Conditions are not
satisfied on the date of payment thereof;
(e)    [reserved];
(f)    to the extent constituting a Dividend, payments permitted by Section
6.09(d) that do not relate to Equity Interests;
(g)    Dividends by any Company to any other Company that are part of a Series
of Cash Neutral Transactions; provided no Default has occurred and is
continuing;
(h)    following a Qualified IPO, Dividends paid to Holdings (or, on and after
the Specified AV Minerals Joinder Date, AV Minerals) (which may pay the proceeds
thereof to the holders of its Equity Interests) or, in the case of a Qualified
Canadian Borrower IPO, its other equity holders, of up to 6% of the net cash
proceeds received by (or contributed to the capital of) the Designated Company
in or from such Qualified IPO in any fiscal year; and
(i)    Dividends to repurchase Equity Interests of Holdings (or, (x) on and
after the Designated Holdco Effective Date, Designated Holdco and (y) on and
after the Specified AV Minerals Joinder Date, AV Minerals) or any direct or
indirect parent entity (or following a Qualified Canadian Borrower IPO, Equity
Interests of the Canadian Borrower) from current or former officers, directors
or employees of the Designated Company or any of its Restricted Subsidiaries or
any direct or indirect parent entity (or permitted transferees of such current
or former officers, directors or employees); provided, however, that the
aggregate amount of such repurchases shall not exceed (i) $10,000,000 in any
calendar year prior to completion of a Qualified IPO, or (ii) $15,000,000 in any
calendar year following completion of a Qualified IPO (with unused amounts in
any calendar year being permitted to be carried over for the next two succeeding
calendar years up to a maximum of (A) $20,000,000 in the aggregate in any
calendar year prior to completion of a Qualified IPO, or (B) $30,000,000 in the
aggregate in any calendar year following completion of a Qualified IPO).
SECTION 6.09    Transactions with Affiliates. Enter into, directly or
indirectly, any transaction or series of related transactions, whether or not in
the ordinary course of business, with or for the benefit of any Affiliate of any
Company (other than between or among Loan Parties), other than on terms and
conditions at least as favorable to such Company as would


287


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



reasonably be obtained by such Company at that time in a comparable arm’s-length
transaction with a person other than an Affiliate, except that the following
shall be permitted:
(a)    Dividends permitted by Section 6.08;
(b)    Investments permitted by Section 6.04(d), (e), (h), (i), (l), (p), (s),
(z), (aa), or (bb) and other Investments permitted under Section 6.04 in
Restricted Subsidiaries and joint ventures; provided that any such joint venture
is not owned by any Affiliate of Holdings except through the ownership of the
Companies;
(c)    mergers, amalgamations and consolidations permitted by Section 6.05(c),
(d), (e), (f) or (g), and Asset Sales permitted by Section 6.06(h)(iv) and (v)
or (m);
(d)    reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements, in each case
approved by the Board of Directors of the Designated Company;
(e)    transactions with customers, clients, suppliers, joint venture partners
or purchasers or sellers of goods and services, in each case in the ordinary
course of business on terms not materially less favorable as might reasonably
have been obtained at such time from a Person that is not an Affiliate of the
Designated Company, as determined in good faith by the Designated Company, and
otherwise not prohibited by the Loan Documents;
(f)    the existence of, and the performance by any Company of its obligations
under the terms of, any limited liability company, limited partnership or other
Organizational Document or securityholders agreement (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
on the Amendment No. 2 Effective Date and which has been disclosed in writing to
the Administrative Agent as in effect on the Amendment No. 2 Effective Date and
similar agreements that it may enter into thereafter, to the extent not more
adverse to the interests of the Lenders in any material respect, when taken as a
whole, than any of such documents and agreements as in effect on the Amendment
No. 2 Effective Date;
(g)    the Transactions as contemplated by the Transaction Documents;
(h)    Qualified Securitization Transactions permitted under Section 6.01(e) and
transactions in connection therewith on a basis no less favorable to the
applicable Company as would be obtained in a comparable arm’s length transaction
with a person not an Affiliate thereof;
(i)    cash management netting and pooled account arrangements permitted under
Section 6.01(r);
(j)    transactions between or among any Companies that are not Loan Parties;


288


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(k)    transactions pursuant to a management agreement with the Specified
Holders so long as the aggregate payment of Management Fees thereunder are
permitted under Section 6.08(c);
(l)    transactions between Loan Parties and Companies that are not Loan Parties
that are at least as favorable to each such Loan Party as would reasonably be
obtained by such Loan Party in a comparable arm’s-length transaction with a
person other than an Affiliate;
(m)    transactions contemplated by a Receivables Purchase Agreement; and
(n)    transactions required by any requirement of Applicable Law;
provided that notwithstanding any of the foregoing or any other provision of
this Agreement, all intercompany loans, advances or other extensions of credit
made to or by Companies organized in Switzerland or Germany shall be on fair
market terms; provided, further, that for purposes of determining compliance
with this Section 6.09, the transactions contemplated under the Belgian Purchase
Documents shall be viewed collectively as a series of related transactions and
shall not also be tested individually as separate transactions, and the
transactions contemplated under the U.S. Hold Separate Agreements shall be
viewed collectively as a series of related transactions and shall not also be
tested individually as separate transactions.
SECTION 6.10    Minimum Consolidated Fixed Charge Coverage Ratio. At any time
after the occurrence of a Covenant Trigger Event and prior to the subsequent
occurrence of a Covenant Recovery Event, permit the Consolidated Fixed Charge
Coverage Ratio, for the most recent Test Period ending upon or immediately prior
to such Covenant Trigger Event for which financial statements have been
delivered under Section 5.01(a) or (b) (or if a Default has occurred under
Section 5.01(a) or (b), are required to have been delivered under Section
5.01(a) or (b)), and any Test Period ending thereafter and prior to the
subsequent occurrence of a Covenant Recovery Event, to be less than 1.25 to 1.0.
SECTION 6.11    Prepayments of Other Indebtedness; Modifications of
Organizational Documents and Other Documents, etc.. Directly or indirectly:
(a)    (i) make any voluntary or optional payment of principal on or prepayment
on or redemption or acquisition for value of, or complete any mandatory
prepayment, redemption or purchase offer in respect of, or otherwise voluntarily
or optionally defease or segregate funds with respect to, any Indebtedness
incurred under Sections 6.01(l) or (to the extent constituting Junior Secured
Indebtedness or Other Secured Indebtedness) (y), Permitted Second Priority
Refinancing Debt and Permitted Unsecured Refinancing Debt or any Indebtedness
under the Senior Note Documents or any Subordinated Indebtedness or any
Permitted Refinancings of any of such Indebtedness, except any such Indebtedness
may be prepaid or redeemed (y) with the proceeds of a Permitted Refinancing or
(z) if the Availability Conditions are satisfied at the time thereof;
(ii)    make any payment on or with respect to any Subordinated Indebtedness
wholly among Loan Parties in violation of the subordination provisions thereof;
or


289


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(iii)    make any payment (whether, voluntary, mandatory, scheduled or
otherwise) on or with respect to any Subordinated Indebtedness (including
payments of principal and interest thereon), if an Event of Default is
continuing or would result therefrom;
(b)    (i) with respect to any Term Loans under the Term Loan Documents (or any
Permitted Term Loan Facility Refinancings of any of such Indebtedness), unless
the Availability Conditions are satisfied, make any voluntary or optional
payment of principal on or voluntary prepayment on or voluntary acquisition for
value of Indebtedness under the Term Loan Documents or the documents related to
such Permitted Term Loan Facility Refinancing (except pursuant to a Permitted
Term Loan Facility Refinancing), (ii) except with respect to Indebtedness
incurred under Section 6.01(l) (it being understood that such Indebtedness shall
be subject to the terms of clause (a) above), with respect to any Additional
Senior Secured Indebtedness (or any Permitted Refinancings of any of such
Indebtedness), unless the Availability Conditions are satisfied, make any
voluntary or optional payment of principal on or voluntary prepayment on or
voluntary acquisition for value of, or otherwise voluntarily or optionally
defease or segregate funds with respect to, Indebtedness under the Additional
Senior Secured Indebtedness Documents applicable thereto (except pursuant to a
Permitted Refinancings of any of such Indebtedness), or (iii) notwithstanding
anything to the contrary in clause (a) above (1) unless the Availability
Conditions are satisfied or (2) except pursuant to a Permitted Refinancing
thereof that otherwise constitutes permitted Indebtedness under Section 6.01,
directly or indirectly make any payment (whether, voluntary, mandatory,
scheduled or otherwise) of principal on, or otherwise voluntarily or optionally
defease or segregate funds with respect to, Permitted Short Term Indebtedness or
any Permitted Refinancing of (x) Permitted Short Term Indebtedness or (y) any
Permitted Refinancing of Permitted Short Term Indebtedness, in the case of
clauses (x) and (y), that otherwise constitutes permitted Indebtedness under
Section 6.01 (such Permitted Refinancing Indebtedness under clauses (x) and (y),
the “Permitted Short Term Refinancing Indebtedness”);
(c)    amend or modify, or permit the amendment or modification of, any
provision of any document governing any Material Indebtedness (other than
Indebtedness under the Loan Documents, the Permitted Short Term Loan Documents,
or Term Loan Documents (or any Permitted Term Loan Facility Refinancings
thereof)) in any manner that, taken as a whole, is adverse in any material
respect to the interests of the Lenders;
(d)    amend or modify, or permit the amendment or modification of, any
provision of any document governing any Indebtedness under the Term Loan
Documents (or any Permitted Term Loan Facility Refinancings thereof) or under
the Permitted Short Term Loan Documents if such amendment or modification would
(i) cause such Indebtedness to have a final maturity date earlier than the final
maturity date of, or have a Weighted Average Life to Maturity shorter than the
Weighted Average Life to Maturity of, such Indebtedness immediately prior to
such amendment or modification (excluding the effects of nominal amortization in
the amount of no greater than one percent per annum and prepayments of
Indebtedness), (ii) result in the persons that are (or are required to be)
obligors under such Indebtedness to be different from the persons that are (or
are required to be) obligors under


290


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



such Indebtedness being so amended or modified (unless such persons required to
be obligors under such Indebtedness are or are required to be or become obligors
under the Loan Documents), or (iii) in the case of the Permitted Short Term Loan
Documents, cause the aggregate principal amount (or accreted value, if
applicable) of Indebtedness thereunder to be increased, or otherwise amend,
modify or permit the amendment or modification of any such documents in any
manner that, taken as a whole, is adverse in any material respect to the
interests of the Lenders; and provided that prior to the effectiveness of such
amendment or modification, a Responsible Officer of the Administrative Borrower
shall have delivered an Officer’s Certificate to the Administrative Agent
(together with a reasonably detailed description of the material terms and
conditions of such amendment or modification or drafts of the documentation
relating thereto) certifying that the Administrative Borrower has determined in
good faith that such terms and conditions satisfy the foregoing requirements;
(e)    terminate, amend or modify any of its Organizational Documents (including
(x) by the filing or modification of any certificate of designation and (y) any
election to treat any Pledged Securities (as defined in the Security Agreement)
as a “security” under Section 8-103 of the UCC other than (subject to the
Intercreditor Agreement) concurrently with the delivery of certificates
representing such Pledged Securities to the Collateral Agent) or any agreement
to which it is a party with respect to its Equity Interests (including any
stockholders’ agreement), or enter into any new agreement with respect to its
Equity Interests, other than any such amendments or modifications or such new
agreements which are not adverse in any material respect to the interests of the
Lenders; or
(f)    amend or modify, or grant any consents, waivers or approvals with respect
to, or permit the amendment or modification of, or granting of any consents,
waivers or approvals with respect to, a Receivables Purchase Agreement, without
the consent of the Administrative Agent (not to be unreasonably withheld).
For the avoidance of doubt, any amendment or modification of any document
governing any Indebtedness described in clause (c) or (d) above that results in
(x) an increase in the rates of interest under such Indebtedness to rates that,
in the good faith judgment of the Borrowers, are then-current market rates for
such type of Indebtedness, or (y) fees that, in the good faith judgment of the
Borrowers, are then-current market fees in connection with any extension of
maturity or increase in commitments and/or Indebtedness thereunder that would
constitute permitted Indebtedness under Section 6.01 (or any Permitted
Refinancing thereof), including any upfront, commitment or arrangement fees in
connection therewith, in the case of clauses (x) and (y), shall not be deemed
materially adverse to the Lenders, in each case, solely as a result of such
increase or the incurrence or payment of any such fee.
SECTION 6.12    Limitation on Certain Restrictions on Restricted Subsidiaries.
Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Restricted
Subsidiary of the Designated Company to (a) pay dividends or make any other
distributions on its Equity Interests or any other interest or participation in
its profits owned by the Designated Company or any Restricted Subsidiary of the
Designated Company, or pay any Indebtedness owed to the Designated


291


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Company or a Restricted Subsidiary of the Designated Company, (b) make loans or
advances to the Designated Company or any Restricted Subsidiary of the
Designated Company or (c) transfer any of its properties to the Designated
Company or any Restricted Subsidiary of the Designated Company, except for such
encumbrances or restrictions existing under or by reason of (i) Applicable Law;
(ii) this Agreement and the other Loan Documents; (iii) any agreement or
instrument evidencing or governing any Indebtedness permitted pursuant to
Sections 6.01(b), (e), (l), (m), (q), (t), (u), (v), (w), (y), (cc) or (dd), in
each case to the extent, in the good faith judgment of the Designated Company,
such restrictions and conditions are on customary market terms for Indebtedness
of such type and so long as the Designated Company has determined in good faith
that such restrictions would not reasonably be expected to impair in any
material respect the ability of the Loan Parties to meet their obligations under
the Loan Documents; (iv) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of a Company; (v)
customary provisions restricting assignment of any agreement entered into by a
Restricted Subsidiary of the Designated Company; (vi) any holder of a Lien
permitted by Section 6.02 restricting the transfer of the property subject
thereto; (vii) customary restrictions and conditions contained in any agreement
relating to the sale of any property permitted under Section 6.06 pending the
consummation of such sale; (viii) any agreement in effect at the time such
Restricted Subsidiary of the Designated Company becomes a Restricted Subsidiary
of the Designated Company, so long as such agreement was not entered into in
connection with or in contemplation of such person becoming a Restricted
Subsidiary of the Designated Company; (ix) without affecting the Loan Parties’
obligations under Section 5.11, customary provisions in partnership agreements,
shareholders’ agreements, joint venture agreements, limited liability company
organizational governance documents and other Organizational Documents, entered
into in the ordinary course of business (or in connection with the formation of
such partnership, joint venture, limited liability company or similar person)
that (A) restrict the transfer of Equity Interests in such partnership, joint
venture, limited liability company or similar person or (B) the case of any
Joint Venture or Joint Venture Subsidiary that is not a Loan Party, provide for
other restrictions of the type described in clauses (a), (b) and (c) above,
solely with respect to the Equity Interests in, or property held in, such joint
venture, and customary provisions in asset sale and stock sale agreements and
other similar agreements permitted hereunder that provide for restrictions of
the type described in clauses (a), (b) and (c) above, solely with respect to the
assets or persons subject to such sale agreements; (x) restrictions on cash or
other deposits or net worth imposed by suppliers or landlords under contracts
entered into in the ordinary course of business; (xi) any instrument governing
Indebtedness assumed in connection with any Permitted Acquisition or other
Acquisition permitted pursuant to Section 6.04, which encumbrance or restriction
is not applicable to any person, or the properties or assets of any person,
other than the person or the properties or assets of the person so acquired;
(xii) any encumbrances or restrictions imposed by any amendments or refinancings
that are otherwise not prohibited by the Loan Documents of the contracts,
instruments or obligations referred to in clauses (iii), (viii) or (xi) above;
provided that such amendments or refinancings are no more materially restrictive
with respect to such encumbrances and restrictions than those prior to such
amendment or refinancing; (xiii) any restrictions on transfer of the Equity
Interests in NKL or its direct parents, 4260848 Canada Inc., 4260856 Canada
Inc., and 8018227 Canada Inc., imposed by any lock-up or listing agreement, rule
or regulation in connection with any listing or offering of Equity Interests in
NKL to the extent required by Applicable Law or listing or stock exchange


292


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



requirements; (xiv) customary credit event upon merger provisions in Hedging
Agreements; or (xv) the Designated Belgian Escrow Agreement to the extent such
encumbrances and restrictions apply solely to the Designated Belgian Escrow
Account and the Designated Belgian Escrow Funds.
SECTION 6.13    Issuance of Disqualified Capital Stock. Issue any Disqualified
Capital Stock except (i) Joint Venture Subsidiaries and Excluded Collateral
Subsidiaries may issue Disqualified Capital Stock pursuant to Section 6.06(l)
and (ii) issuances of Disqualified Capital Stock under Section 6.04(i) shall be
permitted.
SECTION 6.14    Chief Executive Offices. Allow the Chief Executive Office of any
Subsidiary of Holdings organized under the laws of the United States, any state
thereof or the District of Columbia to be located outside of the United States.
SECTION 6.15    Business.
(a)    Each of Holdings, Aleris German GP Holdco, and Novelis Europe Holdings
Limited (and, on and after the Specified AV Minerals Joinder Date, AV Minerals)
shall not engage in any business or activity other than (i) holding the Equity
Interests of its Subsidiaries (which, in the case of Aleris German GP Holdco,
shall be limited to the general partnership interests of Aleris Deutschland Vier
GmbH & Co. KG, and, in the case of AV Minerals and Holdings, shall be limited to
(x) in the case of AV Minerals, Holdings (to the extent that AV Minerals is not
Holdings), (y) the Designated Company and (z) solely to the extent that the
transaction described in clause (c) of the definition of Permitted
Reorganization Actions or any of the transactions contemplated in clause (b)(i)
(or, after giving effect to either of the foregoing, clause (b)(ii)) of the
definition of Permitted Aleris Foreign Subsidiary Transfers is consummated in
accordance with the terms of this Agreement, no more than 12.5% of the aggregate
amount of Equity Interests issued by Novelis Aluminium Holdings Unlimited plus
one additional share of such Equity Interests (or, if such entity has merged,
amalgamated or consolidated with and into Novelis Deutschland GmbH with Novelis
Deutschland GmbH as the surviving entity pursuant to a transaction permitted
under Section 6.05 after the date of such Permitted Reorganization Action or
such Permitted Aleris Foreign Subsidiary Transfer, issued by Novelis Deutschland
GmbH plus one additional share of such Equity Interests)), (ii) making
intercompany loans to (w) in the case of Novelis Europe Holdings Limited,
pursuant to a transaction permitted under Section 6.04(i), (x) the Canadian
Borrower, (y) on and after the Designated Holdco Effective Date, Designated
Holdco or (z) any of its Subsidiaries to the extent made pursuant to any
transaction consummated in accordance with the definition of Permitted Aleris
Foreign Subsidiary Transfer, (iii) borrowing intercompany loans from a Company
(x) in the case of AV Minerals, pursuant to a transaction permitted under
clause (c) of the definition of Permitted Reorganization Actions and (y) in the
case of Novelis Europe Holdings Limited, pursuant to a transaction permitted
under Section 6.01(d) or clause (h) of the definition of Permitted
Reorganization Actions, (iv) other activities attributable to or ancillary to
its role as a holding company for its Subsidiaries, (v) compliance with its
obligations under the Loan Documents, the Term Loan Documents (and any Permitted
Refinancings thereof), the Senior Note Documents (and any Permitted Refinancings


293


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



thereof), the Permitted Short Term Loan Documents, the Additional Senior Secured
Indebtedness Documents, Junior Secured Indebtedness, Other Secured Indebtedness
and documents relating to Permitted First Priority Refinancing Indebtedness,
Permitted Second Priority Refinancing Indebtedness, Permitted Unsecured
Refinancing Indebtedness and Indebtedness under Section 6.01(l), and (vi)
issuing its Equity Interests pursuant to transactions that (x) do not violate
any requirement of Applicable Law or its Organizational Documents, (y) do not
result in a Change of Control, and (z) are not otherwise prohibited by this
Agreement. On and after the Specified AV Minerals Joinder Date, except as
otherwise provided in this Agreement (including in the case of a Qualified
Canadian Borrower IPO), AV Minerals shall not be released from its Guarantee or
any Foreign Guarantee, or otherwise limit its liability in respect of such
Guarantee or Foreign Guarantee as compared to the terms in effect on the date
that such Guarantee and Foreign Guarantee are entered into (except as required
by Applicable Law), in each case without the prior written consent of all
Lenders (except a Defaulting Lender to the extent provided in Section 2.14(f)).
(b)    The Designated Company and its Restricted Subsidiaries will not engage
(directly or indirectly) in any business other than those businesses in which
the Designated Company and its Restricted Subsidiaries are engaged on the
Amendment No. 2 Effective Date as described in the Confidential Information
Memorandum (or, in the good faith judgment of the Board of Directors, which are
substantially related thereto or are reasonable extensions thereof).
(c)    The Designated Company will not permit any Securitization Entity that it
directly or indirectly controls to engage in any business or activity other than
performing its obligations under the related Qualified Securitization
Transaction and will not permit any Securitization Entity that it directly or
indirectly controls to hold any assets other than the Securitization Assets.
(d)    No Loan Party (to the extent such Loan Party is subject to the
Regulation) will have a centre of main interest for the purposes of the
Regulation other than as situated in its jurisdiction of incorporation, except
as set forth in clause (ii) of Section 3.27.
SECTION 6.16    Limitation on Accounting Changes. Make or permit any change in
accounting policies or reporting practices or tax reporting treatment, except
changes that are permitted by GAAP or any requirement of Applicable Law and
disclosed to the Administrative Agent and changes described in Section 1.04.
SECTION 6.17    Fiscal Year. Change its fiscal year-end to a date other than
March 31; provided that, upon at least 30 Business Days’ prior written notice to
the Administrative Agent (or such shorter period as may be determined by the
Administrative Agent in its sole discretion), each of Holdings and its
Subsidiaries (and, on and after the Specified AV Minerals Joinder Date, AV
Minerals) shall be permitted to change its fiscal year-end to December 31 at any
time on or after the date that Hindalco changes its fiscal year-end to December
31, in which case the Loan Parties and the Administrative Agent will, and are
hereby authorized by the other Agents, the Lenders and the Issuing Banks to,
make any adjustments to this Agreement and the other Loan


294


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Documents that are reasonably requested by the Administrative Agent or are
necessary to reflect such change in fiscal year-end.
SECTION 6.18    Margin Rules. Use the proceeds of any Loans or any drawings
under a Letter of Credit, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.
SECTION 6.19    No Further Negative Pledge. Enter into or suffer to exist any
consensual agreement, instrument, deed or lease which prohibits or limits the
ability of any Loan Party to create, incur, assume or suffer to exist any Lien
upon any of their respective properties or revenues, whether now owned or
hereafter acquired, to secure the Secured Obligations, or which requires the
grant of any security for an obligation if security is granted to secure the
Secured Obligations, except the following: (1) this Agreement and the other Loan
Documents; (2) covenants in documents creating Liens permitted by Section 6.02
prohibiting further Liens on the properties encumbered thereby; (3) the Term
Loan Documents, (4) the Additional Senior Secured Indebtedness Documents,
Permitted Short Term Loan Documents, and documents relating to any Permitted
First Priority Refinancing Debt, Permitted Second Priority Refinancing Debt,
Junior Secured Indebtedness and Other Secured Indebtedness (so long as such
documents permit Liens to secure the Secured Obligations); (5) Standard
Factoring Undertakings and Standard Securitization Undertakings in connection
with transactions otherwise permitted hereunder and (6) any prohibition or
limitation that (a) exists pursuant to Applicable Law, (b) consists of customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 6.06 pending the consummation of such sale,
(c) restricts subletting or assignment of any lease governing a leasehold
interest of a Loan Party or a Subsidiary, or restricts assignment, pursuant to
customary provisions, of any other agreement entered into in the ordinary course
of business, (d) is permitted under Section 6.02(s), (e) exists in any agreement
or other instrument of a person acquired in an Investment permitted hereunder in
existence at the time of such Investment (but not created in connection
therewith or in contemplation thereof), which prohibition or limitation is not
applicable to any person, or the properties or assets of any person, other than
the person, or the property or assets of the person so acquired; and provided
that no such person shall be a Borrowing Base Guarantor, and no properties of
any such person shall be included in the Borrowing Base, to the extent such
prohibition or limitation is applicable to the Liens under the Security
Documents or requires the grant or creation of a Lien on any of the Revolving
Credit Priority Collateral, (f) is contained in any joint venture, shareholders
agreement, limited liability operating agreement or other Organizational
Document governing a Joint Venture or Joint Venture Subsidiary which limits the
ability of an owner of an interest in a Joint Venture or Joint Venture
Subsidiary from encumbering its ownership interest therein or (g) is imposed by
any amendments or refinancings that are otherwise permitted by the Loan
Documents of the contracts, instruments or obligations referred to in clause
(3), (4) (5) or (6)(e); provided that such amendments and refinancings are no
more materially restrictive with respect to such prohibitions and limitations
than those prior to such amendment or refinancing. Notwithstanding anything in
this Agreement or any other Loan Document to the contrary, enter into or suffer
to exist any agreement, instrument, deed or lease


295


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



that creates or purports to create a Lien upon (i) the Equity Interests owned by
Aleris Germany in Aleris German GP Holdco, or (ii) the Equity Interests owned by
Aleris German GP Holdco in Aleris Deutschland Vier GmbH & Co. KG, unless, in the
case of clauses (i) and (ii) a First Priority (subject to the terms of the
Intercreditor Agreement) Lien over such Equity Interests has been granted in
favor of the Collateral Agent to secure the Secured Obligations.
SECTION 6.20    Compliance with Anti-Money Laundering Laws and Anti-Corruption
Law. Each Loan Party, its Restricted Subsidiaries and their respective Related
Parties shall: (a) comply in all material respects with all applicable
Anti-Money Laundering Laws and Anti-Corruption Laws, and shall maintain policies
and procedures reasonably designed to ensure compliance with the Anti-Money
Laundering Laws and Anti-Corruption Laws, (b) ensure it does not use, directly
or indirectly, any part of the proceeds of the Loans or any Letter of Credit in
violation of any Anti-Corruption Laws or Anti-Money Laundering Law, and (c)
ensure it does not fund any repayment of any Loan or LC Obligation in violation
of any Anti-Corruption Laws or Anti-Money Laundering Laws. Each Loan Party
shall, upon the request of the Administrative Agent from time to time, provide
certification and other reasonably requested evidence of such Loan Party’s
compliance with this section.
SECTION 6.21    Compliance with Sanctions. No Loan Party and none of its
Restricted Subsidiaries or, to each Loan Party’s knowledge, their respective
Related Parties will, directly or indirectly, use the proceeds of any Loan or
any drawing under any Letter of Credit, or lend, contribute, or otherwise make
available such proceeds to any subsidiary, joint venture partner, or other
Person (i) to fund any activities or business of or with a Sanctioned Person in
any manner violative of any Sanctions, or (ii) in any manner that would be
prohibited by Sanctions or, to the knowledge of any Loan Party, would otherwise
cause the Lender to be in breach of any Sanctions. Each Loan Party shall comply
with Sanctions and shall maintain policies and procedures reasonably designed to
ensure compliance with Sanctions.
SECTION 6.22    Bank Products; Bank Product Debt. Notwithstanding anything
herein or in any other Loan Document to the contrary, prior to the date that the
Intercreditor Agreement is amended, restated, supplemented or otherwise modified
in accordance with the authorization granted by the Lenders in Section 3(a)(v)
of Amendment No. 2 and on terms satisfactory to the Administrative Agent and the
Collateral Agent, no Company shall incur Bank Product Debt or obtain or
otherwise enter into any agreements in respect of Bank Products (i) that are
extended to a Person that owns all or any portion of the Equity Interests of AV
Metals or, on or after the Permitted Holdings Amalgamation, Novelis Inc., unless
Novelis Inc. or any of its Subsidiaries that is a Loan Party is also an obligor
jointly and severally liable in respect of all such Bank Products and Bank
Product Debt of such Person or (ii) that do not otherwise constitute Bank
Products or Bank Product Debt under the Intercreditor Agreement. All Bank
Products entered into, and Bank Product Debt incurred, in each case in violation
of this Section 6.22 shall constitute “Excluded Bank Products” and “Excluded
Bank Product Debt” respectively.
SECTION 6.23    Canadian Defined Benefit Plans. Not (i) maintain, sponsor,
administer, contribute to or participate in any Canadian Defined Benefit Plan
other than the Canadian Defined Benefit Plans identified in Schedule 3.17 to
Amendment No. 2 or Canadian Defined


296


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Benefit Plans acquired pursuant to an acquisition, or (ii) acquire assets or
Equity Interest if as a result of the acquisition the Borrowers or Guarantors
may have any liability in respect of a Canadian Defined Benefit Plan that has a
deficiency on a wind-up basis at the time of acquisition except where such
liability would not reasonably be expected to have a Material Adverse Effect.
ARTICLE VII
GUARANTEE


SECTION 7.01    The Guarantee. The Guarantors hereby jointly and severally
guarantee, as a primary obligor and not as a surety to each Secured Party and
their respective successors and permitted assigns, the prompt payment in full
when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges accruing after the commencement
of an Insolvency Proceeding, whether or not allowed (or which would have
accrued, but for the commencement of such an Insolvency Proceeding)) on the
Loans made by the Lenders to, and the Notes held by each Lender of, each
Borrower, and all other Secured Obligations from time to time owing to the
Secured Parties by any Loan Party under any Loan Document or Bank Product
Agreement entered into with a counterparty that is a Secured Party, and the
performance of all obligations under any of the foregoing, in each case strictly
in accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”); provided that, anything to the contrary
contained in the foregoing notwithstanding, Guaranteed Obligations shall exclude
any Excluded Swap Obligations. In addition to the guarantee contained herein,
each Guarantor that is a Foreign Subsidiary, as well as Holdings (and, on and
after the Specified AV Minerals Joinder Date, AV Minerals), shall execute a
Guarantee governed by the Applicable Law of such Person’s jurisdiction of
organization (each such Guarantee, a “Foreign Guarantee”) and to the extent that
the provisions of this ARTICLE VII shall duplicate or conflict with the
provisions thereof, the terms of the Foreign Guarantees shall govern the
obligations of such Guarantors. The Guarantors hereby jointly and severally
agree that if Borrower(s) or other Guarantor(s) shall fail to pay in full when
due (whether at stated maturity, by acceleration or otherwise) any of the
Guaranteed Obligations, the Guarantors will promptly pay the same in cash,
without any demand or notice whatsoever as if it was the principal obligor, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal. Without prejudice to the generality of Section
7.01 and Section 7.02, each Guarantor expressly confirms that it intends that
this guarantee shall extend from time to time to any (however fundamental and of
whatsoever nature and whether or not more onerous) variation, increase,
extension or addition of or to any of the Loan Documents and/or any facility or
amount made available under any of the Loan Documents for the purposes of or in
connection with any of the following: acquisitions of any nature; increasing
working capital; enabling investor distributions or Dividends to be made;
carrying out restructurings; refinancing existing facilities; refinancing any
other indebtedness; making facilities available to new borrowers; any other
variation or extension of the purposes for which any such facility or amount
might be made available from time to time; and any fees, costs and/or expenses
associated with any of the foregoing.


297


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



SECTION 7.02    Obligations Unconditional. The obligations of the Guarantors
under Section 7.01 shall constitute a guaranty of payment and not of collection
and to the fullest extent permitted by Applicable Law (in the case of the U.S.
Hold Separate Order, as such requirements of Applicable Law are modified as it
relates to Aleris Rolled Products, Inc. and/or the other U.S. Subsidiaries of
Aleris pursuant to a U.S. Hold Separate Agreement), are absolute, irrevocable
and unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guaranteed Obligations of
Borrowers or any other Loan Party under this Agreement, the Notes, if any, or
any other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:
(i)    at any time or from time to time, without notice to the Guarantors, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived or the
Maturity Date shall be extended with respect to all or a portion of the
Guaranteed Obligations;
(ii)    any of the acts mentioned in any of the provisions of this Agreement or
the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;
(iii)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be amended in any respect, or any
right under the Loan Documents or any other agreement or instrument referred to
herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with;
(iv)    any Lien or security interest granted to, or in favor of, any Issuing
Bank, Lender or Agent as security for any of the Guaranteed Obligations shall
fail to be perfected; or
(v)    the release of any other Guarantor pursuant to Section 7.09.
The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against any Borrower or any other
Loan Party under this Agreement or the Notes, if any, or any other agreement or
instrument referred to herein or therein, or against any other person under any
other guarantee of, or security for, any of the Guaranteed Obligations. The
Guarantors waive any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by any Secured Party upon this Guarantee or acceptance of this
Guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
Guarantee, and all dealings between Borrowers and


298


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



the Secured Parties shall likewise be conclusively presumed to have been had or
consummated in reliance upon this Guarantee. This Guarantee shall be construed
as a continuing, absolute, irrevocable and unconditional guarantee of payment
without regard to any right of offset with respect to the Guaranteed Obligations
at any time or from time to time held by Secured Parties, and the obligations
and liabilities of the Guarantors hereunder shall not be conditioned or
contingent upon the pursuit by the Secured Parties or any other person at any
time of any right or remedy against any Borrower or any other Loan Party, or
against any other person which may be or become liable in respect of all or any
part of the Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto. This Guarantee shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon the Guarantors and the successors and assigns thereof,
and shall inure to the benefit of the Lenders and the other Secured Parties, and
their respective successors and assigns, notwithstanding that from time to time
during the term of this Agreement there may be no Guaranteed Obligations
outstanding.
SECTION 7.03    Reinstatement. The obligations of the Guarantors under this
ARTICLE VII shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Borrower or other Loan Party in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
Insolvency Proceeding or otherwise. The Guarantors jointly and severally agree
that they will indemnify each Secured Party on demand for all reasonable costs
and expenses (including reasonable fees of counsel) incurred by such Secured
Party in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any Debtor Relief Law, other than any costs or expenses resulting from the bad
faith or willful misconduct of such Secured Party.
SECTION 7.04    Subrogation; Subordination. Each Guarantor hereby agrees that
until the indefeasible and irrevocable payment and satisfaction in full in cash
of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 7.01, whether by subrogation
or otherwise, against any Borrower or any other Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
Any Indebtedness of any Loan Party permitted pursuant to Section 6.01(d) (or any
other loan or advance between Loan Parties) shall be subordinated to such Loan
Party’s Secured Obligations in a manner reasonably satisfactory to the
Administrative Agent.
SECTION 7.05    Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of Borrowers under this
Agreement and the Notes, if any, may be declared to be forthwith due and payable
as provided in Section 8.01 (and shall be deemed to have become automatically
due and payable in the circumstances provided in Section 8.01) for purposes of
Section 7.01, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against Borrowers and that, in the event of such declaration (or
such obligations


299


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



being deemed to have become automatically due and payable), such obligations
(whether or not due and payable by Borrowers) shall forthwith become due and
payable by the Guarantors for purposes of Section 7.01.
SECTION 7.06    Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this ARTICLE VII constitutes an instrument
for the payment of money, and consents and agrees that any Lender or Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.
SECTION 7.07    Continuing Guarantee. The guarantee in this ARTICLE VII is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.
SECTION 7.08    General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any Debtor Relief Law, if the obligations of any
Guarantor under Section 7.01 would otherwise be held or determined to be void,
voidable, invalid or unenforceable, or subordinated to the claims of any other
creditors, on account of the amount of its liability under Section 7.01, then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Guarantor, any Loan Party or
any other person, be automatically limited and reduced to the highest amount
after giving effect to the rights of contribution established in the
Contribution, Intercompany, Contracting and Offset Agreement that are valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.
SECTION 7.09    Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, (a) Equity Interests of any Subsidiary
Guarantor are issued, sold or transferred such that it ceases to be a Restricted
Subsidiary (a “Transferred Guarantor”) to a person or persons, none of which is
a Loan Party or a Subsidiary, (b) a Guarantor is designated as an Unrestricted
Subsidiary in accordance with the Loan Documents, (c) a Restricted Subsidiary
that becomes a Loan Party after the Closing Date is subsequently designated as
an Excluded Collateral Subsidiary in accordance with the definition thereof, or
(d) a Qualified Canadian Borrower IPO shall occur, then, such Transferred
Guarantor (in the case of clause (a)), such Unrestricted Subsidiary (in the case
of clause (b)), such Restricted Subsidiary (in the case of clause (c)), or
Holdings and, on and after the Specified AV Minerals Joinder Date, AV Minerals
(in the case of clause (d)), shall (subject to satisfying the conditions set
forth in Section 2.24, in the case of Aleris Belgium), upon the consummation of
such issuance, sale or transfer or upon such designation as an Unrestricted
Subsidiary or Excluded Collateral Subsidiary or upon the completion of the
Qualified Canadian Borrower IPO, be released from its obligations under this
Agreement (including under Section 11.03 hereof) and any other Loan Documents to
which it is a party and, except with respect to Holdings (and, on and after the
Specified AV Minerals Joinder Date, AV Minerals) in the case of clause (d)
above, its obligations to pledge and grant any Collateral owned by it pursuant
to any Security Document, and the Collateral Agent shall take such actions as
are within its powers to effect each release described in this Section 7.09 in


300


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



accordance with the relevant provisions of the Security Documents and the
Intercreditor Agreement; provided that such Guarantor is also released from its
obligations, if any, under the Term Loan Documents, the Senior Note Documents,
the Additional Senior Secured Indebtedness Documents, any Additional Senior
Secured Indebtedness, any Junior Secured Indebtedness, any Other Secured
Indebtedness, and other Material Indebtedness guaranteed by such Person on the
same terms; provided, further, that if such Guarantor is also a Borrower, such
Guarantor shall not be released from any obligations hereunder or under any
other Loan Document unless (1) it either (x) repays all Loans and other
Obligations of such Borrower owing by it (the “Amounts Owing”) or (y) assign the
outstanding Amounts Owing from such Borrower to another Borrower in the
jurisdiction of organization of such Borrower pursuant to documentation
reasonably satisfactory to the Administrative Agent, (2) no Default or Event of
Default exists at the time of such release, (3) the representations and
warranties of each Loan Party in the Loan Documents shall be true and correct in
all material respects as of the date of the release of such Guarantor (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date, and any representation or
warranty qualified by materiality shall be true and correct in all respects),
(4) both immediately before and immediately after giving effect to such release,
(x) the Availability Conditions shall have been satisfied, and (y) the Funding
Conditions, the LC Conditions and the Swingline Conditions shall have been
satisfied, and (5) the Administrative Borrower shall have delivered an updated
Borrowing Base Certificate to the Administrative Agent based on the Borrowing
Base Certificate most recently delivered pursuant to this Agreement,
demonstrating the effect on the Borrowing Base of the removal of the Eligible
Accounts and Eligible Inventory owned by the Borrower, and the updated Borrowing
Base Certificate shall include an updated list of Borrowers reflecting the
removal of such Borrower (clauses (1) through (5), the “Borrower Release
Conditions”).
SECTION 7.10    Certain Tax Matters. Notwithstanding the provisions of Sections
2.06(j), 2.15, 2.21 or 2.22, if a Loan Party makes a payment hereunder that is
subject to withholding tax in excess of the withholding tax that would have been
imposed on payments made by the Borrower with respect to whose obligation it is
making a payment, the Loan Parties shall increase the amount of such payment
such that, after deduction and payment of all such withholding taxes (including
withholding taxes applicable to additional sums payable under this Section), the
payee receives an amount equal to the amount it would have received if no such
excess withholding tax had been imposed; provided, that the Agent or Lender
provides, as reasonably requested by the relevant Loan Party and as required
under Sections 2.15(e), 2.15(g), or 2.15(h), as the case may be, such forms,
certificates and documentation that it is legally entitled to furnish and would
be required to reduce or eliminate withholding and, with respect to non-U.S.
withholding taxes, would not, in the Administrative Agent’s or the relevant
Lender’s reasonable judgment, subject it to any material unreimbursed costs or
otherwise be disadvantageous to it in any material respect.
SECTION 7.11    German Guarantor.
(a)    Subject to Section 7.11(b) through Section 7.11(e) below, the Secured
Parties shall not enforce the guarantee obligations of a German Guarantor
existing in the form of a


301


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



German limited liability company or limited partnership with a limited liability
company as partner (GmbH or GmbH & Co. KG) under this Article VII to the extent
(i) such German Guarantor guarantees obligations of one of its shareholders or
of an affiliated company (verbundenes Unternehmen) of a shareholder within the
meaning of Section 15 of the German Stock Corporation Act (Aktiengesetz) (other
than a Subsidiary of that German Guarantor or the German Guarantor itself), and
(ii) the enforcement of such guarantee for shareholder obligations would reduce,
in violation of Section 30 of the German Limited Liability Companies Act
(GmbHG), the net assets (assets minus liabilities minus provisions and liability
reserves (Reinvermögen), in each case as calculated in accordance with generally
accepted accounting principles in Germany (Grundsätze ordnungsmäßiger
Buchführung) as consistently applied by such German Guarantor in preparing its
unconsolidated balance sheets (Jahresabschluss gem. § 42 GmbH – Act, §§ 242, 264
HGB) of the German Guarantor (or in the case of a GmbH & Co. KG, its general
partner) to an amount that is insufficient to maintain its (or in the case of a
GmbH & Co. KG, its general partner’s) registered share capital (Stammkapital)
(or would increase an existing shortage in its net assets below its registered
share capital); provided that for the purpose of determining the relevant
registered share capital and the net assets, as the case may be:
(i)    The amount of any increase of registered share capital (Stammkapital) of
such German Guarantor (or its general partner in the form of a GmbH) implemented
after the Existing Credit Agreement Closing Date that is effected without the
prior written consent of the Administrative Agent shall be deducted from the
registered share capital of the German Guarantor (or its general partner in the
form of a GmbH);
(ii)    any loans provided to the German Guarantor by a direct or indirect
shareholder or an affiliate thereof (other than a Subsidiary of such German
Guarantor) shall be disregarded and not accounted for as a liability to the
extent that such loans are subordinated pursuant to Section 39(1) no. 1 through
no. 5 of the German Insolvency Code (Insolvenzordnung) or subordinated in any
other way by law or contract;
(iii)    any shareholder loans, other loans and contractual obligations and
liabilities incurred by the German Guarantor in violation of the provisions of
any of the Loan Documents shall be disregarded and not accounted for as
liabilities;
(iv)    any assets that are shown in the balance sheet with a book value that,
in the opinion of the Administrative Agent, is significantly lower than their
market value and that are not necessary for the business of the German Guarantor
(nicht betriebsnotwendig) shall be accounted for with their market value; and
(v)    the assets of the German Guarantor will be assessed at liquidation values
(Liquidationswerte) if, at the time the managing directors prepare the balance
sheet in accordance with paragraph (b) below and absent the demand a positive
going concern prognosis (positive Fortbestehensprognose) cannot be established.
(b)    The limitations set out in Section 7.11(a) only apply:


302


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(i)    if and to the extent that the managing directors of the German Guarantor
(or in the case of a GmbH Co. KG, its general partner) have confirmed in writing
to the Administrative Agent within ten Business Days of a demand for payment
under this Article VII the amount of the obligations under this Article VII
which cannot be paid without causing the net assets of such German Guarantor (or
in the case of a GmbH Co. KG, its general partner) to fall below its registered
share capital, or increase an existing shortage in net assets below its
registered share capital (taking into account the adjustments set out above) and
such confirmation is supported by a current balance sheet and other evidence
satisfactory to the Administrative Agent and neither the Administrative Agent
nor any Lender raises any objections against that confirmation within five
Business Days after its receipt; or
(ii)    if, within twenty Business Days after an objection under clause (i) has
been raised by the Administrative Agent or a Lender, the Administrative Agent
receives a written audit report (“Auditor’s Determination”) prepared at the
expense of the relevant German Guarantor by a firm of auditors of international
standing and reputation that is appointed by the German Guarantor and reasonably
acceptable to the Administrative Agent, to the extent such report identifies the
amount by which the net assets of that German Guarantor (or in the case of a
GmbH & Co. KG, its general partner in the form of a GmbH) are necessary to
maintain its registered share capital as at the date of the demand under this
Article VII (taking into account the adjustments set out above). The Auditor’s
Determination shall be prepared in accordance with generally accepted accounting
principles applicable in Germany (Grundsätze ordnungsgemäßer Buchführung) as
consistently applied by the German Guarantor in the preparation of its most
recent annual balance sheet. The Auditor’s Determination shall be binding for
all Parties except for manifest error.
(c)    In any event, the Secured Parties shall be entitled to enforce the
guarantee up to those amounts that are undisputed between them and the relevant
German Guarantor or determined in accordance with Section 7.11(a) and Section
7.11(b). In respect of the exceeding amounts, the Secured Parties shall be
entitled to further pursue their claims (if any) and the German Guarantor shall
be entitled to provide evidence that the excess amounts are necessary to
maintain its registered share capital (calculated as at the date of demand under
this Article VII and taking into account the adjustments set out above). The
Secured Parties are entitled to pursue those parts of the guarantee obligations
of the German Guarantor that are not enforced by operation of Section 7.11(a)
above at any subsequent point in time. This Section 7.11 shall apply again as of
the time such additional demands are made.
(d)    Section 7.11(a) shall not apply as to the amount of Loans borrowed under
this Agreement and passed on (whether by way of shareholder loan or equity
contribution) to the respective German Guarantor or any of its Subsidiaries as
long as the respective shareholder loan is outstanding or the respective equity
contribution has not been dissolved or otherwise repaid.
(e)    Should it become legally permissible for managing directors of a German
Guarantor to enter into guarantees in support of obligations of their
shareholders without limitations, the limitations set forth in Section 7.11(a)
shall no longer apply. Should any such


303


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



guarantees become subject to legal restrictions that are less stringent than the
limitations set forth in Section 7.11(a) above, such less stringent limitations
shall apply. Otherwise, Section 7.11(a) shall remain unaffected by changes in
Applicable Law.
(f)    The limitations provided for in paragraph (a) above shall not apply where
(i) the relevant German Guarantor has a fully valuable (vollwertig) recourse
claim (Gegenleistungs- oder Rückgewähranspruch) vis-à-vis the relevant
shareholder or (ii) a domination agreement (Beherrschungsvertrag) or a profit
and loss pooling agreement (Gewinnabführungsvertrag) is or will be in existence
with the relevant German Guarantor (or the relevant general partner), unless
Section 30 of the German Limited Liability Companies Act is violated despite of
the existence of such agreement.
SECTION 7.12    Swiss Guarantors. If and to the extent that (i) the obligations
under this ARTICLE VII of any Swiss Guarantor are for the exclusive benefit of
any of such Swiss Guarantor’s Affiliates (other than such Swiss Guarantor’s
direct or indirect Subsidiaries) and (ii) complying with the obligations under
this ARTICLE VII would constitute a repayment of capital (restitution des
apports) or the payment of a (constructive) dividend (distribution de
dividende), the following shall apply:
(a)    The aggregate obligations under this ARTICLE VII of any Swiss Guarantor
shall be limited to the maximum amount of such Swiss Guarantor’s profits and
reserves available for distribution, in each case in accordance with, without
limitation, articles 671 para.1 to 3 and 675 para.2 of the Swiss Code of
Obligations (the “Available Amount”) at the time any Swiss Guarantor makes a
payment under this ARTICLE VII (provided such limitation is still a legal
requirement under Swiss law at that time).
(b)    Immediately after having been requested to make a payment under this
ARTICLE VII (the “Guarantee Payment”), each Swiss Guarantor shall (i) provide
the Administrative Agent, within thirty (30) Business Days from being requested
to make the Guarantee Payment, with (1) an interim audited balance sheet
prepared by the statutory auditors of the applicable Swiss Guarantor, (2) the
determination of the Available Amount based on such interim audited balance
sheet as computed by the statutory auditors, and (3) a confirmation from the
statutory auditors that the Available Amount is the maximum amount which can be
paid by the Swiss Guarantor under this ARTICLE VII without breaching the
provisions of Swiss corporate law, which are aimed at protecting the share
capital and legal reserves, and (ii) upon receipt of the confirmation referred
to in the preceding sentence under (3) and after having taken all actions
required pursuant to paragraph (d) below, make such Guarantee Payment subject to
paragraph (a) above in full (less, if required, any Swiss Withholding Tax
pursuant to paragraph (c) below).
(c)    If so required under Swiss law (including double tax treaties to which
Switzerland is a party) at the time it is required to make a payment under this
ARTICLE VII or the Security Documents, the applicable Swiss Guarantor (1) may
deduct the Swiss Withholding Tax at the rate of 35% (or such other rate as may
be in force at such time) from any payment under this ARTICLE VII or the
Security Documents, (2) may pay the Swiss Withholding Tax to the Swiss Federal
Tax Administration, and (3) shall notify and provide


304


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



evidence to the Administrative Agent that the Swiss Withholding Tax has been
paid to the Swiss Federal Tax Administration. To the extent the Guarantee
Payment due is less than the Available Amount, the applicable Swiss Guarantor
shall be required, to the extent permitted by Applicable Law, to make a
gross-up, indemnify or otherwise hold harmless the Secured Parties for the
deduction of the Swiss Withholding Tax, it being understood that at no time
shall the Guarantee Payment (including any gross-up or indemnification payment
pursuant to this paragraph (c) and including any Swiss Withholding Tax levied
thereon) exceed the Available Amount. The applicable Swiss Guarantor shall use
its best efforts to ensure that any person which is, as a result of a payment
under this ARTICLE VII, entitled to a full or partial refund of the Swiss
Withholding Tax, shall as soon as possible after the deduction of the Swiss
Withholding Tax (i) request a refund of the Swiss Withholding Tax under any
Applicable Law (including double tax treaties) and (ii) pay to the
Administrative Agent for distribution to the Secured Parties upon receipt any
amount so refunded. The Secured Obligations will only be considered as
discharged to the extent of the effective payment received by the Secured
Parties under this ARTICLE VII. This subsection (c) is without prejudice to the
gross-up or indemnification obligations of any Guarantor other that the Swiss
Guarantors.
(d)    The Swiss Guarantors shall use reasonable efforts to take and cause to be
taken all and any other action, including the passing of any shareholders’
resolutions to approve any Guarantee Payment under this ARTICLE VII or the
Security Documents, which may be required as a matter of Swiss mandatory law or
standard business practice as existing at the time it is required to make a
Guarantee Payment under this ARTICLE VII or the Security Documents in order to
allow for a prompt payment of the Guarantee Payment or Available Amount, as
applicable.
(e)    To the extent (i) a Swiss Loan Party is otherwise, e.g. jointly and
severally, liable towards the Lenders for obligations under this Agreement or
any other Loan Document of such Swiss Loan Party’s Affiliates (other than such
Swiss Loan Party’s direct or indirect Subsidiaries) which were incurred for the
exclusive benefit of such Swiss Loan Party’s Affiliates and (ii) complying with
such other obligations would constitute a repayment of capital (restitution des
apports) or the payment of a (constructive) dividend (distribution de
dividende), then paragraphs (a) to (d) of this Section 7.12 shall be applicable
to such obligations by analogy. For the avoidance of doubt this paragraph is
without prejudice to the liability of any Loan Party (other than the Swiss Loan
Parties) for any obligations arising under this Agreement or any other Loan
Document.
SECTION 7.13    Irish Guarantor. This Guarantee does not apply to any liability
to the extent that it would result in this Guarantee constituting unlawful
financial assistance within the meaning of, in respect of any Irish Guarantor,
Section 82 of the Companies Act 2014 of Ireland.
SECTION 7.14    Brazilian Guarantor. The Brazilian Guarantor waives and shall
not exercise any and all rights and privileges granted to guarantors which might
otherwise be deemed applicable, including but not limited to the rights and
privileges referred to in Articles


305


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



827, 834, 835, 836, 837, 838 and 839 of the Brazilian Civil Code and the
provisions of Article 794 of the new Brazilian Civil Procedure Code.
SECTION 7.15    French Guarantor.
(a)    The obligations and liabilities of a French Guarantor under the Loan
Documents and in particular under Article VII (Guarantee) of this Agreement
shall not include any obligation or liability which if incurred would constitute
the provision of financial assistance within the meaning of article L. 225-216
of the French Code de commerce and/or would constitute a misuse of corporate
assets within the meaning of article L. 241-3 or L. 242-6 of the French Code de
commerce or any other laws or regulations having the same effect, as interpreted
by French courts.
(b)    The obligations and liabilities of a French Guarantor under Article VII
(Guarantee) of this Agreement for the obligations under the Loan Documents of
any other Guarantor which is not a French Subsidiary of such French Guarantor,
shall be limited at any time to an amount equal to the aggregate of all amounts
borrowed under this Agreement by such other Guarantor as Borrower to the extent
directly or indirectly on-lent to the French Guarantor under inter-company loan
agreements and outstanding at the date a payment is to be made by such French
Guarantor under Article VII (Guarantee) of this Agreement, it being specified
that any payment made by a French Guarantor under Article VII (Guarantee) of the
Credit Agreement in respect of the obligations of such Guarantor as Borrower
shall reduce pro tanto the outstanding amount of the inter-company loans due by
the French Guarantor under the inter-company loan arrangements referred to
above.
(c)    The obligations and liabilities of a French Guarantor under Article VII
(Guarantee) of this Agreement for the obligations under the Loan Documents of
any Guarantor which is its Subsidiary shall not be limited and shall therefore
cover all amounts due by such Guarantor as Borrower and/or as Guarantor, as
applicable. However, where such Subsidiary is not incorporated in France, the
amounts payable by the French Guarantor under this paragraph (c) in respect of
obligations of this Subsidiary as Borrower and/or Guarantor, shall be limited as
set out in paragraph (b) above.
SECTION 7.16    Belgian Guarantor.
(a)    No Belgian Guarantor shall be liable for the obligations owed to the
Secured Parties by any other Loan Party under any Loan Document, to the extent
that such liability would result in such guarantee constituting unlawful
financial assistance within the meaning of Article 329 or 629 of the Belgian
Companies Code (or any equivalent and applicable provisions in any relevant
jurisdiction).
(b)    The obligations and liabilities of a Belgian Guarantor for the
obligations, owed from time to time to the Secured Parties, of any other Loan
Party (other than its Subsidiaries), under the Loan Documents, and under the
Guarantee in particular, shall be limited at any time to the sum of:


306


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(i)    the higher of:
(1) 90 % of the Net Assets (as defined below) of such Belgian Guarantor
calculated on the basis of its most recent audited annual financial statements
available at the the Aleris Acquisition Closing Date; and
(2) 90 % of the Net Assets (as defined below) of such Belgian Guarantor
calculated on the basis of its most recent audited annual financial statements
available at the date on which a demand is made on such Belgian Guarantor under
this Agreement; and
(ii)    the aggregate of all amounts borrowed under this Agreement that were
directly or indirectly made available to such Belgian Guarantor (or its direct
or indirect Subsidiaries) (regardless of (a) the form thereof, including through
the subscription of debt instrument and (b) whether due and payable), and which
have not yet been repaid by such Belgian Guarantor (or its direct or indirect
Subsidiaries) at the date on which a demand is made on such Belgian Guarantor
under this Agreement.
For the purpose of this Section 7.16, “Net Assets” (actif net/netto actief) has
the meaning given to it in article 320 or 617 of the Belgian Companies Code,
and, in the event of a dispute on the amount thereof, a certificate of such
amount from the statutory auditors of such Belgian Guarantor (or, if none, or
upon request of the Administrative Agent, an independent form of accountants of
international reputation) shall be conclusive, save in the case of manifest
error.
The result of the calculation as described under clause (b) above shall in
relation to any relevant Belgian Guarantor be referred to as the “Belgian
Guaranteed Amount”. Each Belgian Guarantor shall provide the Administrative
Agent with a written update on the relevant Belgian Guaranteed Amount upon the
request of the Administrative Agent, with such information as the Administrative
Agent may reasonably require.


For the avoidance of doubt, no limitation shall apply to the liability of any
Belgian Guarantor for any amounts owed by its direct or indirect Subsidiaries
under the Loan Documents and the Belgian Guarantor shall be liable for such
amounts in full.
ARTICLE VIII
EVENTS OF DEFAULT

SECTION 8.01    Events of Default. Upon the occurrence and during the
continuance of the following events (“Events of Default”):


(a)    default shall be made in the payment of any principal of any Loan or any
Reimbursement Obligation when and as the same shall become due and payable,
whether at


307


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



the due date thereof or at a date fixed for prepayment (whether voluntary or
mandatory) thereof or by acceleration thereof or otherwise;
(b)    default shall be made in the payment of any interest on any Loan or any
Fee or any other amount (other than an amount referred to in paragraph (a)
above) due under any Loan Document, when and as the same shall become due and
payable, and such default shall continue unremedied for a period of three (3)
Business Days;
(c)    any representation or warranty made or deemed made in or in connection
with any Loan Document or the borrowings or issuances of Letters of Credit
hereunder, or which is contained in any certificate furnished by or on behalf of
a Loan Party pursuant to this Agreement or any other Loan Document, shall prove
to have been false or misleading in any material respect when so made or deemed
made;
(d)    default shall be made in the due observance or performance by any Company
of any covenant, condition or agreement contained in (i) Section 5.02(a),
Section 5.03(a), Section 5.08, Section 5.17, Section 9.01(e), Section 9.02(d),
Section 9.02(e), Section 9.03, or ARTICLE VI or (ii) Section 5.04(a) or Section
5.04(b) (provided that in the case of defaults under Sections 5.04(a) or (b)
which do not impair in any material respect the insurance coverage maintained on
the Collateral or the Companies’ assets taken as a whole, then such default will
not constitute an Event of Default unless such default has continued unremedied
for a period of three (3) Business Days);
(e)    (i) default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in Section 5.02 (other
than Section 5.02(a)), or ARTICLE IX (other than Section 9.01(d), Section
9.02(d), Section 9.02(e), and Section 9.03), and such default shall continue
unremedied or shall not be waived for a period of five (5) Business Days after
written notice thereof from the Administrative Agent or any Lender to
Administrative Borrower, or (ii) default shall be made in the due observance or
performance by any Company of any covenant, condition or agreement contained in
any Loan Document (other than those specified in paragraphs (a), (b), (d) or
(e)(i) immediately above) and such default shall continue unremedied or shall
not be waived for a period of thirty (30) days after written notice thereof from
the Administrative Agent or any Lender to Administrative Borrower;
(f)    any Company shall (i) fail to pay any principal or interest, regardless
of amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable beyond any applicable grace period,
or (ii) fail to observe or perform any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing any
such Indebtedness if the effect of any failure referred to in this clause (ii)
is to cause, or to permit (in the case of the Senior Notes only, if any notice
(a “Default Notice”) shall be required to commence a grace period or declare the
occurrence of an event of default with regard to the Senior Notes before notice
of acceleration may be delivered, delivery of such Default Notice shall
constitute a Default hereunder (but not an Event of Default) until such time as
the Senior Notes may be accelerated, at which point an Event of Default shall
occur hereunder) the holder or holders of such Indebtedness or a trustee


308


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



or other representative on its or their behalf to cause such Indebtedness to
become due prior to its stated maturity or become subject to a mandatory offer
purchase by the obligor; provided that, other than in the case of the Term
Loans, it shall not constitute an Event of Default pursuant to this paragraph
(f) unless the aggregate Dollar Equivalent amount of all such Indebtedness
referred to in clauses (i) and (ii) exceeds $100,000,000 at any one time
(provided that, in the case of Hedging Obligations, the amount counted for this
purpose shall be the net amount payable by all Companies if such Hedging
Obligations were terminated at such time); provided, further, that this clause
(f)(ii) shall not apply to (y) secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness or (z) Indebtedness that becomes due
as a result of a notice of voluntary refinancing, exchange, or conversion
thereof that is permitted thereunder, so long as such refinancing, exchange or
conversion is consummated, or such notice duly withdrawn, in accordance with the
terms of such Indebtedness;
(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Loan Party or Material Subsidiary, or of a substantial part of
the property of any Loan Party or Material Subsidiary, under Title 11 of the
U.S. Code, as now constituted or hereafter amended, or any other federal, state,
provincial or foreign bankruptcy, insolvency, receivership, reorganization or
other Debtor Relief Law, including any proceeding under applicable corporate
law; (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator, examiner or similar official for any Loan Party or Material
Subsidiary or for a substantial part of the property of any Loan Party or
Material Subsidiary; or (iii) the winding-up, liquidation or examination of any
Loan Party or Material Subsidiary; and such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;
(h)    any Loan Party or Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or other Debtor Relief
Law; (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
clause (g) above; (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator, examiner or similar official for
any Loan Party or Material Subsidiary or for a substantial part of the property
of any Loan Party or Material Subsidiary; (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding; (v)
make a general assignment for the benefit of creditors; (vi) become unable,
admit in writing its insolvency or inability or fail generally to pay its debts
as they become due or, in respect of a German Loan Party, is unable to pay its
debts as they fall due (zahlungsunfähig) within the meaning of section 17 of the
German Insolvency Code (Insolvenzordnung) or threatened to become unable to pay
its debts (drohend zahlungsunfähig) within the meaning of section 18 of the
German Insolvency Code or is over-indebted within the meaning of section 19 of
the German Insolvency Code; (vii) take any action for the purpose of effecting
any of the foregoing; (viii) wind up or liquidate (except in


309


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



accordance with Section 6.05) or put into examination, or (ix) take any step
with a view to a moratorium or a composition or similar arrangement with any
creditors of any Loan Party or Material Subsidiary, or a moratorium is declared
or instituted in respect of the indebtedness of any Loan Party or Material
Subsidiary;
(i)    one or more judgments, orders or decrees for the payment of money in an
aggregate Dollar Equivalent amount in excess of $100,000,000, to the extent not
covered by insurance or supported by a letter of credit or appeal bonds posted
in cash, shall be rendered against any Company or any combination thereof and
the same shall remain undischarged, unvacated or unbonded for a period of thirty
(30) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to levy upon properties
of any Company to enforce any such judgment;
(j)    one or more ERISA Events or noncompliance with respect to Foreign Plans
or Compensation Plans shall have occurred that, when taken together with all
other such ERISA Events and noncompliance with respect to Foreign Plans or
Compensation Plans that have occurred, could reasonably be expected to result in
liability of any Company and its ERISA Affiliates that could reasonably be
expected to result in a Material Adverse Effect;
(k)    any security interest and Lien purported to be created by any Security
Document shall cease to be in full force and effect, or shall cease to give the
Collateral Agent (or its co-agent or subagent), for the benefit of the Secured
Parties, a valid, perfected First Priority (subject to the Intercreditor
Agreement) security interest in and Lien on all of the Collateral thereunder
(except as otherwise expressly provided in such Security Document) in favor of
the Collateral Agent (or its co-agent or subagent), or shall be asserted by any
Borrower or any other Loan Party not to be a valid, perfected, First Priority
(except as otherwise expressly provided in this Agreement, the Intercreditor
Agreement or such Security Document) security interest in or Lien on the
Collateral covered thereby;
(l)    any Loan Document or any material provision thereof shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by any Loan Party or by any
Governmental Authority, seeking to establish the invalidity or unenforceability
thereof (exclusive of questions of interpretation of any provision thereof), or
any Loan Party shall repudiate or deny any portion of its liability or
obligation for the Obligations;
(m)    there shall have occurred a Change in Control;
(n)    the Intercreditor Agreement or any material provision thereof shall cease
to be in full force or effect other than (i) as expressly permitted hereunder or
thereunder, (ii) by a consensual termination or modification thereof agreed to
by the Agents party thereto, the Term Loan Administrative Agent, the Term Loan
Collateral Agent and all other creditors of the Designated Company and its
Restricted Subsidiaries (or any trustee, agent or representative acting on their
behalf) that are parties thereto, or (iii) as a result of satisfaction in full
of the obligations under the Term Loan Documents, the Additional Senior Secured


310


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Indebtedness Documents (if any), the Junior Secured Indebtedness Documents (if
any) and any other Material Indebtedness subject to the terms of the
Intercreditor Agreement;
(o)    any Company shall be prohibited or otherwise restrained from conducting
the business theretofore conducted by it in any manner that has or could
reasonably be expected to result in a Material Adverse Effect by virtue of any
determination, ruling, decision, decree or order of any court or Governmental
Authority of competent jurisdiction;
(p)    a “Termination Event” (as defined therein) has occurred under a
Receivables Purchase Agreement;
then, and in every such event (other than an event with respect to any Loan
Party described in paragraph (g) or (h) above), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to Administrative Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate forthwith the Commitments and (ii) declare the Loans and
Reimbursement Obligations then outstanding to be forthwith due and payable in
whole or in part, whereupon the principal of the Loans and Reimbursement
Obligations so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Fees and all other Obligations of the Loan
Parties accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by each of the Loan
Parties, anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event, with respect to any Loan Party described in
paragraph (g) or (h) above, the Commitments shall automatically terminate and
the principal of the Loans and Reimbursement Obligations then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
Obligations of the Loan Parties accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by each of the Loan Parties, anything contained herein or in
any other Loan Document to the contrary notwithstanding.
SECTION 8.02    Rescission. If at any time after termination of the Commitments
or acceleration of the maturity of the Loans, the Loan Parties shall pay all
arrears of interest and all payments on account of principal of the Loans and
Reimbursement Obligations owing by them that shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
law, on overdue interest, at the rates specified herein) and all Defaults (other
than non-payment of principal of and accrued interest on the Loans due and
payable solely by virtue of acceleration) shall be remedied or waived pursuant
Section 11.02, then upon the written consent of the Required Lenders and written
notice to the Administrative Borrower, the termination of the Commitments or the
acceleration and their consequences may be rescinded and annulled; but such
action shall not affect any subsequent Default or impair any right or remedy
consequent thereon. The provisions of the preceding sentence are intended merely
to bind the Lenders and the Issuing Banks to a decision that may be made at the
election of the Required Lenders, and such provisions are not intended to
benefit any Loan Party and do not


311


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



give any Loan Party the right to require the Lenders to rescind or annul any
acceleration hereunder, even if the conditions set forth herein are met.
SECTION 8.03    Application of Proceeds. Notwithstanding anything herein to the
contrary (but subject to Section 2.14(f) and the terms of the Intercreditor
Agreement), during an Event of Default, monies to be applied to the Secured
Obligations, whether arising from payments by Loan Parties, realization on
Collateral, setoff or otherwise, shall be allocated as follows (including any
payments received with respect to adequate protection payments or other
distributions relating to the Secured Obligations during the pendency of any
reorganization or insolvency proceeding):
(a)    First, to all costs and expenses, including Extraordinary Expenses, owing
to any Agent or Receiver;
(b)    Second, to all amounts owing to a Swingline Lender on Swingline Loans;
(c)    Third, to all amounts owing to Issuing Banks on LC Obligations;
(d)    Fourth, to all Secured Obligations constituting fees (other than Secured
Bank Product Obligations);
(e)    Fifth, to all Secured Obligations constituting interest (other than
Secured Bank Product Obligations);
(f)    Sixth, to cash collateralize all outstanding Letters of Credit in an
amount equal to 105% of LC Exposure;
(g)    Seventh, to all Loans; and
(h)    Eighth, to all other Secured Obligations.
Amounts shall be applied to each category of Secured Obligations set forth above
until Full Payment thereof and then to the next category. If amounts are
insufficient to satisfy a category, they shall be applied on a pro rata basis
among the Secured Obligations in the category. Amounts distributed with respect
to any Secured Bank Product Obligations shall be the lesser of the maximum
Secured Bank Product Obligations last reported to Administrative Agent or the
actual Secured Bank Product Obligations as calculated by the methodology
reported to Administrative Agent for determining the amount due. No Agent shall
have any obligation to calculate the amount to be distributed with respect to
any Secured Bank Product Obligations, and Administrative Agent may request a
reasonably detailed calculation of such amount from the applicable Secured
Party. If a Secured Party fails to deliver such calculation within five days
following request by Administrative Agent, Administrative Agent may assume the
amount to be distributed is zero. The allocations set forth in this Section are
solely to determine the rights and priorities of Administrative Agent and
Secured Parties as among themselves, and may be changed by agreement among them
without the consent of any Loan Party. This Section is not for the benefit of or
enforceable by any Loan Party.


312


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



ARTICLE IX
COLLATERAL ACCOUNT; COLLATERAL MONITORING; APPLICATION OF COLLATERAL PROCEEDS
Each Loan Party covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until Full Payment of the Obligations,
unless Administrative Agent, or the Required Lenders, shall otherwise consent in
writing:
SECTION 9.01    Accounts; Cash Management.
    The Loan Parties in the United States, Canada, England and Wales,
Switzerland, and Germany (and any other jurisdiction in which a Borrower,
Borrowing Base Guarantor or Receivables Seller is located) (the “Borrowing Base
Loan Parties”) shall maintain a cash management system which is acceptable to
the Administrative Agent (the “Cash Management System”), which shall operate as
follows:
(a)    All funds held by any Borrowing Base Loan Party (other than funds being
collected pursuant to the provisions stated below) shall be deposited in one or
more bank accounts or securities investment accounts, in form and substance
reasonably satisfactory to Administrative Agent subject to the terms of the
Security Agreement and applicable Control Agreements.
(b)    Each Borrowing Base Loan Party shall establish and maintain, at its sole
expense, blocked accounts, charged accounts, or lockboxes and related deposit
accounts (in each case, “Blocked Accounts”), which, on the Amendment No. 2
Effective Date, shall consist of the accounts listed as such on Schedule 9.01(b)
to Amendment No. 2 and related lockboxes maintained by the financial
institutions listed on such schedule (or another financial institution
acceptable to Administrative Agent), with such banks as are acceptable to
Administrative Agent into which each Loan Party shall promptly deposit and
direct their respective Account Debtors to directly remit all payments on
Accounts and all payments constituting proceeds of Inventory or other Collateral
(other than proceeds of a Casualty Event or an Asset Sale that do not require a
repayment under Loan Documents, and subject to the Intercreditor Agreement) in
the identical form in which such payments are made, whether by cash, check or
other manner and shall be identified and segregated from all other funds of the
Loan Parties (except, with regard to accounts located in Europe, to the extent
permitted pursuant to the applicable U.K. Security Agreement, Swiss Security
Agreement, or German Security Agreement, or Control Agreements, or with respect
to accounts located in any other European country, the applicable Control
Agreement or other Security Documents applicable thereto). Each Borrowing Base
Loan Party shall deliver, or cause to be delivered, to Collateral Agent a
Control Agreement duly authorized, executed and delivered by each bank where a
Blocked Account for the benefit of any Borrowing Base Loan Party is maintained,
and, except as provided in Section 9.01(d), by each bank where any other deposit
account of a Borrowing Base Loan Party is from time to time maintained. Each
Borrowing Base Loan Party shall further execute and deliver such agreements and
documents as Administrative Agent may reasonably require in connection with such
Blocked Accounts and such Control


313


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Agreements. No Borrowing Base Loan Party shall establish any deposit accounts
after the Closing Date, unless such Loan Party has given the Administrative
Agent 30 days’ (or such shorter period as may be determined by the
Administrative Agent in its sole discretion) prior written notice of its
intention to establish such new account and has complied in full with the
provisions of this Section 9.01(b) with respect to such deposit accounts. Each
Borrowing Base Loan Party agrees that from and after the delivery of an
Activation Notice (as defined below), all payments made to such Blocked Accounts
or other funds received and collected by any Secured Party, whether in respect
of the Accounts, as proceeds of Inventory or other Collateral (subject to the
Intercreditor Agreement) or otherwise shall be treated as payments to the
Secured Parties in respect of the Secured Obligations and therefore shall
constitute the property of the Secured Parties to the extent of the then
outstanding Secured Obligations and may be applied by the Administrative Agent
in accordance with Section 9.01(e).
(c)    With respect to the Blocked Accounts of the U.S. Borrowers and such other
Borrowing Base Loan Parties as the Administrative Agent shall determine in its
sole discretion, the applicable bank maintaining such Blocked Accounts shall
agree to forward daily all amounts in each Blocked Account to one Blocked
Account designated as a concentration account in the name listed on Schedule
9.01(b) to Amendment No. 2 (the “Concentration Account”) at a bank acceptable to
the Administrative Agent that shall be designated as the Concentration Account
bank for the Loan Parties (the “Concentration Account Bank”), which, on the
Amendment No. 2 Effective Date, shall consist of the accounts listed as such on
Schedule 9.01(b) to Amendment No. 2 maintained by the financial institutions
listed on such schedule (or other financial institution acceptable to the
Administrative Agent). Each Bank providing a Blocked Account shall agree to
follow the instructions of the Collateral Agent with regard to each such Blocked
Account, including the Concentration Account, including, from and after the
receipt of a notice (an “Activation Notice”) from the Collateral Agent (which
Activation Notice may (or shall, upon the written instruction of the Required
Lenders) be given by Collateral Agent at any time from and after the occurrence
of a Cash Dominion Trigger Event and prior to a Cash Dominion Recovery Event)
pursuant to the applicable Control Agreement, to follow only the instructions of
the Collateral Agent (and not those of any Loan Party) with respect to the
Blocked Accounts (including the Concentration Account), including (i) to forward
daily all amounts in the Concentration Account to the account designated as the
collection account (the “Collection Account”), which shall be under the
exclusive dominion and control of the Collateral Agent (it being understood
that, prior to the delivery of an Activation Notice, the respective Loan Parties
shall also be authorized to issue instructions with regard to funds in the
Concentration Account), and (ii) with respect to the Blocked Accounts to forward
all amounts in each Blocked Account to the applicable Collection Account or as
the Collateral Agent otherwise directs and to commence the process of daily
sweeps from such Blocked Account into the Collection Account or otherwise under
Section 9.01 or as the Collateral Agent otherwise directs.
(d)    Notwithstanding any provision of this Section 9.01 to the contrary,
(A) Borrowing Base Loan Parties may maintain zero balance disbursement accounts
and accounts used solely to fund payroll, payroll taxes or employee benefits in
the ordinary course


314


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



of business, provided that no Borrowing Base Loan Parties shall accumulate or
maintain cash in such accounts as of any date of determination in excess of
checks outstanding against such accounts as of that date and amounts necessary
to meet minimum balance requirements or Applicable Law, (B) Borrowing Base Loan
Parties may maintain local cash accounts that are not a part of the Cash
Management Systems which individually do not at the end of each day in the
applicable jurisdiction contain funds in excess of $100,000 and, together with
all other such local cash accounts, do not exceed $2,000,000, and (C) the
requirements in Section 9.01(a) through (c) as they relate to Blocked Accounts
acquired pursuant to a Permitted Acquisition shall be subject to Section
5.11(g).
(e)    From and after the delivery of an Activation Notice, unless an Event of
Default has occurred and is continuing (in which event Section 8.03 shall apply)
and unless Administrative Agent determines to release such funds to the
Borrowers in accordance with this Section 9.01(e), Administrative Agent shall
apply all funds of a Borrower or Borrowing Base Guarantor organized under the
laws of the same jurisdiction of such Borrower that are in or are received into
a Collection Account or that are otherwise received under this Section 9.01 by
the Administrative Agent or the Collateral Agent (except to the extent
constituting Pari Passu Priority Collateral or otherwise not required to be paid
pursuant to Section 2.10) on a daily basis to the repayment of (i) first, Fees
and reimbursable expenses of the Administrative Agent and the Collateral Agent
then due and payable by such Borrower and such Borrowing Base Guarantors; (ii)
second, to interest then due and payable on all Loans to such Borrower, (iii)
third, Overadvances to such Borrower, (iv) fourth, the Swingline Loans to such
Borrower, (v) fifth, Base Rate Loans to such Borrower, pro rata, (vi) sixth,
Eurocurrency Loans and EURIBOR Loans to such Borrower, pro rata, together with
all accrued and unpaid interest thereon; provided, however, that payments on
such Eurocurrency Loans and EURIBOR Loans with respect to which the application
of such payment would result in the payment of the principal prior to the last
day of the relevant Interest Period shall be transferred to the Cash Collateral
Account to be applied to such Eurocurrency Loans or EURIBOR Loans on the last
day of the relevant Interest Period of such Eurocurrency Loan or EURIBOR Loan or
to the Obligations owing by such Borrower and Borrowing Base Guarantors as they
come due (whether at stated maturity, by acceleration or otherwise). After
payment in full has been made of the amounts required under subsections (i)-(vi)
in the preceding sentence, all funds in a Collection Account or otherwise
received under this Section 9.01 (except to the extent not required to be paid
hereunder) shall be applied on a daily basis to all amounts described in
subsections (i)-(vi) in the preceding sentence owing by any other Loan Parties,
in the order set out therein. Notwithstanding the foregoing sentences, after
payment in full has been made of the amounts required under subsections (i)-(vi)
in the two preceding sentences, upon Administrative Borrower’s request and as
long as no Default has occurred and is continuing and all other conditions
precedent to a Borrowing have been satisfied, any additional funds deposited in
a Collection Account or a Cash Collateral Account shall be released to the
applicable Borrowing Base Loan Party. In addition, if consented to by the
Administrative Agent or the Required Lenders, such funds in a Cash Collateral
Account may be released to the applicable Borrowing Base Loan Party.
Notwithstanding the above, if the Administrative Agent has declared the Loans
and/or Reimbursement Obligations then outstanding to be forthwith due and
payable in whole or in part pursuant to Section 8.01 or if


315


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



an Event of Default has occurred and is continuing, the Administrative Agent
shall apply all funds received in the Collection Account in accordance with
Section 8.03. If this Section 9.01(e) applies, the Administrative Agent will use
reasonable efforts to cooperate with the Administrative Borrower in structuring
the payments under this Section 9.01(e) in a manner that would minimize
withholding taxes imposed on such payments.
(f)    Each Loan Party following delivery of an Activation Notice shall, acting
as trustee for Collateral Agent, receive, as the property of Collateral Agent
for the benefit of the Secured Parties, any monies, checks, notes, drafts or any
other payment relating to and/or proceeds of Accounts, Inventory or other
Collateral (subject to the Intercreditor Agreement) which come into their
possession or under their control and immediately upon receipt thereof, shall
deposit or cause the same to be deposited in the Blocked Accounts, or remit the
same or cause the same to be remitted, in kind, to Collateral Agent. In no event
shall the same be commingled with any Loan Party’s own funds (except, with
regard to accounts located in Europe, to the extent permitted pursuant to the
applicable U.K. Security Agreement, Swiss Security Agreement, or German Security
Agreement, or Control Agreements, or with respect to accounts located in any
other European country, the applicable Control Agreement or other Security
Documents applicable thereto). Each Loan Party agrees to reimburse Collateral
Agent on demand for any amounts owed or paid to any bank at which a Blocked
Account is established or any other bank or person involved in the transfer of
funds to or from the Blocked Accounts arising out of Collateral Agent’s payments
to or indemnification of such bank or person.
(g)    With regard to accounts located in Europe, the Collateral Agent may, in
its sole discretion, agree pursuant to the Security Documents to vary the cash
management procedures set forth herein, including as documented in the
applicable U.K. Security Agreement, Swiss Security Agreement, or German Security
Agreement, or Control Agreements, or with respect to accounts located in any
other European country, the applicable Control Agreement or other Security
Documents applicable thereto) and including, subject to Section 6.07, with
regard to the Cash Pooling Arrangements. To the extent that any Security
Document sets forth cash management that varies from this Section 9.01, the
applicable Loan Parties shall comply with such Security Documents, and shall
comply with this Section 9.01 to the extent not inconsistent therewith.
(h)    Each Borrowing Base Loan Party, and each other Loan Party that is
organized in a Principal Jurisdiction, shall, prior to entering into a Permitted
German Alternative Financing, a Permitted Novelis Switzerland Financing or a
Permitted Customer Account Financing, arrange its cash management system, in a
manner reasonably satisfactory to the Administrative Agent, so as to cause its
receipts in respect of Accounts that are subject to such a financing or other
transaction (or receipts in respect of Accounts generated from Inventory
included in such a financing or other transaction) to be to be segregated from
(and not commingled therewith) receipts of its other Accounts.
SECTION 9.02    Administration of Inventory and Accounts.


316


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(a)    Records and Reports of Inventory. Each Borrower and Borrowing Base
Guarantor shall keep accurate and complete records of its Inventory, including
costs and daily withdrawals and additions thereto, and shall submit to
Administrative Agent inventory and reconciliation reports in form reasonably
satisfactory to Administrative Agent, upon Administrative Agent’s reasonable
request. Each Loan Party shall conduct a physical inventory at least once per
calendar year (and on a more frequent basis if requested by Administrative Agent
during the continuation of an Event of Default) and periodic cycle counts
consistent with historical practices, and shall provide to Administrative Agent
a report based on each such inventory and count promptly upon completion
thereof, together with such supporting information as Administrative Agent may
reasonably request. Administrative Agent may participate in and observe each
physical count.
(b)    Returns of Inventory. No Borrower or Borrowing Base Guarantor shall
return any Inventory to a supplier, vendor or other Person, whether for cash,
credit or otherwise, unless (i) such return is in the ordinary course of
business, consistent with past practices and undertaken in good faith; (ii) no
Default, Event of Default or Overadvance exists or would result therefrom; (iii)
Administrative Agent is promptly notified if the aggregate value of all
Inventory returned in any month exceeds $10,000,000; and (iv) during the
existence of any Event of Default or at any time after the occurrence of a Cash
Dominion Trigger Event and prior to the subsequent occurrence of a Cash Dominion
Recovery Event, any payment received by a Loan Party for a return is promptly
remitted to Administrative Agent for application to the Secured Obligations.
(c)    Acquisition, Sale and Maintenance of Inventory. The Loan Parties shall
use, store and maintain all Inventory with reasonable care and caution, in
accordance with applicable standards of any insurance and in conformity with all
Applicable Law, and shall make current rent payments (within applicable grace
periods provided for in leases) at all locations where any Collateral is
located.
(d)    Records and Schedules of Accounts. Each Loan Party shall keep accurate
and complete records of its Accounts in all material respects, including all
payments and collections thereon, and shall submit to Administrative Agent
sales, collection, reconciliation and other reports in form satisfactory to
Administrative Agent, on such periodic basis as Administrative Agent may
reasonably request.
(e)    Taxes. If an Account of any Borrower or Borrowing Base Guarantor includes
a charge for any Taxes, Administrative Agent is authorized, in its discretion,
upon notice to the Administrative Borrower, to pay the amount thereof to the
proper Taxing Authority for the account of such Borrower or Borrowing Base
Guarantor and to charge Borrowers therefor; provided, however, that neither any
Agent nor any Lender shall be liable for any Taxes that may be due from any Loan
Party or with respect to any Collateral.
(f)    Account Verification. During a Default or Event of Default, at any time
after the occurrence of a Reporting Trigger Event and prior to the subsequent
occurrence of a Reporting Recovery Event and in connection with its field
examinations, Administrative Agent shall have the right, in the name of
Administrative Agent, any designee of


317


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Administrative Agent or any Loan Party, to verify the validity, amount or any
other matter relating to any Accounts of any Borrower or Borrowing Base
Guarantor (including Accounts purchased pursuant to a Receivables Purchase
Agreement) by mail, telephone or otherwise; provided that, in the absence of an
Event of Default such verification shall be limited to telephone calls made by a
representative of a Loan Party, upon reasonable prior notice from Administrative
Agent, in the presence of a representative of Administrative Agent to an
applicable Account Debtor or a Person otherwise obligated on such Accounts, as
the case may be. Loan Parties shall cooperate fully with Administrative Agent in
an effort to facilitate and promptly conclude any such verification process.
SECTION 9.03    Borrowing Base-Related Reports. The Borrowers shall deliver or
cause to be delivered (at the expense of the Borrowers) to the Collateral Agent
and the Administrative Agent the following (and the Administrative Agent shall
make available to the Lenders, on the Platform or otherwise, in accordance with
its customary procedures):
(a)    in no event less frequently than twenty (20) days after the end of each
month for the month most recently ended (or, if such day is not a Business Day,
the next succeeding Business Day), a Borrowing Base Certificate from the
Administrative Borrower accompanied by such supporting detail and documentation
as shall be reasonably requested by the Administrative Agent in its Permitted
Discretion (which, during the Aleris Deemed Borrowing Base Period, shall include
the information described in the last paragraph of this Section 9.03); provided
that, if during the first month of any fiscal quarter the Total Revolving
Exposure does not at any time exceed 25% of the Total Borrowing Base (as
reported in the Borrowing Base Certificate most recently delivered pursuant to
the terms of this Agreement) and no Default is then continuing, the
Administrative Borrower shall not be required to deliver a Borrowing Base
Certificate with regard to such month; provided, further, that after the
occurrence of a Covenant Trigger Event and until the occurrence of a
corresponding Covenant Recovery Event, Administrative Borrower shall deliver an
additional weekly roll-forward of Accounts as referenced in paragraph (b)(i)
below (both consolidated and segregated by Borrower (or Borrowing Base
Guarantor) and region) within five (5) Business Days after the end of each
calendar week, and, if requested by the Administrative Agent or the Required
Lenders, a Borrowing Base Certificate reflecting such updated Account
information (prepared weekly) within five (5) Business Days after the end of
each calendar week, or, when a Default is continuing, more frequent Borrowing
Base Certificates reflecting shorter periods as reasonably requested by the
Administrative Agent or the Required Lenders. Each Borrowing Base Certificate
shall reflect all information through the end of the appropriate period for each
Borrower and each Borrowing Base Guarantor, both in consolidated form and
segregated by Borrower (or Borrowing Base Guarantor) and region. In addition,
the Administrative Borrower shall promptly (and in any event within five (5)
Business Days (or, in the case of clause (iii) below, no later than the date on
which such Asset Sale is consummated)) after the occurrence thereof provide to
the Collateral Agent and the Administrative Agent a revision to the most
recently delivered Borrowing Base Certificate, which revised certificate shall
report the Borrowing Base as of the last day of the month (or week, after the
occurrence of a Covenant Trigger Event and until the occurrence of a
corresponding Covenant Recovery Event) covered by such certificate,
demonstrating the pro


318


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



forma effect of the following on the Borrowing Base: (i) any event not in the
ordinary course of business (including a casualty event, a sale or other
disposition, or any other event resulting in the ineligibility of Accounts or
Inventory that are included as Eligible Accounts or Eligible Inventory in the
most recently delivered Borrowing Base Certificate) which either (x) causes such
Accounts or Inventory in excess of $37,500,000 included in the Total Borrowing
Base no longer to be Eligible Accounts or Eligible Inventory or (y) causes a
Borrower to cease to be a Borrower hereunder, (ii) entry into any Permitted
German Alternative Financing, Permitted Novelis Switzerland Financing or any
Permitted Customer Account Financing or (iii) any Asset Sale all or any portion
of which consists of U.S. Hold Separate Assets or any portion of the Belgian
Hold Separate Business. After any Restricted Subsidiary organized in Germany or
any political subdivision thereof enters into any Permitted German Alternative
Financing, all of the Accounts and Inventory of such Company (and each other
Company organized in Germany or any political subdivision thereof), including
any Accounts of any such Person that were sold pursuant to a Receivables
Purchase Agreement prior to such Permitted German Alternative Financing, shall
be ineligible for inclusion in the Borrowing Base. In the event that any
Restricted Subsidiary enters into a Permitted Customer Account Financing or a
Permitted Novelis Switzerland Financing, until such time that the Administrative
Borrower has delivered an updated Borrowing Base Certificate reflecting such
transaction, the Administrative Agent may establish a Reserve with respect to
the subject Accounts. Notwithstanding anything to the contrary in this Agreement
or any other Loan Document, on the Aleris U.S. Hold Separate Release Date, the
Administrative Borrower shall deliver an updated Borrowing Base Certificate to
the Administrative Agent based on the Borrowing Base Certificates most recently
delivered pursuant to this Agreement, which Borrowing Base Certificate shall
solely reflect the reduction to zero and the removal of each U.S. Borrowing Base
(Aleris), and the inclusion in the U.S. Borrowing Base of the Eligible Inventory
and Eligible Accounts owned by, and the Reserves applicable to, each Individual
Aleris U.S. Borrower.
(b)    upon request by the Administrative Agent, and in no event less frequently
than thirty (30) days after the end of (i) each month, a monthly trial balance
showing Accounts outstanding aged from statement date as follows: 1 to 30 days,
31 to 60 days, 61 to 90 days and 91 days or more, accompanied by a comparison to
the prior month’s trial balance and such supporting detail and documentation as
shall be requested by the Administrative Agent in its Permitted Discretion and
(ii) each month, a summary of Inventory by location and type (differentiating
raw materials, work-in-process, and finished goods) accompanied by such
supporting detail and documentation as shall be requested by the Administrative
Agent in its Permitted Discretion; provided that, if during the first month of
any fiscal quarter the Total Revolving Exposure (excluding LC Exposure in
respect of Letters of Credit outstanding as of the Closing Date) does not at any
time exceed 25% of the Adjusted Total Revolving Commitment and no Default is
then continuing, the Administrative Borrower shall not be required to deliver
such monthly trial balance or summary of Inventory with regard to such month;
(c)    promptly upon request by the Administrative Agent (which request shall
not be made more often than once per fiscal quarter except after the occurrence
of a Reporting


319


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Trigger Event and prior to the subsequent occurrence of a Reporting Recovery
Event), copies of each German Borrower’s updated or new supply contracts,
purchase orders, invoices, and any related statements of general terms and
conditions, in each case with respect to suppliers having an average
transactional volume with the Companies in excess of $10,000,000 per month;
(d)    in no event less frequently than twenty (20) days after the end of each
month for the month most recently ended (or, if such day is not a Business Day,
the next succeeding Business Day), a report listing German accounts payable by
payee, in a form reasonably satisfactory to the Administrative Agent; provided
that, if during the first month of any fiscal quarter the Total Revolving
Exposure (excluding LC Exposure in respect of Letters of Credit outstanding as
of the Closing Date) does not at any time exceed 25% of the Adjusted Total
Revolving Commitment and no Default is then continuing, the Administrative
Borrower shall not be required to deliver such report with regard to such month;
(e)    in no event less frequently than twenty (20) days after the end of each
month for the month most recently ended (or, if such day is not a Business Day,
the next succeeding Business Day) a report reflecting the ownership of sheet
ingot Inventory located and cast at Norf GmbH, provided that after the
occurrence of a Reporting Trigger Event and until the occurrence of a
corresponding Reporting Recovery Event, Administrative Borrower shall deliver,
if requested by the Administrative Agent or the Required Lenders, such reports
on a more frequent basis; and
(f)    such other reports, statements and reconciliations with respect to the
Borrowing Base or Collateral of any or all Loan Parties as the Administrative
Agent shall from time to time request in its Permitted Discretion.
The delivery of each certificate and report or any other information delivered
pursuant to this Section 9.03 shall constitute a representation and warranty by
the Borrowers that the statements and information contained therein are true and
correct in all material respects on and as of the date referred to therein.
During the Aleris Deemed Borrowing Base Period, in each Borrowing Base
Certificate delivered under this Agreement, and in each certificate otherwise
delivered in accordance with the last sentence of this paragraph, the Designated
Company shall specify each Aleris Borrower’s allocation of the Deemed Borrowing
Base Cap (such allocation in effect for each Aleris Borrower from time to time,
such Aleris Borrower’s “Deemed Borrowing Base Allocation”); provided that the
aggregate amount of all Deemed Borrowing Base Allocations of all Aleris
Borrowers shall not exceed the Deemed Borrowing Base Cap at any time; provided,
further, that, notwithstanding anything to the contrary in this Agreement or any
other Loan Document, if any such certificate does not specify a Deemed Borrowing
Base Allocation for any Aleris Borrower (or if such Person was not an Aleris
Borrower at the time the most recent such certificate was delivered to the
Administrative Agent), such Aleris Borrower’s Deemed Borrowing Base Allocation
shall be zero. During the Aleris Deemed Borrowing Base Period, on no more than
two occasions per calendar month, the Designated Company may deliver a
certificate to the Administrative Agent executed by a Financial Officer of the
Designated


320


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Company, reallocating the Deemed Borrowing Base Allocation of each Aleris
Borrower among the Aleris Borrowers and setting forth the effective date of such
reallocation (which date shall be at least 2 Business Days after the date that
such certificate is delivered to the Administrative Agent); provided that (x)
such certificate shall attach an updated copy of the Borrowing Base Certificate
most recently delivered to the Administrative Agent, which no changes other than
to give effect to the new Deemed Borrowing Base Allocations, and (y) after
giving effect to such reallocation, the aggregate amount of all Deemed Borrowing
Base Allocations of all Aleris Borrowers shall not exceed the Deemed Borrowing
Base Cap.
SECTION 9.04    Rescission of Activation Notice. Notwithstanding any of the
provisions of Section 9.01 to the contrary, after Collateral Agent has delivered
an Activation Notice and upon delivery of a certificate by a Financial Officer
of the Administrative Borrower to the Administrative Agent certifying that a
Cash Dominion Recovery Event has occurred with respect to the outstanding Cash
Dominion Trigger Event, the Collateral Agent shall rescind the Activation Notice
by written notice, as necessary, to the applicable Concentration Account Banks
and any such other banks to which Collateral Agent had issued such Activation
Notice and following such rescission the Cash Management System shall be
operated as if no such Activation Notice had been given.
ARTICLE X
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT


SECTION 10.01    Appointment, Authority and Duties of Agents.


(a)    Appointment and Authority. Each Secured Party appoints and designates
Wells Fargo as Administrative Agent and as Collateral Agent under all Loan
Documents. Each Agent may, and each Secured Party authorizes each Agent to,
enter into all Loan Documents to which such Agent is intended to be a party and
accept all Security Documents, for the benefit of Secured Parties. Each Secured
Party agrees that any action taken by any Agent or Required Lenders in
accordance with the provisions of the Loan Documents, and the exercise by any
Agent or Required Lenders of any rights or remedies set forth therein, together
with all other powers reasonably incidental thereto, shall be authorized by and
binding upon all Secured Parties. Without limiting the generality of the
foregoing, the Administrative Agent and the Collateral Agent shall have the sole
and exclusive authority to (a) in the case of the Administrative Agent, act as
the disbursing and collecting agent for Lenders with respect to all payments and
collections arising in connection with the Loan Documents; (b) execute and
deliver as Administrative Agent or as Collateral Agent, respectively, each Loan
Document, including any intercreditor or subordination agreement, and accept
delivery of each Loan Document from any Loan Party or other Person; (c) in the
case of the Collateral Agent, act as collateral agent for Secured Parties for
purposes of perfecting and administering Liens under the Loan Documents, and for
all other purposes stated therein; (d) in the case of the Collateral Agent,
manage, supervise or otherwise deal with Collateral; (e) in the case of the
Collateral Agent, take any Enforcement Action with


321


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



respect to the Collateral or otherwise exercise any rights or remedies with
respect to any Collateral under the Loan Documents, Applicable Law or otherwise;
and (f) take any other Enforcement Action. The duties of each Agent shall be
ministerial and administrative in nature, and no Agent shall have a fiduciary
relationship with any Secured Party, Participant or other Person, by reason of
any Loan Document or any transaction relating thereto. Administrative Agent
alone shall be authorized to determine whether any Accounts or Inventory
constitute Eligible Accounts or Eligible Inventory, or whether to impose or
release any reserve, and to exercise its Permitted Discretion in connection
therewith, which determinations and judgments, if exercised in good faith, shall
exonerate Administrative Agent from liability to any Lender or other Person for
any error in judgment.
(b)    Duties. No Agent shall have any duties except those expressly set forth
in the Loan Documents. The conferral upon any Agent of any right shall not imply
a duty on such Agent’s part to exercise such right, unless instructed to do so
(i) in the case of the Administrative Agent, by Required Lenders in accordance
with this Agreement and (ii) in the case of the Collateral Agent, by
Administrative Agent in accordance with this Agreement.
(c)    Agent Professionals. Each Agent may perform its duties through agents and
employees. Each Agent may consult with and employ Agent Professionals, and shall
be entitled to act upon, and shall be fully protected in any action taken in
good faith reliance upon, any advice given by an Agent Professional. No Agent
shall be responsible for the negligence or misconduct of any agents, employees
or Agent Professionals selected by it with reasonable care.
(d)    Instructions of Required Lenders. The rights and remedies conferred upon
each Agent under the Loan Documents may be exercised without the necessity of
joinder of any other party, unless required by Applicable Law. Each Agent may
request instructions from Required Lenders or other Secured Parties with respect
to any act (including the failure to act) in connection with any Loan Documents,
and may seek assurances to its satisfaction from Secured Parties of their
indemnification obligations against all Claims that could be incurred by such
Agent in connection with any act. Each Agent shall be entitled to refrain from
any act until it has received such instructions or assurances, and no Agent
shall incur liability to any Person by reason of so refraining. Instructions of
Required Lenders shall be binding upon all Secured Parties, and no Secured Party
shall have any right of action whatsoever against any Agent as a result of such
Agent acting or refraining from acting in accordance with the instructions of
Required Lenders. Notwithstanding the foregoing, instructions by and consent of
Secured Parties shall be required in the circumstances described in Section
11.02. In no event shall any Agent be required to take any action that, in its
opinion, is contrary to Applicable Law or any Loan Documents or could subject
any Agent Indemnitee to personal liability.
SECTION 10.02    Agreements Regarding Collateral and Field Examination Reports.
(a)    Lien Releases; Care of Collateral. Secured Parties authorize Collateral
Agent to release any Lien with respect to any Collateral (a) upon Full Payment
of the Secured Obligations; (b) that is the subject of a sale, lease, license,
consignment, transfer or other


322


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



disposition which Administrative Borrower certifies in writing to Administrative
Agent and Collateral Agent is permitted by Section 6.06 (provided that no Lien
shall be released in any Series of Cash Neutral Transactions or in, except as
provided in the second to last sentence of this Section 10.02(a), in any Asset
Sale to another Loan Party) (and the Agents may rely conclusively on any such
certificate without further inquiry); (c) that does not constitute a material
part of the Collateral; (d) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guarantee pursuant to Section 7.09; (e) that is the subject of a Lien which
Administrative Borrower certifies in writing to Administrative Agent and
Collateral Agent is permitted by Section 6.02(n)(x) or (y) (and Agent may rely
conclusively on any such certificate without further inquiry); (f) with the
written consent of the Required Lenders or such other number of Lenders whose
consent is required under Section 11.02; or (g) to the extent such Lien attaches
to property that would otherwise constitute Excluded Property (including
property of an Excluded Collateral Subsidiary in connection with the designation
of a Loan Party as an Excluded Collateral Subsidiary); provided that,
notwithstanding the foregoing, (1) Aleris Belgium shall not be released from any
obligations hereunder or under any Loan Documents unless it has complied with
the requirements set forth in Section 2.24, (2) each Agent’s Lien on any
Revolving Credit Priority Collateral transferred by any Borrower to AV Metals,
Holdings or any of their respective Subsidiaries that is not a Borrower shall
not be released pursuant to the terms of this Agreement, any other Loan
Document, or otherwise unless the Administrative Agent has received an updated
Borrowing Base Certificate reflecting the removal of such Revolving Credit
Priority Collateral from the Borrowing Bases, and upon such removal the Funding
Conditions shall be satisfied, and (3) if, in connection with such release
pursuant to a transaction permitted by this Agreement, a Borrower would either
be released from all of its Obligations or the Liens on all Collateral of such
Borrower would be released, then such release shall be subject to the
satisfaction of the Borrower Release Conditions. Secured Parties authorize
Collateral Agent to subordinate or release its Liens to any a Lien permitted
hereunder that secures a Purchase Money Obligation or Capital Lease Obligation
permitted hereunder. No Agent shall have any obligation to assure that any
Collateral exists or is owned by a Loan Party, or is cared for, protected or
insured, nor to assure that Collateral Agent’s Liens have been properly created,
perfected or enforced, or are entitled to any particular priority, nor to
exercise any duty of care with respect to any Collateral. As of the Amendment
No. 1 Effective Date, notwithstanding anything to the contrary in the
Intercreditor Agreement, and as permitted by Section 2.4(b)(i) of the
Intercreditor Agreement, each Secured Party hereby unconditionally
(i) (x) terminates each Mortgage in respect of Real Property located in the
United States, Quebec, and the Ouro Preto Real Property located in Brazil, and
(y) releases (1) the equipment and inventory owned by the Brazilian Guarantor
that is located in Ouro Preto Brazil, and (2) the Real Property located in the
United States, Quebec, and the Ouro Preto Real Property located in Brazil, in
the case of clauses (1) and (2), from securing the Secured Obligations, and
agrees that such Real Property and such Brazilian inventory and equipment shall
not constitute “Collateral” or “Mortgaged Property” for any purposes hereunder
or under any other Loan Document, and (ii) authorizes and directs (x) the
Administrative Agent or the Collateral Agent, as applicable, at the Borrowers’
sole cost and expense, promptly upon receipt thereof, to execute and deliver to
the Designated Company documents and agreements that release and discharge the
Mortgages and Liens encumbering


323


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



the Real Property located in the United States, Quebec, and the Ouro Preto Real
Property located in Brazil, and to otherwise evidence the release and discharge
of the equipment and inventory owned by the Brazilian Guarantor that is located
in Ouro Preto Brazil, and (y) any Borrower or any of its Subsidiaries to record
or cause any title company, attorney, or other Person to record such documents
and agreements effecting such releases and discharges in the United States,
Quebec and Brazilian land title records (or local equivalent) and, in the case
of such Brazilian inventory and equipment, any applicable filing offices in
Brazil, in each case as determined by such Borrower or such Subsidiary. Each
Secured Party acknowledges as of the Amendment No. 1 Effective Date, that
mortgages over Real Property located in the United States in favor of the Term
Loan Administrative Agent or the Term Loan Collateral Agent, as the case may be,
shall remain in full force and effect, irrespective of the releases described in
the immediately preceding sentence, and that no mortgages over Real Property
located in the United States shall be entered into to secure the Secured
Obligations from and after the Amendment No. 1 Effective Date. Notwithstanding
anything to the contrary above, if Intellectual Property or Real Property (and
related fixtures) that constitutes Collateral is transferred pursuant to a
transaction permitted by the Loan Documents from a Loan Party to another Loan
Party (other than AV Minerals or Holdings) and the applicable Intellectual
Property or Real Property filing office requires the release of the existing
Lien in favor of the Collateral Agent prior to reflecting the transfer in the
register, then the Collateral Agent shall be permitted, without the consent of
any Lender or any other Person, to release its Lien in respect of such
Intellectual Property or Real Property (and related fixtures) in order to effect
such transfer so long as (i) the Transfer Conditions are satisfied at the time
of such transfer and the Designated Company shall have certified the same to the
Administrative Agent and the Collateral Agent, (ii) substantially concurrently
with the effectiveness of such transfer, such Intellectual Property and/or Real
Property is pledged to the Collateral Agent to secure the Obligations on terms
substantially the same as the pledge that is released by the Collateral Agent,
(iii) the priority of the new Lien in favor of the Collateral Agent, whether
pursuant to the Intercreditor Agreement or otherwise, is the same as that of the
original Lien, and (iv) the Liens on such Intellectual Property or Real Property
(and related fixtures) in favor of holders of Indebtedness under the Term Loan
Documents or any Term Loan Credit Agreement Refinancing Indebtedness, Permitted
First Priority Refinancing Debt, Permitted Second Priority Refinancing Debt,
Additional Senior Secured Indebtedness and Junior Secured Indebtedness are also
released substantially concurrently with the release granted by the Collateral
Agent. Notwithstanding the foregoing, where Intellectual Property and Real
Property (and related fixtures) can be transferred pursuant to an assignment and
assumption or similar agreement in a manner that would avoid the need to release
the Liens in favor of the Collateral Agent as described in the preceding
sentence, then the Loan Parties shall effect such transfer pursuant to an
assignment and assumption or similar agreement.
(b)    Possession of Collateral. Each Agent and Secured Party appoints each
Lender as agent (for the benefit of Secured Parties) for the purpose of
perfecting Liens in any Collateral held or controlled by such Lender, to the
extent such Liens are perfected by possession or control. If any Lender obtains
possession or control of any Collateral, it shall notify Collateral Agent
thereof and, promptly upon Collateral Agent’s request, deliver such


324


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Collateral to Collateral Agent or otherwise deal with it in accordance with
Collateral Agent’s instructions.
(c)    Field Examination Reports; Confidentiality; Disclaimers by Lenders and
Issuing Banks; Other Reports and Information. By becoming a party to this
Agreement, each Lender and each Issuing Bank:
(i)    is deemed to have requested that each Agent furnish such Lender and such
Issuing Bank, promptly after it becomes available, a copy of each field audit,
field examination, or appraisal report respecting any Loan Party or its
Subsidiaries (each, a “Report”) prepared by or at the request of such Agent, and
such Agent shall so furnish each Lender with such Reports;
(ii)    expressly agrees and acknowledges that the Agents do not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report;
(iii)    expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that each Agent or other party performing
any field audit, field examination or appraisal will inspect only specific
information regarding the Loan Parties and their Subsidiaries and will rely
significantly upon the Borrowers and their Subsidiaries’ books and records, as
well as on representations of Borrowers’ personnel;
(iv)    agrees to keep all Reports and other material, non-public information
regarding the Loan Parties and their Subsidiaries and their operations, assets,
and existing and contemplated business plans in a confidential manner in
accordance with Section 11.12; and
(v)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold each Agent and any other Lender
or Issuing Bank preparing a Report harmless from any action the indemnifying
Lender or Issuing Bank may take or fail to take or any conclusion the
indemnifying Lender or Issuing Bank may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender or Issuing Bank has made or may make to Borrowers, or the indemnifying
Lender’s or Issuing Bank’s participation in, or the indemnifying Lender’s or
Issuing Bank’s purchase or issuance of, a loan or loans of Borrowers or any
Letters of Credit, and (ii) to pay and protect, and indemnify, defend and hold
each Agent, and any such other Lender and Issuing Bank preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including, attorneys’ fees and costs) incurred by
such Agent and any such other Lender and Issuing Bank preparing a Report as the
direct or indirect result of any third parties who might obtain all or part of
any Report through the indemnifying Lender or Issuing Bank.
In addition to the foregoing, (x) any Lender or Issuing Bank may from time to
time request of each Agent in writing that such Agent provide to such Lender or
Issuing Bank a copy of any report or document provided by any Loan Party or its
Subsidiaries to such Agent that has not been contemporaneously provided by such
Loan Party or such Subsidiary to such Lender or


325


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Issuing Bank, and, upon receipt of such request, such Agent promptly shall
provide a copy of same to such Lender or Issuing Bank, and (y) to the extent
that each Agent is entitled, under any provision of the Loan Documents, to
request additional reports or information from any Loan Party or its
Subsidiaries, any Lender or Issuing Bank may, from time to time, reasonably
request such Agent to exercise such right as specified in such Lender’s or such
Issuing Bank’s notice to such Agent, whereupon such Agent promptly shall request
of Borrowers the additional reports or information reasonably specified by such
Lender or Issuing Bank, and, upon receipt thereof from such Loan Party or such
Subsidiary, such Agent promptly shall provide a copy of same to such Lender or
such Issuing Bank.
(d)    Dealings with Collateral Agent. Each Secured Party (other than the
Administrative Agent and the Collateral Agent and their respective co-agents and
sub-agents) shall deal with the Collateral Agent exclusively through the
Administrative Agent and shall not deal directly with the Collateral Agent. The
Collateral Agent shall be entitled to act and rely upon the instructions of the
Administrative Agent with regard to all matters relating to the Loan Documents
and the Collateral.
SECTION 10.03    Reliance by Agents. Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon (i) any certification, notice or other
communication (including those by telephone, telex, telegram, telecopy or
e-mail) or (ii) any electronic signature purportedly given by or on behalf of
any Loan party or any Secured Party, in each case, believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person, and upon
the advice and statements of Agent Professionals.
SECTION 10.04    Action Upon Default. No Agent shall be deemed to have knowledge
of any Default or Event of Default unless it has received written notice from a
Lender or Loan Party specifying the occurrence and nature thereof. If any Lender
acquires knowledge of a Default or Event of Default, it shall promptly notify
Administrative Agent and the other Lenders thereof in writing. Each Secured
Party (other than the Administrative Agent and the Collateral Agent) agrees
that, except as otherwise provided in any Loan Documents or with the written
consent of Administrative Agent and Required Lenders, it will not (i) take any
Enforcement Action, (ii) accelerate Secured Obligations (other than Secured Bank
Product Obligations) or (iii) exercise any right that it might otherwise have
under Applicable Law to credit bid at foreclosure sales, UCC sales or other
similar dispositions of Collateral or to assert any rights relating to any
Collateral. Notwithstanding the foregoing, however, a Secured Party may take
action to preserve or enforce its rights against a Loan Party where a deadline
or limitation period is applicable that would, absent such action, bar
enforcement of Secured Obligations held by such Secured Party, including the
filing of proofs of claim in an Insolvency Proceeding. No Lender shall set off
against any account that is subject to a Control Agreement without the prior
consent of Administrative Agent.
SECTION 10.05    Indemnification of Agent Indemnitees. EACH LENDER SHALL
INDEMNIFY AND HOLD HARMLESS AGENT INDEMNITEES AND ISSUING BANK INDEMNITEES, TO
THE EXTENT NOT REIMBURSED BY LOAN PARTIES, IN ACCORDANCE WITH ITS PRO RATA
PERCENTAGE, AGAINST ALL CLAIMS


326


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY AGENT INDEMNITEE OR ISSUING BANK
INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT INDEMNITEE RELATES TO OR
ARISES FROM ITS ACTING AS OR FOR AN AGENT (IN THE CAPACITY AS AN AGENT). In no
event shall any Lender have any obligation thereunder to indemnify or hold
harmless any Agent Indemnitee with respect to a Claim that is determined in a
final, non-appealable judgment by a court of competent jurisdiction to result
from the gross negligence or willful misconduct of such Indemnitee. In
Administrative Agent’s discretion, it may reserve for any Claims made against an
Agent Indemnitee or Issuing Bank Indemnitee, and may satisfy any judgment, order
or settlement relating thereto, from proceeds of Collateral prior to any Agent
making any distribution of Collateral proceeds to Secured Parties. If any Agent
is sued by any receiver, bankruptcy trustee, debtor-in-possession or other
Person for any alleged preference or fraudulent transfer, then any monies paid
by such Agent in settlement or satisfaction of such proceeding, together with
all interest, costs and expenses (including attorneys’ fees) incurred in the
defense of same, shall be promptly reimbursed to such Agent by each Lender to
the extent of its Pro Rata Percentage.
SECTION 10.06    Limitation on Responsibilities of Agents. No Agent shall be
liable to any Secured Party for any action taken or omitted to be taken under
the Loan Documents, except for losses directly and solely caused by such Agent’s
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a non-appealable decision). No Agent assumes any responsibility
for any failure or delay in performance or any breach by any Loan Party, Lender
or other Secured Party of any obligations under the Loan Documents. No Agent
makes to Secured Parties any express or implied warranty, representation or
guarantee with respect to any Secured Obligations, Collateral, Loan Documents or
Loan Party. No Agent Indemnitee shall be responsible to Secured Parties for any
recitals, statements, information, representations or warranties contained in
any Loan Documents; the execution, validity, genuineness, effectiveness or
enforceability of any Loan Documents; the genuineness, enforceability,
collectibility, value, sufficiency, location or existence of any Collateral, or
the validity, extent, perfection or priority of any Lien therein; the validity,
enforceability or collectibility of any Secured Obligations; or the assets,
liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Loan Party or Account Debtor. No Agent
Indemnitee shall have any obligation to any Secured Party to ascertain or
inquire into the existence of any Default or Event of Default, the observance or
performance by any Loan Party of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.
Neither Administrative Agent nor Collateral Agent shall be liable for any
application of amounts made by it in good faith and, if any such application is
subsequently determined to have been made in error, the sole recourse of any
Secured Party or other Person to which such amount should have been made shall
be to recover the amount from the Person that actually received it (and, if such
amount was received by any Secured Party, such Secured Party hereby agrees to
return it).
SECTION 10.07    Successor Agents and Co-Agents.
(a)    Resignation; Successor Agent. Subject to the appointment and acceptance
of a successor Agent as provided below, any Agent may resign at any time by
giving at least 30


327


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



days written notice thereof to the other Agent, Lenders and Administrative
Borrower. Upon receipt of such notice, Required Lenders shall have the right to
appoint a successor Agent which shall be (a) a Lender or an Affiliate of a
Lender; or (b) if no Lender or Affiliate of a Lender is willing to accept such
position, a commercial bank that is organized under the laws of the United
States or any state or district thereof, has a combined capital surplus of at
least $200,000,000 and (provided no Default or Event of Default exists) is
reasonably acceptable to Administrative Borrower. If no successor Agent is
appointed prior to the effective date of the resignation of an Agent, then such
Agent may appoint a successor agent from among Lenders or, if no Lender accepts
such role, such Agent may appoint Required Lenders as successor agent. Upon
acceptance by a successor Agent of an appointment to serve as an Agent
hereunder, or upon appointment of Required Lenders as successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the powers
and duties of the retiring Agent without further act, and the retiring Agent
shall be discharged from its duties and obligations hereunder in its capacity as
such Agent, but shall continue to have the benefits of the indemnification set
forth in Sections 10.05 and 11.03. Notwithstanding any Agent’s resignation, the
provisions of this Section 10.07 shall continue in effect for its benefit with
respect to any actions taken or omitted to be taken by it while Agent. Any
successor to Wells Fargo by merger or acquisition of stock or this loan shall
continue to be Administrative Agent and Collateral Agent hereunder without
further act on the part of the parties hereto, unless such successor resigns as
provided above.
(b)    Co-Collateral Agent. It is the intent of the parties that there shall be
no violation of any Applicable Law denying or restricting the right of financial
institutions to transact business in any jurisdiction. If Collateral Agent
believes that it may be limited in the exercise of any rights or remedies under
the Loan Documents due to any Applicable Law, or for any other reason in its
sole discretion, Collateral Agent (or the Lenders) may appoint an additional
Person as a co-collateral agent. If Collateral Agent (or the Lenders) so
appoints a co-collateral agent, each right and remedy intended to be available
to Collateral Agent under the Loan Documents shall also be vested in such
separate agent. Every covenant and obligation necessary to the exercise thereof
by such agent shall run to and be enforceable by it as well as Collateral Agent.
Secured Parties shall execute and deliver such documents as Collateral Agent
deems appropriate to vest any rights or remedies in such agent. If any
co-collateral agent shall die or dissolve, become incapable of acting, resign or
be removed, then all the rights and remedies of such agent, to the extent
permitted by Applicable Law, shall vest in and be exercised by Collateral Agent
until appointment of a new agent. For the avoidance of doubt, French Collateral
Agent shall be a co-collateral agent hereunder.
SECTION 10.08    Due Diligence and Non-Reliance. Each Lender acknowledges and
agrees that it has, independently and without reliance upon any Agent or any
other Lenders, and based upon such documents, information and analyses as it has
deemed appropriate, made its own credit analysis of each Loan Party and its own
decision to enter into this Agreement and to fund Loans and participate in LC
Obligations hereunder. Each Secured Party has made such inquiries as it feels
necessary concerning the Loan Documents, Collateral and Loan Parties. Each
Secured Party acknowledges and agrees that the other Secured Parties have made
no representations or warranties concerning any Loan Party, any Collateral or
the legality, validity,


328


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



sufficiency or enforceability of any Loan Documents or Obligations. Each Secured
Party will, independently and without reliance upon any other Secured Party, and
based upon such financial statements, documents and information as it deems
appropriate at the time, continue to make and rely upon its own credit decisions
in making Loans and participating in LC Obligations, and in taking or refraining
from any action under any Loan Documents. Except for notices, reports and other
information expressly requested by a Lender or expressly required to be
delivered to a Lender pursuant to Section 5.01 or Section 5.02, no Agent shall
have any duty or responsibility to provide any Secured Party with any notices,
reports or certificates furnished to such Agent by any Loan Party or any credit
or other information concerning the affairs, financial condition, business or
properties of any Loan Party (or any of its Affiliates) which may come into
possession of any Agent or its Affiliates.
SECTION 10.09    Remittance of Payments and Collections.
(a)    Remittances Generally. All payments by any Lender to any Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds. If no time for payment is specified or if payment is due on
demand by an Agent and request for payment is made by such Agent by 11:00 a.m.,
New York time, on a Business Day, payment shall be made by Lender not later than
2:00 p.m., New York time, on such day, and if request is made after 11:00 a.m.,
New York time, then payment shall be made by 11:00 a.m., New York time, on the
next Business Day. Payment by any Agent to any Secured Party shall be made by
wire transfer, in the type of funds received by such Agent. Any such payment
shall be subject to such Agent’s right of offset for any amounts due from such
payee under the Loan Documents.
(b)    Failure to Pay. If any Secured Party fails to pay any amount when due by
it to any Agent pursuant to the terms hereof, such amount shall bear interest
from the due date until paid at the rate determined by such Agent as customary
in the banking industry for interbank compensation. In no event shall Borrowers
be entitled to receive credit for any interest paid by a Secured Party to any
Agent, nor shall any Defaulting Lender be entitled to interest on any amounts
held by any Agent pursuant to Section 2.14(f).
(c)    Recovery of Payments. If any Agent pays any amount to a Secured Party in
the expectation that a related payment will be received by such Agent from any
Loan Party and such related payment is not received, then such Agent may recover
such amount from each Secured Party that received it. If any Agent determines at
any time that an amount received under any Loan Document must be returned to any
Loan Party or paid to any other Person pursuant to Applicable Law or otherwise,
then, notwithstanding any other term of any Loan Document, such Agent shall not
be required to distribute such amount to any Lender. If any amounts received and
applied by any Agent to any Secured Obligations are later required to be
returned by such Agent pursuant to Applicable Law, each Lender shall pay to such
Agent, on demand, such Lender’s share (in accordance with its Pro Rata
Percentage, where applicable) of the amounts required to be returned.
SECTION 10.10    Agent in its Individual Capacity. As a Lender, Wells Fargo
shall have the same rights and remedies under the other Loan Documents as any
other Lender, and the


329


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



terms “Lenders,” “Required Lenders” or any similar term shall include Wells
Fargo in its capacity as a Lender. Each of Wells Fargo and its Affiliates may
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, provide Bank Products to, act as trustee under indentures of, serve as
financial or other advisor to, and generally engage in any kind of business
with, Loan Parties and their Affiliates, as if Wells Fargo were any other bank,
without any duty to account therefor (including any fees or other consideration
received in connection therewith) to the other Lenders. In their individual
capacity, Wells Fargo and its Affiliates may receive information regarding Loan
Parties, their Affiliates and their Account Debtors (including information
subject to confidentiality obligations), and each Secured Party agrees that
Wells Fargo and its Affiliates shall be under no obligation to provide such
information to any Secured Party, if acquired in such individual capacity and
not as an Agent hereunder.
SECTION 10.11    Agent Titles. Each Lender, other than Wells Fargo, that is
designated (on the cover page of this Agreement or otherwise) by Wells Fargo as
an “Agent” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Loan Documents other than those applicable to
all Lenders, and shall in no event be deemed to have any fiduciary relationship
with any other Lender.
SECTION 10.12    Bank Product Providers. Each Secured Bank Product Provider, by
delivery of a notice to Administrative Agent of a Bank Product, agrees to be
bound by Section 8.03, ARTICLES VII, X and XI, and the Intercreditor Agreement,
and following such agreement, such Secured Bank Product Provider in its capacity
as such shall be deemed a third party beneficiary hereof and of the provisions
of the other Loan Documents for purposes of any reference in a Loan Document to
the parties for whom the Agents are acting. Each Secured Bank Product Provider
shall indemnify and hold harmless Agent Indemnitees, to the extent not
reimbursed by Loan Parties, against all Claims that may be incurred by or
asserted against any Agent Indemnitee in connection with such provider’s Secured
Bank Product Obligations. Each Agent hereby agrees to act as agent for such
Secured Bank Product Providers and, by virtue of entering into a Bank Product
Agreement, the applicable Secured Bank Product Provider shall be automatically
deemed to have appointed each Agent as its agent and to have accepted the
benefits of the Loan Documents. It is understood and agreed that the rights and
benefits of each Secured Bank Product Provider under the Loan Documents consist
exclusively of such Secured Bank Product Provider’s being a beneficiary of the
Liens and security interests (and, if applicable, guarantees) granted to the
Agents and the right to share in payments and collections out of the Collateral
as more fully set forth in this Agreement. In addition, each Secured Bank
Product Provider, by virtue of entering into a Bank Product Agreement, shall be
automatically deemed to have agreed that each Agent shall have the right, but
shall have no obligation, to establish, maintain, relax, or release reserves in
respect of the Secured Bank Product Obligations and that if reserves are
established there is no obligation on the part of any Agent to determine or
insure whether the amount of any such reserve is appropriate or not. In
connection with any such distribution of payments or proceeds of Collateral,
each Agent shall be entitled to assume no amounts are due or owing to any
Secured Bank Product Provider unless such Secured Bank Product Provider has
provided a written certification (setting forth a reasonably detailed
calculation) to such Agent as to the amounts that are due and owing to it and
such written certification is received by such Agent a reasonable period of time
prior to the making of such


330


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



distribution. Each Agent shall have no obligation to calculate the amount due
and payable with respect to any Bank Products or any Bank Product Debt, but may
rely upon the written certification of the amount due and payable from the
applicable Secured Bank Product Provider. In the absence of an updated
certification, each Agent shall be entitled to assume that the amount due and
payable to the applicable Secured Bank Product Provider is the amount last
certified to such Agent by such Secured Bank Product Provider as being due and
payable (less any distributions made to such Secured Bank Product Provider on
account thereof). Borrowers may obtain Bank Products from any Secured Bank
Product Provider, although Borrowers are not required to do so. Each Borrower
acknowledges and agrees that no Secured Bank Product Provider has committed to
provide any Bank Products and that the providing of Bank Products by any Secured
Bank Product Provider is in the sole and absolute discretion of such Secured
Bank Product Provider. Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, except as provided in Section 11.02(b)(v),
no provider or holder of any Bank Product shall have any voting or approval
rights hereunder (or be deemed a Lender) solely by virtue of its status as the
provider or holder of such agreements or products or the Secured Obligations
owing thereunder, nor shall the consent of any such provider or holder be
required (other than in their capacities as Agents, Lenders or Issuing Banks, to
the extent applicable) for any matter hereunder or under any of the other Loan
Documents, including as to any matter relating to the Collateral or the release
of Collateral or Guarantors.
SECTION 10.13    No Third Party Beneficiaries. This ARTICLE X is an agreement
solely among Secured Parties and Agents, and shall survive Full Payment of the
Secured Obligations. This ARTICLE X does not confer any rights or benefits upon
the Loan Parties or any other Person. As between the Loan Parties and Agents,
any action that any Agent may take under any Loan Documents or with respect to
any Secured Obligations shall be conclusively presumed to have been authorized
and directed by Secured Parties.
SECTION 10.14    Release. Each Lender and each Issuer hereby releases each Agent
acting on its behalf pursuant to the terms of this Agreement or any other Loan
Document from the restrictions of Section 181 of the German Civil Code
(Bürgerliches Gesetzbuch) (restriction on self-dealing).
SECTION 10.15    Acknowledgment of Security Trust Deed. Each Secured Party
acknowledges the terms of the Security Trust Deed and, in particular, the terms,
basis and limitation on which the Collateral Agent holds the “Transaction
Security” (as defined therein) and specifically agrees and accepts (i) such
terms, basis and limitation; (ii) that the Collateral Agent shall, as trustee,
have only those duties, obligations and responsibilities expressly specified in
the Security Trust Deed; (iii) the limitation and exclusion of the Collateral
Agent’s liability as set out therein; and (iv) all other provisions of the
Security Trust Deed as if it were a party thereto.
SECTION 10.16    ERISA Representation.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, each


331


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Agent, each Arranger, and each of their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of any Borrower or any other Loan
Party, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, each Agent,
each Arranger, and each of their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of any Borrower or any other Loan
Party, that:
(i)    neither any Agent, any Arranger, nor any of their respective Affiliates
is a fiduciary with respect to the assets of such Lender (including in
connection with the reservation or exercise of any rights by any Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto),


332


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Secured Obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v)    no fee or other compensation is being paid directly to any Agent, any
Arranger, or any of their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Letters of Credit,
the Commitments or this Agreement.
(c)    Each Agent and each Arranger hereby informs the Lenders that each such
Person is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Letters of Credit, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
ARTICLE XI
MISCELLANEOUS




333


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



SECTION 11.01    Notices.


(a)    Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:
(i)    if to any Loan Party, to Administrative Borrower at:
Novelis Inc.
Two Alliance Center
3560 Lenox Road, Suite 2000
Atlanta, GA 30326
Attention: Randal P. Miller
Telecopier No.: 404-760-0124
Email: randy.miller@novelis.com
with a copy to:
Novelis Inc.
Two Alliance Center
3560 Lenox Road, Suite 2000
Atlanta, GA 30326
Attention: Leslie J. Parrette, Jr.Chirag Shah
Telecopier No.: 404-760-0137
Email: les.parrettechirag.shah@novelis.adityabirla.com
and with a copy to:
Torys LLP
1114 Avenue of the Americas, 23rd Floor
New York, New York 10036
Attention: Jonathan Wiener
Telecopier No.: 212-880-6121
Email: jwiener@torys.com
(ii)    if to the Administrative Agent or the Collateral Agent, to it at:


Wells Fargo Bank, National Association
1100 Abernathy Road, Suite 1600
Atlanta, GA 30328
Attention: Daniel Denton
Telecopier No.: 855-277-7303
Phone No.: 770-508-1387


334


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
155 North Wacker Drive, Suite 3000
Chicago, IL 60606
Attention: Seth E. Jacobson
Telecopier No.: (312) 407-8511
Phone No.: (312) 407-0889
and with a copy to (for notices relating to European Borrowers and Borrowings
thereby):
Burdale Financial Limited
5th Floor, No.1 Bread Street
London, EC4M 9BE
Attention: Tania Saldanha
Telecopier No.: 00 1 845 641 8888 (International); 0845 641 8888 (UK)
Phone No.: +44 (0) 207 664 5673


(iii)    if to the U.S. Swingline Lender, to it at:
Wells Fargo Bank, National Association
1100 Abernathy Road, Suite 1600
Atlanta, GA 30328
Attention: Daniel Denton
Telecopier No.: 855-277-7303
Phone No.: 770-508-1387
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
155 North Wacker Drive, Suite 3000
Chicago, IL 60606
Attention: Seth E. Jacobson
Telecopier No.: (312) 407-8511
Phone No.: (312) 407-0889


(iv)    [reserved;]
(v)    if to the European Swingline Lender, to it care of:
Wells Fargo Bank, National Association
1100 Abernathy Road, Suite 1600
Atlanta, GA 30328
Attention: Daniel Denton
Telecopier No.: 855-277-7303


335


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Phone No.: 770-508-1387
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
155 North Wacker Drive, Suite 3000
Chicago, IL 60606
Attention: Seth E. Jacobson
Telecopier No.: (312) 407-8511
Phone No.: (312) 407-0889
and with a copy to:
Burdale Financial Limited
5th Floor, No.1 Bread Street
London, EC4M 9BE
Attention: Tania Saldanha
Telecopier No.: 00 1 845 641 8888 (International); 0845 641 8888 (UK)
Phone No.: +44 (0) 207 664 5673


(vi)    if to a Lender (or other Issuing Bank), to it at its address (or
telecopier number) set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may (subject to Section 11.01(d)) be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or Issuing Bank pursuant to ARTICLE II if such Lender or Issuing
Bank, as applicable, has notified the Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication. The
Administrative Agent, the Collateral Agent or Administrative Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it (including as
set forth in Section 11.01(d)); provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested”


336


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



function, as available, return e-mail or other written acknowledgement);
provided that if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.
(c)    Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
(d)    Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications, collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at
daniel.denton@wellsfargo.com or at such other e-mail address(es) provided to
Administrative Borrower from time to time or in such other form, including hard
copy delivery thereof, as the Administrative Agent shall reasonably require.
Nothing in this Section 11.01(d) shall prejudice the right of the Agents, any
Lender or any Loan Party to give any notice or other communication pursuant to
this Agreement or any other Loan Document in any other manner specified in this
Agreement or any other Loan Document.
To the extent consented to by the Administrative Agent from time to time,
Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents; provided that Administrative Borrower shall also
deliver to the Administrative Agent an executed original of each Compliance
Certificate and an executed copy (which may be by pdf or similar electronic
transmission) of each notice or request of the type described in clauses (i)
through (iv) of paragraph (d) above required to be delivered hereunder.
Each Loan Party agrees that Administrative Agent and Collateral Agent may make
the Communications available to the Lenders by posting the Communications on
Intralinks, SyndTrak or a substantially similar secure electronic transmission
system (the “Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENTS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE


337


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. In no event shall any
Agent or any of its Related Parties have any liability to the Loan Parties, any
Lender, any Issuing Bank or any other person for damages of any kind, including
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of any Loan
Party’s or any Agent’s transmission of communications through the Internet,
except to the extent the liability of such person is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such person’s gross negligence or willful misconduct.
SECTION 11.02    Waivers; Amendment.
(a)    Generally. No failure or delay by any Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
each Agent, the Issuing Banks and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by this Section 11.02, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan or issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether any Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time. No
notice or demand on any Loan Party in any case shall entitle any Loan Party to
any other or further notice or demand in similar or other circumstances.
(b)    Required Consents. Subject to the terms of the Intercreditor Agreement
and to Sections 11.02(c) through (l), Section 2.11, Section 2.23 and the
definitions of “Permitted Customer Account Financing”, “Permitted German
Alternative Financing”, “Permitted Novelis Switzerland Financing” and “Permitted
Holdings Amalgamation”, no modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of
Administrative Agent (or Collateral Agent, in the case of any Security Document)
with the consent of Required Lenders, and each Loan Party party to such Loan
Document; provided, however, that


338


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(i)    no modification shall be effective with respect to any provision in a
Loan Document that relates to any rights, duties or discretion of any Agent,
without the prior written consent of such Agent;
(ii)    without the prior written consent of such Issuing Bank, no modification
shall be effective with respect to any LC Obligations, Section 2.18 or any other
provision in a Loan Document that relates to any rights, duties or discretion of
an Issuing Bank;
(iii)    without the prior written consent of each affected Lender, no
modification shall be effective that would (i) increase the Commitment of such
Lender; (ii) reduce the amount or rate of, or waive or delay payment of, any
principal, interest or fees payable to such Lender (provided that no amendment
entered into pursuant to the terms of Section 2.11 shall constitute a reduction,
of the amount or rate of, or a waiver or delay of the payment of, any interest
or fees for purposes hereof); (iii) extend the Maturity Date or (iv) extend the
expiration date of any Letter of Credit beyond the Letter of Credit Expiration
Date (as such term is defined as of the Amendment No. 2 Effective Date, it being
agreed that any extension of the expiration date of any Letter of Credit beyond
the date that is 10 Business Days prior to the Maturity Date shall not
constitute an extension for purposes of this clause (iv) if (x) such Letter of
Credit is cash collateralized by the Designated Company pursuant to Section
2.18(c) and (y) on and after the Maturity Date, such Lender no longer has any
obligations under Section 2.18 or otherwise under the Loan Documents in respect
of such Letter of Credit that is so extended);
(iv)    without the prior written consent of all Lenders (except a Defaulting
Lender to the extent provided in Section 2.14(f)), no modification shall be
effective that would (i) alter Section 8.03, 11.02 or the pro rata provisions of
Section 2.14(b), or any provision that expressly requires the consent of all
Lenders or each affected Lender; (ii) except as provided in Section 11.02(h),
(i) or (l), amend the definition of Borrowing Base (or any defined term used in
such definition) (in each case in a manner that would increase availability),
Pro Rata Percentage or Required Lenders; (iii) increase any advance rate; (iv)
release all or substantially all of the Collateral, except as currently
contemplated by the Loan Documents; (v) except as expressly permitted by the
Loan Documents, release any Loan Party from liability for any Obligations, if
such Loan Party is not “insolvent” (as such term is defined under the applicable
Debtor Relief Laws of the jurisdiction in which such Loan Party is organized or
incorporated) at the time of the release, (vi) permit or require mortgages or
other security over Real Property located in the United States, or otherwise
amend the definitions of Excluded Property or Collateral to include Real
Property located in the United States, in each case under this clause (vi) to
secure any or all of the Secured Obligations or (vii) except pursuant to the
Intercreditor Agreement, release Holdings or all or substantially all of the
Subsidiary Guarantors from their Guarantees (except as provided in this
Agreement (including, without limitation, Section 7.09) or as otherwise
expressly provided by any such Guarantee), or limit their liability in respect
of such Guarantees;
(v)    without the prior written consent of a Secured Bank Product Provider, no
modification shall be effective that affects its relative payment priority under
Section 8.03; and


339


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(vi)    without the written consent of each relevant Swingline Lender, no
modification shall be effective that would change or waive any provision hereof
relating to Swingline Loans (including the definition of “European Swingline
Commitment”)
provided further, that, notwithstanding anything to the contrary contained
herein, each Agent is hereby authorized by each Lender to enter into any
amendment to or modification of the Intercreditor Agreement or the Security
Documents in connection with the issuance or incurrence of Pari Passu Secured
Obligations or Subordinated Lien Secured Obligations, solely to the extent
necessary to effect such amendments as may be necessary or appropriate, in the
reasonable opinion of such Agent, in connection with any such issuance or
incurrence expressly permitted hereunder, so long as such amendment or
modification does not adversely affect the rights of any Lender (it being
understood that allowing Pari Passu Secured Obligations and Subordinated Lien
Secured Obligations to be secured by Collateral on the terms set forth in the
Intercreditor Agreement will not be deemed to adversely affect the rights of any
Lender).
(c)    Collateral. Without the consent of any other person, the applicable Loan
Party or Parties and the Administrative Agent and/or Collateral Agent may (in
its or their respective sole discretion, or shall, to the extent required by any
Loan Document) enter into any amendment or waiver of any Loan Document, or enter
into any new agreement or instrument, to (i) effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, (ii) as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with Applicable Law, or (iii) to cure
any inconsistency with this Agreement (other than, solely in the case of clause
(iii), amendments or waivers to provisions in such Security Documents that are
required to create or perfect the security interests created thereby or cause
such Security Document or security interest to be enforceable).
(d)    Dissenting Lenders. If a Lender fails to give its consent to any
amendment, waiver or action for which consent of all Lenders was required and
Required Lenders have consented, then, in addition to any other rights and
remedies that any Person may have, Administrative Agent may, by notice to such
Lender within 120 days after such event, require such Lender to assign all of
its rights and obligations under the Loan Documents to Eligible Assignee(s)
specified by Administrative Agent, pursuant to appropriate Assignment and
Assumption(s) and within 20 days after Administrative Agent’s notice.
Administrative Agent is irrevocably appointed as attorney-in-fact to execute any
such Assignment and Assumption if the Lender fails to execute same. Such Lender
shall be entitled to receive, in cash, concurrently with such assignment, all
amounts owed to it under the Loan Documents, including all principal, interest
and fees through the date of assignment (including any amount payable pursuant
to Section 2.13).
(e)    Holdings Amalgamation and Increased Commitments. Notwithstanding the
foregoing, the Administrative Agent and the Borrowers (without the consent of
any Lenders) may amend or amend and restate this Agreement and the other Loan
Documents if necessary


340


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



or advisable in connection with or to effectuate (i) the Permitted Holdings
Amalgamation and (ii) any increase in Commitments contemplated by Section 2.23.
(f)    Limitations. The agreement of any Loan Party shall not be necessary to
the effectiveness of any modification of a Loan Document that deals solely with
the rights and duties of any Lender, any Agent and/or any Issuing Bank as among
themselves. Only the consent of the parties to the Fee Letter or any agreement
relating to a Bank Product shall be required for any modification of such
agreement, and any non-Lender that is party to a Bank Product agreement shall
have no right to participate in any manner in modification of any other Loan
Document. Any waiver or consent granted by Agents or Lenders hereunder shall be
effective only if in writing and only for the matter specified.
(g)    Loan Modification Offers.
(i)    The Administrative Borrower may, by written notice to the Administrative
Agent, make one or more offers (a “Loan Modification Offer”) to all Lenders to
make no more than one Permitted Amendment (as defined below) pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the applicable Borrowers. Such notice shall set forth (i) the
terms and conditions of the requested Permitted Amendment and (ii) the date on
which such Permitted Amendment is requested to become effective (which shall not
be less than 10 Business Days nor more than 30 Business Days after the date of
such notice) (or such shorter periods as are acceptable to the Administrative
Agent). Permitted Amendments shall become effective only with respect to the
Loans of Lenders that accept the applicable Loan Modification Offer (such
Lenders, the “Accepting Lenders”).
(ii)    The Borrowers, each Accepting Lender, each Issuing Bank and each
Swingline Lender shall execute and deliver to the Administrative Agent a loan
modification agreement in a form acceptable to the Administrative Agent (a “Loan
Modification Agreement”) and such other documentation as the Administrative
Agent shall reasonably specify to evidence the acceptance of the Permitted
Amendment and the terms and conditions thereof. The Administrative Agent shall
promptly notify each Lender, each Issuing Bank and each Swingline Lender as to
the effectiveness of such Loan Modification Agreement. Each of the parties
hereto hereby agrees that, upon the effectiveness of the Loan Modification
Agreement, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Loans and Commitments of the
Accepting Lenders (such Commitments, the “Extended Commitments”).
Notwithstanding the foregoing, the Permitted Amendment shall not become
effective under this Section 11.02 unless the Administrative Agent, to the
extent so reasonably requested by the Administrative Agent, shall have received
corporate documents, officers’ certificates or legal opinions consistent with
those delivered on the Closing Date under Section 4.01.
(iii)    “Permitted Amendment” shall mean (A) an extension of the final maturity
date of the applicable Commitments of the Accepting Lenders; provided that such
extension may not result in having more than two different maturity dates under
this Agreement; provided further, that subject to any amendments to Sections
2.17 and 2.18 or otherwise to the


341


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



extent dealing with Letters of Credit and Swingline Loans which mature or expire
after a maturity date when there exist Extended Commitments with a longer
maturity date (which may, with the consent of the applicable Swingline Lender or
Issuing Bank, provide that participations in Letters of Credit expiring on or
after the Maturity Date then in effect shall be re-allocated on the Maturity
Date from existing Lenders to Accepting Lenders), all Letters of Credit and
Swingline Loans shall be participated in on a pro rata basis by all Lenders with
Commitments in accordance with their Pro Rata Percentage and all borrowings
under the Commitments and repayments thereunder shall be made on a pro rata
basis (except for (1) payments of interest and fees at different rates on
Extended Commitments (and related outstandings) and (2) repayments required upon
the maturity date of the non-extending Commitments), and (B) any other amendment
to a Loan Document required to give effect to the Permitted Amendments described
in clause (A) of this Section 11.02(g). This Section 11.02(g) shall supersede
any provisions in Section 2.14 or Section 11.02 to the contrary.
(h)    Certain Borrowing Base Additions. The Administrative Borrower may request
that (i) Accounts of one or more Borrowers or Borrowing Base Guarantors that
would otherwise not be Eligible Accounts solely because the Account Debtor
either (A) maintains its Chief Executive Office in a specific jurisdiction that
is not an Applicable Eligible Jurisdiction, or (B) is organized under the laws
of a specific jurisdiction that is not an Applicable Eligible Jurisdiction or
any state, territory, province or subdivision thereof, be treated as Eligible
Accounts, or (ii) Accounts sold in a true sale by a Restricted Subsidiary to a
Borrower or Borrowing Base Guarantor (including pursuant to any Receivables
Purchase Agreement entered into after the Amendment No. 2 Effective Date, but
excluding the Initial German Receivables Purchase Agreement) be able to be
treated as Eligible Accounts of such Borrower or Borrowing Base Guarantor
(subject to meeting applicable eligibility criteria), and in each case the
Lenders hereby agree that the eligibility criteria may be adjusted to treat such
Accounts as eligible accounts so long as (i) with regard to Accounts
constituting in the aggregate less than 10% of the Total Borrowing Base, the
Administrative Agent so agrees in its sole discretion, and (ii) with regard to
Accounts constituting in the aggregate 10% or more (but less than 25%) of the
Total Borrowing Base, the Required Lenders so agree (provided that such an
adjustment with regard to a greater portion of the Total Borrowing Base may be
made only with the prior written consent of all Lenders (except a Defaulting
Lender as provided in Section 2.14(f)); provided, however, that prior to any
such Account being treated as eligible (or, in the case of a German Borrower
(other than Novelis Deutschland) or a Swiss Borrower (other than Novelis AG or
the Surviving Swiss Borrower), eligible under a Borrowing Base of another German
Borrower or the Swiss Borrower), (y) the Administrative Borrower shall, at
Borrowers’ expense, execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter register, file or record, or
cause to be registered, filed or recorded, in an appropriate governmental
office, any security agreement, guaranty, or other agreement, document or
instrument supplemental to or confirmatory of the Security Documents or other
Loan Documents, together with such certificates, legal opinions, and other
deliverables as may be requested by the Administrative Agent in its sole
discretion, and (z) such Account shall meet such additional eligibility criteria
and/or be subject to such lower advance rates as the Administrative Agent may
establish in its sole discretion, including requiring legal opinions from both
the jurisdiction in which the


342


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



applicable account is originated and the jurisdiction of the account debtor,
satisfaction of any requirements to notify account debtors in a manner deemed
necessary and desirable, requiring periodic scheduling of accounts subject to
pledge or other actions reasonably necessary to identify Accounts subject to a
pledge, and a field examination with respect to such Accounts (provided that, if
such Accounts are already Eligible Accounts under an existing Borrowing Base,
the requirement to obtain a field examination with respect to such Accounts
shall be in the sole discretion of the Administrative Agent) (which field
examination shall be at the sole expense of the Loan Parties and shall not count
against any limitations on reimbursement set forth herein or in any other Loan
Document). In addition, the Administrative Agent and the Collateral Agent may
enter into the agreements and documents referred to in the definition of
“Eligible Swiss Purchased Accounts” and otherwise effect the arrangements
contemplated hereby with regard to such Accounts.
(i)    Addition of Novelis Switzerland as a Swiss Borrower. Notwithstanding the
foregoing, to the extent that Novelis AG and Novelis Switzerland have not merged
with and into one another, the Administrative Borrower may request that Novelis
Switzerland be able to be treated as an additional Swiss Borrower hereunder, and
its Accounts be able to become eligible for inclusion in a Swiss Borrowing Base
applicable to Novelis Switzerland (separate from each other Swiss Borrowing
Base) without being purchased pursuant to a Receivables Purchase Agreement (and
so long as Novelis Switzerland is not a party to any Receivables Purchase
Agreement in the capacity of a seller thereunder), and in each case the Lenders
hereby agree that, notwithstanding the foregoing, the Administrative Agent
(and/or the Collateral Agent, as applicable) may amend this Agreement and the
other Loan Documents (including adjustment of the eligibility criteria to treat
such Accounts as eligible accounts) without the consent of any other Lender to
effect such request; provided, however, that, to the extent that Novelis AG and
Novelis Switzerland have not merged with and into one another, prior to Novelis
Switzerland being treated as an additional Swiss Borrower hereunder, or any such
Account being treated as eligible under the Swiss Borrowing Base of Novelis
Switzerland, (x) the Loan Parties shall, at Borrowers’ expense, meet such other
conditions precedent and eligibility criteria as may be established by the
Administrative Agent in its sole discretion, which may include any item referred
to in clauses (y) and (z) of Section 11.02(h), and to the extent requested by
any Lender, the condition precedent in Section 6(f) of Amendment No. 2, (y) the
Loan Parties shall, at Borrowers’ expense, execute, acknowledge and deliver, or
cause the execution, acknowledgment and delivery of, and thereafter register,
file or record, or cause to be registered, filed or recorded, in an appropriate
governmental office, such documentation as the Administrative Agent may request
(including any security agreement, guaranty, or other agreement, document or
instrument supplemental to or confirmatory of this Agreement, the Security
Documents or the other Loan Documents, together with such certificates, legal
opinions, and other deliverables) in its sole discretion and (z) such Account
shall meet such eligibility criteria and advance rates as the Administrative
Agent may establish in its sole discretion, including requiring legal opinions
from both the jurisdiction in which the applicable account is originated and the
jurisdiction of the account debtor, satisfaction of any requirements to notify
account debtors in a manner deemed necessary and desirable, requiring periodic
scheduling of accounts subject to pledge or other actions reasonably necessary
to identify Accounts subject to a pledge, and a field examination


343


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



with respect to such Accounts (which field examination and inventory appraisal
shall be at the sole expense of the Loan Parties and shall not count against any
limitations on reimbursement set forth herein or in any other Loan Document).
(j)    Intercreditor Agreement. Notwithstanding the foregoing, the
Administrative Agent and the Collateral Agent (without the consent of any
Lenders) may, in their sole discretion, amend or amend and restate the
Intercreditor Agreement and the other Loan Documents, any such amendment to be
acceptable in form and substance to the Administrative Agent and the Collateral
Agent in their sole discretion, if necessary or advisable in connection with or
to effectuate (x) any treatment of intercompany loans for working capital as
Revolving Credit Priority Collateral or (y) each step of the Permitted
Reorganization or to conform defined terms in the Intercreditor Agreement to
defined terms in, and Secured Obligations under, this Agreement. Each Loan Party
agrees (i) to cooperate (consistent with the terms of Section 5.12) in the
execution of any such amendment to the Intercreditor Agreement to the extent
agreed between the Agents, the Term Loan Administrative Agent, the Term Loan
Collateral Agent, and the other agents and representatives required to pursuant
to Section 11.3 of the Intercreditor Agreement, including in executing any such
amendment to the extent execution by any Loan Party is required by such section
and (ii) to take such other actions or execute such other documents (consistent
with the terms of Section 5.12) as may be reasonably requested by the
Administrative Agent or the Collateral Agent in connection with or to effectuate
any such amendment to the Intercreditor Agreement.
(k)    Certain Term Loan Definitions. In the event that (i) the definition of
“Pro Forma Basis (Leverage)”, the definition of “Consolidated EBITDA
(Leverage)”, the definition of “Consolidated Net Income (Leverage)”, the
definition of “Consolidated Net Tangible Assets” or the definition of “Specified
Transaction”, or (ii) solely to the extent applicable to such definitions, any
defined terms referenced in any such definition (in each case as contained in
the Term Loan Credit Agreement, or in any successor agreement with respect to
Term Loan Credit Agreement Refinancing Indebtedness) is amended, the
Administrative Borrower shall provide prompt notice to the Administrative Agent
of such amendment, and the definitions of each such term contained herein shall
be deemed amended, mutatis mutandis, to conform to such amended definitions, and
each party hereto authorizes the Administrative Agent and the Borrowers (without
the consent of any other Person) to amend or amend and restate this Agreement to
reflect such amendment.
(l)    Additional Eligibility Criteria in Respect of Certain Aleris Borrowers.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, in connection with the Aleris Acquisition (whether occurring before or
after the Aleris Acquisition Closing Date), in the case of each Aleris Borrower,
except during the Aleris Deemed Borrowing Base Period, the eligibility on and
after the Aleris Acquisition Closing Date of Accounts and Inventory owned by
such Aleris Borrower for inclusion in such Aleris Borrower’s Borrowing Base
shall be subject to such other conditions precedent, eligibility criteria and
Reserves as may be established by the Administrative Agent in its Permitted
Discretion (without regard to clauses (a) through (d) of such definition) based
on the results of Acceptable Collateral Diligence, and in


344


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



each case the Lenders, each Issuing Bank, each Swingline Lender, and each Loan
Party hereby agrees that this Agreement, including, but not limited to,
Reserves, eligibility criteria and advance rates hereunder, may be amended,
supplemented or otherwise modified by the Administrative Agent to treat such
Accounts and Inventory as Eligible Accounts or Eligible Inventory of such Aleris
Borrower (or to cause certain Accounts and Inventory of such Aleris Borrower to
be ineligible or subject to Reserves or lower advance rates) in the
Administrative Agent’s Permitted Discretion (without regard to clauses (a)
through (d) of such definition) based on the results of such Acceptable
Collateral Diligence, and in connection therewith, the Administrative Agent may
require legal opinions regarding the creation and perfection of the Collateral
Agent’s Liens in any relevant Accounts or Inventory, including legal opinions
from the jurisdiction in which the Inventory is located, in which the applicable
Account is originated, and the jurisdiction of the account debtor, satisfaction
of any requirements to notify account debtors in a manner deemed necessary and
desirable, and may require periodic scheduling of Accounts and Inventory subject
to pledge, or other actions reasonably necessary to identify Accounts and
Inventory subject to a pledge. The Administrative Agent shall promptly notify
the Administrative Borrower of any conditions precedent, eligibility criteria,
changes in advance rates and Reserves established in accordance with this
Section 11.02(l).


SECTION 11.03    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. Borrowers shall reimburse each Agent or Receiver (or,
to the extent set forth below, the Lenders) for all Extraordinary Expenses.
Borrowers shall also reimburse each Agent for all legal, accounting, appraisal,
consulting, and other fees, costs and expenses incurred by it in connection with
(a) advising, structuring, drafting, reviewing, administering (including travel,
meals, and lodging), syndicating (including reasonable costs and expenses
relative to the rating of the Term Loan, CUSIP, DXSyndicate™, SyndTrak or other
communication costs incurred in connection with a syndication of the loan
facilities), negotiating and preparing any Loan Documents, and including any of
the foregoing in connection with each step of the Permitted Reorganization, the
Aleris Acquisition and the Permitted Holdings Amalgamation, and in connection
with any amendment, amendment and restatement, modification or waiver of the
provisions hereof or of any of the foregoing (whether or not the transactions
contemplated hereby or thereby shall be consummated), including in connection
with post-closing searches to confirm that security filings and recordations
have been properly made, (b) administration of and actions relating to any
Collateral, Loan Documents and transactions contemplated thereby, including any
actions taken to perfect or maintain priority of Collateral Agent’s Liens on any
Collateral, to maintain any insurance required hereunder or to verify
Collateral; and (c) subject to the limits of Section 5.07(c), each field
examination, inspection, audit, valuation or appraisal with respect to any Loan
Party or Collateral, whether prepared by an Agent’s personnel or a third party;
provided that legal fees shall be limited to (together with allocated costs of
internal counsel) the reasonable fees, charges and disbursements of one external
counsel (plus local counsel in each applicable jurisdiction and one specialty
counsel in each reasonably necessary specialty area (including Debtor Relief
Laws)) for the Administrative Agent and/or the Collateral Agent, one external
counsel (plus local counsel in each applicable jurisdiction) for the Lenders,
and one external counsel (plus local counsel in each applicable jurisdiction)
for any


345


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Receiver, and one or more additional counsel to Lenders and Agents if one or
more conflicts of interest arise. All legal, accounting and consulting fees
shall be charged to Borrowers by Agents’ professionals at their full hourly
rates, regardless of any reduced or alternative fee billing arrangements that
Agent, any Lender or any of their Affiliates may have with such professionals
with respect to this or any other transaction. If, for any reason (including
inaccurate reporting on financial statements or a Compliance Certificate), it is
determined that a higher Applicable Margin should have applied to a period than
was actually applied, then the proper margin shall be applied retroactively and
Borrowers shall immediately pay to Administrative Agent, for the pro rata
benefit of Lenders, an amount equal to the difference between the amount of
interest and fees that would have accrued using the proper margin and the amount
actually paid.
(b)    Indemnification by Loan Parties. EACH LOAN PARTY SHALL INDEMNIFY AND HOLD
HARMLESS THE INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED
AGAINST ANY INDEMNITEE, INCLUDING CLAIMS ARISING FROM (i) THE NEGLIGENCE OF AN
INDEMNITEE OR (ii) THE USE OF ELECTRONIC SIGNATURES TO EXECUTE ANY LOAN
DOCUMENTS OR ANY AMENDMENT, AMENDMENT AND RESTATEMENT, MODIFICATION OR WAIVER OF
THE PROVISIONS HEREOF OR THEREOF, OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, IN EACH CASE, WHETHER BROUGHT BY A THIRD PARTY OR BY ANY LOAN
PARTY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO. Without
limitation of the foregoing, each Loan Party shall indemnify each Indemnitee
against, and hold each Indemnitee harmless from, any and all reasonable
out-of-pocket losses, claims, damages, liabilities and related expenses
(including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Designated Company or any other Loan Party arising out of,
in connection with, or as a result of reliance by any Indemnitee on any
electronic signature used to execute the documents referenced in clause (ii)
above purportedly given by or on behalf of a Loan Party without further
verification by any Indemnitee. In no event shall any party to a Loan Document
have any obligation thereunder to indemnify or hold harmless an Indemnitee with
respect to a Claim that is determined in a final, non-appealable judgment by a
court of competent jurisdiction to result from the gross negligence or willful
misconduct of such Indemnitee. WITHOUT LIMITATION OF THE FOREGOING, IT IS THE
INTENTION OF THE LOAN PARTIES, AND THE LOAN PARTIES AGREE, THAT THE FOREGOING
INDEMNITIES SHALL APPLY TO EACH INDEMNITEE WITH RESPECT TO LOSSES, CLAIMS,
DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES (INCLUDING, WITHOUT
LIMITATION, ALL EXPENSES OF LITIGATION OR PREPARATION THEREFOR), WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF SUCH (AND/OR ANY OTHER) INDEMNITEE.
(c)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim


346


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in paragraph (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
(d)    Payments. All amounts due under this Section shall be payable not later
than three (3) Business Days after demand therefor accompanied by reasonable
particulars of amounts due.
SECTION 11.04    Successors and Assigns.
(a)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Loan Parties, each Agent, the Lenders, the other Secured
Parties, and their respective successors and assigns, except that (a) no Loan
Party shall have the right to assign its rights or delegate its obligations
under any Loan Documents (except as a result of a transaction expressly
permitted by Section 6.05(c) or (e)); and (b) any assignment by a Lender must be
made in compliance with Section 11.04(c). Each Agent may treat the Person which
made any Loan as the owner thereof for all purposes until such Person makes an
assignment in accordance with Section 11.04(c). Any authorization or consent of
a Lender shall be conclusive and binding on any subsequent transferee or
assignee of such Lender.
(b)    Participations.
(i)    Permitted Participants; Effect. Any Lender may, in the ordinary course of
its business and in accordance with Applicable Law, at any time sell to a
financial institution other than a Defaulting Lender (a “Participant”) a
participating interest in the rights and obligations of such Lender under any
Loan Documents. Despite any sale by a Lender of participating interests to a
Participant, such Lender’s obligations under the Loan Documents shall remain
unchanged, such Lender shall remain solely responsible to the other parties
hereto for performance of such obligations, such Lender shall remain the holder
of its Loans and Commitments for all purposes, all amounts payable by Borrowers
shall be determined as if such Lender had not sold such participating interests,
and Borrowers and each Agent shall continue to deal solely and directly with
such Lender in connection with the Loan Documents. Each Lender shall be solely
responsible for notifying its Participants of any matters under the Loan
Documents, and each Agent and the other Lenders shall not have any obligation or
liability to any such Participant. Subject to the following sentence, each
Borrower agrees that each Participant shall be entitled to the benefits of
Section 2.06(j), Section 2.12, Section 2.13, Section 2.15, Section 2.16, Section
2.21, and Section 7.10 (subject to the requirements of those Sections) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (c) of this Section (and such Participant shall be deemed
to be a Lender for purposes of the definition of Excluded Taxes); provided that
a Participant shall not be entitled to such


347


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



benefits unless (A) such Participant and its respective participation are
recorded in the Register in accordance with Section 11.04(d) as if such
Participant were a Lender and (B) such Participant complies with Section 2.15 as
if such Participant were a Lender. A Participant shall not be entitled to
receive any greater payment under Section 2.06(j), Section 2.12, Section 2.13,
Section 2.15, Section 2.16, Section 2.21, and Section 7.10 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Administrative Borrower’s prior written consent.
(ii)    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which (A) forgives principal,
interest or fees, (B) reduces the stated interest rate or fees payable with
respect to any Loan or Commitment in which such Participant has an interest, (C)
postpones the Maturity Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, (D) except
pursuant to the Intercreditor Agreement, as expressly provided in this Agreement
or as otherwise provided by any such Guarantee, releases all or substantially
all of the Subsidiary Guarantors from their Guarantees or limits the liability
of all or substantially all of the Subsidiary Guarantors in respect of such
Guarantees, or (E) except pursuant to the Intercreditor Agreement or the express
terms hereof, releases all or substantially all of the Collateral.
(iii)    Benefit of Set-Off. Borrowers agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with Section
11.08 as if such Participant were a Lender.
(c)    Assignments.
(i)    Permitted Assignments. A Lender may assign to an Eligible Assignee any of
its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment to a Person other than a Lender, a U.S.-based or Irish-based
Affiliate of a Lender or an Approved Fund, is in a minimum principal amount of
$10,000,000 (unless otherwise agreed by Administrative Agent in its discretion)
and integral multiples of $5,000,000 in excess of that amount; (b) except in the
case of an assignment in whole of a Lender’s rights and obligations, the
aggregate amount of the Commitments retained by the transferor Lender is at
least $10,000,000 (unless otherwise agreed by Administrative Agent in its
discretion); and (c) the parties to each such assignment shall execute and
deliver to Administrative Agent, for its acceptance and recording, an Assignment
and Assumption. Nothing herein shall limit the right of a Lender to pledge or
assign any rights under the Loan Documents to (i) any Federal Reserve Bank or
the United States Treasury as collateral security pursuant to Regulation A of
the Board and any Operating Circular issued by such Federal Reserve Bank or any
other central banking authority, or (ii) counterparties to swap agreements
relating to any Loans; provided, however, that any payment by any Loan Party to
the assigning


348


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Lender in respect of any Obligations assigned as described in this sentence
shall satisfy the Loan Parties’ obligations hereunder to the extent of such
payment, and no such assignment shall release the assigning Lender from its
obligations hereunder. So long as no Event of Default shall have occurred and is
continuing, no assignment or transfer of all or a portion of rights and
obligations under this Agreement (including all or a portion of its Commitment
or the Loans at the time owing to it) shall be made by a Lender that is a Swiss
Qualifying Bank to any assignee that is not a Swiss Qualifying Bank except in
accordance with Section 11.04(f).
(ii)    Effect; Effective Date. Upon delivery to Administrative Agent of an
Assignment and Assumption and a processing fee of $3,500 (unless (A) such
assignment is from a Lender to a U.S.-based or Irish-based Affiliate of a Lender
or (B) otherwise agreed by Administrative Agent in its discretion), the
assignment shall become effective as specified in the notice (subject to
acceptance and recording thereof by the Administrative Agent pursuant to Section
11.04(d)), if it complies with this Section 11.04. From such effective date, the
Eligible Assignee shall for all purposes be a Lender under the Loan Documents,
and shall have all rights and obligations of a Lender thereunder. Upon
consummation of an assignment, the transferor Lender, Agents and Borrowers shall
make appropriate arrangements for issuance of replacement and/or new Notes, as
applicable. The transferee Lender shall comply with Section 2.15 and Section
2.21 and deliver, upon request, an administrative questionnaire satisfactory to
Administrative Agent.
(iii)    Certain Transfers. In the event of a transfer by novation of all or
part of its rights and obligations under this Agreement by a Lender, such Lender
expressly reserves the rights, powers, privileges and actions that it enjoys
under any Security Documents governed by French law in favor of its Eligible
Assignee, in accordance with the provisions of article 1334 et seq. of the
French code civil.
(iv)    Preservation of Belgian Security Agreements. The benefit of the Belgian
Security Agreements and all security interests created thereunder shall
automatically transfer to any assignee or transferee (by way of novation or
otherwise) of part or all of the obligations expressed to be secured by the
Belgian Security Agreements. For the purpose of Article 1278 and Article 1281 of
the Belgian Civil Code (and, to the extent applicable, any similar provisions of
foreign law), the Collateral Agent, the other Secured Parties and each of the
other Loan Parties hereby expressly reserve the preservation of the Belgian
Security Agreements and all security interests created thereunder in case of
assignment, novation, amendment or any other transfer or change of the
obligations expressed to be secured by the Belgian Security Agreements
(including, without limitation, an extension of the term or an increase of the
amount of such obligations or the granting of additional credit) or of any
change of any of the parties to this Agreement or any other Loan Document.
(d)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall, at all times while the Loans and LC Disbursements
(or any of them) are outstanding, maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and LC Disbursements owing


349


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers, the Issuing Banks, the Collateral Agent, the Swingline Lender and any
Lender (with respect to its own interest only), at any reasonable time and from
time to time upon reasonable prior notice. The requirements of this Section
11.04(d) are intended to result in any and all Loans and LC Disbursements being
in “registered form” for purposes of Section 871, Section 881 and any other
applicable provision of the Code, and shall be interpreted and applied in a
manner consistent therewith. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Commitments and Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any requirement of Applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
(f)    Successors and Assigns.
(i)    Notwithstanding anything in Sections 11.04(a) - (e), but only so long as
no Event of Default shall have occurred and is continuing, except as permitted
by Section 11.04(c)(i), no assignment or transfer of all or a portion of any
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment or the Loans at the time owing to it, and including assignment
by way of security, novation or sub-participations) to a Swiss Non-Qualifying
Bank shall be made without the prior written consent of eachthe Swiss Borrower,
except that such consent shall be given:


350


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(1)    if the transferee is an existing Lender; or
(2)    if as a result of a change in Swiss Tax laws, a violation of the Ten
Non-Bank Regulations and the Twenty Non-Bank Regulations no longer results in
the imposition of Swiss stamp tax and/or Swiss withholding tax.
(ii)    Any Lender that enters into a participation or sub-participation in
relation to its Revolving Commitment or Loans in respect thereof shall ensure
that, unless an Event of Default shall have occurred and is continuing:
(1)    the terms of such participations or sub-participation agreement prohibit
the participant or sub-participant from entering into further sub-participation
agreements (in relation to the rights between it and such Lender) and
transferring, assigning (including by way of security) or granting any interest
over the participant or sub-participation agreement, except in each case to a
person who is an existing Lender, but subject to the consent contained above in
paragraph (i) of this Section 11.04(f);
(2)    the identity of the participant or sub-participant is permitted to be
disclosed to the Swiss Federal Tax Administration by eachthe Swiss Borrower;
(3)    the participant or sub-participant enters into a unilateral undertaking
in favor of eachthe Swiss Borrower to abide by the terms included in the
participations or sub-participation agreement to reflect this Section 11.04(f)
and Section 2.21; and
(4)    the terms of such participations or sub-participation agreement oblige
the participant or sub-participant, in respect of any further sub-participation,
assignment, transfer or grant, to include, mutatis mutandis, the provisions of
this Section, including a requirement that any further sub-participant, assignee
or grantee enters into such undertaking and abides by the terms of Section 2.21.
Notwithstanding the foregoing clauses (1) – (4), unless an Event of Default
shall have occurred and is continuing, participations or sub-participations in
relation to any Lender’s Revolving Commitment or Loans in respect thereof are
not permitted unless (y) such participant or sub-participant is a Swiss
Qualifying Bank or, (z) if and to the extent there are in total not more than 10
Swiss Non-Qualifying Banks (including Lenders, participants and/or
sub-participants), eachthe Swiss Borrower consents to such participations or
sub-participations under this Section 11.04(f)(ii), whereby such consent shall
not be unreasonably withheld and the relevant participations or
sub-participations shall be counted against the number of Permitted Swiss
Non-Qualifying Banks.
(iii)    For the avoidance of doubt, nothing in subsection (ii) above restricts
any Lender, participant or sub-participant from entering into any agreement with
another person under which payments are made by reference to this Agreement or
to any hereto related participation or sub-participation agreement (including
without limitation credit default or total


351


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



return swaps), provided such agreement is not treated as a sub-participation for
the purposes of the Ten Non-Bank Regulations and the Twenty Non-Bank
Regulations.
SECTION 11.05    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Agents, any
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Section 2.06(j), Section 2.12, Section 2.14, Section 2.15, Section
2.16, Section 2.18, Section 2.21, Section 7.10, Section 11.03, Section 11.33,
ARTICLE X, this Section 11.05, Section 11.09 and Section 11.10 shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the payment of the
Reimbursement Obligations, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.
SECTION 11.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, any separate letter agreements with respect to fees payable to
any Agent or the Arrangers, and any provisions of the Engagement Letter and the
Fee Letter that are explicitly stated to survive the execution and delivery of
this Agreement (which surviving obligations are hereby assumed by the Borrowers)
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopier shall be effective as delivery of a
manually executed counterpart of this Agreement.
SECTION 11.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 11.08    Right of Setoff. Subject to the Intercreditor Agreement, if an
Event of Default shall have occurred and be continuing, each Lender, each
Issuing Bank, and each of their


352


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Bank or any such Affiliate to or for the
credit or the account of any Borrower or any other Loan Party against any and
all of the obligations of such Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
Issuing Bank, irrespective of whether or not such Lender or such Issuing Bank
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of such Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or such Issuing
Bank different from the branch or office holding such deposit or obligated on
such indebtedness. The rights of each Lender, each Issuing Bank and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, such Issuing Bank
or their respective Affiliates may have. Each Lender and each Issuing Bank
agrees to notify the Administrative Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
SECTION 11.09    GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS;
BRAZILIAN CODE.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
(b)    SUBMISSION TO JURISDICTION. EACH LOAN PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY AGENT, ANY ISSUING


353


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SECTION 11.09(B). EACH FRENCH GUARANTOR AND
EACH OTHER FRENCH SUBSIDIARY HEREBY WAIVES THE BENEFIT OF THE PROVISIONS OF
ARTICLE 14 OF THE FRENCH CODE CIVIL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT, IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPIER, E-MAIL OR
OTHER ELECTRONIC COMMUNICATION) IN SECTION 11.01. EACH LOAN PARTY HEREBY
IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS CSC CORPORATION, 1180 AVE OF THE
AMERICAS, SUITE 210, NEW YORK, NEW YORK, 10036 (TELEPHONE NO: 212-299-5600)
(TELECOPY NO: 212-299-5656) (ELECTRONIC MAIL ADDRESS: MWIENER@CSCINFO.COM) (THE
“PROCESS AGENT”), IN THE CASE OF ANY SUIT, ACTION OR PROCEEDING BROUGHT IN THE
UNITED STATES AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND
ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF
ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS THAT MAY BE SERVED IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR
ANY LOAN DOCUMENT. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
(e)    BRAZILIAN CODE. FOR PURPOSES SOLELY OF ARTICLE 9 OF BRAZILIAN DECREE LAW
NO. 4,657 DATED SEPTEMBER 4, 1942, AND ARTICLE 78 OF THE BRAZILIAN CIVIL CODE,
THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN CONSTITUTED AND PROPOSED TO THE
BRAZILIAN GUARANTOR BY THE LENDERS OUTSIDE BRAZIL.


354


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



SECTION 11.10    WAIVER OF JURY TRIAL. EACH LOAN PARTY HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 11.11    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 11.12    Treatment of Certain Information; Confidentiality. Each Agent,
each Lender and each Issuing Bank, each individually (and not jointly or jointly
and severally), shall maintain the confidentiality of all Information (as
defined below), except that Information may be disclosed (a) to its Affiliates,
and to its and their partners, directors, officers, employees, trustees, agents,
attorneys, accountants, advisors, auditors, consultants and representatives
(provided such Persons are informed of the confidential nature of the
Information and instructed to keep it confidential); (b) to the extent requested
by any governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates (including any self-regulatory authority,
such as the National Association of Insurance Commissioners); (c) to the extent
required by Applicable Law or by any subpoena or other legal process; (d) to any
other party hereto; (e) in connection with any action or proceeding, or other
exercise of rights or remedies, relating to any Loan Documents or Secured
Obligations; (f) subject to an agreement containing provisions substantially the
same as this Section, to any actual or potential assignee, Participant or other
Person acquiring an interest in any Obligations, including the pledge of any
Lender’s interest under this Agreement, or any actual or prospective party (or
its advisors) to any Bank Product or swap or derivative transaction relating to
any Loan Party and its obligations, or any rating agency for the purpose of
obtaining a credit rating applicable to any Lender (and such Person may disclose
such Information to Persons employed or engaged by them as described in clause
(a) above); (g) with the consent of Administrative Borrower or the applicable
Loan Party; (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) is available to any
Agent, any Lender, any Issuing Bank or any of their Affiliates on a
nonconfidential basis from a source other than the Loan Parties, (i) in
connection with any litigation or other adversary proceeding involving parties
hereto which such litigation or adversary proceeding involves claims related to
the rights or duties of such parties under this Agreement or the other Loan
Documents, (j) to insurers, insurance brokers and other credit protection and
service providers of any Agent, Issuing Bank, Lender, or any of their respective


355


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Affiliates who are under a duty of confidentiality to such Agent, Issuing Bank,
Lender or Affiliate, and (k) in connection with, and to the extent reasonably
necessary for, the exercise of any secured creditor remedy under this Agreement
or under any other Loan Document. Anything in this Agreement to the contrary
notwithstanding, each Agent and each Lender may disclose information concerning
the terms and conditions of this Agreement and the other Loan Documents to loan
syndication and pricing reporting services or in its marketing or promotional
materials, with such information to consist of deal terms and other information
customarily found in such publications or marketing or promotional materials and
may otherwise use the name, logos, and other insignia of any Borrower or the
other Loan Parties and the Commitments provided hereunder in any “tombstone” or
other advertisements, on its website or in other marketing materials of each
Agent and each Lender. As used herein, “Information” means all material,
non-public information received from a Loan Party or Subsidiary relating to it
or its business that is identified as confidential when delivered. Any Person
required to maintain the confidentiality of Information pursuant to this Section
shall be deemed to have complied if it exercises the same degree of care that it
accords its own confidential information. Each Agent, each Lender and each
Issuing Bank acknowledges that (i) Information may include material non-public
information concerning a Loan Party or Subsidiary; (ii) it has developed
compliance procedures regarding the use of material non-public information; and
(iii) it will handle such material non-public information in accordance with
Applicable Law, including federal and state securities laws.
SECTION 11.13    USA PATRIOT Act Notice. Each Lender and each Issuing Bank that
is subject to the Act (as hereinafter defined) and each Agent (for itself and
not on behalf of any Lender or Issuing Bank) hereby notifies the Borrowers and
the other Loan Parties that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrowers and the other Loan Parties, which information includes the name,
address and tax identification number of the Borrowers and the other Loan
Parties and other information regarding the Borrowers and the other Loan Parties
that will allow such Lender, such Issuing Bank or such Agent, as applicable, to
identify the Borrowers and the other Loan Parties in accordance with the Patriot
Act. This notice is given in accordance with the requirements of the Patriot Act
and is effective as to the Lenders, the Issuing Banks and the Agents.
SECTION 11.14    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by Applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Obligations or, if it
exceeds such unpaid principal, refunded to Borrowers. In determining whether the
interest contracted for, charged or received by an Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by Applicable Law, (a)
characterize any payment that is not principal as an expense, fee or premium
rather than interest; (b) exclude voluntary prepayments and the effects thereof;
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.


356


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



SECTION 11.15    [intentionally omitted].
SECTION 11.16    Obligations Absolute. To the fullest extent permitted by
Applicable Law (in the case of the U.S. Hold Separate Order, as such
requirements of Applicable Law are modified as it relates to Aleris Rolled
Products, Inc. and/or the other U.S. Subsidiaries of Aleris pursuant to a U.S.
Hold Separate Agreement), all obligations of the Loan Parties hereunder shall be
absolute and unconditional irrespective of:
(a)    any Insolvency Proceeding of any Loan Party;
(b)    any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;
(c)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;
(d)    any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;
(e)    any exercise or non-exercise, or any waiver of any right, remedy, power
or privilege under or in respect hereof or any Loan Document; or
(f)    any other circumstances which might otherwise constitute a defense
available to, or a discharge of, the Loan Parties.
Notwithstanding anything herein to the contrary, each party hereby acknowledges
that the provisions of article 1195 of the French code civil shall not apply to
it with respect to its obligations under the French Security Agreements and that
it shall not be entitled to make any claim under article 1195 of the French code
civil.
SECTION 11.17    Intercreditor Agreement. Notwithstanding anything to the
contrary contained herein, each Lender acknowledges that the Lien and security
interest granted to the Collateral Agent pursuant to the Security Documents and
the exercise of any right or remedy by such Collateral Agent thereunder are
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict between the terms of the Intercreditor Agreement and the Security
Documents, the terms of the Intercreditor Agreement shall govern and control.
SECTION 11.18    Judgment Currency.
(a)    Each Loan Party’s obligations hereunder and under the other Loan
Documents to make payments in the applicable Approved Currency (pursuant to such
obligation, the “Obligation Currency”) shall not be discharged or satisfied by
any tender or recovery pursuant to any judgment expressed in or converted into
any currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the Administrative Agent
or the respective Lender of the full amount of the


357


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Obligation Currency expressed to be payable to the Administrative Agent or such
Lender under this Agreement or the other Loan Documents. If, for the purpose of
obtaining or enforcing judgment against any Loan Party in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made at the Relevant Currency Equivalent, and in the case of
other currencies, the rate of exchange (as quoted by the Administrative Agent or
if the Administrative Agent does not quote a rate of exchange on such currency,
by a known dealer in such currency designated by the Administrative Agent)
determined, in each case, as of the Business Day immediately preceding the day
on which the judgment is given (such Business Day being hereinafter referred to
as the “Judgment Currency Conversion Date”).
(b)    If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, each Borrower covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount) as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.
(c)    For purposes of determining the Relevant Currency Equivalent or any other
rate of exchange for this Section 11.18, such amounts shall include any premium
and costs payable in connection with the purchase of the Obligation Currency.
SECTION 11.19    Euro.
(a)    If at any time that an Alternate Currency Revolving Loan is outstanding,
the relevant Alternate Currency (other than the euro) is fully replaced as the
lawful currency of the country that issued such Alternate Currency (the “Issuing
Country”) by the euro so that all payments are to be made in the Issuing Country
in euros and not in the Alternate Currency previously the lawful currency of
such country, then such Alternate Currency Revolving Loan shall be automatically
converted into a Loan denominated in euros in a principal amount equal to the
amount of euros into which the principal amount of such Alternate Currency
Revolving Loan would be converted pursuant to law and thereafter no further
Loans will be available in such Alternate Currency.
(b)    The Parent Borrower shall, or shall cause the applicable Loan Party from
time to time, at the request of any Lender accompanied by reasonably documented
particulars thereof, pay to such Lender the amount of any losses, damages,
liabilities, claims, reduction in yield, additional expense, increased cost,
reduction in any amount payable, reduction in the effective return of its
capital, the decrease or delay in the payment of interest or any other return
forgone by such Lender or its Affiliates as a result of the tax or currency
exchange resulting from the introduction of, changeover to or operation of the
euro in any applicable nation or eurocurrency market.


358


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



SECTION 11.20    Special Provisions Relating to Currencies Other Than Dollars.
(a)    All funds to be made available to Administrative Agent pursuant to this
Agreement in euros, Swiss francs or GBP shall be made available to
Administrative Agent in immediately available, freely transferable, cleared
funds to such account with such bank in such principal financial center in such
Participating Member State (or in London) as Administrative Agent shall from
time to time nominate for this purpose.
(b)    In relation to the payment of any amount denominated in euros, Swiss
francs or GBP, Administrative Agent shall not be liable to any Loan Party or any
of the Lenders for any delay, or the consequences of any delay, in the crediting
to any account of any amount required by this Agreement to be paid by
Administrative Agent if Administrative Agent shall have taken all relevant and
necessary steps to achieve, on the date required by this Agreement, the payment
of such amount in immediately available, freely transferable, cleared funds (in
euros, Swiss francs or GBP) to the account with the bank in the principal
financial center in the Participating Member State which the Administrative
Borrower or, as the case may be, any Lender shall have specified for such
purpose. In this Section 11.20(b), “all relevant steps” means all such steps as
may be prescribed from time to time by the regulations or operating procedures
of such clearing or settlement system as Administrative Agent may from time to
time determine for the purpose of clearing or settling payments of euros, Swiss
francs or GBP. Furthermore, and without limiting the foregoing, Administrative
Agent shall not be liable to any Loan Party or any of the Lenders with respect
to the foregoing matters in the absence of its gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision or pursuant to a binding arbitration award or as
otherwise agreed in writing by the affected parties).
SECTION 11.21    Abstract Acknowledgment of Indebtedness and Joint Creditorship.
(a)    Notwithstanding any other provision of this Agreement, each Loan Party
hereby irrevocably and unconditionally agrees and covenants with the Collateral
Agent by way of an abstract acknowledgment of indebtedness (abstraktes
Schuldversprechen) that it owes to the Collateral Agent as creditor in its own
right and not as a representative of the other Secured Parties, sums equal to,
and in the currency of, each amount payable by such Loan Party to each of the
Secured Parties under each of the Loan Documents and Bank Product Agreements
relating to any Secured Obligations, as and when that amount falls due for
payment under the relevant Secured Debt Agreement or would have fallen due but
for any discharge resulting from failure of another Secured Party to take
appropriate steps to preserve its entitlement to be paid that amount.
(b)    Each Loan Party undertakes to pay to the Collateral Agent upon first
written demand the amount payable by such Loan Party to each of the Secured
Parties under each of the Secured Debt Agreements as such amount has become due
and payable.
(c)    The Collateral Agent has the independent right to demand and receive full
or partial payment of the amounts payable by each Loan Party under this Section
11.21, irrespective of any discharge of such Loan Party’s obligation to pay
those amounts to the


359


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



other Secured Parties resulting from failure by them to take appropriate steps
to preserve their entitlement to be paid those amounts.
(d)    Any amount due and payable by a Loan Party to the Collateral Agent under
this Section 11.21 shall be decreased to the extent that the other Secured
Parties have received (and are able to retain) payment in full of the
corresponding amount under the other provisions of the Secured Debt Agreements
and any amount due and payable by a Loan Party to the other Secured Parties
under those provisions shall be decreased to the extent that the Collateral
Agent has received (and is able to retain) payment in full of the corresponding
amount under this Section 11.21; provided that no Loan Party may consider its
obligations towards a Secured Party to be so discharged by virtue of any
set-off, counterclaim or similar defense that it may invoke vis-à-vis the
Collateral Agent.
(e)    The rights of the Secured Parties (other than the Collateral Agent) to
receive payment of amounts payable by each Loan Party under the Secured Debt
Agreements are several and are separate and independent from, and without
prejudice to, the rights of the Collateral Agent to receive payment under this
Section 11.21.
(f)    In addition, but without prejudice to the foregoing, the Collateral Agent
shall be the joint creditor (together with the relevant Secured Parties) of all
obligations of each Loan Party towards each of the Secured Parties under the
Secured Debt Agreements.
SECTION 11.22    Special Appointment of Collateral Agent for German Security.
(a)    (i) Each Secured Party that is or will become party to this Agreement
hereby appoints the Collateral Agent as trustee (Treuhaender) and administrator
for the purpose of holding on trust (Treuhand), administering, enforcing and
releasing the German Security (as defined below) for the Secured Parties, (ii)
the Collateral Agent accepts its appointment as a trustee and administrator of
the German Security on the terms and subject to the conditions set out in this
Agreement and (iii) the Secured Parties, the Collateral Agent and all other
parties to this Agreement agree that, in relation to the German Security, no
Secured Party shall exercise any independent power to enforce any German
Security or take any other action in relation to the enforcement of the German
Security, or make or receive any declarations in relation thereto.
(b)    To the extent possible, the Collateral Agent shall hold and administer
any German Security which is security assigned, transferred or pledged under
German law to it as a trustee for the benefit of the Secured Parties, where
“German Security” shall mean the assets which are the subject of a security
document which is governed by German law.
(c)    Each Secured Party hereby authorizes and instructs the Collateral Agent
(with the right of sub delegation) to enter into any documents evidencing German
Security and to make and accept all declarations and take all actions as it
considers necessary or useful in connection with any German Security on behalf
of the Secured Parties. The Collateral Agent shall further be entitled to
rescind, release, amend and/or execute new and different documents securing the
German Security.


360


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(d)    The Secured Parties and the Collateral Agent agree that all rights and
claims constituted by the abstract acknowledgment of indebtedness pursuant to
Section 11.21 and all proceeds held by the Collateral Agent pursuant to or in
connection with such abstract acknowledgment of indebtedness are held by the
Collateral Agent with effect from the date of such abstract acknowledgment of
indebtedness in trust for the Secured Parties and will be administered in
accordance with the Loan Documents and Bank Product Agreements relating to any
Secured Obligations. The Secured Parties and the Collateral Agent agree further
that the respective Loan Party’s obligations under such abstract acknowledgment
of indebtedness shall not increase the total amount of the Secured Obligations
(as defined in the respective agreement governing German Security) and shall not
result in any additional liability of any of the Loan Parties or otherwise
prejudice the rights of any of the Loan Parties. Accordingly, payment of the
obligations under such abstract acknowledgment of indebtedness shall, to the
same extent, discharge the corresponding Secured Obligations and vice versa.
(e)    Each Secured Party hereby ratifies and approves all acts and declarations
previously done by the Collateral Agent on such Secured Party’s behalf
(including, for the avoidance of doubt the declarations made by the Collateral
Agent as representative without power of attorney (Vertreter ohne
Vertretungsmacht) in relation to the creation of any pledge (Pfandrecht) on
behalf and for the benefit of any Secured Party as future pledgee or otherwise).
SECTION 11.23    Special Appointment of Collateral Agent in Relation to South
Korea; Certain Lock-Up or Listing Agreements.
(a)    Notwithstanding any other provision of this Agreement, each Loan Party
hereby irrevocably and unconditionally undertakes to pay to the Collateral
Agent, as creditor in its own right and not as representative of the other
Secured Parties, sums equal to and in the currency of each amount payable by
such Loan Party to each of the Secured Parties under each of the Loan Documents
as and when that amount falls due for payment under the relevant Loan Document
or would have fallen due but for any discharge resulting from failure of another
Secured Party to take appropriate steps to preserve its entitlement to be paid
that amount.
(b)    The Collateral Agent shall have its own independent right to demand
payment of the amounts payable by each Loan Party under this Section 11.23,
irrespective of any discharge of such Loan Party’s obligation to pay those
amounts to the Secured Parties resulting from failure by them to take
appropriate steps to preserve their entitlement to be paid those amounts.
(c)    Any amount due and payable by a Loan Party to the Collateral Agent under
this Section 11.23 shall be decreased to the extent that the other Secured
Parties have received (and are able to retain) payment in full of the
corresponding amount under the other provisions of the Loan Documents and any
amount due and payable by a Loan Party to the other Secured Parties under those
provisions shall be decreased to the extent that the Collateral Agent has
received (and is able to retain) payment in full of the corresponding amount
under this Section 11.23.


361


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(d)    Subject to paragraph (c) above, the rights of the Secured Parties (in
each case, other than the Collateral Agent) to receive payment of amounts
payable by each Loan Party under the Loan Documents are several and are separate
and independent from, and without prejudice to, the rights of the Collateral
Agent to receive payment under this Section 11.23.
(e)    The Administrative Agent and the Collateral Agent are authorized to enter
into consents to any lock-up or listing agreement required by any applicable
rule or regulation in connection with any listing or offering of Equity
Interests in NKL and may consent to such Equity Interests being held by a
depositary or securities intermediary; provided, that the Collateral Agent’s
Liens in the Equity Interests of NKL or its direct parents, 4260848 Canada Inc.,
4260856 Canada Inc., and 8018227 Canada Inc., are not impaired.
(f)    The parties hereto hereby acknowledge and agree that references to the
Administrative Agent in Sections 11.23(a) through (d) in the Original Credit
Agreement shall for all purposes be interpreted to refer to the Collateral Agent
(as defined therein).
SECTION 11.24    Special Appointment of Collateral Agent in Relation to France.
For the purpose of any French Security Agreements and all security interest
created thereunder before the Amendment No. 2 Effective Date:
(a)    Notwithstanding any other provision of this Agreement, each Loan Party
hereby irrevocably and unconditionally undertakes insofar as necessary, in
advance, to pay to the Collateral Agent, as creditor in its own right and not as
representative of the other Secured Parties, sums equal to and in the currency
of each amount payable by such Loan Party to each of the Secured Parties under
each of the Loan Documents as and when that amount falls due for payment under
the relevant Loan Document or would have fallen due but for any discharge
resulting from failure of another Secured Party to take appropriate steps to
preserve its entitlement to be paid that amount (such payment undertakings,
obligations and liabilities which are the result thereof, hereinafter referred
to as the “Parallel Debt”).
(b)    The Collateral Agent shall have its own independent right to demand
payment of the amounts payable by each Loan Party under this Section 11.24,
irrespective of any discharge of such Loan Party’s obligation to pay those
amounts to the other Secured Parties resulting from failure by them to take
appropriate steps to preserve their entitlement to be paid those amounts.
(c)    Any amount due and payable by a Loan Party to the Collateral Agent under
this Section 11.24 shall be decreased to the extent that the other Secured
Parties have received (and are able to retain) payment in full of the
corresponding amount under the other provisions of the Loan Documents and any
amount due and payable by a Loan Party to the other Secured Parties under those
provisions shall be decreased to the extent that the Collateral Agent has
received (and is able to retain) payment in full of the corresponding amount
under this Section 11.24.


362


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



(d)    The Collateral Agent shall apply any amounts received in payment of any
Parallel Debt in accordance with the terms and conditions of this Agreement
governing the application of proceeds in payment of any Secured Obligations.
(e)    The rights of the Secured Parties (other than any Parallel Debt) to
receive payment of amounts payable by each Loan Party under the Loan Documents
are several and are separate and independent from, and without prejudice to, the
rights of the Collateral Agent to receive payment under this Section 11.24.
SECTION 11.25    Swiss Tax Ruling. AnyIf the Swiss Borrower grantinggrants a
security interest over real estate located in Switzerland it shall obtain
subsequent to the Amendment No. 2 Effective Date (but within a reasonable time
frame) or, in the case of a Person that becomes athe Swiss Borrower after the
Amendment No. 2 Effective Date, subsequent to the date such Person becomes athe
Swiss Borrower (but within a reasonable time frame) (a) a ruling from the tax
authority of the Canton where the relevant Swiss real estate is located
confirming that the payment of interests under this Agreement shall not be
subject to federal, cantonal, and municipal direct taxes levied at source in
Switzerland as per Article 51 § 1 lit. d and Article 94 of the Swiss Federal
Direct Tax Act of December 14, 1990 and as per Article 21 § 2 lit. a and Article
35 § 1 lit. e of the Swiss Federal Harmonization Direct Tax Act of December 14,
1990, but only to the extent and limited to the interests paid by the Swiss
BorrowersBorrower in connection with the Swiss Revolving Loans and which are
secured by the relevant Swiss real estate mortgage, and (b) a ruling from the
tax authority of the Canton of seat of the relevant Swiss Borrower confirming
that the aforesaid direct taxes levied at source may be solely ruled with the
Canton where the relevant Swiss real estate is located. The Swiss
BorrowersBorrower further acknowledgeacknowledges that the gross-up mechanism
provided for under Section 2.15 shall apply with respect to any such direct
taxes levied at source.
SECTION 11.26    Designation of Collateral Agent under Civil Code of Quebec.
Each of the parties hereto (including each Lender, acting for itself and on
behalf of each of its Affiliates which are or become Secured Parties from time
to time) confirms the appointment and designation of the Collateral Agent (or
any successor thereto) as the person holding the power of attorney (fondé de
pouvoir) within the meaning of Article 2692 of the Civil Code of Québec for the
purposes of the hypothecary security to be granted by the Loan Parties or any
one of them under the laws of the Province of Québec (such person now being
known as the hypothecary representative) and, in such capacity, the Collateral
Agent shall hold the hypothecs granted under the laws of the Province of Québec
as such fondé de pouvoir in the exercise of the rights conferred thereunder. The
execution by the Collateral Agent in its capacity as fondé de pouvoir prior to
the Amendment No. 2 Effective Date of any document creating or evidencing any
such hypothecs is hereby ratified and confirmed. Notwithstanding the provisions
of Section 32 of the Act respecting the special powers of legal persons
(Québec), the Collateral Agent may acquire and be the holder of any of the bonds
secured by any such hypothec. Each future Secured Party, whether a Lender, an
Issuer or a holder of any Secured Obligation, shall be deemed to have ratified
and confirmed (for itself and on behalf of each of its Affiliates that are or
become Secured Parties from time to time) the appointment of the Collateral
Agent as fondé de pouvoir.


363


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



SECTION 11.27    Maximum Liability. Subject to Section 7.08 and Sections 7.11 to
7.15, it is the desire and intent of each Loan Party and the Secured Parties
that their respective liability shall be enforced against each Loan Party to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought after giving effect to the rights of
contribution established in the Contribution, Intercompany, Contracting and
Offset Agreement that are valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding. If,
however, and to the extent that, the obligations of any Loan Party under any
Loan Document shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers), then the amount of such Loan
Party’s obligations under the Loan Documents shall be deemed to be reduced and
such Loan Party shall pay the maximum amount of the Secured Obligations which
would be permissible under Applicable Law (in the case of the U.S. Hold Separate
Order, as such requirements of Applicable Law are modified as it relates to
Aleris Rolled Products, Inc. and/or the other U.S. Subsidiaries of Aleris
pursuant to a U.S. Hold Separate Agreement).
SECTION 11.28    NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.
SECTION 11.29    Performance of Borrowers’ Obligations. Each Agent may, in its
discretion at any time and from time to time, at Borrowers’ expense, pay any
amount or do any act required of a Loan Party under any Loan Documents or
otherwise lawfully requested by any Agent to (a) enforce any Loan Documents or
collect any Secured Obligations; (b) protect, insure, maintain or realize upon
any Collateral; or (c) defend or maintain the validity or priority of Collateral
Agent’s Liens in any Collateral, including any payment of a judgment, insurance
premium, warehouse charge, finishing or processing charge, or landlord claim, or
any discharge of a Lien. All payments, costs and expenses (including
Extraordinary Expenses) of any Agent under this Section shall be reimbursed to
such Agent by Borrowers, on demand, with interest from the date incurred to the
date of payment thereof at the Default Rate applicable to Base Rate Loans. Any
payment made or action taken by any Agent under this Section shall be without
prejudice to any right to assert an Event of Default or to exercise any other
rights or remedies under the Loan Documents.
SECTION 11.30    Credit Inquiries. Each Loan Party hereby authorizes each Agent
and each Lender (but they shall have no obligation) to respond to usual and
customary credit inquiries from third parties concerning any Loan Party or
Subsidiary.
SECTION 11.31    Relationship with Lenders. The obligations of each Lender
hereunder are several, and no Lender shall be responsible for the obligations or
Commitments of any other Lender. Amounts payable hereunder to each Lender shall
be a separate and independent debt. It shall not be necessary for any Agent or
any other Lender to be joined as an additional party in


364


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



any proceeding for such purposes. Nothing in this Agreement and no action of any
Agent, any Lender or any other Secured Party pursuant to the Loan Documents or
otherwise shall be deemed to constitute any Agent and any Secured Party to be a
partnership, association, joint venture or any other kind of entity, nor to
constitute control of any Loan Party.
SECTION 11.32    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated by any Loan Document, each Loan Party
acknowledges and agrees that (a)(i) this credit facility and any related
arranging or other services by any Agent, any Lender, any of their Affiliates or
any arranger are arm’s-length commercial transactions between the Loan Parties
and such Person; (ii) the Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate; and (iii) the Loan Parties are capable of evaluating and
understanding, and do understand and accept, the terms, risks and conditions of
the transactions contemplated by the Loan Documents; (b) each Agent, each
Lender, their Affiliates and any arranger is and has been acting solely as a
principal in connection with this credit facility, is not the financial advisor,
agent or fiduciary for the Loan Parties, any of their Affiliates or any other
Person, and has no obligation with respect to the transactions contemplated by
the Loan Documents except as expressly set forth therein; and (c) each Agent,
each Lender, their Affiliates and any arranger may be engaged in a broad range
of transactions that involve interests that differ from those of the Loan
Parties and their Affiliates, and have no obligation to disclose any of such
interests to the Loan Parties or their Affiliates. Each Loan Party hereby agrees
that it will not claim (and, to the fullest extent permitted by Applicable Law,
waives and releases any such claim) that any Agent, Arranger, Issuing Bank,
Lender, Secured Party, or their respective Affiliates has rendered advisory
services of any nature or respect or owes any fiduciary duty to such Loan Party
in connection with any transaction contemplated hereby or by any other Loan
Document.
SECTION 11.33    Marshaling; Payments Set Aside. None of the Agents or the other
Secured Parties shall be under any obligation to marshal any assets in favor of
any Loan Party or against any Secured Obligations. If any payment by or on
behalf of any Borrower is made to any Agent or other Secured Party, or an Agent
or other Secured Party exercises a right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any Agent or other Secured Party in
its discretion) to be repaid to a trustee, receiver or any other Person, then to
the extent of such recovery, the Secured Obligation originally intended to be
satisfied, and all Liens, rights and remedies relating thereto, shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred.
SECTION 11.34    One Obligation. The Loans, LC Obligations and other Secured
Obligations shall constitute one general obligation of Borrowers and (unless
otherwise expressly provided in any Loan Document) shall be secured by
Collateral Agent’s Lien upon all Collateral; provided, however, that each Agent
and each other Secured Party shall be deemed to be a creditor of, and the holder
of a separate claim against, each Borrower to the extent of any Secured
Obligations jointly or severally owed by such Borrower.


365


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



SECTION 11.35    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any the applicable
Resolution Authority.
SECTION 11.36    Lender Authorizations with respect to the NKL Share Repurchase.
The Lenders authorize and direct, in connection with the NKL Share Repurchase,
the Collateral Agent to return any share certificates representing Equity
Interests in NKL and sign any documentation required to give effect to the NKL
Share Repurchase; provided, that after giving effect to the NKL Share
Repurchase, certificates representing 100% of the Equity Interests in NKL held
by Loan Parties are promptly delivered to the Term Loan Collateral Agent or its
counsel along with such other documentation required to pledge such Equity
Interests as Collateral.
SECTION 11.37    Special Appointment of Collateral Agent in Relation to Belgium.
For the purpose of any Belgian Security Agreements and all security interests
created thereunder, each Secured Party:
(a)    appoints the Collateral Agent as its representative in accordance with
(i) Article 5 of the Belgian Act of 15 December 2004 on financial collateral
arrangements and several tax dispositions in relation to security collateral
arrangements and loans of financial instruments; and (ii) Article 3 of Book III,
Title XVII of the Belgian Civil Code, which appointment is hereby accepted; and
(b)    agrees that the Collateral Agent shall not be severally and jointly
liable with the Secured Parties.


366


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



SECTION 11.38    Belgian Parallel Debt in Relation to the Belgian Security
Agreements. For the purpose of any Belgian Security Agreements and all security
interests created thereunder:
(a)    in this Section 11.38: “Belgian Corresponding Debt” shall mean any amount
which a Loan Party owes to a Secured Party under or in connection with the Loan
Documents and “Belgian Parallel Debt” shall mean any amount which a Loan Party
owes to the Collateral Agent under this Section;
(b)    each Loan Party irrevocably and unconditionally undertakes to pay to the
Collateral Agent amounts equal to, and in the currency or currencies of, its
Belgian Corresponding Debt;
(c)    the Belgian Parallel Debt of each Loan Party:
(i)     shall become due and payable at the same time as its Belgian
Corresponding Debt;
(ii)    is independent and separate from, and without prejudice to, its Belgian
Corresponding Debt;
(d)    for purposes of this Section 11.38, the Collateral Agent:
(i)    is the independent and separate creditor of each Belgian Parallel Debt;
(ii)    acts in its own name and not as agent, representative or trustee of the
Secured Parties and its claims in respect of each Belgian Parallel Debt shall
not be held on trust; and
(iii)    shall have the independent and separate right to demand payment of each
Belgian Parallel Debt in its own name (including, without limitation, through
any suit, execution, enforcement of security, recovery of guarantees and
applications for and voting in any kind of insolvency proceeding);
(e)    the Belgian Parallel Debt of a Loan Party shall be (a) decreased to the
extent that its Belgian Corresponding Debt has been irrevocably and
unconditionally paid or discharged, and (b) increased to the extent to that its
Belgian Corresponding Debt has increased, and the Belgian Corresponding Debt of
a Loan Party shall be (x) decreased to the extent that its Belgian Parallel Debt
has been irrevocably and unconditionally paid or discharged, and (y) increased
to the extent that its Belgian Parallel Debt has increased, in each case
provided that the Belgian Parallel Debt of a Loan Party shall never exceed its
Belgian Corresponding Debt; and
(f)    all amounts received or recovered by the Collateral Agent in connection
with this Section 11.38, to the extent permitted by applicable law, shall be
applied in accordance with the terms and conditions of this Agreement.


367


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



SECTION 11.39    Dutch Parallel Debt in Relation to the Dutch Security
Agreements. For the purpose of any Dutch Security Agreements and all security
interests created thereunder:
(a)    In this Section 11.39: “Dutch Corresponding Debt” shall mean all Secured
Obligations of a Loan Party but excluding its Dutch Parallel Debt.
(b)    Notwithstanding any other provision of this Agreement or any other Loan
Document, each Loan Party hereby irrevocably and unconditionally undertakes
insofar as necessary, in advance, to pay to the Collateral Agent, as creditor in
its own right and not as representative of the other Secured Parties, sums equal
to and in the currency of each amount payable by such Loan Party to each of the
Secured Parties as Dutch Corresponding Debt and when that amount falls due for
payment under the relevant Loan Document or would have fallen due but for any
discharge resulting from failure of another Secured Party to take appropriate
steps to preserve its entitlement to be paid that amount (such payment
undertakings, obligations and liabilities which are the result thereof,
hereinafter referred to as the “Dutch Parallel Debt”).
(c)    The Collateral Agent shall have its own independent right to demand
payment of the amounts payable by each Loan Party under this Section 11.39,
irrespective of any discharge of such Loan Party’s obligation to pay those
amounts to the other Secured Parties resulting from failure by them to take
appropriate steps to preserve their entitlement to be paid those amounts. For
the purpose of this Section 11.39 the Collateral Agent acts in its own name and
not as agent, representative or trustee of the Secured Parties and accordingly
hold neither its claim resulting from a Dutch Parallel Debt nor any security
interests granted by the Security Documents securing a Dutch Parallel Debt on
trust.
(d)    Any amount due and payable by a Loan Party to the Collateral Agent under
this Section 11.39 shall be increased to the extent the Dutch Corresponding Debt
is increase and shall be decreased to the extent that the other Secured Parties
have received (and are able to retain) payment in full of the Dutch
Corresponding Debt and any part of the Dutch Corresponding Debt payable by a
Loan Party shall be decreased to the extent that the Collateral Agent has
received (and is able to retain) payment in full of the Dutch Parallel Debt.
(e)    The Collateral Agent shall apply any amounts received in payment of any
Dutch Parallel Debt in accordance with the terms and conditions of this
Agreement governing the application of proceeds in payment of any Secured
Obligations.
(f)    The rights of the Secured Parties (other than any Dutch Parallel Debt) to
receive payment of the Dutch Corresponding Debt by each Loan Party are several
and are separate and independent from, and without prejudice to, the rights of
the Collateral Agent to receive payment under this Section 11.39.
SECTION 11.40    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and


368


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



each such QFC a “Supported QFC”), the parties acknowledge and agree as follows
with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 11.40, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:
(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).


369


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).




370


1160299.01-CHISR1160299.03H-CHISR02A - MSW

--------------------------------------------------------------------------------



Annex II
Applicable Margin


Average Quarterly Excess
            Availability            
     Eurocurrency     


        EURIBOR        


        Base Rate        
Level I
Greater than or equal to 50% of the aggregate Commitments
1.25%1.25%0.25%
Level II
Less than 50% and equal to or greater than 33% of the aggregate Commitments
1.50%1.50%0.50%
Level III
Less than 33% of the aggregate Commitments
1.75%1.75%0.75%

Until December 31, 2017, the Applicable Margin shall be determined based upon
Level II. Thereafter, the Applicable Margin shall be subject to increase or
decrease as of the first day of each fiscal quarter based on Average Quarterly
Excess Availability for the preceding fiscal quarter. If the first Borrowing
Base Certificate in any fiscal quarter is not received by the date required
under Section 9.03, then, at the option of the Administrative Agent or Required
Lenders, the margins shall be determined as if Level III were applicable, from
such day until the first day of the calendar month following actual receipt.












371


1160299.01-CHISR1160299.03H-CHISR02A - MSW


--------------------------------------------------------------------------------



Annex II
Schedule 1.01(e) of the Amended Credit Agreement
See attached.


1160297.03A-CHISR02A - MSW


--------------------------------------------------------------------------------



Schedule 1.01(e)
Excluded Collateral Subsidiaries
Barbados
•Aleris Asia Pacific International (Barbados) Ltd.
Canada
•Aleris Rolled Products Canada ULC
•Aleris Holding Canada ULC
China
•Aleris (Shanghai) Trading Co., Ltd.
•Aleris Aluminum (Zhenjiang) Co., Ltd.
Denmark
•Aleris Aluminum Denmark ApS
France
•Novelis Laminés France S.A.S.
•Aleris Aluminum France S.à.r.l.
Germany
•Novelis Aluminum Beteiligungs GmbH
Hong Kong
•Aleris Asia Pacific Limited
India
•Novelis (India) Infotech Ltd.
Italy
•Novelis Italia S.p.A.
Japan
•Aleris Aluminum Japan, Ltd.
1160297.03A-CHISR02A - MSW

--------------------------------------------------------------------------------



Mexico
•Novelis de Mexico, S.A. de C.V.
•Aleris Rolled Products Mexico, S. de R.L. de C.V.
Poland
•Aleris Aluminum Poland Sp. z o.o.
Switzerland
•Aleris Switzerland GmbH
UK
•Aleris Aluminum UK Limited
Vietnam
•Novelis Vietnam Company Limited


1160297.03A-CHISR02A - MSW


--------------------------------------------------------------------------------



Annex III
Amended Intercreditor Agreement Pages
See attached.


1160297.03A-CHISR02A - MSW


--------------------------------------------------------------------------------



EXECUTION VERSION
INTERCREDITOR AGREEMENT
Dated as of December 17, 2010
by and among
NOVELIS INC.,
NOVELIS CORPORATION,
NOVELIS PAE CORPORATION,
NOVELIS BRAND LLC,
NOVELIS SOUTH AMERICA HOLDINGS LLC,
ALUMINUM UPSTREAM HOLDINGS LLC,
NOVELIS ACQUISITIONS LLC ,
NOVELIS NORTH AMERICA HOLDINGS INC.,
NOVELIS UK LTD,
NOVELIS AG,
AV METALS INC., and
the Subsidiary Guarantors party hereto,
as Grantors,
BANK OF AMERICA, N.A.,
as Revolving Credit Administrative Agent and Revolving Credit Collateral Agent,
and
BANK OF AMERICA, N.A.,
as Term Loan Administrative Agent and Term Loan Collateral Agent


844805.3D-Chicago Server 2A - MSW


--------------------------------------------------------------------------------



INTERCREDITOR AGREEMENT
This INTERCREDITOR AGREEMENT, is dated as of December 17, 2010, and entered into
by and among NOVELIS INC., a corporation amalgamated under the Canada Business
Corporations Act (the “Parent Borrower”), NOVELIS CORPORATION, a Texas
corporation (“Novelis Corporation”), NOVELIS PAE CORPORATION, a Delaware
corporation (“Novelis PAE”), NOVELIS BRAND LLC, a Delaware limited liability
company (“Novelis Brand”), NOVELIS SOUTH AMERICA HOLDINGS LLC, a Delaware
limited liability company (“Novelis South”), ALUMINUM UPSTREAM HOLDINGS LLC, a
Delaware limited liability company (“Aluminum Upstream”), NOVELIS ACQUISITIONS
LLC, a Delaware limited liability company (“Novelis Acquisitions”), and NOVELIS
NORTH AMERICA HOLDINGS INC., a Delaware corporation, (“Novelis Holdings” and,
together with Novelis Corporation, Novelis PAE, Novelis Brand, Novelis South,
Aluminum Upstream and Novelis Acquisitions, the “U.S. Borrowers”), NOVELIS UK
LTD, a limited liability company incorporated under the laws of England and
Wales with registered number 00279596 (the “U.K. Borrower”), and NOVELIS AG, a
stock corporation (AG) organized under the laws of Switzerland (the “Swiss
Borrower” and, together with the Parent Borrower, the U.S. Borrowers, and the
U.K. Borrower, the “Borrowers” and each, a “Borrower”), AV METALS INC., a
corporation formed under the Canada Business Corporations Act (“Holdings”), the
subsidiaries of Holdings and the subsidiaries of Parent Borrower from time to
time party hereto (the “Subsidiary Guarantors” and, together with Holdings, the
“Guarantors” and each, a “Guarantor”), BANK OF AMERICA, N.A., as administrative
agent for the Revolving Credit Lenders (such term and each other capitalized
term used herein having the meanings assigned to them in Section 1 below) and as
collateral agent for the Revolving Credit Claimholders, and BANK OF AMERICA,
N.A., as administrative agent for the Term Loan Lenders (together with its
successors in such capacity, the “Term Loan Administrative Agent”), and BANK OF
AMERICA, N.A., as collateral agent for the current and future Term Loan Secured
Parties (together with its successors in such capacity, “Term Loan Collateral
Agent”). As described in more detail in Section 11.11 hereof, this Agreement is
intended to be binding on all Claimholders and each Agent.
RECITALS
The Borrowers, the Guarantors, the banks, financial institutions and other
entities party thereto as lenders, the Revolving Credit Agents and the other
parties thereto, have entered into that certain Credit Agreement, dated as of
the date hereof, providing for certain senior secured revolving credit
facilities (as Modified from time to time, the “Original Revolving Credit
Agreement”);
The Parent Borrower, Novelis Corporation, the Guarantors, the banks, financial
institutions and other entities party thereto as lenders, the Term Loan Agents
and the other parties thereto, have entered into that certain Credit Agreement,
dated as of the date hereof, providing for certain senior secured term loan
facilities (as Modified or Refinanced from time to time, the “Term Loan
Agreement”);
The Grantors have secured (i) the Revolving Credit Secured Obligations under the
Revolving Credit Security Documents and (ii) the Term Loan Secured Obligations
under the Pari




844805.3D-Chicago Server 2A - MSW


--------------------------------------------------------------------------------



“Series of Pari Passu Debt” means, severally, (i) the term loans and other Pari
Passu Secured Obligations incurred under the Term Loan Agreement (including all
Term Loans, Incremental Term Loans and Other Term Loans under, and as defined,
therein), and (ii) any other Indebtedness that constitutes Pari Passu Debt for
which a single collateral trustee (or equivalent), whether under a collateral
trust agreement or otherwise, acts, or for which an administrative agent,
collateral agent, indenture trustee, collateral trustee, registrar or other
Person acting in a similar capacity maintains a single list of holders of such
Indebtedness.
“Series of Secured Debt” means each Series of Subordinated Lien Debt and each
Series of Pari Passu Debt.
“Series of Subordinated Lien Debt” means, severally, each issue or series of
Subordinated Lien Debt for which a single collateral trustee (or equivalent),
whether under a collateral trust agreement or otherwise, acts, or for which a
collateral trustee (or equivalent), whether under a collateral trust agreement
or otherwise, acts, or for which an administrative agent, collateral agent,
indenture trustee, collateral trustee, registrar or other Person acting in a
similar capacity maintains a single list of holders of such Indebtedness.
“Stock of Subsidiaries” means all Equity Interests in Subsidiaries of Holdings
and Subsidiaries of Parent Borrower.
“Subordinated Lien” means a Lien granted under a Subordinated Lien Security
Document to a Subordinated Lien Collateral Agent, at any time, upon any
Collateral of any Grantor to secure any Subordinated Lien Secured Obligations.
“Subordinated Lien Collateral Agent” means the collateral agent, collateral
trustee or a similar representative for the holders of any Series of
Subordinated Lien Debt incurred or issued after the date hereof.
“Subordinated Lien Debt” means any Indebtedness of any Grantor that is secured
on a subordinated basis to the Pari Passu Debt and the Revolving Credit Secured
Obligations by a Subordinated Lien that was permitted to be incurred and so
secured under the Pari Passu Loan Documents and the Revolving Credit Loan
Documents; provided that:
(1)on or before the date on which such Indebtedness is incurred by such Grantor
becomes secured, such Indebtedness is designated by the Borrower in an
Additional Secured Debt Designation as “Subordinated Lien Debt” for the purposes
of this Agreement and the other Subordinated Lien Loan Documents; provided that
no Series of Secured Debt may be designated as both Subordinated Lien Debt and
Pari Passu Debt;
(2)the Subordinated Lien Representative(s) for such Indebtedness execute and
deliver an Intercreditor Joinder in accordance with Section 7.5 hereof;
(3)such Indebtedness is governed by an indenture, credit agreement, note
purchase agreement, collateral trust agreement or other agreement that includes
a Lien Sharing and Priority Confirmation; and
Subordinated Lien Collateral Agent obtaining a first-priority interest in the
Collateral or as a court of competent jurisdiction may otherwise direct.




844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



(f) Subject to the terms of this Agreement, (i) so long as the Discharge of
Revolving Credit Secured Obligations has not occurred, each Revolving Credit
Agent shall be entitled to deal with any Pledged Collateral and any other
Collateral within its “control” (within the meaning of the UCC) in accordance
with the terms of this Agreement and the Revolving Credit Loan Documents, but
only to the extent that such Collateral constitutes Revolving Credit Priority
Collateral, as if the Liens (if any) of the Pari Passu Representatives and
Subordinated Lien Representatives did not exist and (ii) so long as the
Discharge of Pari Passu Secured Obligations has not occurred, the Authorized
Pari Passu Collateral Agent shall be entitled to deal with any Pledged
Collateral and any other Collateral within its “control” (within the meaning of
the UCC) in accordance with the terms of this Agreement and the Pari Passu Loan
Documents, but only to the extent that such Collateral constitutes Pari Passu
Priority Collateral, as if the Liens of the Revolving Credit Agents and
Subordinated Lien Representatives did not exist.
7.5    Additional Secured Debt.
(a)    The Parent Borrower will be permitted to designate additional Revolving
Credit Secured Obligations, Pari Passu Secured Obligations or Subordinated Lien
Secured Obligations, as the case may be, incurred by any Grantor after the date
of this Agreement permitted by the terms of all applicable Revolving Credit Loan
Documents, Pari Passu Loan Documents or Subordinated Lien Loan Documents
(collectively, the “Secured Debt Loan Documents”). The Borrower may effect such
designation by delivering to each Revolving Credit Agent, each Pari Passu
Representative and each Subordinated Lien Representative an Additional Secured
Debt Designation stating that:
(i)    such Grantor intends (x) to incur additional secured debt (or (y) to
secure, as Subordinated Lien Secured Obligations, existing unsecured debt (such
debt, in either of the foregoing cases, “Additional Secured Debt”) which will be
one of the following: (x) Revolving Credit Secured Obligations permitted by each
applicable Secured Debt Loan Document to be secured by the Collateral, including
Liens on the Revolving Credit Priority Collateral entitled to priority over the
Liens securing the Pari Passu Secured Obligations and the Subordinated Lien
Secured Obligations (provided, there may only be one series of Revolving Credit
Secured Obligations outstanding at any time), (y) Pari Passu Debt permitted by
each applicable Secured Debt Loan Document to be secured by the Collateral (to
the extent provided in the documentation for such Additional Secured Debt),
including a Lien on the Pari Passu Priority Collateral (to the extent provided
in the documentation for such Additional Secured Debt) entitled to priority over
the Liens securing the Revolving Credit Secured Obligations and the Subordinated
Lien Secured Obligations (Equally and Ratably with all previously existing and
future Pari Passu Debt); it being acknowledged that Revolving Credit Secured
Obligations may be Refinanced as Pari Passu Secured Obligations if so designated
pursuant to this Section 7.5, and (z) Subordinated Lien Debt permitted by each
applicable Secured Debt Loan Document to be secured by the Collateral (to the
extent provided in the documentation for such Additional Secured Debt), subject
to the senior Liens securing the Revolving Credit Secured Obligations and the
Pari Passu Secured




844805.3D-Chicago Server 2A - MSW


--------------------------------------------------------------------------------



(b)No Revolving Credit Claimholder under any Additional Secured Debt shall be
entitled to the benefits of this Intercreditor Agreement unless the Revolving
Credit Agent, acting on its behalf and pursuant to the authority provided in the
Revolving Credit Loan Documents governing the terms of the related Revolving
Credit Secured Obligations signs an Intercreditor Joinder Agreement and delivers
the same to each Secured Debt Representative existing at the time such
Additional Secured Debt is incurred.
(c)No Pari Passu Secured Party shall be entitled to the benefits of this
Intercreditor Agreement unless the Pari Passu Representative, acting on its
behalf and pursuant to the authority provided in the Loan Documents governing
the terms of the related Pari Passu Secured Obligations signs an Intercreditor
Joinder Agreement and delivers the same to each Revolving Credit Agent and each
Secured Debt Representative existing at the time such Additional Secured Debt is
incurred.
(d)The Security Documents creating or evidencing the Liens securing the
Revolving Credit Secured Obligations, the Pari Passu Secured Obligation and the
Subordinated Lien Secured Obligations in relation to any Additional Secured Debt
shall be in all material respects substantially the same forms of documents
other than with respect to the first lien, second lien or third lien nature of
the Obligations thereunder and except (i) to the extent that the creditors who
have the direct benefit of such agreements or documents agree that such
documents and agreements may grant Liens in less than all the Collateral and/or
are less restrictive on the Grantors (or provide fewer rights or remedies to the
secured party) than the forms of documents and agreements on the date hereof
(and the satisfaction of such requirement will be conclusively established if
the Parent Borrower delivers to each Secured Debt Representative and the
Revolving Credit Agents an officers’ certificate certifying that the Parent
Borrower has determined in good faith that such Pari Passu Documents satisfy the
foregoing requirements unless any Senior Secured Debt Representative or any
Revolving Credit Agent notifies the Borrower within five Business Days that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees)), (ii) the representations and covenants relating
to Revolving Credit Priority Collateral contained in the Revolving Credit Loan
Documents may be more restrictive that those contained in the Pari Passu Loan
Documents and (iii) the representations and covenants relating to Pari Passu
Secured Obligations contained in the Pari Passu Loan Documents may be more
restrictive that those contained in the Revolving Credit Loan Documents.
Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow any Grantor to incur additional Indebtedness or Liens if prohibited by the
terms of any applicable Secured Debt Loan Documents.
(e)No Subordinated Lien Secured Party shall be entitled to the benefits of this
Intercreditor Agreement unless the Subordinated Lien Representative, acting on
its behalf and pursuant to the authority provided in the Loan Documents
governing the terms of the related Subordinated Lien Secured Obligations signs
an Intercreditor Joinder Agreement and delivers the same to each Revolving
Credit Agent and each Secured Debt Representative existing at the time such
Additional Secured Debt is incurred.
7.6    When Discharge of Revolving Credit Secured Obligations or Pari Passu
Secured
Obligations Deemed to Not Have Occurred.




844805.3D-Chicago Server 2A - MSW


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers or representatives as of the date first
written above.
REVOLVING CREDIT AGENTS
BANK OF AMERICA, N.A., as Revolving Credit Administrative Agent and as Revolving
Credit Collateral Agent, and in such capacity, as authorized representative of
the Revolving Credit Claimholders
By:    
Name:     Title:
[NOTICE ADDRESS]
Attention:
Facsimile No. :




844805.3D-Chicago Server 2A - MSW


--------------------------------------------------------------------------------



[Signature Page to Intercreditor Agreement]


844805.3D-Chicago Server 2A - MSW


--------------------------------------------------------------------------------



ANNEX I
FORM OF ADDITIONAL SECURED DEBT DESIGNATION
Reference is made to the Intercreditor Agreement dated as of December 17, 2010
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Intercreditor Agreement”) among Novelis Inc., a
corporation amalgamated under the Canada Business Corporations Act (the “Parent
Borrower”), the other Grantors from time to time party thereto, Bank of America,
N.A., as Revolving Credit Administrative Agent, Bank of America, N.A., as
Revolving Credit Collateral Agent, Bank of America, N.A., as Term Loan
Administrative Agent, Bank of America, N.A., as Term Loan Collateral Agent, and
the other Secured Debt Representatives from time to time party thereto.
Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Intercreditor Agreement. This Additional Secured Debt
Designation is being executed and delivered in order to designate additional
secured debt as either Revolving Credit Secured Obligations, Pari Passu Debt or
Subordinated Lien Debt entitled to the benefit of the Intercreditor Agreement.
The undersigned, the duly appointed [specify title] of the Parent Borrower
hereby certifies that:
(A)[insert name of the Borrower or Guarantor] [intends to incur] [Revolving
Credit Secured Obligations] [additional Pari Passu Debt] [Subordinated Lien
Debt] [intends to secure existing unsecured debt]1 (“Additional Secured Debt”)
which will be [select appropriate alternative] [Revolving Credit Secured
Obligations permitted by each Revolving Credit Loan Document, each Pari Passu
Loan Document and each Subordinated Lien Loan Document to be secured by Liens on
the Collateral with priority on the Revolving Credit Priority Collateral] [Pari
Passu Debt permitted by each Revolving Credit Loan Document, each Pari Passu
Loan Document and each Subordinated Lien Loan Document to be secured by Liens on
the Collateral Equally and Ratably with all previously existing and future Pari
Passu Debt] or [Subordinated Lien Debt permitted by each Revolving Credit Loan
Document, each Pari Passu Loan Document and each Subordinated Lien Loan Document
to be secured with a subordinated Lien on the Collateral Equally and Ratably
with all previously existing and future Subordinated Lien Debt];
(B)the name and address of the Secured Debt Representative for the Additional
Secured Debt for purposes of Section 11.9 of the Intercreditor Agreement is:










1 Designation as Additional Secured Debt following incurrence is only permitted
if such debt will be secured as
Subordinated Lien Debt.
844805.3D    Chicago Server 21074842.01A-CHISR01A - MSW




844805.3D-Chicago Server 2A - MSW